


Exhibit 10.69



--------------------------------------------------------------------------------



INTELLECTUAL PROPERTY SECURITY AGREEMENT


dated as of


November 1, 2013


among


FREESCALE SEMICONDUCTOR, INC.,
as Issuer


FREESCALE SEMICONDUCTOR HOLDINGS V, INC,


SIGMATEL, LLC


and


CITIBANK, N.A.,
as Notes Collateral Agent



--------------------------------------------------------------------------------






    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
ARTICLE I
 
 
DEFINITIONS
 
SECTION 1.01.
Indenture
2
SECTION 1.02.
Other Defined Terms
2
 
 
 
 
ARTICLE II
 
 
SECURITY INTERESTES
 
SECTION 2.01.
Security Interest
4
SECTION 2.02.
Representatives and Warranties
5
SECTION 2.03.
Covenants
6
SECTION 2.04.
Additional Covenants
8
 
 
 
 
ARTICLE III
 
 
REMEDIES
 
SECTION 3.01.
Remedies Upon Default
9
SECTION 3.02.
Application of Proceeds
10
SECTION 3.03.
Grant of License to Use Intellectual Property
10
 
 
 
 
ARTICLE IV
 
 
INDEMNITY, SUBROGATION AND SUBORDINATION
 
SECTION 4.01.
Indemnity
11
SECTION 4.02.
Contribution and Subrogation
11
SECTION 4.03.
Subordination
11
 
 
 
 
ARTICLE V
 
 
MISCELLANEOUS
 
SECTION 5.01.
Notices
11
SECTION 5.02.
Waivers; Amendment
12
SECTION 5.03.
Notes Collateral Agent's Fees and Expenses; Indemnification
12
SECTION 5.04.
Successors and Assigns
13
SECTION 5.05.
Survival of Agreement
13
SECTION 5.06.
Counterparts; Effectiveness; Several Agreement
13
SECTION 5.07.
Severability
13
SECTION 5.08.
Right of Set-Off
13
SECTION 5.09.
Governing Law; Jurisdiction; Consent to Service of Process
14
SECTION 5.10.
WAIVER OF JURY TRIAL
14
SECTION 5.11.
Headings
15
SECTION 5.12.
Security Interest Absolute
15
SECTION 5.13.
Termination or Release
15
SECTION 5.14.
Additional Restricted Subsidiaries
16
SECTION 5.15.
General Authority of the Notes Collateral Agent
16
SECTION 5.16.
Notes Collateral Agent Appointed Attorney-in-Fact
16


i

--------------------------------------------------------------------------------




Schedules
Schedule I    Intellectual Property
Schedule II    Jointly Owned Patents
Exhibits
Exhibit I        Form of Intellectual Property Security Agreement Supplement



ii

--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE NOTES COLLATERAL AGENT WITH RESPECT TO THE LIENS, SECURITY
INTERESTS AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT RELATING TO THE NOTES SHALL BE AS SET FORTH IN, AND SUBJECT TO THE
TERMS AND CONDITIONS OF (AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE NOTES
COLLATERAL AGENT HEREUNDER OR THEREUNDER SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF), THE FIRST LIEN INTERCREDITOR AGREEMENT, DATED AS OF FEBRUARY 19,
2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG CITIBANK, N.A., AS DIRECTING
AGENT; CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT COLLATERAL AGENT;
CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT INCREMENTAL COLLATERAL AGENT;
CITIBANK, N.A., AS THE INITIAL ADDITIONAL FIRST LIEN REPRESENTATIVE; AND EACH
ADDITIONAL AUTHORIZED REPRESENTATIVE FROM TIME TO TIME PARTY THERETO (IN EACH
CASE, AS DEFINED IN THE INTERCREDITOR AGREEMENT), AS CONSENTED TO BY THE
GRANTORS HEREUNDER FROM TIME TO TIME. WITH THE EXCEPTION OF SECTION 2.01 HEREOF,
IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT RELATING TO THE NOTES AND THE INTERCREDITOR AGREEMENT, THE
INTERCREDITOR AGREEMENT SHALL CONTROL.
INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of November 1, 2013, among
FREESCALE SEMICONDUCTOR, INC., a Delaware corporation (the “Issuer”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings V”), SIGMATEL,
LLC, a Delaware limited liability company (“SigmaTel”), the Subsidiaries of
FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. (“Holdings III”) from time to time
party hereto and CITIBANK, N.A., as collateral agent for the Secured Parties (as
defined below) (in such capacity, the “Notes Collateral Agent”).
Reference is made to the Indenture dated as of November 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Holdings V, SigmaTel, the other Guarantors named therein and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), pursuant to which
the Issuer has issued $960,000,000 aggregate principal amount of 6.000% Senior
Secured Notes due 2022 (the “Notes”) to the holders thereof (the “Holders”). The
obligations of the initial Holders to purchase the Notes are conditioned upon,
among other things, the execution and delivery of this Agreement. Each of the
Issuer, Holdings V and SigmaTel will derive substantial benefits from the
execution, delivery and performance of the obligations under the Indenture and
the Collateral Documents relating to the Notes and each is, therefore, willing
to enter into this Agreement. Accordingly, the parties hereto agree as follows:

1

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
SECTION 1.01.    Indenture.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Indenture. All terms defined in the New York
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” means this Intellectual Property Security Agreement.
“Claiming Party” has the meaning assigned to such term in Section 4.02.
“Collateral” has the meaning assigned to such term in Section 2.01.
“Collateral Documents” means collectively, the Senior Credit Agreement
Collateral Documents, the Additional First Lien Debt Collateral Documents and
the Intercreditor Agreement.
“Contributing Party” has the meaning assigned to such term in Section 4.02.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule I.
“Grantor” means each of Holdings V, the Issuer, SigmaTel and each other
Restricted Subsidiary that is a Material Domestic Subsidiary.
“Holders” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Holdings III” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Holdings V” has the meaning assigned to such term in the preliminary statement
of this Agreement.
“Indemnitee” means the Notes Collateral Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of the Notes
Collateral Agent and Affiliates.

2

--------------------------------------------------------------------------------




“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, and all additions,
improvements and accessions to, and books and records describing any of the
foregoing.
“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit I hereto.
“Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
“Issuer” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Notes Collateral Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
“Notes Documents” means the Indenture, the Notes and the Collateral Documents
relating to the Notes.
“Obligations” has the meaning assigned to such term in the Indenture.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule I, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by the chief
financial officer and the chief legal officer of each of Holdings III, Holdings
IV, Holdings V, SigmaTel and the Issuer.
“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

3

--------------------------------------------------------------------------------




“Secured Parties” means, collectively, the Notes Collateral Agent, the Holders
and the Trustee to the Indenture.
“Security Interest” has the meaning assigned to such term in Section 2.01(a).
“SigmaTel” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule I, (b) all goodwill connected with the use of
and symbolized thereby and (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill.
ARTICLE II    

SECURITY INTERESTS
SECTION 2.01.    Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor hereby assigns and pledges to the Notes Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):
(i)    all Copyrights;
(ii)    all Patents;
(iii)    all Trademarks;
(iv)    all Licenses;
(v)    all other Intellectual Property; and
(vi)    all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.
provided, however, that notwithstanding any of the other provisions herein (and
notwithstanding any recording of the Notes Collateral Agent’s Lien made in the
U.S. Patent and Trademark Office, U.S. Copyright Office, or other IP registry
office), this Agreement shall not constitute a grant of a security

4

--------------------------------------------------------------------------------




interest in any property to the extent that such grant of a security interest is
prohibited by any rule of law, statute or regulation or is prohibited by, or
constitutes a breach or default under or results in the termination of any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property, or would result in the forfeiture of the Grantors’ rights
in the property including, without limitation, any Trademark applications filed
in the United States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a lien in such Trademark application prior to
such filing would adversely affect the enforceability or validity of such
Trademark application.
(b)    Each Grantor hereby irrevocably authorizes the Notes Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Notes Collateral Agent promptly upon request.
The Notes Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Notes Collateral Agent as secured party.
(c)    The Security Interest is granted as security only and shall not subject
the Notes Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
SECTION 2.02.    Representations and Warranties. Holdings V, the Issuer and
SigmaTel jointly and severally represent and warrant, as to themselves and the
other Grantors, to the Notes Collateral Agent and the other Secured Parties
that:
(a)    Except as would not be expected to have a Material Adverse Effect, each
Grantor has good and valid rights in and title to (or with respect to the
Patents set forth on Schedule II hereto, a joint ownership interest in) the
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Notes Collateral
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
(i)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.
(ii)    The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Notes Collateral Agent based upon the information
provided to the Notes Collateral Agent in the Perfection Certificate for filing
in each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Issuer to the Notes
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by the Indenture), are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to establish a valid and perfected
security interest

5

--------------------------------------------------------------------------------




in favor of the Notes Collateral Agent (for the benefit of the Secured Parties)
in respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.
(iii)    Each Grantor represents and warrants that a fully executed agreement in
the form hereof and containing a description of all Collateral consisting of
United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights have been delivered to the Notes Collateral Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable, and otherwise as may be
required pursuant to the laws of any other necessary jurisdiction, to establish
a valid and perfected security interest in favor of the Notes Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral consisting
of Patents, Trademarks and Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions under the
Federal intellectual property laws, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such filings and actions as are necessary to perfect the Security
Interest with respect to (i) any Collateral consisting of Patents, Trademarks
and Copyrights (or registration or application for registration thereof)
acquired or developed by any Grantor after the date hereof), (ii) as may be
required under the laws of jurisdictions outside the United States with respect
to Collateral created under such laws, and (iii) the Uniform Commercial Code
financing and continuation statements contemplated in subsection (i) of this
Section 2.02(a).
(b)    The Security Interest constitutes (i) a valid security interest in all
the Collateral securing the payment and performance of the Obligations, (ii)
subject to the filings described in Section 2.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code and (iii) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or a fully
executed short form agreement in form and substance reasonably satisfactory to
the Notes Collateral Agent and the Issuer) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to
the laws of any other necessary jurisdiction. The Security Interest is and shall
be prior to any other Lien on any of the Collateral, other than (i) any
nonconsensual Lien that is expressly permitted pursuant to Section 4.12 of the
Indenture and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 4.12 of the Indenture.
(c)    The Collateral, which is purported to be owned in whole or in part by the
Grantors, is owned by the Grantors free and clear of any Lien, except for Liens
expressly permitted pursuant to Section 4.12 of the Indenture. None of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the Uniform Commercial Code or any other applicable
laws covering any Collateral, (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 4.12 of the Indenture and Liens that are no longer
effective.
SECTION 2.03.    Covenants.

6

--------------------------------------------------------------------------------




(a)    The Issuer agrees promptly to notify the Notes Collateral Agent in
writing of any change (i) in legal name of any Grantor, (ii) in the identity or
type of organization or corporate structure of any Grantor, or (iii) in the
jurisdiction of organization of any Grantor.
(b)    Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Notes Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 4.12 of the Indenture.
(c)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 4.03 of the Indenture,
the Issuer shall deliver to the Notes Collateral Agent a certificate executed by
the chief financial officer and the chief legal officer of the Issuer setting
forth the information required pursuant to Sections 1(a), 1(c), 1(d), 2(b) and
12 of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 2.03(c).
(d)    The Issuer agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Notes Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. Subject to the terms of the
Intercreditor Agreement, if any amount payable under or in connection with any
of the Collateral that is in excess of $10,000,000 shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Notes Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Notes Collateral Agent.
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Notes Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule I or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Patents or Trademarks; provided that any Grantor shall have the
right, exercisable within 10 days after it has been notified by the Notes
Collateral Agent of the specific identification of such Collateral, to advise
the Notes Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its best efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Collateral within 30 days after
the date it has been notified by the Notes Collateral Agent of the specific
identification of such Collateral.
(e)    Subject to the terms of the Intercreditor Agreement, at its option, the
Notes Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral and not permitted pursuant to Section 4.12 of the Indenture, and
may pay for the maintenance and preservation of the Collateral to the extent any
Grantor fails to do so as required by the Indenture or this Agreement and within
a reasonable period of time after the Notes Collateral Agent has requested that
it do so, and each Grantor jointly and severally agrees to reimburse the Notes
Collateral Agent within 10 days after demand for any payment made or any
reasonable expense incurred by the Notes Collateral Agent pursuant to the
foregoing authorization; provided, however, Grantors shall not be obligated to
reimburse the Notes Collateral Agent with respect to any Intellectual Property
Collateral which any Grantor has failed to maintain or pursue, or otherwise
allowed to lapse, terminate or be put into the public domain, in accordance with
Section 2.04(f). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Notes
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Notes Documents.

7

--------------------------------------------------------------------------------




(f)    Each Grantor (rather than the Notes Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the Notes
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.
SECTION 2.04.    Additional Covenants.
(a)    Except to the extent failure to act could not reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Collateral for which such Grantor has standing
to do so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authority located in the United
States, to (i) maintain the validity and enforceability of any registered
Collateral (or applications therefor) and maintain such Collateral in full force
and effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 or the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).
(c)    Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.
(d)    Each Grantor agrees that, should it obtain an ownership or other interest
in any Collateral after the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property shall
automatically become part of the Collateral subject to the terms and conditions
of this Agreement with respect thereto.
(e)    Once every fiscal quarter of the Issuer, with respect to issued or
registered Patents (or published applications therefor), Trademarks (or
applications therefor), and registered Copyrights, each Grantor shall sign and
deliver to the Notes Collateral Agent an appropriate supplemental Intellectual
Property Security Agreement with respect to all applicable Intellectual Property
owned by it as of the last day of such period, to the extent that such
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement so signed and delivered by it. In each case, it will promptly
cooperate as reasonably necessary to enable the Notes Collateral Agent to make
any necessary or reasonably desirable recordations with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as appropriate.
(f)    Nothing in this Agreement prevents any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of

8

--------------------------------------------------------------------------------




its Collateral to the extent permitted by the Indenture if such Grantor
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.
ARTICLE III    

REMEDIES
SECTION 3.01.    Remedies Upon Default. Subject to the terms of the
Intercreditor Agreement, if an Event of Default occurs and is continuing, each
Grantor agrees to deliver each item of Collateral to the Notes Collateral Agent
on demand, and it is agreed that the Notes Collateral Agent shall have the
right, at the same or different times, with respect to any Collateral, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantors to the
Notes Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Notes Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained), and, generally, to exercise any and all rights afforded to a secured
party with respect to the Obligations under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Notes Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, to sell or otherwise dispose of all or any part of the Collateral
securing the Obligations at a public or private sale, for cash, upon credit or
for future delivery as the Notes Collateral Agent shall deem appropriate. Each
such purchaser at any sale of Collateral shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by law) all rights of redemption,
stay and appraisal which such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.
The Notes Collateral Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Notes Collateral Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale. Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Notes Collateral Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Notes Collateral Agent may (in its sole and absolute
discretion) determine. The Notes Collateral Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The Notes
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Notes Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Notes Collateral Agent shall not incur any liability in case any such purchaser
or purchasers shall fail to take up and pay for the Collateral so sold and, in
case of any such failure, such Collateral may be sold again upon like notice. At
any public (or, to the extent permitted by law, private) sale made pursuant to
this Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the Notes
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Notes
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Notes

9

--------------------------------------------------------------------------------




Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 3.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.
SECTION 3.02.    Application of Proceeds.
(a)    Subject to the terms of the Intercreditor Agreement, the Notes Collateral
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, as follows:    First, to pay
Obligations in respect of incurred and unpaid fees and expenses of the Notes
Collateral Agent and the Trustee under the Notes Documents;    Second, towards
payment of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured
Parties.    Third, towards payment of any remaining Obligations, pro rata among
the Secured Parties according to the amounts of the Obligations then held by the
Secured Parties; and    Last, any balance remaining after the Obligations shall
have been paid in full shall be paid over to the Issuer or to whomsoever may be
lawfully entitled to receive the same.
The Notes Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Notes Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Notes Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Notes Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.
(b)    In making the determinations and allocations required by this Section
3.02, the Notes Collateral Agent may conclusively rely upon information supplied
by the Trustee as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Notes Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Notes Collateral
Agent pursuant to this Section 3.02 shall be (subject to any decree of any court
of competent jurisdiction) final (absent manifest error), and the Notes
Collateral Agent shall have no duty to inquire as to the application by the
Trustee of any amounts distributed to it.
SECTION 3.03.    Grant of License to Use Intellectual Property. For the purpose
of enabling the Notes Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Notes Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall, upon request
by the Notes Collateral Agent at any time after and during the continuance of an
Event of Default, grant to the Notes Collateral Agent an irrevocable (until the
termination of the Indenture) nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use, license or sublicense
any of the Collateral now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that nothing in this Section 3.03 shall require
Grantors to grant any license that is prohibited by any rule of law, statute or
regulation or is prohibited by, or constitutes a breach or default under or
results in the termination of any contract, license, agreement, instrument or
other document evidencing, giving rise to or theretofore granted, to the extent
permitted by the Indenture, with respect to such property; provided, further,
that such licenses to be granted hereunder with respect to Trademarks

10

--------------------------------------------------------------------------------




shall be subject to the maintenance of quality standards with respect to the
goods and services on which such Trademarks are used sufficient to preserve the
validity of such Trademarks. The use of such license by the Notes Collateral
Agent may be exercised, at the option of the Notes Collateral Agent, during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Notes Collateral Agent in accordance
herewith shall be binding upon the Grantors notwithstanding any subsequent cure
of an Event of Default.
ARTICLE IV    

INDEMNITY, SUBROGATION AND SUBORDINATION
SECTION 4.01.    Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), the Issuer agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document
relating to the Notes to satisfy in whole or in part an Obligation owed to any
Secured Party, the Issuer shall indemnify such Grantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.
SECTION 4.02.    Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 4.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Collateral Document relating to the Notes
to satisfy any Obligation owed to any Secured Party, and such other Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Issuer as
provided in Section 4.01, the Contributing Party shall indemnify the Claiming
Party in an amount equal to the greater of the book value or the fair market
value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Grantor becoming a party hereto pursuant to Section
5.14, the date of the Intellectual Property Security Agreement Supplement
executed and delivered by such Grantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 4.02 shall be subrogated to
the rights of such Claiming Party to the extent of such payment.
SECTION 4.03.    Subordination.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Grantors under Sections 4.01 and 4.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Issuer or any Grantor to make the
payments required by Sections 4.01 and 4.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Notes Collateral
Agent all Indebtedness owed by it to any Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Obligations.
ARTICLE V    

MISCELLANEOUS
SECTION 5.01.    Notices. All communications and notices hereunder, other than
with respect to the Notes Collateral Agent, shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 13.01 of the
Indenture. All communications and notices hereunder to any Grantor shall be
given

11

--------------------------------------------------------------------------------




to it in care of the Issuer as provided in Section 13.01 of the Indenture. All
communications and notices hereunder to the Notes Collateral Agent is duly given
if in writing and delivered in person or mailed by first-class mail (registered
or certified, return receipt requested), fax or overnight air courier
guaranteeing next day delivery, to the Notes Collateral Agent's address:
Citibank, N.A.
390 Greenwich Street
New York, NY 10013
Facsimile: 646-291-1629
Telephone: 212-723-5457
Email: peter.t.baumann@citi.com
Additional Email: oploanswebadmin@citigroup.com
Attention: Peter Baumann




SECTION 5.02.    Waivers; Amendment.
(a)    No failure or delay by the Notes Collateral Agent or any Secured Party in
exercising any right or power hereunder or under any other Notes Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Notes
Collateral Agent and the Secured Parties hereunder and under the other Notes
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
5.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the issuance of any Additional First Lien Debt shall not be
construed as a waiver of any Default, regardless of whether the Notes Collateral
Agent or any Secured Party may have had notice or knowledge of such Default at
the time. No notice or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.
(b)    Subject to the terms of the Intercreditor Agreement and except as
otherwise provided in the Indenture, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Notes Collateral Agent and the Grantor
or Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Indenture.
SECTION 5.03.    Notes Collateral Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Notes Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder.
(b)    Without limitation of its indemnification obligations under the other
Notes Documents, the Issuer agrees to indemnify the Notes Collateral Agent and
the other Indemnitees against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee.

12

--------------------------------------------------------------------------------




(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents relating to the
Notes. The provisions of this Section 5.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Notes Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Notes Document, or any
investigation made by or on behalf of the Notes Collateral Agent or any other
Secured Party. All amounts due under this Section 5.03 shall be payable within
10 days of written demand therefor.
SECTION 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Notes Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in the Notes Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Notes Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Notes Documents and the issuance of any Additional
First Lien Debt, regardless of any investigation made by any Secured Party or on
its behalf and notwithstanding that the Notes Collateral Agent or any Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any securities are issued under the
Indenture, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Note is outstanding and unpaid.
SECTION 5.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract. Delivery of
an executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Notes Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Notes Collateral Agent, and thereafter shall be
binding upon such Grantor and the Notes Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Notes Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Indenture. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.
SECTION 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 5.08.    Right of Set-Off. Subject to the terms of the Intercreditor
Agreement, in addition to any rights and remedies of the Secured Parties
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party and its Affiliates is authorized at any time and
from time to time, without prior notice to the Issuer or any other Grantor, any
such notice being waived by the Issuer (on its own behalf and on behalf of each
Grantor and its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Secured Party and its Affiliates, as the case may be, to or for
the

13

--------------------------------------------------------------------------------




credit or the account of the respective Grantors and their Subsidiaries against
any and all Obligations owing to such Secured Party and its Affiliates hereunder
or under any other Notes Document, now or hereafter existing, irrespective of
whether or not such Secured Party or Affiliate shall have made demand under this
Agreement or any other Notes Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Secured Party agrees promptly to notify
the Issuer and the Trustee after any such set off and application made by such
Secured Party; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Trustee and each
Secured Party under this Section 5.08 are in addition to other rights and
remedies (including other rights of setoff) that the Trustee and such Secured
Party may have.
SECTION 5.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Notes Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Notes Document shall affect any right
that the Notes Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Notes Document
against any Grantor or its properties in the courts of any jurisdiction.
(c)    Each of the Grantors hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Notes
Document in any court referred to in paragraph (b) of this Section 5.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Notes Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 5.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER NOTES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

14

--------------------------------------------------------------------------------




SECTION 5.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.12.    Security Interest Absolute. All rights of the Notes Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Notes Document, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, any
other Notes Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.
SECTION 5.13.    Termination or Release .
(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations (other than (x)
obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) when all the
outstanding Obligations have been indefeasibly paid in full.
(b)    A Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Indenture as a result of which such Grantor ceases to be a Subsidiary or is
designated as an Unrestricted Subsidiary of Holdings III; provided that Holders
of more than 50% in principal amount of the total outstanding Notes shall have
consented to such transaction (to the extent required by the Indenture) and the
terms of such consent did not provide otherwise.
(c)    Upon any sale or other transfer by any Grantor of any Collateral (other
than any transfer to another Grantor) that is permitted under the Indenture, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 11.02 of the
Indenture, the security interest of such Grantor in such Collateral shall be
automatically released.
(d)    A Grantor (other than Holdings V and the Issuer) shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Grantor shall be automatically released if such Grantor
ceases to be a Material Domestic Subsidiary.
(e)    If the security interest on any Collateral is released pursuant to
Section 2.04 of the Intercreditor Agreement and such release results in the
release of the security interest on such Collateral under this Agreement or any
Collateral Document relating to the Notes, the security interest on such
Collateral granted hereunder or under any such Collateral Document relating to
the Notes shall be automatically released.
(f)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.13, the Notes Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Notes Collateral Agent.
(g)    In the event that any of the Collateral shall be transferred by any
Grantor in connection with the Foreign Reorganization, the Security Interest
granted hereunder on such Collateral shall automatically be

15

--------------------------------------------------------------------------------




discharged and released and all rights to such Collateral shall revert to the
applicable Grantor without any further action by the Notes Collateral Agent or
any other Person. Without prejudice to the foregoing, upon the request of the
applicable Grantor, the Notes Collateral Agent, at the expense of such Grantor,
shall promptly execute and deliver to such Grantor, all releases, termination
statements, stock certificates, any certificated securities or any other
documents necessary or desirable for the release of the Security Interest on
such Collateral.
SECTION 5.14.    Additional Restricted Subsidiaries. Pursuant to Section 11.05
of the Indenture, certain Restricted Subsidiaries of Holdings III that were not
in existence or not Secured Guarantors on the date of the Indenture are required
to enter in this Agreement as Grantors upon becoming Secured Guarantors. Upon
execution and delivery by the Notes Collateral Agent and a Restricted Subsidiary
of an Intellectual Property Security Agreement Supplement, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
SECTION 5.15.    General Authority of the Notes Collateral Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents relating to
the Notes, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Notes Collateral
Agent as its agent hereunder and under such other Collateral Documents relating
to the Notes, (b) to confirm that the Notes Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Collateral
Documents relating to the Notes against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document relating to
the Notes against any Grantor, to exercise any remedy hereunder or thereunder or
to give any consents or approvals hereunder or thereunder except as expressly
provided in this Agreement or any other Collateral Document relating to the
Notes and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents relating to the Notes.
SECTION 5.16.    Notes Collateral Agent Appointed Attorney-in-Fact
. Each Grantor hereby appoints the Notes Collateral Agent the attorney-in-fact
of such Grantor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that the Notes Collateral
Agent may deem necessary or advisable to accomplish the purposes hereof at any
time after and during the continuance of an Event of Default, which appointment
is irrevocable (until the termination of the Indenture) and coupled with an
interest. Without limiting the generality of the foregoing, the Notes Collateral
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default and notice by the Notes Collateral Agent to the Issuer of its
intent to exercise such rights, with full power of substitution either in the
Notes Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Collateral or to enforce any rights in respect of any Collateral; (d)
to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; and (e) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Notes Collateral Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Notes Collateral Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the Notes
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Notes
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and

16

--------------------------------------------------------------------------------




neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or wilful misconduct or that of any of their
Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
FREESCALE SEMICONDUCTOR INC.,
 
 
 
By:
 
/s/ Steven P. Goel
Name:
 
Steven P. Goel
Title:
 
Vice President and Treasurer
 
 
 
FREESCALE SEMICONDUCTOR HOLDINGS V INC.,
 
 
 
By:
 
/s/ Steven P. Goel
Name:
 
Steven P. Goel
Title:
 
Treasurer
 
 
 
SIGMATEL, LLC,
 
 
 
By:
 
Freescale Semiconductor, Inc.,
 
 
as its Sole Member
 
 
 
By:
 
/s/ Steven P. Goel
Name:
 
Steven P. Goel
Title:
 
Treasurer
 
 
 
CITIBANK, N.A.
as Notes Collateral Agent
 
 
 
By:
 
/s/ Matthew Burke
Name:
 
Matthew Burke
Title:
 
Vice President


[Intellectual Property Security Agreement]



--------------------------------------------------------------------------------




SCHEDULE 1A
COPYRIGHTS


Freescale Semiconductor, Inc. - Copyrights; United States
Owner
Country
Title
Reg. No.
Freescale Semiconductor, Inc.
US
PEG WindowBuilder Manual
TX0007366227
Freescale Semiconductor, Inc.
US
PEG Programming Manual
TX0007366228
Freescale Semiconductor, Inc.
US
PEG API Reference Manual
TX0007366230
Freescale Semiconductor, Inc.
US
PEG software (1.8.2)
TX0007366580
Freescale Semiconductor, Inc.
US
C/PEG software (1.6.4)
TX0007368278
Freescale Semiconductor, Inc.
US
WindowBuilder software tool (1.94)
TX0007368374
Freescale Semiconductor, Inc.
US
WindowBuilder software tool (C/PEG, 1.6.4)
TX0007368401
Freescale Semiconductor, Inc.
US
WindowBuilder software tool (PEG 1803)
TX0007368438
Freescale Semiconductor, Inc.
US
C/PEG software
TX0007368460
Freescale Semiconductor, Inc.
US
PEG software (2.3.7)
TX0007368557
Freescale Semiconductor, Inc.
US
WindowBuilder software tool
TX0007369069
Freescale Semiconductor, Inc.
US
PEG software
TX0007369215
Freescale Semiconductor, Inc.
US
Simulot software (2010)
TXu001828658
Freescale Semiconductor, Inc.
US
Factory Scheduling Tool (FaST) software (2010)
TXu001828670
Freescale Semiconductor, Inc.
US
OpStation software (2010)
TXu001828679
Freescale Semiconductor, Inc.
US
Graphical Manufacturing Monitor Systems (GraMMs) software (2010)
TXu001828696
Freescale Semiconductor, Inc.
US
Flowview software (2010)
TXu001828701
Freescale Semiconductor, Inc.
US
Java Graphical Manufacturing Monitor Systems (GraMMs) software (2010)
TXu001828704
Freescale Semiconductor, Inc.
US
OpStation software
TXu001830003
Freescale Semiconductor, Inc.
US
Flowview software
TXu001830005
Freescale Semiconductor, Inc.
US
Factory Scheduling Tool (FaST) software
TXu001830009
Freescale Semiconductor, Inc.
US
Simulot software
TXu001830010
Freescale Semiconductor, Inc.
US
Java Graphical Manufacturing Monitor Systems (GraMMs) software
TXu001830012
Freescale Semiconductor, Inc.
US
Graphical Manufacturing Monitor Systems (GraMMs) software
TXu001830013
Freescale Semiconductor, Inc.
US
Hero chip
VA0001372428






SCHEDULE 1A (Copyrights)
1

--------------------------------------------------------------------------------




SigmaTel, Inc. - Copyrights; United States
Title
Reg. No.
Reg. Date
Copyright Claimant
Sigma Tel host audio driver 0205 software
TX0005355465
2001-06-07
SigmaTel, LLC
Sigma Tel host audio driver wdm 7085 general software
TX0005355469
2001-06-07
SigmaTel, LLC
SigmaTel host audio NT driver 4.5049
TX0005377822
2001-06-12
SigmaTel, LLC
SigmaTel host audio unified NT driver 6004
TX0005431336
2001-06-12
SigmaTel, LLC
STIR4200 coinstaller
TX0005385381
2001-06-12
SigmaTel, LLC
STIr4200 NDIS miniport device driver is a computer program with trade secrets
TX0005377823
2001-06-12
SigmaTel, LLC
STMP3400 audio player firmware ATLM-0117
TX0005338511
2001-06-11
SigmaTel, LLC
STMP3400 boot loader boot ROM A4-03 : general release
TX0005338512
2001-06-11
SigmaTel, LLC
STMP3400 booty booter : ver booty-01
TX0005338509
2001-06-11
SigmaTel, LLC
STMP3400 device control class firmware ver DCC.017
TX0005338510
2001-06-11
SigmaTel, LLC
STMP3400 host firmware update utility
TX0005329066
2001-06-11
SigmaTel, LLC
STMP3400 host formatter utility
TX0005329065
2001-06-11
SigmaTel, LLC
STMP3400 host SCSI miniport driver
TX0005329058
2001-06-11
SigmaTel, LLC
STMP3400 host USB device driver : general release
TX0005338508
2001-06-11
SigmaTel, LLC




SCHEDULE 1A (Copyrights)
2

--------------------------------------------------------------------------------




SCHEDULE 1B
PATENTS


Freescale Semiconductor, Inc. - Registered Patents; United States


Owner
Patent #
Description
FREESCALE SEMICONDUCTOR, INC.
5339266
PARALLEL METHOD AND APPARATUS FOR DETECTING AND COMPLETING F LOATING POINT
OPERATIONS INVOL VING SPECIAL OPERANDS
FREESCALE SEMICONDUCTOR, INC.
5371394
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF
FREESCALE SEMICONDUCTOR, INC.
5381114
A CONTINUOUS TIME COMMON MODE FEEDBACK AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
5386341
SEMICONDUCTOR CARRIER ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
5387913
RECEIVER WITH DIGITAL TUNING A ND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5391397
METHOD OF ADHESION TO A POLYMI DE SURFACE BY FORMATION OF COV ALENT BONDS
FREESCALE SEMICONDUCTOR, INC.
5391999
GLITCHLESS SWITCHED-CAPACITOR BIQUAD LOW PASS FILTER
FREESCALE SEMICONDUCTOR, INC.
5394027
HIGH VOLTAGE CHARGE PUMP AND R ELATED CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
5396296
VIDEO FEEDBACK MATCHING CIRCUI T AND METHOD THERE
FREESCALE SEMICONDUCTOR, INC.
5399507
FABRICATION OF MIXED THIN-FILM AND BULK SEMICONDUCTOR SUBSTRA TE FOR INTEGRATED
CIRCUIT APPL ICATIONS
FREESCALE SEMICONDUCTOR, INC.
5399887
MODULATION DOPED FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5400274
MEMORY HAVING LOOPED GLOBAL DA TA LINES FOR PROPAGATION DELAY MATCHING
FREESCALE SEMICONDUCTOR, INC.
5404386
PROGRAMMABLE CLOCK FOR AN ANAL OG CONVERTER IN A DATA PROCESS OR AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5416744
MEMORY HAVING BIT LINE LOAD WI TH AUTOMATIC BIT LINE PRECHARG E AND EQUALIZATION
FREESCALE SEMICONDUCTOR, INC.
5424245
CIRCUIT AND METHOD OF FORMING VIAS THROUGH TWO-SIDED SUBSTRA TE
FREESCALE SEMICONDUCTOR, INC.
5426263
ELECTRONIC ASSEMBLY HAVING A DOUBLE-SIDED LEADLESS COMPONENT
FREESCALE SEMICONDUCTOR, INC.
5427964
INSULATED GATE FIELD EFFECT TR ANSISTOR AND METHOD FOR FABRIC ATING
FREESCALE SEMICONDUCTOR, INC.
5429293
SOLDERING PROCESS
FREESCALE SEMICONDUCTOR, INC.
5435481
SOLDERING PROCESS
FREESCALE SEMICONDUCTOR, INC.
5436203
SHIELDED LIQUID ENCAPSULATED S EMICONDUCTOR DEVICE AND METHOD FOR MAKING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
5437189
DUAL ABSOLUTE PRESSURE SENSOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5441914
METHOD OF FORMING CONDUCTIVE I NTERCONNECT STRUCTURE


SCHEDULE 1B (Patents)
3

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.
5442240
METHOD OF ADHESION TO A POLYMI DE SURFACE BY FORMATION OF COV ALENT BONDS
FREESCALE SEMICONDUCTOR, INC.
5442628
LOCAL AREA NETWORK DATA PROCES SING SYSTEM CONTAINING A QUAD ELASTIC BUFFER AND
LAYER MANAG EMENT (ELM) INTEGRATED CIRCUIT AND METHOD OF SWITCHING
FREESCALE SEMICONDUCTOR, INC.
5446625
CHIP CARRIER AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
5447874
A METHOD FOR MAKING A SEMICOND UCTOR DEVICE GATE
FREESCALE SEMICONDUCTOR, INC.
5451274
REFLOW OF MULTI-LAYER METAL BU MPS
FREESCALE SEMICONDUCTOR, INC.
5451543
STRAIGHT SIDEWALL PROFILE CONT ACT OPENING TO UNDERLYING INTE RCONNECT AND
METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5454270
HERMETICALLY SEALED PRESSURE S ENSOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5460704
FERRITE FILM AND METHOD OF DEPOSITING SAME
FREESCALE SEMICONDUCTOR, INC.
5461007
PROCESS FOR POLISHING AND ANAL YZING A LAYER OVER A PATTERNED SEMICONDUCTOR
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5463353
RESISTORLESS VCO INCLUDING CUR RENT SOURCE AND SINK CONTROLLI NG A CURRENT
CONTROLLED OSCILL ATOR
FREESCALE SEMICONDUCTOR, INC.
5465626
PRESSURE SENSOR WITH STRESS IS OLATION PLATFORM HERMETICALLY SEALED TO PROTECT
SENSOR DIE
FREESCALE SEMICONDUCTOR, INC.
5467253
SEMICONDUCTOR DEVICE AND METHO D OF FORMING
FREESCALE SEMICONDUCTOR, INC.
5467455
DATA PROCESSING SYSTEM AND MET HOD FOR PERFORMING DYNAMIC BUS TERMINATION
FREESCALE SEMICONDUCTOR, INC.
5468999
LIQUID ENCAPSULATED BALL GRID ARRAY SEMICONDUCTOR DEVICE WIT H FINE PITCH WIRE
BONDING
FREESCALE SEMICONDUCTOR, INC.
5469476
SPIKE FILTER CIRCUIT AND METHO D THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5470787
SEMICONDUCTOR DEVICE SOLDER BU MP HAVING INTRINSIC POTENTIAL FOR FORMING AN
EXTENDED EUTECT IC REGION AND METHOD FOR MAKIN G AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5471422
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
5473569
A METHOD FOR OPERATING A FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
5475255
CIRCUIT DIE HAVING IMPROVED SUBSTRATE NOISE ISOLATION
FREESCALE SEMICONDUCTOR, INC.
5476816
PROCESS FOR ETCHING AN INSULAT ING LAYER AFTER A METAL ETCHIN G STEP
FREESCALE SEMICONDUCTOR, INC.
5478436
SELECTIVE CLEANING PROCESS FOR FABRICATING A SEMICONDUCTOR D EVICE
FREESCALE SEMICONDUCTOR, INC.
5482878
INSULATED GATE FIELD EFFECT TR ANSISTOR HAVING SUBTHRESHOLD S WING AND METHOD
FOR FABRICATIN G
FREESCALE SEMICONDUCTOR, INC.
5484740
III-V SEMICONDUCTOR GATE STRUC TURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
5485487
RECONFIGURALE COUNTER AND PULS E WIDTH MODULATOR (PWM) USING SAME
FREESCALE SEMICONDUCTOR, INC.
5485602
INTEGRATED CIRCUIT HAVING A CO NTROL SIGNAL FOR IDENTIFYING C OINCIDING ACTIVE
EDGES OF TWO CLOCK SIGNALS
FREESCALE SEMICONDUCTOR, INC.
5486792
METHOD AND APPARATUS FOR CALCU LATING A DIVIDER IN A DIGITAL PHASE LOCK LOOP
FREESCALE SEMICONDUCTOR, INC.
5486824
DATA PROCESSOR WITH A HARDWARE KEYSCAN CIRCUIT, HARDWARE KEYS CAN CIRCUIT, AND
METHOD THEREF OR
FREESCALE SEMICONDUCTOR, INC.
5488688
DATA PROCESSOR WITH REAL-TIME DIAGNOSTIC CAPABILTIY
FREESCALE SEMICONDUCTOR, INC.
5489988
ENVIRONMENTAL SENSOR AND METHO D THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5492223
INTERLOCKING AND INVERTIBLE SE MICONDUCTOR DEVICE TRAY AND TE ST CONTACTOR
MATING THERETO
FREESCALE SEMICONDUCTOR, INC.
5492863
METHOD FOR FORMING CONDUCTIVE BUMPS ON A SEMICONDUCTOR DEVIC E
FREESCALE SEMICONDUCTOR, INC.
5496438
METHOD OF REMOVING PHOTO RESIS T
FREESCALE SEMICONDUCTOR, INC.
5498767
METHOD FOR POSITIONING BOND PA DS IN A SEMICONDUCTOR DIE LAYO UT
FREESCALE SEMICONDUCTOR, INC.
5500543
SENSOR FOR DETERMINING A RATIO OF MATERIALS IN A MIXTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5501943
METHOD OF PATTERNING AN INORGANIC OVERCOAT FOR A LIQUID CRYSTAL DISPLAY
ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
5502406
LOW POWER LEVEL SHIFT CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5506544
BIAS CIRCUIT FOR DEPLETION MOD E FIELD EFFECT TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
5510645
SEMICONDUCTOR STRUCTURE HAVING AN AIR REGION AND METHOD OF FO RMING THE
SEMICONDUCTOR STRUCT URE
FREESCALE SEMICONDUCTOR, INC.
5512518
METHOD OF MANUFACTURE OF MULTI LAYER DIELECTRIC ON A III-V SU BSTRATE
FREESCALE SEMICONDUCTOR, INC.
5513358
METHOD AND APPARATUS FOR POWER -UP STATE INITIALIZATION IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5514891
N-TYPE HIGFET AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5514892
ELECTROSTATIC DISCHARGE PROTEC TION DEVICE
FREESCALE SEMICONDUCTOR, INC.
5515232
STATIC PROTECTION CIRCUIT FOR A SEMICONDUCTOR INTEGRATED CIR CUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
5519340
LINE DRIVER HAVING MAXIMUM OUT PUT VOLTAGE CAPACITY
FREESCALE SEMICONDUCTOR, INC.
5525920
COMPARATOR CIRCUIT AND METHOD THEREFOF
FREESCALE SEMICONDUCTOR, INC.
5527424
PRECONDITIONER FOR A POLISHING PAD AND METHOD FOR USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5528692
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER
FREESCALE SEMICONDUCTOR, INC.
5529682
METHOD FOR MAKING SEMICONDUCTO R DEVICES HAVING ELECTROPLATED LEADS
FREESCALE SEMICONDUCTOR, INC.
5530383
METHOD AND APPARATUS FOR A FRE QUENCY DETECTION CIRCUIT FOR U SE IN A PHASE
LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
5530676
METHOD AND APPARATUS FOR REDUC ING POWER CONSUMPTION IN MEMOR Y CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
5530804
SUPERSCALAR PROCESSOR WITH PLU RAL PIPELINED EXECUTION UNITS EACH UNIT
SELECTIVELY HAVING B OTH NORMAL AND DEBUG MODES
FREESCALE SEMICONDUCTOR, INC.
5530824
ADDRESS TRANSLATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5530825
DATA PROCESSOR WITH BRANCH TAR GET ADDRESS CACHE AND METHOD O F OPERATION
FREESCALE SEMICONDUCTOR, INC.
5532509
SEMICONDUCTOR INVERTER LAYOUT HAVING IMPROVED ELECTROMIGRATI ON CHARACTERISTICS
IN THE OUTP UT MODE
FREESCALE SEMICONDUCTOR, INC.
5532899
VOLTAGE PROTECTION STRUCTURE F OR SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
5534462
METHOD FOR FORMING A PLUG AND SEMICONDUCTOR DEVICE HAVING TH E SAME
FREESCALE SEMICONDUCTOR, INC.
5534784
METHOD FOR PROBING A SEMICONDU CTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
5534819
CIRCUIT AND METHOD FOR REDUCIN G VOLTAGE ERROR WHEN CHARGING AND DISCHARGING A
VARIABLE CAP ACITOR THROUGH A SWITCH
FREESCALE SEMICONDUCTOR, INC.
5535349
A DATA PROCESSING SYSTEM AND M ETHOD FOR PROVIDING CHIP SELEC TS TO PERIPHERAL
DEVICES
FREESCALE SEMICONDUCTOR, INC.
5536962
SEMICONDUCTOR DEVICE HAVING A BURIED CHANNEL TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5539200
INTEGRATED OPTOELECTRONIC SUBS TRATE
FREESCALE SEMICONDUCTOR, INC.
5539351
CIRCUIT AND METHOD FOR REDUCIN G A GATE VOLTAGE OF A TRANSMIS SION GATE WITHIN A
CHARGE PUMP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5539733
METHOD FOR SWITCHING DATA FLOW IN A FIBER DISTRIBUTED DATA I NTERFACE (FDDI)
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5539892
ADDRESS TRANSLATION LOOKASIDE BUFFER REPLACEMENT APPARATUS A ND METHOD WITH USER
OVERIDE
FREESCALE SEMICONDUCTOR, INC.
5541135
METHOD OF FABRICATING A FLIP C HIP SEMICONDUCTOR DEVICE HAVIN G AN INDUCTOR
FREESCALE SEMICONDUCTOR, INC.
5541450
LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
5545359
METHOD OF MAKING A PLASTIC MOL DED OPTOELECTRONIC INTERFACE
FREESCALE SEMICONDUCTOR, INC.
5545574
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE HAVING A METAL-SE MICONDUCTOR
COMPOUND
FREESCALE SEMICONDUCTOR, INC.
5545912
ELECTRONIC DEVICE ENCLOSURE IN CLUDING A CONDUCTIVE CAP AND S UBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5546047
METHOD AND APPARATUS OF AN OPE RATIONAL AMPLIFIER WITH A WIDE DYNAMIC RANGE
FREESCALE SEMICONDUCTOR, INC.
5546333
A DATA PROCESSOR HAVING A DATA TABLE FOR PERFORMING A DUAL F UNCTION OF
ALPHANUMERIC NOTICE AND NUMERICAL CALCULATION
FREESCALE SEMICONDUCTOR, INC.
5548794
DATA PROCESSOR AND METHOD FOR PROVIDING SHOW CYCLES ON A FAS T MULTIPLEXED BUS
FREESCALE SEMICONDUCTOR, INC.
5550090
METHOD FOR FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED
SURFACE MICROMACH INED STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
5550503
CIRCUIT AND METHOD FOR REDUCIN G VOLTAGE ERROR WHEN CHARGING AND DISCHARGING A
CAPACITOR TH ROUGH A TRANSMISSION GATE
FREESCALE SEMICONDUCTOR, INC.
5550774
MEMORY CACHE WITH LOW POWER CO NSUMPTION AND METHOD OF OPERAT ION
FREESCALE SEMICONDUCTOR, INC.
5551076
CIRCUIT AND METHOD OF SERIES B IASING A SINGLE-ENDED MIXER
FREESCALE SEMICONDUCTOR, INC.
5551627
ALLOY SOLDER CONNECT ASSEMBLY AND METHOD OF CONNECTION
FREESCALE SEMICONDUCTOR, INC.
5552332
PROCESS FOR FABRICATING A MOSF ET DEVICE HAVING REDUCED REVER SE SHORT CHANNEL
EFFECTS
FREESCALE SEMICONDUCTOR, INC.
5553019
WRITE ONCE READ MANY MEMORY USING EEPROM CELLS
FREESCALE SEMICONDUCTOR, INC.
5553236
METHOD AND APPARATUS FOR TESTI NG A CLOCK STOPPING/STARTING F UNCTION OF A LOW
POWER MODE IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
5553566
HIGHLY DOPED N+ SUBSTRATES AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
5554869
ELECTRICALLY PROGRAMMABLE READ -ONLY MEMORY AND ARRAY
FREESCALE SEMICONDUCTOR, INC.
5554940
BUMPED SEMICONDUCTOR DEVICE AN D METHOD FOR PROBING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5559054
METHOD FOR BALL BUMPING A SEMI CONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5559359
MICROWAVE INTEGRATED CIRCUIT P ASSIVE ELEMENT STRUCTURE AND M ETHOD FOR REDUCING
SIGNAL PROP AGATION LOSSES
FREESCALE SEMICONDUCTOR, INC.
5559500
OVERCURRENT SENSE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5559981
PSEUDO STATIC MASK OPTION REGI STER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5561302
ENHANCED PERFORMANCE MOSFET
FREESCALE SEMICONDUCTOR, INC.
5561738
A DATA PROCESSOR FOR EXECUTING A FUZZY LOGIC OPERATION AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5564091
METHOD AND APPARATUS FOR OPERA TING AN AUTOMATIC FREQUENCY CO NTROL IN A RADIO
FREESCALE SEMICONDUCTOR, INC.
5565690
METHOD FOR DOPING STRAINED HET ERO JUNCTION SEMICONDUCTOR DEV ICES AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5565813
APPARATUS FOR A LOW VOLTAGE DI FFERENTIAL AMPLIFIER INCORPORA TING SWITCHED
CAPACITORS
FREESCALE SEMICONDUCTOR, INC.
5567648
INTERCONNECT BUMP APPARATUS AN D METHOD FOR FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
5570310
METHOD AND DATA PROCESSOR FO R FINDING A LOGARITHM OF A NUM BER
FREESCALE SEMICONDUCTOR, INC.
5571374
METHOD OF ETCHING SILICON CARB IDE
FREESCALE SEMICONDUCTOR, INC.
5571734
METHOD FOR FORMING A DIELECTRI C HAVING IMPROVED PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
5572066
LEAD-ON-CHIP SEMICONDUCTOR DEV ICE AND METHOD FOR ITS FABRICA TION
FREESCALE SEMICONDUCTOR, INC.
5572467
ADDRESS COMPARISON IN AN INTEG RATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
5574457
SWITCHED CAPACITOR GAIN STAGE
FREESCALE SEMICONDUCTOR, INC.
5574515
VOLTAGE CONTROLLED OSCILLATOR CIRCUIT AND AUTOMATIC FINE TU NING CIRCUIT FOR TV
FREESCALE SEMICONDUCTOR, INC.
5578167
SUBSTRATE HOLDER AND METHOD OF USE
FREESCALE SEMICONDUCTOR, INC.
5578860
MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE HAVIN G A GROUNDED
SOURCE CONFIGURAT ION
FREESCALE SEMICONDUCTOR, INC.
5579257
METHOD FOR READING AND RESTORI NG DATA IN A DATA STORAGE ELEM ENT
FREESCALE SEMICONDUCTOR, INC.
5579492
DATA PROCESSING SYSTEM AND A M ETHOD FOR DYNAMICALLY IGNORING BUS TRANSFER
TERMINATION CONTR OL SIGNALS FOR A PREDETERMINED AMOUNT OF TIME
FREESCALE SEMICONDUCTOR, INC.
5580815
PROCESS FOR FORMING FIELD ISOL ATION AND A STRUCTURE OVER A S EMICONDUCTOR
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5581215
VOLTAGE CONTROLLED OSCILLATOR HAVING FREQUENCY AND AMPLITUD E CONTROLLING LOOPS
FREESCALE SEMICONDUCTOR, INC.
5581432
CLAMP CIRCUIT AND METHOD FOR I DENTIFYING A SAFE OPERATING AR EA
FREESCALE SEMICONDUCTOR, INC.
5581775
A HISTORY BUFFER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5583068
PROCESS FOR FORMING A CAPACITO R HAVING A METAL-OXIDE DIELECT RIC
FREESCALE SEMICONDUCTOR, INC.
5583350
FULL COLOR LIGHT EMITTING DIOD E DISPLAY ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
5583370
TAB SEMICONDUCTOR DEVICE HAVIN G DIE EDGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
5583964
COMPUTER UTILIZING NEURAL NETW ORK AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
5584031
SYSTEM AND METHOD FOR EXECUTIN G A LOW POWER DELAY INSTRUCTIO N
FREESCALE SEMICONDUCTOR, INC.
5584059
DC OFFSET REDUCTION IN A ZERO-IF TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
5587342
METHOD OF FORMING AN ELECTRICA L INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
5589423
PROCESS FOR FABRICATING A NON- SILICIDED REGION IN AN INTEGRA TED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5590232
OPTIC PACKAGE AND METHOD OF MA KING
FREESCALE SEMICONDUCTOR, INC.
5590241
SPEECH PROCESSING SYSTEM AND M ETHOD FOR ENHANCING SPEECH SIG NALS IN A NOISY
ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
5592025
PAD ARRAY SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5592493
SERIAL SCAN CHAIN ARCHITECTURE FOR A DATA PROCESSING SYSTEM AND METHOD OF
OPERATION
FREESCALE SEMICONDUCTOR, INC.
5592634
A ZERO-CYCLE MULTI-STATE BRANC H CACHE PREDICTION DATA PROCES SING SYSTEM AND
METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5593538
METHOD FOR ETCHING A DIELECTRI C LAYER ON A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
5593903
METHOD OF FORMING CONTACT PADS FOR WAFER LEVEL TESTING AND B URN-IN OF
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5594273
APPARATUS FOR PERFORMING WAFER LEVEL-TESTING OF INTEGRATED CI RCUITS WHERE
TESTPADS LIE WITH IN INTEGRATED CIRCUIT DIE BUT OVERLY NO ACTIVE CIRCUITRY FOR
IMPROVED YIELD
FREESCALE SEMICONDUCTOR, INC.
5595602
DIFFUSER FOR UNIFORM GAS DISTR IBUTION IN SEMICONDUCTOR PROCE SSING AND METHOD
FOR USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5597110
METHOD FOR FORMING A SOLDER BU MP BY SOLDER-TETTING OR THE LI KE
FREESCALE SEMICONDUCTOR, INC.
5597737
METHOD FOR TESTING AND BURNING -IN A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
5597768
METHOD OF FORMING A GA203 DIEL ECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
5598362
APPARATUS AND METHOD FOR PERFO RMING BOTH 24 BIT AND 16 BIT A RITHMETIC
FREESCALE SEMICONDUCTOR, INC.
5598550
CACHE CONTROLLER FOR PROCESSIN G SIMULTANEOUS CACHE ACCESSES
FREESCALE SEMICONDUCTOR, INC.
5598569
DATA PROCESSOR HAVING OPERATIN G MODES SELECTED BY AT LEAST O NE MASK OPTION BIT
AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5600071
VERTICALLY INTEGRATED SENSOR S TRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5602491
INTEGRATED CIRCUIT TESTING BOA RD HAVING CONSTRAINED THERMAL EXPANSION
CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
5604160
METHOD FOR PACKAGING SEMICONDU CTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
5605615
METHOD AND APPARATUS FOR PLATI NG METALS
FREESCALE SEMICONDUCTOR, INC.
5605865
METHOD FOR FORMING SELF-ALIGNE D SILICIDE IN A SEMICONDUCTOR DEVICE USING VAPOR
PHASE REACT ION
FREESCALE SEMICONDUCTOR, INC.
5606275
BUFFER CIRCUIT HAVING VARIABLE OUTPUT IMPEDANCE
FREESCALE SEMICONDUCTOR, INC.
5606319
METHOD AND APPARATUS FOR INTER POLATION AND NOISE SHAPING IN A SIGNAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
5606682
DATA PROCESSOR WITH BRANCH TAR GET ADDRESS CACHE AND SUBROUTI NE RETURN ADDRESS
CACHE AND ME THOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5608345
PROGRAMMABLE SWITCHED CAPACITO R CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5608795
TELEPHONE LINE INTERFACE CIRCU IT
FREESCALE SEMICONDUCTOR, INC.
5610543
DELAY LOCKED LOOP FOR DETECTIN G THE PHASE DIFFERENCE OF TWO SIGNALS HAVING
DIFFERENT FREQU ENCIES
FREESCALE SEMICONDUCTOR, INC.
5612232
A METHOD OF FABRICATING SEMICO NDUCTOR DEVICES AND THE DEVICE S
FREESCALE SEMICONDUCTOR, INC.
5612576
SELF-OPENING VENT HOLE IN AN O VERMOLDED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5612861
METHOD AND APPARATUS FOR LOW V OLTAGE CMOS START CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5613119
DATA PROCESSOR INITIALIZATION PROGRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5614131
METHOD OF MAKING AN OPTO-ELECT RONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
5614816
LOW VOLTAGE REFERENCE CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5616886
WIREBONDLESS MODULE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
5617054
SWITCHED CAPACITOR VOLTAGE ERR OR COMPENSATING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5617348
LOW POWER DATA TRANSLATION CIR CUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5617531
DATA PROCESSOR HAVING A BUILT- IN INTERNAL SELF TEST CONTROLL ER FOR TESTING A
PLURALITY OF MEMORIES INTERNAL TO THE DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
5619064
III-V SEMICONDUCTOR GATE STRUC TURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
5619156
LOW VOLTAGE INHIBIT CIRCUIT AN D INTEGRATED CIRCUIT USING SAM E
FREESCALE SEMICONDUCTOR, INC.
5619687
QUEUE SYSTEM HAVING A TIME-OUT FEATURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5623159
INTEGRATED CIRCUIT ISOLATION S TRUCTURE FOR SUPPRESSING HIGH- FREQUENCY
CROSS-TALK
FREESCALE SEMICONDUCTOR, INC.
5623234
CLOCK SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5623664
AN INTERACTIVE MEMORY ORGANIZA TION SYSTEM AND METHOD THEREFO R
FREESCALE SEMICONDUCTOR, INC.
5624854
SEMICONDUCTOR DEVICE AND METHO D OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
5625224
METHOD AND APPARATUS FOR AN IN TEGRATED CIRCUIT CHIP CARRIER HAVING IMPROVED
MOUNTING PAD D ENSITY
FREESCALE SEMICONDUCTOR, INC.
5627492
CIRCUIT AND METHOD FOR ISOLATI NG CIRCUIT BLOCKS FOR REDUCING POWER DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
5627890
TELEPHONE LINE INTERFACE CIRCU IT
FREESCALE SEMICONDUCTOR, INC.
5628026
MULTI-DIMENSIONAL DATA TRANSFE R IN A DATA PROCESSING SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5628862
POLISHING PAD FOR CHEMICAL-MEC HANICAL POLISHING OF A SEMICON DUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5628922
ELECTRICAL FLAME-OFF WAND
FREESCALE SEMICONDUCTOR, INC.
5629630
SEMICONDUCTOR WAFER CONTACT SY STEM AND METHOD FOR CONTACTING A SEMICONDUCTOR
WAFER
FREESCALE SEMICONDUCTOR, INC.
5629643
FEEDBACK LATCH AND METHOD THER EFOR
FREESCALE SEMICONDUCTOR, INC.
5630228
DOUBLE BALANCE MIXER CIRCUIT W ITH ACTIVE FILTER LOAD FOR A P ORTABLE
COMMUNICATION RECEIVER
FREESCALE SEMICONDUCTOR, INC.
5631178
METHOD FOR MANUFACTURING A STA BLE ARSENIC DOPED SEMICONDUCTO R DEVICE
FREESCALE SEMICONDUCTOR, INC.
5631192
SEMICONDUCTOR DEVICE ON AN OPP OSED LEADFRAME AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
5631492
A STANDARD CELL HAVING A GROUN D CAPACITOR AND A POWER SUPPLY CAPACITOR FOR
REDUCING NOISE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
5631548
POWER OFF-LOADING CIRCUIT AND METHOD FOR DISSIPATING POWER
FREESCALE SEMICONDUCTOR, INC.
5633186
PROCESS FOR FABRICATING A NON- VOLATILE MEMORY CELL IN A SEMI CONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5633640
METHOD AND APPARATUS FOR A DAT A CONVERTER WITH A SINGLE OPER ATIONAL AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
5635767
SEMICONDUCTOR DEVICE HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND
METHOD FOR ITS FA BRICATION
FREESCALE SEMICONDUCTOR, INC.
5636228
SCAN REGISTER WITH DECOUPLED S CAN ROUTING
FREESCALE SEMICONDUCTOR, INC.
5637834
MULTILAYER CIRCUIT SUBSTRATE AND METOD FOR FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
5638020
SWITCHED CAPACITOR DIFFERENTIA L CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
5639683
STRUCTURE AND METHOD FOR INTER GRATING MICROWAVE COMPONENTS O N A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5639687
METHOD AND STRUCTURE FOR FORMING AN INTEGRATED CIRCUIT PATTE RN ON A
SEMICONDUCTOR SUBSTRAT E
FREESCALE SEMICONDUCTOR, INC.
5639695
LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR PACKAGE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5639989
SHIELDED ELECTRONIC COMPONENT ASSEMBLY AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5640460
AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5640681
BOOT-STRAPPED CASCODE CURRENT MIRROR
FREESCALE SEMICONDUCTOR, INC.
5641695
METHOD OF FORMING A SILICON CA RBIDE JFET
FREESCALE SEMICONDUCTOR, INC.
5641712
METHOD AND STRUCTURE FOR REDUC ING CAPACITANCE BETWEEN INTERC ONNECT LINES
FREESCALE SEMICONDUCTOR, INC.
5642305
LOGARITHM/INVERSE-LOGARITHM CO NVERTER AND METHOD OFUSING SAM E
FREESCALE SEMICONDUCTOR, INC.
5642480
METHOD AND APPARATUS FOR ENHAN CED SECURITY OF A DATA PROCESS OR
FREESCALE SEMICONDUCTOR, INC.
5643405
METHOD FOR POLISHING A SEMICON DUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5644519
METHOD AND APPARATUS FOR A MUL TIPLY AND ACCUMULATE CIRCUIT H AVING A DYNAMIC
SATURATION RAN GE
FREESCALE SEMICONDUCTOR, INC.
5644528
NON-VOLATILE MEMORY HAVING A CELL APPLYING TO MULTI-BIT DATA BY MULTI-LAYERED
FLOATING GATE ARCHITECTURE AND PROGRAM MING METHOD FOR THE SAME
FREESCALE SEMICONDUCTOR, INC.
5644756
INTEGRATED CIRCUIT DATA PROCES SOR WITH SELECTABLE ROUTING OF DATA ACCESSES
FREESCALE SEMICONDUCTOR, INC.
5646055
METHOD FOR MAKING BIPOLAR TRAN SISTOR
FREESCALE SEMICONDUCTOR, INC.
5646060
METHOD FOR MAKING AN EEPROM CE LL WITH ISOLATION TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5646550
HIGH RELIABILITY OUTPUT BUFFER FOR MULTIPLE VOLTAGE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5646946
APPARATUS AND METHOD FOR SELEC TIVELY COMPANDING DATA ON A SL OT-BY-SLOT BASIS
FREESCALE SEMICONDUCTOR, INC.
5646949
METHOD AND APPARATUS FOR GENER ATING INSTRUCTIONS FOR USE IN TESTING A
MICROPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
5647123
IMPROVED METHOD FOR UNDERFILLI NG EUTECTIC BUMPED FLIP CHIP D IE
FREESCALE SEMICONDUCTOR, INC.
5649125
METHOD AND APPARATUS FOR PROVI DING VALID ADDRESSES ACROSS A MULTIPLEXED
COMMUNICATIONS BUS
FREESCALE SEMICONDUCTOR, INC.
5650749
FM DEMODULATOR USING INJECTION LOCKED OSCILLATOR HAVING TUNI NG FEEDBACK AND
LINEARIZING FE EDBACK
FREESCALE SEMICONDUCTOR, INC.
5652844
FLEXIBLE PIN CONFIGURATION FOR USE IN A DATA PROCESSING SYST EM DURING A RESET
OPERATION AN D METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5654588
APPARATUS FOR PERFORMING WAFER LEVEL TESTING OF INTEGRATED CI RCUITS WHERE THE
WAFER USES A SEGMENTED CONDUCTIVE TOP-LAYER BUS STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5655042
MOLDED SLOTTED OPTICAL SWITCH STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5656549
METHOD OF PACKAGING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5656844
SEMICONDUCTOR-ON-INSULATOR TRA NSISTOR HAVING A DOPING PROFIL E FOR
FULLY-DEPLETED OPERATION
FREESCALE SEMICONDUCTOR, INC.
5656943
APPARATUS FOR FORMING A TEST S TACK FOR SEMICONDUCTOR WAFER P ROBING AND METHOD
FOR USING TH E SAME
FREESCALE SEMICONDUCTOR, INC.
5656951
INPUT CIRCUIT AND METHOD FOR H OLDING DATA IN MIXED POWER SU PPLY MODE
FREESCALE SEMICONDUCTOR, INC.
5657324
BIDIRECTIONAL COMMUNICATION SY STEM
FREESCALE SEMICONDUCTOR, INC.
5658810
METHOD FOR MAKING A SENSOR FOR DETERMINING A RATIO OF MATERI ALS IN A MIXTURE
FREESCALE SEMICONDUCTOR, INC.
5659648
POLYIMIDE OPTICAL WAVEGUIDE HA VING ELECTRICAL CONDUCTIVITY
FREESCALE SEMICONDUCTOR, INC.
5659698
METHOD AND APPARATUS FOR GENER ATING A CIRCULAR BUFFER ADDRES S IN INTEGRATED
CIRCUIT THAT P ERFORMS MULTIPLE COMMUNICATION TASKS
FREESCALE SEMICONDUCTOR, INC.
5659950
ELECTRONIC DIE PACKAGE ASSEMBL Y HAVING A SUPPORT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5661042
PROCESS FOR ELECTRICALLY CONNE CTING ELECTRICAL DEVICES USING A CONDUCTIVE
ANISDTROPIC MATERIAL
FREESCALE SEMICONDUCTOR, INC.
5661082
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
5661088
ELECTRONIC COMPONENT AND METHO D OF PACKAGING
FREESCALE SEMICONDUCTOR, INC.
5661312
SILICON CARBIDE MOSFET
FREESCALE SEMICONDUCTOR, INC.
5663690
CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
5664168
METHOD AND APPARATUS IN A DATA PROCESSING SYSTEM FOR SELECTI VELY INSERTING BUS
CYCLE IDLE TIME
FREESCALE SEMICONDUCTOR, INC.
5665202
MULTI-STEP PLANARIZATION PROCE SS
FREESCALE SEMICONDUCTOR, INC.
5665633
SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R FORMING THE
DEVICE
FREESCALE SEMICONDUCTOR, INC.
5665658
METHOD OF FORMING A DIELECTRIC LAYER STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5666509
A DATA PROCESSING SYSTEM FOR P ERFORMING EITHER A PRECISE MEM ORY ACCESS OR AN
IMPRECISE MEM ORY ACCESS BASED UPON A LOGICA L ADDRESS VALUE AND METHOD THE REOF
FREESCALE SEMICONDUCTOR, INC.
5667128
WORKSTATION FOR PROCESSING A F LEXIBLE MEMBRANCE
FREESCALE SEMICONDUCTOR, INC.
5667632
METHOD OF DEFINING A LINE WIDT H
FREESCALE SEMICONDUCTOR, INC.
5668021
PROCESS FOR FABRICATING A SEMI CONDUCTOR DEVICE HAVING A SEGM ENTED CHANNEL
REGION
FREESCALE SEMICONDUCTOR, INC.
5670389
SEMICONDUCTOR-ON-INSULATOR DEV ICE HAVING A LATERALLY-GRADED CHANNEL REGION AND
METHOD OF M AKING
FREESCALE SEMICONDUCTOR, INC.
5670829
PRECISION CURRENT LIMIT CIRCUI T
FREESCALE SEMICONDUCTOR, INC.
5673001
METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5673396
ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T RANSFERS
FREESCALE SEMICONDUCTOR, INC.
5674762
METHOD OF FABRICATING AN EPROM WITH HIGH VOLTAGE TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
5674780
METHOD OF FORMING AN ELECTRICA LLY CONDUCTIVE POLYMER BUMP OV ER AN ALUMINUM
ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
5675166
FET WITH STABLE THRESHOLD VOLT AGE AND METHOD OF MANUFACTURIN G THE SAME
FREESCALE SEMICONDUCTOR, INC.
5675243
VOLTAGE SOURCE DEVICE FOR LOW- VOLTAGE OPERATION
FREESCALE SEMICONDUCTOR, INC.
5675469
INTEGRATED CIRCUIT WITH ELECTR OSTATIC DISCHARGE (ESD) PROTEC TION AND ESD
PROTECTION CIRCUI T
FREESCALE SEMICONDUCTOR, INC.
5675822
METHOD AND APPARATUS FOR A DIG ITAL SIGNAL PROCESSOR HAVING A MULTIPLIERLESS
COMPUTATION BLO CK
FREESCALE SEMICONDUCTOR, INC.
5677917
INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N
FREESCALE SEMICONDUCTOR, INC.
5679275
CIRCUIT AND METHOD OF MODIFYIN G CHARACTERISTICS OF A UTILIZA TION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5680626
METHOD AND APPARATUS FOR PROVI DING ONLY THAT NUMBER OF CLOCK PULSES NECESSARY
TO COMPLETE A TASK
FREESCALE SEMICONDUCTOR, INC.
5682340
LOW POWER CONSUMPTION CIRCUIT AND METHOD OF OPERATION FOR IM PLEMENTING SHIFTS
AND BIT REVE RSALS
FREESCALE SEMICONDUCTOR, INC.
5683569
METHOD OF SENSING A CHEMICAL A ND SENSOR THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5683934
ENHANCED MOBILITY MOSFET DEVIC E AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5683944
METHOD OF FABRICATING A THERMA LLY ENHANCED LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
5684928
CIRCUIT AND METHOD FOR EVALUAT ING FUZZY LOGIC RULES
FREESCALE SEMICONDUCTOR, INC.
5686698
PACKAGE FOR ELECTRICAL COMPONE NTS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
5686860
AMPLIFIER AND CONTROLLING APPA RATUS OPERATING FROM A UNIPOLA R POWER SUPPLY
FREESCALE SEMICONDUCTOR, INC.
5687104
METHOD AND APPARATUS FOR GENER ATING DECOUPLED FILTER PARAMET ERS AND
IMPLEMENTING A BAND DE COUPLED FILTER
FREESCALE SEMICONDUCTOR, INC.
5689714
METHOD AND APPARATUS FOR PROVI DING LOW POWER CONTROL OF PERI PHERAL DEVICES
USING THE REGIS TER FILE OF A MICROPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
5691242
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5691253
PROCESS FOR POLISHING AND ANAL YZING AN EXPOSED SURFACE OF A PATTERNED
SEMICONDUCTOR SUBSTR ATE
FREESCALE SEMICONDUCTOR, INC.
5691554
PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5693545
METHOD FOR FORMING A SEMICONDU CTOR SENSOR FET DEVICE AND SEM ICONDUCTOR SENSOR
FET DEVICE
FREESCALE SEMICONDUCTOR, INC.
5693955
TUNNEL TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5693966
POWER MOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5694308
METHOD AND APPARATUS FOR A REG ULATED LOW VOLTAGE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
5694344
A METHOD FOR ELECTRICALLY MODE LING A SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
5695877
METHOD OF DEPOSITING FERRITE FILM (AS AMEMDED)
FREESCALE SEMICONDUCTOR, INC.
5696666
LOW PROFILE EXPOSED DIE CHIP CARRIER PACKAGE
FREESCALE SEMICONDUCTOR, INC.
5697088
BALUN TRANSFORMER
FREESCALE SEMICONDUCTOR, INC.
5699309
METHOD AND APPARATUS FOR PROVI DING USER SELECTABLE LOW POWER AND HIGH
PERFORMANCE MEMORY A CCESS MODES
FREESCALE SEMICONDUCTOR, INC.
5699422
TELECOMMUNICATIONS DEVICE
FREESCALE SEMICONDUCTOR, INC.
5702981
METHOD FOR FORMING A VIA IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5703405
INTEGRATED CIRCUIT CHIP FORMED FROM PROCESSING TWO OPPOSING SURFACES OF A WAFER
FREESCALE SEMICONDUCTOR, INC.
5703478
CURRENT MIRROR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5703808
NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
5704034
METHOD AND CIRCUIT FOR INITIAL IZING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5706036
METHOD AND APPARATUS FOR PROVI DING A VIDEO SYNCHRONISING SIG NAL OF A
PREDETERMINED POLARIT Y
FREESCALE SEMICONDUCTOR, INC.
5706228
METHOD FOR OPERATING A MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
5707881
A TEST STRUCTURE AND METHOD FO R PERFORMING BURN-IN TESTING O F A SEMICONDUCTOR
PRODUCT WAFE R
FREESCALE SEMICONDUCTOR, INC.
5708288
THIN FILM SILICON ON INSULATOR SEMICONDUCTOR INTEGRATED CIRC UIT WITH
ELECTROSTATIC DAMAGE PROTECTION AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5708839
METHOD AND APPARATUS FOR PROVI DING BUS PROTOCOL SIMULATION
FREESCALE SEMICONDUCTOR, INC.
5710071
PROCESS FOR UNDERFILLING A FLI P-CHIP SEMICONDUCTOR DEVICE AN D A DEVICE MADE
THEREBY
FREESCALE SEMICONDUCTOR, INC.
5712208
METHODS OF FORMATION OF SEMICO NDUCTOR COMPOSITE GATE DIELECT RIC HAVING
MULTIPLE INCORPORAT ED ATOMIC DOPANTS
FREESCALE SEMICONDUCTOR, INC.
5712589
APPARATUS AND METHOD FOR PERFO RMING ADAPTIVE POWER REGULATIO N FOR AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5712794
AUTOMATED METHOD FOR ADDING AT TRIBUTES IDENTIFIED ON A SCHEM ATIC DIAGRAM TO AN
INTEGRATED CIRCUIT LAYOUT
FREESCALE SEMICONDUCTOR, INC.
5714792
SEMICONDUCTOR DEVICE HAVING A REDUCED DIE SUPPORT AREA AND M ETHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
5714800
INTEGRATED CIRCUIT ASSEMBLY HA VING A STEPPED INTERPOSER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5715014
CIRCUIT AND METHOD OF PROVIDIN G PARENTAL DISCRETIONARY CONTR OL ON A PIP IC
FREESCALE SEMICONDUCTOR, INC.
5715184
METHOD OF PARALLEL SIMULATION OF STANDARD CELLS ON A DISTRIB UTED COMPUTER
FREESCALE SEMICONDUCTOR, INC.
5716866
METHOD OF FORMING A SEMICONDUC TOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5716875
METHOD FOR MAKING A FERROELECT RIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
5717700
METHOD OF CONSTRUCTION OF A SC ANNABLE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5717772
METHOD AND APPARATUS FOR SUPPR ESSING ACOUSTIC FEEDBACK IN AN AUDIO SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5717931
METHOD AND APPARATUS FOR COMMU NICATING BETWEEN MASTER AND SL AVE ELECTRONIC
DEVICES WHERE T HE SLAVE DEVICE MAY BE HAZARDO US
FREESCALE SEMICONDUCTOR, INC.
5719519
CIRCUIT AND METHOD FOR RECONST RUCTING A PHASE CURRENT
FREESCALE SEMICONDUCTOR, INC.
5719856
TRANSMITTER/RECEIVER INTERFACE APPARATUS AND METHOD FOR A BI -DIRECTIONAL
TRANSMISSION PATH
FREESCALE SEMICONDUCTOR, INC.
5719878
SCANNABLE STORAGE CELL AND MET HOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5720100
ASSEMBLY HAVING A FRAME EMBEDD ED IN A POLYMERIC ENCAPSULANT AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
5721438
HETEROJUNCTION SEMICONDUCTOR D EVICE AND METHOD OF MANUFACTUR E
FREESCALE SEMICONDUCTOR, INC.
5721450
MOISTURE RELIEF FOR CHIP CARRIERS
FREESCALE SEMICONDUCTOR, INC.
5721451
INTEGRATED CIRCUIT ASSEMBLY AD HESIVE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5721509
CHARGE PUMP HAVING REDUCED THR ESHOLD VOLTAGE LOSSES
FREESCALE SEMICONDUCTOR, INC.
5721704
CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME
FREESCALE SEMICONDUCTOR, INC.
5721889
DATA TRANSFER BETWEEN INTEGRAT ED CIRCUIT TIMER CHANNELS
FREESCALE SEMICONDUCTOR, INC.
5724283
DATA STORAGE ELEMENT AND METHO D FOR RESTORING DATA
FREESCALE SEMICONDUCTOR, INC.
5724604
DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5725788
APPARATUS AND METHOD FOR PATTE RNING A SURFACE
FREESCALE SEMICONDUCTOR, INC.
5726087
METHOD OF FORMATION OF SEMICON DUCTOR GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
5726502
BUMPED SEMICONDUCTOR DEVICE WI TH ALIGNMENT FEATURES AND METH OD FOR MAKING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
5726944
VOLTAGE REGULATOR FOR REGULATI NG AN OUTPUT VOLTAGE FROM A CH ARGE PUMP AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5727038
PHASE LOCKED LOOP USING DIGITA L LOOP FILTER AND DIGITALLY CO NTROLLED
OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
5727172
METHOD AND APPARATUS FOR PERFO RMING ATOMIC ACCESSES IN A DAT A PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5729151
SYSTEM AND METHOD FOR TESTING A PHASE LOCKED LOOP IN AN INTE GRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5729176
LINEAR DIFFERENTIAL GAIN STAGE
FREESCALE SEMICONDUCTOR, INC.
5729223
METHOD AND APPARATUS FOR DATA COMPRESSION AND RESTORATION
FREESCALE SEMICONDUCTOR, INC.
5729225
METHOD AND APPARATUS FOR ASYNC HRONOUS DIGITAL MIXING
FREESCALE SEMICONDUCTOR, INC.
5729438
DISCRETE COMPNENT PAD ARRAY CARRIER
FREESCALE SEMICONDUCTOR, INC.
5729493
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5729577
SIGNAL PROCESSOR WITH IMPROVED EFFICIENCY
FREESCALE SEMICONDUCTOR, INC.
5729721
TIMEBASE SYNCHRONIZATION IN SE PARATE INTEGRATED CIRCUITS OR SEPARATE MODULES
FREESCALE SEMICONDUCTOR, INC.
5731709
METHOD FOR TESTING A BALL GRID ARRAY SEMICONDUCTOR DEVICE AN D A DEVICE FOR SUCH
TESTING
FREESCALE SEMICONDUCTOR, INC.
5731769
MULTI-RATE DIGITAL FILTER APPA RATUS AND METHOD FOR SIGMA-DEL TA CONVERSION
PROCESSES
FREESCALE SEMICONDUCTOR, INC.
5732225
INTEGRATED CIRCUIT TIMER SYSTE M HAVING A GLOBAL BUS FOR TRAN SFERRING
INFORMATION BETWEEN L OCAL BUSES
FREESCALE SEMICONDUCTOR, INC.
5732405
METHOD AND APPARATUS FOR PERFO RMING A CACHE OPERATION IN A D ATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5733794
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE WITH ESD PROTECTI ON
FREESCALE SEMICONDUCTOR, INC.
5733806
METHOD FOR FORMING A SELF-ALIG NED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5734201
LOW PROFILE SEMICONDUCTOR DEVI CE AND METHOD FOR MAKING THE S AME
FREESCALE SEMICONDUCTOR, INC.
5734317
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5737254
SYMMETRICAL FILTERING APPARATU S AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5737516
DATA PROCESSING SYSTEM FOR PER FORMING A DEBUG FUNCTION AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5737584
DATA PROCESSING SYSTEM HAVING PROGRAMMABLE EXTERNAL TERMINAL S SUCH THAT THE
EXTERNAL TERMI NALS ARE SELECTIVELY SUBJECTED TO BUS ARBITRATION
FREESCALE SEMICONDUCTOR, INC.
5737760
MICROCONTROLLER WITH SECURITY LOGIC CIRCUIT WHICH PREVENTS R EADING OF INTERNAL
MEMORY BY E XTERNAL PROGRAM
FREESCALE SEMICONDUCTOR, INC.
5737768
METHOD AND SYSTEM FOR STORING DATA BLOCKS IN A MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
5739557
REFRACTORY GATE HETEROSTRUCTUR E FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5740109
NON-LINEAR CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
5740325
COMPUTER UTILIZING NEURAL NETW ORK AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
5740382
METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5740417
PIPELINED PROCESSOR OPERATING IN DIFFERENT POWER MODE BASED ON BRANCH PREDICTION
STATE OF BRANCH HISTORY BIT ENCODED AS TAKEN WEAKLY NOT TAKEN AND STR ONGLY NOT
TAKEN STATES
FREESCALE SEMICONDUCTOR, INC.
5742007
ELECTRONIC DEVICE PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5742100
STRUCTURE HAVING FLIP-CHIP CON NECTED
FREESCALE SEMICONDUCTOR, INC.
5742210
NARROW-BAAND OVERCOPPLED DIREC TIONAL COUPLER IN MULTILAYER P ACKAGE
FREESCALE SEMICONDUCTOR, INC.
5742799
METHOD AND APPARATUS FOR SYNCHRONIZING MULTIPLE CLOCKS
FREESCALE SEMICONDUCTOR, INC.
5744396
A SEMICONDUCTOR DEVICE FORMED ON A HIGHLY DOPED N+ SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5744841
SEMICONDUCTOR DEVICE WITH ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
5745411
SEMICONDUCTOR MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
5747839
CHEMICAL SENSING TRENCH FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5747858
ELECTRONIC COMPONENT HAVING AN INTERCONNECT SUBSTRATE ADJACE NT TO A SIDE
SURFACE OF A DEVI CE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5748161
INTEGRATED ELECTRO-OPTICAL PAC KAGE WITH INDEPENDENT MENU BAR
FREESCALE SEMICONDUCTOR, INC.
5748475
APPARATUS AND METHOD OF ORIENT ING ASYMMETRICAL SEMICONDUCTOR DEVICES IN A
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5748645
SINGLE CLOCK SCAN DESIGN CIRCU IT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5748949
COUNTER HAVING PROGRAMMABLE PE RIODS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5749090
CACHE TAG RAM HAVING SEPARATE VALID BIT ARRAY WITH MULTIPLE STEP INVALIDATION
AND METHOD T HEREFOR
FREESCALE SEMICONDUCTOR, INC.
5749614
VACUUM PICKUP TOOL FOR PLACING BALLS IN A CUSTOMIZED PATTERN
FREESCALE SEMICONDUCTOR, INC.
5750419
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE HAVING A FERROELE CTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
5750440
APPARATUS AND METHOD FOR DYNAM ICALLY MIXING SLURRY FOR CHEMI CAL MECHANICAL
POLISHING
FREESCALE SEMICONDUCTOR, INC.
5751166
INPUT BUFFER CIRCUIT AND METHO D .
FREESCALE SEMICONDUCTOR, INC.
5751555
ELECTRONIC COMPONENT HAVING RE DUCED CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.
5751938
PERIPHERAL MODULE AND MICROPRO CESSOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5752077
DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION INPUT/OUTPUT PORT WITH INDIVIDUAL
PULL-UP A ND PULL-DOWN CONTROL
FREESCALE SEMICONDUCTOR, INC.
5753904
TOOL FOR DETECTING MISSING BAL LS USING A PHOTODETECTOR
FREESCALE SEMICONDUCTOR, INC.
5753929
MULTI-DIRECTIONAL OPTOCOUPLER AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
5754010
MEMORY CIRCUIT AND METHOD FOR SENSING DATA
FREESCALE SEMICONDUCTOR, INC.
5754482
MEMORY USING UNDECODED PRECHAR GE FOR HIGH SPEED DATA SENSING
FREESCALE SEMICONDUCTOR, INC.
5754861
DYNAMIC PROGRAM INPUT/OUTPUT D ETERMINATION
FREESCALE SEMICONDUCTOR, INC.
5754879
INTEGRATED CIRCUIT FOR EXTERNA L BUS INTERFACE HAVING PROGRAM MABLE MODE SELECT
BY SELECTIVE LY BONDING ONE OF THE BOND PAD S TO A RESET TERMINAL VIA A CO
NDUCTIVE WIRE
FREESCALE SEMICONDUCTOR, INC.
5756380
METHOD FOR MAKING A MOISTURE R ESISTANT SEMICONDUCTOR DEVICE HAVING AN ORGANIC
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5757303
MULTI-BIT A/D CONVERTER HAVING REDUCED CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
5758107
SYSTEM FOR OFFLOADING EXTERNAL BUS BY COUPLING PERIPHERAL DE VICE TO DATA
PROCESSOR THROUGH INTERFACE LOGIC THAT EMULATE THE CHARACTERISTICS OF THE EXT
ERNAL BUS
FREESCALE SEMICONDUCTOR, INC.
5759910
PROCESS FOR FABRICATING A SOLD ER BUMP FOR A FLIP CHIP INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5760459
HIGH PERFORMANCE HIGH VOLTAGE NON-EPI BIPOLAR TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5760489
METHOD FOR TRANSMITTING SIGNAL S BETWEEN A MICROPORCESSOR AND AN INTERFACE
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5760728
INPUT STATE FOR AN ANALOG-TO-D ITIGAL CONVERTER AND METHOD OF OPERATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
5761215
SCAN BASED PATH DELAY TESTING OF INTEGRATED CIRCUITS CONTAIN ING EMBEDDED MEMORY
ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
5761489
METHOD AND APPARATUS FOR SCAN TESTING WITH EXTENDED TEST VEC TOR STORAGE IN A
MULTI-PURPOSE MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5761491
DATA PROCESSING SYSTEM AND MET HOD FOR STORING AND RESTORING A STACK POINTER
FREESCALE SEMICONDUCTOR, INC.
5761700
ROM MAPPING AND INVERSION APPA RATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5763862
DUAL CARD SMART CARD READER WI TH VISUAL IMAGE DISPLAY
FREESCALE SEMICONDUCTOR, INC.
5764024
PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
5765208
METHOD OF SPECULATIVELY EXECUT ING STORE INSTRUCTIONS PRIOR T O PERFORMING SNOOP
OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
5765216
DATA PROCESSOR WITH AN EFFICIE NT BIT MOVE CAPABILITY AND MET HOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5770849
SMART CARD DEVICE WITH PAGER A ND VISUAL IMAGE DISPLAY
FREESCALE SEMICONDUCTOR, INC.
5770965
CIRCUIT AND METHOD OF COMPENSA TING FOR NON-LINEARITIES IN A SENSOR SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5773083
METHOD FOR COATING A SUBSTRATE WITH A COATING SOLUTION
FREESCALE SEMICONDUCTOR, INC.
5773314
PLUG PROTECTION PROCESS FOR US E IN THE MANUFACTURE OF EMBEDD ED DYNAMIC RANDOM
ACCESS MEMOR Y (DRAM) CELLS
FREESCALE SEMICONDUCTOR, INC.
5773326
METHOD OF MAKING AN SOI INTEGR ATED CIRCUIT WITH ESD PROTECTI ON
FREESCALE SEMICONDUCTOR, INC.
5773359
INTERCONNECT SYSTEM AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
5773364
METHOD FOR USING AMMONIUM SALT SLURRIES FOR CHEMICAL MECHANI CAL POLISHING (CMP)
FREESCALE SEMICONDUCTOR, INC.
5773887
HIGH FREQUENCY SEMICONDUCTOR C OMPONENT
FREESCALE SEMICONDUCTOR, INC.
5773987
METHOD FOR PROBING A SEMICONDU CTOR WAFER USING A MOTOR CONTR OLLED SCRUB
PROCESS
FREESCALE SEMICONDUCTOR, INC.
5776798
SEMICONDUCTOR PACKAGE AND METH OD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5777361
SINGLE GATE NONVOLATILE MEMORY CELL AND METHOD FOR ACCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5777522
ELECTRONIC DEVICE FOR CONTROLL ING A REACTANCE VALUE FOR A RE ACTIVE ELEMENT
FREESCALE SEMICONDUCTOR, INC.
5777935
MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD
FREESCALE SEMICONDUCTOR, INC.
5780352
METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATO R TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
5780878
LATERAL GATE VERTICAL DRIFT RE GION TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5781480
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
5781566
CYCLIC REDUNDANCY CODER
FREESCALE SEMICONDUCTOR, INC.
5781765
SYSTEM FOR DATA SYNCHRONIZATIO N BETWEEN TWO DEVICES USING FO UR TIME DOMAINS
FREESCALE SEMICONDUCTOR, INC.
5784427
FEEDBACK AND SHIFT UNIT
FREESCALE SEMICONDUCTOR, INC.
5786230
METHOD OF FABRICATING MULTI-CH IP PACKAGES
FREESCALE SEMICONDUCTOR, INC.
5786263
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5786608
A SEMICONDUCTOR CHEMICAL SENSO R WITH SPECIFIC HEATER STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.
5787125
METHOD AND APPARATUS FOR DERIV ING IN-PHASE AND QUADRATURE-PH ASE BASEBAND
SIGNALS FROM A CO MMUNICATION SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5789733
SMART CARD WITH CONTACTLESS OP TICAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.
5789766
LED ARRAY WITH STACKED DRIVER CIRCUITS AND METHODS OF MANUFA CTURE
FREESCALE SEMICONDUCTOR, INC.
5789815
THREE DIMENSIONAL SEMICONDUCTO R PACKAGE HAVING FLEXIBLE APPE NDAGES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5789973
RESISTORLESS OPERATIONAL TRANS CONDUCTANCE AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5790728
OPTICAL COUPLING COMPONENT AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5792594
METALLIZATION AND TERMINATION PROCESS FOR AN INTEGRATED CIRC UIT CHIP
FREESCALE SEMICONDUCTOR, INC.
5796391
SCALEABLE REFRESH DISPLAY CONT ROLLER
FREESCALE SEMICONDUCTOR, INC.
5796682
METHOD FOR MEASURING TIME AND STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5796993
METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING ON-CHIP
VERIFICATION
FREESCALE SEMICONDUCTOR, INC.
5798556
SENSOR AND METHOD OF FABRICATI ON
FREESCALE SEMICONDUCTOR, INC.
5798937
METHOD AND APPARATUS FOR FORMI NG REDUNDANT VIAS BETWEEN COND UCTIVE LAYERS OF
AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5799049
PHASE-INDEPENDENT CLOCK CIRCUI T AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5799160
CIRCUIT AND METHOD FOR CONTROL LING BUS ARBITRATION
FREESCALE SEMICONDUCTOR, INC.
5800747
METHOD FOR MOLDING USING AN IO N IMPLANTED MOLD
FREESCALE SEMICONDUCTOR, INC.
5801108
LOW TEMPERATURE COFIREABLE DIELECTRIC PASTE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
5801523
CIRCUIT AND METHOD OF PROVIDIN G A CONSTANT CURRENT
FREESCALE SEMICONDUCTOR, INC.
5801552
VOLTAGE DETECTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5801798
FAST SPEED LIQUID CRYSTAL PHAS E SPATIAL LIGHT MODULATOR FOR ENHANCED DISPLAY
RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
5801799
MULTI-DIRECTIONAL LIQUID CRYST AL PHASE SPATIAL LIGHT MODULAT OR FOR ENHANCED
DISPLAY RESOLU TION
FREESCALE SEMICONDUCTOR, INC.
5801987
AUTOMATIC TRANSITION CHARGE PU MP FOR NON-VOLATILE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
5802317
ELECTRONIC CIRCUIT HAVING CASC ADED LOGIC BUSSES
FREESCALE SEMICONDUCTOR, INC.
5802541
METHOD AND APPARATUS IN A DATA PROCESSING SYSTEM FOR USING C HIP SELECTS TO
PERFORM A MEMOR Y MANAGEMENT FUNCTION
FREESCALE SEMICONDUCTOR, INC.
5804881
METHOD AND ASSEMBLY FOR PROVID ING INPROVED UNDERCHIP ENCAPSU LATION
FREESCALE SEMICONDUCTOR, INC.
5804958
SELF-REFERENCED CONTROL CIRCUI T
FREESCALE SEMICONDUCTOR, INC.
5804985
PROGRAMMABLE OUTPUT BUFFER AND METHOD FOR PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
5806365
ACCELERATION SENSING DEVICE ON A SUPPORT SUBSTRATE AND METHO D OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5808362
INTERCONNECT STRUCTURE AND MET HOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
5808873
ELECTRONIC COMPONENT ASSEMBLY HAVING AN ENCAPSULATION MATERI AL AND METHOD OF
FORMING THE S AME
FREESCALE SEMICONDUCTOR, INC.
5809530
METHOD AND APPARATUS FOR EFFIC IENTLY PROCESSING MULTIPLE CAC HE MISSES
FREESCALE SEMICONDUCTOR, INC.
5809532
DATA PROCESSOR WITH CACHE AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5812561
SCAN BASED TESTING OF AN INTEG RATED CIRCUIT FOR COMPLIANCE W ITH TIMING
SPECIFICATIONS
FREESCALE SEMICONDUCTOR, INC.
5812595
WAVEFORM SHAPING CIRCUIT FOR A MULTIPLEXED INFOMRATION BUS T RANSMITTER
FREESCALE SEMICONDUCTOR, INC.
5812831
METHOD AND AAPRATUS FOR PULSE WIDTH MODULATION
FREESCALE SEMICONDUCTOR, INC.
5812833
TIMER BUS STRUCTURE FOR AN INT EGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5812868
METHOD AND APPARATUS FOR SELEC TING A REGISTER FILE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5813041
METHOD FOR ACCESSING MEMORY BY ACTIVATING A PROGRAMMABLE CHI P SELECT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5814401
SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT
FREESCALE SEMICONDUCTOR, INC.
5814545
METHOD OF MANUFACTURE A SEMICO NDUCTOR DEVICE HAVING A PHOSPH ORUS DOPED PECVD
FILM
FREESCALE SEMICONDUCTOR, INC.
5814727
SEMICONDUCTOR ACCELEROMETER HA VING REDUCED SENSOR PLATE FLEX URE
FREESCALE SEMICONDUCTOR, INC.
5814733
METHOD OF CHARACTERIZING DYNAM ICS OF A WORKPIECE HANDLING SY STEM
FREESCALE SEMICONDUCTOR, INC.
5814893
SEMICONDUCTOR DEVICE HAVING A BOND PAD
FREESCALE SEMICONDUCTOR, INC.
5815017
FORCED OSCILLATOR CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5816478
FLUXLESS FLIP-CHIP BOND AND A METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
5818276
NON-OVERLAPPING CLOCK GENERATO R CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5819305
METHOD AND APPARATUS FOR CONFI GURING OPERATING MODES IN A ME MORY
FREESCALE SEMICONDUCTOR, INC.
5821160
METHOD FOR FORMING A LASER REP AIRABLE FUSE AREA OF A MEMORY CELL USING AN ETCH
STOP LAYER
FREESCALE SEMICONDUCTOR, INC.
5821168
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5821170
METHOD OF REMOVING ETCHING AN INSULATING MATERIAL
FREESCALE SEMICONDUCTOR, INC.
5821456
MICROELECTRONIC ASSEMBLY INCLU DING A DECOMPOSABLE ENCAPSULAN T, AND METHOD FOR
FORMING AND REWORKING SAME
FREESCALE SEMICONDUCTOR, INC.
5822764
METHOD AND CIRCUIT FOR EFFICIE NTLY REPLACING INVALID LOCKED PORTIONS OF A CACHE
WITH VALID DATA
FREESCALE SEMICONDUCTOR, INC.
5824584
METHOD OF MAKING AND ACCESSING SPLIT GATE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
5824601
CARBOXYLIC ACID ETCHING SOLUTI ON AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5825091
SENSOR ASSEMBLY MOUNTED TO A L EADFRAME WITH ADHESIVE DEPOSIT S AT SEPARATE
LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
5825093
ATTACHMENT SYSTEM AND METHOD T HEREFOR
FREESCALE SEMICONDUCTOR, INC.
5825640
CHARGE PUMP CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5825819
ASYMMETRICAL DIGITAL SUBSCRIBE R LINE (ADSL) LINE DRIVER CIRC UIT
FREESCALE SEMICONDUCTOR, INC.
5826047
METHOD AND APPARATUS FOR EXTER NAL VIEWING OF AN INTERNAL BUS
FREESCALE SEMICONDUCTOR, INC.
5826058
METHOD AND APPARATUS FOR PROVI DING AN EXTERNAL INDICATION OF INTERNAL CYCLES IN
A DATA PROC ESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5827625
METHODS OF DESIGNING AND FORMI NG A RETICLE AND FORMING A SEM ICONDUCTOR DEVICE
THEREWITH
FREESCALE SEMICONDUCTOR, INC.
5828264
TWO-STAGE OPERATIONAL AMPLIFIE R CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5828607
MEMORY PROGRAMMING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5828612
METHOD AND CIRCUIT FOR CONTROL LING A PRECHARGE CYCLE OF A ME MORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
5828827
DATA PROCESSING SYSTEM FOR PER FORMING A TEST FUNCTION AND ME THOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5829879
TEMPERATURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
5831699
DISPLAY WITH INACTIVE PORTIONS AND ACTIVE PORTIONS AND HAVIN G DRIVERS IN THE
INACTIVE PORT IONS
FREESCALE SEMICONDUCTOR, INC.
5831832
MOLDED PLASTIC BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
5832370
CURRENT MODE TRANSCEIVER CIRCU IT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5838416
DEVICE AND METHOD FOR ENHANCIN G THE VIEWING ANGLE OF A DISPL AY
FREESCALE SEMICONDUCTOR, INC.
5844315
LOW-PROFILE MICROELECTRIC PACK AGE, AND METHOD FOR FORMING SA ME
FREESCALE SEMICONDUCTOR, INC.
5844319
MICROELECTRONIC ASSEMBLY WITH COLLAR SURROUNDING INTEGRATED CIRCUIT COMPONENT ON
A SUBSTRA TE
FREESCALE SEMICONDUCTOR, INC.
5845098
ADDRESS LINES LOAD REDUCTION
FREESCALE SEMICONDUCTOR, INC.
5848289
EXTENSIBLE CENTRAL PROCESSING UNIT
FREESCALE SEMICONDUCTOR, INC.
5848466
METHOD FOR FORMING A MICROELEC TRONIC ASSEMBLY AND ASSEMBLY F ORMED THEREBY
FREESCALE SEMICONDUCTOR, INC.
5849440
PROCESS FOR PRODUCING AND INSP ECTING A LITHOGRAPHIC RETICLE AND FABRICATING
SEMICONDUCTOR DEVICES USING SAME
FREESCALE SEMICONDUCTOR, INC.
5851927
METHOD OF FORMING A SEMICONDUC TOR DEVICE BY DUV RESIST PATTE RNING
FREESCALE SEMICONDUCTOR, INC.
5852316
COMPLEMENTARY HETEROJUNCTION A MPLIFIER
FREESCALE SEMICONDUCTOR, INC.
5854944
METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5856068
METHOD FOR FABRICATING A PRINT ED CIRCUIT BOARD UNDER SUPERAT MOSPHERIC PRESSURE
FREESCALE SEMICONDUCTOR, INC.
5856684
HIGH POWER HFET WITH IMPROVED CHANNEL INTERFACES
FREESCALE SEMICONDUCTOR, INC.
5859541
DATA PROCESSOR HAVING AN OUTPU T TERMINAL WITH SELECTABLE OUT PUT IMPEDANCES
FREESCALE SEMICONDUCTOR, INC.
5861347
METHOD FOR FORMING A HIGH VOLT AGE GATE DIELECTRIC FOR USE IN INTEGRATED
CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
5863838
SLURRY FOR CHEMICALLY-MECHANIC ALLY POLISHING A LAYER AND MET HOD OF USE
FREESCALE SEMICONDUCTOR, INC.
5867032
PROCESS FOR TESTING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5870670
INTEGRATED IMAGE REJECT MIXER
FREESCALE SEMICONDUCTOR, INC.
5872374
VERTICAL SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING TH E SAME
FREESCALE SEMICONDUCTOR, INC.
5872385
CONDUCTIVE INTERCONNECT STRUCT URE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
5872458
METHOD FOR ELECTRICALLY CONTAC TING SEMICONDUCTOR DEVICES IN TRAYS AND TEST
CONTACTOR USEFU L THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5875143
DYNAMIC MEMORY DEVICE WITH REF RESH CIRCUIT AND REFRESH METHO D
FREESCALE SEMICONDUCTOR, INC.
5875482
METHOD AND APPARATUS FOR PROGR AMMABLE CHIP SELECT NEGATION I N A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5875897
PACKAGING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5877047
LATERAL GATE, VERTICAL DRIFT R EGION TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
5877654
CLASS A AMPLIFIER WITH A DIGIT ALLY PROGRAMMABLE MILLER COMPENSATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
5879630
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5880018
A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.
5880687
CASCADED INTEGRATOR-COMB INTER POLATION FILTER
FREESCALE SEMICONDUCTOR, INC.
5882034
AUTOMOBILE AIRBAG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5883012
METHOD OF ETCHING A TRENCH INT O A SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5883305
TIRE PRESSURE MONITORING SYSTE M
FREESCALE SEMICONDUCTOR, INC.
5883404
COMPLEMENTARY HETEROJUNCTION S EMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5885856
INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5885860
SILICON CARBIDE TRANSISTOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5885870
METHOD FOR FORMING A SEMICONDU CTOR DEVICE HAVING A NITRIDED OXIDE DIELECTRIC
LAYER
FREESCALE SEMICONDUCTOR, INC.
5886396
LEADFRAME ASSEMBLY FOR CONDUCT ING THERMAL ENERGY FROM A SEMI CONDCUTOR DIE
DISPOSED IN A PA CKAGE
FREESCALE SEMICONDUCTOR, INC.
5886556
LOW POWER SCHMITT TRIGGER
FREESCALE SEMICONDUCTOR, INC.
5886562
METHOD AND APPARATUS FOR SYNCH RONIZING A PLURALITY OF OUTPUT CLOCK SIGNALS
GENERATED FROM A CLOCK INPUT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5886928
NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
5888412
METHOD FOR MAKING A SCULPTURED DIAPHRAHM
FREESCALE SEMICONDUCTOR, INC.
5889211
MEDIA COMPATIBLE MICROSENSOR S TRUCTURE AND METHODS OF MANUFA CTURING AND USING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
5889788
WRAPPER CELL ARCHITECTURE FOR PATH DELAY TESTING OF EMBEDDED CORE
MICROPROCESSORS AND METH OD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
5889973
METHOD AND APPPARATUS FOR SELE CTIVELY CONTROLLING INTERRUPT LATENCY IN A DATA
PROCESSING S YSTEM
FREESCALE SEMICONDUCTOR, INC.
5890191
METHOD AND APPARATUS FOR PROVI DING ERASING AND PROGRAMMING P ROTECTION FOR
ELECTRICALLY ERA SABLE PROGRAMMABLE READ ONLY M EMORY
FREESCALE SEMICONDUCTOR, INC.
5890799
METHOD FOR REDUCING POWER CONS UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A
LIQUID CRYSTA L DISPLAY SCREEN
FREESCALE SEMICONDUCTOR, INC.
5891606
HIGH-DENSITY CIRCUIT STRUCTURE WITH INTERLAYER ELECTRICAL CO NNECTIONS AND
PROCESS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5892252
CHEMICAL SENSING TRENCH FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5892379
TRANSISTOR PROTECTION CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5892661
SMARTCARD AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
5892682
METHOD AND APPARATUS FOR GENER ATING A HIERARCHICAL INTERCONN ECTION DESCRIPTION
OF AN INTEG RATED CIRCUIT DESIGN AND USING THE DESCRIPTION TO EDIT THE IN
TEGRATED CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.
5892777
APPARATUS AND METHOD FOR OBSER VING THE MODE OF A MEMORY DEVI CE
FREESCALE SEMICONDUCTOR, INC.
5893137
APPARATUS AND METHOD FOR IMPLE MENTING A CONTENT ADDRESSABLE MEMORY CIRCUIT WITH
TWO STAGE MATCHING
FREESCALE SEMICONDUCTOR, INC.
5893752
SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
5895229
MICROELECTRONIC PACKAGE INCLUD ING A POLYMER ENCAPSULATED DIE , AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
5895247
METHOD OF FORMING A HIGH PERFO RMANCE, HIGH VOLTAGE NON-EPI B IPOLAR TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
5895260
METHOD OF FABRICATING SEMICOND UCTOR DEVICES AND THE DEVICES
FREESCALE SEMICONDUCTOR, INC.
5895929
LOW SUBTHRESHOLD LEAKAGE CURRE NT HFET
FREESCALE SEMICONDUCTOR, INC.
5895976
MICROELECTRONIC ASSEMBLLY INCL UDING POLYMERIC REMINFORCEMENE T DIE AND METHOD
FOR FORMING S AME
FREESCALE SEMICONDUCTOR, INC.
5896045
A STATIC PULSED CROSS-COUPLED LEVEL SHIFTER AND METHOD THERE FOR
FREESCALE SEMICONDUCTOR, INC.
5896335
METHOD AND APPARATUS FOR REDUC ING POWER DISSIPATION IN A PRE CHARGE/DISCHARGE
MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5897375
CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
5898213
SEMICONDUCTOR PACKAGE BOND POS T CONFIGURATION
FREESCALE SEMICONDUCTOR, INC.
5898217
SEMICONDUCTOR DEVICE INCLUDING A SUBSTRATE HAVING CLUSTERED INTERCONNECTS
FREESCALE SEMICONDUCTOR, INC.
5898617
SENSING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5898619
MEMORY CELL HAVING A PLURAL TR ANSISTOR TRANSMISSION GATE AND METHOD OF
FORMATION
FREESCALE SEMICONDUCTOR, INC.
5898633
CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT
FREESCALE SEMICONDUCTOR, INC.
5900340
ONE-DIMENSIONAL LITHOGRAPHIC P ROXIMITY CORRECTION USING DRC SHAPE FUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
5900530
METHOD FOR TESTING PRESSURE SE NSORS
FREESCALE SEMICONDUCTOR, INC.
5900776
CURRENT SENSE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5901103
INTEGRATED CIRCUIT HAVING STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5902130
THERMAL PROCESSING OF OXIDE CO MPOUND SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5903038
SEMICONDUCTOR SENSING DEVICE A ND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5903419
CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.
5903748
METHOD AND APPARATUR FOR MANAG ING FAILURE OF A SYSTEM CLOCK IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5903919
METHOD AND APPARATUS FOR SELEC TING A REGISTER BANK
FREESCALE SEMICONDUCTOR, INC.
5904547
APPARATUS FOR DICING A SEMICON DUCTOR DEVICE SUBSTRATE AND A PROCESSOR THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5904553
FABRICATION METHOD FOR A GATE QUALITY OXIDE-COMPOUND SEMICON DUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5905393
UNBUFFERED LATCH RESISTANT TO BACKWRITING AND METHOD OF OPER ATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5905397
A MOS SWITCHING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5907765
SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
5907792
METHOD OF FORMING A SILICON NI TRIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
5910994
METHOD AND APPARATUS FOR SUPPR ESSING ACOUSTIC FEEDBACK IN AN AUDIO SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5911151
OPTIMIZING BLOCK-SIZED OPERAND MOVEMENT UTILIZING STANDARD I NSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
5912510
BONDING STRUCTURE FOR AN ELECT RONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
5912562
QUIESCENT CURRENT MONITOR CIRC UIT FOR WAFER LEVEL INTEGRATED CIRCUIT TESTING
FREESCALE SEMICONDUCTOR, INC.
5912819
METHOD FOR DESIGNING AN ARCHIT ECTURAL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5914521
SEMICONDUCTOR DEVICE AND METHO D FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5915463
HEAT DISSIPATION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5916011
PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5917336
CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.
5917358
METHOD AND OUTPUT BUFFER WITH PROGRAMMABLE BIAS TO ACCOMODAT E MULTIPLE SUPPLY
VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
5917363
MULTIPLEXED DRIVER SYSTEM REQU IRING A REDUCED NUMBER OF AMPL IFIER CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
5918112
SEMICONDUCTOR COMPONENT AND ME THOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
5918247
METHOD FOR CANCELING PARTIAL L INE FETCH FOR CACHE WHEN NEW D ATA IS REQUESTED
DURING CURREN T FETCH AND INVALIDATING PORTI ON OF PREVIOUSLY FETCHED DATA
FREESCALE SEMICONDUCTOR, INC.
5920093
SOI FET HAVING GATE SUB-REGION S CONFORMING TO T-SHAPE
FREESCALE SEMICONDUCTOR, INC.
5920113
LEADFRAME STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5920487
TWO DIMENSIONAL LITHOGRAPHIC PROXIMITY CORRECTION USING DRC SHAPE FUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
5920690
METHOD AND APPARATUS FOR PROVI DING ACCESS PROTECTION IN AN I NTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5920810
MULTIPLIER AND METHOD FOR MIXI NG SIGNALS
FREESCALE SEMICONDUCTOR, INC.
5923217
AMPLIFIER CIRCUIT AND METHOD F OR GENERATING A BIAS VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
5923222
LOW POWER AMPLIFIER AND AN OSC ILLATING CIRCUIT INCORPORATING THE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
5923615
SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME
FREESCALE SEMICONDUCTOR, INC.
5924005
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE WITH A LOW K DIEL ECTRIC LAYER AND
DEVICE MADE T HEREBY
FREESCALE SEMICONDUCTOR, INC.
5925908
SEMICONDUCTOR DEVICE AND METHO D OF MAKING
FREESCALE SEMICONDUCTOR, INC.
5928001
SURFACE MOUNTABLE FLEXIBLE INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
5929478
SINGLE LEVEL GATE NONVOLATILE MEMORY DEVICE AND METHOD FOR A CCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5929494
A READ ONLY MEMORY ARRAY AND A METHOD OF MANUFACTURING THE A RRAY
FREESCALE SEMICONDUCTOR, INC.
5929659
CIRCUIT AND PROCESS FOR SENSIN G DATA
FREESCALE SEMICONDUCTOR, INC.
5929662
ANALOG COMPARATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5932924
LEADFRAME HAVING CONTINUOUSLY REDUCING WIDTH AND SEMICONDUCT OR DEVICE INCLUDING
SUCH A LEA D FRAME
FREESCALE SEMICONDUCTOR, INC.
5933750
METHOD OF FABRICATING A SEMICO NDUCTOR DEVICE WITH A THINNED SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5935871
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5936454
LATERAL BIPOLAR TRANSISTOR OPE RATING WITH INDEPENDENT BASE A ND GATE BIASING
FREESCALE SEMICONDUCTOR, INC.
5936469
AMPLIFIER WITH INPUT REFERRED COMMON-MODE ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
5936837
SEMICONDUCTOR COMPONENT HAVING LEADFRAME WITH OFFSET GROUND PLANE
FREESCALE SEMICONDUCTOR, INC.
5937285
METHOD OF FABRICATING SUBMICRO N FETS AND DEVICE
FREESCALE SEMICONDUCTOR, INC.
5939753
MONOLITHIC INTEGRATED CIRCUIT AND PROCESS FOR FABRICATING TH E SAME
FREESCALE SEMICONDUCTOR, INC.
5939906
CIRCUIT COMPENSATING NONLINEARITIES
FREESCALE SEMICONDUCTOR, INC.
5940683
LED DISPLAY PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION
FREESCALE SEMICONDUCTOR, INC.
5941974
SERIAL INTERFACE WITH REGISTER SELECTION WHICH USES CLOCK COUNTING, CHIP SELECT
PULSING, AND NO ADDRESS BITS
FREESCALE SEMICONDUCTOR, INC.
5943274
METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL TO PRODUCE A LA TCHED DIGITAL
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5945346
CHEMICAL MECHANICAL PLANARIZAT ION SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5945694
METHOD OF FORMING A COMPOUND S EMICONDUCTOR DEVICE HAVING RED UCED TERMPERATURE
VIABILITY
FREESCALE SEMICONDUCTOR, INC.
5945718
SELF-ALIGNED METAL-OXIDE-COMPO UND SEMICONDUCTOR DEVICE AND M ETHOD OF
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
5946177
CIRCUIT FOR ELECTROSTATIC DISC HARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
5949125
SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION WITH A MESA
FREESCALE SEMICONDUCTOR, INC.
5952870
CIRCUIT WITH HYSTERESIS AND ME THOD USING SAME
FREESCALE SEMICONDUCTOR, INC.
5953251
PROGRAMMING METHOD FOR NONVOLA TILE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
5954813
DATA PROCESSOR WITH TRANSPARENT OPERATION DURING A BACKGROUND MODE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
5955980
CIRCUIT AND METHOD FOR CALIBRA TING A DIGITAL TO ANALOG CONVE RTER
FREESCALE SEMICONDUCTOR, INC.
5956336
APPARATUS AND METHOD FOR CONCURRENT SEARCH CONTENT ADDRESSABLE MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5958029
METHOD AND SYSTEM FOR EFFICIENT MESSAGE VALIDATION
FREESCALE SEMICONDUCTOR, INC.
5958508
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5958635
LITHOGRAPHIC PROXIMITY CORRECTION THROUGH SUBSET FEATURE MODIFICATION
FREESCALE SEMICONDUCTOR, INC.
5959462
A TEST STRUCTURE FOR ENABLING BURN-IN TESTING ON AN ENTIRE SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
5959522
INTEGRATED ELECTROMAGNETIC DEV ICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5960270
METHOD OF FORMING AN MOS TRANSISTOR HAVING A METALLIC GATE ELECTRODE THAT IS
FORMED AFTER THE FORMATION OF SELF-ALIGNED SOURCE AND DRAIN REGIONS
FREESCALE SEMICONDUCTOR, INC.
5960289
A METHOD FOR MAKING A DUAL-THICKNESS GATE OXIDE LAYER USING A NITRIDE/OXIDE
COMPOSITE REGION
FREESCALE SEMICONDUCTOR, INC.
5960306
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5961373
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5961622
SYSTEM AND METHOD FOR RECOVERING A MICROPROCESSOR FROM A LOCKED BUS STATE
FREESCALE SEMICONDUCTOR, INC.
5961791
PROCESS FOR FABRICATING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5962926
SEMICONDUCTOR DEVICE HAVING MULTIPLE OVERLAPPING ROWS OF BOND PADS WITH
CONDUCTIVE INTERCONNECTS AND METHOD OF PAD PLACE
FREESCALE SEMICONDUCTOR, INC.
5963068
FAST START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
5963315
METHOD AND APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PARTICLE DETECTION
FREESCALE SEMICONDUCTOR, INC.
5963782
SEMICONDUCTOR COMPONENT AND ME THOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
5965912
VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5966029
MULTI-BIT EXCLUSIVE OR
FREESCALE SEMICONDUCTOR, INC.
5966038
CIRCUIT WITH OVERVOLTAGE PROTE CTION AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5966047
PROGRAMMABLE ANALOG ARRAY AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5966054
METHOD AND APPARATUS FOR PROVIDING A CLOCKING SIGNAL
FREESCALE SEMICONDUCTOR, INC.
5966635
METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING
FREESCALE SEMICONDUCTOR, INC.
5969383
SPLIT GATE MEMORY DEVICE AND METHOD FOR ACCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.
5972804
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
5973379
FERROELECTRIC SEMICONDUCTOR DE VICE
FREESCALE SEMICONDUCTOR, INC.
5973388
LEADFRAME, METHOD OF MANUFACTU RING A LEADFRAME AND METHOD OF PACKAGING AN
ELECTRONIC COMPO NENT UTILIZING THE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
5973568
POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
5973955
COMPARISON CIRCUIIT UTILIZING A DIFFERENTIAL AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
5975757
PROVE FOR PROVIDING SURFACE IM AGES AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
5977632
FLIP CHIP BUMP STRUCTURE AND M ETHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
5977892
OFFSET CANCELLATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5978249
HIGH IMPEDANCE SIGNAL CONVERSI ON CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
5978286
TIMING CONTROL OF AMPLIFIERS I N A MEMORY
FREESCALE SEMICONDUCTOR, INC.
5980106
TEMPERATURE DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
5981340
METHOD OF BUILDING AN EPROM CELL WITHOUT DRAIN DISTURB AND REDUCED SELECT GATE
RESISTANCE
FREESCALE SEMICONDUCTOR, INC.
5982166
METHOD FOR MEASURING A CHARACT ERISTIC OF A SEMICONDUCTOR WAF ER USING
CYLINDRICAL CONTROL
FREESCALE SEMICONDUCTOR, INC.
5985045
PROCESS FOR POLISHING A SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
5985731
METHOD FOR FORMING A SEMICONDU CTOR DEVICE HAVING A CAPACITOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
5986598
SIGMA DELTA DATA CONVERTER WIT H FEED-FORWARD PATH TO STABILI ZE INTEGRATOR
SIGNAL SWING
FREESCALE SEMICONDUCTOR, INC.
5990547
SEMICONDUCTOR DEVICE HAVING PLATED CONTACTS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
5995731
MULTIPLE BIST CONTROLLERS FOR TESTING MULTIPLE EMBEDDED MEMO RY ARRAYS
FREESCALE SEMICONDUCTOR, INC.
5998258
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A STACKED CAPACITOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6000029
METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
6001730
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR POLISHING COPPER INTERCONNECTS
WHICH USE TANTALUM-BASED BARRIER LAYERS
FREESCALE SEMICONDUCTOR, INC.
6002273
LINEAR LOW NOISE PHASE-FREQUEN CY DETECTOR
FREESCALE SEMICONDUCTOR, INC.
6003133
DATA PROCESSOR WITH A PRIVILEGED STATE FIREWALL AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
6004850
A TANTALUM OXIDE ANTI-REFLECTI VE COATING (ARC) INTEGRATED WITH A METALLIC
TRANSISTOR GATE ELECTRODE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6005634
METHOD AND APPARATUS FOR CONTR OLLING THE DISPLAY OF A VIDEO IMAGE
FREESCALE SEMICONDUCTOR, INC.
6008677
VOLTAGE RECOVERY CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6009012
MICROCONTROLLER HAVING A NON-VOLATILE MEMORY AND A METHOD FOR SELECTING AN
OPERATIONAL MODE
FREESCALE SEMICONDUCTOR, INC.
6010927
A METHOD FOR MAKING A FERROELECTRIC DEVICE HAVING A TANTALUM NITRIDE BARRIER
LAYER
FREESCALE SEMICONDUCTOR, INC.
6011734
A FUSELESS MEMORY REPAIR SYSTEM AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6011749
INTEGRATED CIRCUIT HAVING OUTPUT TIMING CONTROL CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6012076
ARITHMETIC LOGIC UNIT HAVING P RESHIFT AND PREROUND CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6013571
MICROELECTRONIC ASSEMBLLY INCL UDING COLUMNAR INTERCONNECTION S AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6013933
SEMICONDUCTOR STRUCTURE HAVING A MONOCRYSTALLINE MEMBER OVER LYING A CAVITY IN A
SEMICONDUC TOR SUBSTRATE AND PROCESS THER EFOR
FREESCALE SEMICONDUCTOR, INC.
6014722
DATA COMMUNICATION SYSTEM FOR CONTROLLING PRIORITIZATION AND TRANSFER OF DATA
AND METHOD TH EREFOR
FREESCALE SEMICONDUCTOR, INC.
6016269
QUANTUM RANDOM ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR N ANO-MEMORY ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
6017798
FET WITH STABLE THRESHOLD VOLT AGE AND METHOD OF MANUFACTURIN G THE SAME
FREESCALE SEMICONDUCTOR, INC.
6018998
ACCELERATION SENSING DEVICE AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6019508
INTEGRATED TEMPERATURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
6020024
METHOD FOR FORMING HIGH DIELECTRIC CONSTANT METAL OXIDES
FREESCALE SEMICONDUCTOR, INC.
6020611
SEMICONDUCTOR COMPONENT AND ME THOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6020787
METHOD AND APPARATUS FOR AMPLIFYING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6021072
METHOD AND APPARATUS FOR PRECHARGING BITLINES IN A NONVOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
6022754
ELECTRONIC DEVICE AND METHOD F OR FORMING A MEMBRANE FOR AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
6022761
METHOD FOR COUPLING SUBSTRATES AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6023091
SEMICONDUCTOR HEATER AND METHO D FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
6023133
PARABOLIC SIGNAL GENERATOR
FREESCALE SEMICONDUCTOR, INC.
6023136
ADAPTIVE MOTOR CONTROL CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6023141
METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
6026003
CHARGE PUMP CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6026013
QUANTUM RANDOM ADDRESS MEMORY
FREESCALE SEMICONDUCTOR, INC.
6026501
DATA PROCESSING SYSTEM FOR CON TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6027961
CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6027997
METHOD FOR CHEMICAL MECHANICAL POLISHING A SEMICONDUCTOR DEVICE USING SLURRY
FREESCALE SEMICONDUCTOR, INC.
6031775
DYNAMIC SENSE AMPLIFIER IN A MEMORY CAPABLE OF LIMITING THE VOLTAGE SWING ON
HIGH-CAPACITANCE GLOBAL DATA LINES
FREESCALE SEMICONDUCTOR, INC.
6034333
ASSEMBLY HAVING A FRAME EMBEDD ED IN A POLYMERIC ENCAPSULANT AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6034562
MIXED SIGNAL PROCESSING SYSTEM AND METHOD FOR POWERING SAME
FREESCALE SEMICONDUCTOR, INC.
6034735
CLOCK GENERATOR FOR DIGITAL VI DEO SIGNAL PROCESSING APPARATU S
FREESCALE SEMICONDUCTOR, INC.
6034736
DIGITAL HORIZONTAL FLYBACK CON TROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6035372
MICROPROCESSOR AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6035422
DATA PROCESSING SYSTEM FOR CON TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6037668
INTEGRATED CIRCUIT HAVING A SUPPORT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6039765
COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT DATA TYPES TO
IMPROVE SOFTWARE EMULATION
FREESCALE SEMICONDUCTOR, INC.
6040604
SEMICONDUCTOR COMPONENT COMPRISING AN ELECTROSTATIC-DISCHARGE PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
6040624
SEMICONDUCTOR DEVICE PACKAGE A ND METHOD
FREESCALE SEMICONDUCTOR, INC.
6040729
DIGITAL OUTPUT BUFFER FOR MULTIPLE VOLTAGE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6043146
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6043524
TRANSDUCER AND INTERFACE CIRCU IT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6044036
BUFFER CIRCUIT MEMORY DEVICE, AND INTEGRATED CIRCUIT FOR RECEIVING DIGITAL
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
6044392
METHOD AND APPARATUS FOR PERFO RMING ROUNDING IN A DATA PROCE SSOR
FREESCALE SEMICONDUCTOR, INC.
6045435
LOW SELECTIVITY CHEMICAL MECHA NICAL POLISHING (CMP) PROCESS FOR USE ON
INTEGRATED CIRCUIT METAL INTERCONNECTS
FREESCALE SEMICONDUCTOR, INC.
6046642
AMPLIFIER WITH ACTIVE BIAS COM PENSATION AND METHOD FOR ADJUS TING QUIESCENT
CURRENT
FREESCALE SEMICONDUCTOR, INC.
6046897
SEGMENTED BUS ARCHITECTURE (SB A) FOR ELECTROSTATIC DISCHARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.
6046901
SUPPORT STRUCTURE ELECTRONIC A SSEMBLY AND METHOD OF MANUFACT URE
FREESCALE SEMICONDUCTOR, INC.
6046910
MICROELECTRONIC ASSEMBLY HAVIN G SLIDABLE
FREESCALE SEMICONDUCTOR, INC.
6047025
METHOD AND APPARATUS FOR EQUAL IZATION IN AN ASYMMETRIC DIGIT AL SUBSCRIBER LINE
(ADSL)
FREESCALE SEMICONDUCTOR, INC.
6047390
MULTIPLE CONTEXT SOFTWARE ANAL YSIS
FREESCALE SEMICONDUCTOR, INC.
6049114
METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND A SEMICONDUCTOR DEVICE FORMED
THEREBY
FREESCALE SEMICONDUCTOR, INC.
6049119
PROTECTION CIRCUIT FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6049501
MEMORY DATA BUS ARCHITECTURE AND METHOD OF CONFIGURING MULTI-WIDE WORD MEMORIES
FREESCALE SEMICONDUCTOR, INC.
6049865
METHOD AND APPARATUS FOR IMPLEMENTING FLOATING POINT PROJECTION INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
6049876
DATA PROCESSING SYSTEM AND METHOD WHICH DETECT UNAUTHORIZED MEMORY ACCESSES
FREESCALE SEMICONDUCTOR, INC.
6051997
CIRCUIT FOR TRACKING RAPID CHA NGES IN MID-POINT VOLTAGE OF A DATA SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6052302
BIT-WISE CONDITIONAL WRITE METHOD AND SYSTEM FOR AN MRAM
FREESCALE SEMICONDUCTOR, INC.
6052746
INTEGRATED CIRCUIT HAVING SINGLE PROGRAMMABLE PULL DEVICE CONFIGURED TO
ENABLE/DISABLE FIRST FUNCTION IN FAVOR OF SECOND FUNCTION ACCORDING TO
PREDETERMINED SCHEME BEFORE/AFTER RESET
FREESCALE SEMICONDUCTOR, INC.
6053049
ELECTRICAL DEVICE HAVING ATMOS PHERIC ISOLATION
FREESCALE SEMICONDUCTOR, INC.
6054825
METHOD AND APPARATUS FOR HIGH VOLTAGE GENERATION
FREESCALE SEMICONDUCTOR, INC.
6054901
LOW-NOISE PREAMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6056888
ELECTRONIC COMPONENT AND METHO D OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6057219
METHD OF FORMING AN OHMIC CONT ACT TO A III-A SEMICONDUCTOR M ATERIAL
FREESCALE SEMICONDUCTOR, INC.
6057566
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6057713
METHOD AND APPARATUS FOR PERFORMING VOLTAGE SAMPLING
FREESCALE SEMICONDUCTOR, INC.
6058405
SIMD COMPUTATION OF RANK BASED FILTERS FOR M X N GRIDS
FREESCALE SEMICONDUCTOR, INC.
6058449
FAULT TOLERANT SERIAL ARBITRATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6061218
OVERVOLTAGE PROTECTION DEVICE AND METHOD FOR INCREASING SHUN T CURRENT
FREESCALE SEMICONDUCTOR, INC.
6063698
A METHOD FOR MANUFACTURING A HIGH DIELECTRIC CONSTANT GATE OXIDE FOR USE IN
SEMICONDUCTOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6064114
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTURE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6066971
INTEGRATED CIRCUIT HAVING BUFFERING CIRCUITRY WITH SLEW RATE CONTROL
FREESCALE SEMICONDUCTOR, INC.
6068668
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6069493
INPUT CIRCUIT AND METHOD FOR P ROTECTING THE INPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6069593
DISPLAY CARRIER AND ELECTRONIC DISPLAY CONTROL FOR MULTIPLE DISPLAYS IN A
PORTABLE ELECTRO NIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
6070263
CIRCUIT FOR USE IN A VITERBI D ECODER
FREESCALE SEMICONDUCTOR, INC.
6070464
SENSING STRUCTURE COMPRISING A MOVABLE MASS AND A SELF-TEST STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6071816
METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING A WATER RINSE TO PREVENT
PARTICLE CONTAMINATION
FREESCALE SEMICONDUCTOR, INC.
6072211
SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6072238
SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6073252
DATA PROCESSING SYSTEM WITH MEMORY PATCHING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6075271
SEMICONDUCTOR DEVICE INHIBITING PARASITIC EFFECTS DURING ELECTROSTATIC DISCHARGE
FREESCALE SEMICONDUCTOR, INC.
6075409
DEMODULATION METHOD AND ARRANG MENT
FREESCALE SEMICONDUCTOR, INC.
6075727
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6076096
BINARY RATE MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.
6076149
DATA PROCESSING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6076177
METHOD AND APPARATUS FOR TESTING A CIRCUIT MODULE CONCURRENTLY WITH A
NON-VOLATILE MEMORY OPERATION IN A MULT-MODULE DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6077726
METHOD AND APPARATUS FOR STRESS RELIEF IN SOLDER BUMP FORMATION ON A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6078277
ARRANGEMENT AND METHOD FOR PRO DUCING A PLURALITY OF PULSE WI DTH MODULATED
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
6078527
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
6079015
DATA PROCESSING SYSTEM HAVING SELECTABLE EXCEPTIONAL TABLE RELOCATION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6081037
SEMICONDUCTOR DEVICE AND METHO D FOR PACKAGING A SEMICONDUCTO R CHIP
FREESCALE SEMICONDUCTOR, INC.
6081091
MOTOR CONTROLLER, INTEGRATED CIRCUIT, AND METHOD OF CONTROLLING A MOTOR
FREESCALE SEMICONDUCTOR, INC.
6081216
LOW-POWER DECIMATOR FOR AN OVERSAMPLED ANALOG-TO-DIGITAL CONVERTER AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6083806
METHOD OF FORMING AN ALIGNMENT MARK
FREESCALE SEMICONDUCTOR, INC.
6083819
METHOD AND ASSEMBLY FOR PROVID ING INPROVED UNDERCHIP ENCAPSU LATION
FREESCALE SEMICONDUCTOR, INC.
6084241
METHOD OF MANUFACTURING SEMICO NDUCTOR DEVICES AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6084279
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
6087701
SEMICONDUCTOR DEVICE HAVING A CAVITY AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
6087873
PRECISION HYSTERESIS CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6088215
CAPACITOR AND METHOD OF MANUFA CTURE
FREESCALE SEMICONDUCTOR, INC.
6088782
METHOD AND APPARATUS FOR MOVING DATA IN A PARALLEL PROCESSOR USING SOURCE AND
DESTINATION VECTOR REGISTERS
FREESCALE SEMICONDUCTOR, INC.
6091287
VOLTAGE REGULATOR WITH AUTOMATIC ACCELERATED AGING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6093966
A SEMICONDUCTOR DEVICE WITH A COPPER BARRIER LAYER AND FORMATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
6093972
MICROELECTRONIC PACKAGE INCLUD ING A POLYMER ENCAPSULATED DIE , AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6094295
ULTRAVIOLET TRANSMITTING OXIDE WITH METALLIC OXIDE PHASE AND METHOD OF
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
6096575
OPTIMUM CONDITION DETECTING METHOD FOR FLIP-CHIP
FREESCALE SEMICONDUCTOR, INC.
6096606
SEMICONDUCTOR DEVICE AND METHO D OF MAKING
FREESCALE SEMICONDUCTOR, INC.
6096652
METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING COPPER COORDINATING LIGANDS
FREESCALE SEMICONDUCTOR, INC.
6097075
SEMICONDUCTOR STRUCTURE FOR DRIVER CIRCUITS WITH LEVEL SHIFTING
FREESCALE SEMICONDUCTOR, INC.
6097627
QUANTUM RANDOM ADDRESS MEMORY WITH NANO-DIODE MIXER
FREESCALE SEMICONDUCTOR, INC.
6100549
HIGH BREAKDOWN VOLTAGE RESURF HFET
FREESCALE SEMICONDUCTOR, INC.
6100763
CIRCUIT FOR RF BUFFER AND METH OD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6100787
MULTILAYER CERAMIC PACKAGE WIT H LOW-VARIANCE EMBEDDED RESIST ORS AND METHOD OF
MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
6101125
ELECTRICALLY PROGRAMMABLE MEMO RY AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
6101145
SENSING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6103548
SEMICONDUCTOR DEVICE AND METHO D OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6104227
RF MIXER CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6107136
METHOD FOR FORMING A CAPACITOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6107180
METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
6107203
A CHEMICAL MECHANICAL POLISHIN G SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6108181
ELECTROSTATIC DISCHARGE (ESD) CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6108263
MEMORY SYSTEM, METHOD FOR VERIFYING DATA STORED IN A MEMORY SYSTEM AFTER A WRITE
CYCLE AND METHOD FOR WRITING TO A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6108266
MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS
FREESCALE SEMICONDUCTOR, INC.
6110840
METHOD OF PASSIVATING THE SURF ACE OF A SI SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6111316
ELECTRONIC COMPONENT AND METHO D FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
6111761
AN ELECTRONIC ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
6111796
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6113721
METHOD OF BONDING A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
6121784
PROBE TIP, A PROBE CARD, AND A PROCESS FOR TESTING A SEMICON DUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6121845
PHASED-LOCKED LOOP SYSTEM AND METHOD FOR MODIFYING AN OUTPUT TRANSITION TIME
FREESCALE SEMICONDUCTOR, INC.
6121849
OSCILLATOR AMPLIFIER WITH FREQUENCY BASED DIGITAL MULTI-DISCRETE-LEVEL GAIN
CONTROL AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6122963
ELECTRONIC COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6125404
COMMUNICATIONS SYSTEM HAVING A PROTOCOL TIMER
FREESCALE SEMICONDUCTOR, INC.
6125413
COMPUTER SYSTEM WITH TRIGGER CONTROLLED INTERFACE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6127230
VERTICAL SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING TH E SAME
FREESCALE SEMICONDUCTOR, INC.
6127258
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6127831
METHOD OF TESTING A SEMICONDUCTOR DEVICE BY AUTOMATICALLY MEASURING PROBE TIP
PARAMETERS
FREESCALE SEMICONDUCTOR, INC.
6127875
COMPLIMENTARY DOUBLE PUMPING V OLTAGE BOOST CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6128224
METHOD AND APPARATUS FOR WRITING AN ERASABLE NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
6128672
DATA TRANSFER USING SOFTWARE INTERRUPT SERVICE ROUTINE BETWEEN HOST PROCESSOR
AND EXTERNAL DEVICE WITH QUEUE ON HOST PROCESSOR AND HARDWARE QUEUE POINTERS ON
EXTERNAL DEVICE
FREESCALE SEMICONDUCTOR, INC.
6130102
METHOD FOR FORMING A SEMICONDUCTOR DEVICE INCLUDING A DUAL INLAID STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6130548
SIGNAL CONVERTING RECEIVER HAVING CONSTANT HYSTERESIS, AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6130821
MULTI-CHIP ASSEMBLY HAVING A HEAT SINK AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6130920
METHOD AND APPARATUS FOR ACCURATE SYNCHRONIZATION USING SYMBOL DECISION FEEDBACK
FREESCALE SEMICONDUCTOR, INC.
6131017
DUAL SYSTEM PORTABLE ELECTRONI C COMMUNICATOR
FREESCALE SEMICONDUCTOR, INC.
6133093
METHOD FOR FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6133100
METHOD FOR MANUFACTURING A REA D ONLY MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
6133764
COMPARATOR CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6133797
SELF CALIBRATING VCO CORRECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6134675
METHOD OF TESTING MULTI-CORE PROCESSORS AND MULTI-CORE PROCESSOR TESTING DEVICE
FREESCALE SEMICONDUCTOR, INC.
6136682
METHOD FOR FORMING A CONDUCTIVE STRUCTURE HAVING A COMOSITE OR AMORPHOUS BARRIER
LAYER
FREESCALE SEMICONDUCTOR, INC.
6137062
BALL GRID ARRAY WITH RECESSED SOLDER BALLS
FREESCALE SEMICONDUCTOR, INC.
6137154
BIPOLAR TRANSISTOR WITH INCREA SED EARLY VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
6137347
MID SUPPLY REFERENCE GENERATOR
FREESCALE SEMICONDUCTOR, INC.
6137429
CIRCUIT AND METHOD FOR ATTENUA TING NOISE IN A DATA CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6137852
PHASE DETECTOR CIRCUIT AND MET HOD OF PHASE DETECTING
FREESCALE SEMICONDUCTOR, INC.
6137995
CIRCUIT AND METHOD OF GENERATI NG A PHASE LOCKED LOOP SIGNAL HAVING AN OFFSET
REFERENCE
FREESCALE SEMICONDUCTOR, INC.
6137999
IMAGE REJECTION TRANSCEIVER AN D METHOD OF REJECTING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
6140184
FIELD EFFECT TRANSISTOR AND ME THOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
6140212
SEMICONDUCTOR DEVICE AND METHO D THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6140703
METHOD OF FORMING A SEMICONDUC TOR METALLIZATION SYSTEM AND S TRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6143648
METHOD FOR FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6144569
SYSTEM AND METHOD FOR RECOVERING FROM A POWER SUPPLY INTERRUPTION
FREESCALE SEMICONDUCTOR, INC.
6144845
METHOD AND CIRCUIT FOR IMAGE R EJECTION
FREESCALE SEMICONDUCTOR, INC.
6144846
FREQUENCY TRANSLATION CIRCUIT AND METHOD OF TRANSLATING
FREESCALE SEMICONDUCTOR, INC.
6145097
METHOD AND APPARATUS FOR PROVIDING OPERAND FEED FORWARD SUPPORT IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6145104
DATA PROCESSING SYSTEM EXTERNAL PIN CONNECTIVITY TO COMPLEX FUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
6145122
DEVELOPMENT INTERFACE FOR A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
6146948
METHOD FOR MANUFACUTRING A THIN OXIDE FOR USE IN SEMICONDUCTOR INTEGRATED
CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6146970
CAPPED SHALLOW TRENCH ISOLATION AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6147410
ELECTRONIC COMPONENT AND METHO D OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6147551
SWITCHED CAPACITOR CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE
FREESCALE SEMICONDUCTOR, INC.
6148673
DIFFERENTIAL PRESSURE SENSOR A ND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6149508
CHEMICAL MECHANICAL PLANARIZAT ION SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6150190
METHOD OF FORMATION OF BURIED MIRROR SEMICONDUCTIVE DEVICE
FREESCALE SEMICONDUCTOR, INC.
6150200
SEMICONDUCTOR DEVICE AND METHO D OF MAKING
FREESCALE SEMICONDUCTOR, INC.
6150724
MULTI-CHIP SEMICONDUCTOR DEVIC E AND METHOD FOR MAKING THE DEVICE BY USING
MULTIPLE FLIP CHIP INTERFACES
FREESCALE SEMICONDUCTOR, INC.
6150881
AMPLIFIER CIRCUIT WITH AMPLTUD E AND PHASE CORRECTION AND MET HOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6150889
CIRCUIT AND METHOD FOR MINIMIZ ING RECOVERY TIME
FREESCALE SEMICONDUCTOR, INC.
6150917
PIEZORESISTIVE SENSOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6151594
ARTIFICIAL NEURON AND METHOD O F USING SAME
FREESCALE SEMICONDUCTOR, INC.
6153519
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
6153905
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6154369
ELECTRONIC ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6157583
INTEGRATED CIRCUIT MEMORY HAVING A FUSE DETECT CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6157989
DYNAMIC BUS ARBITRATION PRIORITY AND TASK SWITCHING BASED ON SHARED MEMORY
FULLNESS IN A MULTI-PROCESSOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6157998
METHOD FOR PERFORMING BRANCH PREDICTION AND RESOLUTION OF TWO OR MORE BRANCH
INSTRUCTIONS WITHIN TWO OR MORE BRANCH PREDICTION BUFFERS
FREESCALE SEMICONDUCTOR, INC.
6157999
DATA PROCESSING SYSTEM HAVING A SYNCHRONIZING LINK STACK AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6159834
METHOD OF FORMING A GATE QUALI TY OXIDE COMPOUND SEMICONDUCTO R STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6160280
DOWN CONVERTER AND METHOD FOR GENERATING AN INTERMEDIATE FRE QUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6160305
BETA DEPENDENT TEMPERATURE SENSOR FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6160490
APPARATUS FOR IMPROVING THE BA TTERY LIFE OF A SELECTIVE CALL RECEIVER
FREESCALE SEMICONDUCTOR, INC.
6160842
DEVICE AND METHOD FOR SERIALLY COMMUNICATING
FREESCALE SEMICONDUCTOR, INC.
6160861
METHOD AND APPARATUS FOR A FREQUENCY MODULATION PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
6161200
METHOD AND APPARATUS FOR ANALYZING SOFTWARE EXECUTED IN EMBEDDED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6163063
SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6163835
METHOD AND APPARATUS FOR TRANSFERRING DATA OVER A PROCESSOR INTERFACE BUS
FREESCALE SEMICONDUCTOR, INC.
6166451
RECTIFIER CIRCUIT HAVING FIRST AND SECOND INPUTS INTERCHANGE ABLY CONNECTED TO
FIRST AND SE COND CONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
6166578
CIRCUIT ARRANGEMENT TO COMPENSATE NON-LINEARITIES IN A RESISTOR, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6166653
SYSTEM FOR ADDRESS INITIALIZAT ION OF GENERIC NODES IN A DISTRIBUTED COMMAND AND
CONTROL SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6167081
DUAL MODE RECEIVER
FREESCALE SEMICONDUCTOR, INC.
6167484
METHOD AND APPARATUS FOR LEVERAGING HISTORY BITS TO OPTIMIZE MEMORY REFRESH
PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
6169408
METHOD AND APPARATUS FOR TESTI NG AN INTEGRATED CIRCUIT WITH A PULSED RADIATION
BEAM
FREESCALE SEMICONDUCTOR, INC.
6169420
OUTPUT BUFFER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6169800
INTEGRATED CIRCUIT AMPLIFIER A ND METHOD FOR ADAPTIVE OFFSET
FREESCALE SEMICONDUCTOR, INC.
6171910
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6171959
METHOD FOR MAKING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6174425
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6177354
METHOD OF ETCHING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6177832
HIGH FREQUENCY DIFFERENTIAL TO SINGLE-ENDED CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6178332
RADIO WITH HALTING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6178491
METHOD FOR STORING DATA STRUCTURES IN MEMORY USING ADDRESS POINTERS, AND
APPARATUS
FREESCALE SEMICONDUCTOR, INC.
6181168
HIGH SPEED PHASE DETECTOR AND A METHOD FOR DETECTING PHASE DIFFERENCE
FREESCALE SEMICONDUCTOR, INC.
6182104
CIRCUIT AND METHOD OF MODULO M ULTIPLICATION
FREESCALE SEMICONDUCTOR, INC.
6184072
PROCESS FOR FORMING A HIGH-K GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
6184073
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERCONECT OR CONDUCTIVE
FILM ELECTRICALLY INSULATED FROM A CONDUCTIVE MEMBER OR REGION
FREESCALE SEMICONDUCTOR, INC.
6185139
CIRCUIT AND METHOD FOR ENABLING SEMICONDUCTOR DEVICE BURN-IN
FREESCALE SEMICONDUCTOR, INC.
6185657
MULTI-WAY CACHE APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6187216
METHOD FOR ETCHING A DIELECTRIC LAYER OVER A SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6189061
MULTI-MASTER BUS SYSTEM PERFORMING ATOMIC TRANSACTIONS AND METHOD OF OPERATING
SAME
FREESCALE SEMICONDUCTOR, INC.
6194246
PROCESS FOR FABRICATING ELECTRONIC DEVICES HAVING A THERMALLY CONDUCTIVE
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6194250
LOW-PROFILE MICROELECTRIC PACK AGE, AND METHOD FOR FORMING SA ME
FREESCALE SEMICONDUCTOR, INC.
6195536
IMPEDANCE MATCHING FOR A DUAL BAND POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6198314
SAMPLE AND HOLD CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6200829
MICROELECTRONIC ASSEMBLY WITH CONNECTION TO A BURIED ELECTRI CAL ELEMENT, AND
METHOD FOR FO RMING SAME
FREESCALE SEMICONDUCTOR, INC.
6201186
ELECTRONIC COMPONENT ASSEMBLY AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6201192
METHOD AND ASSEMBLY FOR PROVID ING INPROVED UNDERCHIP ENCAPSU LATION
FREESCALE SEMICONDUCTOR, INC.
6204783
DIGITAL TO ANALOG CONVERTER HAVING A DC OFFSET CANCELLING DEVICE AND A METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6208205
AMPLIFIER CIRCUIT AND METHOD FOR REDUCING NOISE THEREIN
FREESCALE SEMICONDUCTOR, INC.
6208211
LOW JITTER PHASE LOCKED LOOP HAVING A SIGMA DELTA MODULATOR AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6215359
IMPEDANCE MATCHING FOR A DUAL BAND POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6215423
METHOD AND SYSTEM FOR A SYNCHRONOUS SAMPLE RATE CONVERSION USING A NOISE-SHAPED
NUMERICALLY CONTROL OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
6215834
DUAL BANDWIDTH PHASE LOCKED LO OP FREQUENCY LOCK DETECTION SY STEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6217660
METHOD OF CLEANING A THROTTLE VALVE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
6218200
MULTI-LAYER REGISTRATION CONTROL FOR PHOTOLITHOGRAPHY PROCESSES
FREESCALE SEMICONDUCTOR, INC.
6218302
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6222236
PROTECTION CIRCUIT AND METHOD FOR PROTECTING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6222420
MINIMIZING RECOVERY TIME
FREESCALE SEMICONDUCTOR, INC.
6224669
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
6225144
A METHOD AND MACHINE FOR UNDER FILLING AN ASSEMPLY TO FORM A SEMICONDUCTOR
PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6225674
SEMICONDUCTOR STRUCTURE AND ME THOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6226556
APPARATUS WITH FAILURE RECOVERY AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
6226724
MEMORY CONTROLLER AND METHOD FOR GENERATING COMMANDS TO A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6228275
METHOD OF MANUFACTURING A SENSOR
FREESCALE SEMICONDUCTOR, INC.
6228743
SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
6229097
SUBSTRATE HAVING TRIM WINDOW IN A C5 ARRAY
FREESCALE SEMICONDUCTOR, INC.
6229400
METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
6230238
METHOD AND APPARATUS FOR ACCESSING MISALIGNED DATA FROM MEMORY IN AN EFFICIENT
MANNER
FREESCALE SEMICONDUCTOR, INC.
6231743
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6232634
NONVOLATILE MEMORY CELL AND ME THOD FOR MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6235603
METHOD FOR FORMING A SEMICONDUCTOR DEVICE USING AN ETCH STOP LAYER
FREESCALE SEMICONDUCTOR, INC.
6236611
PEAK PROGRAM CURRENT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6237089
METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
6238967
METHOD OF FORMING EMBEDDED DRAM STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6239636
DIGITAL WAVEFORM GENERATOR APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6240024
METHOD AND APPARATUS FOR GENERATING AN ECHO CLOCK IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6240479
METHOD AND APPARATUS FOR TRANSFERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6240493
METHOD AND APPARATUS FOR PERFORMING ACCESS CENSORSHIP IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6241821
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
6242802
MOISURE ENHANCED BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6242892
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6242956
PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
6243566
IMPEDANCE MATCHING FOR A DUAL BAND POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6243802
APPARATUS AND METHOD FOR ENCRY PTED INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
6245686
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A PROCESS FOR OPERATING AN
APPARATUS
FREESCALE SEMICONDUCTOR, INC.
6249170
LOGARITHMIC GAIN CONTROL CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6249857
APPARATUS USING A MULTIPLE INS TRUCTION REGISTER LOGARITHM BA SED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
6251734
METHOD FOR FABRICATING TRENCH ISOLATION AND TRENCH SUBSTRATE CONTACT
FREESCALE SEMICONDUCTOR, INC.
6254815
MOLDED PACKAGING METHOD FOR A SENSING DIE HAVING A PRESSURE SENSING DIAPHRAGM
FREESCALE SEMICONDUCTOR, INC.
6255204
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6255710
3-D SMART POWER IC
FREESCALE SEMICONDUCTOR, INC.
6257756
APPARATUS AND METHOD FOR IMPLEMENTING VITERBI BUTTERFLIES
FREESCALE SEMICONDUCTOR, INC.
6259904
EAST SQUELCH CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6260086
CONTROLLER CIRCUIT FOR TRANSFERRING A SET OF PERIPHERAL DATA WORDS
FREESCALE SEMICONDUCTOR, INC.
6261868
SEMICONDUCTOR COMPONENT AND ME THOD FOR MANUFACTURING THE SEM ICONDUCTOR
COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6261978
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE WITH THICK AND THIN FILMS
FREESCALE SEMICONDUCTOR, INC.
6262451
ELECTRODE STRUCTURE FOR TRANSI STORS NON-VOLATILE MEMORIES AN D THE LIKE
FREESCALE SEMICONDUCTOR, INC.
6262461
METHOD AND APPARATUS FOR CREAT ING A VOLTAGE THRESHOLD IN A F ET
FREESCALE SEMICONDUCTOR, INC.
6265329
QUANTUM DEPOSITION DISTRIBUTIO N CONTROL
FREESCALE SEMICONDUCTOR, INC.
6265917
CIRCUIT AND METHOD FOR ALTERING THE FREQUENCY OF A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6267641
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6268289
METHOD FOR PROTECTING THE EDGE EXCULUSION OF A SEMICONDUCTOR WAFER FROM COPPER
PLATING THROUGH USE OF AN EDGE EXCLUSION MASKING LAYER
FREESCALE SEMICONDUCTOR, INC.
6271106
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6271143
METHOD FOR PREVENTING TRENCH FILL EROSION
FREESCALE SEMICONDUCTOR, INC.
6271699
DRIVER CIRCUIT AND METHOD FOR CONTROLLING TRANSITION TIME OF A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6272588
METHOD AND APPARATUS FOR VERIF YING AND CHARACTERIZING DATA R ETENTION TIME IN A
DRAM USING BUILT-IN TEST CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
6274424
SEMICONDUCTOR DEVICE INCLUDING A DUAL INLAID STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6274478
A METHOD FOR FORMING A COPPER INTERCONNECT USING A MULTI-PLATEN CHEMICAL
MECHANICAL POLISHING (CMP) PROCESS
FREESCALE SEMICONDUCTOR, INC.
6274515
SPIN-ON DIELECTRIC FOR USE IN MANUFACTURING SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
6274899
SEMICONDUCTOR DEVICE CAPACITOR ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
6275178
VARIABLE CAPACITANCE VOLTAGE SHIFTER AND AMPLIFIER AND A METHOD FOR AMPLIFYING
AND SHIFTING VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
6275835
FINITE IMPULSE RESPONSE FILTER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6278158
VOLTAGE VARIABLE CAPACITOR WITH IMPROVED C-V LINEARITY
FREESCALE SEMICONDUCTOR, INC.
6278394
A SIGNAL PROCESSING CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6284616
CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
6284633
METHOD FOR FORMING A TENSILE PLASMA ENHANCED NITRIDE CAPPING LAYER OVER A GATE
ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
6285066
SEMICONDUCTOR DEVICE HAVING FIELD ISOLATION
FREESCALE SEMICONDUCTOR, INC.
6285073
CONTACT STRUCTURE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6285214
OUTPUT BUFFER STAGE FOR USE WITH A CURRENT CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
6287951
PROCESS FOR FORMING A COMBINATION HARDMASK AND ANTIREFLECTIVE LAYER
FREESCALE SEMICONDUCTOR, INC.
6287960
SELF ALIGNED INLAID PATTERNING AND ETCHING
FREESCALE SEMICONDUCTOR, INC.
6288599
DATA PROCESSING SYSTEM HAVING AN INPUT BUFFER WHICH INTERFACES UNDER ADDRESS
CONTROL WITH CIRCUITRY OPERATING WITH A DIFFERENT SUPPLY VOLTAGE VALUE
FREESCALE SEMICONDUCTOR, INC.
6289204
INTEGRATION OF A RECEIVER FRON T-END IN MULTILAYER CERAMIC IN TEGRATED CIRCUIT
TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
6291319
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
6292034
LOW NOISE TRANSCONDUCTANCE DEVICE
FREESCALE SEMICONDUCTOR, INC.
6294405
METHOD OF FORMING SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6294820
A METAL OXIDE GATE ELECTRODE STACK HAVING A METALLIC GATE DIELECTRIC, METALLIC
GATE ELECTRODE AND A METALLIC ARC LAYER
FREESCALE SEMICONDUCTOR, INC.
6294933
METHOD AND APPARATUS FOR LOW POWER DIFFERENTIAL SIGNALING TO REDUCE POWER
FREESCALE SEMICONDUCTOR, INC.
6294938
SYSTEM WITH DLL
FREESCALE SEMICONDUCTOR, INC.
6295229
SEMICONDUCTOR DEVICE AND METHODS OF FORMING AND OPERATING IT
FREESCALE SEMICONDUCTOR, INC.
6297095
MEMORY DEVICE THAT INCLUDES PASSIVATED NANOCLUSTERS AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6297155
METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
6297173
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6297757
METHOD AND CIRCUIT FOR TESTING AN ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6298464
METHOD AND APPARATUS FOR MAXIM UM LIKELIHOOD SEQUENCE DETECTI ON
FREESCALE SEMICONDUCTOR, INC.
6300202
SELECTIVE REMOVAL OF A METAL OXIDE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
6300234
PROCESS FOR FORMING AN ELECTRICAL DEVICE
FREESCALE SEMICONDUCTOR, INC.
6300884
METHOD FOR DECODING A QUADRATURE ENCODED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6304843
METHOD AND APPARATUS FOR RECONSTRUCTING A LINEAR PREDICTION
FREESCALE SEMICONDUCTOR, INC.
6305708
AIRBAG DEPLOYMENT SYSTEM AND M ETHOD FOR MONITORING SAME
FREESCALE SEMICONDUCTOR, INC.
6307169
MICRO-ELECTROMECHANICAL SWITCH
FREESCALE SEMICONDUCTOR, INC.
6307298
ACTUATOR AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6307452
FOLDED SPRING BASED MICRO ELECTROMECHANICAL RF SWITCH
FREESCALE SEMICONDUCTOR, INC.
6307782
PROCESS FOR OPERATING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6307904
CLOCK RECOVERY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6308308
SEMICONDUCTOR DEVICE USING DIODE PLACE-HOLDERS AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6309908
A PACKAGE FOR AN ELECTRONIC COMPONENT AND METHOD OF MAKING IT
FREESCALE SEMICONDUCTOR, INC.
6309912
METHOD OF INTERCONNECTING AN EMBEDDED INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6310403
METHOD OF MANUFACTURING COMPONENTS AND COMPONENT THEREOF
FREESCALE SEMICONDUCTOR, INC.
6311327
METHOD AND APPARATUS FOR ANALYZING SOFTWARE IN A LANGUAGE-INDEPENDENT MANNER
FREESCALE SEMICONDUCTOR, INC.
6313024
METHOD FOR FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6313567
LITHOGRAPHY CHUCK HAVING PIEZOELECTRIC ELEMENTS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6313664
LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6313774
DELTA-SIGMA ANALOG-TO-DIGITAL CONVERTER, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6314023
NON-VOLATILE PROGRAMMING ELEMENTS FOR REDUNDANCY AND IDENTIFICATION IN AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6316164
PROXIMITY EFFECT CORRECTION METHOD THROUGH UNIFORM REMOVAL OF FRACTION OF
INTERIOR PIXELS
FREESCALE SEMICONDUCTOR, INC.
6316359
INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6316968
SENSE AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6317474
METHOD AND APPARATUS FOR ESTIMATING TIME-OF-ARRIVAL OF A SYNCHRONIZATION SIGNAL
SENT SIMULTANEOUSLY FROM AT LEAST TWO NON-COLLOCATED TRANSMITTERS
FREESCALE SEMICONDUCTOR, INC.
6318174
SENSOR AND METHOD OF USE
FREESCALE SEMICONDUCTOR, INC.
6319730
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
6320425
DUAL FET DIFFERENTIAL VOLTAGE CONTROLLED ATTENUATOR
FREESCALE SEMICONDUCTOR, INC.
6320784
MEMORY CELL AND METHOD FOR PROGRAMMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
6323704
MULTIPLE VOLTAGE COMPATIBLE I/O BUFFER
FREESCALE SEMICONDUCTOR, INC.
6326228
SENSOR AND METHOD OF FABRICATI ON
FREESCALE SEMICONDUCTOR, INC.
6326554
SURFACE MOUNT FLEXIBLE INTERCONNECT AND COMPONENT CARRIER
FREESCALE SEMICONDUCTOR, INC.
6326811
OUTPUT BUFFER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6327126
ELECTROSTATIC DISCHARGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6327182
SEMICONDUCTOR DEVICE AND A METHOD OF OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6327647
METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
6329692
CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
6330184
METHOD OF OPERATING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6330234
METHOD AND APPARATUS FOR REDUCING CURRENT CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
6342411
ELECTRONIC COMPONENT AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6344403
MEMORY DEVICE AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6344413
METHOD OF FORMING A SEMICONDUC TOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6346469
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6346829
HIGH VOLTAGE INPUT BUFFER MADE BY A LOW VOLTAGE PROCESS AND HAVING A
SELF-ADJUSTING TRIGGER POINT
FREESCALE SEMICONDUCTOR, INC.
6346832
MULTI-CHANNEL SIGNALING
FREESCALE SEMICONDUCTOR, INC.
6346880
CIRCUIT AND METHOD FOR CONTROLLING AN ALARM
FREESCALE SEMICONDUCTOR, INC.
6346908
APPARATUS FOR CONVERTING AN ANALOG SIGNAL UTILIZING RESISTOR D/A CONVERTER
PRECHARGING
FREESCALE SEMICONDUCTOR, INC.
6347056
RECORDING OF RESULT INFORMATION IN A BUILT-IN SELF-TEST CIRCUIT AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6348386
METHOD FOR MAKING A HAFNIUM-BASED INSULATING FILM
FREESCALE SEMICONDUCTOR, INC.
6348820
HIGH-SIDE, LOW-SIDE CONFIGURABLE DRIVER
FREESCALE SEMICONDUCTOR, INC.
6350954
ELECTRONIC DEVICE PACKAGE, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6351020
LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
6351246
PLANAR ULTRA WIDE BAND ANTENNA WITH INTEGRATED ELECTRONICS
FREESCALE SEMICONDUCTOR, INC.
6352192
SYSTEM AND METHOD TO CONTROL SOLDER REFLOW FURNACE WITH WAFER SURFACE
CHARACTERIZATION
FREESCALE SEMICONDUCTOR, INC.
6352874
METHOD OF MANUFACTURING A SENSOR
FREESCALE SEMICONDUCTOR, INC.
6353296
ELECTRONIC DRIVER CIRCUIT WITH MULTIPLEXER FOR ALTERNATIVELY DRIVING A LOAD FOR
A BUSLINE, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6355550
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6356142
DIGITAL FILTER TUNE LOOP
FREESCALE SEMICONDUCTOR, INC.
6356594
DATA CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6356636
CIRCUIT AND METHOD FOR FAST MODULAR MULTIPLICATION
FREESCALE SEMICONDUCTOR, INC.
6358816
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
6359294
INSULATOR COMPOUND SEMICONDUCT OR INTERFACE STRUCTURE AND MET HODS OF
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
6359458
APPARATUS FOR DETECTING A DIAPHRAGM FAILURE
FREESCALE SEMICONDUCTOR, INC.
6360243
METHOD, DEVICE AND ARTICLE OF MANUFACTURE FOR IMPLEMENTING A REAL-TIME TASK
SCHEDULING ACC ELERATOR
FREESCALE SEMICONDUCTOR, INC.
6362018
MEMS VARIABLE CAPACITOR WITH STABILIZED ELECTROSTATIC DRIVE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6362071
METHOD FOR FORMING A SEMICONDUCTOR DEVICE WITH AN OPENING IN A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
6362089
METHOD FOR PROCESSING A SEMICONDUCTOR SUBSTRATE HAVING A COPPER SURFACE DISPOSED
THEREON AND STRUCTURE FORMED
FREESCALE SEMICONDUCTOR, INC.
6365474
SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6366157
METHODS AND CIRCUITS FOR SYNAM ICALLY ADJUSTING A SUPPLY VOLT AGE AND/OR A
FREQUENCY OF A CL OCK SIGNAL IN A DIGITAL CIRCUI
FREESCALE SEMICONDUCTOR, INC.
6366768
CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
6366786
RADIO WITH SYNCHRONIZATION APP ARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6366865
APPARATUS AND METHOD FOR ESTIMATING THE COIL RESISTANCE AND ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
6368924
AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF PHOTORESIST AND METHOD OF
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
6368929
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
6369647
DEMODULATOR CIRCUIT AND METHOD OF TUNING
FREESCALE SEMICONDUCTOR, INC.
6369742
SELECTIVE OVER-RANGING IN FOLDING AND AVERAGING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6372622
FINE PITCH BUMPING WITH IMPROVED DEVICE STANDOFF AND BUMP VOLUME
FREESCALE SEMICONDUCTOR, INC.
6372638
A METHOD FOR FORMING A CONDUCTIVE PLUG BETWEEN CONDUCTIVE LAYERS OF AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6372665
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6373104
CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DURING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
6373139
LAYOUT FOR A BALL GRID ARRAY
FREESCALE SEMICONDUCTOR, INC.
6373271
SEMICONDUCTOR FRONT SIDE PRESSURE TESTING SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6376349
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6376371
METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6377125
DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS
FREESCALE SEMICONDUCTOR, INC.
6378022
METHOD AND APPARATUS FOR PROCESING INTERRUPTIBLE MULTI-CYCLE INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
6379744
METHOD FOR COATING AN INTEGRAT ED CIRCUIT SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6380760
INTEGRATED CIRCUIT FOR HANDLING BUFFER CONTENTION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6380811
SIGNAL GENERATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6381224
METHOD AND APPARATUS FOR CONTROLLING A FULL-DUPLEX COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6381656
METHOD AND APPARATUS FOR MONITORING INPUT/OUTPUT ("I/O") PERFORMANCE IN I/O
PROCESSORS
FREESCALE SEMICONDUCTOR, INC.
6383873
PROCESS FOR FORMING A STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6383885
BIPOLAR TRANSISTOR WITH IMPROVED REVERSE BREAKDOWN CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
6384353
MICRO-ELECTROMECHANICAL SYSTEM DEVICE
FREESCALE SEMICONDUCTOR, INC.
6385021
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6385101
PROGRAMMABLE DELAY CONTROL FOR SENSE AMPLIFIERS IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6387787
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
6389489
DATA PROCESSING SYSTEM HAVING A FIFO BUFFER WITH VARIABLE THRESHOLD VALUE BASED
ON INPUT AND OUTPUT DATA RATES AND DATA BLOCK SIZE
FREESCALE SEMICONDUCTOR, INC.
6389706
WAFER CONTAINER HAVING ELECTRICALLY CONDUCTIVE KINEMATIC COUPLING GROOVE,
SUPPORT SURFACE WITH ELECTRICALLY CONDUCTIVE KINEMATIC COUPLING PIN,
TRANSPORTATION SYSTEM, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6391762
METHOD OF FORMING A MICROELECTRIC ASSEMBLY WITH A PARTICULATE FREE UNDERFILL
MATERIAL AND A MICROELECTRONIC ASSEMBLY INCORPORATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6392257
SEMICONDUCTOR STRUCTURE, SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE, INTEGRATED
CIRCUIT, AND PROCESS FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6392558
SYSTEM FOR ADDRESS INITIALIZATION OF GENERIC NODES IN A DISTRIBUTED COMMAND AND
CONTROL SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6395053
METHOD OF FORMING METAL COLLOIDS, METAL COLLOIDS AND METHOD OF FORMING A METAL
OXIDE SENSITIVE LAYER FOR A CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6396158
SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
6400610
MEMORY DEVICE INCLUDING ISOLATED STORAGE ELEMENTS THAT UTILIZE HOLE CONDUCTION
AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6401196
DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF
FREESCALE SEMICONDUCTOR, INC.
6401536
ACCELERATION SENSOR AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6401545
MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH SELECTIVE ENCAPSULATION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6404283
METHOD AND APPARATUS FOR AMPLIFYING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6404912
METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT
FREESCALE SEMICONDUCTOR, INC.
6406555
POINT OF USE DILUTION TOOL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6406791
MULTIPHASE DIALECTRIC COMPOSITION AND MULTILAYERED DEVICE INCORPORATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6406976
SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6407634
LINEAR ENVELOPE TRACKING RF POWER AMPLIFIER WITH ADAPTIVE ANALOG SIGNAL
PROCESSING
FREESCALE SEMICONDUCTOR, INC.
6408023
METHOD AND APPARATUS FOR PERFO RMING EQUALISATION IN A RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
6410861
LOW PROFILE INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6410941
RECONFIGURABLE SYSTEMS USING HYBRID INTEGRATED CIRCUITS WITH OPTICAL PORTS
FREESCALE SEMICONDUCTOR, INC.
6411116
A METHOD FOR TESTING A PRODUCT INTEGRATED CIRCUIT WAFER USIN G A STIMULUS
INTEGRATED CIRCUI T WAFER
FREESCALE SEMICONDUCTOR, INC.
6411226
HUFFMAN DECODER WITH REDUCED MEMORY SIZE
FREESCALE SEMICONDUCTOR, INC.
6411232
METHOD AND SYSTEM FOR DETERMINING AN ELEMENT CONVERSION CHARACTERISTIC
CONTEMPORANEOUS WITH CONVERTING AN INPUT SIGNAL IN A SIGNAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6411758
METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE
FREESCALE SEMICONDUCTOR, INC.
6413806
SEMICONDUCTOR DEVICE AND METHOD FOR PROTECTING SUCH DEVICE FROM A REVERSED DRAIN
VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
6413819
MEMORY DEVICE AND METHOD FOR USING PREFABRICATED ISOLATED STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
6413878
METHOD OF MANUFACTURING ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
6414562
CIRCUIT AND METHOD FOR IMPEDAN CE MATCHING
FREESCALE SEMICONDUCTOR, INC.
6414613
APPARATUS FOR NOISESHAPING A PULSE WIDTH MODULATION (PWM) SIGNAL AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6418029
INTERCONNECT SYSTEM HAVING VERTICALLY MOUNTED PASSIVE COMPONENTS ON AN UNDERSIDE
OF A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6418489
DIRECT MEMORY ACCESS CONTROLLER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6418527
DATA PROCESSOR INSTRUCTION SYSTEM FOR GROUPING INSTRUCTION WITH OR WITHOUT A
COMMON PREFIX AND DATA PROCESSING SYSTEM THAT USES TWO OR MORE INSTRUCTION
GROUPING METHODS
FREESCALE SEMICONDUCTOR, INC.
6420098
METHOD AND SYSTEM FOR MANUFACTURING SEMICONDUCTOR DEVICES ON A WAFER
FREESCALE SEMICONDUCTOR, INC.
6420208
AN ALTERNATIVE GROUND CONTACT FOR A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
6420923
LOW SUPPLY CURRENT CONTROLLED FET P1 ATTENUATOR
FREESCALE SEMICONDUCTOR, INC.
6421744
DIRECT MEMORY ACCESS CONTROLLER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6423619
TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6423638
FILTER APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6423991
FIELD EFFECT TRANSISTOR AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
6426239
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6426683
INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
6426698
LOT SIGNALLING DEVICE
FREESCALE SEMICONDUCTOR, INC.
6427066
APPARATUS AND METHOD FOR EFFECTING COMMUNICATIONS AMONG A PLURALITY OF REMOTE
STATIONS
FREESCALE SEMICONDUCTOR, INC.
6429030
METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
6429046
FLIP CHIP DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6429103
MOCVD-GROWN EMODE HIGFET BUFFER
FREESCALE SEMICONDUCTOR, INC.
6429531
METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6430666
LINKED LIST MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6432779
SELECTIVE REMOVAL OF A METAL OXIDE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
6433382
SPLIT-GATE VERTICALLY ORIENTATED EEPROM DEVICE AND PROCESS
FREESCALE SEMICONDUCTOR, INC.
6433568
MASSIVE PARALLEL SEMICONDUCTOR MANUFACTURING TEST PROCESS
FREESCALE SEMICONDUCTOR, INC.
6433571
PROCESS FOR TESTING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6433626
CURRENT MODE FILTER WITH COMPLEX ZEROS
FREESCALE SEMICONDUCTOR, INC.
6434698
MICROPROCESSOR MODULE AND METH OD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6434707
LOW JITTER CLOCK GENERATION WI THOUT SINE LOOK-UP TABLES
FREESCALE SEMICONDUCTOR, INC.
6434721
METHOD AND APPARATUS FOR CONSTRAINT GRAPH BASED LAYOUT COMPACTION FOR INTEGRATED
CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6436300
METHOD OF MANUFACTURING ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
6436730
MICROELECTRONIC PACKAGE COMPRISING TIN-COPPER BUMP INTERCONNECTIONS, AND METHOD
FOR FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6440805
METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH ISOLATION AND WELL REGIONS
FREESCALE SEMICONDUCTOR, INC.
6441449
MEMS VARIABLE CAPACITOR WITH STABILIZED ELECTROSTATIC DRIVE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6441594
LOW POWER VOLTAGE REGULATOR WITH IMPROVED ON-CHIP NOISE ISOLATION
FREESCALE SEMICONDUCTOR, INC.
6441688
SINGLE-TO-DIFFERENTIAL BUFFER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6444512
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
6444545
DEVICE STRUCTURE FOR STORING CHARGE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
6444563
METHOD AND APPARATUS FOR EXTENDING FATIGUE LIFE OF SOLDER JOINTS IN A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6444569
A METHOD FOR FORMING A COPPER INTERCONNECT USING A MULTI-PLATEN CHEMICAL
MECHANICAL POLISHING (CMP) PROCESS
FREESCALE SEMICONDUCTOR, INC.
6448192
METHOD FOR FORMING A HIGH DIELECTRIC CONSTANT MATERIAL
FREESCALE SEMICONDUCTOR, INC.
6448736
METHOD FOR CONTROLLING SWITCHED RELUCTANCE MOTOR, AND CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6449195
METHOD AND APPARATUS FOR COUPLING NOISE REDUCTION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6449675
MULTIFIELD REGISTER HAVING A SELECTION FIELD FOR SELECTING A SOURCE OF AN
INFORMATION FIELD
FREESCALE SEMICONDUCTOR, INC.
6451127
CONDUCTIVE PASTE AND SEMICONDU CTOR COMPONENT HAVING CONDUCTI VE BUMMPS MADE
FROM THE CONDUC TIVE PASTE
FREESCALE SEMICONDUCTOR, INC.
6451181
METHOD FOR FORMING A SEMICONDUCTOR DEVICE BARRIER LAYER
FREESCALE SEMICONDUCTOR, INC.
6451627
SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6451681
METHOD OF FORMING COPPER INTERCONNECTION UTILIZING ALUMINUM CAPPING FILM
FREESCALE SEMICONDUCTOR, INC.
6452284
SEMICONDUCTOR DEVICE SUBSTRATE AND A PROCESS FOR ALTERING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6452445
VOLTAGE CONTROLLED VARIABLE GAIN ELEMENT
FREESCALE SEMICONDUCTOR, INC.
6453749
PHYSICAL SENSOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6458622
STRESS COMPENSATION COMPOSITION AND SEMICONDUCTOR COMPONENT FORMED USING THE
STRESS COMPENSATION COMPOSITION
FREESCALE SEMICONDUCTOR, INC.
6459156
SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE
FREESCALE SEMICONDUCTOR, INC.
6459325
OUTPUT BUFFER HAVING A PRE-DRIVER TRANSITION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6461898
TWO STEP WIRE BOND PROCESS
FREESCALE SEMICONDUCTOR, INC.
6461914
PROCESS FOR MAKING A MIM CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
6461925
METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6462360
INTEGRATED GALLIUM ARSENIDE COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6462789
CIRCUIT AND METHOD FOR GENERAT ING CHROMINANCE LOCK
FREESCALE SEMICONDUCTOR, INC.
6463549
A DEVICE AND METHOD FOR PATCHING CODE RESIDING ON A READ ONLY MEMORY MODULE
FREESCALE SEMICONDUCTOR, INC.
6465281
METHOD OF MANUFACTURING A SEMICONDUCTOR WAFER LEVEL PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6465297
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
6465743
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6465853
METHOD FOR MAKING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6469536
A METHOD AND DEVICE FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6472243
METHOD OF FORMING AN INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
6472276
USING SILICATE LAYERS FOR COMPOSITE SEMICONDUCTOR STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
6472694
MICROPROCESSOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6473605
NOISE REDUCTION AND RANGE CONTROL FOR AN AM/FM DUAL RADIO SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6473606
COMMON INTERMEDIATE FREQUENCY BROADCAST RADIO FRONT END
FREESCALE SEMICONDUCTOR, INC.
6475930
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
6476506
PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6477285
INTEGRATED CIRCUITS WITH OPTICAL SIGNAL PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
6477477
EXTENDED BASE BAND MULTICARRIER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6477608
INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6477640
APPARATUS FOR PERFORMING BRANCH PREDICTION AND RESOLUTION OF TWO OR MORE BRANCH
INSTRUCTIONS WITHIN TWO OR MORE BRANCH PREDICTION BUFFERS
FREESCALE SEMICONDUCTOR, INC.
6477679
METHODS FOR DECODING DATA IN DIGITAL COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6477681
METHODS FOR DECODING DATA IN DIGITAL COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6479310
METHOD AND APPARATUS FOR TESTING A SEMICONDUCTOR INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
6479843
SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
6482073
TRANSLATION MECHANISM FOR A CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6483885
FRAME SYNCHRONIZER
FREESCALE SEMICONDUCTOR, INC.
6487240
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS
FREESCALE SEMICONDUCTOR, INC.
6487670
METHOD FOR DETECTING AND FOR RESPONDING TO DETECTION OF A BATTERY TO A LOGIC
DEVICE AND SYSTEMS RELATING THERETO
FREESCALE SEMICONDUCTOR, INC.
6489083
SELECTIVE SIZING OF FEATURES TO COMPENSATE FOR RESIST THICKNESS VARITATIONS IN
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
6489211
SEIMCONDUCTOR COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6489229
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING CONDUCTIVE BUMPS WITHOUT USING
GOLD
FREESCALE SEMICONDUCTOR, INC.
6489914
RSD ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6491451
WAFER PROCESSING EQUIPMENT AND METHOD FOR PROCESSING WAFERS
FREESCALE SEMICONDUCTOR, INC.
6492202
METHOD OF ASSEMBLING COMPONENTS ONTO A CIRCUIT BOARD AND ELECTRONIC COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
6492232
VERTICAL SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6492686
INTEGRATED CIRCUIT HAVING BUFFERING CIRCUITRY WITH SLEW RATE CONTROL
FREESCALE SEMICONDUCTOR, INC.
6492874
ACTIVE BIAS CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6493497
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
6496556
STEP-DOWN CLOCK CONTROL AND METHOD FOR IMPROVING CONVERGENCE FOR A DIGITALLY
CONTROLLED SELF-CALIBRATING VCO
FREESCALE SEMICONDUCTOR, INC.
6496946
ELECTRONIC CONTROL APPARATUS WITH MEMORY VALIDATION AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6498066
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6498550
FILTERING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6499092
METHOD AND APPARATUS FOR PERFORMING ACCESS CENSORSHIP IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6500324
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6500723
METHOD FOR FORMING A WELL UNDER ISOLATION AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6500724
METHOD OF MAKING SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS INCLUDING FORMING
CAPACITOR ELECTRODE AND RESISTOR FROM SAME LAYER OF MATERIA
FREESCALE SEMICONDUCTOR, INC.
6500750
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6501121
SEMICONDUCTOR STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
6501973
APPARATUS AND METHOD FOR MEASURING SELECTED PHYSICAL CONDITION OF AN ANIMATE
SUBJECT
FREESCALE SEMICONDUCTOR, INC.
6504246
INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.
6504427
SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6505032
CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING APPLICATION DATA
FREESCALE SEMICONDUCTOR, INC.
6505331
A METHOD FOR ROUTING OF NETS IN AN ELECTRONIC DEVICE USING GRAPH REPRESENTATION
FREESCALE SEMICONDUCTOR, INC.
6507475
CAPACITIVE DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6509247
SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
6514789
COMPONENT AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6516420
DATA SYNCHRONIZER USING A PARALLEL HANDSHAKE PIPELINE WHEREIN VALIDITY
INDICATORS GENERATE AND SEND ACKNOWLEDGEMENT SIGNALS TO A DIFFERENT CLOCK DOMAIN
FREESCALE SEMICONDUCTOR, INC.
6516666
YAW RATE MOTION SENSOR
FREESCALE SEMICONDUCTOR, INC.
6517698
SYSTEM AND METHOD FOR PROVIDING ROTATION TO PLATING FLOW
FREESCALE SEMICONDUCTOR, INC.
6517977
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
6518106
SEMICONDUCTOR DEVICE AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6518634
STRONTIUM NITRIDE OR STRONTIUM OXYNITRIDE GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
6519684
LOW OVERHEAD METHOD FOR SELECTING AND UPDATING AN ENTRY IN A CACHE MEMORY
FREESCALE SEMICONDUCTOR, INC.
6521961
SEMICONDUCTOR DEVICE USING A BARRIER LAYER BETWEEN THE GATE ELECTRODE AND
SUBSTRATE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6522195
LOW NOISE AMPLIFIER BYPASS CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
6524931
METHOD FOR FORMING A TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6524967
METHOD FOR INCORPORATING NITROGEN INTO A DIELECTRIC LAYER USING A SPECIAL
PRECURSOR
FREESCALE SEMICONDUCTOR, INC.
6525501
METHOD AND APPARATUS FOR ACCELERATING COMMUNICATION BETWEEN CONTROLLABLE DEVICES
FREESCALE SEMICONDUCTOR, INC.
6528377
SEMICONDUCTOR SUBSTRATE AND METHOD FOR PREPARING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6528849
DUAL-GATE RESURF SUPERJUNCTION LATERAL DMOSFET
FREESCALE SEMICONDUCTOR, INC.
6531384
METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6531731
INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6532559
METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6535157
LOW POWER CYCLIC A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6540309
FAULT-TOLERANT ELECTRONIC BRAKING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6541280
HIGH DIELECTRIC FILM
FREESCALE SEMICONDUCTOR, INC.
6542940
METHOD AND APPARATUS FOR CONTROLLING TASK EXECUTION IN A DIRECT MEMORY ACCESS
CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6544810
CAPACITIVELY SENSED MICROMACHINED COMPONENT AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
6545324
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
6551869
LATERAL PNP AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6552436
SEMICONDUCTOR DEVICE HAVING A BALL GRID ARRAY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6553487
DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH
FREESCALE SEMICONDUCTOR, INC.
6556099
MULTILAYERED TAPERED TRANSMISSION LINE, DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6559723
SINGLE ENDED INPUT, DIFFERENTIAL OUTPUT AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6562663
MICROELECTRONIC ASSEMBLY WITH DIE SUPPORT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6563181
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6563226
BONDING PAD
FREESCALE SEMICONDUCTOR, INC.
6564366
METHOD FOR CHANNEL ROUTING AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
6567424
APPARATUS AND METHOD FOR DETERMINING A SYNCHRONIZATION SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6569740
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A BUFFER
FREESCALE SEMICONDUCTOR, INC.
6570947
A PHASE LOCK LOOP HAVING A ROBUST BANDWIDTH AND A CALIBRATION METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6573160
METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR DEVICE UTILIZING A LOW
TEMPERATURE PROCESS
FREESCALE SEMICONDUCTOR, INC.
6573173
A METHOD FOR FORMING A COPPER INTERCONNECT USING A MULTI-PLATEN CHEMICAL
MECHANICAL POLISHING (CMP) PROCESS
FREESCALE SEMICONDUCTOR, INC.
6573562
SEMICONDUCTOR COMPONENT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6574284
BIT ENCODING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6576520
AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF PHOTORESIST AND METHOD OF
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
6576532
SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6576967
SEMICONDUCTOR STRUCTURE AND PROCESS FOR FORMING A METAL OXY-NITRIDE DIELECTRIC
LAYER
FREESCALE SEMICONDUCTOR, INC.
6577195
BIPOLAR DIFFERENTIAL AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6577851
IMPULSE NOISE BLANKER
FREESCALE SEMICONDUCTOR, INC.
6580172
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
6580298
THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6580301
METHOD AND APPARATUS FOR A CLOCK CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6581140
METHOD AND APPARATUS FOR IMPROVING ACCESS TIME IN SET-ASSOCIATIVE CACHE SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6583043
DIELECTRIC BETWEEN METAL STRUCTURES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6586160
METHOD FOR PATTERNING RESIST
FREESCALE SEMICONDUCTOR, INC.
6589856
METHOD AND APPARATUS FOR CONTROLLING ANTI-PHASE DOMAINS IN SEMICONDUCTOR
STRUCTURES AND DEVICES
FREESCALE SEMICONDUCTOR, INC.
6591093
CIRCUIT AND METHOD FOR FREQUENCY TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
6591378
DEBUG CONTROLLER IN A DATA PROCESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6592434
WAFER CARRIER AND METHOD OF MATERIAL REMOVAL FROM A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
6592708
FILTER APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6593226
METHOD FOR ADDING FEATURES TO A DESIGN LAYOUT AND PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
6593605
ENERGY ROBUST FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
6594422
OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6596465
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6603157
FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
6603388
SECURITY SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6605395
METHOD AND APPARATUS FOR FORMING A PATTERN ON AN INTEGRATED CIRCUIT USING
DIFFERING EXPOSURE CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
6605991
CIRCUITRY FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING
AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6608789
HYSTERESIS REDUCED SENSE AMPLIFIER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6611045
METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6614062
SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6614091
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6614197
ODD HARMONICS REDUCTION OF PHASE ANGLE CONTROLLED LOADS
FREESCALE SEMICONDUCTOR, INC.
6614307
HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
6617214
INTEGRATED CIRCUIT STRUCTURE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
6617524
PACKAGED INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6617920
LINEAR ENVELOPE TRACKING RF POWER AMPLIFIER WITH ADAPTIVE ANALOG SIGNAL
PROCESSING
FREESCALE SEMICONDUCTOR, INC.
6620656
BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6621348
VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION
FREESCALE SEMICONDUCTOR, INC.
6621438
METHOD AND APPARATUS FOR CONVERTING DIGITAL-TO-ANALOG SIGNALS
FREESCALE SEMICONDUCTOR, INC.
6621729
SENSE AMPLIFIER INCORPORATING A SYMMETRIC MIDPOINT REFERENCE
FREESCALE SEMICONDUCTOR, INC.
6625232
SMART DC OFFSET CORRECTION LOOP
FREESCALE SEMICONDUCTOR, INC.
6625727
APPARATUS AND METHOD FOR CONFIGURING A DATA PROCESSING SYSTEM BY RETRIEVING A
CONFIGURATION VALUE FROM STORAGE DEVICE USING RESET VECTOR AND CONFIGURING
PARAMETERS AFTER RESET
FREESCALE SEMICONDUCTOR, INC.
6625777
METHOD OF IDENTIFYING AN IMPROVED CONFIGURATION FOR A COMMUNICATION SYSTEM USING
CODING GAIN AND AN APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6629270
A SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6629367
METHOD FOR FORMING AN ELECTRICALLY ISOLATED VIA IN A MULTILAYER CERAMIC PACKAGE
AND AN ELECTRICAL CONNECTION FORMED WITH THE VIA
FREESCALE SEMICONDUCTOR, INC.
6630725
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6630746
SEMICONDUCTOR DEVICE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6633716
OPTICAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6636402
HIGH VOLTAGE PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6638838
SEMICONDUCTOR STRUCTURE INCLUDING A PARTIALLY ANNEALED LAYER AND METHOD OF
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6645678
METHOD AND APPARATUS FOR MAKING AN INTEGRATED CIRCUIT USING POLARIZATION
PROPERTIES OF LIGHT
FREESCALE SEMICONDUCTOR, INC.
6646347
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6646844
APPARATUS FOR POWER-ON DISABLE IN A MULTIPLE POWER SUPPLY SYSTEM AND A METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6646948
DATA STORAGE SYSTEM UTILIZING A NON-VOLATILE IC BASED MEMORY FOR REDUCTION OF
DATA RETRIEVAL TIME
FREESCALE SEMICONDUCTOR, INC.
6647116
CURRENT SENSING CIRCUIT AND ADSL INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6649445
WAFER COATING AND SINGULATION METHOD
FREESCALE SEMICONDUCTOR, INC.
6649452
METHOD FOR MANUFACTURING A LITHOGRAPHIC RETICLE FOR TRANSFERRING AN INTEGRATED
CIRCUIT DESIGN TO A SEMICONDUCTOR WAFER AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6650022
SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED IN
A MACHINE VISION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6650092
SYSTEM AND METHOD FOR REGULATING A POWER SYSTEM WITH FEEDBACK USING CURRENT
SENSING
FREESCALE SEMICONDUCTOR, INC.
6650135
MEASUREMENT CHUCK HAVING PIEZOELECTRIC ELEMENTS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6653053
METHOD OF FORMING A PATTERN ON A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE
SHIFTING REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.
6653911
A BROAD BAND IMPEDANCE MATCHING DEVICE WITH REDUCED LINE WIDTH
FREESCALE SEMICONDUCTOR, INC.
6654871
A DEVICE AND METHOD FOR PERFORMING STACK OPERATIONS IN A PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6656761
METHOD FOR FORMING A SEMICONDUCTOR DEVICE FOR DETECTING LIGHT
FREESCALE SEMICONDUCTOR, INC.
6657502
MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
6657977
RADIO WITH BURST EVENT EXECUTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6658245
RADIO RECEIVER HAVING A DYNAMIC BANDWIDTH FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6658440
MULTICHANNEL FILTERING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6664200
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND POLYIMIDE ETCHANT THEREOF
FREESCALE SEMICONDUCTOR, INC.
6664606
MULTILAYER CIRCUIT APPARATUS WITH REDUCED COUPLING
FREESCALE SEMICONDUCTOR, INC.
6664826
VARIABLE GAIN LOOP FILTER FOR IMPROVED PHASE MARGIN AND DECREASED PHASE NOISE
WITH WIDEBAND BOC'S
FREESCALE SEMICONDUCTOR, INC.
6665338
CIRCUITRY FOR CONVERTING A SAMPLED DIGITAL SIGNAL TO A NATURALLY SAMPLED DIGITAL
SIGNAL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6665527
DOUBLE BALANCED MIXER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6667196
METHOD FOR REAL-TIME MONITORING AND CONTROLLING PEROVSKITE OXIDE FILM GROWTH AND
SEMICONDUCTOR STRUCTURE FORMED USING THE METHOD
FREESCALE SEMICONDUCTOR, INC.
6667500
SEMICONDUCTOR DEVICE AND METHOD FOR PROTECTING SUCH DEVICE FROM A REVERSED DRAIN
VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
6667701
VARIABLE LENGTH DECODER
FREESCALE SEMICONDUCTOR, INC.
6669079
CONDUCTIVE PASTE AND SEMICONDUCTOR COMPONENT HAVING CONDUCTIVE BUMMPS MADE FROM
THE CONDUCTIVE PASTE
FREESCALE SEMICONDUCTOR, INC.
6673646
GROWTH OF COMPOUND SEMICONDUCTOR STRUCTURES ON PATTERNED OXIDE FILMS AND PROCESS
FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
6673667
METHOD FOR MANUFACTURING A SUBSTANTIALLY INTEGRAL MONOLITHIC APPARATUS INCLUDING
A PLURALITY OF SEMI CONDUCTOR MATERIALS
FREESCALE SEMICONDUCTOR, INC.
6674304
OUTPUT BUFFER CIRCUIT AND METH OD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6674333
BAND SWITCHABLE VOLTAGE CONTROLLED OSCILLATOR WITH SUBSTANTIALLY CONSTANT TUNING
RANGE
FREESCALE SEMICONDUCTOR, INC.
6675235
METHOD FOR AN EXECUTION UNIT INTERFACE PROTOCOL AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6677875
SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6677876
DIFFERENTIAL SIGMA-DELTA DAC WITH DYNAMIC SPECTRAL SHAPING
FREESCALE SEMICONDUCTOR, INC.
6678340
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6683370
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6683926
GAIN CONTROLLER WITH COMPARATOR OFFSET COMPENSATION FOR CIRCUIT HAVING IN-PHASE
AND QUADRATURE CHANNELS
FREESCALE SEMICONDUCTOR, INC.
6686245
VERTICAL MOSFET WITH ASYMMETRIC GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6686254
SEMICONDUCTOR STRUCTURE AND METHOD FOR REDUCING CHARGE DAMAGE
FREESCALE SEMICONDUCTOR, INC.
6686282
PLATED METAL TRANSISTOR GATE AND METHOF OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6686633
SEMICONDUCTOR DEVICE, MEMORY CELL AND PROCESSES FOR FORMING THEM
FREESCALE SEMICONDUCTOR, INC.
6686859
DIGITAL-TO-ANALOG CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6687813
DATA PROCESSING SYSTEM AND METHOD FOR IMPLEMENTING ZERO OVERHEAD LOOPS USING A
FIRST OR SECOND PREFIX INSTRUCTION FOR INITIATING CONDITIONAL JUMP OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
6689676
METHOD FOR FORMING A SEMICONDUCTOR DEVICE STRUCTURE IN A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
6689680
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6690748
RECEIVER WITH IMPROVED DIGITAL INTERMEDIATE TO BASE BAND DEMODULATOR
FREESCALE SEMICONDUCTOR, INC.
6690945
METHOD FOR SUPPRESSING TRANSIENTS USING A PULSE-SHAPING LOOK-UP TABLE
FREESCALE SEMICONDUCTOR, INC.
6693020
METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
6693033
METHOD OF REMOVING AN AMORPHOUS OXIDE FROM A MONOCRYSTALLINE SURFACE
FREESCALE SEMICONDUCTOR, INC.
6693339
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6693572
DIGITAL TUNING SCHEME FOR CONTINUOUS-TIME SIGMA DELTA MODULATION
FREESCALE SEMICONDUCTOR, INC.
6697956
METHOD AND APPARATUS FOR PHRASE SYNCHRONIZING A PLURALITY OF MICROCONTROLLERS OF
A DISTRIBUTED MICROCONTROLLER NETWORK IN A BRAKE-BY-WIRE AUTOMOBILE BRAKING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6700451
CROSS COUPLED CASCODE VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
6700520
MULTI-BIT CONTINUOUS TMIE SIGMA-DELTA ADC
FREESCALE SEMICONDUCTOR, INC.
6700814
SENSE AMPLIFIER BIAS CIRCUIT FOR A MEMORY HAVING AT LEAST TWO DISTINCT
RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
6700939
ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6701476
TEST ACCESS MECHANISM FOR SUPPORTING A CONFIGURABLE BUILT-IN SELF-TEST CIRCUIT
AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6703895
SEMICONDUCTOR COMPONENT AND METHOD OF OPERATING SAME
FREESCALE SEMICONDUCTOR, INC.
6706548
METHOD OF MAKING A MICROMECHANICAL DEVICE
FREESCALE SEMICONDUCTOR, INC.
6706599
MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6707339
CONTROLLED BIAS CURRENT BUFFER AND METHOD THEREFOF
FREESCALE SEMICONDUCTOR, INC.
6709793
METHOD OF MANUFACTURING RETICLES USING SUBRESOLUTION TEST PATTERNS
FREESCALE SEMICONDUCTOR, INC.
6710265
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6713381
METHOD OF FORMING SEMICONDUCTOR DEVICE INCLUDING INTERCONNECT BARRIER LAYERS
FREESCALE SEMICONDUCTOR, INC.
6713812
NON-VOLATILE MEMORY DEVICE HAVING AN ANTI-PUNCH THROUGH (APT) REGION
FREESCALE SEMICONDUCTOR, INC.
6714081
ACTIVE CURRENT BIAS NETWORK FOR COMPENSATING HOT-CARRIER INJECTION INDUCED BIAS
DRIFT
FREESCALE SEMICONDUCTOR, INC.
6714436
WRITE OPERATION FOR CAPACITORLESS RAM
FREESCALE SEMICONDUCTOR, INC.
6717226
GATE DIELECTRIC AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6717269
DIELECTRIC BETWEEN METAL STRUCTURES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6717270
INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.
6717533
METHOD AND APPARATUS FOR COMBINING A WIRELESS RECEIVER AND A NON-WIRELESS
RECEIVER
FREESCALE SEMICONDUCTOR, INC.
6720635
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6724032
MULTI-BIT NON-VOLATILE MEMORY CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6724048
BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6724079
WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6724603
ELECTROSTATIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6730623
COFIREABLE DIELECTRIC COMPOSITION
FREESCALE SEMICONDUCTOR, INC.
6734524
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6735238
ULTRA WIDEBAND COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE PULSE
FORMATION
FREESCALE SEMICONDUCTOR, INC.
6737202
METHOD OF FABRICATING A TIERED STRUCTURE USING A MULTI-LAYERED RESIST STACK AND
USE
FREESCALE SEMICONDUCTOR, INC.
6737929
HYBRID N+ AND P+ GATE-DOPED VOLTAGE VARIABLE CAPACITORS TO IMPROVE LINEAR TUNING
RANGE IN VOLTAGE CONTROLLED OSCILLATORS
FREESCALE SEMICONDUCTOR, INC.
6738303
TECHNIQUE FOR SENSING THE STATE OF A MAGNETO-RESISTIVE RANDOM ACCESS MEMORY
FREESCALE SEMICONDUCTOR, INC.
6738420
DIGITAL FILTER HAVING AN UPSAMPLER OPERATIONAL AT A FRACTIONAL CLOCK RATE
FREESCALE SEMICONDUCTOR, INC.
6740544
SOLDER COMPOSITIONS FOR ATTACHING A DIE TO A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6741194
METHODS AND APPARATUS FOR DETECTING OUT-OF-RANGE SIGNALS IN AN ANALOG-TO-DIGITAL
CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6743668
PROCESS FOR FORMING A METAL OXY-NITRIDE DIELECTRIC LAYER BY VARYING THE FLOW
RATE OF NITROGEN INTO THE CHAMBER
FREESCALE SEMICONDUCTOR, INC.
6744117
HIGH FREQUENCY SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6744264
TESTING CIRCUIT AND METHOD FOR MEMS SENSOR PACKAGED WITH AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6744494
CONTINUOUSLY ADJUSTABLE NEUTRAL DENSITY AREA FILTER
FREESCALE SEMICONDUCTOR, INC.
6747332
SEMICONDUCTOR COMPONENT HAVING HIGH VOLTAGE MOSFET AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6747434
METHODS AND DEVICES FOR CONTROLLING STEPPER MOTORS
FREESCALE SEMICONDUCTOR, INC.
6748558
PERFORMANCE MONITOR SYSTEM AND METHOD SUITABLE FOR USE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6750524
TRENCH MOS RESURF SUPER-JUNCTION DEVICES
FREESCALE SEMICONDUCTOR, INC.
6750664
APPARATUS AND METHOD FOR MANAGING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6750704
OFFSET COMPENSATED DIFFERENTIAL AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
6750721
HBT LINEARIZER AND POWER BOOSTER
FREESCALE SEMICONDUCTOR, INC.
6750722
BIAS CONTROL FOR HBT POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
6751125
GATE VOLTAGE REDUCTION IN A MEMORY READ
FREESCALE SEMICONDUCTOR, INC.
6753216
MULTIPLE GATE TRANSISTOR EMPLOYING MONOCRYSTALLINE SILICON WALLS
FREESCALE SEMICONDUCTOR, INC.
6753242
INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6753719
SYSTEM AND CIRCUIT FOR CONTROLLING WELL BIASING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6754752
MULTIPLE MEMORY COHERENCE GROUPS IN A SINGLE SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6756320
ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6757701
APPARATUS AND METHOD FOR IMPLEMENTING A LINEARLY APPROXIMATED LOG MAP ALGORITHM
FREESCALE SEMICONDUCTOR, INC.
6757852
SELF RESETTING HIGH SPEED REDUNDANCY CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6759675
OPTICAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6759914
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6760268
METHOD AND APPARATUS FOR ESTABLISHING A REFERENCE VOLTAGE IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6760864
DATA PROCESSING SYSTEM WITH ON-CHIP FIFO FOR STORING DEBUG INFORMATION AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6762706
REDUCED POWER ANALOG-TO-DIGITAL CONVERTER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6764919
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
6765778
INTEGRATED VERTICAL STACK CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
6765816
STORAGE CIRCUIT HAVING SINGLE-ENDED WRITE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
6766431
DATA PROCESSING SYSTEM AND METHOD FOR A SECTOR CACHE
FREESCALE SEMICONDUCTOR, INC.
6766433
SYSTEM HAVING USER PROGRAMMABLE ADDRESSING MODES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6769076
REAL-TIME PROCESSOR DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6769319
COMPONENT HAVING A FILTER
FREESCALE SEMICONDUCTOR, INC.
6770506
RELEASE ETCH METHOD FOR MICROMACHINED SENSORS
FREESCALE SEMICONDUCTOR, INC.
6770569
LOW TEMPERATURE PLASMA SI OR SIGE FOR MEMS APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
6770923
HIGH K DIELECTRIC FILM
FREESCALE SEMICONDUCTOR, INC.
6770929
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
6771630
MULTI-CHANNEL CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6774497
FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK
FREESCALE SEMICONDUCTOR, INC.
6774732
SYSTEM AND METHOD FOR COARSE TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING
2-PI SLIP DETECTION
FREESCALE SEMICONDUCTOR, INC.
6775727
SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES
FREESCALE SEMICONDUCTOR, INC.
6775765
DATA PROCESSING SYSTEM HAVING INSTRUCTION FOLDING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6778457
VARIABLE REFRESH CONTROL FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6779055
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6780751
METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.
6781908
MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6783904
LITHOGRAPHY CORRECTION METHOD AND DEVICE
FREESCALE SEMICONDUCTOR, INC.
6784103
METHOD OF FORMATION OF NANOCRYSTALS ON A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6784725
SWITCHED CAPACITOR CURRENT REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6785177
METHOD OF ACCESSING MEMORY AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6785326
METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK
FREESCALE SEMICONDUCTOR, INC.
6785772
DATA PREFETCHING APPARATUS IN A DATA PROCESSING SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6786222
METHOD FOR REMOVING PARTICLES FROM A SEMICONDUCTOR PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.
6787421
METHOD FOR FORMING A DUAL GATE OXIDE DEVICE USING A METAL OXIDE AND RESULTING
DEVICE
FREESCALE SEMICONDUCTOR, INC.
6787858
CARRIER INJECTION PROTECTION STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6788117
METHOD AND APPARATUS FOR GENERATING FREQUENCY-STABLE WAVELETS
FREESCALE SEMICONDUCTOR, INC.
6788134
LOW VOLTAGE CURRENT SOURCES/CURRENT MIRRORS
FREESCALE SEMICONDUCTOR, INC.
6790719
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
6790727
INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6790759
SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN
FREESCALE SEMICONDUCTOR, INC.
6791125
SEMICONDUCTOR DEVICE STRUCTURES WHICH UTILIZE METAL SULFIDES
FREESCALE SEMICONDUCTOR, INC.
6791883
PROGRAM AND ERASE IN A THIN FILM STORAGE NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
6792481
DMA CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6792502
A MICROPROCESSOR HAVING A CONTENT ADDRESSABLE MEMORY (CAM) DEVICE AS A
FUNCTIONAL UNIT THEREIN AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6794101
MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
6794281
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
6794949
FREQUENCY GENERATING DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6796482
PHASE SEPARATED SYSTEM FOR FLUXING
FREESCALE SEMICONDUCTOR, INC.
6797440
METHOD OF FORMING A RIM PHASE SHIFTING MASK AND USING THE RIM PHASE SHIFTING
MASK TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6798064
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6798074
METHOD OF ATTACHING A DIE TO A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6798152
CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6798289
SYSTEM, APPARATUS AND METHOD FOR VOLTAGE TO CURRENT CONVERSION
FREESCALE SEMICONDUCTOR, INC.
6800946
SELECTIVE UNDERFILL FOR OPTO-ELECTRONIC FLIP CHIPS AND FLIP-CHIP ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
6803248
A CHEMISTRY FOR ETCHING QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED
BETWEEN GaAs AND InxGa(1-x) P LAYERS
FREESCALE SEMICONDUCTOR, INC.
6803302
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A MECHANICALLY ROBUST PAD
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
6803323
METHOD OF FORMING A COMPONENT OVERLYING A SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6803832
OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS
FREESCALE SEMICONDUCTOR, INC.
6808986
METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
6809593
POWER AMPLIFIER DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6810078
BLIND RATE DETERMINATION
FREESCALE SEMICONDUCTOR, INC.
6811714
MICROMACHINED COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6811936
STRUCTURE AND PROCESS FOR A PELLICLE MEMBRANE FOR 157 NANOMETER LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
6812517
DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6812580
SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING
FREESCALE SEMICONDUCTOR, INC.
6812762
FAST MONO-CYCLE GENERATING CIRCUIT USING FULL RAIL SWING LOGIC CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6813666
SCALEABLE ARBITRATION AND PRIORITIZATION OF MULTIPLE INTERRUPTS
FREESCALE SEMICONDUCTOR, INC.
6813762
METHOD FOR PROCESSING PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
6815254
SEMICONDUCTOR PACKAGE WITH MULTIPLE SIDES HAVING PACKAGE CONTACTS
FREESCALE SEMICONDUCTOR, INC.
6815780
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6815820
MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6816414
NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
6817602
ELECTRONIC DEVICE FOR A LITHOGRAPHY MASK CONTAINER, SEMICONDICTOR MANUFACTURING
SYSTEM, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
6818362
PHOTOLITHOGRAPHY RETICLE DESIGN
FREESCALE SEMICONDUCTOR, INC.
6818493
SELECTIVE METAL OXIDE REMOVAL
FREESCALE SEMICONDUCTOR, INC.
6819200
BROADBAND BALUN AND IMPEDANCE TRANSFORMER FOR PUSH-PULL AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
6819538
METHOD AND APPARATUS FOR CONTROLLING CURRENT DEMAND IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6819912
VARIABLE FREQUENCY SWITCHING AMPLIFIER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6821082
WAFER MANAGEMENT SYSTEM AND METHODS FOR MANAGING WAFERS
FREESCALE SEMICONDUCTOR, INC.
6821829
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
6821878
AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD
FREESCALE SEMICONDUCTOR, INC.
6823070
METHOD FOR KEY ESCROW IN A COMMUNICATION SYSTEM AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6823224
DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6825092
SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
6825641
HIGH EFFICIENCY ELECTRICAL SWITCH AND DC-DC CONVERTER INCORPORATING SAME
FREESCALE SEMICONDUCTOR, INC.
6825727
RADIO FREQUENCY POWER TRANSISTOR AVALANCHE BREAKDOWN DETECTION CIRCUIT AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6825736
METHOD AND APPARATUS FOR CONTROLLING A VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
6826103
AUTO-TUNEABLE REFERENCE CIRCUIT FOR FLASH EEPROM PRODUCTS
FREESCALE SEMICONDUCTOR, INC.
6826691
ARRANGEMENT FOR ENCRYPTION/DECRYPTION OF DATA AND DATA CARRI ER INCORPORATING
SAME
FREESCALE SEMICONDUCTOR, INC.
6828618
SPLIT-GATE THIN-FILM STORAGE NVM CELL
FREESCALE SEMICONDUCTOR, INC.
6828650
BIPOLAR JUNCTION TRANSISTOR STRUCTURE WITH IMPROVED CURRENT GAIN CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
6831310
INTEGRATED CIRCUIT HAVING MULTIPLE MEMORY TYPES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6831350
SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6832280
DATA PROCESSING SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6833761
AMPLIFIER APPARATUS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6834073
SYSTEM AND METHOD FOR BASEBAND REMOVAL OF NARROWBAND INTERFERENCE IN ULTRA
WIDEBAND SIGNALS
FREESCALE SEMICONDUCTOR, INC.
6834086
PHASE DETECTOR AND METHOD FOR SECOND HARMONIC CANCELLATION
FREESCALE SEMICONDUCTOR, INC.
6834216
METHOD AND APPARATUS FOR THE AUTOMATIC SYNCHRONIZATION OF DYNAMIC ANGULAR AND
TIME DOMAIN CONTROL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6835671
METHOD OF MAKING AN INTEGRATED CIRCUIT USING AN EUV MASK FORMED BY ATOMIC LAYER
DEPOSITION
FREESCALE SEMICONDUCTOR, INC.
6838322
METHOD FOR FORMING A DOUBLE-GATED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6838332
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM
OPPOSITE SIDES
FREESCALE SEMICONDUCTOR, INC.
6838354
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
6838721
INTEGRATED CIRCUIT WITH A TRANSISTOR OVER AN INTERCONNECT LAYER
FREESCALE SEMICONDUCTOR, INC.
6838751
MULTI-ROW LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
6838776
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
6838930
SWITCHED CAPACITOR AMPLIFIER WITH HIGH THROUGHPUT ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
6839011
SYSTEM AND METHOD OF FILTERING
FREESCALE SEMICONDUCTOR, INC.
6839280
VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
6840106
SENSOR USING AN ACTUATOR FOR SELF-TEST AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6841736
CURRENT-CARRYING ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6841869
ELECTRONIC ASSEMBLY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6842822
SYSTEM AND METHOD FOR CACHE EXTERNAL WRITING
FREESCALE SEMICONDUCTOR, INC.
6844221
WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6844224
SUBSTRATE CONTACT IN SOI AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6844597
LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP
FREESCALE SEMICONDUCTOR, INC.
6844631
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6844762
CAPACITIVE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
6845419
FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER
FREESCALE SEMICONDUCTOR, INC.
6845670
SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
6846716
INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6846717
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6847102
SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6847548
MEMORY WITH MULTIPLE STATE CELLS AND SENSING METHOD
FREESCALE SEMICONDUCTOR, INC.
6848030
METHOD AND APPARATUS FOR FILLING LINES IN A CACHE
FREESCALE SEMICONDUCTOR, INC.
6849487
METHOD FOR FORMING AN ELECTRONIC STRUCTURE USING ETCH
FREESCALE SEMICONDUCTOR, INC.
6849515
SEMICONDUCTOR PROCESS FOR DISPOSABLE SIDEWALL SPACERS AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6850733
CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING DATA
FREESCALE SEMICONDUCTOR, INC.
6852454
MULTI-TIERED LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
6852588
METHODS OF FABRICATING SEMICONDUCTOR STRUCTURES COMPRISING EPITAXIAL HF3SI2
LAYERS
FREESCALE SEMICONDUCTOR, INC.
6853586
NON-VOLATILE MEMORY ARCHITECTURE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6854637
WIREBONDING INSULATED WIRE
FREESCALE SEMICONDUCTOR, INC.
6855992
STRUCTURE AND METHOD FOR FABRICATING CONFIGURABLE TRANSISTOR DEVICES UTILIZING
THE FORMATION OF A COMPLIANT SUBSTRATE FOR MATERIALS USED TO FORM THE SAME
FREESCALE SEMICONDUCTOR, INC.
6856173
MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6856266
MULTI-RATE ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6858542
SEMICONDUCTOR FABRICATION METHOD FOR MAKING SMALL FEATURES
FREESCALE SEMICONDUCTOR, INC.
6858932
PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6859506
ULTRA WIDEBAND COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE RECEPTION
FREESCALE SEMICONDUCTOR, INC.
6859875
PROCESSOR HAVING SELECTIVE BRANCH PREDICTION
FREESCALE SEMICONDUCTOR, INC.
6861689
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
6861817
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
6862240
VARIABLE REFRESH CONTROL FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.
6864135
SEMICONDUCTOR FABRICATION PROCESS USING TRANSISTOR SPACERS OF DIFFERING WIDTHS
FREESCALE SEMICONDUCTOR, INC.
6864758
APPARATUS AND RESONANT CIRCUIT EMPLOYING A VARACTOR DIODE IN PARALLEL WITH A
TRANSMISSION LINE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6864817
SIGNALING DEPENDENT ADAPTIVE ANALOG-TO-DIGITAL CONVERTER (ADC) SYSTEM AND METHOD
OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
6867072
FLIPCHIP QFN PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6867078
METHOD FOR FORMING A MICROWAVE FIELD EFFECT TRANSISTOR WITH HIGH OPERATING
VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
6868129
DEMODULATOR FOR A RADIO RECEIVER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6868431
CIRCUIT AND METHOD FOR PROCESSING DATA
FREESCALE SEMICONDUCTOR, INC.
6870219
FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6870243
THIN GAAS WITH COPPER BACK-METAL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6870444
ELECTROMECHANICAL RESONATOR AND METHOD OF OPERATING SAME
FREESCALE SEMICONDUCTOR, INC.
6871246
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6873218
FREQUENCY MODULATOR USING A WAVEFORM GENERATOR
FREESCALE SEMICONDUCTOR, INC.
6875546
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK
FREESCALE SEMICONDUCTOR, INC.
6875635
METHOD OF ATTACHING A DIE TO A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6877123
SCAN CLOCK CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6878633
FLIP-CHIP STRUCTURE AND METHOD FOR HIGH QUALITY INDUCTORS AND TRANSFORMERS
FREESCALE SEMICONDUCTOR, INC.
6879028
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6879476
ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6880134
METHOD FOR IMPROVING CAPACITOR NOISE AND MISMATCH CONSTRAINTS IN A SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
6881681
FILM DEPOSITION ON A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
6882023
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6882582
EEPROM CIRCUIT VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
6882745
METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA
FREESCALE SEMICONDUCTOR, INC.
6884685
RADICAL OXIDATION AND/OR NITRIDATION DURING METAL OXIDE LAYER DEPOSITION PROCESS
FREESCALE SEMICONDUCTOR, INC.
6884727
SEMICONDUCTOR FABRICATION PROCESS FOR MODIFYING THE PROFILES OF PATTERNED
FEATURES
FREESCALE SEMICONDUCTOR, INC.
6885065
A FERROMAGNETIC SEMICONDUCTOR STRUCTURE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6885093
STACKED DIE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6887138
CHEMICAL MECHANICAL POLISH (CMP) CONDITIONING-DISK HOLDER
FREESCALE SEMICONDUCTOR, INC.
6887758
NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
6888246
SEMICONDUCTOR POWER DEVICE WITH SHEAR STRESS COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
6889427
PROCESS AND APPARATUS FOR DISENGAGING SEMICONDUCTOR DIE FROM AN ADHESIVE FILM
FREESCALE SEMICONDUCTOR, INC.
6890816
COMPOUND SEMICONDUCTOR STRUCTURE INCLUDING AN EPITAXIAL PEROVSKITE LAYER AND
METHOD FOR FABRICATING SEMICONDUCTOR STRUCTURES AND DEVICES
FREESCALE SEMICONDUCTOR, INC.
6891229
INVERTED ISOLATION FORMED WITH SPACERS
FREESCALE SEMICONDUCTOR, INC.
6891846
METHOD AND APPARATUS FOR A TRAFFIC SHAPER
FREESCALE SEMICONDUCTOR, INC.
6892260
INTERRUPT PROCESSING IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6893947
ADVANCED RF ENHANCEMENT-MODE FETS WITH IMPROVED GATE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
6894353
CAPPED DUAL METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
6894540
GLITCH REMOVAL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6895530
METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG
FREESCALE SEMICONDUCTOR, INC.
6895596
CIRCUIT AND METHOD FOR INTERLEAVING A DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
6897095
SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL OXIDE GATE
DIELECTRIC WITH SINGLE METAL GATE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
6897562
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6898129
ERASE OF A MEMORY HAVING A NON-CONDUCTIVE STORAGE MEDIUM
FREESCALE SEMICONDUCTOR, INC.
6898682
AUTOMATIC READ LATENCY CALCULATION WITHOUT SOFTWARE INTERVENTION FOR A
SOURCE-SYNCHRONOUS INTERFACE
FREESCALE SEMICONDUCTOR, INC.
6900105
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6900970
ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6901112
ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6902440
METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS
FREESCALE SEMICONDUCTOR, INC.
6902969
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
6902971
TRANSISTOR SIDEWALL SPACER STRESS MODULATION
FREESCALE SEMICONDUCTOR, INC.
6903004
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING A LOW K DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
6903967
MEMORY WITH CHARGE STORAGE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
6904446
FLOATING POINT MULTIPLIER/ACCUMULATOR WITH REDUCED LATENCY AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
6905392
POLISHING SYSTEM HAVING A CARRIER HEAD WITH SUBSTRATE PRESENCE SENSING
FREESCALE SEMICONDUCTOR, INC.
6905891
METHOD FOR PROCESSING MULTIPLE SEMICONDUCTOR DEVICES FOR TEST
FREESCALE SEMICONDUCTOR, INC.
6906406
MULTIPLE DICE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6906582
CIRCUIT VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
6906900
STRUCTURE AND METHOD OF THERMALLY PROTECTING POWER DEVICES FOR AIR-BAG
DEPLOYMENT
FREESCALE SEMICONDUCTOR, INC.
6908822
SEMICONDUCTOR DEVICE HAVING AN INSULATING LAYER AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
6908852
METHOD OF FORMING AN ARC LAYER FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
6909320
METHOD AND APPARATUS FOR DUAL OUTPUT VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
6909393
SPACE EFFICIENT LOW POWER CYCLIC A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
6909638
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
6909877
CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING DATA
FREESCALE SEMICONDUCTOR, INC.
6911360
FUSE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
6912372
ULTRA WIDEBAND SIGNALS FOR CONVEYING DATA
FREESCALE SEMICONDUCTOR, INC.
6913941
SOI POLYSILICON TRENCH REFILL PERIMETER OXIDE ANCHOR SCHEME
FREESCALE SEMICONDUCTOR, INC.
6914012
ARTICLE COMPRISING AN OXIDE LAYER ON A GAAS-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
6914573
ELECTRICALLY SMALL PLANAR UWB ANTENNA APPARATUS AND RELATED SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6916682
SEMICONDUCTOR PACKAGE DEVICE FOR USE WITH MULTIPLE INTEGRATED CIRCUITS IN A
STACKED CONFIGURATION AND METHOD OF FORMATION AND TESTING
FREESCALE SEMICONDUCTOR, INC.
6916717
METHOD FOR GROWING A MONOCRYSTALLINE OXIDE LAYER AND FOR FABRICATING A
SEMICONDUCTOR DEVICE ON A MONOCRYSTALLINE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
6916728
SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6917097
DUAL GAUGE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
6917555
INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6919244
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
6919258
SEMICONDUCTOR DEVICE INCORPORATING A DEFECT CONTROLLED STRAINED CHANNEL
STRUCTURE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6919590
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6920316
HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR WITH SUBSTRATE TRANSIENT
SUPPRESSION
FREESCALE SEMICONDUCTOR, INC.
6921700
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE CHANNELS
FREESCALE SEMICONDUCTOR, INC.
6921961
SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE SIDES INCLUDING A
VIA WITH AN END FORMED AT A BOTTOM SURFACE OF THE DIFFUSION REGION
FREESCALE SEMICONDUCTOR, INC.
6921975
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING, EXPOSED ACTIVE SURFACE AND A
VOLTAGE REFERENCE PLANE
FREESCALE SEMICONDUCTOR, INC.
6921979
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6922100
METHOD AND APPARATUS FOR SWITCHING AMPLIFICATION HAVING VARIABLE SAMPLE POINT
AND VARIABLE ORDER CORRECTION
FREESCALE SEMICONDUCTOR, INC.
6924172
METHOD OF FORMING A BOND PAD
FREESCALE SEMICONDUCTOR, INC.
6924184
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING A SEMICONDUCTOR DEVICE USING POST
GATE STACK PLANARIZATION
FREESCALE SEMICONDUCTOR, INC.
6924697
SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6925108
ULTRAWIDE BANDWIDTH SYSTEM AND METHOD FOR FAST SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.
6927429
INTEGRATED CIRCUIT WELL BIAS CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
6927613
CIRCUIT GENERATING CONSTANT NARROW-PULSE-WIDTH BOPOLARITY CYCE MONOCYCLES USING
CMOS CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6927722
SERIES CAPACITIVE COMPONENT FOR SWITCHED-CAPACITOR CIRCUITS CONSISTING OF
SERIES-CONNECTED CAPACITORS
FREESCALE SEMICONDUCTOR, INC.
6928005
DOMINO COMPARATOR CAPABLE FOR USE IN A MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
6928409
SPEECH RECOGNITION USING POLYNOMIAL EXPANSION AND HIDDEN MARKOV MODELS
FREESCALE SEMICONDUCTOR, INC.
6930027
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
6930032
UNDER BUMP METALLURGY STRUCTURAL DESIGN FOR HIGH RELIABILITY BUMPED PACKAGES
FREESCALE SEMICONDUCTOR, INC.
6931078
ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6931241
DUAL DIGITAL LOW IF COMPLEX RECEIVER
FREESCALE SEMICONDUCTOR, INC.
6933227
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6933523
SEMICONDUCTOR ALIGNMENT AID
FREESCALE SEMICONDUCTOR, INC.
6933546
SEMICONDUCTOR COMPONENT AND METHOD FOR MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6933772
VOLTAGE REGULATOR WITH IMPROVED LOAD REGULATION USING ADAPTIVE BIASING
FREESCALE SEMICONDUCTOR, INC.
6936492
SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
6936896
SEMICONDUCTOR APPARATUS
FREESCALE SEMICONDUCTOR, INC.
6937047
INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
6937089
OFFSET, DELAY AND PARASITICALLY IMMUNE RESISTOR-CAPACITOR (RC) TRACKING LOOP AND
METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
6937646
LEAKAGE NULLING RECEIVER CORRELATOR STRUCTURE AND METHOD FOR ULTRA WIDE
BANDWIDTH COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6939650
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A TRANSMISSION MASK WITH A
CARBON LAYER
FREESCALE SEMICONDUCTOR, INC.
6939767
MULTI-BIT NON-VOLATILE INTEGRATED CIRCUIT MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6939781
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT THAT INCLUDES SELF-ALIGNING A
GATE ELECTRODE TO A FIELD PLATE
FREESCALE SEMICONDUCTOR, INC.
6943289
SLOTTED PLANAR POWER CONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
6943650
ELECTROMAGNETIC BAND GAP MICROWAVE FILTER
FREESCALE SEMICONDUCTOR, INC.
6949398
LOW COSE FABRICATION AND ASSEMBLY OF LID FOR SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
6949455
METHOD FOR FORMING A SEMICONDUCTOR DEVICE STRUCTURE IN A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
6949816
SEMICONDUCTOR COMPONENT HAVING FIRST SURFACE AREA FOR ELECTRICALLY COUPLING TO A
SEMICONDUCTOR CHIP AND SECOND SURFACE AREA FOR ELECTRICALLY COUPLING TO A
SUBSTRATE, AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
6950476
APPARATUS AND METHOD FOR PERFORMING SISO DECODING
FREESCALE SEMICONDUCTOR, INC.
6951783
CONFINED SPACERS FOR DOUBLE GATE TRANSISTOR SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
6951801
METAL REDUCTION IN WAFER SCRIBE AREA
FREESCALE SEMICONDUCTOR, INC.
6953738
METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
6953985
WAFER LEVEL MEMS PACKAGING
FREESCALE SEMICONDUCTOR, INC.
6954100
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
6954821
CROSSBAR SWITCH THAT SUPPORTS A MULTI-PORT SLAVE DEVICE AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6955967
NON-VOLATILE MEMORY HAVING A REFERENCE TRANSISTOR AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
6956281
SEMICONDUCTOR DEVICE FOR REDUCING PHOTOVOLTAIC CURRENT
FREESCALE SEMICONDUCTOR, INC.
6957054
RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6958265
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
6958548
SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK
FREESCALE SEMICONDUCTOR, INC.
6959014
METHOD AND APPARATUS FOR OPERATING A COMMUNICATION BUS
FREESCALE SEMICONDUCTOR, INC.
6959309
INTERFACE BETWEEN PROGRAMMING LANGUAGES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6960509
METHOD OF FABRICATING THREE DIMENSIONAL GATE STRUCTURE USING OXYGEN DIFFUSION
FREESCALE SEMICONDUCTOR, INC.
6961423
METHOD AND APPARATUS FOR PERFORMING ADAPTIVE FILTERING
FREESCALE SEMICONDUCTOR, INC.
6961669
DE-EMBEDDING DEVICES UNDER TEST
FREESCALE SEMICONDUCTOR, INC.
6963090
ENHANCMENT MODE METAL-OXIDE-SEMICONDUCTOR FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
6963963
MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6964902
METHOD FOR REMOVING NANOCLUSTERS FROM SELECTED REGIONS
FREESCALE SEMICONDUCTOR, INC.
6964911
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.
6965128
STRUCTURE AND METHOD FOR FABRICATING SEMICONDUCTOR MICRORESONATOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
6965357
LIGHT EMITTING ELEMENT DRIVING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6965630
MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6965653
CIRCUIT AND METHOD FOR PROCESSING AN AUTOMATIC FREQUENCY CONTROL SIGNAL
FREESCALE SEMICONDUCTOR, INC.
6967143
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS
FREESCALE SEMICONDUCTOR, INC.
6967390
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME
FREESCALE SEMICONDUCTOR, INC.
6967611
OPTIMIZED REFERENCE VOLTAGE GENERATION USING SWITCHED CAPACITOR SCALING FOR DATA
CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
6967993
ULTRAWIDE BANDWIDTH SYSTEM AND METHOD FOR FAST SYNCHRONIZATION USING SUB-CODE
SPINS
FREESCALE SEMICONDUCTOR, INC.
6969568
METHOD FOR ETCHING A QUARTZ LAYER IN A PHOTORESISTLESS SEMICONDUCTOR MASK
FREESCALE SEMICONDUCTOR, INC.
6969656
METHOD AND CIRCUIT FOR MULTIPLYING SIGNALS WITH A TRANSISTOR HAVING MORE THAN
ONE INDEPENDENT GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
6969883
NON-VOLATILE MEMORY HAVING A REFERENCE TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
6970336
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
6972224
METHOD FOR FABRICATING DUAL-METAL GATE DEVICE
FREESCALE SEMICONDUCTOR, INC.
6972571
LOAD BOARD WITH EMBEDDED RELAY TRACKER
FREESCALE SEMICONDUCTOR, INC.
6973417
METHOD AND SYSTEM FOR SIMULATING EXECUTION OF A TARGET PROGRAM IN A SIMULATED
TARGET SYSTEM
FREESCALE SEMICONDUCTOR, INC.
6973471
METHOD AND APPARATUS FOR IMPLEMENTING SIGNED MULTIPLICATION OF OPERANDS HAVING
DIFFERING BIT WIDTHS WITHOUT SIGN EXTENSION OF THE MULTIPLICAND
FREESCALE SEMICONDUCTOR, INC.
6973540
METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
6974776
ACTIVATION PLATE FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
6975665
LOW POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH
COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
6976110
METHOD AND APPARATUS FOR REDUCING INTERRUPT LATENCY BY DYNAMIC BUFFER SIZING
FREESCALE SEMICONDUCTOR, INC.
6978392
ENABLE PROPAGATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
6979622
SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND
METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
6979627
ISOLATION TRENCH
FREESCALE SEMICONDUCTOR, INC.
6980541
MEDIA ACCESS CONTROLLER HAVING PSEUDO-STATIC GUARANTEED TIME SLOTS
FREESCALE SEMICONDUCTOR, INC.
6982483
HIGH IMPEDANCE RADIO FREQUENCY POWER PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
6982689
LIGHT-EMITTING ELEMENT DRIVE APPARATUS
FREESCALE SEMICONDUCTOR, INC.
6986971
REFLECTIVE MASK USEFUL FOR TRANSFERRING A PATTERN USING EXTREME ULTRAVIOLET
(EUV) RADIATION AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
6986974
ATTENUATED PHASE SHIFT MASK FOR EXTREME ULTRAVIOLET LITHOGRAPHY AND METHOD
THEREFORE
FREESCALE SEMICONDUCTOR, INC.
6987063
METHOD TO REDUCE IMPURITY ELEMENTS DURING SEMICONDUCTOR FILM DEPOSITION
FREESCALE SEMICONDUCTOR, INC.
6987423
TWO PORT VOLTAGE CONTROLLED OSCILLATOR FOR USE IN WIRELESS PERSONAL AREA NETWORK
SYNTHESIZERS
FREESCALE SEMICONDUCTOR, INC.
6989229
NON-RESOLVING MASK TILING METHOD FOR FLARE REDUCTION
FREESCALE SEMICONDUCTOR, INC.
6990164
DUAL STEERED FREQUENCY SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
6991984
METHOD FOR FORMING A MEMORY STRUCTURE USING A MODIFIED SURFACE TOPOGRAPHY AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
6992003
INTEGRATION OF ULTRA LOW K DIELECTRIC IN A SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
6992371
DEVICE INCLUDING AN AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF ORGANIC
LAYERS AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
6992377
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
6993311
RADIO RECEIVER HAVING AN ADAPTIVE EQUALIZER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6993693
ANALOGUE/DIGITAL INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
6995482
SWITCHING CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
6995791
AUTOMATIC WHITE BALANCE FOR DIGITAL IMAGING
FREESCALE SEMICONDUCTOR, INC.
6996651
ON CHIP NETWORK WITH MEMORY DEVICE ADDRESS DECODING
FREESCALE SEMICONDUCTOR, INC.
6996897
MOUNTING SURFACES FOR ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
6998952
INDUCTIVE DEVICE INCLUDING BOND WIRES
FREESCALE SEMICONDUCTOR, INC.
6999014
INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
6999627
DETERMINISTIC PREDICTION IN AN IMAGE PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7000473
MEM STRUCTURE HAVING REDUCED SPRING STICTION
FREESCALE SEMICONDUCTOR, INC.
7001852
METHOD OF MAKING A HIGH QUALITY THIN DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
7002371
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7002940
MULTIPLE-STAGE FILTERING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7003056
SYMBOL TIMING TRACKING AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7003743
METHOD AND SYSTEM OF DATA PROCESSOR DESIGN
FREESCALE SEMICONDUCTOR, INC.
7005193
METHOD OF ADDING MASS TO MEMS STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7005717
SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7006318
REMOVABLE MEDIA STORAGE SYSTEM WITH MEMORY FOR STORING OPERATIONAL DATA
FREESCALE SEMICONDUCTOR, INC.
7006439
METHOD AND APPARATUS FOR DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7006553
ANALOG SIGNAL SEPARATOR FOR UWB VERSUS NARROWBAND SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7007154
METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
7009424
SINGLE SUPPLY LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7010056
SYSTEM AND METHOD FOR GENERATING ULTRA WIDEBAND PULSES
FREESCALE SEMICONDUCTOR, INC.
7012324
LEAD FRAME WITH FLAG SUPPORT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7013357
ARBITER HAVING PROGRAMMABLE ARBITRATION POINTS FOR UNDEFINED LENGTH BURST
ACCESSES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7013409
METHOD AND APPARATUS FOR DEBUGGING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7013447
METHOD FOR CONVERTING A PLANAR TRANSISTOR DESIGN TO A VERTICAL DOUBLE GATE
TRANSISTOR DESIGN
FREESCALE SEMICONDUCTOR, INC.
7014888
METHOD AND STRUCTURE FOR FABRICATING SENSORS WITH A SACRIFICIAL GEL DOME
FREESCALE SEMICONDUCTOR, INC.
7015075
DIE ENCAPSULATION USING A POROUS CARRIER
FREESCALE SEMICONDUCTOR, INC.
7015153
METHOD FOR FORMING A LAYER USING A PURGING GAS IN A SEMICONDUCTOR PROCESS
FREESCALE SEMICONDUCTOR, INC.
7015517
SEMICONDUCTOR DEVICE INCORPORATING A DEFECT CONTROLLED STRAINED CHANNEL
STRUCTURE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7015585
A PACKAGED INTEGRATED CIRCUIT HAVING WIRE BONDS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7015679
CIRCUIT AND METHOD FOR SUPPLYING AN ELECTRICAL AC LOAD
FREESCALE SEMICONDUCTOR, INC.
7015852
CYCLIC ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7016488
METHOD AND APPARATUS FOR NON-LINEAR PROCESSING OF AN AUDIO SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7018747
PHOTOMASK HAVING LINE END PHASE ANCHORS
FREESCALE SEMICONDUCTOR, INC.
7018876
TRANSISTOR WITH VERTICAL DIELECTRIC STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7018901
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A STRAINED CHANNEL AND A
HETEROJUNCTION SOURCE/DRAIN
FREESCALE SEMICONDUCTOR, INC.
7018939
MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES
FREESCALE SEMICONDUCTOR, INC.
7019332
FABRICATION OF A WAVELENGTH LOCKER WITHIN A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7019403
ADHESIVE FILM AND TACKING PADS FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
7020374
OPTICAL WAVEGUIDE STRUCTURE AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7023195
MODULE, SYSTEM AND METHOD FOR TESTING A PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
7023981
METHOD AND APPARATUS FOR SIGNAL DETECTION
FREESCALE SEMICONDUCTOR, INC.
7026076
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A REFLECTIVE MASK WITH A
MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.
7026204
TRANSISTOR WITH REDUCED GATE-TO-SOURCE CAPACITANCE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7029980
METHOD OF MANUFACTURING SOI TEMPLATE LAYER
FREESCALE SEMICONDUCTOR, INC.
7030001
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
7030469
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7030663
MONOCYCLE GENERATOR
FREESCALE SEMICONDUCTOR, INC.
7030849
ROBUST LCD CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
7031680
STOP-ON-STATION METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7033866
METHOD FOR MAKING DUAL GAUGE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
7034558
TEST SYSTEM FOR DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7037795
LOW RC PRODUCT TRANSISTORS IN SOI SEMICONDUCTOR PROCESS
FREESCALE SEMICONDUCTOR, INC.
7037857
METHOD FOR ELIMINATING OF EXCESSIVE FIELD OXIDE RECESS FOR THIN SI SOI
FREESCALE SEMICONDUCTOR, INC.
7038547
AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7038959
MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
7039392
SYSTEM AND METHOD FOR PROVIDING DEVICE AUTHENTICATION IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7039438
MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A COMMON REFERENCE OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
7040154
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
7041562
METHOD FOR FORMING MULTIPLE GATE OXIDE THICKNESS UTILIZING ASHING AND CLEANING
FREESCALE SEMICONDUCTOR, INC.
7041576
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7042098
BONDING PAD FOR A PACKAGED INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7042103
LOW STRESS SEMICONDUCTOR DIE ATTACH
FREESCALE SEMICONDUCTOR, INC.
7042377
ANALOGUE-TO-DIGITAL SIGMA-DELTA MODULATOR WITH FIR FILTERS
FREESCALE SEMICONDUCTOR, INC.
7042765
MEMORY BIT LINE SEGMENT ISOLATION
FREESCALE SEMICONDUCTOR, INC.
7042868
METHOD AND SYSTEM FOR PERFORMING RANGING FUNCTIONS IN AN ULTRAWIDE BANDWIDTH
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7042964
VITERBI DECODER, METHOD AND UNIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7043017
KEY STREAM CIPHER DEVICE
FREESCALE SEMICONDUCTOR, INC.
7045432
METHOD FOR FORMING A SEMICONDUCTOR DEVICE WITH LOCAL SEMICONDUCTOR-ON-INSULATOR
(SOI)
FREESCALE SEMICONDUCTOR, INC.
7045815
A SEMICONDUCTOR STRUCTURE EXHIBITING REDUCED LEAKAGE CURRENT AND METHOD OF
FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
7047174
METHOD FOR PRODUCING TEST PATTERNS FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7049694
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7050354
LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING
FREESCALE SEMICONDUCTOR, INC.
7051150
SCALABLE ON CHIP NETWORK
FREESCALE SEMICONDUCTOR, INC.
7052939
STRUCTURE TO REDUCE SIGNAL CROSS-TALK THROUGH SEMICONDUCTOR SUBSTRATE FOR SYSTEM
ON CHIP APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
7056766
METHOD OF FORMING LAND GRID ARRAY PACKAGED DEVICE
FREESCALE SEMICONDUCTOR, INC.
7056778
SEMICONDUCTOR LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.
7057427
POWER ON RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7057462
TEMPERATURE COMPENSATED ON-CHIP BIAS CIRCUIT FOR LINEAR RF HBT POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
7057564
MULTYLAYER CAVITY SLOT ANTENNA
FREESCALE SEMICONDUCTOR, INC.
7058149
SYSTEM FOR PROVIDING A CALIBRATED CLOCK AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7058414
METHOD AND SYSTEM FOR ENABLING DEVICE FUNCTIONS BASED ON DISTANCE INFORMATION
FREESCALE SEMICONDUCTOR, INC.
7061299
BIDIRECTIONAL LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7063919
LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT METHOD OF REPAIR AND USE
FREESCALE SEMICONDUCTOR, INC.
7064030
METHOD FOR FORMING A MULTI-BIT NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7064396
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS
FREESCALE SEMICONDUCTOR, INC.
7064615
METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING
FREESCALE SEMICONDUCTOR, INC.
7064700
MULTI-CHANNEL ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7065136
RECEIVER HAVING AN EQUALIZING DEMODULATOR AND A NON-EQUALIZING DEMODULATOR AND
METHOD FOR CONTROLLING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7065207
CONTROLLING ATTENUATION DURING ECHO SUPPRESSION
FREESCALE SEMICONDUCTOR, INC.
7067856
SEMICONDUCTOR STRUCTURE, SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE, INTEGRATED
CIRCUIT, AND PROCESS FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7067868
DOUBLE GATE DEVICE HAVING A HETEROJUNCTION SOURCE/DRAIN AND STRAINED CHANNEL
FREESCALE SEMICONDUCTOR, INC.
7067907
SEMICONDUCTOR PACKAGE HAVING ANGULATED INTERCONNECT SURFACES
FREESCALE SEMICONDUCTOR, INC.
7068198
DOUBLE-SAMPLED INTEGRATOR SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7069384
SYSTEM AND METHOD FOR CACHE EXTERNAL WRITING AND WRITE SHADOWING
FREESCALE SEMICONDUCTOR, INC.
7071038
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A DIELECTRIC LAYER WITH HIGH
DIELECTRIC CONSTANT
FREESCALE SEMICONDUCTOR, INC.
7071518
SCHOTTKY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7072635
METHOD FOR COMBINING DATA FROM PHASE INDETERMINATE DATA STREAMS FOR RAKING
FREESCALE SEMICONDUCTOR, INC.
7074118
POLISHING CARRIER HEAD WITH A MODIFIED PRESSURE PROFILE
FREESCALE SEMICONDUCTOR, INC.
7074527
METHOD FOR FABRICATING A MASK USNG A HARDMASK AND METHOD FOR MAKING A
SEMICONDUCTOR DEVICE USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7074627
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7074647
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
7074664
DUAL METAL GATE ELECTRODE SEMICONDUCTOR FABRICATION PROCESS AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7074681
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
7074687
METHOD FOR FORMING AN ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
7074713
PLASMA ENHANCED NITRIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
7076584
METHOD AND APPARATUS FOR INTERCONNECTING PORTIONS OF CIRCUITRY WITHIN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7078297
MEMORY WITH RECESSED DEVICES
FREESCALE SEMICONDUCTOR, INC.
7078785
SEMICONDUCTOR DEVICE AND MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7078796
CORROSION-RESISTANT COPPER BOND PAD AND INTEGRATED DEVICE
FREESCALE SEMICONDUCTOR, INC.
7078966
POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.
7079068
ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7079604
ULTRAWIDE BANDWIDTH SYSTEM AND METHOD FOR FAST SYNCHRONIZATION USING MULTIPLE
DETECTION ARMS
FREESCALE SEMICONDUCTOR, INC.
7080373
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
7082451
RECONFIGURABLE VECTOR-FFT/IFFT, VECTOR-MULTIPLIER/DIVIDER
FREESCALE SEMICONDUCTOR, INC.
7083880
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
7084485
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY
FREESCALE SEMICONDUCTOR, INC.
7084698
BAND-GAP REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7085175
WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7088009
WIREBONDED ASSEMBLAGE METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7088162
CIRCUIT GENERATING CONSTANT NARROW-PULSE-WIDTH BIPOLARITY MONOCYCLES
FREESCALE SEMICONDUCTOR, INC.
7088632
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7088702
METHOD FOR CONTROLLING A DATA STREAM IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7089170
SYSTEM AND METHOD FOR TESTING AN EMBEDDED MICROPROCESSOR SYSTEM CONTAINING
PHYSICAL AND/OR SIMULATED HARDWARE
FREESCALE SEMICONDUCTOR, INC.
7089467
ASYNCHRONOUS DEBUG INTERFACE
FREESCALE SEMICONDUCTOR, INC.
7091071
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER
FREESCALE SEMICONDUCTOR, INC.
7091089
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7091130
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7091568
DIELECTRIC LAYER, AN ELECTRONIC DEVICE INCLUDING THE DIELECTRIC LAYER, AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7091602
MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7091712
CIRCUIT FOR PERFORMING VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
7092465
METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7092890
METHOD FOR MANUFACTURING THIN GAAS DIE WITH COPPER-BACK METAL STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7094645
PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING
FREESCALE SEMICONDUCTOR, INC.
7095092
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7095246
VARIABLE IMPEDANCE OUTPUT BUFFER
FREESCALE SEMICONDUCTOR, INC.
7096307
SHARED WRITE BUFFER IN A PERIPHERAL INTERFACE AND METHOD OF OPERATING
FREESCALE SEMICONDUCTOR, INC.
7096348
METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER
FREESCALE SEMICONDUCTOR, INC.
7096378
DATA STORAGE SYSTEM HAVING A NON-VOLATILE IC BASED MEMORY FOR STORING USER DATA
FREESCALE SEMICONDUCTOR, INC.
7098073
METHOD FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7098502
TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7098877
DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7099973
METHOD AND SYSTEM OF BUS MASTER ARBITRATION
FREESCALE SEMICONDUCTOR, INC.
7100020
DIGITAL COMMUNICATIONS PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
7100152
SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7101736
METHOD OF ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7102359
INTEGRATED FAULT DETECTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7102365
APPARATUS FOR CURRENT SENSING
FREESCALE SEMICONDUCTOR, INC.
7102410
HIGH VOLTAGE LEVEL CONVERTER USING LOW VOLTAGE DEVICES
FREESCALE SEMICONDUCTOR, INC.
7102669
DIGITAL COLOR IMAGE PRE-PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7105383
PACKAGED SEMICONDUCTOR WITH COATED LEADS AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
7105395
PROGRAMMING AND ERASING STRUCTURE FOR AN NVM CELL
FREESCALE SEMICONDUCTOR, INC.
7105429
METHOD OF INHIBITING METAL SILICIDE ENCROACHMENT IN A TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
7105430
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7105866
HETEROJUNCTION TUNNELING DIODES AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
7105886
HIGH K DIELECTRIC FILM
FREESCALE SEMICONDUCTOR, INC.
7107436
CONDITIONAL NEXT PORTION TRANSFERRING OF DATA STREAM TO OR FROM REGISTER BASED
ON SUBSEQUENT INSTRUCTION ASPECT
FREESCALE SEMICONDUCTOR, INC.
7108755
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.
7109051
METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7109055
METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7109079
METAL GATE TRANSISTOR CMOS PROCESS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
7109550
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS
FREESCALE SEMICONDUCTOR, INC.
7109782
WELL BIAS VOLTAGE GENERATOR
FREESCALE SEMICONDUCTOR, INC.
7109906
NICAM ENCODER FEATURING SYNCHRONIZATION OF A NICAM PROCESSOR WITH FRONT-END
INPUT AND OUTPUT SECTIONS
FREESCALE SEMICONDUCTOR, INC.
7110380
SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR SHARING BANDWIDTH IN A WIRELESS
PERSONAL AREA NETWORK OR A WIRELESS LOCAL AREA NETWORK
FREESCALE SEMICONDUCTOR, INC.
7110473
MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7111184
SYSTEM AND METHOD FOR DETERMINISTIC COMMUNICATION ACROSS CLOCK DOMAINS
FREESCALE SEMICONDUCTOR, INC.
7112455
SEMICONDUCTOR OPTICAL DEVICES AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7112490
HOT CARRIER INJECTION PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS AND SPACER CONTROL GATES IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.
7112832
TRANSISTOR HAVING MULTIPLE CHANNELS
FREESCALE SEMICONDUCTOR, INC.
7112871
FLIPCHIP QFN PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7113054
ARRANGEMENT AND METHOD IMPEDANCE MATCHING
FREESCALE SEMICONDUCTOR, INC.
7113430
DEVICE FOR REDUCING THE EFFECTS OF LEAKAGE CURRENT WITHIN ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
7115949
METHOD OF FORMING A SEMICONDUCTOR DEVICE IN A SEMICONDUCTOR LAYER AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7116147
CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY
FREESCALE SEMICONDUCTOR, INC.
7116537
SURGE CURRENT PREVENTION CIRCUIT AND DC POWER SUPPLY
FREESCALE SEMICONDUCTOR, INC.
7117346
DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7119381
COMPLEMENTARY METAL-OXIDE SEMICONDUCTOR FIELD EFFECT TRANSISTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7120126
METHOD FOR IMPROVED MEDIA QUALITY FEEDBACK
FREESCALE SEMICONDUCTOR, INC.
7120661
BIT EXACTNESS SUPPORT IN DUAL-MAC ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
7121141
Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA
FREESCALE SEMICONDUCTOR, INC.
7122395
METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY
FREESCALE SEMICONDUCTOR, INC.
7122421
SEMICONDUCTOR DEVICE INCLUDING A TRANSISTOR AND A CAPACITOR HAVING AN ALIGNED
TRANSISTOR AND CAPATIVE ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7123068
FLIP-FLOP CIRCUIT HAVING LOW POWER DATA RETENTION
FREESCALE SEMICONDUCTOR, INC.
7123647
CHIP RATE BASE BAND RECEIVER PROCESSOR WHICH RECEIVES DIGITAL INFORMATION
CONTAINING SYMBOL INFORMATION
FREESCALE SEMICONDUCTOR, INC.
7123677
VARIABLE SAMPLING DATA OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7123892
ARCHITECTURE FOR AN AM/FM DIGITAL INTERMEDIATE FREQUENCY RADIO
FREESCALE SEMICONDUCTOR, INC.
7124162
ADDER TREE STRUCTURE DSP SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7124385
METHOD FOR AUTOMATED TRANSISTOR FOLDING
FREESCALE SEMICONDUCTOR, INC.
7125805
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7126172
INTEGRATION OF MULTIPLE GATE DIELECTRICS BY SURFACE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7126192
TRANSISTOR WITH REDUCED GATE-TO-SOURCE CAPACITANCE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7126433
SELF-CALIBRATING OSCILLATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7127254
METHOD OF USING SUB-RATE SLOTS IN AN ULTRAWIDE BANDWIDTH SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7127384
FAST SIMULATION OF CIRCUITRY HAVING SOI TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7129566
SCRIBE STREET STRUCTURE FOR BACKEND INTERCONNECT SEMICONDUCTOR WAFER INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7130346
METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR WITH INTEGRAL NOISE
SHAPING
FREESCALE SEMICONDUCTOR, INC.
7130943
DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION
FREESCALE SEMICONDUCTOR, INC.
7132303
STACKED SEMICONDUCTOR DEVICE ASSEMBLY AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7132327
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
7132329
SOURCE SIDE INJECTION STORAGE DEVICE WITH SPACER GATES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7132360
METHOD FOR TREATING A SEMICONDUCTOR SURFACE TO FORM A METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.
7132372
METHOD FOR PREPARING A SEMICONDUCTOR SUBSTRATE SURFACE FOR SEMICONDUCTOR DEVICE
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7132704
TRANSISTOR SIDEWALL SPACER STRESS MODULATION
FREESCALE SEMICONDUCTOR, INC.
7132863
DIGITAL CLOCK FREQUENCY DOUBLER
FREESCALE SEMICONDUCTOR, INC.
7135370
DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7135379
ISOLATION TRENCH PERIMETER IMPLANT FOR THRESHOLD VOLTAGE CONTROL
FREESCALE SEMICONDUCTOR, INC.
7135842
VOLTAGE REGULATOR HAVING IMPROVED IR DROP
FREESCALE SEMICONDUCTOR, INC.
7136028
APPLICATIONS OF A HIGH IMPEDANCE SURFACE
FREESCALE SEMICONDUCTOR, INC.
7136029
FREQUENCY SELECTIVE HIGH IMPEDANCE SURFACE
FREESCALE SEMICONDUCTOR, INC.
7138328
PACKAGED IC USING INSULATED WIRE
FREESCALE SEMICONDUCTOR, INC.
7138686
INTEGRATED CIRCUIT WITH IMPROVED SIGNAL NOISE ISOLATION AND METHOD FOR IMPROVING
SIGNAL NOISE ISOLATION
FREESCALE SEMICONDUCTOR, INC.
7138842
FLIP-FLOP CIRCUIT HAVING LOW POWER DATA RETENTION
FREESCALE SEMICONDUCTOR, INC.
7139860
SCALABLE ON CHIP NETWORK
FREESCALE SEMICONDUCTOR, INC.
7139878
METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
7141476
METHOD OF FORMING A TRANSISTOR WITH A BOTTOM GATE
FREESCALE SEMICONDUCTOR, INC.
7141857
SEMICONDUCTOR STRUCTURES AND METHODS OF FABRICATING SEMICONDUCTOR STRUCTURES
COMPRISING HAFNIUM OXIDE MODIFIED WITH LANTHANUM, A LANTHANIDE-SERIES METAL, OR
A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
7141860
LDMOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
7141989
METHODS AND APPARATUS FOR A MEMS VARACTOR
FREESCALE SEMICONDUCTOR, INC.
7142058
ON-CHIP TEMPERATURE COMPENSATION CIRCUIT FOR AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7142401
DETECTING OVERCURRENTS IN A SWITCHING REGULATOR USING A VOLTAGE DEPENDENT
REFERENCE
FREESCALE SEMICONDUCTOR, INC.
7142597
FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7142606
METHOD AND APPARATUS FOR SHARED PROCESSING A PLURALITY OF SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7142665
AUTOMATIC GAIN CONTROL FOR AN ADAPTIVE FINITE IMPULSE RESPONSE AND METHOD
THEREFORE
FREESCALE SEMICONDUCTOR, INC.
7142669
CIRCUIT FOR GENERATING HASH VALUES
FREESCALE SEMICONDUCTOR, INC.
7144784
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7144825
MULTI-LAYER DIELECTRIC CONTAINING DIFFUSION BARRIER MATERIAL
FREESCALE SEMICONDUCTOR, INC.
7145084
RADIATION SHIELDED MODULE AND METHOD OF SHIELDING MICROELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
7145309
OPEN LOOP MOTOR PARKING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7146593
METHOD OF IMPLEMENTING POLISHING UNIFORMITY AND MODIFYING LAYOUT DATA
FREESCALE SEMICONDUCTOR, INC.
7149674
METHODS FOR ANALYZING INTEGRATED CIRCUITS AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7151302
METHOD AND APPARATUS FOR MAINTAINING TOPOGRAPHICAL UNIFORMITY OF A SEMICONDUCTOR
MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
7151387
ANALYSIS MODULE, INTEGRATED CIRCUIT, SYTEM AND METHOD FOR TESTING AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7151396
CLOCK DELAY COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7151695
INTEGRATED CIRCUIT HAVING A NON-VOLATILE MEMORY WITH DISCHARGE RATE CONTROL AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7153726
SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK
FREESCALE SEMICONDUCTOR, INC.
7154314
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
7154719
CIRCUIT FOR ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7157345
SOURCE SIDE INJECTION STORAGE DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7157355
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING A STRAINED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7157377
METHOD OF MAKING A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST
FREESCALE SEMICONDUCTOR, INC.
7158432
MEMORY WITH ROBUST DATA SENSING AND METHOD FOR SENSING DATA
FREESCALE SEMICONDUCTOR, INC.
7159459
MULTIPLE MICROELECTROMECHANICAL (MEM) DEVICES FORMED ON A SINGLE SUBSTRATE AND
SEALED AT DIFFERENT PRESSURES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7160755
METHOD OF FORMING A SUBSTRATELESS SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7160769
CHANNEL ORIENTATION TO ENHANCE TRANSISTOR PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
7160775
METHOD OF DISCHARGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7160798
METHOD OF MAKING REINFORCED SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7161199
TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE
IN A WIDTH DIRECTION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7161822
COMPACT NON-VOLATILE MEMORY ARRAY WITH REDUCED DISTURB
FREESCALE SEMICONDUCTOR, INC.
7161827
SRAM HAVING IMPROVED CELL STABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7163903
METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
7164293
DYNAMIC LATCH HAVING INTEGRAL LOGIC FUNCTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7164297
MULTIPLE REFERENCE CLOCK SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
7164301
STATE RETENTION POWER GATING LATCH CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7164566
ELECTROSTATIC DISCHARGE PROTECTION DEVICE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
7164998
METHOD FOR DETERMINING PROGRAMMABLE COEFFICIENTS TO REPLICATE FREQUENCY AND
SUPPLY VOLTAGE CORRELATION IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7166897
METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7167035
DELAY CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7169619
A METHOD FOR FABRICATING SEMICONDUCTOR STRUCTURES AND DEVICES ON VICINAL
SUBSTRATES USING A LOW TEMPERATURE, LOW PRESSURE, ALKALINE EARTH METAL-RICH
PROCESS
FREESCALE SEMICONDUCTOR, INC.
7169694
METHOD FOR FORMING A BOND PAD INTERFACE
FREESCALE SEMICONDUCTOR, INC.
7170116
INTEGRATED CIRCUIT WELL BIAS CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7170135
ARRANGEMENT AND METHOD FOR ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7171346
MISMATCH MODELING TOOL
FREESCALE SEMICONDUCTOR, INC.
7171526
MEMORY CONTROLLER USEABLE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7172927
WARPAGE CONTROL OF ARRAY PACKAGING
FREESCALE SEMICONDUCTOR, INC.
7173663
AUTOMATIC EXPOSURE CONTROL SYSTEM FOR A DIGITAL CAMERA
FREESCALE SEMICONDUCTOR, INC.
7176130
PLASMA TREATMENT FOR SURFACE OF SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7176574
SEMICONDUCTOR DEVICE HAVING A MULTIPLE THICKNESS INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
7177341
ULTRA WIDE BANDWIDTH NOISE CANCELLATION MECHANISM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7179151
POLISHING PAD, A POLISHING APPARATUS, AND A PROCESS FOR USING THE POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.
7179682
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
7179700
SEMICONDUCTOR DEVICE WITH LOW RESISTANCE CONTACTS
FREESCALE SEMICONDUCTOR, INC.
7179712
MULTIBIT ROM CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7180158
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7181188
METHOD AND APPARATUS FOR ENTERING A LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
7181638
METHOD AND APPARATUS FOR SKEWING DATA WITH RESPECT TO COMMAND ON A DDR INTERFACE
FREESCALE SEMICONDUCTOR, INC.
7183159
METHOD OF FORMING AN INTEGRATED CIRCUIT HAVING NANOCLUSTER DEVICES AND
NON-NANOCLUSTER DEVICES
FREESCALE SEMICONDUCTOR, INC.
7183161
PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING
FREESCALE SEMICONDUCTOR, INC.
7183817
HIGH SPEED OUTPUT BUFFER WITH AC-COUPLED LEVEL SHIFT AND DC LEVEL DETECTION AND
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
7183825
STATE RETENTION WITHIN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7183848
TRANSCONDUCTANCE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7184719
METHOD FOR OPERATING MULTIPLE OVERLAPPING WIRELESS NETWORKS
FREESCALE SEMICONDUCTOR, INC.
7184767
SYSTEM AND METHOD OF COMMUNICATION BETWEEN MULTIPLE POINT-COORDINATED WIRELESS
NETWORKS
FREESCALE SEMICONDUCTOR, INC.
7185121
METHOD OF ACCESSING MEMORY VIA MULTIPLE SLAVE PORTS
FREESCALE SEMICONDUCTOR, INC.
7185170
DATA PROCESSING SYSTEM HAVING TRANSLATION LOOKASIDE BUFFER VALID BITS WITH LOCK
AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7185249
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
7185251
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7186596
VERTICAL DIODE FORMATION IN SOI APPLICATION
FREESCALE SEMICONDUCTOR, INC.
7186616
METHOD OF REMOVING NANOCLUSTERS IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7187197
TRANSMISSION LINE DRIVER
FREESCALE SEMICONDUCTOR, INC.
7187205
INTEGRATED CIRCUIT STORAGE ELEMENT HAVING LOW POWER DATA RETENTION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7187600
METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION
FREESCALE SEMICONDUCTOR, INC.
7188630
METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7190150
DC-DC CONVERTER FOR POWER LEVEL TRACKING POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
7190213
DIGITAL TIME CONSTANT TRACKING TECHNIQUE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7190279
AUDIO MODULATED LIGHT SYSTEM FOR PERSONAL ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
7190293
ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7191089
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
7192855
PECVD NITRIDE FILM
FREESCALE SEMICONDUCTOR, INC.
7192876
TRANSISTOR WITH INDEPENDENT GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7193924
DUAL-PORT STATIC RANDOM ACCESS MEMORY HAVING IMPROVED CELL STABILITY AND WRITE
MARGIN
FREESCALE SEMICONDUCTOR, INC.
7196427
STRUCTURE HAVING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT WITH AN
INTERVENING BENT ADHESIVE ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7199306
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7200056
MEMORY ROW/COLUMN REPLACEMENT IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7200137
ON CHIP NETWORK THAT MAXIMIZES INTERCONNECT UTILIZATION BETWEEN PROCESSING
ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7200378
ROCKING POTENTIAL-WELL SWITCH AND MIXER
FREESCALE SEMICONDUCTOR, INC.
7200719
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7202117
METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
7202182
METHOD OF PASSIVATING OXIDE/COMPOUND SEMICONDUCTOR INTERFACE
FREESCALE SEMICONDUCTOR, INC.
7205178
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
7205202
SEMICONDUCTOR DEVICE AND METHOD FOR REGIONAL STRESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
7205210
SEMICONDUCTOR STRUCTURE HAVING STRAINED SEMICONDUCTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7205235
METHOD FOR REDUCING CORROSION OF METAL SURFACES DURING SEMICONDUCTOR PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7205608
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7206244
TEMPERATURE BASED DRAM REFRESH
FREESCALE SEMICONDUCTOR, INC.
7208357
TEMPLATE LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.
7208390
SEMICONDUCTOR DEVICE STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7208424
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A METAL LAYER
FREESCALE SEMICONDUCTOR, INC.
7208841
SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN
FREESCALE SEMICONDUCTOR, INC.
7209332
TRANSIENT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7209469
METHOD AND SYSTEM FOR PERFORMING RANGING FUNCTIONS IN AN ULTRAWIDE BANDWIDTH
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7211466
STACKED DIE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7211477
HIGH VOLTAGE FIELD EFFECT DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7211487
PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7211852
STRUCTURE AND METHOD FOR FABRICATING GAN DEVICES UTILIZING THE FORMATION OF A
COMPLIANT SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7211858
SPLIT GATE STORAGE DEVICE INCLUDING A HORIZONTAL FIRST GATE AND A VERTICAL
SECOND GATE IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.
7212587
APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7212799
METHOD AND APPARATUS FOR ACQUIRING AND TRACKING ULTRAWIDE BANDWIDTH SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7214590
METHOD OF FORMING AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7215014
SOLDERABLE METAL FINISH FOR INTEGRATED CIRCUIT PACKAGE LEADS AND METHOD FOR
FORMING
FREESCALE SEMICONDUCTOR, INC.
7215150
METHOD AND CIRCUIT FOR MAINTAINING I/O PAD CHARACTERISTICS ACROSS DIFFERENT I/O
SUPPLY VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
7215188
INTEGRATED CIRCUIT HAVING A LOW POWER MODE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7215268
SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES
FREESCALE SEMICONDUCTOR, INC.
7215765
METHOD AND APPARATUS FOR PURE DELAY ESTIMATION IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7217643
SEMICONDUCTOR STRUCTURES AND METHODS FOR FABRICATING SEMICONDUCTOR STRUCTURES
COMPRISING HIGH DIELECTRIC CONSTANT STACKED STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7217667
PROCESSES FOR FORMING ELECTRONIC DEVICES INCLUDING A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7218119
SYSTEM AND METHOD FOR REDUCING CURRENT IN A DEVICE DURING TESTING
FREESCALE SEMICONDUCTOR, INC.
7220632
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND AN OPTICAL DEVICE AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7221006
GeSOI TRANSISTOR WITH LOW JUNCTION CURRENT AND LOW JUNCTION CAPACITANCE AND
METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7221188
LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7221221
POWER AMPLIFIER WITH PRE-DISTORTER
FREESCALE SEMICONDUCTOR, INC.
7221613
MEMORY WITH SERIAL INPUT/OUTPUT TERMINALS FOR ADDRESS AND DATA AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7224711
SYSTEM AND METHOD FOR THE MITIGATION OF SPECTRAL LINES IN AN ULTRAWIDE BANDWIDTH
TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
7224938
METHOD OF COMMUNICATING WITH A NETWORK DEVICE
FREESCALE SEMICONDUCTOR, INC.
7226802
TUNGSTEN COATED SILICON FINGERS
FREESCALE SEMICONDUCTOR, INC.
7226820
TRANSISTOR FABRICATION USING DOUBLE ETCH/REFILL PROCESS
FREESCALE SEMICONDUCTOR, INC.
7226833
SEMICONDUCTOR DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7226840
PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7227366
DEVICE AND METHOD FOR BIASING A TRANSISTOR THAT IS CONNECTED TO A POWER
CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7227783
MEMORY STRUCTURE AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
7228120
CIRCUIT AND METHOD FOR REDUCING DIRECT CURRENT BIASES
FREESCALE SEMICONDUCTOR, INC.
7228401
INTERFACING A PROCESSOR TO A COPROCESSOR IN WHICH THE PROCESSOR SELECTIVELY
ALTERS AN EXECUTION MODE OF THE COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
7229903
RECESSED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7230264
SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS
FREESCALE SEMICONDUCTOR, INC.
7230505
VOLTAGE CONTROLLED OSCILLATOR WITH GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
7232701
MICROELECTROMECHANICAL (MEM) DEVICE WITH A PROTECTIVE CAP THAT FUNCTIONS AS A
MOTION STOP
FREESCALE SEMICONDUCTOR, INC.
7233539
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7235471
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
7235473
DUAL SILICIDE SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
7235502
TRANSITIONAL DIELECTRIC LAYER TO IMPROVE RELIABILITY AND PERFORMANCE OF HIGH
DIELECTRIC CONSTANT TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7235823
SOURCE SIDE INJECTION STORAGE DEVICE WITH SPACER GATES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7235847
SEMICONDUCTOR DEVICE HAVING A GATE WITH A THIN CONDUCTIVE LAYER
FREESCALE SEMICONDUCTOR, INC.
7235959
LOW DROP-OUT VOLTAGE REGULATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7236014
CIRCUIT AND METHOD FOR PEAK DETECTION OF AN ANALOG SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7236190
DIGITAL IMAGE PROCESSING USING WHITE BALANCE AND GAMMA CORRECTION
FREESCALE SEMICONDUCTOR, INC.
7236339
ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7236402
METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7236756
TUNING SIGNAL GENERATOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7238555
SINGLE TRANSISTOR MEMORY CELL WITH REDUCED PROGRAMMING VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
7238561
METHOD FOR FORMING UNIAXIALLY STRAINED DEVICES
FREESCALE SEMICONDUCTOR, INC.
7238579
SEMICONDUCTOR DEVICE FOR REDUCING PHOTOVOLTAIC CURRENT
FREESCALE SEMICONDUCTOR, INC.
7238580
SEMICONDUCTOR FABRICATION PROCESS EMPLOYING STRESS INDUCING SOURCE DRAIN
STRUCTURES WITH GRADED IMPURITY CONCENTRATION
FREESCALE SEMICONDUCTOR, INC.
7238601
SEMICONDUCTOR DEVICE HAVING CONDUCTIVE SPACERS IN SIDEWALL REGIONS AND METHOD
FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7238990
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7239182
PREDRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7240041
NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
7240304
METHOD FOR VOLTAGE DROP ANALYSIS IN INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7241636
METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.
7241647
GRADED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7241691
CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
7241695
SEMICONDUCTOR DEVICE HAVING NANO-PILLARS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7242285
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7242626
METHOD AND APPARATUS FOR LOW VOLTAGE WRITE IN A STATIC RANDOM ACCESS MEMORY
FREESCALE SEMICONDUCTOR, INC.
7242762
MONITORING AND CONTROL OF AN ADAPTIVE FILTER IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7244989
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7245246
CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS.
FREESCALE SEMICONDUCTOR, INC.
7245519
DIGITALLY PROGRAMMABLE CAPACITOR ARRAY
FREESCALE SEMICONDUCTOR, INC.
7247552
INTEGRATED CIRCUIT HAVING STRUCTURAL SUPPORT FOR A FLIP-CHIP INTERCONNECT PAD
AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7248069
METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7248172
SYSTEM AND METHOD FOR HUMAN BODY FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
7248659
METHOD FOR ADJUSTING ACQUISITION SPEED IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7249223
PREFETCHING IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7249288
METHOD AND APPARATUS FOR NON-INTRUSIVE TRACING
FREESCALE SEMICONDUCTOR, INC.
7250340
METHOD OF FABRICATING PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS AND SPACER CONTROL GATES IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.
7251797
PESSIMISM REDUCTION IN CROSSTALK NOISE AWARE STATIC TIMING ANALYSIS
FREESCALE SEMICONDUCTOR, INC.
7253455
pHEMT WITH BARRIER OPTIMIZED FOR LOW TEMPERATURE OPERATION
FREESCALE SEMICONDUCTOR, INC.
7253486
FIELD PLATE TRANSISTOR WITH REDUCED FIELD PLATE RESISTANCE
FREESCALE SEMICONDUCTOR, INC.
7253595
LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7254003
DIFFERENTIAL NULLING AVALANCHE (DNA) CLAMP CIRCUIT AND METHOD OF USE
FREESCALE SEMICONDUCTOR, INC.
7254080
FUSE CIRCUIT AND ELECTRONIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7256077
METHOD FOR REMOVING A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7256454
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS AND A PROCESS FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7256471
ANTIFUSE ELEMENT AND ELECTRICALLY REDUNDANT ANTIFUSE ARRAY FOR CONTROLLED
RUPTURE LOCATION
FREESCALE SEMICONDUCTOR, INC.
7256488
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7256657
VOLTAGE CONTROLLED OSCILLATOR HAVING DIGITALLY CONTROLLED PHASE ADJUSTMENT AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7259634
ARRANGEMENT AND METHOD FOR DIGITAL DELAY LINE
FREESCALE SEMICONDUCTOR, INC.
7259999
NON-VOLATILE EMORY CELL ARRAY FOR IMPROVED DATA RETENTION AND METHOD OF
OPERATING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7260105
REDUCED PEAK EMI BUS USING VARIABLE BIT RATE SPREADING
FREESCALE SEMICONDUCTOR, INC.
7260163
NOISE BLANKER USING AN ADAPTIVE ALL-POLE PREDICTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7261003
FLOWMETER AND METHOD FOR THE MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7261230
WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7262105
SEMICONDUCTOR DEVICE WITH SILICIDED SOURCE/DRAINS
FREESCALE SEMICONDUCTOR, INC.
7262494
THREE DIMENSIONAL PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7262615
METHOD AND APPARATUS FOR TESTING A SEMICONDUCTOR STRUCTURE HAVING TOP-SIDE AND
BOTTOM-SIDE CONNECTIONS
FREESCALE SEMICONDUCTOR, INC.
7262617
METHOD FOR TESTING INTEGRATED CIRCUIT, AND WAFER
FREESCALE SEMICONDUCTOR, INC.
7262655
HIGH BANDWIDTH RESISTOR
FREESCALE SEMICONDUCTOR, INC.
7262667
RADIO FREQUENCY POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7262671
AMPLITUDE LEVEL CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7262997
ELECTRONIC DEVICE INCLUDING A MEMORY ARRAY AND CONDUCTIVE LINES
FREESCALE SEMICONDUCTOR, INC.
7264986
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7265004
ELECTRONIC DEVICES INCLUDING A SEMICONDUCTOR LAYER AND A PROCESS FOR FORMING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7265059
MULTIPLE FIN FORMATION
FREESCALE SEMICONDUCTOR, INC.
7265534
TEST SYSTEM FOR DEVICE CHARACTERIZATION
FREESCALE SEMICONDUCTOR, INC.
7265994
UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
7266848
INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7268463
STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
7268524
VOLTAGE REGULATOR WITH ADAPTIVE FREQUENCY COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7268588
CASCADABLE LEVEL SHIFTER CELL
FREESCALE SEMICONDUCTOR, INC.
7268715
GAIN CONTROL IN A SIGNAL PATH WITH SIGMA-DELTA ANALOG-TO DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
7269090
MEMORY ACCESS WITH CONSECUTIVE ADDRESSES CORRESPONDING TO DIFFERENT ROWS
FREESCALE SEMICONDUCTOR, INC.
7271013
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7271069
SEMICONDUCTOR DEVICE HAVING A PLURALITY OF DIFFERENT LAYERS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7271469
METHODS OF MAKING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7272053
INTEGRATED CIRCUIT HAVING A NON-VOLATILE MEMORY WITH DISCHARGE RATE CONTROL AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7272178
METHOD AND APPARATUS FOR CONTROLLING THE BANDWIDTH FREQUENCY OF AN ANALOG FILTER
FREESCALE SEMICONDUCTOR, INC.
7272767
METHODS AND APPARATUS FOR INCORPORATING IDDQ TESTING INTO LOGIC BIST
FREESCALE SEMICONDUCTOR, INC.
7273762
MICROELECTROMECHANICAL (MEM) DEVICE INCLUDING A SPRING RELEASE BRIDGE AND METHOD
OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7274203
DESIGN-FOR-TEST CIRCUIT FOR LOW PIN COUNT DEVICES
FREESCALE SEMICONDUCTOR, INC.
7274247
SYSTEM, METHOD AND PROGRAM PRODUCT FOR WELL-BIAS SET POINT ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
7275148
DATA PROCESSING SYSTEM USING MULTIPLE ADDRESSING MODES FOR SIMD OPERATIONS AND
METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7276406
TRANSISTOR STRUCTURE WITH DUAL TRENCH FOR OPTIMIZED STRESS EFFECT AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7276419
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7276420
METHOD OF MANUFACTURING A PASSIVE INTEGRATED MATCHING NETWORK FOR POWER
AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
7276435
DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
7276456
ARTICLE COMPRISING AN OXIDE LAYER ON A GAAS-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
7276974
METHOD AND APPARATUS FOR PROTECTING RF POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
7277449
ON CHIP NETWORK
FREESCALE SEMICONDUCTOR, INC.
7278062
METHOD AND APPARATUS FOR RESPONDING TO ACCESS ERRORS IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7279409
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7279433
DEPOSITION AND PATTERNING OF BORON NITRIDE NANOTUBE ILD
FREESCALE SEMICONDUCTOR, INC.
7279907
METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7279959
CHARGE PUMP SYSTEM WITH REDUCED RIPPLE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7279997
VOLTAGE CONTROLLED OSCILLATOR WITH A MULTIPLE GATE TRANSISTOR AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7280518
METHOD OF OPERATING A MEDIA ACCESS CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
7280601
METHOD FOR OPERATING MULTIPLE OVERLAPPING WIRELESS NETWORKS
FREESCALE SEMICONDUCTOR, INC.
7280607
ULTRA WIDE BANDWIDTH COMMUNICATIONS METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7280615
METHOD FOR MAKING A CLEAR CHANNEL ASSESSMENT IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7282307
REFLECTIVE MASK USEFUL FOR TRANSFERRING A PATTERN USING EXTREME ULTRAVIOLET
(EUV) RADIATION AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7282386
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7282395
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7282402
METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7282415
METHOD FOR MAKING A SEMICONDUCTOR DEVICE WITH STRAIN ENHANCEMENT
FREESCALE SEMICONDUCTOR, INC.
7282426
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS
AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7282929
APPARATUS FOR CURRENT SENSING
FREESCALE SEMICONDUCTOR, INC.
7283004
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
7284231
LAYOUT MODIFICATION USING MULTILAYER-BASED CONSTRAINTS
FREESCALE SEMICONDUCTOR, INC.
7285452
METHOD TO SELECTIVELY FORM REGIONS HAVING DIFFERING PROPERTIES AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7285819
NONVOLATILE STORAGE ARRAY WITH CONTINUOUS CONTROL GATE EMPLOYING HOT CARRIER
INJECTION PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
7285832
MULTIPORT SINGLE TRANSISTOR BIT CELL
FREESCALE SEMICONDUCTOR, INC.
7285855
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
7285976
INTEGRATED CIRCUIT WITH PROGRAMMABLE-IMPEDENCE OUTPUT BUFFER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7286070
RF CARRIER GENERATOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7286423
BIT LINE PRECHARGE IN EMBEDDED MEMORY
FREESCALE SEMICONDUCTOR, INC.
7287210
CONVOLUTIONAL ENCODER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7288447
SEMICONDUCTOR DEVICE HAVING TRENCH ISOLATION FOR DIFFERENTIAL STRESS AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7288448
METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7288458
SOI ACTIVE LAYER WITH DIFFERENT SURFACE ORIENTATION
FREESCALE SEMICONDUCTOR, INC.
7288820
LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP
FREESCALE SEMICONDUCTOR, INC.
7289052
SYSTEM AND METHOD FOR ANALOG-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
7289352
SEMICONDUCTOR STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7289535
METHOD OF ACCOMMODATING FRAGMENTATION AND BURST IN A WIRELESS PROTOCOL
FREESCALE SEMICONDUCTOR, INC.
7289790
SYSTEM FOR PROVIDING DEVICE AUTHENTICATION IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7291521
SELF CORRECTING SUPPRESSION OF THRESHOLD VOLTAGE VARIATION IN FULLY DEPLETED
TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7292073
TRANSMISSION LINE DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7292485
SRAM HAVING VARIABLE POWER SUPPLY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7292495
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
7292622
METHOD AND APPARATUS FOR RAKING IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7292827
SYSTEM AND METHOD FOR PROVIDING A SINGLE-ENDED RECEIVE PORTION AND A
DIFFERENTIAL TRANSMIT PORTION IN A WIRELESS TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
7293153
METHOD AND SYSTEM FOR DIRECT ACCESS TO A NON-MEMORY MAPPED DEVICE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7293188
LOW VOLTAGE DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7295484
TEMPERATURE BASED DRAM REFRESH
FREESCALE SEMICONDUCTOR, INC.
7295487
STORAGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7296137
MEMORY MANAGEMENT CIRCUITRY TRANSLATION INFORMATION RETRIEVAL DURING DEBUGGING
FREESCALE SEMICONDUCTOR, INC.
7296248
METHOD AND APPARATUS FOR COMPILING A PARAMETERIZED CELL
FREESCALE SEMICONDUCTOR, INC.
7297586
NOVEL GATE DIELECTRIC AND METAL GATE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7297588
ELECTRONIC DEVICE COMPRISING A GATE ELECTRODE INCLUDING A METAL-CONTAINING LAYER
HAVING ONE OR MORE IMPURITIES AND A PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7299335
TRANSLATION INFORMATION RETRIEVAL TRANSPARENT TO PROCESSOR CORE
FREESCALE SEMICONDUCTOR, INC.
7301187
HIGH VOLTAGE FIELD EFFECT DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7301225
MULTI-ROW LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
7301378
CIRCUIT AND METHOD FOR DETERMINING OPTIMAL POWER AND FREQUENCY METRICS OF AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7301741
INTEGRATED CIRCUIT WITH MULTIPLE INDEPENDENT GATE FIELD EFFECT TRANSISTOR
(MIGFET) RAIL CLAMP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7303983
ALD GATE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
7304975
METHOD FOR PROVIDING RAPID DELAYED FRAME ACKNOWLEDGMENT IN A WIRELESS
TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
7305223
RADIO FREQUENCY CIRCUIT WITH INTEGRATED ON-CHIP RADIO FREQUENCY SIGNAL COUPLER
FREESCALE SEMICONDUCTOR, INC.
7305642
METHOD OF TILING ANALOG CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7305643
METHOD OF TILING ANALOG CIRCUITS THAT INCLUDE RESISTORS AND CAPACITORS
FREESCALE SEMICONDUCTOR, INC.
7306986
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
7307572
PROGRAMMABLE DUAL INPUT SWITCHED-CAPACITOR GAIN STAGE
FREESCALE SEMICONDUCTOR, INC.
7308658
METHOD AND APPARATUS FOR MEASURING TEST COVERAGE
FREESCALE SEMICONDUCTOR, INC.
7309638
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
7312129
METHOD FOR PRODUCING TWO GATES CONTROLLING THE SAME CHANNEL
FREESCALE SEMICONDUCTOR, INC.
7312654
QUIET POWER UP AND POWER DOWN OF A DIGITAL AUDIO AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7314798
METHOD OF FABRICATING A NONVOLATILE STORAGE ARRAY WITH CONTINUOUS CONTROL GATE
EMPLOYING HOT CARRIER INJECTION PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
7315268
INTEGRATOR CURRENT MATCHING
FREESCALE SEMICONDUCTOR, INC.
7315564
ANALOG SIGNAL SEPARATOR FOR UWB VERSUS NARROWBAND SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7315932
DATA PROCESSING SYSTEM HAVING INSTRUCTION SPECIFIERS FOR SIMD REGISTER OPERANDS
AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7316965
SUBSTRATE CONTACT FOR A CAPPED MEMS AND METHOD OF MAKING THE SUBSTRATE CONTACT
AT THE WAFER LEVEL
FREESCALE SEMICONDUCTOR, INC.
7317222
MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS
FREESCALE SEMICONDUCTOR, INC.
7317345
ANTI-GATE LEAKAGE PROGRAMMABLE CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
7320931
INTERFACIAL LAYER FOR USE WITH HIGH K DIELECTRIC MATERIALS
FREESCALE SEMICONDUCTOR, INC.
7322000
METHODS AND APPARATUS FOR EXTENDING SEMICONDUCTOR CHIP TESTING WITH BOUNDARY
SCAN REGISTERS
FREESCALE SEMICONDUCTOR, INC.
7322014
METHOD OF IMPLEMENTING POLISHING UNIFORMITY AND MODIFYING LAYOUT DATA
FREESCALE SEMICONDUCTOR, INC.
7323094
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7323355
METHOD OF FORMING A MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7323373
METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH DECREASED UNDERCUTTING OF
SEMICONDUCTOR MATERIAL
FREESCALE SEMICONDUCTOR, INC.
7323389
METHOD OF FORMING A FINFET STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7324790
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7327194
LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
7327288
VARIABLE INTERPOLATOR FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7327993
LOW LEAKAGE LOCAL OSCILLATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7329566
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7332414
CHEMICAL DIE SINGULATION TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
7332979
LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.
7333814
METHOD OF ACCOMMODATING OVERLAPPING ADJACENT NETWORKS
FREESCALE SEMICONDUCTOR, INC.
7334059
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
7335602
CHARGE-FREE LAYER BY LAYER ETCHING OF DIELECTRICS
FREESCALE SEMICONDUCTOR, INC.
7335955
ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES
FREESCALE SEMICONDUCTOR, INC.
7336533
ELECTRONIC DEVICE AND METHOD FOR OPERATING A MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7338894
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7339241
FINFET STRUCTURE WITH CONTACTS
FREESCALE SEMICONDUCTOR, INC.
7339267
SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7339275
MULTI-CHIPS SEMICONDUCTOR DEVICE ASSEMBLIES AND METHODS FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7339404
DEGLITCH FILTER
FREESCALE SEMICONDUCTOR, INC.
7339442
BASEBAND RC FILTER POLE AND ON-CHIP CURRENT TRACKING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7339499
KEYPAD SIGNAL INPUT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7339775
OVERCURRENT PROTECTION CIRCUIT AND DC POWER SUPPLY
FREESCALE SEMICONDUCTOR, INC.
7340178
CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7340542
DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION
FREESCALE SEMICONDUCTOR, INC.
7341914
METHOD FOR FORMING A NON-VOLATILE MEMORY AND A PERIPHERAL DEVICE ON A
SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7341915
METHOD OF MAKING PLANAR DOUBLE GATE SILICON-ON INSULATOR STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7342276
METHOD AND APPARATUS UTILIZING MONOCRYSTALLINE INSULATOR
FREESCALE SEMICONDUCTOR, INC.
7342518
DIGITAL RATE CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7342833
NONVOLATILE MEMORY CELL PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
7344917
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7344933
METHOD OF FORMING DEVICE HAVING A RAISED EXTENSION REGION
FREESCALE SEMICONDUCTOR, INC.
7345344
EMBEDDED SUBSTRATE INTERCONNECT FOR UNDERSIDE CONTACT TO SOURCE AND DRAIN
REGIONS
FREESCALE SEMICONDUCTOR, INC.
7345545
ENHANCEMENT MODE TRANSCEIVER AND SWITCHED GAIN AMPLIFIER INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7346120
METHOD AND SYSTEM FOR PERFORMING DISTANCE MEASURING AND DIRECTION FINDING USING
ULTRAWIDE BANDWIDTH TRANSMISSIONS
FREESCALE SEMICONDUCTOR, INC.
7346820
TESTING OF DATA RETENTION LATCHES IN CIRCUIT DEVICES
FREESCALE SEMICONDUCTOR, INC.
7348829
SLEW RATE CONTROL OF A CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
7349266
MEMORY DEVICE WITH A DATA HOLD LATCH
FREESCALE SEMICONDUCTOR, INC.
7352333
FREQUENCY-NOTCHING ANTENNA
FREESCALE SEMICONDUCTOR, INC.
7352631
METHODS FOR PROGRAMMING A FLOATING BODY NONVOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7352793
SYSTEM AND METHOD FOR ULTRA WIDEBAND COMMUNICATIONS USING MULTIPLE CODE WORDS
FREESCALE SEMICONDUCTOR, INC.
7353311
METHOD OF ACCESSING INFORMATION AND SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7354814
SEMICONDUCTOR PROCESS WITH FIRST TRANSISTOR TYPES ORIENTED IN A FIRST PLANE AND
SECOND TRANSISTOR TYPES ORIENTED IN A SECOND PLANE
FREESCALE SEMICONDUCTOR, INC.
7354831
MULTI-CHANNEL TRANSISTOR STRUCTURE AND METHOD OF MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7355260
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7355289
PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
7355456
WIDE LINEAR RANGE PEAK DETECTOR
FREESCALE SEMICONDUCTOR, INC.
7356628
PACKET SWITCH WITH MULTIPLE ADDRESSABLE COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
7358616
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7358743
ACCUMULATED CURRENT COUNTER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7358792
DISCHARGE DEVICE AND DC POWER SUPPLY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7358796
INPUT CIRCUIT FOR RECEIVING A VARIABLE VOLTAGE INPUT SIGNAL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7359459
SYSTEM AND MEDHOT FOR LOW POWER CLEAR CHANNEL ASSESSMENT
FREESCALE SEMICONDUCTOR, INC.
7360182
METHOD AND SYSTEM FOR REDUCING DELAY NOISE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7360183
DESIGN ANALYSIS TOOL AND METHOD FOR DERIVING CORRESPONDENCE BETWEEN STORAGE
ELEMENTS OF TWO MEMORY MODELS
FREESCALE SEMICONDUCTOR, INC.
7361543
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7361551
METHOD FOR MAKING AN INTEGRATED CIRCUIT HAVING AN EMBEDDED NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7361561
A METHOD OF MAKING A METAL GATE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7361567
NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7361985
THERMALLY ENHANCED MOLDED PACKAGE FOR SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
7361987
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7362134
CIRCUIT AND METHOD FOR LATCH BYPASS
FREESCALE SEMICONDUCTOR, INC.
7362190
OSCILLATOR CIRCUIT WITH HIGH PASS FILTER AND LOW PASS FILTER IN OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
7362645
INTEGRATED CIRCUIT FUSES HAVING CORRESPONDING STORAGE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7362840
CIRCUIT AND METHOD FOR ADJUSTING TIMING ALIGNMENT USING PROGRAMMABLE CODES
FREESCALE SEMICONDUCTOR, INC.
7363208
POWER CONSUMPTION ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
7364953
MANUFACTURING METHOD TO CONSTRUCT SEMICONDUCTOR-ON-INSULATOR WITH CONDUCTOR
LAYER SANDWICHED BETWEEN BURIED DIELECTRIC LAYER AND SEMICONDUCTOR LAYERS
FREESCALE SEMICONDUCTOR, INC.
7364969
SEMICONDUCTOR FABRICATION PROCESS FOR INTEGRATING FORMATION OF EMBEDDED
NONVOLATILE STORAGE DEVICE WITH FORMATION OF MULTIPLE TRANSISTOR DEVICE TYPES
FREESCALE SEMICONDUCTOR, INC.
7364970
A METHOD OF MAKING A MULTI-BIT NON-VOLATILE MEMORY (NVM) CELL AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7365410
SEMICONDUCTOR STRUCTURE HAVING A METALLIC BUFFER LAYER AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7365584
SLEW-RATE CONTROL APPARATUS AND METHODS FOR A POWER TRANSISTOR TO REDUCE VOLTAGE
TRANSIENTS DURING INDUCTIVE FLYBACK
FREESCALE SEMICONDUCTOR, INC.
7365587
CONTENTION-FREE KEEPER CIRCUIT AND A METHOD FOR CONTENTION ELIMINATION
FREESCALE SEMICONDUCTOR, INC.
7368668
GROUND SHIELDS FOR SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
7368786
PROCESS INSENSITIVE ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
7369086
MINIATURE VERTICALLY POLARIZED MULTIPLE FREQUENCY BAND ANTENNA AND METHOD OF
PROVIDING AN ANTENNA FOR A WIRELESS DEVICE
FREESCALE SEMICONDUCTOR, INC.
7369450
NONVOLATILE MEMORY HAVING LATCHING SENSE AMPLIFIER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7369452
PROGRAMMABLE CELL
FREESCALE SEMICONDUCTOR, INC.
7369974
POLYNOMIAL GENERATION METHOD FOR CIRCUIT MODELING
FREESCALE SEMICONDUCTOR, INC.
7370332
ARRANGEMENT AND METHOD FOR ITERATIVE DECODING
FREESCALE SEMICONDUCTOR, INC.
7371626
METHOD AND APPARATUS FOR MAINTAINING TOPOGRAPHICAL UNIFORMITY OF A SEMICONDUCTOR
MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
7371677
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7372342
OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
7373539
PARALLEL PATH ALIGNMENT METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7374971
SEMICONDUCTOR DIE EDGE RECONDITIONING
FREESCALE SEMICONDUCTOR, INC.
7375002
MIM CAPACITOR IN A SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7376177
CIRCUIT AND METHOD FOR RAKE TRAINING DURING ACQUISITION
FREESCALE SEMICONDUCTOR, INC.
7376207
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS
FREESCALE SEMICONDUCTOR, INC.
7376568
VOICE SIGNAL PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
7376777
PERFORMING AN N-BIT WRITE ACCESS TO AN MXN-BIT-ONLY PERIPHERAL
FREESCALE SEMICONDUCTOR, INC.
7378197
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A REFLECTIVE MASK WITH A
MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.
7378298
METHOD OF MAKING STACKED DIE PACAKGE
FREESCALE SEMICONDUCTOR, INC.
7378306
SELECTIVE SILICON DEPOSITION FOR PLANARIZED DUAL SURFACE ORIENTATION INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7378314
SOURCE SIDE INJECTION STORAGE DEVICE WITH CONTROL GATES ADJACENT TO SHARED
SOURCE/DRAIN AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7378317
SUPERJUNCTION POWER MOSFET
FREESCALE SEMICONDUCTOR, INC.
7378339
BARRIER FOR USE IN 3-D INTEGRATION OF CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7378920
METHODS AND APPARATUS FOR A HIGH-FREQUENCY OUTPUT MATCH CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7378993
METHOD AND SYSTEM FOR TRANSMITTING DATA
FREESCALE SEMICONDUCTOR, INC.
7379002
METHODS AND APPARATUS FOR A MULTI-MODE ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7382158
LEVEL SHIFTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7383393
SYSTEM AND METHOD FOR COOPERATIVE PREFETCHING
FREESCALE SEMICONDUCTOR, INC.
7384819
METHOD OF FORMING STACKABLE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7385307
DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7385451
ARRANGEMENT, PHASE LOCKED LOOP AND METHOD FOR NOISE SHAPING IN A PHASE-LOCKED
LOOP
FREESCALE SEMICONDUCTOR, INC.
7386821
PRIMITIVE CELL METHOD FOR FRONT END PHYSICAL DESIGN
FREESCALE SEMICONDUCTOR, INC.
7387946
METHOD OF FABRICATING A SUBSTRATE FOR A PLANAR, DOUBLE GATED, TRANSISTOR PROCESS
FREESCALE SEMICONDUCTOR, INC.
7388419
PVT VARIATION DETECTION AND COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7388422
CHARGE PUMP CIRCUIT FOR HIGH SIDE DRIVE CIRCUIT AND DRIVER DRIVING VOLTAGE
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7388954
METHOD AND APPARATUS FOR TONE INDICATION
FREESCALE SEMICONDUCTOR, INC.
7391278
OSCILLATOR WITH STACKED AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7391659
METHOD FOR MULTIPLE STEP PROGRAMMING A MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7393752
SEMICONDUCTOR DEVICES AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7394299
DIGITAL CLOCK FREQUENCY MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.
7394686
PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE ELEMENTS AND SPACER
CONTROL GATES IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.
7394866
ULTRA WIDEBAND COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE PULSE
FORMATION
FREESCALE SEMICONDUCTOR, INC.
7397001
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7397291
CLOCK JITTER MINIMIZATION IN A CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7397297
LEVEL SHIFTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7397703
NON-VOLATILE MEMORY WITH CONTROLLED PROGRAM/ERASE
FREESCALE SEMICONDUCTOR, INC.
7397722
MULTIPLE BLOCK MEMORY WITH COMPLEMENTARY DATA PATH
FREESCALE SEMICONDUCTOR, INC.
7399675
ELECTRONIC DEVICE INCLUDING AN ARRAY AND PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7400172
MILLER CAPACITANCE TOLERANT BUFFER ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7400669
LEAKAGE NULLING RECEIVER CORRELATOR STRUCTURE AND METHOD FOR ULTRA WIDE
BANDWIDTH COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7401201
PROCESSOR AND METHOD FOR ALTERING ADDRESS TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
7401234
AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
7402476
METHOD FOR FORMING AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7402477
METHOD OF MAKING A MULTIPLE CRYSTAL ORIENTATION SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7403071
HIGH LINEARITY AND LOW NOISE AMPLIFIER WITH CONTINUOUSLY VARIABLE GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
7403410
SWITCH DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7403966
HARDWARE FOR PERFORMING AN ARITHMETIC FUNCTION
FREESCALE SEMICONDUCTOR, INC.
7404019
METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7404139
DECODER WITH M-AT-A-TIME TRACEBACK
FREESCALE SEMICONDUCTOR, INC.
7405099
WIDE AND NARROW TRENCH FORMATION IN HIGH ASPECT RATIO MEMS
FREESCALE SEMICONDUCTOR, INC.
7405102
METHODS AND APPARATUS FOR THERMAL MANAGEMENT IN A MULTI-LAYER EMBEDDED CHIP
STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7405128
DOTTED CHANNEL MOSFET AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7408973
ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7409198
WIDEBAND VARIABLE GAIN AMPLIFIER IN AN ULTRA WIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7409502
SELECTIVE CACHE LINE ALLOCATION INSTRUCTION EXECUTION AND CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7409654
METHOD AND APPARATUS FOR PERFORMING TEST PATTERN AUTOGRADING
FREESCALE SEMICONDUCTOR, INC.
7409738
SYSTEM AND METHOD FOR PREDICTING ROTATIONAL IMBALANCE
FREESCALE SEMICONDUCTOR, INC.
7410544
METHOD FOR CLEANING ELECTROLESS PROCESS TANK
FREESCALE SEMICONDUCTOR, INC.
7410876
METHODOLOGY TO REDUCE SOI FLOATING-BODY EFFECT
FREESCALE SEMICONDUCTOR, INC.
7411270
COMPOSITE CAPACITOR AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7411466
COIL-LESS OVERTONE CRYSTAL OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
7411467
OVERTONE CRYSTAL OSCILLATOR AUTOMATIC CALIBRATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7413970
ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR FIN AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7414316
METHODS AND APPARATUS FOR THERMAL ISOLATION IN VERTICALLY-INTEGRATED
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
7414384
SERIES REGULATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7414439
RECEIVER FOR A SWITCHED SIGNAL ON A COMMUNICATION LINE
FREESCALE SEMICONDUCTOR, INC.
7414449
DYNAMIC SCANNABLE LATCH AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7414462
DIFFERENTIAL RECEIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7414877
ELECTRONIC DEVICE INCLUDING A STATIC-RANDOM-ACCESS MEMORY CELL AND A PROCESS OF
FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7415493
ASYNCHRONOUS SAMPLING RATE CONVERSION
FREESCALE SEMICONDUCTOR, INC.
7415558
COMMUNICATION STEERING FOR USE IN A MULTI-MASTER SHARED RESOURCE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7416605
ANNEAL OF EPITAXIAL LAYER IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7416945
METHOD FOR FORMING A SPLIT GATE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7418251
COMPACT RADIO FREQUENCY HARMONIC FILTER USING INTEGRATED PASSIVE DEVICE
TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
7418675
SYSTEM AND METHOD FOR REDUCING THE POWER CONSUMPTION OF CLOCK SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
7419866
ELECTRONIC DEVICE INCLUDING SEMICONDUCTOR ISLANDS OF DIFFERENT THICKNESSES OVER
AN INSULATING LAYER AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7420202
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7420296
POWER SUPPLY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7420394
LATCHING INPUT BUFFER CIRCUIT WITH VARIABLE HYSTERESIS
FREESCALE SEMICONDUCTOR, INC.
7420401
LOW PIN COUNT RESET CONFIGURATION
FREESCALE SEMICONDUCTOR, INC.
7420426
FREQUENCY MODULATED OUTPUT CLOCK FROM A DIGITAL PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
7421610
CLOCK GENERATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7422973
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7422979
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A DIFFUSION BARRIER STACK AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7423416
VOLTAGE REGULATOR AND METHOD FOR PROVIDING A REGULATED OUTPUT
FREESCALE SEMICONDUCTOR, INC.
7425464
SEMICONDUCTOR DEVICE PACKAGING
FREESCALE SEMICONDUCTOR, INC.
7425485
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

FREESCALE SEMICONDUCTOR, INC.
7427549
METHOD OF SEPARATING STRUCTURE IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7428172
CONCURRENT PROGRAMMING AND PROGRAM VERIFICATION OF FLOATING GATE TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
7429506
PROCESS OF MAKING A III-V COMPOUND SEMICONDUCTOR HETEROSTRUCTURE MOSFET
FREESCALE SEMICONDUCTOR, INC.
7429790
SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7430151
MEMORY WITH CLOCKED SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7430642
SYSTEM AND METHOD FOR UNIFIED CACHE ACCESS USING SEQUENTIAL INSTRUCTION
INFORMATION
FREESCALE SEMICONDUCTOR, INC.
7432024
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
7432122
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7432130
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
7432133
PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER
FREESCALE SEMICONDUCTOR, INC.
7432145
POWER SEMICONDUCTOR DEVICE WITH A BASE REGION AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
7432158
METHOD FOR RETAINING NANOCLUSTER SIZE AND ELECTRICAL CHARACTERISTICS DURING
PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7432164
SEMICONDUCTOR DEVICE COMPRISING A TRANSISTOR HAVING A COUNTER-DOPED CHANNEL
REGION AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7432547
NON-VOLATILE MEMORY DEVICE WITH IMPROVED DATA RETENTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7432565
III-V COMPOUND SEMICONDUCTOR HETEROSTRUCTURE MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.
7432693
LOW DROP-OUT DC VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7432725
ELECTRICAL FIELD SENSORS
FREESCALE SEMICONDUCTOR, INC.
7432729
METHODS OF TESTING ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
7432748
SEQUENCE-INDEPENDENT POWER-ON RESET FOR MULTIVOLTAGE CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7432754
VOLTAGE CONTROL CIRCUIT HAVING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
7432778
ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING
FREESCALE SEMICONDUCTOR, INC.
7432792
HIGH FRQUENCY THIN FILM ELECTRICAL CIRCUIT ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7432838
METHOD AND APPARATUS FOR REDUCED POWER CONSUMPTION ADC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
7434009
APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH
BURSTS
FREESCALE SEMICONDUCTOR, INC.
7434039
COMPUTER PROCESSOR CAPABLE OF RESPONDING WITH A COMPARABLE EFFICIENCY TO BOTH
SOFTWARE-STATE-INDEPENDENT AND STATE-DEPENDENT EVENTS
FREESCALE SEMICONDUCTOR, INC.
7434108
MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
7434148
TRACK BUFFER IN A PARALLEL DECODER
FREESCALE SEMICONDUCTOR, INC.
7434264
DATA PROCESSING SYSTEM WITH PERIPHERAL ACCESS PROTECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7434464
METHODS AND APPARATUS FOR A MEMS GYRO SENSOR
FREESCALE SEMICONDUCTOR, INC.
7435625
SEMICONDUCTOR DEVICE WITH REDUCED PACKAGE CROSS-TALK AND LOSS
FREESCALE SEMICONDUCTOR, INC.
7435639
DUAL SURFACE SOI BY LATERAL EPITAXIAL OVERGROWTH
FREESCALE SEMICONDUCTOR, INC.
7435646
METHOD FOR FORMING FLOATING GATES WITHIN NVM PROCESS
FREESCALE SEMICONDUCTOR, INC.
7436025
TERMINATION STRUCTURES FOR SUPER JUNCTION DEVICES
FREESCALE SEMICONDUCTOR, INC.
7437698
METHOD AND PROGRAM PRODUCT FOR PROTECTING INFORMATION IN EDA TOOL DESIGN VIEWS
FREESCALE SEMICONDUCTOR, INC.
7437951
FLOWMETER AND METHOD FOR THE MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7439105
METAL GATE WITH ZIRCONIUM
FREESCALE SEMICONDUCTOR, INC.
7439134
METHOD FOR PROCESS INTEGRATION OF NON-VOLATILE MEMORY CELL TRANSISTORS WITH
TRANSISTORS OF ANOTHER TYPE
FREESCALE SEMICONDUCTOR, INC.
7439584
STRUCTURE AND METHOD FOR RESURF LDMOSFET WITH A CURRENT DIVERTER
FREESCALE SEMICONDUCTOR, INC.
7439606
METHOD OF MANUFACTURING A PASSIVE INTEGRATED MATCHING NETWORK FOR POWER
AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
7439718
APPARATUS AND METHOD FOR HIGH SPEED VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
7439787
METHODS AND APPARATUS FOR A DIGITAL PULSE WITDH MODULATOR USING MULTIPLE DELAY
LOCKED LOOPS
FREESCALE SEMICONDUCTOR, INC.
7439791
TEMPERATURE COMPENSATION DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7440313
TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
7440335
CONTENTION-FREE HIERARCHICAL BIT LINE IN EMBEDDED MEMORY AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7440354
MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7440731
POWER AMPLIFIER WITH VSWR DETECTION AND CORRECTION FEATURE
FREESCALE SEMICONDUCTOR, INC.
7440737
NOISE BLANKER CONTROL
FREESCALE SEMICONDUCTOR, INC.
7441102
INTEGRATED CIRCUIT WITH FUNCTIONAL STATE CONFIGURABLE MEMORY AND METHOD OF
CONFIGURING FUNCTIONAL STATES OF THE INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
7441262
INTEGRATED VPN/FIREWALL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7442581
FLEXIBLE CARRIER AND RELEASE METHOD FOR HIGH VOLUME ELECTRONIC PACKAGE
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7442590
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7442591
METHOD OF MAKING A MULTI-GATE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7442598
METHOD OF FORMING AN INTERLAYER DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
7442616
METHOD OF MANUFACTURING A BIPOLAR TRANSISTOR AND BIPOLAR TRANSISTOR THEREOF
FREESCALE SEMICONDUCTOR, INC.
7442621
SEMICONDUCTOR PROCESS FOR FORMING STRESS ABSORBENT SHALLOW TRENCH ISOLATIONS
STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7442654
METHOD OF FORMING AN OXIDE LAYER ON A COMPOUND SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7443174
ELECTRICAL FIELD RECIPROCAL DISPLACEMENT SENSORS
FREESCALE SEMICONDUCTOR, INC.
7443223
LEVEL SHIFTING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7443256
OSCILLATOR CIRCUIT WITH A VOLTAGE RESTRICTION BLOCK
FREESCALE SEMICONDUCTOR, INC.
7443323
CALIBRATING A DIGITAL-TO-ANALOG CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7443325
SIGMA-DELTA MODULATOR
FREESCALE SEMICONDUCTOR, INC.
7443333
SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
7443745
BYTE WRITEABLE MEMORY WITH BIT-COLUMN VOLTAGE SELECTION AND COLUMN REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
7444012
METHOD AND APPARATUS FOR PERFORMING FAILURE ANALYSIS WITH FLUORESCENCE INKS
FREESCALE SEMICONDUCTOR, INC.
7444443
METHOD OF REPEATING DATA TRANSMISSION BETWEEN NETWORK DEVICES
FREESCALE SEMICONDUCTOR, INC.
7444556
SYSTEM AND METHOD OF INTERLEAVING TRANSMITTED DATA
FREESCALE SEMICONDUCTOR, INC.
7444557
MEMORY WITH FAULT TOLERANT REFERENCE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7444568
METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7445967
METHOD OF PACKAGING A SEMICONDUCTOR DIE AND PACKAGE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7445976
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERLAYER AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7445981
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7445984
METHOD FOR REMOVING NANOCLUSTERS FROM SELECTED REGIONS
FREESCALE SEMICONDUCTOR, INC.
7446001
METHOD FOR FORMING A SEMICONDUCTOR-ON-INSULATOR (SOI) BODY-CONTACTED DEVICE WITH
A PORTION OF DRAIN REGION REMOVED
FREESCALE SEMICONDUCTOR, INC.
7446006
SEMICONDUCTOR FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7446017
METHODS AND APPARATUS FOR RF SHIELDING IN VERTICALLY-INTEGRATED SEMICONDUCTOR
DEVICES
FREESCALE SEMICONDUCTOR, INC.
7446026
METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH STRESSOR SOURCE/DRAIN REGIONS
FREESCALE SEMICONDUCTOR, INC.
7446411
SEMICONDUCTOR STRUCTURE AND METHOD OF ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
7446566
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7446592
PVT VARIATION DETECTION AND COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7446990
I/O CELL ESD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7447272
FILTER METHOD AND APPARATUS FOR POLAR MODULATION
FREESCALE SEMICONDUCTOR, INC.
7447279
METHOD AND SYSTEM FOR INDICATING ZERO-CROSSINGS OF A SIGNAL IN THE PRESENCE OF
NOISE
FREESCALE SEMICONDUCTOR, INC.
7447284
METHOD AND APPARATUS FOR SIGNAL NOISE CONTROL
FREESCALE SEMICONDUCTOR, INC.
7447503
METHOD OF DESIGNATING A FUTURE NETWORK COORDINATOR
FREESCALE SEMICONDUCTOR, INC.
7447867
NON-INTRUSIVE ADDRESS MAPPING HAVING A MODIFIED ADDRESS SPACE IDENTIFIER AND
CIRCUITRY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7447886
SYSTEM FOR EXPANDED INSTRUCTION ENCODING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7449923
AMPLIFIER CIRCUIT FOR DOUBLE SAMPLED ARCHITECTURES
FREESCALE SEMICONDUCTOR, INC.
7450454
LOW VOLTAGE DATA PATH IN MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
7450558
METHOD FOR CONTROLLING OPERATION OF A CHILD OR NEIGHBOR NETWORK
FREESCALE SEMICONDUCTOR, INC.
7450634
DECISION FEED FORWARD EQUALIZER SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7450665
METHOD AND APPARATUS TO IMPLEMENT DC OFFSET CORRECTION IN A SIGMA DELTA
CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7452750
CAPACITOR ATTACHMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
7452768
MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7456055
ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR FIN AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7456465
SPLIT GATE MEMORY CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7456679
REFERENCE CIRCUIT AND METHOD FOR GENERATING A REFERENCE SIGNAL FROM A REFERENCE
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7456798
STACKED LOOP ANTENNA
FREESCALE SEMICONDUCTOR, INC.
7457726
SYSTEM AND METHOD FOR SELECTIVELY OBTAINING PROCESSOR DIAGNOSTIC DATA
FREESCALE SEMICONDUCTOR, INC.
7457892
DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7458008
DECISION VOTING IN A PARALLEL DECODER
FREESCALE SEMICONDUCTOR, INC.
7459744
HOT CARRIER INJECTION PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS AND SPACER CONTROL GATES IN A TRENCH AND A METHOD OF USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7466006
STRUCTURE AND METHOD FOR RESURF DIODES WITH A CURRENT DIVERTER
FREESCALE SEMICONDUCTOR, INC.
7466146
FROZEN MATERIAL DETECTION USING ELECTRIC FIELD SENSOR
FREESCALE SEMICONDUCTOR, INC.
7468313
ENGINEERING STRAIN IN THICK STRAINED-SOI SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.
7470624
INTEGRATED ASSIST FEATURES FOR EPITAXIAL GROWTH BULK/SOI HYBRID TILES WITH
COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7470951
HYBRID-FET AND ITS APPLICATION AS SRAM
FREESCALE SEMICONDUCTOR, INC.
7471560
ELECTRONIC DEVICE INCLUDING A MEMORY ARRAY AND CONDUCTIVE LINES
FREESCALE SEMICONDUCTOR, INC.
7471582
MEMORY CIRCUIT USING A REFERENCE FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
7473586
METHOD OF FORMING FLIP-CHIP BUMP CARRIER TYPE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7474585
MEMORY WITH SERIAL INPUT/OUTPUT TERMINALS FOR ADDRESS AND DATA AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7476563
METHOD OF PACKAGING A DEVICE USING A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
7476593
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7477082
METHOD AND CIRCUIT FOR DRIVING H-BRIDGE THAT REDUCES SWITCHING NOISE
FREESCALE SEMICONDUCTOR, INC.
7479407
DIGITAL AND RF SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7479422
SEMICONDUCTOR DEVICE WITH STRESSORS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7479429
SPLIT GATE MEMORY CELL METHOD
FREESCALE SEMICONDUCTOR, INC.
7479465
TRANSFER OF STRESS TO A LAYER
FREESCALE SEMICONDUCTOR, INC.
7479785
CONTROL AND TESTING OF A MICRO ELECTROMECHANICAL SWITCH
FREESCALE SEMICONDUCTOR, INC.
7479813
LOW VOLTAGE CIRCUIT WITH VARIABLE SUBSTRATE BIAS
FREESCALE SEMICONDUCTOR, INC.
7479824
A DUAL MODE VOLTAGE SUPPLY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7480837
METHOD OF MONITORING TIMEOUT CONDITIONS AND DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7482679
LEADFRAME FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7482781
POWER SUPPLY APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7482880
FREQUENCY MODULATED OUTPUT CLOCK FROM A DIGITAL FREQUENCY/PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
7483327
APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7484140
MEMORY HAVING VARIABLE REFRESH CONTROL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7484147
SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7486129
LOW POWER VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
7486535
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES
FREESCALE SEMICONDUCTOR, INC.
7487661
SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7488635
SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7489026
METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7489540
BITCELL WITH VARIABLE-CONDUCTANCE TRANSFER GATE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7489723
SYSTEM AND METHOD FOR ADJUSTING ACQUISITION PHASE
FREESCALE SEMICONDUCTOR, INC.
7491594
METHODS OF GENERATING PLANAR DOUBLE GATE TRANSISTOR SHAPES AND DATA PROCESSING
SYSTEM READABLE MEDIA TO PERFORM THE METHODS
FREESCALE SEMICONDUCTOR, INC.
7491600
NANOCRYSTAL BITCELL PROCESS INTEGRATION FOR HIGH DENSITY APPLICATION
FREESCALE SEMICONDUCTOR, INC.
7491622
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A LAYER FORMED USING AN
INDUCTIVELY COUPLED PLASMA
FREESCALE SEMICONDUCTOR, INC.
7491630
UNDOPED GATE POLY INTEGRATION FOR IMPROVED GATE PATTERNING AND COBALT SILICIDE
EXTENDIBILITY
FREESCALE SEMICONDUCTOR, INC.
7492627
MEMORY WITH INCREASED WRITE MARGIN BITCELLS
FREESCALE SEMICONDUCTOR, INC.
7492789
METHOD AND SYSTEM FOR DYNAMIC PACKET AGGREGATION IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7493179
DIGITAL AUDIO SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7494825
TOP CONTACT ALIGNMENT IN SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
7494832
SEMICONDUCTOR OPTICAL DEVICES AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7494856
SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF
SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7494924
METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7495465
PVT VARIATION DETECTION AND COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7495493
CIRCUITRY FOR LATCHING
FREESCALE SEMICONDUCTOR, INC.
7495939
RIPPLE FILTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7495987
CURRENT-MODE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7497763
POLISHING PAD, A POLISHING APPARATUS, AND A PROCESS FOR USING THE POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.
7498848
SYSTEM AND METHOD FOR MONITORING CLOCK SIGNAL IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7498864
ELECTRONIC FUSE FOR OVERCURRENT PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7499342
DYNAMIC MODULE OUTPUT DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7499442
METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7500033
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
7500152
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
7501876
LEVEL SHIFTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7502410
METHOD AND SYSTEM FOR CONTROLLING A NOTCHING MECHANISM
FREESCALE SEMICONDUCTOR, INC.
7504289
ELECTRONIC DEVICE INCLUDING TRANSISTOR STRUCTURES WITH SIDEWALL SPACERS AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7504302
NON-VOLATILE MEMORY CELL INCLUDING A CAPACITOR STRUCTURE AND PROCESSES FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7504677
MULTI-GATE ENHANCEMENT MODE RF SWITCH AND BIAS ARRANGEMENT
FREESCALE SEMICONDUCTOR, INC.
7505538
ULTRA WIDEBAND COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE RECEPTION
FREESCALE SEMICONDUCTOR, INC.
7505748
LINEAR VOLTAGE CONTROLLED VARIABLE ATTENUATOR WITH LINEAR DB/V GAIN SLOPE
FREESCALE SEMICONDUCTOR, INC.
7506105
PREFETCHING USING HASHED PROGRAM COUNTER
FREESCALE SEMICONDUCTOR, INC.
7506438
LOW PROFILE INTEGRATED MODULE INTERCONNECTS AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7507638
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
7508021
RF POWER TRANSISTOR DEVICE WITH HIGH PERFORMANCE SHUNT CAPACITOR AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7508177
METHOD AND CIRCUIT FOR REDUCING REGULATOR OUTPUT NOISE
FREESCALE SEMICONDUCTOR, INC.
7508246
PERFORMANCE VARIATION COMPENSATING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7508260
BYPASSABLE LOW NOISE AMPLIFIER TOPOLOGY WITH MULTI-TAP TRANSFORMER
FREESCALE SEMICONDUCTOR, INC.
7508865
SYSTEM AND METHOD FOR TRACKING AN ULTRAWIDE BANDWIDTH SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7508896
CIRCUIT AND METHOD FOR DYNAMICALLY ADJUSTING A FILTER BANDWIDTH
FREESCALE SEMICONDUCTOR, INC.
7510922
SPACER T-GATE STRUCTURE FOR CoSi2 EXTENDIBILITY
FREESCALE SEMICONDUCTOR, INC.
7510938
SEMICONDUCTOR SUPERJUNCTION STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7510956
MOS DEVICE WITH MULTI-LAYER GATE STACK
FREESCALE SEMICONDUCTOR, INC.
7511319
METHOD AND APPARATUS FOR A STEPPED-DRIFT MOSFET
FREESCALE SEMICONDUCTOR, INC.
7511360
SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7511537
COMPARATOR CIRCUIT FOR REDUCING CURRENT CONSUMPTION BY SURPRESSING GLITCHES
DURING A TRANSISTIONAL PERIOD
FREESCALE SEMICONDUCTOR, INC.
7512171
SYSTEM AND METHOD FOR CALIBRATING AN ANALOG SIGNAL PATH IN AN ULTRA WIDEBAND
RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7512391
SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT INCORPORATING
SAME
FREESCALE SEMICONDUCTOR, INC.
7512723
METHODS AND APPARATUS FOR SHARING A PERIPHERAL IN A MULTI-CORE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7514313
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7514340
COMPOSITE INTEGRATED DEVICE AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7517741
SINGLE TRANSISTOR MEMORY CELL WITH REDUCED RECOMBINATION RATES
FREESCALE SEMICONDUCTOR, INC.
7517742
AREA DIODE FORMATION IN SOI APPLICATION
FREESCALE SEMICONDUCTOR, INC.
7517747
NANOCRYSTAL NON-VOLATILE MEMORY CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7518177
SEMICONDUCTOR STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7518179
VIRTUAL GROUND MEMORY ARRAY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7518352
BOOTSTRAP CLAMPING CIRCUIT FOR DC/DC REGULATORS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7518933
CIRCUIT FOR USE IN A MULTIPLE BLOCK MEMORY
FREESCALE SEMICONDUCTOR, INC.
7518947
SELF-TIMED MEMORY HAVING COMMON TIMING CONTROL CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7519099
PSEUDORANDOM NOISE LOCK DETECTOR
FREESCALE SEMICONDUCTOR, INC.
7520170
OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER
FREESCALE SEMICONDUCTOR, INC.
7520797
PLATEN ENDPOINT WINDOW WITH PRESSURE RELIEF
FREESCALE SEMICONDUCTOR, INC.
7521314
METHOD FOR SELECTIVE REMOVAL OF A LAYER
FREESCALE SEMICONDUCTOR, INC.
7521317
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7521720
SEMICONDUCTOR OPTICAL DEVICES AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
7521974
A TRANSITIONAL PHASE LOCKED LOOP USING A QUANTIZED INTERPOLATED EDGE TIMED
SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
7522667
METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A
COMPLETE PICTURE IN A MPEG VIDEO STREAM
FREESCALE SEMICONDUCTOR, INC.
7523373
MINIMUM MEMORY OPERATING VOLTAGE TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
7524693
METHOD AND APPARATUS FOR FORMING AN ELECTRICAL CONNECTION TO A SEMICONDUCTOR
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7524707
MODIFIED HYBRID ORIENTATION TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
7524719
SELF-ALIGNED SPLIT GATE MEMORY CELL AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7524731
ELECTRONIC DEVICE INCLUDING AN INDUCTOR AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7525152
RF POWER TRANSISTOR DEVICE WITH METAL ELECTROMIGRATION DESIGN AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7525353
BROWN OUT DETECTOR
FREESCALE SEMICONDUCTOR, INC.
7525866
MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7525867
STORAGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7527976
PROCESS FOR TESTING A REGION FOR AN ANALYTE AND A PROCESS FOR FORMING AN
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7528015
TUNABLE ANTIFUSE ELEMENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7528029
STRESSOR INTEGRATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7528047
SELF-ALIGNED SPLIT GATE MEMORY CELL AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7528062
INTEGRATED MATCHING NETWORK AND METHOD FOR MANUFACTURING INTEGRATED MATCHING
NETWORKS
FREESCALE SEMICONDUCTOR, INC.
7528069
FINE PITCH INTERCONNECT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7528468
CAPACITOR ASSEMBLY WITH SHEILDED CONNECTIONS AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7529363
TONE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7530037
METHODS OF GENERATING PLANAR DOUBLE GATE TRANSISTOR SHAPES AND DATA PROCESSING
SYSTEM READABLE MEDIA TO PERFORM THE METHODS
FREESCALE SEMICONDUCTOR, INC.
7530039
METHODS AND APPARATUS FOR SIMULATING DISTRIBUTED EFFECTS
FREESCALE SEMICONDUCTOR, INC.
7531383
ARRAY QUAD FLAT NO-LEAD PACKAGE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
7532687
DUAL STAGE AUTOMATIC GAIN CONTROL IN AN ULTRA WIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7532696
CALIBRATION DEVICE FOR A PHASED LOCKED LOOP SYNTHESISER
FREESCALE SEMICONDUCTOR, INC.
7534162
GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR
FREESCALE SEMICONDUCTOR, INC.
7534674
METHOD OF MAKING A SEMICONDUCTOR DEVICE WITH A STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7534693
THIN-FILM CAPACITOR WITH A FIELD MODIFICATION LAYER AND METHODS FOR FORMING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7534706
RECESSED POLY EXTENSION T-GATE
FREESCALE SEMICONDUCTOR, INC.
7535060
CHARGE STORAGE STRUCTURE FORMATION IN TRANSISTOR WITH VERTICAL CHANNEL REGION
FREESCALE SEMICONDUCTOR, INC.
7535078
SEMICONDUCTOR DEVICE HAVING A FUSE AND METHOD OF FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7535079
SEMICONDUCTOR DEVICE COMPRISING PASSIVE COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
7535391
ANALOG-TO-DIGITAL CONVERTER HAVING RANDOM CAPACITOR ASSIGNMENT AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7538000
STRUCTURE AND MANUFACTURING METHOD OF MULTI-GATE DIELECTRIC THICKNESSES FOR
PLANAR DOUBLE GATE DEVICE HAVING MULTI-THRESHOLD VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
7538002
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
7538559
SYSTEM AND METHOD FOR REDUCING CURRENT IN A DEVICE DURING TESTING
FREESCALE SEMICONDUCTOR, INC.
7538586
TRANSMITTER FOR A CONTROLLED- SHAPE SWITCHED SIGNAL ON A COMMUNICATION LINE
FREESCALE SEMICONDUCTOR, INC.
7538799
SYSTEM AND METHOD FOR FLICKER DETECTION IN DIGITAL IMAGING
FREESCALE SEMICONDUCTOR, INC.
7539277
BINARY STREAM SWITCHING CONTROLLED MODULUS DIVIDER FOR FRACTIONAL FREQUENCY
SYNTHESIS
FREESCALE SEMICONDUCTOR, INC.
7539888
MESSAGE BUFFER FOR A RECEIVER APPARATUS ON A COMMUNICATIONS BUS
FREESCALE SEMICONDUCTOR, INC.
7539906
SYSTEM FOR INTEGRATED DATA INTEGRITY VERIFICATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7542351
INTEGRATED CIRCUIT FEATURING A NON-VOLATILE MEMORY WITH CHARGE/DISCHARGE RAMP
RATE CONTROL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7542360
PROGRAMMABLE BIAS FOR A MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
7542365
APPARATUS AND METHOD FOR ACCESSING A SYNCHRONOUS SERIAL MEMORY HAVING UNKNOWN
ADDRESS BIT FIELD SIZE
FREESCALE SEMICONDUCTOR, INC.
7542369
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
7542412
SELF-ROUTING, STAR-COUPLER-BASED COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
7542567
METHOD AND APPARATUS FOR PROVIDING SECURITY IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7544548
TRENCH LINER FOR DSO INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7544575
A DUAL METAL SILICIDE SCHEME USING A DUAL SPACER PROCESS
FREESCALE SEMICONDUCTOR, INC.
7544576
DIFFUSION BARRIER FOR NICKEL SILICIDES IN A SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
7544595
FORMING A SEMICONDUCTOR DEVICE HAVING A METAL ELECTRODE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7544605
METHOD OF MAKING A CONTACT ON A BACKSIDE OF A DIE
FREESCALE SEMICONDUCTOR, INC.
7544980
SPLIT GATE MEMORY CELL IN A FINFET
FREESCALE SEMICONDUCTOR, INC.
7544997
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7545679
ELECTRICAL ERASABLE PROGRAMMABLE MEMORY TRANSCONDUCTANCE TESTING
FREESCALE SEMICONDUCTOR, INC.
7545702
MEMORY PIPELINING IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7548093
SCHEME OF LEVEL SHIFTER CELL
FREESCALE SEMICONDUCTOR, INC.
7548102
DATA LATCH
FREESCALE SEMICONDUCTOR, INC.
7548552
METHOD FOR POLLING IN A MEDIUM ACCESS CONTROL PROTOCOL
FREESCALE SEMICONDUCTOR, INC.
7548561
METHOD OF TRANSMITTING AND RECEIVING DATA
FREESCALE SEMICONDUCTOR, INC.
7550318
INTERCONNECT FOR IMPROVED DIE TO SUBSTRATE ELECTRICAL COUPLING
FREESCALE SEMICONDUCTOR, INC.
7550348
SOURCE SIDE INJECTION STORAGE DEVICE WITH SPACER GATES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7550804
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7553704
ANTIFUSE ELEMENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7553753
METHOD OF FORMING CRACK ARREST FEATURES IN EMBEDDED DEVICE BUILD-UP PACKAGE AND
PACKAGE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7554185
FLIP CHIP AND WIRE BOND SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7554391
AMPLIFIER HAVING A VIRTUAL GROUND AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7554841
CIRCUIT FOR STORING INFORMATION IN AN INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7555075
ADJUSTABLE NOISE SUPPRESSION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7556978
PIEZOELECTRIC MEMS SWITCHES AND METHODS OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7556992
METHOD FOR FORMING VERTICAL STRUCTURES IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7557008
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7557042
METHOD FOR MAKING A SEMICONDUCTOR DEVICE WITH REDUCED SPACING
FREESCALE SEMICONDUCTOR, INC.
7558539
POWER CONTROL FEEDBACK LOOP FOR ADJUSTING A MAGNITUDE OF AN OUTPUT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7559041
METHOD AND APPARATUS FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7560318
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7560354
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A DOPED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7560965
SCANNABLE FLIP-FLOP WITH NON-VOLATILE STORAGE ELEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7560970
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7561076
FRONT-END METHOD FOR NICAM ENCODING
FREESCALE SEMICONDUCTOR, INC.
7563662
ELECTRONIC DEVICES INCLUDING NON-VOLATILE MEMORY AND PROCESSES FOR FORMING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7563681
DOUBLE-GATED NON-VOLATILE MEMORY AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7563700
METHOD FOR IMPROVING SELF-ALIGNED SILICIDE EXTENDIBILITY WITH SPACER RECESS
USING AN AGGREGATED SPACER RECESS ETCH (ASRE) INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7564275
SWITCHING CIRCUIT AND A METHOD OF DRIVING A LOAD
FREESCALE SEMICONDUCTOR, INC.
7564716
MEMORY DEVICE WITH RETAINED INDICATOR OF READ REFERENCE LEVEL
FREESCALE SEMICONDUCTOR, INC.
7564738
DOUBLE-RATE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7565639
INTEGRATED ASSIST FEATURES FOR EPITAXIAL GROWTH BULK TILES WITH COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7566623
ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR FIN HAVING A PLURALITY OF GATE
ELECTRODES AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7566648
METHOD OF MAKING SOLDER PAD
FREESCALE SEMICONDUCTOR, INC.
7570627
METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS AND MEDIA ACCESS
CONTROL
FREESCALE SEMICONDUCTOR, INC.
7570712
SYSTEM AND METHOD FOR TRANSMITTING ULTRAWIDE BANDWIDTH SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7571404
A FAST ON-CHIP DECOUPLING CAPACITANCE BUDGETING METHOD AND DEVICE FOR REDUCED
POWER SUPPLY NOISE
FREESCALE SEMICONDUCTOR, INC.
7571406
CLOCK TREE ADJUSTABLE BUFFER
FREESCALE SEMICONDUCTOR, INC.
7572680
PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
7572699
ELECTRONIC DEVICE INCLUDING FINS AND DISCONTINUOUS STORAGE ELEMENTS AND
PROCESSES OF FORMING AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7572706
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7572723
A MICROPAD FOR BONDING AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7573101
EMBEDDED SUBSTRATE INTERCONNECT FOR UNDERSIDE CONTACT TO SOURCE AND DRAIN
REGIONS
FREESCALE SEMICONDUCTOR, INC.
7573114
ELECTRONIC DEVICE INCLUDING A GATED DIODE
FREESCALE SEMICONDUCTOR, INC.
7573247
SERIES REGULATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7573332
AMPLIFIER WITH ACTIVE INDUCTOR
FREESCALE SEMICONDUCTOR, INC.
7573416
ANALOG TO DIGITAL CONVERTER WITH LOW POWER CONTROL
FREESCALE SEMICONDUCTOR, INC.
7573762
ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7573865
METHOD OF SYNCHRONIZING A WIRELESS DEVICE USING AN EXTERNAL CLOCK
FREESCALE SEMICONDUCTOR, INC.
7574219
METHOD AND SYSTEM FOR ENABLING DEVICE FUNCTIONS BASED ON DISTANCE INFORMATION
FREESCALE SEMICONDUCTOR, INC.
7574564
REPLACEMENT POINTER CONTROL FOR SET ASSOCIATIVE CACHE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7574682
YIELD ANALYSIS AND IMPROVEMENT USING ELECTRICAL SENSITIVITY EXTRACTION
FREESCALE SEMICONDUCTOR, INC.
7575958
PROGRAMMABLE FUSE WITH SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
7575968
INVERSE SLOPE ISOLATION AND DUAL SURFACE ORIENTATION INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7575975
METHOD FOR FORMING A PLANAR AND VERTICAL SEMICONDUCTOR STRUCTURE HAVING A
STRAINED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7576526
OVERCURRENT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7578190
SYMMETRICAL DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
7579219
SEMICONDUCTOR DEVICE WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7579228
DISPOSABLE ORGANIC SPACERS
FREESCALE SEMICONDUCTOR, INC.
7579238
METHOD OF FORMING A MULTI-BIT NONVOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7579243
SPLIT GATE MEMORY CELL METHOD
FREESCALE SEMICONDUCTOR, INC.
7579258
SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR
FORMATION
FREESCALE SEMICONDUCTOR, INC.
7579279
METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7579282
METHOD FOR REMOVING METAL FOOT DURING HIGH-K DIELECTRIC/METAL DATE ETCHING
FREESCALE SEMICONDUCTOR, INC.
7579590
A METHOD OF MEASURING THIN LAYERS USING SIMS
FREESCALE SEMICONDUCTOR, INC.
7579860
DIGITAL BANDGAP REFERENCE AND METHOD FOR PRODUCING REFERENCE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7579898
TEMPERATURE SENSOR DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7580001
ANTENNA STRUCTURE FOR INTEGRATED CIRCUIT DIE USING BOND WIRE
FREESCALE SEMICONDUCTOR, INC.
7580070
SYSTEM AND METHOD FOR ROLL-OFF CORRECTION IN IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7580288
MULTI-LEVEL VOLTAGE ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
7581151
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7581202
METHOD FOR GENERATION, PLACEMENT, AND ROUTING OF TEST STRUCTURES IN TEST CHIPS
FREESCALE SEMICONDUCTOR, INC.
7582929
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7583088
SYSTEM AND METHOD FOR REDUCING NOISE IN SENSORS WITH CAPACITIVE PICKUP
FREESCALE SEMICONDUCTOR, INC.
7583121
FLIP-FLOP HAVING LOGIC STATE RETENTION DURING A POWER DOWN MODE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7583542
MEMORY WITH CHARGE STORAGE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
7583554
INTEGRATED CIRCUIT FUSE ARRAY
FREESCALE SEMICONDUCTOR, INC.
7583945
AMPLIFIER WITH IMPROVED NOISE PERFORMANCE AND EXTENDED GAIN CONTROL RANGE
FREESCALE SEMICONDUCTOR, INC.
7585735
ASYMMETRIC SPACERS AND ASYMMETRIC SOURCE/DRAIN EXTENSION LAYERS
FREESCALE SEMICONDUCTOR, INC.
7585744
METHOD OF FORMING A SEAL FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7586238
CONTROL AND TESTING OF A MICRO ELECTROMECHANICAL SWITCH HAVING A PIEZO ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7586367
CURRENT SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7588951
METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR
FREESCALE SEMICONDUCTOR, INC.
7589370
RF POWER TRANSISTOR WITH LARGE PERIPHERY METAL-INSULATOR-SILICON SHUNT CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
7589550
SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE
FREESCALE SEMICONDUCTOR, INC.
7589658
ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7589945
DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE
FREESCALE SEMICONDUCTOR, INC.
7592224
PROGRAMMABLE STRUCTURE INCLUDING CONTROL GATE OVERLYING SELECT GATE FORMED IN A
TRENCH
FREESCALE SEMICONDUCTOR, INC.
7592230
TRENCH POWER DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7592248
SEMICONDUCTOR DEVICE HAVING NANOTUBE STRUCTURES AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7592273
SEMICONDUCTOR DEVICE WITH HYDROGEN BARRIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7592673
ESD PROTECTION CIRCUIT WITH ISOLATED DIODE ELEMENT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7593202
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT FOR MULTIPLE POWER DOMAIN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7593422
METHOD OF OPERATING A MEDIA ACCESS CONTROLLER HAVING PSEUDO-STATIC GUARANTEED
TIME SLOTS
FREESCALE SEMICONDUCTOR, INC.
7594423
KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
7595226
METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
7595257
ELECTRONIC DEVICE INCLUDING A BARRIER LAYER AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7595666
AMPLIFIER CIRCUIT FOR DOUBLE SAMPLED ARCHITECTURES
FREESCALE SEMICONDUCTOR, INC.
7595699
LOCK LOOP CIRCUIT AND METHOD HAVING IMPROVED LOCK TIME
FREESCALE SEMICONDUCTOR, INC.
7598517
SUPERJUNCTION TRENCH DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7598596
METHODS AND APPARATUS FOR A DUAL-METAL MAGNETIC SHIELD STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7598716
LOW PASS FILTER LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7598784
SYSTEM AND METHOD FOR CONTROLLING SIGNAL TRANSITIONS
FREESCALE SEMICONDUCTOR, INC.
7598805
LOAD INSENSITIVE BALANCED POWER AMPLIFIER AND RELATED OPERATING METHOD
FREESCALE SEMICONDUCTOR, INC.
7599236
IN-CIRCUIT VT DISTRIBUTION BIT COUNTER FOR NON-VOLATILE MEMORY DEVICES
FREESCALE SEMICONDUCTOR, INC.
7599432
METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7599976
SYSTEM AND METHOD FOR CRYPTOGRAPHIC KEY GENERATION
FREESCALE SEMICONDUCTOR, INC.
7602014
SUPERJUNCTION POWER MOSFET
FREESCALE SEMICONDUCTOR, INC.
7602168
VOLTAGE REGULATOR FOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7602233
A VOLTAGE MULTIPLIER WITH IMPROVED EFFICIENCY
FREESCALE SEMICONDUCTOR, INC.
7603902
TEMPERATURE COMPENSATION CIRCUIT, TRIMMING CIRCUIT, AND ACCELERATION DETECTOR
FREESCALE SEMICONDUCTOR, INC.
7605652
LOOP GAIN EQUALIZER FOR RF POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7608513
DUAL GATE LDMOS DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7608893
MULTI-CHANNEL TRANSISTOR STRUCTURE AND METHOD OF MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7608898
ONE TRANSISTOR DRAM CELL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7608908
ROBUST DEEP TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.
7608913
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
7608942
POWER MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7609541
MEMORY CELLS WITH LOWER POWER CONSUMPTION DURING A WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
7610466
DATA PROCESSING SYSTEM USING INDEPENDENT MEMORY AND REGISTER OPERAND SIZE
SPECIFIERS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7610809
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
7611936
METHOD TO CONTROL UNIFORMITY/COMPOSITION OF METAL ELECTRODES, SILICIDES ON
TOPOGRAPHY AND DEVICES USING THIS METHOD
FREESCALE SEMICONDUCTOR, INC.
7611955
METHOD OF FORMING A BIPOLAR TRANSISTOR AND SEMICONDUCTOR COMPONENT THEREOF
FREESCALE SEMICONDUCTOR, INC.
7612577
SPEEDPATH REPAIR IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7612588
POWER ON DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7612613
SELF REGULATING BIASING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7612619
PHASE DETECTOR DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7613775
NETWORK MESSAGE FILTERING USING HASHING AND PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
7613981
SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION IN A LOW-DENSITY PARITY-CHECK
(LDPC) DECODER
FREESCALE SEMICONDUCTOR, INC.
7615806
METHOD FOR FORMING A SEMICONDUCTOR STRUCTURE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7615866
CONTACT SURROUNDED BY PASSIVATION AND POLYIMIDE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7616509
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY
FREESCALE SEMICONDUCTOR, INC.
7616676
METHOD AND SYSTEM FOR PERFORMING DISTANCE MEASURING AND DIRECTION FINDING USING
ULTRAWIDE BANDWIDTH TRANSMISSIONS
FREESCALE SEMICONDUCTOR, INC.
7617437
ERROR CORRECTION DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7618902
PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A
METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.
7619270
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7619273
A VARACTOR
FREESCALE SEMICONDUCTOR, INC.
7619275
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7619297
ELECTRONIC DEVICE INCLUDING AN INDUCTOR
FREESCALE SEMICONDUCTOR, INC.
7619440
CIRCUIT HAVING LOGIC STATE RETENTION DURING POWER-DOWN AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7619464
CURRENT COMPARISON BASED VOLTAGE BIAS GENERATOR FOR ELECTRONIC DATA STORAGE
DEVICES
FREESCALE SEMICONDUCTOR, INC.
7620760
NON-HIGH IMPENDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
7622309
MECHANICAL INTEGRITY EVALUATION OF LOW-K DEVICES WITH BUMP SHEAR
FREESCALE SEMICONDUCTOR, INC.
7622313
FABRICATION OF THREE DIMENSIONAL INTEGRATED CIRCUIT EMPLOYING MULTIPLE DIE
PANELS
FREESCALE SEMICONDUCTOR, INC.
7622339
EPI T-GATE STRUCTURE FOR CoSi2 EXTENDIBILITY
FREESCALE SEMICONDUCTOR, INC.
7622349
FLOATING GATE NON-VOLATILE MEMORY AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7623404
MEMORY DEVICE HAVING CONCURRENT WRITE AND READ CYCLES AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7623894
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7624329
PRGRAMMING A MEMORY DEVICE HAVING ERROR CORRECTION LOGIC
FREESCALE SEMICONDUCTOR, INC.
7624361
METHOD AND DEVICE FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7626276
METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.
7626842
PHOTON-BASED MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7627030
RADIO RECEIVER WITH SELECTIVELY DISABLED EQUALIZER
FREESCALE SEMICONDUCTOR, INC.
7627795
PIPELINED DATA PROCESSOR WITH DETERMINISTIC SIGNATURE GENERATION
FREESCALE SEMICONDUCTOR, INC.
7628072
MEMS DEVICE AND METHOD OF REDUCING STICTION IN A MEMS DEVICE
FREESCALE SEMICONDUCTOR, INC.
7629182
SPACE AND PROCESS EFFICIENT MRAM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7629220
METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7629711
LOAD INDEPENDENT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7629840
DIGITAL PULSE WIDTH MODULATED FEEDBACK SYSTEM FOR A SWITCHING AMPLIFIER AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7630272
MULTIPLE PORT MEMORY WITH PRIORITIZED WORD LINE DRIVER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7630429
EQUALIZER CO-EFFICIENT GENERATION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7630457
METHOD AND APPARATUS FOR DEMODULATING A RECEIVED SIGNAL WITHIN A CODED SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7630693
TRANSMITTER WITH IMPROVED POWER EFFICIENCY
FREESCALE SEMICONDUCTOR, INC.
7631229
SELECTIVE BIT ERROR DETECTION AT A BUS DEVICE
FREESCALE SEMICONDUCTOR, INC.
7632698
INTEGRATED CIRCUIT ENCAPSULATION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7632715
METHOD OF PACKAGING SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
7633307
METHOD FOR DETERMINING TEMPERATURE PROFILE IN SEMICONDUCTOR MANUFACTURING TEST
FREESCALE SEMICONDUCTOR, INC.
7634275
METHOD OF ACCOMODATING PERIODIC INTERFACING SIGNALS IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7634396
METHOD AND COMPUTER PROGRAM PRODUCT FOR GENERATION OF BUS FUNCTIONAL MODELS
FREESCALE SEMICONDUCTOR, INC.
7634703
LINEAR APPROXIMATION OF TEH MAX*OPERATION FOR LOG-MAP DECODING
FREESCALE SEMICONDUCTOR, INC.
7635920
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
7635998
PRE-DRIVER FOR BRIDGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7637160
MEMS SUSPENSION AND ANCHORING DESIGN
FREESCALE SEMICONDUCTOR, INC.
7638386
INTEGRATED CMOS AND BIPOLAR DEVICES METHOD AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7638903
POWER SUPPLY SELECTION FOR MULTIPLE CIRCUITS ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7638995
CLOCKED RAMP APPARATUS FOR VOLTAGE REGULATOR SOFTSTART AND METHOD FOR
SOFTSTARTING VOLTAGE REGULATORS
FREESCALE SEMICONDUCTOR, INC.
7639083
COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7639097
CRYSTAL OSCILLATOR CIRCUIT HAVING FAST START-UP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7639671
ALLOCATING PROCESSING RESOURCES FOR MULTIPLE INSTANCES OF A SOFTWARE COMPONENT
FREESCALE SEMICONDUCTOR, INC.
7639762
METHOD FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS
FREESCALE SEMICONDUCTOR, INC.
7640389
NON-VOLATILE MEMORY HAVING A MULTIPLE BLOCK ERASE MODE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7642163
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS WITHIN A DIELECTRIC
LAYER AND PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7642182
ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES
FREESCALE SEMICONDUCTOR, INC.
7642594
ELECTRONIC DEVICE INCLUDING GATE LINES, BIT LINES, OR A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
7643533
LOW POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH
COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
7643602
METHOD AND SYSTEM FOR ESTIMATING FREQUENCY OFFSETS
FREESCALE SEMICONDUCTOR, INC.
7644200
METHOD OF REPEATING DATA TRANSMISSION BETWEEN NETWORK DEVICES
FREESCALE SEMICONDUCTOR, INC.
7645651
LDMOS WITH CHANNEL STRESS
FREESCALE SEMICONDUCTOR, INC.
7647472
HIGH SPEED AND HIGH THROUGHPUT DIGITAL COMMUNICATIONS PROCESSOR WITH EFFICIENT
COOPERATION BETWEEN PROGRAMMABLE PROCESSING COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
7647573
METHOD AND DEVICE FOR TESTING DELAY PATHS OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7648858
METHODS AND APPARATUS FOR EMI SHIELDING IN MULTI-CHIP MODULES
FREESCALE SEMICONDUCTOR, INC.
7648884
SEMICONDUCTOR DEVICE WITH INTEGRATED RESISTIVE ELEMENT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7649234
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
7649764
MEMORY WITH SHARED WRITE BIT LINE(S)
FREESCALE SEMICONDUCTOR, INC.
7649781
BIT CELL REFERENCE DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7649957
NON-OVERLAPPING MULTI-STAGE CLOCK GENERATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7649961
SUPPRESSED CARRIER QUADRATURE PULSE MODULATOR
FREESCALE SEMICONDUCTOR, INC.
7650579
MODEL CORRESPONDENCE METHOD AND DEVICE
FREESCALE SEMICONDUCTOR, INC.
7651889
ELECTROMAGNETIC SHIELD FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7651916
ELECTRONIC DEVICE INCLUDING TRENCHES AND DISCONTINUOUS STORAGE ELEMENTS AND
PROCESSES OF FORMING AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7651918
STRAINED SEMICONDUCTOR POWER DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7651935
ELECTRONIC DEVICE WITH A GATE ELECTRODE HAVING AT LEAST TWO PORTIONS AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7651939
METHOD OF BLOCKING A VOID DURING CONTACT FORMATION PROCESS AND DEVICE HAVING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7652357
QUAD FLAT NO-LEAD (QFN) PACKAGES
FREESCALE SEMICONDUCTOR, INC.
7652486
CAPACITANCE DETECTION CIRCUIT INCLUDING VOLTAGE COMPENSATION FUNCTION
FREESCALE SEMICONDUCTOR, INC.
7653448
NICAM PROCESSING METHOD
FREESCALE SEMICONDUCTOR, INC.
7653678
A DIRECT DIGITAL SYNTHESIS CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7653765
INFORMATION COMMUNICATION CONTROLLER INTERFACE APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7653822
ENTRY INTO A LOW POWER MODE UPON APPLICATION OF POWER AT A PROCESSING DEVICE
FREESCALE SEMICONDUCTOR, INC.
7655502
METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR
FREESCALE SEMICONDUCTOR, INC.
7655550
A METHOD OF MAKING METAL GATE TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7656045
CAP LAYER FOR AN ALUMINUM COPPER BOND PAD
FREESCALE SEMICONDUCTOR, INC.
7657682
BUS INTERCONNECT WITH FLOW CONTROL
FREESCALE SEMICONDUCTOR, INC.
7657757
SEMICONDUCTOR DEVICE AND METHOD UTILIZING VARIABLE MODE CONTROL WITH BLOCK
CIPHERS
FREESCALE SEMICONDUCTOR, INC.
7657854
METHOD AND SYSTEM FOR DESIGNING TEST CIRCUIT IN A SYSTEM ON CHIP
FREESCALE SEMICONDUCTOR, INC.
7659156
METHOD TO SELECTIVELY MODULATE GATE WORK FUNCTION THROUGH SELECTIVE GE
CONDENSATION AND HIGH-K DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
7659704
REGULATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7663470
TRIMMING CIRCUIT AND ELECTRONIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7664212
APPARATUS AND METHOD FOR SWITCHING CLOCKS WHILE PREVENTING GLITCHES AND DATA
LOSS
FREESCALE SEMICONDUCTOR, INC.
7665361
METHOD AND APPARATUS FOR CLOSED LOOP OFFSET CANCELLATION
FREESCALE SEMICONDUCTOR, INC.
7666698
METHOD FOR FORMING AND SEALING A CAVITY FOR AN INTEGRATED MEMS DEVICE
FREESCALE SEMICONDUCTOR, INC.
7666730
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7667334
INTEGRATED MATCHING NETWORKS AND RF DEVICES THAT INCLUDE AN INTEGRATED MATCHING
NETWORK
FREESCALE SEMICONDUCTOR, INC.
7667491
LOW VOLTAGE OUTPUT BUFFER AND METHOD FOR BUFFERING DIGITAL OUTPUT DATA
FREESCALE SEMICONDUCTOR, INC.
7667492
INPUT BUFFER
FREESCALE SEMICONDUCTOR, INC.
7667545
AUTOMATIC CALIBRATION LOCK LOOP CIRCUIT AND METHOD HAVING IMPROVED LOCK TIME
FREESCALE SEMICONDUCTOR, INC.
7668029
MEMORY HAVING SENSE TIME OF VARIABLE DURATION
FREESCALE SEMICONDUCTOR, INC.
7668274
EYE CENTER RETRAINING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7669034
SYSTEM AND METHOD FOR MEMORY ARRAY WITH FAST ADDRESS DECODER
FREESCALE SEMICONDUCTOR, INC.
7669100
SYSTEM AND METHOD FOR TESTING AND PROVIDING AN INTEGRATED CIRCUIT HAVING
MULTIPLE MODULES OR SUBMODULES
FREESCALE SEMICONDUCTOR, INC.
7670760
TREATMENT FOR REDUCTION OF LINE EDGE ROUGHNESS
FREESCALE SEMICONDUCTOR, INC.
7670895
ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR LAYER AND ANOTHER LAYER ADJACENT TO
AN OPENING WITHIN THE SEMICONDUCTOR LAYER AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7671629
SINGLE-SUPPLY, SINGLE-ENDED LEVEL CONVERSION CIRCUIT FOR AN INTEGRATED CIRCUIT
HAVING MULTIPLE POWER SUPPLY DOMAINS
FREESCALE SEMICONDUCTOR, INC.
7671654
DEVICE HAVING CLOCK GENERATING CAPABILITIES AND A METHOD FOR GENERATING A CLOCK
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7671774
ANALOG-TO-DIGITAL CONVERTER WITH INTEGRATOR CIRCUIT FOR OVERLOAD RECOVERY
FREESCALE SEMICONDUCTOR, INC.
7673268
METHOD AND SYSTEM FOR INCORPORATING VIA REDUNDANCY IN TIMING ANALYSIS
FREESCALE SEMICONDUCTOR, INC.
7673519
PRESSURE SENSOR FEATURING OFFSET CANCELLATION AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7674646
THREE DIMENSIONAL INTEGRATED PASSIVE DEVICE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7674656
DIE POSITIONING FOR PACKAGED INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7674725
TREATMENT SOLUTION AND METHOD OF APPLYING A PASSIVATING LAYER
FREESCALE SEMICONDUCTOR, INC.
7675806
LOW VOLTAGE MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7676204
RADIO RECEIVER HAVING IGNITION NOISE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7676715
INTEGRATED CIRCUIT WITH CONTINUOUS TESTING OF REPETITIVE FUNCTIONAL BLOCKS
FREESCALE SEMICONDUCTOR, INC.
7676769
ADAPTIVE THRESHOLD WAFER TESTING DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7678620
ANITFUSE ONE TIME PROGRAMMABLE MEMORY ARRAY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7678665
DEEP STI TRENCH AND SOI UNDERCUT ENABLING STI OXIDE STRSSOR
FREESCALE SEMICONDUCTOR, INC.
7678698
METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH MULTIPLE TENSILE STRESSOR LAYERS
FREESCALE SEMICONDUCTOR, INC.
7679125
BACK-GATED SEMICONDUCTOR DEVICE WITH A STORAGE LAYER AND METHODS FOR FORMING
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7679373
TRIMMING CIRCUIT, ELECTRONIC CIRCUIT AND TRIMMING CONTROL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7679974
MEMORY DEVICE HAVING SELECTIVELY DECOUPLEABLE MEMORY PORTIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7680229
METHOD OF DETERMINING A SYNCHRONOUS PHASE
FREESCALE SEMICONDUCTOR, INC.
7680231
ADAPTIVE VARIABLE LENGTH PULSE SYNCHRONIZER
FREESCALE SEMICONDUCTOR, INC.
7680622
PROTECTION OF AN INTEGRATED CIRCUIT AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
7681021
DYNAMIC BRANCH PREDICTION PREDICTOR
FREESCALE SEMICONDUCTOR, INC.
7681078
DEBUGGING A PROCESSOR THROUGH A RESET EVENT
FREESCALE SEMICONDUCTOR, INC.
7681106
ERROR CORRECTION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7682912
III-V COMPOUND SEMICONDUCTOR DEVICE WITH A SURFACE LAYER IN ACCESS REGIONS
HAVING CHARGE OF POLARITY OPPOSITE TO CHANNEL CHARGE AND METHOD OF MAKING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7683439
SEMICONDUCTOR DEVICE HAVING A METAL CARBIDE GATE WITH AN ELCTROPOSITIVE ELEMENT
AND A METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7683443
MOS DEVICES WITH MULTI-LAYER GATE STACK
FREESCALE SEMICONDUCTOR, INC.
7683465
INTEGRATED CIRCUIT INCLUDING CLIP
FREESCALE SEMICONDUCTOR, INC.
7683480
METHODS AND APPARATUS FOR A REDUCED INDUCTANCE WIREBOND ARRAY
FREESCALE SEMICONDUCTOR, INC.
7683483
ELECTRONIC DEVICE WITH CONNECTION BUMPS
FREESCALE SEMICONDUCTOR, INC.
7683486
ELECTRONIC APPARATUS INTERCONNECT ROUTING AND INTERCONNECT ROUTING METHOD FOR
MINIMIZING PARASITIC RESISTANCE
FREESCALE SEMICONDUCTOR, INC.
7683668
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7683697
CIRCUITRY AND METHOD FOR BUFFERING A POWER MODE CONTROL SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7683733
BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION
FREESCALE SEMICONDUCTOR, INC.
7683948
SYSTEM AND METHOD FOR BAD PIXEL REPLACEMENT IN IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7684264
MEMORY SYSTEM WITH RAM ARRAY AND REDUNDANT RAM MEMORY CELLS HAVING A DIFFERENT
DESIGNED CELL CIRCUIT TOPOLOGY THAN CELLS OF NON REDUNDANT RAM ARRAY
FREESCALE SEMICONDUCTOR, INC.
7684380
SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7684504
SYSTEM AND METHOD FOR REDUCING EDGE EFFECT
FREESCALE SEMICONDUCTOR, INC.
7684518
LOGIC THRESHOLD ACQUISITION CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS
FREESCALE SEMICONDUCTOR, INC.
7687337
TRANSISTOR WITH DIFFERENTLY DOPED STRAINED CURRENT ELECTRODE REGION
FREESCALE SEMICONDUCTOR, INC.
7687354
FABRICATION OF A SEMICONDUCTOR DEVICE WITH STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7687370
METHOD OF FORMING A SEMICONDUCTOR ISOLATION TRENCH
FREESCALE SEMICONDUCTOR, INC.
7688100
AN INTEGRATED CIRCUIT AND A METHOD FOR MEASURING A QUIESCENT CURRENT OF A MODULE
FREESCALE SEMICONDUCTOR, INC.
7688113
CURRENT DRIVER SUITABLE FOR USE IN A SHARED BUS ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
7688127
A METHOD FOR GENERATING A OUTPUT CLOCK SIGNAL HAVING A OUTPUT CYCLE AND A DEVICE
HAVING A CLOCK SIGNAL GENERATING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7688656
INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY ADJUSTABLE READ MARGIN AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7689193
SELF-ALIGNING RESONATOR FILTER CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7689897
METHOD AND DEVICE FOR HIGH SPEED TESTING OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7689951
DESIGN RULE CHECKING SYSTEM AND METHOD, FOR CHECKING COMPLIANCE OF AN INTEGRATED
CIRCUIT DESIGN WITH A PLURALITY OF DESIGN RULES
FREESCALE SEMICONDUCTOR, INC.
7692224
MOSFET STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
7692464
PULSE WIDTH MODULATION WAVE OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7692989
NON-VOLATILE MEMORY HAVING A STATIC VERIFY-READ OUTPUT DATA PATH
FREESCALE SEMICONDUCTOR, INC.
7693219
SYSTEM AND METHOD FOR FAST MOTION ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
7693242
DC OFFSET CORRECTION FOR CONSTANT ENVELOPE SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7694825
CARRIER TAPE FOR ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
7696016
METHOD OF PACKAGING A DEVICE HAVING A TANGIBLE ELEMENT AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7696739
ELECTRONIC SWITCH CIRCUIT, CONVERTER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7697614
SYSTEM AND METHOD FOR CALIBRATING AN ANALOG SIGNAL PATH DURING OPERATION IN AN
ULTRA WIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7697630
ULTRA WIDEBAND COMMUNICATION METHOD WITH LOW NOISE PULSE FORMATION
FREESCALE SEMICONDUCTOR, INC.
7697632
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7697907
SYSTEM AND METHOD FOR CONTROLLING THE TRANSMIT POWER OF A WIRELESS MODULE
FREESCALE SEMICONDUCTOR, INC.
7698353
FLOATING POINT NORMALIZATION AND DENORMALIZATION
FREESCALE SEMICONDUCTOR, INC.
7698610
TECHNIQUES FOR DETECTING OPEN INTEGRATED CIRCUIT PINS
FREESCALE SEMICONDUCTOR, INC.
7698677
ON-CHIP DECOUPLING CAPACITANCE AND POWER/GROUND NETWORK WIRE CO-OPTIMIZATION TO
REDUCE DYNAMIC NOISE
FREESCALE SEMICONDUCTOR, INC.
7700405
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7700417
CASCODE CURRENT MIRROR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7700420
INTEGRATED CIRCUIT WITH DIFFERENT CHANNEL MATERIALS FOR P AND N CHANNEL
TRANSISTORS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7700438
MOS DEVICE WITH NANO-CRYSTAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7700439
SILICIDED NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
7700499
MULTILAYER SILICON NITRIDE DEPOSITION FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7700996
TUNABLE ANTIFUSE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7701012
COMPLEMENTARY ZENER TRIGGERED BIPOLAR ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7701074
SEMICONDUCTOR DEVICE WITH A BUFFER REGION WITH TIGHTLY-PACKED FILLER PARTICLES
FREESCALE SEMICONDUCTOR, INC.
7701682
ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7701785
MEMORY WITH HIGH SPEED SENSING
FREESCALE SEMICONDUCTOR, INC.
7702042
ARRANGEMENT AND METHOD FOR ITERATIVE CHANNEL IMPLUSE RESPONSE ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
7702881
METHOD AND SYSTEM FOR DATA TRANSFER ACROSS DIFFERENT ADDRESS SPACES
FREESCALE SEMICONDUCTOR, INC.
7704821
IN-SITU NITRIDATION OF HIGH-K DIELECTRICS
FREESCALE SEMICONDUCTOR, INC.
7704830
SPLIT GATE MEMORY CELL USING SIDEWALL SPACERS
FREESCALE SEMICONDUCTOR, INC.
7704838
METHOD FOR FORMING AN INDEPENDENT BOTTOM GATE CONNECTION FOR BURIED
INTERCONNECTION INCLUDING BOTTOM GATE OF A PLANAR DOUBLE GATE MOSFET
FREESCALE SEMICONDUCTOR, INC.
7705440
SUBSTRATE HAVING THROUGH-WAFER VIAS AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7705555
METHOD AND CONTROLLER FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR DURING
MICRO-STEPPING
FREESCALE SEMICONDUCTOR, INC.
7705885
IMAGE AND VIDEO MOTION STABILIZATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7706207
MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7707335
DEVICE AND METHOD FOR MANAGING A RETRANSMIT OPERATION
FREESCALE SEMICONDUCTOR, INC.
7707466
SHARED LATCH FOR MEMORY TEST/REPAIR AND FUNCTIONAL OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
7709303
PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING A FIN-TYPE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7709331
DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7710090
SERIES REGULATOR WITH FOLD-BACK OVER CURRENT PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7710096
REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7710177
LATCH DEVICE HAVING LOW-POWER DATA RETENTION
FREESCALE SEMICONDUCTOR, INC.
7710204
ADAPTIVE PROTECTION CIRCUIT FOR A POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7711039
SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
7712695
SPOOL BRAKING DEVICE FOR FISHING REEL
FREESCALE SEMICONDUCTOR, INC.
7713781
METHODS FOR FORMING QUAD FLAT NO-LEAD (QFN) PACKAGES
FREESCALE SEMICONDUCTOR, INC.
7713801
A METHOD OF MAKING A SEMICONDUCTOR STRUCTURE UTILIZING SPACER REMOVAL AND
SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7714318
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7715227
PROGRAMMABLE ROM USING TWO BONDED STRATA
FREESCALE SEMICONDUCTOR, INC.
7716453
MEMORY MANAGEMENT UNIT AND A METHOD FOR MEMORY MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
7716511
DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
7718485
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7719039
PHASE CHANGE MEMORY STRUCTURES INCLUDING PILLARS
FREESCALE SEMICONDUCTOR, INC.
7720448
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
7721245
SYSTEM AND METHOD FOR ELECTROMIGRATION TOLERANT CELL SYNTHESIS
FREESCALE SEMICONDUCTOR, INC.
7723163
METHOD OF FORMING PREMOLDED LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
7723204
SEMICONDUCTOR DEVICE WITH A MULTI-PLATE ISOLATION STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7723224
MICROELECTRONIC ASSEMBLY WITH BACK SIDE METALLIZATION AND METHOD FOR FORMING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7723805
ELECTRONIC DEVICE INCLUDING A FIN-TYPE TRANSISTOR STRUCTURE AND A PROCESS FOR
FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7723821
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7723823
BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
7723962
HIGH VOLTAGE PROTECTION FOR A THIN OXIDE CMOS DEVICE
FREESCALE SEMICONDUCTOR, INC.
7723968
TECHNIQUE FOR IMPROVING EFFICIENCY OF A LINEAR VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7724077
STACKED CASCODE CURRENT SOURCE
FREESCALE SEMICONDUCTOR, INC.
7724603
METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.
7724622
RECORDING DEVICE CAPABLE OF DETERMINING THE MEDIA TYPE BASED ON DETECTING THE
CAPACITANCE OF PAIR ELECTRODES
FREESCALE SEMICONDUCTOR, INC.
7724783
SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
7724842
SYSTEM AND METHOD FOR EVM SELF-TEST
FREESCALE SEMICONDUCTOR, INC.
7725638
APPLICATION PROCESSOR CIRCUIT INCORPORATING BOTH SD HOST AND SLAVE FUNCTIONS AND
ELECTRONIC DEVICE INCLUDING SAME
FREESCALE SEMICONDUCTOR, INC.
7725788
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
7727817
SEMICONDUCTOR INTEGRATED CIRCUIT PACKAGE AND METHOD OF PACKAGING SEMICONDUCTOR
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7727829
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A REMOVABLE SIDEWALL SPACER
FREESCALE SEMICONDUCTOR, INC.
7727870
METHOD OF MAKING A SEMICONDUCTOR DEVICE USING A STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7732102
CR-CAPPED CHROMELESS PHASE LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
7732274
HIGH VOLTAGE DEEP TRENCH CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
7732278
SPLIT GATE MEMORY CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7733117
METHOD FOR PROTECTING A SECURITY REAL TIME CLOCK GENERATOR AND A DEVICE HAVING
PROTECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7733126
NEGATIVE VOLTAGE GENERATION
FREESCALE SEMICONDUCTOR, INC.
7733181
AMPLIFIER CIRCUIT HAVING DYNAMICALLY BIASED CONFIGURATION
FREESCALE SEMICONDUCTOR, INC.
7733191
OSCILLATOR DEVICES AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7733258
DATA CONVERSION CIRCUITRY FOR CONVERTING ANALOG SIGNALS TO DIGITAL SIGNALS AND
VICE-VERSA AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7733711
CIRCUIT AND METHOD FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING
FREESCALE SEMICONDUCTOR, INC.
7734674
FAST FOURIER TRANSFORM (FFT) ARCHITECTURE IN A MULTI-MODE WIRELESS PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7735029
METHOD AND SYSTEM FOR IMPROVING THE MANUFACTURABILITY OF INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7736957
METHOD OF MAKING A SEMICONDUCTOR DEVICE WITH EMBEDDED STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7736996
METHOD FOR DAMAGE AVOIDANCE IN TRANSFERRING AN ULTRA-THIN LAYER OF CRYSTALLINE
MATERIAL WITH HIGH CRYSTALLINE QUALITY
FREESCALE SEMICONDUCTOR, INC.
7737018
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING FORMING A GATE ELECTRODE LAYER
AND FORMING A PATTERNED MASKING LAYER
FREESCALE SEMICONDUCTOR, INC.
7737670
CONVERTER WITH IMPROVED EFFICIENCY
FREESCALE SEMICONDUCTOR, INC.
7737676
SERIES REGULATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7737740
INTEGRATED CIRCUIT WITH A PROGRAMMABLE DELAY AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7738563
METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING
FREESCALE SEMICONDUCTOR, INC.
7739674
METHOD AND APPARATUS FOR SELECTIVELY OPTIMIZING INTERPRETED LANGUAGE CODE
FREESCALE SEMICONDUCTOR, INC.
7740805
INTEGRATED CMOS-COMPATIBLE BIOCHIP
FREESCALE SEMICONDUCTOR, INC.
7741151
INTEGRATED CIRCUIT PACKAGE FORMATION
FREESCALE SEMICONDUCTOR, INC.
7741183
METHOD OF FORMING A GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
7741194
REMOVABLE LAYER MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
7741195
METHOD OF STIMULATING DIE CIRCUITRY AND STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7741196
SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7741218
CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING
FREESCALE SEMICONDUCTOR, INC.
7741221
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING DUMMY FEATURES
FREESCALE SEMICONDUCTOR, INC.
7741718
ELECTRONIC APPARATUS INTERCONNECT ROUTING
FREESCALE SEMICONDUCTOR, INC.
7741826
DEVICE AND METHOD FOR COMPENSATING FOR GROUND VOLTAGE ELEVATIONS
FREESCALE SEMICONDUCTOR, INC.
7742275
MEMS CAPACITOR WITH CONDUCTIVELY TETHERED MOVEABLE CAPACITOR PLATE
FREESCALE SEMICONDUCTOR, INC.
7742340
READ REFERENCE TECHNIQUE WITH CURRENT DEGRADATION PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7743988
AUTHENTICATION SYSTEM INCLUDING ELECTRIC FIELD SENSOR
FREESCALE SEMICONDUCTOR, INC.
7745260
METHOD OF FORMING SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7745298
METHOD OF FORMING A VIA
FREESCALE SEMICONDUCTOR, INC.
7745344
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7745870
PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING
FREESCALE SEMICONDUCTOR, INC.
7746129
AN ULTRA LOW POWER SERVO-CONTROLLED SINGLE CLOCK RAMP GENERATOR WITH AMPLITUDE
INDEPENDENT TO CLOCK FREQUENCY
FREESCALE SEMICONDUCTOR, INC.
7746716
MEMORY HAVING A DUMMY BITLINE FOR TIMING CONTROL
FREESCALE SEMICONDUCTOR, INC.
7747889
BUS HAVING A DYNAMIC TIMING BRIDGE
FREESCALE SEMICONDUCTOR, INC.
7749829
STEP HEIGHT REDUCTION BETWEEN SOI AND EPI FOR DSO AND BOS INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7750374
ELECTRONIC DEVICE INCLUDING A TRANSISTOR HAVING A METAL GATE ELECTRODE AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7750465
PACKAGED INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7751177
THIN-FILM CAPACITOR WITH A FIELD MODIFICATION LAYER
FREESCALE SEMICONDUCTOR, INC.
7751443
COMMUNICATION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7751792
HIGHER LINEARITY PASSIVE MIXER
FREESCALE SEMICONDUCTOR, INC.
7754560
INTEGRATED CIRCUIT USING FINFETS AND HAVING A STATIC RANDOM ACCESS MEMORY (SRAM)
FREESCALE SEMICONDUCTOR, INC.
7754587
SILICON DEPOSITION OVER DUAL SURFACE ORIENTATION SUBSTRATES TO PROMOTE UNIFORM
POLISHING
FREESCALE SEMICONDUCTOR, INC.
7756231
DIGITAL CLOCK GENERATING CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7759753
INTEGRATED CIRCUIT DIE, INTEGRATED CIRCUIT PACKAGE, AND PACKAGING METHOD
FREESCALE SEMICONDUCTOR, INC.
7760114
A SYSTEM AND A METHOD FOR GENERATING AN INTERLEAVED OUTPUT DURING A DECODING OF
A DATA BLOCK
FREESCALE SEMICONDUCTOR, INC.
7760536
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7760816
AUTOMATIC GAIN CONTROL USING MULTIPLE EQUALIZED ESTIMATES AND DYNAMIC HYSTERESIS
FREESCALE SEMICONDUCTOR, INC.
7760960
LOCALIZED CONTENT ADAPTIVE FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7761760
INTEGRATED CIRCUIT AND A METHOD FOR DESIGNING A BOUNDARY SCAN SUPER-CELL
FREESCALE SEMICONDUCTOR, INC.
7763510
METHOD FOR PFET ENHANCEMENT
FREESCALE SEMICONDUCTOR, INC.
7763538
DUAL PLASMA TREATMENT BARRIER FILM TO REDUCE LOW-K DAMAGE
FREESCALE SEMICONDUCTOR, INC.
7763937
VARIABLE RESURF SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7763976
INTEGRATED CIRCUIT MODULE WITH INTEGRATED PASSIVE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7764091
SQUARE TO PSEUDO-SINUSOIDAL CLOCK CONVERSION CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7764123
RAIL TO RAIL BUFFER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
7764550
METHOD OF PROGRAMMING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7767588
METHOD FOR FORMING A DEPOSITED OXIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
7768296
ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7769112
METHOD AND SYSTEM FOR GENERATING WAVELETS
FREESCALE SEMICONDUCTOR, INC.
7770929
VEHICULAR SEATBELT RESTRAINT WITH SELECTIVELY DISABLED INERTIA REEL ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
7772036
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
7772048
FORMING SEMICONDUCTOR FINS USING A SACRIFICIAL FIN
FREESCALE SEMICONDUCTOR, INC.
7772104
DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE
FREESCALE SEMICONDUCTOR, INC.
7772584
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7772694
INTEGRATED CIRCUIT MODULE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
7773003
HUFFMAN SEARCH ALGORITHM FOR AAC DECODER
FREESCALE SEMICONDUCTOR, INC.
7773424
CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7773672
SCALABLE RATE CONTROL SYSTEM FOR A VIDEO ENCODER
FREESCALE SEMICONDUCTOR, INC.
7776700
LDMOS DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7776731
METHOD OF REMOVING DEFECTS FROM A DIELECTRIC MATERIAL IN A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
7777257
BIPOLAR SCHOTTKY DIODE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7777330
HIGH BANDWIDTH CACHE-TO-PROCESSING UNIT COMMUNICATION IN A MULTIPLE
PROCESSOR/CACHE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7777364
DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT
FREESCALE SEMICONDUCTOR, INC.
7777509
METHOD AND APPARATUS FOR ELECTRICAL TESTING
FREESCALE SEMICONDUCTOR, INC.
7777522
CLOCKED SINGLE POWER SUPPLY LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7777998
ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7778030
METHOD FOR COOLING USING IMPINGING JET CONTROL
FREESCALE SEMICONDUCTOR, INC.
7778154
TECHNIQUES FOR REDUCING INTERFERENCE IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7778252
HARDWARE MONITOR OF LIN TIME BUDGET
FREESCALE SEMICONDUCTOR, INC.
7778347
POWER DE-RATING REDUCTION IN A TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
7779689
MULTIPLE AXIS TRANSDUCER WITH MULTIPLE SENSING RANGE CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
7781277
SELECTIVE UNIAXIAL STRESS RELAXATION BY LAYOUT OPTIMIZATION IN STRAINED SILICON
ON INSULATOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7781831
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7781839
STRUCTURE AND METHOD FOR STRAINED TRANSISTOR DIRECTLY ON INSULATOR
FREESCALE SEMICONDUCTOR, INC.
7781840
SEMICONDUCTOR DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7782664
METHOD FOR ELECTRICALLY TRIMMING AN NVM REFERENCE CELL
FREESCALE SEMICONDUCTOR, INC.
7782925
METHOD AND DEVICE FOR GENERATING HIGH FREQUENCY WAVEFORMS
FREESCALE SEMICONDUCTOR, INC.
7782991
FRACTIONALLY RELATED MULTIRATE SIGNAL PROCESSOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7783321
CELL PHONE DEVICE
FREESCALE SEMICONDUCTOR, INC.
7783908
METHOD AND DEVICE TO WAKE-UP NODES IN A SERIAL DATA BUS
FREESCALE SEMICONDUCTOR, INC.
7785983
SEMICONDUCTOR DEVICE HAVING TILES FOR DUAL-TRENCH INTEGRATION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7786603
ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
7786713
SERIES REGULATOR CIRCUIT WITH HIGH CURRENT MODE ACTIVATING PARALLEL CHARGING
PATH
FREESCALE SEMICONDUCTOR, INC.
7786714
VOLTAGE CONVERTER APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7786805
A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO
FREESCALE SEMICONDUCTOR, INC.
7786809
METHOD OF LOW POWER PLL FOR LOW JITTER DEMANDING APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
7787323
LEVEL DETECT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7788424
METHOD OF TRANSMITTING DATA FROM A TRANSMITTING DEVICE
FREESCALE SEMICONDUCTOR, INC.
7788471
DATA PROCESSOR AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7790528
DUAL SUBSTRATE ORIENTATION OR BULK ON SOI INTEGRATIONS USING OXIDATION FOR
SILICON EPITAXY SPACER FORMATION
FREESCALE SEMICONDUCTOR, INC.
7791161
SEMICONDUCTOR DEVICES EMPLOYING POLY-FILLED TRENCHES
FREESCALE SEMICONDUCTOR, INC.
7791367
DRIVER WITH SELECTABLE OUTPUT IMPEDANCE
FREESCALE SEMICONDUCTOR, INC.
7791389
STATE RETAINING POWER GATED LATCH AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7791956
METHOD AND SYSTEM FOR SIMULTANEOUS READS OF MULTIPLE ARRAYS
FREESCALE SEMICONDUCTOR, INC.
7793021
METHOD FOR SYNCHRONIZING A TRANSMISSION OF INFORMATION AND A DEVICE HAVING
SYNCHRONIZING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7793025
HARDWARE MANAGED CONTEXT SENSITIVE INTERRUPT PRIORITY LEVEL CONTROL
FREESCALE SEMICONDUCTOR, INC.
7793172
CONTROLLED RELIABILITY IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7793542
CADDIE-CORNER SINGLE PROOF MASS XYZ MEMS TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
7795089
FORMING A SEMICONDUCTOR DEVICE HAVING EPITAXIALLY GROWN SOURCE AND DRAIN REGIONS
FREESCALE SEMICONDUCTOR, INC.
7795091
METHOD OF FORMING A SPLIT GATE MEMORY DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7795674
DUAL GATE LDMOS DEVICES
FREESCALE SEMICONDUCTOR, INC.
7795702
MICROELECTRONIC ASSEMBLIES WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
7795848
METHOD AND CIRCUIT FOR GENERATING OUTPUT VOLTAGES FROM INPUT VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
7795904
SWITCHING CIRCUIT HAVING A DRIVER FOR PROVIDING A LINEAR VOLTAGE TRANSITION
FREESCALE SEMICONDUCTOR, INC.
7795951
HIGH-DYNAMIC RANGE LOW RIPPLE VOLTAGE MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.
7795980
POWER AMPLIFIERS HAVING IMPROVED PROTECTION AGAINST AVALANCHE CURRENT
FREESCALE SEMICONDUCTOR, INC.
7796079
CHARGE REDISTRIBUTION SUCCESSIVE APPROXIMATION ANALOG-TO-DIGITAL CONVERTER AND
RELATED OPERATING METHOD
FREESCALE SEMICONDUCTOR, INC.
7796688
RADIO RECEIVER HAVING A CHANNEL EQUALIZER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7797618
PARALLEL RECODER FOR ULTRAWIDE BANDWIDTH RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7799634
METHOD OF FORMING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.
7799644
TRANSISTOR WITH ASYMMETRY FOR DATA STORAGE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
7799647
MOSFET DEVICE FEATURING A SUPERLATTICE BARRIER LAYER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7799650
METHOD FOR MAKING A TRANSISTOR WITH A STRESSOR
FREESCALE SEMICONDUCTOR, INC.
7799657
METHOD OF FABRICATING A SUBSTRATE FOR A PLANAR, DOUBLE GATED, TRANSISTOR PROCESS
FREESCALE SEMICONDUCTOR, INC.
7799661
ELECTRICAL SENSOR FOR REAL-TIME FEEDBACK CONTROL OF PLASMA NITRIDATION
FREESCALE SEMICONDUCTOR, INC.
7799678
METHOD FOR FORMING A THROUGH SILICON VIA LAYOUT
FREESCALE SEMICONDUCTOR, INC.
7800135
POWER SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING A POWER SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
7800141
ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR FIN AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7800164
NANOCRYSTAL NON-VOLATILE MEMORY CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7800350
APPARATUS FOR OPTIMIZING DIODE CONDUCTION TIME DURING A DEADTIME INTERVAL
FREESCALE SEMICONDUCTOR, INC.
7800959
MEMORY HAVING SELF-TIMED BIT LINE BOOST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7800974
ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7802241
METHOD FOR ESTIMATING PROCESSOR ENERGY USAGE
FREESCALE SEMICONDUCTOR, INC.
7802359
ELECTRONIC ASSEMBLY MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
7802471
LIQUID LEVEL SENSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7803662
WARPAGE CONTROL USING A PACKAGE CARRIER ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
7803670
TWISTED DUAL-SUBSTRATE ORIENTATION (DSO) SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.
7803685
SILICIDED BASE STRUCTURE FOR HIGH FREQUENCY TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7803714
SEMICONDUCTOR THROUGH SILICON VIAS OF VARIABLE SIZE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7804258
CIRCUIT FOR PROVIDING AN APPROXIMATELY CONSTANT RESISTANCE AND/OR CURRENT AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7804283
MODE TRANSITIONING IN A DC/DC CONVERTER USING A CONSTANT DUTY CYCLE DIFFERENCE
FREESCALE SEMICONDUCTOR, INC.
7804701
METHOD OF PROGRAMMING A MEMORY HAVING ELECTRICALLY PROGRAMMABLE FUSES
FREESCALE SEMICONDUCTOR, INC.
7805581
MULTI-MODE DATA PROCESSING DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7805590
COPROCESSOR RECEIVING TARGET ADDRESS TO PROCESS A FUNCTION AND TO SEND DATA
TRANSFER INSTRUCTIONS TO MAIN PROCESSOR FOR EXECUTION TO PRESERVE CACHE
COHERENCE
FREESCALE SEMICONDUCTOR, INC.
7807511
METHOD OF PACKAGING A DEVICE HAVING A MULTI-CONTACT ELASTOMER CONNECTOR CONTACT
AREA AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
7807572
MICROPAD FORMATION FOR A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
7808117
INTEGRATED CIRCUIT HAVING PADS AND INPUT/OUTPUT (I/O) CELLS
FREESCALE SEMICONDUCTOR, INC.
7808258
TEST INTERPOSER HAVING ACTIVE CIRCUIT COMPONENT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7808279
LOW POWER, SELF-GATED, PULSE TRIGGERED CLOCK GATING CELL
FREESCALE SEMICONDUCTOR, INC.
7808286
CIRCUITRY IN A DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7809980
ERROR DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
7811382
METHOD FOR FORMING A SEMICONDUCTOR STRUCTURE HAVING A STRAINED SILICON LAYER
FREESCALE SEMICONDUCTOR, INC.
7811851
PHASE CHANGE MEMORY STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7811886
SPLIT-GATE THIN FILM STORAGE NVM CELL WITH REDUCED LOAD-UP/TRAP-UP EFFECTS
FREESCALE SEMICONDUCTOR, INC.
7811889
FINFET MEMORY CELL HAVING A FLOATING GATE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7811891
METHOD TO CONTROL THE GATE SIDEWALL PROFILE BY GRADED MATERIAL COMPOSITION
FREESCALE SEMICONDUCTOR, INC.
7811932
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7812448
ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STUD OVER A BONDING PAD REGION AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7813908
CLOCK CONTROL MODULE SIMULATOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7816211
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
7816221
DIELECTRIC LEDGE FOR HIGH FREQUENCY DEVICES
FREESCALE SEMICONDUCTOR, INC.
7816948
VOLTAGE TRANSLATOR
FREESCALE SEMICONDUCTOR, INC.
7817387
MIGFET CIRCUIT WITH ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7818720
METHOD AND APPARATUS FOR OPTIMIZING BOOLEAN EXPRESSION EVALUATION
FREESCALE SEMICONDUCTOR, INC.
7820485
METHOD OF FORMING A PACKAGE WITH EXPOSED COMPONENT SURFACES
FREESCALE SEMICONDUCTOR, INC.
7820491
LIGHT ERASABLE MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7820519
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STRUCTURE
EXTENDING THROUGH A BURIED INSULATING LAYER
FREESCALE SEMICONDUCTOR, INC.
7820520
SEMICONDUCTOR DEVICE WITH CAPACITOR AND/OR INDUCTOR AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7820538
METHOD OF FABRICATING A MOS DEVICE WITH NON-SIO2 GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
7820539
METHOD FOR SEPARATELY OPTIMIZING SPACER WIDTH FOR TWO TRANSISTOR GROUPS USING A
RECESS SPACER ETCH (RSE) INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7821055
STRESSED SEMICONDUCTOR DEVICE AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
7821067
ELECTRONIC DEVICES INCLUDING A SEMICONDUCTOR LAYER AND A PROCESS FOR FORMING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7821102
POWER TRANSISTOR FEATURING A DOUBLE-SIDED FEED DESIGN AND METHOD OF MAKING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
7821103
COUNTER-DOPED VARACTOR STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7821104
PACKAGE DEVICE HAVING CRACK ARREST FEATURE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7821117
SEMICONDUCTOR PACKAGE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
7821240
VOLTAGE REGULATOR WITH PASS TRANSISTORS CARRYING DIFFERENT RATIOS OF THE TOTAL
LOAD CURRENT AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7821787
SYSTEM AND METHOD FOR COOLING USING IMPINGING JET CONTROL
FREESCALE SEMICONDUCTOR, INC.
7822131
REDUCING A PEAK-TO-AVERAGE RATIO OF A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7823033
DATA PROCESSING WITH RECONFIGURABLE REGISTERS
FREESCALE SEMICONDUCTOR, INC.
7824988
METHOD OF FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7825610
LED DRIVER WITH DYNAMIC POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
7825720
CIRCUIT FOR A LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
7825726
DIGITAL PULSE WIDTH MODULATION FOR HALF BRIDGE AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
7827336
TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7829366
MICROELECTROMECHANICAL SYSTEMS COMPONENT AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
7829447
SEMICONDUCTOR STRUCTURE PATTERN FORMATION
FREESCALE SEMICONDUCTOR, INC.
7829997
NOVEL INTERCONNECT FOR CHIP LEVEL POWER DISTRIBUTION
FREESCALE SEMICONDUCTOR, INC.
7831818
EXCEPTION-BASED TIMER CONTROL
FREESCALE SEMICONDUCTOR, INC.
7833852
SOURCE/DRAIN STRESSORS FORMED USING IN-SITU EPITAXIAL GROWTH
FREESCALE SEMICONDUCTOR, INC.
7833858
SUPERJUNCTION TRENCH DEVICE FORMATION METHODS
FREESCALE SEMICONDUCTOR, INC.
7834417
ANTIFUSE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
7834428
APPARATUS AND METHOD FOR REDUCING NOISE IN MIXED-SIGNAL CIRCUITS AND DIGITAL
CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7834431
LEADFRAME FOR PACKAGED ELECTRONIC DEVICE WITH ENHANCED MOLD LOCKING CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
7834466
SEMICONDUCTOR DIE WITH DIE PAD PATTERN
FREESCALE SEMICONDUCTOR, INC.
7834601
CIRCUIT AND METHOD FOR REDUCING OUTPUT NOISE OF REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7834657
INVERTER CIRCUIT WITH COMPENSATION FOR THRESHOLD VOLTAGE VARIATIONS
FREESCALE SEMICONDUCTOR, INC.
7834689
MOS OPERATIONAL AMPLIFIER WITH CURRENT MIRRORING GAIN AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7834787
TECHNIQUES FOR DELAY COMPENSATION OF CONTINUOUS-TIME SIGMA-DELTA MODULATORS
FREESCALE SEMICONDUCTOR, INC.
7835124
SHORT CIRCUIT AND OVER-VOLTAGE PROTECTION FOR A DATA BUS
FREESCALE SEMICONDUCTOR, INC.
7835434
ADAPTIVE RADIO FREQUENCY (RF) FILTER
FREESCALE SEMICONDUCTOR, INC.
7836283
DATA ACQUISITION MESSAGING USING SPECIAL PURPOSE REGISTERS
FREESCALE SEMICONDUCTOR, INC.
7836369
DEVICE AND METHOD FOR CONFIGURING INPUT/OUTPUT PADS
FREESCALE SEMICONDUCTOR, INC.
7837762
METHOD OF DISTANCING A BUBBLE AND BUBBLE DISPLACEMENT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7838345
ELECTRONIC DEVICE INCLUDING SEMICONDUCTOR FINS AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7838363
METHOD OF FORMING A SPLIT GATE NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7838383
LINEARITY CAPACITOR STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7838389
ENCLOSED VOID CAVITY FOR LOW DIELECTRIC CONSTANT INSULATOR
FREESCALE SEMICONDUCTOR, INC.
7838420
METHOD FOR FORMING A PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7838922
ELECTRONIC DEVICE INCLUDING TRENCHES AND DISCONTINUOUS STORAGE ELEMENTS AND
PROCESSES OF FORMING AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7839189
VOLTAGE DETECTOR DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7839207
INTEGRATED CIRCUIT AND A METHOD FOR RECOVERING FROM A LOW-POWER PERIOD
FREESCALE SEMICONDUCTOR, INC.
7840189
FREQUENCY GENERATION IN A WIRELESS COMMUNICATION UNIT
FREESCALE SEMICONDUCTOR, INC.
7842546
INTEGRATED CIRCUIT MODULE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
7842573
VIRTUAL GROUND MEMORY ARRAY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7842587
III-V MOSFET FABRICATION AND DEVICE
FREESCALE SEMICONDUCTOR, INC.
7843011
ELECTRONIC DEVICE INCLUDING INSULATING LAYERS HAVING DIFFERENT STRAINS AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7843033
SHIELDED INTEGRATED CIRCUIT PAD STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7843218
DATA LATCH WITH STRUCTURAL HOLD
FREESCALE SEMICONDUCTOR, INC.
7843231
TEMPERATURE-COMPENSATED VOLTAGE COMPARATOR
FREESCALE SEMICONDUCTOR, INC.
7843242
PHASE-SHIFTED PULSE WIDTH MODULATION SIGNAL GENERATION
FREESCALE SEMICONDUCTOR, INC.
7843730
NON-VOLATILE MEMORY WITH REDUCED CHARGE FLUENCE
FREESCALE SEMICONDUCTOR, INC.
7844048
TONE EVENT DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7844937
METHOD AND APPARATUS FOR MAKING A SEMICONDUCTOR DEVICE USING HARDWARE
DESCRIPTION HAVING MERGED FUNCTIONAL AND TEST LOGIC BLOCKS
FREESCALE SEMICONDUCTOR, INC.
7846803
MULTIPLE MILLISECOND ANNEALS FOR SEMICONDUCTOR DEVICE FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7846815
EUTECTIC FLOW CONTAINMENT IN A SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
7847177
DIGITAL COMPLEX TONE GENERATOR AND CORRESPONDING METHODS
FREESCALE SEMICONDUCTOR, INC.
7847524
HIGH VOLTAGE PROTECTION FOR A THIN OXIDE CMOS DEVICE
FREESCALE SEMICONDUCTOR, INC.
7849247
INTERRUPT ACKNOWLEDGMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7851340
SEMICONDUCTOR FIN INTEGRATION USING A SACRIFICIAL FIN
FREESCALE SEMICONDUCTOR, INC.
7851834
CASCODE DEVICES AND CURRENT MIRRORS
FREESCALE SEMICONDUCTOR, INC.
7851857
DUAL CURRENT PATH LDMOSFET WITH GRADED PBL FOR ULTRA HIGH VOLTAGE SMART POWER
APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
7851889
MOSFET DEVICE INCLUDING A SOURCE WITH ALTERNATING P-TYPE AND N-TYPE REGIONS
FREESCALE SEMICONDUCTOR, INC.
7852249
SIGMA-DELTA MODULATOR WITH DIGITALLY FILTERED DELAY COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7852253
DIGITALLY ADJUSTABLE QUANTIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7852692
MEMORY OPERATION TESTING
FREESCALE SEMICONDUCTOR, INC.
7855517
CURRENT DRIVER CIRCUIT AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7855562
DUAL SENSOR SYSTEM HAVING FAULT DETECTION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
7855581
REAL TIME CLOCK MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7858482
METHOD OF FORMING A SEMICONDUCTOR DEVICE USING STRESS MEMORIZATION
FREESCALE SEMICONDUCTOR, INC.
7858487
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
7858505
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
7859068
INTEGRATED CIRCUIT ENCAPSULATION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7859299
CIRCUIT FOR CONTROLLING DATA COMMUNICATION WITH SYNCHRONOUS STORAGE CIRCUITRY
AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7859919
MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7861200
SETUP AND HOLD TIME CHARACTERIZATION DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7863876
A BUILT-IN SELF CALIBRATION (BISC) TECHNIQUE FOR REGULATION CIRCUITS USED IN
NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
7863938
ADDRESS DECODER AND METHOD FOR SETTING AN ADDRESS
FREESCALE SEMICONDUCTOR, INC.
7863963
LEVEL SHIFTER FOR CHANGE OF BOTH HIGH AND LOW VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
7864617
MEMORY WITH REDUCED POWER SUPPLY VOLTAGE FOR A WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
7865691
A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER
FREESCALE SEMICONDUCTOR, INC.
7865704
SELECTIVE INSTRUCTION BREAKPOINT GENERATION
FREESCALE SEMICONDUCTOR, INC.
7865797
MEMORY DEVICE WITH ADJUSTABLE READ REFERENCE BASED ON ECC AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7867858
HYBRID TRANSISTOR BASED POWER GATING SWITCH CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7868389
ELECTRONIC DEVICE COMPRISING A GATE ELECTRODE INCLUDING A METAL-CONTAINING LAYER
HAVING ONE OR MORE IMPURITIES
FREESCALE SEMICONDUCTOR, INC.
7868393
SPACE EFFICIENT INTEGRATED CIRCUIT WITH PASSIVE DEVICES
FREESCALE SEMICONDUCTOR, INC.
7868449
SEMICONDUCTOR SUBSTRATE AND METHOD OF CONNECTING SEMICONDUCTOR DIE TO SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7868729
STACKED DEVICE ASSEMBLY WITH INTEGRATED COIL AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
7868795
DATA CONVERSION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7868796
DATA CONVERSION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7868877
TOUCH PANEL DETECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7869225
SHIELDING STRUCTURES FOR SIGNAL PATHS IN ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
7869558
METHOD AND APPARATUS FOR CALIBRATING A COUNTING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7869609
BOUNDED SIGNAL MIXER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7869784
RADIO FREQUENCY CIRCUIT WITH INTEGRATED ON-CHIP RADIO FREQUENCY INDUCTIVE SIGNAL
COUPLER
FREESCALE SEMICONDUCTOR, INC.
7870400
SYSTEM HAVING A MEMORY VOLTAGE CONTROLLER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7871854
METHOD OF MAKING A VERTICAL PHOTODETECTOR
FREESCALE SEMICONDUCTOR, INC.
7871886
NANOCRYSTAL MEMORY WITH DIFFERENTIAL ENERGY BANDS AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7872311
METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7872460
METHOD FOR DETECTING OUTPUT SHORT CIRCUIT IN SWITCHING REGULATOR
FREESCALE SEMICONDUCTOR, INC.
7872489
RADIATION INDUCED FAULT ANALYSIS
FREESCALE SEMICONDUCTOR, INC.
7872494
MEMORY CONTROLLER CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
7873819
BRANCH TARGET BUFFER ADDRESSING IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
7876254
DATA CONVERSION CIRCUITRY HAVING SUCCESSIVE APPROXIMATION CIRCUITRY AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7877015
OPTICAL TO RADIO FREQUENCY DETECTOR
FREESCALE SEMICONDUCTOR, INC.
7879663
TRENCH FORMATION IN A SEMICONDUCTOR MATERIAL
FREESCALE SEMICONDUCTOR, INC.
7880457
DUAL-LOOP DC-TO-DC CONVERTER APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7880516
METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7880550
VOLTAGE TRANSLATION USING FEEDBACK TO ADJUST OUTPUT VOLTAGE RANGE
FREESCALE SEMICONDUCTOR, INC.
7880650
METHOD AND APPARATUS FOR TESTING DATA CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7880653
SWITCHED-CAPACITOR CIRCUITS, INTEGRATION SYSTEMS, AND METHODS OF OPERATION
THEREOF
FREESCALE SEMICONDUCTOR, INC.
7880654
CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING
INDEPENDENT DELAYS
FREESCALE SEMICONDUCTOR, INC.
7881813
SYSTEM AND METHOD FOR SHARING RESET AND BACKGROUND COMMUNICATION ON A SINGLE MCU
PIN
FREESCALE SEMICONDUCTOR, INC.
7885174
COMMON SIGNALING MODE FOR USE WITH MULTIPLE WIRELESS FORMATS
FREESCALE SEMICONDUCTOR, INC.
7886609
PRESSURE SENSOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7887235
MULTIPLE SENSOR THERMAL MANAGEMENT FOR ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
7887928
COATED LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
7888186
METHOD FOR ASSEMBLING STACKABLE SEMICONDUCTOR PACKAGES
FREESCALE SEMICONDUCTOR, INC.
7889523
VARIABLE LOAD, VARIABLE OUTPUT CHARGE-BASED VOLTAGE MULTIPLIERS
FREESCALE SEMICONDUCTOR, INC.
7892070
PROCESS OF USING A POLISHING APPARATUS INCLUDING A PLATEN WINDOW AND A POLISHING
PAD
FREESCALE SEMICONDUCTOR, INC.
7892882
METHODS AND APPARATUS FOR A SEMICONDUCTOR DEVICE PACKAGE WITH IMPROVED THERMAL
PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
7892907
CMOS LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
7892950
METHODOLOGY FOR PROCESSING A PANEL DURING SEMICONDUCTOR DEVICE FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7893491
SEMICONDUCTOR SUPERJUNCTION STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7893696
PULSE CIRCUIT USING A TRANSMISSION LINE
FREESCALE SEMICONDUCTOR, INC.
7893741
MULTIPLE-STAGE, SIGNAL EDGE ALIGNMENT APPARATUS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
7894440
PROGRAMMABLE HASH-TUPLE GENERATION WITH PARALLEL RULE IMPLEMENTATION
INDEPENDENCE
FREESCALE SEMICONDUCTOR, INC.
7895422
SELECTIVE POSTPONEMENT OF BRANCH TARGET BUFFER (BTB) ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
7895427
METHOD AND SYSTEM OF EXECUTING A SOFTWARE APPLICATION IN HIGHLY CONSTRAINED
MEMORY SITUATION
FREESCALE SEMICONDUCTOR, INC.
7898059
SEMICONDUCTOR DEVICE COMPRISING PASSIVE COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
7898301
ZERO INPUT CURRENT DRAIN COMPARATOR WITH HIGH ACCURACY TRIP POINT ABOVE SUPPLY
VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
7898323
AMPLIFYING CIRCUIT WITH OFFSET COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7898353
CLOCK CONDITIONING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7900183
VENDOR INDEPENDENT METHOD TO MERGE COVERAGE RESULTS FOR DIFFERENT DESIGNS
FREESCALE SEMICONDUCTOR, INC.
7900521
EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7901852
METROLOGY OF BILAYER PHOTORESIST PROCESSES
FREESCALE SEMICONDUCTOR, INC.
7902021
METHOD FOR SEPARATELY OPTIMIZING SPACER WIDTH FOR TWO OR MORE TRANSISTOR CLASSES
USING A RECESS SPACER INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7902022
SELF-ALIGNED IN-LAID SPLIT GATE MEMORY AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
7902892
METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS
FREESCALE SEMICONDUCTOR, INC.
7902915
METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.
7903007
METHOD AND APPARATUS FOR CONVERTING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7903483
INTEGRATED CIRCUIT HAVING MEMORY WITH CONFIGURABLE READ/WRITE OPERATIONS AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7903778
A LOW POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH
COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
7904869
METHOD OF AREA COMPACTION FOR INTEGRATED CIRCUIT LAYOUT DESIGN
FREESCALE SEMICONDUCTOR, INC.
7907022
PHASE-LOCKED LOOP AND METHOD FOR OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7907072
DIGITAL-TO-ANALOG CONVERTER
FREESCALE SEMICONDUCTOR, INC.
7907789
REDUCTION OF BLOCK EFFECTS IN SPATIALLY RE-SAMPLED IMAGE INFORMATION FOR
BLOCK-BASED IMAGE CODING
FREESCALE SEMICONDUCTOR, INC.
7910441
MULTI-GATE SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7910442
PROCESS FOR MAKING A SEMICONDUCTOR DEVICE USING PARTIAL ETCHING
FREESCALE SEMICONDUCTOR, INC.
7910482
METHOD OF FORMING A FINFET AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7910991
DUAL GATE LATERAL DIFFUSED MOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
7911002
SEMICONDUCTOR DEVICE WITH SELECTIVELY MODULATED GATE WORK FUNCTION
FREESCALE SEMICONDUCTOR, INC.
7911013
SPACE AND PROCESS EFFICIENT MRAM
FREESCALE SEMICONDUCTOR, INC.
7911750
RESISTOR TRIGGERED ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
7912119
PER-SURVIVOR BASED ADAPTIVE EQUALIZER
FREESCALE SEMICONDUCTOR, INC.
7912437
RADIO FREQUENCY RECEIVER HAVING DYNAMIC BANDWIDTH CONTROL AND METHOD OF
OPERATION
FREESCALE SEMICONDUCTOR, INC.
7915704
SCHOTTKY DIODE
FREESCALE SEMICONDUCTOR, INC.
7916053
ANALOG-TO-DIGITAL CONVERSION MODULE ADAPTED FOR IRREGULAR SAMPLING SEQUENCES
FREESCALE SEMICONDUCTOR, INC.
7916736
SYSTEM AND METHOD FOR TRANSLUCENT BRIDGING
FREESCALE SEMICONDUCTOR, INC.
7916796
REGION CLUSTERING BASED ERROR CONCEALMENT FOR VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
7917831
OPTIMIZATION OF STORAGE DEVICE ACCESSES IN RAID SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
7917875
CLOCK TREE ADJUSTABLE BUFFER
FREESCALE SEMICONDUCTOR, INC.
7919006
METHOD OF ANTI-STICTION DIMPLE FORMATION UNDER MEMS
FREESCALE SEMICONDUCTOR, INC.
7919382
VARACTOR STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7919388
SEMICONDUCTOR DEVICES HAVING REDUCED GATE-DRAIN CAPACITANCE AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
7920987
DEVICE UNDER TEST DE-EMBEDDING
FREESCALE SEMICONDUCTOR, INC.
7923328
SPLIT GATE NON-VOLATILE MEMORY CELL WITH IMPROVED ENDURANCE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7923369
THROUGH-VIA AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7923769
SPLIT GATE NON-VOLATILE MEMORY CELL WITH IMPROVED ENDURANCE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7924061
APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7924108
OSCILLATOR AMPLIFIER WITH INPUT CLOCK DETECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7924131
ELECTRICAL COMPONENT HAVING AN INDUCTOR AND A METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7924925
FLEXIBLE MACROBLOCK ORDERING WITH REDUCED DATA TRAFFIC AND POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
7925862
COPROCESSOR FORWARDING LOAD AND STORE INSTRUCTIONS WITH DISPLACEMENT TO MAIN
PROCESSOR FOR CACHE COHERENT EXECTUTION WHEN PROGRAM COUNTER VALUE FALLS WITHIN
PREDETERMINED RANGES
FREESCALE SEMICONDUCTOR, INC.
7927927
SEMICONDUCTOR PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7927934
SOI SEMICONDUCTOR DEVICE WITH BODY CONTACT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7927955
ADJUSTABLE BIPOLAR TRANSISTORS FORMED USING A CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
7927956
METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
7927989
METHOD FOR FORMING A TRANSISTOR HAVING GATE DIELECTRIC PROTECTION AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
7928502
TRANSISTOR DEVICES WITH NANO-CRYSTAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
7928706
VOLTAGE REGULATOR DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7928753
DEV ICE AND METHOD FOR EVALUATING ELECTROSTATIC DISCHARGE PROTECTION
CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7928788
DOUBLE-BALANCED SINUSOIDAL MIXING PHASE INTERPOLATOR CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7929266
ELECTRONIC DEVICE OPERABLE TO PROTECT A POWER TRANSISTOR WHEN USED IN
CONJUNCTION WITH A TRANSFORMER
FREESCALE SEMICONDUCTOR, INC.
7929650
ACG FOR NARROWBAND RECEIVERS
FREESCALE SEMICONDUCTOR, INC.
7930444
DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASKS
FREESCALE SEMICONDUCTOR, INC.
7930522
METHOD FOR SPECULATIVE EXECUTION OF INSTRUCTIONS AND A DEVICE HAVING SPECULATIVE
EXECUTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7931190
CIRCUIT AND METHOD FOR CORRELATED INPUTS TO A POPULATION COUNT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7932145
METHOD OF FORMING A BIPOLAR TRANSISTOR AND SEMICONDUCTOR COMPONENT THEREOF
FREESCALE SEMICONDUCTOR, INC.
7932175
A METHOD TO FORM A VIA
FREESCALE SEMICONDUCTOR, INC.
7932189
ELECTRONIC DEVICE INCLUDING A LAYER OF DISCONTINUOUS STORAGE ELEMENTS AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7932731
DEVICE AND METHOD FOR TESTING A NOISE IMMUNITY CHARACTERISTIC OF ANALOG CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7933372
SUCCESSIVE INTERFERENCE CANCELLATION BASED ON THE NUMBER OF RETRANSMISSIONS
FREESCALE SEMICONDUCTOR, INC.
7935547
METHOD OF PATTERNING A LAYER USING A PELLICLE
FREESCALE SEMICONDUCTOR, INC.
7935571
THROUGH SUBSTRATE VIAS FOR BACK-SIDE INTERCONNECTIONS ON VERY THIN SEMICONDUCTOR
WAFERS
FREESCALE SEMICONDUCTOR, INC.
7935607
INTEGRATED PASSIVE DEVICE WITH A HIGH RESISTIVITY SUBSTRATE AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7935620
LOW LEAKAGE SCHOTTKY CONTACT DEVICES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7935631
METHOD AND APPARATUS FOR FORMING A NOBLE METAL LAYER, NOTABLY ON INLAID METAL
FEATURES
FREESCALE SEMICONDUCTOR, INC.
7936200
APPARATUS AND METHOD FOR PROVIDING A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7936793
METHODS AND APPARATUS FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN
ASYNCHRONOUS SERIAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.
7936921
EFFICIENT FIXED-POINT REAL-TIME THRESHOLDING FOR SIGNAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7937064
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
7937573
METRIC FOR SELECTIVE BRANCH TARGET BUFFER (BTB) ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
7938016
MULTIPLE LAYER STRAIN GAUGE
FREESCALE SEMICONDUCTOR, INC.
7939412
ELECTRONIC DEVICE INCLUDING A FIN-TYPE TRANSISTOR STRUCTURE AND A PROCESS FOR
FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7939482
CLEANING SOLUTION FOR A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
7939880
SPLIT GATE NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7940059
METHOD FOR TESTING H-BRIDGE
FREESCALE SEMICONDUCTOR, INC.
7940084
DEVICE AND METHOD FOR SHARING CHARGE
FREESCALE SEMICONDUCTOR, INC.
7940092
GATE DRIVER CIRCUIT FOR H BRIDGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7940332
SIGNAL DETECTION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
7940513
SWITCH ARRANGEMENT, INTEGRATED CIRCUIT, ACTIVATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7940545
LOW POWER READ SCHEME FOR READ ONLY MEMORY (ROM)
FREESCALE SEMICONDUCTOR, INC.
7940599
DUAL PORT MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7941110
RF CIRCUIT WITH CONTROL UNIT TO REDUCE SIGNAL POWER UNDER APPROPRIATE CONDITIONS
FREESCALE SEMICONDUCTOR, INC.
7941594
SDRAM SHARING USING A CONTROL SURROGATE
FREESCALE SEMICONDUCTOR, INC.
7941646
COMPLETION CONTINUE ON THREAD SWITCH MECHANISM FOR A MICROPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
7941716
METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
7941718
ELECTRONIC DEVICE TESTING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7941721
SYSTEM AND A METHOD FOR TESTING CONNECTIVITY BETWEEN A FIRST DEVICE AND A SECOND
DEVICE
FREESCALE SEMICONDUCTOR, INC.
7943525
MICROELECTROMECHANICAL DEVICE WITH ISOLATED MICROSTRUCTURES AND METHOD OF
PRODUCING SAME
FREESCALE SEMICONDUCTOR, INC.
7943988
POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL
FREESCALE SEMICONDUCTOR, INC.
7944969
METHOD AND SYSTEM FOR SAMPLING VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
7945418
STREAM BASED STIMULUS DEFINITION AND DELIVERY VIA INTERWORKING
FREESCALE SEMICONDUCTOR, INC.
7948244
CAPACITIVE SENSORS AND METHODS FOR REDUCING NOISE THEREIN
FREESCALE SEMICONDUCTOR, INC.
7948301
CHARGE PUMP WITH CHARGE FEEDBACK AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7948302
REGULATOR HAVING INTERLEAVED LATCHES
FREESCALE SEMICONDUCTOR, INC.
7948607
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
7948803
A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7949073
DUAL-MODE SYSTEM AND METHOD FOR RECEIVING WIRELESS SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7950144
METHOD FOR CONTROLLING WARPAGE IN REDISTRIBUTED CHIP PACKAGING PANELS
FREESCALE SEMICONDUCTOR, INC.
7951695
METHOD FOR REDUCING PLASMA DISCHARGE DAMAGE DURING PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7952401
STANDBY CONTROL CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7952937
A WORLDWIDE DRIVER FOR A NON-VOLATILE MEMORY DEVICE, A NON-VOLATILE MEMORY
DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7955877
A METHOD FOR SIMULATING LONG-TERM PERFORMANCE OF A NON-VOLATILE MEMORY BY
EXPOSING THE NON-VOLATILE MEMORY TO HEAVY-ION RADIATION
FREESCALE SEMICONDUCTOR, INC.
7955929
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7955953
METHOD OF FORMING STACKED DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
7955973
METHOD AND APPARATUS FOR IMPROVEMENTS IN CHIP MANUFACTURE AND DESIGN
FREESCALE SEMICONDUCTOR, INC.
7956400
MIM CAPACITOR INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
7956471
MOLD AND SUBSTRATE FOR USE WITH MOLD
FREESCALE SEMICONDUCTOR, INC.
7956594
DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.
7956662
FLIP-FLOP CIRCUIT WITH INTERNAL LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
7956679
DIFFERENTIAL AMPLIFIER WITH OFFSET VOLTAGE TRIMMING
FREESCALE SEMICONDUCTOR, INC.
7956781
ANALOGUE-TO-DIGITAL CONVERTER APPARATUS AND METHOD OF REUSING AN
ANALOGUE-TO-DIGITAL CONVERTER CICRCUIT
FREESCALE SEMICONDUCTOR, INC.
7957190
MEMORY HAVING P-TYPE SPLIT GATE MEMORY CELLS AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7957218
MEMORY CONTROLLER WITH SKEW CONTROL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7957707
SYSTEMS, APPARATUS AND METHODS FOR PERFORMING DIGITAL PRE-DISTORTION BASED ON
LOOKUP TABLE GAIN VALUES
FREESCALE SEMICONDUCTOR, INC.
7957716
BASEBAND FILTERS FOR USE IN WIRELESS COMMUNICATION DEVICES
FREESCALE SEMICONDUCTOR, INC.
7958173
POPULATION COUNT APPROXIMATION CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7958281
METHOD AND APPARATUS FOR TRANSMITTING DATA IN A FLEXRAY NODE
FREESCALE SEMICONDUCTOR, INC.
7958401
DEBUG TRACE MESSAGING WITH ONE OR MORE CHARACTERISTIC INDICATORS
FREESCALE SEMICONDUCTOR, INC.
7960243
METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7960267
METHOD FOR MAKING A STRESSED NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
7960814
STRESS RELIEF OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
7960983
CIRCUIT FOR DETECTING BONDING DEFECT IN MULTI-BONDING WIRE
FREESCALE SEMICONDUCTOR, INC.
7961063
BALUN SIGNAL TRANSFORMER AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7962718
METHODS FOR PERFORMING EXTENDED TABLE LOOKUPS
FREESCALE SEMICONDUCTOR, INC.
7962805
SYSTEM AND METHOD FOR PREVENTING A RACE CONDITION
FREESCALE SEMICONDUCTOR, INC.
7962868
METHOD FOR FORMING A SEMICONDUCTOR DEVICE USING OPTICAL PROXIMITY CORRECTION FOR
THE OPTICAL LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
7964502
MULTILAYERED THROUGH VIA
FREESCALE SEMICONDUCTOR, INC.
7965117
CHARGE PUMP FOR PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
7965119
DEVICE AND METHOD FOR HADLING METASTABLE SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7965125
CURRENT DRIVE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7965129
TEMPERATURE COMPENSATED CURRENT REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7965130
LOW POWER CHARGE PUMP AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
7966529
SYSTEM AND METHOD FOR TESTING MEMORY BLOCKS IN AN SOC DESIGN
FREESCALE SEMICONDUCTOR, INC.
7968394
TRANSISTOR WITH IMMERSED CONTACTS AND METHODS OF FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
7969026
FLEXIBLE CARRIER FOR HIGH VOLUME ELECTRONIC PACKAGE FABRICATION
FREESCALE SEMICONDUCTOR, INC.
7969164
METHOD AND APPARATUS FOR MINI MODULE EMI SHIELDING EVALUATION
FREESCALE SEMICONDUCTOR, INC.
7969167
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT WITH SHARED CAPACITOR BANK FOR
OFFSETTING AND ANALOG-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
7969179
METHOD AND APPARATUS FOR INCREASING SECURITY IN A SYSTEM USING AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7969181
DEVICE AND METHOD FOR ADJUSTING AN IMPEDANCE OF AN OUTPUT DRIVER OF AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7969196
CIRCUITS AND METHODS FOR BUFFERING AND COMMUNICATING DATA SIGNALS
FREESCALE SEMICONDUCTOR, INC.
7969339
ELECTRONIC DEVICE AND INTEGRATED CIRCUIT COMPRISING A DELTA-SIGMA CONVERTER AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7970087
EYE CENTER DETERMINATION SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7970128
SYSTEMS AND METHODS FOR EFFICIENT GENERATION OF HASH VALUES OF VARYING BIT
WIDTHS
FREESCALE SEMICONDUCTOR, INC.
7971082
METHOD AND SYSTEM FOR ESTIMATING POWER CONSUMPTION OF INTEGRATED CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.
7971105
DEVICE AND METHOD FOR DETECTING AND CORRECTING TIMING ERRORS
FREESCALE SEMICONDUCTOR, INC.
7972913
METHOD FOR FORMING A SCHOTTKY DIODE
FREESCALE SEMICONDUCTOR, INC.
7972922
METHOD OF FORMING A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
7973392
ELECTRONIC DEVICE AND METHOD FOR MANUFACTURING STRUCTURE FOR ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7973545
TIME RESOLVED RADIATION ASSISTED DEVICE ALTERATION
FREESCALE SEMICONDUCTOR, INC.
7973570
SAMPLE-AND-HOLD (S/H) CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7973595
POWER SWITCH CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7975120
DYNAMIC ALLOCATION OF MESSAGE BUFFERS
FREESCALE SEMICONDUCTOR, INC.
7975183
DYNAMIC DEBUGGING OF PLATFORM TRANSACTIONS VIA CONTEXT AWARE TRANSACTIONAL DEBUG
MARKING
FREESCALE SEMICONDUCTOR, INC.
7975307
SECURING PROPRIETARY FUNCTIONS FROM SCAN ACCESS
FREESCALE SEMICONDUCTOR, INC.
7977241
METHOD FOR FABRICATING HIGHLY RELIABLE INTERCONNECTS
FREESCALE SEMICONDUCTOR, INC.
7977785
ELECTRONIC DEVICE AND METHOD OF PACKAGING AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
7977948
SENSOR DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
7977983
A DEVICE HAVING SYNCHRONIZING CAPABILITIES AND A METHOD FOR SYNCHRONIZING
FREESCALE SEMICONDUCTOR, INC.
7978757
CONFIGURABLE RECEIVER AND A METHOD FOR CONFIGURING A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7978793
METHOD FOR GENERATING SOFT DECISION SIGNAL FROM HARD DECISION SIGNAL IN A
RECEIVER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7978796
RECOVERING SYMBOLS IN A COMMUNICATION RECEIVER
FREESCALE SEMICONDUCTOR, INC.
7981730
INTEGRATED CONFORMAL SHIELDING METHOD AND PROCESS USING REDISTRIBUTED CHIP
PACKAGING
FREESCALE SEMICONDUCTOR, INC.
7981808
METHOD OF FORMING A GATE DIELECTRIC BY IN-SITU PLASMA
FREESCALE SEMICONDUCTOR, INC.
7982247
TRANSISTOR WITH GAIN VARIATION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7982282
HIGH EFFICIENCY AMPLIFIER WITH REDUCED PARASITIC CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.
7982521
DEVICE AND SYSTEM FOR REDUCING NOISE INDUCED ERRORS
FREESCALE SEMICONDUCTOR, INC.
7982542
POWER TRANSISTOR FEEDBACK CIRCUIT WITH NOISE AND OFFSET COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7982800
VIDEO DE-INTERLACER USING MOTION RESIDUE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
7983371
SYSTEM AND METHOD FOR USING PROGRAMMABLE FREQUENCY OFFSETS IN A DATA NETWORK
FREESCALE SEMICONDUCTOR, INC.
7984210
METHOD FOR TRANSMITTING A DATUM FROM A TIME-DEPENDENT DATA STORAGE MEANS
FREESCALE SEMICONDUCTOR, INC.
7984229
PIPELINED TAG AND INFORMATION ARRAY ACCESS WITH SPECULATIVE RETRIEVAL OF TAG
THAT CORRESPONDS TO INFORMATION ACCESS
FREESCALE SEMICONDUCTOR, INC.
7984336
METHOD AND SYSTEM FOR STORING DATA FROM A PLURALITY OF PROCESSORS
FREESCALE SEMICONDUCTOR, INC.
7984655
ENTRAPMENT DETECTION AND PREVENTION DEVICE FOR OPENING/CLOSING MECHANISM
FREESCALE SEMICONDUCTOR, INC.
7985122
METHOD OF POLISHING A LAYER USING A POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.
7985649
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
7985655
THROUGH-VIA AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
7985659
SEMICONDUCTOR DEVICE WITH A CONTROLLED CAVITY AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
7985672
SOLDER BALL ATTACHMENT RING AND METHOD OF USE
FREESCALE SEMICONDUCTOR, INC.
7986006
SINGLE TRANSISTOR MEMORY CELL WITH REDUCED RECOMBINATION RATES
FREESCALE SEMICONDUCTOR, INC.
7986166
CLOCK BUFFER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
7986172
SWITCHING CIRCUIT WITH GATE DRIVER HAVING PRECHARGE PERIOD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7986189
AMPLIFIER WITH FEEDBACK
FREESCALE SEMICONDUCTOR, INC.
7986252
SYSTEM AND METHOD FOR REMOVING GLITCHES FROM A BIT STREAM
FREESCALE SEMICONDUCTOR, INC.
7987322
SNOOP REQUEST MANAGEMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7989347
PROCESS FOR FILLING RECESSED FEATURES IN A DIELECTRIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
7989951
DIE ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
7989965
UNDERFILL DISPENSING SYSTEM FOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
7990795
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH
FREESCALE SEMICONDUCTOR, INC.
7991921
SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION OF MEMORY IN AN I/O CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
7993971
FORMING A 3-D SEMICONDUCTOR DIE STRUCTURE WITH AN INTERMETALLIC FORMATION
FREESCALE SEMICONDUCTOR, INC.
7994069
SEMICONDUCTOR WAFER WITH LOW-K DIELECTRIC LAYER AND PROCESS FOR FABRICATION
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
7994766
DIFFERENTIAL CURRENT SENSOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
7995607
ARBITER FOR A SERIAL BUS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
7998822
SEMICONDUCTOR FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
7998852
RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE
FREESCALE SEMICONDUCTOR, INC.
7999581
A SYSTEM AND A METHOD FOR PROVIDING AN OUTPUT CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
7999601
CHARGE PUMP AND CONTROL SCHEME
FREESCALE SEMICONDUCTOR, INC.
7999709
CONTINUOUS-TIME IMAGE-REJECT FILTER WITH DISCRETE-TIME-FEEDBACK
FREESCALE SEMICONDUCTOR, INC.
8000408
LOOP DELAY AND GAIN CONTROL METHODS IN CLOSED-LOOP TRANSMITTERS AND WIRELESS
DEVICES
FREESCALE SEMICONDUCTOR, INC.
8000821
AUDIO COMMUNICATION UNIT AND INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8001309
METHOD AND SYSTEM OF GROUPING INTERRUPTS FROM A TIME-DEPENDENT DATA STORAGE
MEANS
FREESCALE SEMICONDUCTOR, INC.
8001430
DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
8001591
DISTRIBUTED RESOURCE ACCESS PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8001602
DATA SCAN MECHANISM
FREESCALE SEMICONDUCTOR, INC.
8003517
A METHOD FOR FORMING INTERCONNECTS FOR 3-D APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
8003539
INTEGRATED ASSIST FEATURES FOR EPITAXIAL GROWTH
FREESCALE SEMICONDUCTOR, INC.
8004068
SHIELDED MULTI-LAYER PACKAGE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
8004069
IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8004080
EDGE MOUNTED INTEGRATED CIRCUITS WITH HEAT SINK
FREESCALE SEMICONDUCTOR, INC.
8004207
LED DRIVER WITH PRECHARGE AND TRACK/HOLD
FREESCALE SEMICONDUCTOR, INC.
8004319
PROGRAMMABLE CLOCK DIVIDER
FREESCALE SEMICONDUCTOR, INC.
8004367
VCO CONTROL AND METHODS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8004907
SRAM WITH READ AND WRITE ASSIST
FREESCALE SEMICONDUCTOR, INC.
8006015
DEVICE AND METHOD FOR MANAGING ACCESS REQUESTS
FREESCALE SEMICONDUCTOR, INC.
8006113
SYSTEM AND METHOD FOR CONTROLLING VOLTAGE LEVEL AND CLOCK FREQUENCY SUPPLIED TO
A SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8006141
METHOD FOR SPEEDING UP SERIAL DATA TOLERANCE TESTING
FREESCALE SEMICONDUCTOR, INC.
8008786
DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE
FREESCALE SEMICONDUCTOR, INC.
8008934
BURN-IN SYSTEM FOR ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
8008935
TESTER AND A METHOD FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8008964
VARIABLE INPUT VOLTAGE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
8009397
METHOD AND CIRCUIT FOR EFUSE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8009489
MEMORY WITH READ CYCLE WRITE BACK
FREESCALE SEMICONDUCTOR, INC.
8009658
METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS AND MEDIA ACCESS
CONTROL
FREESCALE SEMICONDUCTOR, INC.
8009673
A METHOD AND DEVICE FOR PROCESSING FRAMES
FREESCALE SEMICONDUCTOR, INC.
8009744
TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8010074
MIXER CIRCUITS FOR SECOND ORDER INTERCEPT POINT CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
8010077
DC OFFSET CALIBRATION IN A DIRECT CONVERSION RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8010854
METHOD AND CIRCUIT FOR BROWNOUT DETECTION IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8012799
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
8014457
METHOD OF PROVIDING A DATA SIGNAL FOR CHANNEL ESTIMATION AND CIRCUIT THEREOF
FREESCALE SEMICONDUCTOR, INC.
8014682
FREE-SPACE OPTICAL COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8014737
POWER CONTROL SYSTEM FOR A WIRELESS COMMUNICATION UNIT
FREESCALE SEMICONDUCTOR, INC.
8015470
APPARATUS AND METHOD FOR DECODING BURSTS OF CODED INFORMATION
FREESCALE SEMICONDUCTOR, INC.
8016183
ADJUSTABLE CLAMP SYSTEM AND METHOD FOR WIRE BONDING DIE ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
8017469
DUAL HIGH-K OXIDES WITH SiGe CHANNEL
FREESCALE SEMICONDUCTOR, INC.
8017474
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A RESISTOR-CAPACITOR FILTER
FREESCALE SEMICONDUCTOR, INC.
8017497
METHOD FOR MANUFACTURING SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
8018018
A TEMPERATURE SENSING DEVICE
FREESCALE SEMICONDUCTOR, INC.
8018197
VOLTAGE REFERENCE DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
8018200
CONTROL APARATUS AND METHOD OF REGULATING POWER
FREESCALE SEMICONDUCTOR, INC.
8018247
APPARATUS FOR REDUCING POWER CONSUMPTION USING SELECTIVE POWER GATING
FREESCALE SEMICONDUCTOR, INC.
8018259
PHASE-LOCKED LOOP HAVING A FEEDBACK CLOCK DETECTOR CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8020014
METHOD FOR POWER REDUCTION AND A DEVICE HAVING POWER REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8020017
MANAGEMENT OF POWER DOMAINS IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8020067
APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME
FREESCALE SEMICONDUCTOR, INC.
8020443
TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL DIRECTIONS
FREESCALE SEMICONDUCTOR, INC.
8021926
SEMICONDUCTOR DEVICE WITH LOW RESISTANCE BACK-SIDE COUPLING
FREESCALE SEMICONDUCTOR, INC.
8021957
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING INSULATING LAYERS HAVING
DIFFERENT STRAINS
FREESCALE SEMICONDUCTOR, INC.
8021970
METHOD OF ANNEALING A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
8022505
SEMICONDUCTOR DEVICE STRUCTURE AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8022507
VARACTOR DIODES
FREESCALE SEMICONDUCTOR, INC.
8022850
MULTIPLE-BIT, DIGITALTO-ANALOG CONVERTERS AND CONVERSION METHODS
FREESCALE SEMICONDUCTOR, INC.
8023457
FEEDBACK REDUCTION FOR MIMO PRECODED SYSTEM BY EXPLOITING CHANNEL CORRELATION
FREESCALE SEMICONDUCTOR, INC.
8024620
DYNAMIC ADDRESS-TYPE SELECTION CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8026700
DC TO DC CONVERTER HAVING SWITCH CONTROL AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8026760
GAIN ENHANCED SWITCHED CAPACITOR CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8028178
ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB DEVICES
FREESCALE SEMICONDUCTOR, INC.
8030153
HIGH VOLTAGE TMOS SEMICONDUCTOR DEVICE WITH LOW GATE CHARGE STRUCTURE AND METHOD
OF MAKING
FREESCALE SEMICONDUCTOR, INC.
8030173
SILICON NITRIDE HARDSTOP ENCAPSULATION LAYER FOR STI REGION
FREESCALE SEMICONDUCTOR, INC.
8030220
PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A
METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.
8030763
SEMICONDUCTOR PACKAGE WITH REDUCED INDUCTIVE COUPLING BETWEEN ADJACENT BONDWIRE
ARRAYS
FREESCALE SEMICONDUCTOR, INC.
8030953
DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
8030983
COMMON MODE TRACKING RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8030986
POWER TRANSISTOR WITH TURN OFF CONTROL AND METHOD FOR OPERATING
FREESCALE SEMICONDUCTOR, INC.
8031549
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8032030
MULTIPLE CORE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8035156
SPLIT-GATE NON-VOLATILE MEMORY CELL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8035314
METHOD AND DEVICE FOR LED CHANNEL MANAGEMENT IN LED DRIVER
FREESCALE SEMICONDUCTOR, INC.
8035315
LED DRIVER WITH FEEDBACK CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
8035448
DIFFERENTIAL AMPLIFIER THAT COMPENSATES FOR PROCESS VARIATIONS
FREESCALE SEMICONDUCTOR, INC.
8035943
PROTECTION CIRCUIT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8036260
SYSTEM AND METHOD FOR EQUALIZING AN INCOMING SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8036312
SYSTEM AND METHOD FOR DETERMINING SIGNAL PHASE
FREESCALE SEMICONDUCTOR, INC.
8039312
METHOD FOR FORMING A CAPPED MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
8039339
SEPARATE LAYER FORMATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8039341
SELECTIVE UNIAXIAL STRESS MODIFICATION FOR USE WITH STRAINED SILICON ON
INSULATOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8039386
METHOD FOR FORMING A THROUGH SILICON VIA (TSV)
FREESCALE SEMICONDUCTOR, INC.
8040079
PEAK DETECTION WITH DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
8040143
CAPACITANCE SENSING WITH MISMATCH COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
8040643
POWER SUPPLY SWITCHING APPARATUS WITH SEVERE OVERLOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.
8040700
CHARGE PUMP FOR USE WITH A SYNCHRONOUS LOAD
FREESCALE SEMICONDUCTOR, INC.
8040746
EFFICIENT WORD LINES, BIT LINE AND PRECHARGE TRACKING IN SELF- TIMED MEMORY
DEVICE
FREESCALE SEMICONDUCTOR, INC.
8041132
SYSTEM AND METHOD FOR LOAD BALANCING A VIDEO SIGNAL IN A MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8041899
SYSTEM AND METHOD FOR FETCHING INFORMATION TO A CACHE MODULE USING A WRITE BACK
ALLOCATE ALGORITHM
FREESCALE SEMICONDUCTOR, INC.
8041901
PERFORMANCE MONITORING DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8042002
METHOD AND APPARATUS FOR HANDLING SHARED HARDWARE AND SOFTWARE DEBUG RESOURCE
EVENTS IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8042071
CIRCUIT AND METHOD FOR AVOIDING SOFT ERRORS IN STORAGE DEVICES
FREESCALE SEMICONDUCTOR, INC.
8043888
PHASE CHANGE MEMORY CELL WITH HEATER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8043951
METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
OBTAINABLE THEREWITH
FREESCALE SEMICONDUCTOR, INC.
8044494
STACKABLE MOLDED PACKAGES AND METHODS OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8044837
ANALOGUE TO DIGITAL CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
8045943
HIGH PERFORMANCE CMOS RADIO FREQUENCY RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8046567
MULTI-THREADED PROCESSOR ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
8048738
METHOD FOR FORMING A SPLIT GATE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8049299
ANTIFUSES WITH CURVED BREAKDOWN REGIONS
FREESCALE SEMICONDUCTOR, INC.
8049313
HEAT SPREADER FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8049439
LED DRIVER WITH DYNAMIC HEADROOM CONTROL
FREESCALE SEMICONDUCTOR, INC.
8049549
DELTA PHI GENERATOR WITH START-UP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8049550
METHOD FOR POWER REDUCTION AND A DEVICE HAVING POWER REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8050048
LEAD FRAME WITH SOLDER FLOW CONTROL
FREESCALE SEMICONDUCTOR, INC.
8050179
METHOD AND SYSTEM FOR ACKNOWLEDGING FRAMES IN A COMMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
8050371
METHOD AND SYSTEM FOR COMPENSATING FOR THE EFFECT OF PHASE DRIFT IN A DATA
SAMPLING CLOCK
FREESCALE SEMICONDUCTOR, INC.
8050904
SYSTEM AND METHOD FOR CIRCUIT SYMBOLIC TIMING ANALYSIS OF CIRCUIT DESIGNS
FREESCALE SEMICONDUCTOR, INC.
8051226
CIRCULAR BUFFER SUPPORT IN A SINGLE INSTRUCTION MULTIPLE DATA (SIMD) DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8053866
VARACTOR STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
8056415
SEMICONDUCTOR DEVICE WITH REDUCED SENSITIVITY TO PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
8058143
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.
8059380
PACKAGE LEVEL ESD PROTECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8059482
MEMORY USING MULTIPLE SUPPLY VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
8060043
ADAPTIVE IIP2 CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
8060324
DEVICE AND A METHOD FOR ESTIMATING TRANSISTOR PARAMETER VARIATIONS
FREESCALE SEMICONDUCTOR, INC.
8060654
NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK
FREESCALE SEMICONDUCTOR, INC.
8060724
PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA
(SIMD) DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8060770
METHOD AND SYSTEM FOR CLOCK SKEW REDUCTION IN CLOCK TREES
FREESCALE SEMICONDUCTOR, INC.
8061185
METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8062424
METHOD AND APPARATUS FOR MOLDING SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
8062953
SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS
FREESCALE SEMICONDUCTOR, INC.
8062975
THROUGH SUBSTRATE VIAS
FREESCALE SEMICONDUCTOR, INC.
8063402
INTEGRATED CIRCUIT HAVING A FILLER STANDARD CELL
FREESCALE SEMICONDUCTOR, INC.
8063624
HIGH SIDE HIGH VOLTAGE SWITCH WITH OVER CURRENT AND OVER VOLTAGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8063678
CHARGE PUMP FOR PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
8063685
PUSLED FLIP-FLOP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8063710
SELF-CALIBRATING OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
8063810
UNFOLDING VCO-BASED QUANTIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8064329
CONTROL AND DATA INFORMATION COMMUNICATION IN A WIRELESS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8065646
METHOD AND A COMPUTER READABLE MEDIUM FOR PERFORMING STATIC TIMING ANALYSIS OF A
DESIGN OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8068574
SYSTEMS, APPARATUS, AND METHODS FOR PERFORMING DIGITAL PRE-DISTORTION WITH
FEEDBACK SIGNAL ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
8068795
RF MULTIBAND TRANSMITTER WITH BALUN
FREESCALE SEMICONDUCTOR, INC.
8070357
DEVICE AND METHOD FOR EVALUATING A TEMPERATURE
FREESCALE SEMICONDUCTOR, INC.
8071459
METHOD OF SEALING AN AIR GAP IN A LAYER OF A SEMICONDUCTOR STRUCTURE AND
SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8071461
LOW LOSS SUBSTRATE FOR INTEGRATED PASSIVE DEVICES
FREESCALE SEMICONDUCTOR, INC.
8072062
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
8073078
SPLIT CHANNEL RECEIVER WITH VERY LOW SECOND ORDER INTERMODULATION
FREESCALE SEMICONDUCTOR, INC.
8074195
SYSTEM AND METHOD FOR EVALUATING A DYNAMIC POWER CONSUMPTION OF A BLOCK
FREESCALE SEMICONDUCTOR, INC.
8076189
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8076979
LOCK DETECTION CIRCUIT FOR PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
8076981
SELF-CALIBRATING OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
8077063
METHOD AND SYSTEM FOR DETERMINING BIT STREAM ZONE STATISTICS
FREESCALE SEMICONDUCTOR, INC.
8077521
BITLINE CURRENT GENERATOR FOR A NON-VOLATILE MEMORY ARRAY AND A NON-VOLATILE
MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
8077533
MEMORY AND METHOD FOR SENSING DATA IN A MEMORY USING COMPLEMENTARY SENSING
SCHEME
FREESCALE SEMICONDUCTOR, INC.
8077698
METHOD AND DEVICE FOR FRAME AND SLOT SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.
8077775
SYSTEMS AND METHOD OF ADAPTIVE RATE CONTROL FOR A VIDEO ENCODER
FREESCALE SEMICONDUCTOR, INC.
8077803
QUARTER DUTY CYCLE PULSE GENERATOR FOR INTERLEAVED SWITCHING MIXER
FREESCALE SEMICONDUCTOR, INC.
8077816
FAST PREDICTIVE AUTOMATIC GAIN CONTROL FOR DYNAMIC RANGE REDUCTION IN WIRELESS
COMMUNICATION RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8077839
HANDHELD DEVICE FOR DIALING OF PHONE NUMBERS EXTRACTED FROM A VOICEMAIL
FREESCALE SEMICONDUCTOR, INC.
8078353
SELF MONITORING BRAKING SYSTEM FOR VEHICLES
FREESCALE SEMICONDUCTOR, INC.
8078781
DEVICE HAVING PRIORITY UPGRADE MECHANISM CAPABILITIES AND A METHOD FOR UPDATING
PRIORITIES
FREESCALE SEMICONDUCTOR, INC.
8078845
DEVICE AND METHOD FOR PROCESSING INSTRUCTIONS BASED ON MASKED REGISTER GROUP
SIZE INFORMATION
FREESCALE SEMICONDUCTOR, INC.
8080439
METHOD OF MAKING A VERTICAL PHASE CHANGE MEMORY (PCM) AND A PCM DEVICE
FREESCALE SEMICONDUCTOR, INC.
8080444
METHOD FOR FORMING A PACKAGED SEMICONDUCTOR DEVICE HAVING A GROUND PLANE
FREESCALE SEMICONDUCTOR, INC.
8080448
SEMICONDUCTOR DEVICE WITH NESTED ROWS OF CONTACTS
FREESCALE SEMICONDUCTOR, INC.
8081026
METHOD FOR SUPPLYING AN OUTPUT SUPPLY VOLTAGE TO A POWER GATED CIRCUIT AND AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8082789
MATCHED MULTIPLIER CIRCUIT HAVING REDUCED PHASE SHIFT FOR USE IN MEMS SENSING
APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
8084786
SILICIDED BASE STRUCTURE FOR HIGH FREQUENCY TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
8085200
SYSTEM AND METHOD FOR ESTABLISHING A WPAN WITH PRECISE LOCATIONING CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
8085700
SYSTEM NODE AND METHOD FOR PROVIDING MEDIA ARBITRATION
FREESCALE SEMICONDUCTOR, INC.
8085868
PHASE MODULATING AND COMBINING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8085954
MICROPHONE AMPLIFICATION ARRANGEMENT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8086234
BROADCAST HANDOFF BETWEEN COMMUNICATION NETWORKS
FREESCALE SEMICONDUCTOR, INC.
8088657
INTEGRATED CIRCUIT USING FINFETS AND HAVING A STATIC RANDOM ACCESS MEMORY (SRAM)
FREESCALE SEMICONDUCTOR, INC.
8089259
INTEGRATED CIRCUIT AND A METHOD FOR RECOVERING FROM A LOW-POWER PERIOD
FREESCALE SEMICONDUCTOR, INC.
8089978
METHOD FOR MANAGING UNDER-RUN AND A DEVICE HAVING UNDER-RUN MANAGEMENT
CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8090892
ORDERED QUEUE AND METHODS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8090984
ERROR DETECTION AND COMMUNICATION OF AN ERROR LOCATION IN MULTI-PROCESSOR DATA
PROCESSING SYSTEM HAVING PROCESSORS OPERATING IN LOCKSTEP
FREESCALE SEMICONDUCTOR, INC.
8091257
STEAM IRON WITH ACCELERATION AND TILT DETECTION
FREESCALE SEMICONDUCTOR, INC.
8093084
SEMICONDUCTOR DEVICE WITH PHOTONICS
FREESCALE SEMICONDUCTOR, INC.
8093102
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A PLURALITY OF SINGULATED DIE
FREESCALE SEMICONDUCTOR, INC.
8093700
PACKAGING MILLIMETER WAVE MODULES
FREESCALE SEMICONDUCTOR, INC.
8093880
PROGRAMMABLE VOLTAGE REFERENCE WITH A VOLTAGE REFERENCE CIRCUIT HAVING A
SELF-CASCODE METAL-OXIDE SEMICONDUCTOR FIELD-EFFECT TRANSISTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8093929
PROGRAMMABLE DIGITAL CLOCK SIGNAL FREQUENCY DIVIDER MODULE AND MODULAR DIVIDER
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8093933
METHOD FOR FAST TRACKING AND JITTER IMPROVEMENT IN ASYNCHRONOUS SAMPLE RATE
CONVERSION
FREESCALE SEMICONDUCTOR, INC.
8094755
RAMPING IN MULTIMODE TRANSMITTERS USING PRIMED FILTERS
FREESCALE SEMICONDUCTOR, INC.
8094769
PHASE-LOCKED LOOP SYSTEM WITH A PHASE ERROR SPREADING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8095769
METHOD FOR ADDRESS COMPARISON AND A DEVICE HAVING ADDRESS COMPARISON
CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8095809
SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
8095831
PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8095836
TIME-BASED TECHNIQUES FOR DETECTING AN IMMINENT READ FAILURE IN A MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
8096179
SENSOR DEVICE WITH REDUCED PARASITIC-INDUCED ERROR
FREESCALE SEMICONDUCTOR, INC.
8096182
CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
8097494
METHOD OF MAKING AN INTEGRATED CIRCUIT PACKAGE WITH SHIELDING VIA RING SRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8097873
PHASE CHANGE MEMORY STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
8098744
REDUCING A PEAK-TO-AVERAGE RATIO OF A SIGNAL USING FILTERING
FREESCALE SEMICONDUCTOR, INC.
8099067
DATA SIGNAL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8099560
SYNCHRONIZATION MECHANISM FOR USE WITH A SNOOP QUEUE
FREESCALE SEMICONDUCTOR, INC.
8099580
TRANSLATION LOOK-ASIDE BUFFER WITH A TAG MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8099657
ERROR CORRECTING VITERBI DECODER
FREESCALE SEMICONDUCTOR, INC.
8099729
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
8102399
METHOD AND DEVICE FOR PROCESSING IMAGE DATA STORED IN A FRAME BUFFER
FREESCALE SEMICONDUCTOR, INC.
8103833
A CACHE MEMORY AND A METHOD FOR SERVICING ACCESS REQUESTS
FREESCALE SEMICONDUCTOR, INC.
8105890
METHOD OF FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8105925
METHOD FOR FORMING AN INSULATED GATE FIELD EFFECT DEVICE
FREESCALE SEMICONDUCTOR, INC.
8105933
LOCALIZED ALLOYING FOR IMPROVED BOND RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
8106604
LED DRIVER WITH DYNAMIC POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
8111825
ENCRYPTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8111945
A SYSTEM AND METHOD FOR PROVIDING A BLENDED PICTURE
FREESCALE SEMICONDUCTOR, INC.
8112645
SYSTEM AND METHOD FOR POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
8114739
SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR
FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
8115288
LEAD FRAME FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8115414
LED DRIVER WITH SEGMENTED DYNAMIC HEADROOM CONTROL
FREESCALE SEMICONDUCTOR, INC.
8115469
DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8115499
DEVICE WITH PROXIMITY DETECTION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
8115516
CIRCUIT ARRANGEMENT FOR FILTERING UNWANTED SIGNALS FROM A CLOCK SIGNAL,
PROCESSING SYSTEM AND METHOD OF FILTERING UNWANTED SIGNALS FROM A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8115544
AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8115863
VIDEO DE-INTERLACER USING PIXEL TRAJECTORY
FREESCALE SEMICONDUCTOR, INC.
8116153
READ ONLY MEMORY AND METHOD OF READING SAME
FREESCALE SEMICONDUCTOR, INC.
8116318
A METHOD FOR SCHEDULING ATM CELLS AND A DEVICE HAVING ATM CELL SCHEDULING
CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8116397
SYSTEM AND METHOD FOR SYMBOL BOUNDARY DETECTION IN ORTHOGONAL FREQUENCY DIVISON
MULTIPLEXING BASED DATA COMMUNICATION
FREESCALE SEMICONDUCTOR, INC.
8116687
DYNAMIC FREQUENCY SELECTION IN WIRELESS DEVICES
FREESCALE SEMICONDUCTOR, INC.
8117383
HARDWARE ACCELERATOR BASED METHOD AND DEVICE FOR STRING SEARCHING
FREESCALE SEMICONDUCTOR, INC.
8117399
PROCESSING OF COHERENT AND INCOHERENT ACCESSES AT A UNIFORM CACHE
FREESCALE SEMICONDUCTOR, INC.
8117400
SYSTEM AND METHOD FOR FETCHING AN INFORMATION UNIT
FREESCALE SEMICONDUCTOR, INC.
8117483
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8117618
FORWARD PROGRESS MECHANISM FOR A MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8117642
COMPUTING DEVICE WITH ENTRY AUTHENTICATION INTO TRUSTED EXECUTION ENVIRONMENT
AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8119334
METHOD OF MAKING A SEMICONDUCTOR DEVICE USING NEGATIVE PHOTORESIST
FREESCALE SEMICONDUCTOR, INC.
8119431
METHOD OF FORMING A MICRO-ELECTROMECHANICAL SYSTEM (MEMS) HAVING A GAP STOP
FREESCALE SEMICONDUCTOR, INC.
8120404
FLIP-FLOP CIRCUIT WITH INTERNAL LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
8120412
VOLTAGE BOOSTING SYSTEM WITH SLEW RATE CONTROL AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8120660
IMAGE DATA UP SAMPLING
FREESCALE SEMICONDUCTOR, INC.
8120975
MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8121228
DETECTING A DATA FRAME
FREESCALE SEMICONDUCTOR, INC.
8121761
ACCELERATION SENSOR ARRANGEMENT, SAFING ARRANGEMENT FOR AN ACTIVATION SYSTEM,
ACTIVATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8122437
METHOD AND APPARATUS TO TRACE AND CORRELATE DATA TRACE AND INSTRUCTION TRACE FOR
OUT-OF-ORDER PROCESSORS
FREESCALE SEMICONDUCTOR, INC.
8125032
MODIFIED HYBRID ORIENTATION TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
8125231
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
8126101
METHOD AND APPARATUS FOR VARYING A DYNAMIC RANGE
FREESCALE SEMICONDUCTOR, INC.
8126422
RECEIVER HAVING VOLTAGE-TO-CURRENT AND CURRENT-TO-VOLTAGE CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
8127258
DATA PROCESSING DEVICE DESIGN TOOL AND METHODS
FREESCALE SEMICONDUCTOR, INC.
8129226
POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8130014
NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK
FREESCALE SEMICONDUCTOR, INC.
8130018
LATCH MODULE AND FREQUENCY DIVIDER
FREESCALE SEMICONDUCTOR, INC.
8131241
LINEAR VOLTAGE CONTROLLED VARIABLE ATTENUATOR WITH LINEAR DB/V GAIN SLOPE
FREESCALE SEMICONDUCTOR, INC.
8131316
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
8131914
AN ELECTRONIC DEVICE HAVING A MEMORY ELEMENT AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8131947
CACHE SNOOP LIMITING WITHIN A MULTIPLE MASTER DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8131948
SNOOP REQUEST ARBITRATION IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8131951
UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE ALLOCATION CACHE
MISS
FREESCALE SEMICONDUCTOR, INC.
8134219
SCHOTTKY DIODES
FREESCALE SEMICONDUCTOR, INC.
8134222
MOS CAPACITOR STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
8134241
ELECTRONIC ELEMENTS AND DEVICES WITH TRENCH UNDER BOND PAD FEATURE
FREESCALE SEMICONDUCTOR, INC.
8134384
METHOD FOR TESTING NOISE IMMUNITY OF AN INTEGRATED CIRCUIT AND A DEVICE HAVING
NOISE IMMUNITY TESTING CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
8134941
POWER SAVING IN SIGNAL PROCESSING IN RECEIVERS
FREESCALE SEMICONDUCTOR, INC.
8135094
RECEIVER I/Q GROUP DELAY MISMATCH CORRECTION
FREESCALE SEMICONDUCTOR, INC.
8135966
A METHOD AND DEVICE FOR POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
8136001
TECHNIQUE FOR INITIALIZING DATA AND INSTRUCTIONS FOR CORE FUNCTIONAL PATTERN
GENERATION IN MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8138007
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
8138062
ELECTRICAL COUPLING OF WAFER STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
8138073
METHOD FOR FORMING A SCHOTTKY DIODE HAVING A METAL-SEMICONDUCTOR SCHOTTKY
CONTACT
FREESCALE SEMICONDUCTOR, INC.
8138584
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
8139540
ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL
FREESCALE SEMICONDUCTOR, INC.
8139599
SYSTEM AND METHOD FOR OPERATING A COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8139683
A RECEIVER AND A METHOD FOR CHANNEL ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
8139760
ESTIMATING DELAY OR AN ECHO PATH IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8140110
CONTROLLING INPUT AND OUTPUT IN A MULTI-MODE WIRELESS PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8143074
SEMICONDUCTOR PROCESSING SYSTEM AND METHOD OF PROCESSING A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
8143126
METHOD FOR FORMING A VERTICAL MOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
8143921
LATCHED COMPARATOR AND METHODS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8143929
FLIP-FLOP HAVING SHARED FEEDBACK AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8145158
BIAS CIRCUIT FOR A RADIO FREQUENCY POWER-AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8145985
ERROR DETECTION SCHEMES FOR A UNIFIED CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8146039
OPTIMAL DISTANCE BASED BUFFER TREE FOR DATA PATH AND CLOCK
FREESCALE SEMICONDUCTOR, INC.
8148206
PACKAGE FOR HIGH POWER INTEGRATED CIRCUITS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
8148793
THREE DIMENSIONAL INTEGRATED PASSIVE DEVICE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
8149564
MEMS CAPACITIVE DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
8150350
ADAPTIVE IIP2 CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
8150360
DC OFFSET CALIBRATION IN A DIRECT CONVERSION RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8151075
MULTIPLE ACCESS TYPE MEMORY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8155189
SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING
FREESCALE SEMICONDUCTOR, INC.
8156265
DATA PROCESSOR COUPLED TO A SEQUENCER CIRCUIT THAT PROVIDES EFFICIENT SCALABLE
QUEUING AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8156273
METHOD AND SYSTEM FOR CONTROLLING TRANSMISSION AND EXECUTION OF COMMANDS IN AN
INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
8156357
VOLTAGE-BASED MEMORY SIZE SCALING IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8156411
ERROR CORRECTION OF AN ENCODED MESSAGE
FREESCALE SEMICONDUCTOR, INC.
8156805
MEMS INERTIAL SENSOR WITH FREQUENCY CONTROL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8158484
METHOD OF FORMING AN INVERTED T SHAPED CHANNEL STRUCTURE FOR AN INVERTED T
CHANNEL FIELD EFFECT TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8158492
MEMS MICROPHONE WITH CAVITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8160518
MULTI-MODE TRANSCEIVER HAVING TUNABLE HARMONIC TERMINATION CIRCUIT AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8161449
IMPROVING TEST PATTERN COVERAGE THROUGH PARALLEL DISCARD, FLOW CONTROL, AND
QUALITY METRICS
FREESCALE SEMICONDUCTOR, INC.
8163609
NANOCRYSTAL MEMORY WITH DIFFERENTIAL ENERGY BANDS AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
8163615
SPLIT-GATE NON-VOLATILE MEMORY CELL HAVING IMPROVED OVERLAP TOLERANCE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8164321
CURRENT INJECTOR CIRCUIT FOR SUPPLYING A LOAD TRANSIENT IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8164378
DEVICE AND TECHNIQUE FOR TRANSISTOR WELL BIASING
FREESCALE SEMICONDUCTOR, INC.
8165214
CIRCUIT AND METHOD FOR GENERATING FIXED POINT VECTOR DOT PRODUCT AND MATRIX
VECTOR VALUES
FREESCALE SEMICONDUCTOR, INC.
8165243
METHOD AND SYSTEM FOR GENERATING WAVELETS
FREESCALE SEMICONDUCTOR, INC.
8165255
MULTIRATE RESAMPLING AND FILTERING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8168464
MICROELECTRONIC ASSEMBLY WITH AN EMBEDDED WAVEGUIDE ADAPTER AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8168468
CONDUCTIVE BRIDGE RANDOM ACCESS MEMORY DEVICE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8169245
DUTY TRANSITION CONTROL IN PULSE WIDTH MODULATION SIGNALING
FREESCALE SEMICONDUCTOR, INC.
8169257
SYSTEM AND METHOD FOR COMMUNICATING BETWEEN MULTIPLE VOLTAGE TIERS
FREESCALE SEMICONDUCTOR, INC.
8169978
TECHNIQUES FOR FREQUENCY-DOMAIN JOINT DETECTION IN WIRELESS COMMUNICATIONS
SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
8170166
METHODS AND SYSTEMS FOR COMBINING TIMING SIGNALS FOR TRANSMISSION OVER A SERIAL
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
8170509
INCIDENT AND REFLECTED SIGNAL PHASE DIFFERENCE DETECTION
FREESCALE SEMICONDUCTOR, INC.
8171187
SYSTEM AND METHOD FOR ARBITRATING BETWEEN MEMORY ACCESS REQUESTS
FREESCALE SEMICONDUCTOR, INC.
8171336
METHOD FOR PROTECTING A SECURED REAL TIME CLOCK MODULE AND A DEVICE HAVING
PROTECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8171384
DEVICE HAVING TURBO DECODING CAPABILITIES AND A METHOD FOR TURBO DECODING
FREESCALE SEMICONDUCTOR, INC.
8173505
METHOD OF MAKING A SPLIT GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
8174251
SERIES REGULATOR WITH OVER CURRENT PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8174279
SOCKET CONNECTOR FOR CONNECTION LEAD OF SEMICONDUCTOR DEVICE UNDER TEST WITH
TESTER
FREESCALE SEMICONDUCTOR, INC.
8175213
SYSTEM AND METHOD FOR SETTING COUNTER THRESHOLD VALUE
FREESCALE SEMICONDUCTOR, INC.
8175276
ENCRYPTION APPARATUS WITH DIVERSE KEY RETENTION SCHEMES
FREESCALE SEMICONDUCTOR, INC.
8175548
METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS
FREESCALE SEMICONDUCTOR, INC.
8175560
METHOD AND SYSTEM FOR TUNING AN ANTENNA
FREESCALE SEMICONDUCTOR, INC.
8176227
METHOD AND SYSTEM FOR HIGH-SPEED DETECTION HANDSHAKE IN UNIVERSAL SERIAL BUS
BASED DATA COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8176340
METHOD AND SYSTEM FOR INITIAILIZING AN INTERFACE BETWEEN TWO CIRCUITS OF A
COMMUNICATION DEVICE WHILE A PROCESSOR OF THE FIRST CIRCUIT IS INACTIVE AND
WAKING UP THE PROCESSOR THEREAFTER
FREESCALE SEMICONDUCTOR, INC.
8177426
SUB-THRESHOLD CMOS TEMPERATURE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
8178401
METHOD FOR FABRICATING DUAL-METAL GATE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8178406
SPLIT GATE DEVICE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
8178942
ELECTRICALLY ALTERABLE CIRCUIT FOR USE IN AN INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
8178950
MULTILAYERED THROUGH A VIA
FREESCALE SEMICONDUCTOR, INC.
8179051
SERIAL CONFIGURATION FOR DYNAMIC POWER CONTROL IN LED DISPLAYS
FREESCALE SEMICONDUCTOR, INC.
8179108
REGULATOR HAVING PHASE COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8179187
SUBSTRATE NOISE PASSIVE CANCELLATION METHOD FOR BUCK CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8180007
METHOD FOR CLOCK AND DATA RECOVERY
FREESCALE SEMICONDUCTOR, INC.
8180969
CACHE USING PSEUDO LEAST RECENTLY USED (PLRU) CACHE REPLACEMENT WITH LOCKING
FREESCALE SEMICONDUCTOR, INC.
8181049
METHOD FOR CONTROLLING A FREQUENCY OF A CLOCK SIGNAL TO CONTROL POWER
CONSUMPTION AND A DEVICE HAVING POWER CONSUMPTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8181051
ELECTRONIC APPARATUS AND METHOD OF CONSERVING ENERGY
FREESCALE SEMICONDUCTOR, INC.
8181098
ERROR CORRECTING VITERBI DECODER
FREESCALE SEMICONDUCTOR, INC.
8183639
DUAL PORT STATIC RANDOM ACCESS MEMORY CELL LAYOUT
FREESCALE SEMICONDUCTOR, INC.
8184027
SEMICONDUCTOR DEVICE AND DIFFERENTIAL AMPLIFIER CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8184750
TECHNIQUES FOR INCREASING DECODING RELIABILITY IN AN ADAPTIVE MINIMUM MEAN
SQUARED ERROR WITH SUCCESSIVE INTERFERENCE CANCELLATION (MMSE/SIC) DECODER
FREESCALE SEMICONDUCTOR, INC.
8184812
SECURE COMPUTING DEVICE WITH MONOTONIC COUNTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8185798
TECHNIQUES FOR REDUCING JOINT DETECTION COMPLEXITY IN A CHANNEL-CODED
MULTIPLE-INPUT MULTIPLE-OUTPUT COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8186220
ACCELEROMETER WITH OVER-TRAVEL STOP STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8186221
VERTICALLY INTEGRATED MEMS ACCELERATION TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
8187978
METHOD OF FORMING OPENINGS IN A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8188539
FIELD-EFFECT SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8188543
ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STRUCTURE EXTENDING THROUGH A BURIED
INSULATING LAYER
FREESCALE SEMICONDUCTOR, INC.
8189408
MEMORY DEVICE HAVING SHIFTING CAPABILITY AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8189717
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8191085
METHOD AND APPARATUS FOR LOADING OR STORING MULTIPLE REGISTERS IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8193560
VOLTAGE LIMITING DEVICES
FREESCALE SEMICONDUCTOR, INC.
8193572
ELECTRONIC DEVICE INCLUDING TRENCHES AND DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
8193585
SEMICONDUCTOR DEVICE WITH INCREASED SNAPBACK VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
8193591
TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION
FREESCALE SEMICONDUCTOR, INC.
8193828
BUFFER APPARATUS, INTEGRATED CIRCUIT AND METHOD OF REDUCING A PORTION OF AN
OSCILLATION OF AN OUTPUT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8193868
SWITCHED CAPACITOR CIRCUIT FOR A VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
8194528
PACKET BASED DATA CELL DELINEATION
FREESCALE SEMICONDUCTOR, INC.
8198143
MOLD AND SUBSTRATE FOR USE WITH MOLD
FREESCALE SEMICONDUCTOR, INC.
8198703
ZENER DIODE WITH REDUCED SUBSTRATE CURRENT
FREESCALE SEMICONDUCTOR, INC.
8198705
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
8198737
METHOD OF FORMING WIRE BONDS IN SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
8198916
DIGITAL SIGNAL VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
8198933
MIXER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8198937
SWITCHED-CAPACITOR AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8199547
ERROR DETECTION IN A CONTENT ADDRESSABLE MEMORY (CAM)
FREESCALE SEMICONDUCTOR, INC.
8200733
DEVICE HAVING INTERLEAVING CAPABILITIES AND A METHOD FOR APPLYING AN
INTERLEAVING FUNCTION
FREESCALE SEMICONDUCTOR, INC.
8200908
METHOD FOR DEBUGGER INITIATED COHERENCY TRANSACTIONS USING A SHARED COHERENCY
MANAGER
FREESCALE SEMICONDUCTOR, INC.
8201025
DEBUG MESSAGING WITH SELECTIVE TIMESTAMP CONTROL
FREESCALE SEMICONDUCTOR, INC.
8202778
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA
FREESCALE SEMICONDUCTOR, INC.
8202798
IMPROVEMENTS FOR REDUCING ELECTROMIGRATION EFFECT IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8203822
DIGITAL SQUIB DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8204035
NETWORK NODE
FREESCALE SEMICONDUCTOR, INC.
8204129
SIMPLIFIED DEBLOCK FILTERING FOR REDUCED MEMORY ACCESS AND COMPUTATIONAL
COMPLEXITY
FREESCALE SEMICONDUCTOR, INC.
8204166
CLOCK CIRCUIT WITH CLOCK TRANSFER CAPABILITY AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8204458
TRANSMITTING DEVICE AND METHOD OF TUNING THE TRANSMITTING DEVICE
FREESCALE SEMICONDUCTOR, INC.
8205068
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
8209558
SYSTEM AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY IN A MULTIPLE VOLTAGE
ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
8211844
METHOD FOR CLEANING A SEMICONDUCTOR STRUCTURE AND CHEMISTRY THERE0F
FREESCALE SEMICONDUCTOR, INC.
8212159
CAPACITIVE TOUCHPAD METHOD USING MCU GPIO AND SIGNAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
8212292
HIGH GAIN TUNABLE BIPOLAR TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
8212321
SEMICONDUCTOR DEVICE WITH FEEDBACK CONTROL
FREESCALE SEMICONDUCTOR, INC.
8213343
COMMUNICATING CONVERSATIONAL DATA BETWEEN SIGNALS BETWEEN TERMINALS OVER A RADIO
LINK
FREESCALE SEMICONDUCTOR, INC.
8214674
INTEGRATED CIRCUIT HAVING A MICROCONTROLLER UNIT AND METHODS OF OPERATION
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8214722
METHOD AND SYSTEM FO SIGNAL ERROR DETERMINATION AND CORRECTION IN A FLEXRAY
COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8215177
APPARATUS AND METHOD FOR APPLYING STRESS-INDUCED OFFSET COMPENSATION IN SENSOR
DEVICES
FREESCALE SEMICONDUCTOR, INC.
8216882
MEMS SENSOR DEVICE WITH MULTI-STIMULUS SENSING AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
8216886
METHOD FOR MAKING SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8216918
METHOD OF FORMING A PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8217448
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8217511
REDISTRIBUTED CHIP PACKAGING WITH THERMAL CONTACT TO DEVICE BACKSIDE
FREESCALE SEMICONDUCTOR, INC.
8217605
MOTOR CONTROLLER FOR DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC MOTOR
SYSTEM, AND METHOD OF DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR
FREESCALE SEMICONDUCTOR, INC.
8217673
METHOD AND CIRCUIT FOR TESTING INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8219092
USER EQUIPMENT FREQUENCY ALLOCATION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8219761
MULTI-PORT HIGH-LEVEL CACHE UNIT AND A METHOD FOR RETRIEVING INFORMATION FROM A
MULTI-PORT HIGH-LEVEL CACHE UNIT
FREESCALE SEMICONDUCTOR, INC.
8220330
VERTICALLY INTEGRATED MEMS SENSOR DEVICE WITH MULTI-STIMULUS SENSING
FREESCALE SEMICONDUCTOR, INC.
8222943
MASTER-SLAVE FLIP-FLOP WITH TIMING ERROR CORRECTION
FREESCALE SEMICONDUCTOR, INC.
8223572
EFFICIENT WORD LINES, BIT LINE AND PRECHARGE TRACKING IN SELF- TIMED MEMORY
DEVICE
FREESCALE SEMICONDUCTOR, INC.
8223910
METHOD AND DEVICE FOR FRAME SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.
8225123
METHOD AND SYSTEM FOR INTEGRATED CIRCUIT POWER SUPPLY MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
8227861
MULTI-GATE SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
8228080
DEVICE AND METHOD FOR CURRENT ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
8228098
PULSE WIDTH MODULATION FREQUENCY CONVERSION
FREESCALE SEMICONDUCTOR, INC.
8228100
DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8228109
TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL
FREESCALE SEMICONDUCTOR, INC.
8228117
QUIET POWER UP AND POWER DOWN OF CLOSED LOOP DIGITAL PWM MODULATORS
FREESCALE SEMICONDUCTOR, INC.
8229502
MOBILE COMMUNICATIONS DEVICE, CONTROLLER, AND METHOD FOR CONTROLLING A MOBILE
COMMUNICATIONS DEVICE
FREESCALE SEMICONDUCTOR, INC.
8233524
RADIO TRANSMITTER IQ IMBALANCE MEASUREMENT AND CORRECTION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8234452
DEVICE AND METHOD FOR FETCHING INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
8234618
TRACE RECONSTRUCTION FOR SILICON VALIDATION OF ASYNCHRONOUS SYSTEMS-ON-CHIP
FREESCALE SEMICONDUCTOR, INC.
8236609
PACKAGING AN INTEGRATED CIRCUIT DIE WITH BACKSIDE METALLIZATION
FREESCALE SEMICONDUCTOR, INC.
8236638
SHALLOW TRENCH ISOLATION FOR SOI STRUCTURES COMBINING SIDEWALL SPACER AND BOTTOM
LINER
FREESCALE SEMICONDUCTOR, INC.
8237293
SEMICONDUCTOR PACKAGE WITH PROTECTIVE TAPE
FREESCALE SEMICONDUCTOR, INC.
8237424
REGULATED VOLTAGE SYSTEM AND METHOD OF PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8237700
SYNCHRONIZED PHASE-SHIFTED PULSE WIDTH MODULATION SIGNAL GENERATION
FREESCALE SEMICONDUCTOR, INC.
8238333
METHOD FOR TRANSMITTING DATA AND A DEVICE HAVING DATA TRANSMISSION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8238674
METHOD FOR ENCODING AND DECODING IMAGES
FREESCALE SEMICONDUCTOR, INC.
8238849
METHOD AND SYSTEM OF ADAPTIVE PREDISTORTION OF A WIRELESS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
8238860
TUNING A SECOND ORDER INTERCEPT POINT OF A MIXER IN A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8239587
DEVICE HAVING DATA SHARING CAPABILITIES AND A METHOD FOR SHARING DATA
FREESCALE SEMICONDUCTOR, INC.
8239625
PARITY GENERATOR FOR REDUNDANT ARRAY OF INDEPENDENT DISCS TYPE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8239745
PARITY DATA ENCODER FOR SERIAL COMMUNICATION
FREESCALE SEMICONDUCTOR, INC.
8239799
DESIGN PLACEMENT METHOD AND DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8239807
METHOD OF MAKING ROUTABLE LAYOUT PATTERN USING CONGESTION TABLE
FREESCALE SEMICONDUCTOR, INC.
8242564
SEMICONDUCTOR DEVICE WITH PHOTONICS
FREESCALE SEMICONDUCTOR, INC.
8242566
STACKED ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8242613
BOND PAD FOR SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
8242763
DC TO DC CONVERTER HAVING ABILITY OF SWITCHING BETWEEN CONTINUOUS AND
DISCONTINUOUS MODES AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8242815
MICROCONTROLLER UNIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8243405
CIRCUIT, INTEGRATED CIRCUIT AND METHOD FOR DISSIPATING HEAT FROM AN INDUCTIVE
LOAD
FREESCALE SEMICONDUCTOR, INC.
8243855
CALIBRATED QUADRATURE GENERATION FOR MULTI-GHZ RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8244381
MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8245068
POWER SUPPLY MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8245562
CIRCUIT AND METHOD FOR PRESSURE SENSOR TESTING
FREESCALE SEMICONDUCTOR, INC.
8247850
DUAL INTERLAYER DIELECTRIC STRESSOR INTEGRATION WITH A SACRIFICIAL UNDERLAYER
FILM STACK
FREESCALE SEMICONDUCTOR, INC.
8247869
LDMOS TRANSISTORS WITH A SPLIT GATE
FREESCALE SEMICONDUCTOR, INC.
8248130
DUTY CYCLE CORRECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8248133
PROGRAMMABLE DELAY TIMER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8248288
ANALOG TO DIGITAL CONVERTER WITH AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
8248743
DEVICE HAVING FAILURE RECOVERY CAPABILITIES AND A METHOD FOR FAILURE RECOVERY
FREESCALE SEMICONDUCTOR, INC.
8250319
OPERATING AN EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY
FREESCALE SEMICONDUCTOR, INC.
8251776
METHOD AND APPARATUS FOR CONDITIONING A CMP PAD
FREESCALE SEMICONDUCTOR, INC.
8252631
METHOD AND APPARATUS FOR INTEGRATED CIRCUIT PACKAGES USING MATERIALS WITH LOW
MELTING POINT
FREESCALE SEMICONDUCTOR, INC.
8252656
ZENER TRIGGERED ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8253453
BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8253458
DIGITAL PHASE LOCKED LOOP WITH REDUCED SWITCHING NOISE
FREESCALE SEMICONDUCTOR, INC.
8253479
OUTPUT DRIVER CIRCUITS FOR VOLTAGE REGULATORS
FREESCALE SEMICONDUCTOR, INC.
8253495
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8254161
DEVICE THAT CAN BE RENDERED USELESS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8254186
CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8255616
NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8255723
DEVICE HAVING MULTIPLE INSTRUCTION EXECUTION MODULES AND A MANAGEMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
8255748
SOFT ERROR AND TRANSIENT ERROR DETECTION DEVICE AND METHODS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8255861
EFFICIENT REPLAYING OF AUTOGRADED COVERAGE REGRESSIONS AND PERFORMANCE
VERIFICATION WITH DIRECTED TESTCASES
FREESCALE SEMICONDUCTOR, INC.
8258035
METHOD TO IMPROVE SOURCE/DRAIN PARASITICS IN VERTICAL DEVICES
FREESCALE SEMICONDUCTOR, INC.
8259427
POWER TRANSISTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8260151
OPTICAL COMMUNICATION INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
8261011
ONE-TIME PROGRAMMABLE MEMORY DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
8261047
QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS
FREESCALE SEMICONDUCTOR, INC.
8263463
NONVOLATILE SPLIT GATE MEMORY CELL HAVING OXIDE GROWTH
FREESCALE SEMICONDUCTOR, INC.
8264060
METHOD OF SEALING AN AIR GAP IN A LAYER OF A SEMICONDUCTOR STRUCTURE AND
SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8264082
SEMICONDUCTOR DEVICES WITH LOW RESISTANCE BACK-SIDE COUPLING
FREESCALE SEMICONDUCTOR, INC.
8264295
SWITCHED VARACTOR CIRCUIT FOR VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
8264393
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
8264896
INTEGRATED CIRCUIT HAVING AN ARRAY SUPPLY VOLTAGE CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8265216
TECHNIQUES FOR ASYNCHRONOUS DATA RECOVERY
FREESCALE SEMICONDUCTOR, INC.
8265573
WIRELESS SUBCRIBER COMMUNICATION UNIT AND METHOD OF POWER CONTROL WITH BACK-OFF
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8266414
METHOD FOR EXECUTING AN INSTRUCTION LOOP AND A DEVICE HAVING INSTRUCTION LOOP
EXECUTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8266498
IMPLEMENTATION OF MULTIPLE ERROR DETECTION SCHEMES FOR A CACHE
FREESCALE SEMICONDUCTOR, INC.
8270343
BROADCASTING OF TEXTUAL AND MULTIMEDIA INFORMATION
FREESCALE SEMICONDUCTOR, INC.
8271569
TECHNIQUES FOR PERFORMING DISCRETE FOURIER TRANSFORMS ON RADIX-2 PLATFORMS
FREESCALE SEMICONDUCTOR, INC.
8271719
NON-VOLATILE MEMORY CONTROLLER DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8274146
HIGH FREQUENCY INTERCONNECT PAD STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8274303
SCHMITT TRIGGER WITH TEST CIRCUIT AND METHOD FOR TESTING
FREESCALE SEMICONDUCTOR, INC.
8274415
SIGMA-DELTA MODULATOR APPARATUS AND METHOD OF GENERATING A MODULATED OUTPUT
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8275977
DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8276199
METHOD AND DEVICE FOR SECURE TEST PORT AUTHENTICATION
FREESCALE SEMICONDUCTOR, INC.
8278710
GUARD RING INTEGRATED LDMOS
FREESCALE SEMICONDUCTOR, INC.
8278902
DC TO DC SWITCHING POWER CONVERTER CONTROLLER USING SPREAD SPECTRUM PWM
FREESCALE SEMICONDUCTOR, INC.
8278932
METHOD AND DETECTOR FOR DETERMINING A STATE OF A SWITCH
FREESCALE SEMICONDUCTOR, INC.
8278960
METHOD AND CIRCUIT FOR MEASURING QUIESCENT CURRENT
FREESCALE SEMICONDUCTOR, INC.
8278977
REFRESH OPERATION DURING LOW POWER MODE CONFIGURATION
FREESCALE SEMICONDUCTOR, INC.
8278988
METHOD AND APPARATUS FOR GENERATING A MODULATED WAVEFORM SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8279144
LED DRIVER WITH FRAME-BASED DYNAMIC POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
8279566
MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8279877
A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
8281080
METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION
FREESCALE SEMICONDUCTOR, INC.
8281188
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.
8283207
METHODS OF FORMING THROUGH-SUBSTRATE CONDUCTOR FILLED VIAS, AND ELECTRONIC
ASSEMBLIES FORMED USING SUCH METHODS
FREESCALE SEMICONDUCTOR, INC.
8283244
METHOD FOR FORMING ONE TRANSISTOR DRAM CELL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8283748
LOW LOSS SUBSTRATE FOR INTEGRATED PASSIVE DEVICES
FREESCALE SEMICONDUCTOR, INC.
8283762
LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A METHOD OF MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8283764
MICROELECTRONIC ASSEMBLY WITH AN EMBEDDED WAVEGUIDE ADAPTER AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8283780
SURFACE MOUNT SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8283898
BATTERY CHARGING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8284534
OVERCURRENT PROTECTION CIRCUIT, INTEGRATED CIRCUIT, APPARATUS AND COMPUTER
PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
8284593
MULTI-PORT MEMORY HAVING A VARIABLE NUMBER OF USED WRITE PORTS
FREESCALE SEMICONDUCTOR, INC.
8284860
ERROR SIGNAL PROCESSING SYSTEMS FOR GENERATING A DIGITAL ERROR SIGNAL FROM AN
ANALOG ERROR SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8285908
BUS BRIDGE AND METHOD FOR INTERFACING OUT-OF-ORDER BUS AND MULTIPLE ORDERED
BUSES
FREESCALE SEMICONDUCTOR, INC.
8286011
METHOD OF WAKING PROCESSOR FROM SLEEP MODE
FREESCALE SEMICONDUCTOR, INC.
8286032
TRACE MESSAGING DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
8286040
DEVICE AND METHOD FOR TESTING A CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8286043
SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8288814
VIA DEFINITION FOR SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
8288847
DUAL DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8289001
BATTERY CHARGING CIRCUIT AND BATTERY CHARGER
FREESCALE SEMICONDUCTOR, INC.
8289060
PULSE STATE RETENTION POWER GATING FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
8289094
VOLTAGE CONTROLLED OSCILLATOR (VCO) CIRCUIT WITH INTEGRATED COMPENSATION OF
THERMALLY CAUSED FREQUENCY DRIFT
FREESCALE SEMICONDUCTOR, INC.
8289773
NON-VOLATILE MEMORY (NVM) ERASE OPERATION WITH BROWNOUT RECOVERY TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
8290080
TECHNIQUES FOR TRANSMITTING DATA IN A WIRELESS COMMUNICATION SYSTEM USING
QUASI-ORTHOGONAL SPACE-TIME CODE
FREESCALE SEMICONDUCTOR, INC.
8290141
TECHNIQUES FOR COMFORT NOISE GENERATION IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8290473
REMOTELY MODIFYING DATA IN MEMORY IN A MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8290736
CALIBRATION STANDARDS AND METHODS OF THEIR FABRICATION AND USE
FREESCALE SEMICONDUCTOR, INC.
8291257
APPARATUS AND METHOD TO COMPENSATE FOR INJECTION LOCKING
FREESCALE SEMICONDUCTOR, INC.
8291305
ERROR DETECTION SCHEMES FOR A CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8291368
METHOD FOR REDUCING SURFACE AREA OF PAD LIMITED SEMICONDUCTOR DIE LAYOUT
FREESCALE SEMICONDUCTOR, INC.
8291417
TRACE BUFFER WITH A PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8293588
METHOD OF PROVIDING AN ELECTRONIC DEVICE INCLUDING DIES, A DIELECTRIC LAYER, AND
AN ENCAPSULATING LAYER
FREESCALE SEMICONDUCTOR, INC.
8293608
INTERMEDIATE PRODUCT FOR A MULTICHANNEL FET AND PROCESS FOR OBTAINING AN
INTERMEDIATE PRODUCT
FREESCALE SEMICONDUCTOR, INC.
8294239
EFFECTIVE EFUSE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8294483
TESTING OF MULTIPLE INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
8295474
ECHO CANCELLER WITH HEAVY DOUBLE-TALK ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
8296548
DEVICE AND METHOD FOR FINDING EXTREME VALUES IN A DATA BLOCK
FREESCALE SEMICONDUCTOR, INC.
8296621
INTEGRATED CIRCUIT COMPRISING ERROR CORRECTION LOGIC, AND A METHOD OF ERROR
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
8300464
METHOD AND CIRCUIT FOR CALIBRATING DATA CAPTURE IN A MEMORY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
8300802
ADAPTIVE FILTER FOR USE IN ECHO REDUCTION
FREESCALE SEMICONDUCTOR, INC.
8302065
DEVICE AND METHOD FOR TESTING A DEVICE
FREESCALE SEMICONDUCTOR, INC.
8304271
INTEGRATED CIRCUIT HAVING A BULK ACOUSTIC WAVE DEVICE AND A TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
8304275
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
8304331
ANGLED ION IMPLANTATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8305007
ANALOG-TO-DIGITAL CONVERTER WITH NON-UNIFORM ACCURACY
FREESCALE SEMICONDUCTOR, INC.
8305068
VOLTAGE REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8306000
METHOD OF OPTIMISING THE RANK OF A MMSE CHANNEL EQUALISER
FREESCALE SEMICONDUCTOR, INC.
8306011
METHOD AND DEVICE FOR MANAGING MULTI-FRAMES
FREESCALE SEMICONDUCTOR, INC.
8306172
ELECTRONIC DEVICE, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8307147
INTERCONNECT AND A METHOD FOR DESIGNING AN INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
8307196
DATA PROCESSING SYSTEM HAVING BIT EXACT INSTRUCTIONS AND METHODS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8307227
DATA COMMUNICATION SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8307714
DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
8309410
POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL
FREESCALE SEMICONDUCTOR, INC.
8309419
CMOS INTEGRATION WITH METAL GATE AND DOPED HIGH-K OXIDES
FREESCALE SEMICONDUCTOR, INC.
8310042
HEATSINK MOLDLOCKS
FREESCALE SEMICONDUCTOR, INC.
8310300
CHARGE PUMP HAVING RAMP RATE CONTROL
FREESCALE SEMICONDUCTOR, INC.
8310362
METHOD AND APPARATUS TO RECEIVE LOCATION INFORMATION IN A DIVERSITY ENABLED
RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8310436
POWER SUPPLY CONTROLLER FOR MULTIPLE LIGHTING COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
8310877
READ CONDITIONS FOR A NON-VOLATILE MEMORY (NVM)
FREESCALE SEMICONDUCTOR, INC.
8311025
METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME
FREESCALE SEMICONDUCTOR, INC.
8311074
LOW POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH
COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
8311494
TEST UNIT FOR TESTING THE FREQUENCY CHARACTERISTIC OF A TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
8311495
INCIDENT AND REFLECTED SIGNAL PHASE DIFFERENCE DETECTION
FREESCALE SEMICONDUCTOR, INC.
8312253
DATA PROCESSOR DEVICE HAVING TRACE CAPABILITIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8312331
MEMORY TESTING WITH SNOOP CAPABILITIES IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8313947
METHOD FOR TESTING A CONTACT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8314026
ANCHORED CONDUCTIVE VIA AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
8314448
TRANSISTORS WITH IMMERSED CONTACTS
FREESCALE SEMICONDUCTOR, INC.
8315026
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8315117
INTEGRATED CIRCUIT MEMORY HAVING ASSISTED ACCESS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8316186
METHOD AND APPARATUS FOR MANAGING CACHE RELIABILITY BASED ON AN ASSOCIATED ERROR
RATE
FREESCALE SEMICONDUCTOR, INC.
8316718
MEMS PRESSURE SENSOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
8318545
METHOD OF MAKING A MOUNTED GALLIUM NITRIDE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8318549
MOLDED SEMICONDUCTOR PACKAGE HAVING A FILLER MATERIAL
FREESCALE SEMICONDUCTOR, INC.
8318576
DECOUPLING CAPACITORS RECESSED IN SHALLOW TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.
8318577
METHOD OF MAKING A SEMICONDUCTOR DEVICE AS A CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
8319283
LATERALLY DIFFUSED METAL OXIDE SEMICONDUCTOR (LDMOS) DEVICE WITH MULTIPLE GATES
AND DOPED REGIONS
FREESCALE SEMICONDUCTOR, INC.
8319310
FIELD EFFECT TRANSISTOR GATE PROCESS AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8319504
TUNER CHARACTERIZATION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8319548
INTEGRATED CIRCUIT HAVING LOW POWER MODE VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
8319550
SWITCHED-CAPACITOR PROGRAMMABLE-GAIN AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
8319608
APPARATUS AND METHOD FOR CONTROLLING ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
8320201
METHOD OF READING MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
8320258
METHOD AND DEVICE FOR RECOGNIZING A SYNCHRONIZATION MESSAGE FROM A WIRELESS
TELECOMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
8320460
DYADIC SPATIAL RE-SAMPLING FILTERS FOR INTER-LAYER TEXTURE PREDICTIONS IN
SCALABLE IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
8321170
OFFSET ERROR AUTOMATIC CALIBRATION INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8321603
RECHARGEABLE DEVICE AND METHOD FOR DETERMINING UNIVERSAL SERIAL BUS PORT TYPE
FREESCALE SEMICONDUCTOR, INC.
8321649
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING
FREESCALE SEMICONDUCTOR, INC.
8324064
METHODS FOR FORMING VARACTOR DIODES
FREESCALE SEMICONDUCTOR, INC.
8324104
SURFACE TREATMENT IN SEMICONDUCTOR MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
8324882
PHASE LOCKED LOOP DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8324977
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8325280
DYNAMIC COMPENSATION OF DISPLAY BACKLIGHT BY ADAPTIVELY ADJUSTING A SCALING
FACTOR BASED ON MOTION
FREESCALE SEMICONDUCTOR, INC.
8327082
SNOOP REQUEST ARBITRATION IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8327092
MEMORY DEVICE CONFIGURABLE AS INTERLEAVED OR NON-INTERLEAVED MEMORY
FREESCALE SEMICONDUCTOR, INC.
8327532
METHOD AND SYSTEM FOR RELEASING A MICROELECTRONIC ASSEMBLY FROM A CARRIER
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
8329509
PACKAGING PROCESS TO CREATE WETTABLE LEAD FLANK DURING BOARD ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
8329514
METHODS FOR FORMING ANTIFUSES WITH CURVED BREAKDOWN REGIONS
FREESCALE SEMICONDUCTOR, INC.
8329543
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.
8329544
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.
8329579
THROUGH SUBSTRATE VIAS
FREESCALE SEMICONDUCTOR, INC.
8330220
LDMOS WITH ENHANCED SAFE OPERATING AREA (SOA) AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8330231
A TRANSISTOR HAVING GATE DIELECTRIC PROTECTION AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8330239
SHIELDING FOR A MICRO ELECTRO-MECHANICAL DEVICE AND METHOD THEREFOR

FREESCALE SEMICONDUCTOR, INC.
8330502
SYSTEMS AND METHODS FOR DETECTING INTERFERENCE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8330506
FREQUENCY MULTIPLIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8330526
LOW VOLTAGE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
8332620
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR EXECUTING A HIGH LEVEL
PROGRAMMING LANGUAGE CONDITIONAL STATEMENT
FREESCALE SEMICONDUCTOR, INC.
8332641
AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS
FREESCALE SEMICONDUCTOR, INC.
8334575
SEMICONDUCTOR DEVICE AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
8335881
METHOD AND APPARATUS FOR HANDLING AN INTERRUPT DURING TESTING OF A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8338236
VENTED SUBSTRATE FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8338828
SEMICONDUCTOR PACKAGE AND METHOD OF TESTING SAME
FREESCALE SEMICONDUCTOR, INC.
8338872
ELECTRONIC DEVICE WITH CAPCITIVELY COUPLED FLOATING BURIED LAYER
FREESCALE SEMICONDUCTOR, INC.
8339105
POWER MANAGEMENT ARRANGEMENT FOR A MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8339117
START-UP CIRCUIT ELEMENT FOR A CONTROLLED ELECTRICAL SUPPLY
FREESCALE SEMICONDUCTOR, INC.
8339152
TEST STRUCTURE ACTIVATED BY PROBE NEEDLE
FREESCALE SEMICONDUCTOR, INC.
8339177
MULTIPLE FUNCTION POWER DOMAIN LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
8339302
ANALOG-TO-DIGITAL CONVERTER HAVING A COMPARATOR FOR A MULTI-STAGE SAMPLING
CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8339474
GAIN CONTROLLED THRESHOLD IN DENOISING FILTER IMAGE SIGNAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
8339838
IN-LINE REGISTER FILE BITCELL
FREESCALE SEMICONDUCTOR, INC.
8340021
WIRELESS COMMUNICATION UNIT
FREESCALE SEMICONDUCTOR, INC.
8340622
ARRANGEMENT OF RADIOFREQUENCY INTEGRATED CIRCUIT AND METHOD FOR MANUFACTURING
THEREOF
FREESCALE SEMICONDUCTOR, INC.
8340952
POWER ESTIMATION METHOD AND DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8341301
DEVICE AND METHOD FOR TESTING A DIRECT MEMORY ACCESS CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
8341322
DEVICE AND METHOD FOR SCHEDULING TRANSACTIONS OVER A DEEP PIPELINED COMPONENT
FREESCALE SEMICONDUCTOR, INC.
8341372
EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8341443
SYSTEM AND METHOD FOR SECURE REAL TIME CLOCKS
FREESCALE SEMICONDUCTOR, INC.
8343842
METHOD FOR REDUCING PLASMA DISCHARGE DAMAGE DURING PROCESSING
FREESCALE SEMICONDUCTOR, INC.
8344443
SINGLE POLY NVM DEVICES AND ARRAYS
FREESCALE SEMICONDUCTOR, INC.
8344472
SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8344481
BIPOLAR TRANSISTORS WITH HUMP REGIONS
FREESCALE SEMICONDUCTOR, INC.
8344503
3-D CIRCUITS WITH INTEGRATED PASSIVE DEVICES
FREESCALE SEMICONDUCTOR, INC.
8344713
LDO LINEAR REGULATOR WITH IMPROVED TRANSIENT RESPONSE
FREESCALE SEMICONDUCTOR, INC.
8344779
COMPARATOR CIRCUIT WITH HYSTERESIS, TEST CIRCUIT, AND METHOD FOR TESTING
FREESCALE SEMICONDUCTOR, INC.
8344798
CORRELATED-DOUBLE-SAMPLING SWITCHED-CAPACITOR GAIN STAGES, SYSTEMS IMPLEMENTING
THE GAIN STAGES, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
8345155
INTEGRATED CIRCUIT COMPRISING DEFLICKER UNIT FOR FILTERING IMAGE DATA, AND A
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8345469
STATIC RANDOM ACCESS MEMORY (SRAM) HAVING BIT CELLS ACCESSIBLE BY SEPARATE READ
AND WRITE PATHS
FREESCALE SEMICONDUCTOR, INC.
8345485
ERASE RAMP PULSE WIDTH CONTROL FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8349666
FUSED BUSS FOR PLATING FEATURES ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
8350592
SINGLE SUPPLY DIGITAL VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
8350631
RELAXATION OSCILLATOR WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
8350921
VIDEO PROCESSING SYSTEM, INTEGRATED CIRCUIT, SYSTEM FOR DISPLAYING VIDEO, SYSTEM
FOR GENERATING VIDEO, METHOD FOR CONFIGURING A VIDEO PROCESSING SYSTEM, AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
8351168
OPEN CIRCUIT DETECTOR AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
8351276
SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK
FREESCALE SEMICONDUCTOR, INC.
8351291
ELECTRICALLY PROGRAMMABLE FUSE MODULE IN SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8352428
NETWORK FILE UPDATE MECHANISM WITH INTEGRITY ASSURANCE
FREESCALE SEMICONDUCTOR, INC.
8352813
TRANSITION FAULT TESTING FOR A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8354325
METHOD FOR FORMING A TOROIDAL INDUCTOR IN A SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
8354739
THIN SEMICONDUCTOR PACKAGE AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
8354866
PLL START-UP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8354879
POWER SWITCH FOR DECREASED RAMP RATE
FREESCALE SEMICONDUCTOR, INC.
8355294
SYNCHRONOUS DATA PROCESSING SYSTEM FOR RELIABLE TRANSFER OF DATA IRRESPECTIVE OF
PROPAGATION DELAYS AND PROCESS, VOLTAGE AND TEMPERATURE (PVT) VARIATIONS
FREESCALE SEMICONDUCTOR, INC.
8355435
TRANSMISSION OF PACKET DATA
FREESCALE SEMICONDUCTOR, INC.
8356239
SELECTIVE CACHE WAY MIRRORING
FREESCALE SEMICONDUCTOR, INC.
8358589
BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD USING WINDOWS
FREESCALE SEMICONDUCTOR, INC.
8359346
HASH FUNCTION FOR HARDWARE IMPLEMENTATIONS
FREESCALE SEMICONDUCTOR, INC.
8359927
MOLDED DIFFERENTIAL PRT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
8362814
DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8362833
AMPLIFIER CIRCUITRY, INTEGRATED CIRCUIT AND COMMUNICATION UNIT
FREESCALE SEMICONDUCTOR, INC.
8363491
PROGRAMMING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8363504
DEVICE AND METHOD FOR STATE RETENTION POWER GATING
FREESCALE SEMICONDUCTOR, INC.
8363766
DEVICE AND METHOD OF SYNCHRONIZING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
8364896
METHOD AND APPARATUS FOR CONFIGURING A UNIFIED CACHE BASED ON AN ASSOCIATED
ERROR RATE
FREESCALE SEMICONDUCTOR, INC.
8364934
MICROPROCESSOR AND METHOD FOR REGISTER ADDRESSING THEREIN
FREESCALE SEMICONDUCTOR, INC.
8365036
SOFT ERROR CORRECTION IN A MEMORY ARRAY AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8368172
FUSED BUSS FOR PLATING FEATURES ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
8368360
METHOD AND APPARATUS FOR REGULATING A FIELD CURRENT FOR AN ALTERNATOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8368383
METHOD FOR TESTING A VARIABLE DIGITAL DELAY LINE AND A DEVICE HAVING VARIABLE
DIGITAL DELAY LINE TESTING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8368657
TOUCH SENSOR PANEL USING REGIONAL AND LOCAL ELECTRODES TO INCREASE NUMBER OF
SENSE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
8369053
DISCHARGE PROTECTION APPARATUS AND METHOD OF PROTECTING AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
8369804
WIRELESS COMMUNICATION UNIT, SEMICONDUCTOR DEVICE AND POWER CONTROL METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8369844
DEVICE AND METHOD FOR TRANSMITTING DATA IN A WIDEBAND WIRELESS NETWORK AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
8372699
METHOD FOR FORMING A SPLIT-GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
8373221
NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8373435
METHOD AND APPARATUS FOR HANDLING AN OUTPUT MISMATCH
FREESCALE SEMICONDUCTOR, INC.
8373460
DUAL LOOP PHASE LOCKED LOOP WITH LOW VOLTAGE-CONTROLLED OSCILLATOR GAIN
FREESCALE SEMICONDUCTOR, INC.
8373643
FREQUENCY SYNTHESIS AND SYNCHRONIZATION FOR LED DRIVERS
FREESCALE SEMICONDUCTOR, INC.
8373953
DISTRIBUTION OF ELECTROSTATIC DISCHARGE (ESD) CIRCUITRY WITHIN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8377793
METHOD FOR MANUFACTURING A NON-VOLATILE MEMORY, NON-VOLATILE MEMORY DEVICE, AND
AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8378433
SEMICONDUCTOR DEVICE WITH A CONTROLLED CAVITY AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
8378435
PRESSURE SENSOR AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
8378648
LINEAR REGULATOR WITH AUTOMATIC EXTERNAL PASS DEVICE DETECTION
FREESCALE SEMICONDUCTOR, INC.
8378725
ADAPTIVE BANDWIDTH PHASE-LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
8378728
LEVEL SHIFTING FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
8378735
DIE TEMPERATURE SENSOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8378865
METHOD OF TESTING DIGITAL-TO-ANALOG AND ANALOG-TO-DIGITAL CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
8379466
INTEGRATED CIRCUIT HAVING AN EMBEDDED MEMORY AND METHOD FOR TESTING THE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8379468
WORD LINE FAULT DETECTION
FREESCALE SEMICONDUCTOR, INC.
8379627
WIRELESS COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD OF TIMING
SYNCHRONISATION
FREESCALE SEMICONDUCTOR, INC.
8379671
TECHNIQUES FOR EXTRACTING A CONTROL CHANNEL FROM A RECEIVED SIGNAL IN A WIRELESS
COMMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8379846
ENCRYPTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8379861
INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING
FREESCALE SEMICONDUCTOR, INC.
8380768
RANDOM NUMBER GENERATOR
FREESCALE SEMICONDUCTOR, INC.
8380779
TECHNIQUE FOR DETERMINING IF A LOGICAL SUM OF A FIRST OPERAND AND A SECOND
OPERAND IS THE SAME AS A THIRD OPERAND
FREESCALE SEMICONDUCTOR, INC.
8380918
NON-VOLATILE STORAGE ALTERATION TRACKING
FREESCALE SEMICONDUCTOR, INC.
8381009
DEVICE AND METHOD FOR POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
8382153
CHILD CAR SEAT FOR A LAND VEHICLE
FREESCALE SEMICONDUCTOR, INC.
8384168
SENSOR DEVICE WITH SEALING STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8384184
LATERALLY DIFFUSED METAL OXIDE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8384193
BIPOLAR TRANSISTOR WITH TWO DIFFERENT EMITTER PORTIONS HAVING SAME TYPE DOPANT
OF DIFFERENT CONCENTRATIONS FOR IMPORVED GAIN
FREESCALE SEMICONDUCTOR, INC.
8384313
SYSTEM AND METHOD TO IMPROVE SWITCHING IN POWER SWITCHING APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
8384437
METHOD AND APPARATUS FOR GATING A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8384575
CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8384579
SYSTEMS AND METHODS FOR DATA CONVERSION
FREESCALE SEMICONDUCTOR, INC.
8385084
SHIELDING STRUCTURES FOR SIGNAL PATHS IN ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
8386552
FOURIER TRANSFORM PROCESSING AND TWIDDLE FACTOR GENERATION
FREESCALE SEMICONDUCTOR, INC.
8386747
PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
8387464
LATERALLY INTEGRATED MEMS SENSOR DEVICE WITH MULTI-STIMULUS SENSING
FREESCALE SEMICONDUCTOR, INC.
8389365
NON-VOLATILE MEMORY AND LOGIC CIRCUIT PROCESS INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
8389366
RESURF SEMICONDUCTOR DEVICE CHARGE BALANCING
FREESCALE SEMICONDUCTOR, INC.
8390026
ELECTRONIC DEVICE INCLUDING A HETEROJUNCTION REGION
FREESCALE SEMICONDUCTOR, INC.
8390071
ESD PROTECTION WITH INCREASED CURRENT CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
8390091
SEMICONDUCTOR STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR
STRUCTURE AND A METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8390092
AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN
WINDOWS
FREESCALE SEMICONDUCTOR, INC.
8390347
SINGLE PERIOD PHASE TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8390354
DELAY CONFIGURABLE DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
8390369
ELECTRONIC CIRCUIT AND METHOD FOR OPERATING A MODULE IN A FUNCTIONAL MODE AND IN
AN IDLE MODE
FREESCALE SEMICONDUCTOR, INC.
8391415
ELECTRONIC DEVICE, INTEGRATED CIRCUIT AND METHOD FOR SELECTING OF AN OPTIMAL
SAMPLING CLOCK PHASE
FREESCALE SEMICONDUCTOR, INC.
8394713
METHOD OF IMPROVING ADHESION OF BOND PAD OVER PAD METALLIZATION WITH A
NEIGHBORING PASSIVATION LAYER BY DEPOSITING A PALLADIUM LAYER
FREESCALE SEMICONDUCTOR, INC.
8395872
CURRENT DRIVER CIRCUIT AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8397006
ARBITRATION SCHEME FOR ACCESSING A SHARED RESOURCE
FREESCALE SEMICONDUCTOR, INC.
8397081
DEVICE AND METHOD FOR SECURING SOFTWARE
FREESCALE SEMICONDUCTOR, INC.
8397571
OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8398304
MULTIPLE SENSOR THERMAL MANAGEMENT FOR ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
8399310
NON-VOLATILE MEMORY AND LOGIC CIRCUIT PROCESS INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
8400213
COMPLEMENTARY BAND-GAP VOLTAGE REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8400339
CORRELATED-LEVEL-SHIFTING AND CORRELATED-DOUBLE-SAMPLING SWITCHED-CAPACITOR GAIN
STAGES, SYSTEMS IMPLEMENTING THE GAIN STAGES, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
8400819
INTEGRATED CIRCUIT HAVING VARIABLE MEMORY ARRAY POWER SUPPLY VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
8400859
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH
FREESCALE SEMICONDUCTOR, INC.
8400995
SYSTEM AND METHOD FOR DESCRAMBLING DATA
FREESCALE SEMICONDUCTOR, INC.
8401019
METHOD, INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR SCHEDULING A PROCESSING
OF PACKET STREAM CHANNELS
FREESCALE SEMICONDUCTOR, INC.
8401140
PHASE/FREQUENCY DETECTOR FOR A PHASE-LOCKED LOOP THAT SAMPLES ON BOTH RISING AND
FALLING EDGES OF A REFERENCE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8402258
DEBUG MESSAGE GENERATION USING A SELECTED ADDRESS TYPE
FREESCALE SEMICONDUCTOR, INC.
8402288
APPARATUS AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY USING MULTIPLE
REFERENCE CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
8402327
MEMORY SYSTEM WITH ERROR CORRECTION AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8404594
REVERSE ALD
FREESCALE SEMICONDUCTOR, INC.
8405423
FLEXIBLE BUS DRIVER
FREESCALE SEMICONDUCTOR, INC.
8406113
PEAK-TO-AVERAGE REDUCTION OF SC-FDMA SIGNALS WITH FREQUENCY MASK
FREESCALE SEMICONDUCTOR, INC.
8406702
CLOCK SIGNAL GENERATING ARRANGEMENT FOR A COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
8407457
SYSTEM AND METHOD FOR MONITORING DEBUG EVENTS
FREESCALE SEMICONDUCTOR, INC.
8407509
METHOD FOR COMPENSATING FOR VARIATIONS IN DATA TIMING
FREESCALE SEMICONDUCTOR, INC.
8407890
METHOD OF MANUFACTURING AN ELECTRONIC DEVICE MODULE WITH INTEGRATED ANTENNA
STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8410580
DEVICE HAVING CONDUCTIVE SUBSTRATE VIA WITH CATCH-PAD ETCH-STOP
FREESCALE SEMICONDUCTOR, INC.
8410763
CONTROLLER FOR BUCK AND BOOST CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8412132
TECHNIQUES FOR ADAPTIVE PREDISTORTION DIRECT CURRENT OFFSET CORRECTION IN A
TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
8413033
DEVICE AND METHOD FOR CALCULATING BACKWARD STATE METRICS OF A TRELLIS
FREESCALE SEMICONDUCTOR, INC.
8413153
METHOD AND SYSTEMS FOR SHARING COMMON JOB INFORMATION
FREESCALE SEMICONDUCTOR, INC.
8413509
SPRING MEMBER FOR USE IN A MICROELECTROMECHANICAL SYSTEMS SENSOR
FREESCALE SEMICONDUCTOR, INC.
8415203
METHOD OF FORMING A SEMICONDUCTOR PACKAGE INCLUDING TWO DEVICES
FREESCALE SEMICONDUCTOR, INC.
8415217
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A
CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
8415255
PORE SEALING AND CLEANING POROUS LOW DIELECTRIC CONSTANT STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
8415779
LEAD FRAME FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8415940
TEMPERATURE COMPENSATION CIRCUIT AND METHOD FOR GENERATING A VOLTAGE REFERENCE
WITH A WELL-DEFINED TEMPERATURE BEHAVIOR
FREESCALE SEMICONDUCTOR, INC.
8416216
METHOD AND SYSTEM FOR TOUCH SENSOR INTERACE FAULT DETECTION
FREESCALE SEMICONDUCTOR, INC.
8416969
AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8417842
VIRTUAL MEMORY DIRECT ACCESS (DMA) CHANNEL TECHNIQUE WITH MULTIPLE ENGINES FOR
DMA CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
8417924
DATA PROCESSING DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8420480
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A GATE
EDGE DIODE
FREESCALE SEMICONDUCTOR, INC.
8421587
DIAGNOSIS FOR MIXED SIGNAL DEVICE FOR USE IN A DISTRIBUTED SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8423721
CACHE COHERENCY PROTOCOL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8426263
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A
METAL-OXIDE-SEMICONDUCTOR FIELD EFFECT TRANSISTOR (MOSFET)
FREESCALE SEMICONDUCTOR, INC.
8426310
METHOD OF FORMING A SHARED CONTACT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8427877
DIGITAL METHOD TO OBTAIN THE I-V CURVES OF NVM BITCELLS
FREESCALE SEMICONDUCTOR, INC.
8429321
REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
8430562
DEVICE AND METHOD FOR EVALUATING A TEMPERATURE
FREESCALE SEMICONDUCTOR, INC.
8431471
METHOD FOR INTEGRATING A NON-VOLATILE MEMORY (NVM)
FREESCALE SEMICONDUCTOR, INC.
8431970
INTEGRATED CIRCUITS WITH EDGE-ADJACENT DEVICES HAVING REACTANCE VALUES
FREESCALE SEMICONDUCTOR, INC.
8432189
DIGITAL VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
8432200
SELF-TRACKING ADAPTIVE BANDWIDTH PHASE-LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
8432201
PHASE-LOCKED LOOP (PLL) CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8432209
METHOD FOR POWER REDUCTION AND A DEVICE HAVING POWER REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8432214
PROGRAMMABLE TEMPERATURE SENSING CIRCUIT FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8432309
AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING SAME
FREESCALE SEMICONDUCTOR, INC.
8432654
MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8432752
ADAPTIVE WRITE PROCEDURES FOR NON-VOLATILE MEMORY USING VERIFY READ
FREESCALE SEMICONDUCTOR, INC.
8432960
DIGITAL ADAPTIVE CHANNEL EQUALIZER
FREESCALE SEMICONDUCTOR, INC.
8433263
WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF POWER CONTROL OF A
POWER AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8433967
METHOD AND SYSTEM FOR DETECTING RETRANSMISSION THRESHOLD CONDITION IN SELECTIVE
REPEAT ARQ COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8435874
METHOD OF FORMING OPENINGS IN A SEMICONDUCTOR DEVICE AND A SEMICONDUCTOR DEVICE
FABRICATED BY THE METHOD
FREESCALE SEMICONDUCTOR, INC.
8435898
A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8436582
BATTERY CELL EQUALIZER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8436597
VOLTAGE REGULATOR WITH AN EMITTER FOLLOWER DIFFERENTIAL AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
8438327
RECOVERY SCHEME FOR AN EMULATED MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8438419
FAULT MANAGEMENT FOR A COMMUNICATION BUS
FREESCALE SEMICONDUCTOR, INC.
8438442
METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8438547
ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG
FREESCALE SEMICONDUCTOR, INC.
8438572
TASK SCHEDULING METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8440507
LEAD FRAME SULFUR REMOVAL
FREESCALE SEMICONDUCTOR, INC.
8440539
ISOLATION TRENCH PROCESSING FOR STRAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
8441324
VOLTAGE-CONTROLLED OSCILLATOR AND RADAR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8441525
METHOD FOR SYNCHRONIZING REMOTE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8442456
WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF POWER CONTROL
THEREIN
FREESCALE SEMICONDUCTOR, INC.
8443224
APPARATUS AND METHOD FOR DECOUPLING ASYNCHRONOUS CLOCK DOMAINS
FREESCALE SEMICONDUCTOR, INC.
8443326
SCAN CHAIN RE-ORDERING IN ELECTRONIC CIRCUIT DESIGN BASED ON REGION CONGESTION
IN LAYOUT PLAN
FREESCALE SEMICONDUCTOR, INC.
8445939
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8446176
RECONFIGURABLE ENGINEERING CHANGE ORDER BASE CELL
FREESCALE SEMICONDUCTOR, INC.
8446228
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8447004
ESTIMATION AND COMPENSATION OF CLOCK VARIATION IN RECEIVED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8447245
RADIO FREQUENCY TRANSMITTER HAVING AN AMPLIFIER WITH POWER SUPPLY MODULATION
FREESCALE SEMICONDUCTOR, INC.
8447897
BANDWIDTH CONTROL FOR A DIRECT MEMORY ACCESS UNIT WITHIN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8448114
METHOD FOR DUAL EDGE CLOCK AND BUFFER TREE SYNTHESIS
FREESCALE SEMICONDUCTOR, INC.
8448513
ROTARY DISK GYROSCOPE
FREESCALE SEMICONDUCTOR, INC.
8450841
BONDED WIRE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8451936
METHOD AND SYSTEM FOR PERFORMING DISTANCE MEASURING AND DIRECTION FINDING USING
ULTRAWIDE BANDWIDTH TRANSMISSIONS
FREESCALE SEMICONDUCTOR, INC.
8452553
DEVICE AND METHOD FOR TESTING A CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8452999
DATA PROCESSOR PERFORMANCE PREDICTION
FREESCALE SEMICONDUCTOR, INC.
8453135
COMPUTATION REUSE FOR LOOPS WITH IRREGULAR ACCESSES
FREESCALE SEMICONDUCTOR, INC.
8455286
METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
8455306
METHODS OF FORMING VOLTAGE LIMITING DEVICES
FREESCALE SEMICONDUCTOR, INC.
8456023
SEMICONDUCTOR WAFER PROCESSING
FREESCALE SEMICONDUCTOR, INC.
8456337
SYSTEM TO INTERFACE ANALOG-TO-DIGITAL CONVERTERS TO INPUTS WITH ARBITRARY
COMMON-MODES
FREESCALE SEMICONDUCTOR, INC.
8456529
DEVICE AND METHOD FOR EVALUATING CONNECTIVITY BETWEEN A VIDEO DRIVER AND A
DISPLAY
FREESCALE SEMICONDUCTOR, INC.
8456783
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8456784
OVERVOLTAGE PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8456935
MEMORY AND METHOD FOR SENSING DATA IN A MEMORY USING COMPLEMENTARY SENSING
SCHEME
FREESCALE SEMICONDUCTOR, INC.
8457301
MULTI-FREQUENCY TONE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
8458364
A METHOD FOR RECEIVING AND PROCESSING FRAMES AND A DEVICE HAVING FRAME RECEIVING
AND PROCESSING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8458407
DEVICE AND METHOD FOR GENERATING CACHE USER INITIATED PRE-FETCH REQUESTS
FREESCALE SEMICONDUCTOR, INC.
8458447
BRANCH TARGET BUFFER ADDRESSING IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
8458541
SYSTEM AND METHOD FOR DEBUGGING SCAN CHAINS
FREESCALE SEMICONDUCTOR, INC.
8458543
SCAN BASED TEST ARCHITECTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8460972
METHOD OF FORMING SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8460996
SEMICONDUCTOR DEVICES WITH DIFFERENT DIELECTRIC THICKNESSES
FREESCALE SEMICONDUCTOR, INC.
8461012
DEVICE WITH GROUND PLANE FOR HIGH FREQUENCY SIGNAL TRANSMISSION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8461626
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
8461656
DEVICE STRUCTURES FOR IN-PLANE AND OUT-OF-PLANE SENSING MICRO-ELECTRO-MECHANICAL
SYSTEMS (MEMS)
FREESCALE SEMICONDUCTOR, INC.
8461657
METHODS FOR FORMING A MICRO ELECTRO-MECHANICAL DEVICE
FREESCALE SEMICONDUCTOR, INC.
8461865
LOGIC BUILT-IN SELF-TEST SYSTEM AND METHOD FOR APPLYING A LOGIC BUILT-IN
SELF-TEST TO A DEVICE UNDER TEST
FREESCALE SEMICONDUCTOR, INC.
8461913
INTEGRATED CIRCUIT AND A METHOD FOR SELECTING A VOLTAGE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8461938
DIRECTIONAL COUPLERS FOR USE IN ELECTRONIC DEVICES, AND METHODS OF USE THEREOF
FREESCALE SEMICONDUCTOR, INC.
8462141
UNIFIED MEMORY ARCHITECTURE AND DISPLAY CONTROLLER TO PREVENT DATA FEED
UNDER-RUN
FREESCALE SEMICONDUCTOR, INC.
8462578
CHARGE PUMP CIRCUIT WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.
8462597
DECOUPLING TECHNIQUE FOR OPTICAL DISK DRIVE OPTICAL PICKUP UNITS
FREESCALE SEMICONDUCTOR, INC.
8462818
METHOD FOR PROCESSING CDMA SIGNALS AND A DEVICE HAVING CDMA SIGNAL CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8463193
CALIBRATION APPARATUS AND METHOD OF CALIBRATING A COMMUNICATIONS TERMINAL
FREESCALE SEMICONDUCTOR, INC.
8463196
METHOD AND DECODER FOR DECODING A WIRELESS TRANSMISSION FROM A PREDEFINED USER
FREESCALE SEMICONDUCTOR, INC.
8463207
WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF POWER CONTROL OF A
POWER AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8463226
AMPLIFIERS AND RELATED RECEIVER SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
8464069
SECURE DATA ACCESS METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8464098
MICROCONTROLLER DEVICE, MICROCONTROLLER DEBUGGING DEVICE, METHOD OF DEBUGGING A
MICROCONTROLLER DEVICE, MICROCONTROLLER KIT
FREESCALE SEMICONDUCTOR, INC.
8464117
SYSTEM FOR TESTING INTEGRATED CIRCUIT WITH ASYNCHRONOUS CLOCK DOMAINS
FREESCALE SEMICONDUCTOR, INC.
8466539
MRAM DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
8467338
SCHEDULING WIRELESS COMMUNICATION
FREESCALE SEMICONDUCTOR, INC.
8467748
WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT COMPRISING A VOLTAGE CONTROLLED
OSCILLATOR AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8468024
GENERATING A FRAME OF AUDIO DATA
FREESCALE SEMICONDUCTOR, INC.
8468887
RESONANT ACCELEROMETER WITH LOW SENSITIVITY TO PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
8471749
COMPARATOR
FREESCALE SEMICONDUCTOR, INC.
8473000
COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8473644
ACCESS MANAGEMENT TECHNIQUE WITH OPERATION TRANSLATION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
8473710
MULTIPLE PARTITIONED EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF
OPERATION
FREESCALE SEMICONDUCTOR, INC.
8476087
METHODS FOR FABRICATING SENSOR DEVICE PACKAGE USING A SEALING STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
8476768
SYSTEM ON A CHIP WITH INTERLEAVED SETS OF PADS
FREESCALE SEMICONDUCTOR, INC.
8476917
QUIESCENT CURRENT (IDDQ) INDICATION AND TESTING APPARATUS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
8476962
SYSTEM HAVING MULTIPLE VOLTAGE TIERS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8476963
EXPONENTIAL CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
8477052
METHOD AND APPARATUS FOR SELF-TEST OF SUCCESSIVE APPROXIMATION REGISTER (SAR)
A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8478219
HETERODYNE RECEIVER
FREESCALE SEMICONDUCTOR, INC.
8479130
METHOD OF DESIGNING INTEGRATED CIRCUIT THAT ACCOUNTS FOR DEVICE AGING
FREESCALE SEMICONDUCTOR, INC.
8481369
METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH IMPROVED STANDOFF
FREESCALE SEMICONDUCTOR, INC.
8481873
CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
8482099
POLY-RESISTOR, AND LINEAR AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
8482266
VOLTAGE REGULATION CIRCUITRY AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
8483384
ENHANCED TONE DETECTOR INCLUDING ADAPTIVE MULTI-BANDPASS FILTER FOR TONE
DETECTION AND ENHANCEMENT
FREESCALE SEMICONDUCTOR, INC.
8483720
SMART/ACTIVE RFID TAG FOR USE IN A WPAN
FREESCALE SEMICONDUCTOR, INC.
8484453
DATA PROCESSING SYSTEM HAVING AN OPERATING SYSTEM ADAPTER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
8484523
SEQUENTIAL DIGITAL CIRCUITRY WITH TEST SCAN
FREESCALE SEMICONDUCTOR, INC.
8486540
LEAD FRAME SHEET
FREESCALE SEMICONDUCTOR, INC.
8486839
METHODS AND APPARATUS TO IMPROVE RELIABILITY OF ISOLATED VIAS
FREESCALE SEMICONDUCTOR, INC.
8487387
MEMS SENSOR DEVICE WITH MULTI-STIMULUS SENSING
FREESCALE SEMICONDUCTOR, INC.
8487398
CAPACITOR DEVICE USING AN ISOLATED WELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8487656
DYNAMIC LOGIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8487657
DYNAMIC LOGIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8487677
PHASE LOCKED LOOP WITH ADAPTIVE BIASING
FREESCALE SEMICONDUCTOR, INC.
8487683
CIRCUIT FOR GENERATING MULTI-PHASE NON-OVERLAPPING CLOCK SIGNALS
FREESCALE SEMICONDUCTOR, INC.
8487803
PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
8487805
SUCCESSIVE APPROXIMATION ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8487884
TOUCH SCREEN DETECTION AND DIAGNOSTICS
FREESCALE SEMICONDUCTOR, INC.
8489404
METHOD FOR DETECTING AUDIO SIGNAL TRANSIENT AND TIME-SCALE MODIFICATION BASED ON
SAME
FREESCALE SEMICONDUCTOR, INC.
8489906
DATA PROCESSOR HAVING MULTIPLE LOW POWER MODES
FREESCALE SEMICONDUCTOR, INC.
8490046
Merging Line and Condition Coverage Data
FREESCALE SEMICONDUCTOR, INC.
8493003
SERIAL CASCADE OF MINIMIUM TAIL VOLTAGES OF SUBSETS OF LED STRINGS FOR DYNAMIC
POWER CONTROL IN LED DISPLAYS
FREESCALE SEMICONDUCTOR, INC.
8493034
CHARGE CONTROL CIRCUIT AND BATTERY CHARGER INCLUDING A CHARGE CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8493121
RECONFIGURABLE FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
8493122
VOLTAGE CLAMPING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8494102
METHODS AND APPARATUS FOR ORTHOGONAL MODULATED SIGNALS
FREESCALE SEMICONDUCTOR, INC.
8495436
SYSTEM AND METHOD FOR MEMORY TESTING IN ELECTRONIC CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
8496158
METHOD AND APPARATUS FOR MONITORING FREE AIR BALL (FAB) FORMATION IN WIRE
BONDING
FREESCALE SEMICONDUCTOR, INC.
8497731
LOW PASS FILTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8497786
CAPACITIVE KEYBOARD WITH ENHANCED ELECTRODE AREAS
FREESCALE SEMICONDUCTOR, INC.
8501517
METHOD OF ASSEMBLING PRESSURE SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8501539
SEMICONDUCTOR DEVICE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
8502287
SEMICONDUCTOR DEVICES WITH ENCLOSED VOID CAVITIES
FREESCALE SEMICONDUCTOR, INC.
8502324
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
8504777
DATA PROCESSOR FOR PROCESSING DECORATED INSTRUCTIONS WITH CACHE BYPASS
FREESCALE SEMICONDUCTOR, INC.
8504884
THRESHOLD VOLTAGE TECHNIQUES FOR DETECTING AN IMMINENT READ FAILURE IN A MEMORY
ARRAY
FREESCALE SEMICONDUCTOR, INC.
8504886
METHOD FOR PARTITIONING SCAN CHAIN
FREESCALE SEMICONDUCTOR, INC.
8508282
LIN BUS NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON
FREESCALE SEMICONDUCTOR, INC.
8509001
ADAPTIVE WRITE PROCEDURES FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8509370
PHASE LOCKED LOOP DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8509857
IMPROVEMENTS IN OR RELATING TO HEADSETS
FREESCALE SEMICONDUCTOR, INC.
8510482
DATA PROCESSING SYSTEM HAVING PERIPHERAL-PACED DMA TRANSFER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8510581
ANTICIPATION OF POWER ON OF A MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
8510695
TECHNIQUES FOR ELECTROMIGRATION STRESS DETERMINATION IN INTERCONNECTS OF AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8511170
PRESSURE TRANSDUCER HAVING STRUCTURE FOR MONITORING SURFACE CHARGE
FREESCALE SEMICONDUCTOR, INC.
8513066
A METHOD OF MAKING AN INVERTED-T CHANNEL TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
8513734
SWITCH MODE CONVERTER EMPLOYING DUAL GATE MOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
8513982
SAMPLE AND HOLD CIRCUIT AND DIFFERENTIAL SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8514007
ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8514530
LOAD CONTROL AND PROTECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8514611
MEMORY WITH LOW VOLTAGE MODE OPERATION
FREESCALE SEMICONDUCTOR, INC.
8514785
COMMON RF INTERFACE FOR SEPARATING AND MIXING WIRELESS SIGNALS
FREESCALE SEMICONDUCTOR, INC.
8515372
RECEIVER CONFIGURABLE IN A PLURALITY OF MODES
FREESCALE SEMICONDUCTOR, INC.
8516213
METHOD AND APPARATUS FOR EEPROM EMULATION FOR PREVENTING DATA LOSS IN THE EVENT
OF A FLASH BLOCK FAILURE
FREESCALE SEMICONDUCTOR, INC.
8518764
SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV) AND METHOD FOR
FORMING
FREESCALE SEMICONDUCTOR, INC.
8519513
SEMICONDUCTOR WAFER PLATING BUS
FREESCALE SEMICONDUCTOR, INC.
8519519
SEMICONDUCTOR DEVICE HAVING DIE PADS ISOLATED FROM INTERCONNECT PORTION AND
METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
8519768
CLOCK GLITCH DETECTION
FREESCALE SEMICONDUCTOR, INC.
8519780
CHARGE PUMP VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
8521463
SYSTEM FOR PERFORMING ELECTRICAL CHARACTERIZATION OF ASYNCHRONOUS INTEGRATED
CIRCUIT INTERFACES
FREESCALE SEMICONDUCTOR, INC.
8522089
METHOD OF TESTING ASYNCHRONOUS MODULES IN SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8522183
STATIC TIMING ANALYSIS ADJUSTMENTS FOR AGING EFFECTS
FREESCALE SEMICONDUCTOR, INC.
8524529
BRACE FOR WIRE BOND
FREESCALE SEMICONDUCTOR, INC.
8524557
INTEGRATION TECHNIQUE USING THERMAL OXIDE SELECT GATE DIELECTRIC FOR SELECT GATE
AND REPLACEMENT GATE FOR LOGIC
FREESCALE SEMICONDUCTOR, INC.
8525311
LEAD FRAME FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
8525316
EUTECTIC FLOW CONTAINMENT IN A SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
8525597
CLOCK FREQUENCY OVERSHOOT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8525598
DIGITAL TO ANALOG CONVERTER FOR PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
8525721
LOW POWER CYCLE DATA CONVERTER
FREESCALE SEMICONDUCTOR, INC.
8526539
COMPUTATIONAL GENERATION OF NARROW-BANDWIDTH DIGITAL SIGNALS
FREESCALE SEMICONDUCTOR, INC.
8526708
MEASUREMENT OF CRITICAL DIMENSIONS OF SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.
8526756
A METHOD AND SYSTEM ARRANGED FOR FILTERING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
8527681
DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
8527933
LAYOUT TECHNIQUE FOR STRESS MANAGEMENT CELLS
FREESCALE SEMICONDUCTOR, INC.
8527935
SYSTEM FOR REDUCING POWER CONSUMPTION OF ELECTRONIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8530346
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STUD OVER A
BONDING PAD REGION
FREESCALE SEMICONDUCTOR, INC.
8530347
ELECTRONIC DEVICE INCLUDING INTERCONNECTS WITH A CAVITY THEREBETWEEN AND A
PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8530950
METHODS AND STRUCTURES FOR SPLIT GATE MEMORY
FREESCALE SEMICONDUCTOR, INC.
8530953
POWER MOS TRANSISTOR DEVICE AND SWITCH APPARATUS COMPRISING THE SAME
FREESCALE SEMICONDUCTOR, INC.
8530972
DOUBLE GATE MOSFET WITH COPLANAR SURFACES FOR CONTACTING SOURCE, DRAIN, AND
BOTTOM GATE
FREESCALE SEMICONDUCTOR, INC.
8531005
DEVICES WITH ZENER TRIGGERED ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
8531194
SELECTABLE THRESHOLD RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8531197
AN INTEGRATED CIRCUIT DIE, AN INTEGRATED CIRCUIT PACKAGE AND A METHOD FOR
CONNECTING AN INTEGRATED CIRCUIT DIE TO AN EXTERNAL DEVICE
FREESCALE SEMICONDUCTOR, INC.
8531324
SYSTEMS AND METHODS FOR DATA CONVERSION
FREESCALE SEMICONDUCTOR, INC.
8531899
METHODS FOR TESTING A MEMORY EMBEDDED IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
8532225
DC COMPENSATION FOR VLIF SIGNALS
FREESCALE SEMICONDUCTOR, INC.
8532424
METHOD AND SYSTEM FOR FILTERING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
8532583
SEMICONDUCTOR DEVICE, WIRELESS COMMUNICATION DEVICE AND METHOD FOR GENERATING A
SYNTHESIZED FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
8533400
SELECTIVE MEMORY ACCESS TO DIFFERENT LOCAL MEMORY PORTS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
8533441
METHOD FOR MANAGING BRANCH INSTRUCTIONS AND A DEVICE HAVING BRANCH INSTRUCTION
MANAGEMENT CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
8533544
SYSTEM FOR TREE SEQUENCE TESTING OF A DEVICE AND METHOD FOR TREE SEQUENCE
TESTING OF A DEVICE IN A TEST FRAMEWORK ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
8533578
ERROR DETECTION IN A CONTENT ADDRESSABLE MEMORY (CAM) AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
8535982
PROVIDING AN AUTOMATIC OPTICAL INSPECTION FEATURE FOR SOLDER JOINTS ON
SEMICONDUCTOR PACKAGES
FREESCALE SEMICONDUCTOR, INC.
8536006
LOGIC AND NON-VOLATILE MEMORY (NVM) INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
8536007
NON-VOLATILE MEMORY CELL AND LOGIC TRANSISTOR INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
8536684
METHOD OF ASSEMBLING SHIELDED INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
8536697
PACKAGED DIE FOR HEAT DISSIPATION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8537512
ESD PROTECTION USING ISOLATED DIODES
FREESCALE SEMICONDUCTOR, INC.
8537519
SEMICONDUCTOR DEVICE AND METHOD OF ELECTROSTATIC DISCHARGE PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
8537625
MEMORY VOLTAGE REGULATOR WITH LEAKAGE CURRENT VOLTAGE CONTROL
FREESCALE SEMICONDUCTOR, INC.
8539485
POLLING USING RESERVATION MECHANISM
FREESCALE SEMICONDUCTOR, INC.
8539836
MEMS SENSOR WITH DUAL PROOF MASSES
FREESCALE SEMICONDUCTOR, INC.
8541862
SEMICONDUCTOR DEVICE WITH SELF-BIASED ISOLATION
FREESCALE SEMICONDUCTOR, INC.
8542048
DOUBLE EDGE TRIGGERED FLIP FLOP
FREESCALE SEMICONDUCTOR, INC.
8542642
CHANNEL CONDITION DEPENDENT SCHEDULING
FREESCALE SEMICONDUCTOR, INC.
8543766
WRITING DATA TO SYSTEM MEMORY IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
8543856
SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT
FREESCALE SEMICONDUCTOR, INC.
8543860
MULTI-CORE CLOCKING SYSTEM WITH INTERLOCKED 'ANTI-FREEZE' MECHANISM

















Freescale Semiconductor, Inc. - Patent Applications; United States


Owner
Application #
Description
FREESCALE SEMICONDUCTOR, INC.
10/940121
SYSTEM AND METHOD FOR FETCHING INFORMATION IN RESPONSE TO HAZARD INDICATION
INFORMATION
FREESCALE SEMICONDUCTOR, INC.
11/022813
INTEGRATED CIRCUIT PACKAGING DEVICE AND METHOD FOR MATCHING IMPEDANCE
FREESCALE SEMICONDUCTOR, INC.
11/096607
METHOD AND APPARATUS FACILITATING MULTI MODE INTERFACES
FREESCALE SEMICONDUCTOR, INC.
11/205419
MANAGEMENT OF SECURITY FEATURES IN A COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
11/262171
SYSTEM AND METHOD FOR DECOUPLED PRECOMPUTATION PREFETCHING
FREESCALE SEMICONDUCTOR, INC.
11/271693
RESOURCE EFFICIENT VIDEO PROCESSING VIA PREDICTION ERROR COMPUTATIONAL
ADJUSTMENTS
FREESCALE SEMICONDUCTOR, INC.
11/343781
DETECTING REFLECTIONS IN A COMMUNICATION CHANNEL
FREESCALE SEMICONDUCTOR, INC.
11/372666
WARP COMPENSATED PACKAGE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
11/385463
DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
11/441869
METHOD OF INCREASING CODING EFFICIENCY AND REDUCING POWER CONSUMPTION BY ON-LINE
SCENE CHANGE DETECTION WHILE ENCODING INTER-FRAME
FREESCALE SEMICONDUCTOR, INC.
11/445981
SYSTEM AND METHOD FOR POLAR MODULATION USING POWER AMPLIFIER BIAS CONTROL
FREESCALE SEMICONDUCTOR, INC.
11/532417
VIDEO INFORMATION PROCESSING SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING
FREESCALE SEMICONDUCTOR, INC.
11/539522
SCALING VIDEO PROCESSING COMPLEXITY BASED ON POWER SAVINGS FACTOR
FREESCALE SEMICONDUCTOR, INC.
11/552817
SYSTEM AND METHOD FOR MEMORY ARRAY ACCESS WITH FAST ADDRESS DECODER
FREESCALE SEMICONDUCTOR, INC.
11/574495
METHOD FOR ESTIMATING POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
11/574867
APPARATUS AND CONTROL INTERFACE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
11/608616
ADAPTIVE DISABLING OF DEBLOCK FILTERING BASED ON A CONTENT CHARACTERISTIC OF
VIDEO INFORMATION
FREESCALE SEMICONDUCTOR, INC.
11/608690
SYSTEM AND METHOD OF DETERMINING DEBLOCKING CONTROL FLAG OF SCALABLE VIDEO
SYSTEM FOR INDICATING PRESENTATION OF DEBLOCKING PARAMETERS FOR MULTIPLE LAYERS
FREESCALE SEMICONDUCTOR, INC.
11/613326
SEMICONDUCTOR DEVICE INCLUDING AN ACTIVE REGION AND TWO LAYERS HAVING DIFFERENT
STRESS CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
11/619294
PROGRESSIVE MEMORY INITIALIZATION WITH WAITPOINTS
FREESCALE SEMICONDUCTOR, INC.
11/619301
SELECTIVE GUARDED MEMORY ACCESS ON A PER-INSTRUCTION BASIS
FREESCALE SEMICONDUCTOR, INC.
11/650697
INTEGRATED ASSIST FEATURES FOR EPITAXIAL GROWTH
FREESCALE SEMICONDUCTOR, INC.
11/685297
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
11/719924
INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
11/733978
TECHNIQUES FOR TRACING PROCESSES IN A MULTI-THREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
11/746998
THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
11/748350
METHOD AND APPARATUS FOR CACHE TRANSACTIONS IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
11/759935
HEAT SPREADER FOR CENTER GATE MOLDING
FREESCALE SEMICONDUCTOR, INC.
11/772655
ASYMMETRIC CRYPTOGRAPHIC DEVICE WITH LOCAL PRIVATE KEY GENERATION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
11/780900
ELECTRONIC DEVICE INCLUDING A CAPACITOR AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
11/816038
LEAD-FRAME CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
11/846196
TEMPORAL SCALABILITY FOR LOW DELAY SCALABLE VIDEO CODING
FREESCALE SEMICONDUCTOR, INC.
11/854630
SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED OPERANDS
FREESCALE SEMICONDUCTOR, INC.
11/871659
SINGLE-INSTRUCTION MULTIPLE-DATA VECTOR PERMUTATATION INSTRUCTION AND METHOD FOR
PERFORMING TABLE LOOKUPS FOR IN-RANGE INDEX VALUES AND DETERMINING CONSTANT
VALUES FOR OUT-OF-RANGE INDEX VALUES
FREESCALE SEMICONDUCTOR, INC.
11/911929
DEVICE AND METHOD FOR CONTROLLING A BACKLIT DISPLAY
FREESCALE SEMICONDUCTOR, INC.
11/912126
IMPROVED CLEANING OF CIRCUIT SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.
11/916711
HYBRID METHOD AND DEVICE FOR TRANSMITTING PACKETS
FREESCALE SEMICONDUCTOR, INC.
11/917108
DEVICE AND METHOD FOR MEDIA ACCESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
11/962331
SYSTEM AND METHOD FOR PROCESSING POTENTIALLY SELF-INCONSISTENT MEMORY
TRANSACTIONS
FREESCALE SEMICONDUCTOR, INC.
11/971795
MULTIPLE FUNCTION SWITCHING REGULATOR FOR USE IN MOBILE ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
11/994251
VECTOR CRC COMPUTATION ON DSP
FREESCALE SEMICONDUCTOR, INC.
11/994270
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUESTS
FREESCALE SEMICONDUCTOR, INC.
12/013812
MICROELECTRONIC REFRIGERATION SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
12/016739
METHOD OF MAKING A PHASE CHANGE MEMORY CELL HAVING A SILICIDE HEATER IN
CONJUNCTION WITH A FINFET
FREESCALE SEMICONDUCTOR, INC.
12/017988
SHARED RESOURCE BASED THREAD SCHEDULING WITH AFFINITY AND/OR SELECTABLE CRITERIA
FREESCALE SEMICONDUCTOR, INC.
12/032286
PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
12/035967
DATA PROCESSOR DEVICE SUPPORTING SELECTABLE EXCEPTIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
12/039913
PACKAGING AN INTEGRATED CIRCUIT DIE USING COMPRESSION MOLDING
FREESCALE SEMICONDUCTOR, INC.
12/053761
SELECTIVE INTERCONNECT TRANSACTION CONTROL FOR CACHE COHERENCY MAINTENANCE
FREESCALE SEMICONDUCTOR, INC.
12/063422
HANDOVER BASED ON A QUALITY OF SERVICE METRIC OBTAINED FROM A MAC LAYER OF A
RECEIVED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
12/067587
SYSTEM AND METHOD FOR STORING STATE INFORMATION
FREESCALE SEMICONDUCTOR, INC.
12/091034
ELECTRONIC DEVICE AND METHOD FOR CONTROLLING CURRENT
FREESCALE SEMICONDUCTOR, INC.
12/093939
DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.
12/112502
CACHE COHERENCY PROTOCOL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/112796
SNOOP REQUEST MANAGEMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/122178
MODULATION OF A TANTALUM-BASED ELECTRODE WORKFUNCTION
FREESCALE SEMICONDUCTOR, INC.
12/131691
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
12/135638
SYSTEM AND METHOD FOR PARALLEL VIDEO PROCESSING IN MULTICORE DEVICES
FREESCALE SEMICONDUCTOR, INC.
12/142028
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PREVENTING STARVATIONS OF TASKS
IN A MULTIPLE PROCESSING ENTITY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/160470
CONTROLLING THE ACCESS OF MASTER ELEMENTS TO SLAVE ELEMENTS OVER A COMMUNICATION
BUS
FREESCALE SEMICONDUCTOR, INC.
12/162174
DEVICE AND METHOD FOR ADDING AND SUBTRACTING TWO VARIABLES AND A CONSTANT
FREESCALE SEMICONDUCTOR, INC.
12/162177
BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS
FREESCALE SEMICONDUCTOR, INC.
12/164444
METHOD FOR IMPLEMENTING A BIT-REVERSED INCREMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/195220
DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/203480
HANDHELD DEVICE FOR TRANSMITTING A VISUAL FORMAT MESSAGE
FREESCALE SEMICONDUCTOR, INC.
12/251746
MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/259368
DATA PROCESSOR FOR PROCESSING A DECORATED STORAGE NOTIFY
FREESCALE SEMICONDUCTOR, INC.
12/259369
PERMISSIONS CHECKING FOR DATA PROCESSING INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
12/259765
SINGLE AMPLIFIER FILTER FOR CONSTANT GROUP DELAY IN RADIO FREQUENCY TRANSMITTERS
FREESCALE SEMICONDUCTOR, INC.
12/267728
TECHNIQUE FOR PACKAGING MULTIPLE INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
12/271841
CONTINUOUS SELFTEST FOR INERTIAL SENSORS AT 0 HZ
FREESCALE SEMICONDUCTOR, INC.
12/279952
A METHOD AND DEVICE FOR EXCHANGING DATA USING A VIRTUAL FIFO DATA STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
12/280478
SOFTWARE PIPELINING
FREESCALE SEMICONDUCTOR, INC.
12/280482
INTEGRATED SYSTEM FOR SEMICONDUCTOR SUBSTRATE PROCESSING USING LIQUID PHASE
METAL DEPOSITION
FREESCALE SEMICONDUCTOR, INC.
12/282491
METHOD AND APPARATUS FOR ENHANCED DATA RATE ADAPTATION AND LOWER POWER CONTROL
IN A WLAN SEMICONDUCTOR CHIP
FREESCALE SEMICONDUCTOR, INC.
12/286359
DATA INTERLEAVER
FREESCALE SEMICONDUCTOR, INC.
12/288955
METHODS AND APPARATUS FOR REORDERING DATA
FREESCALE SEMICONDUCTOR, INC.
12/300438
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/302221
SIN-COS SENSOR ARRANGEMENT, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/304193
METHOD AND DEVICE FOR PROVIDING A SECURITY BREACH INDICATIVE AUDIO ALERT
FREESCALE SEMICONDUCTOR, INC.
12/304849
ELECTROSTATIC DISCHARGE PROTECTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/304852
VOLTAGE REGULATION APPARATUS AND METHOD OF REGULATING A VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
12/305107
IMPROVEMENTS IN OR RELATING TO BUFFER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
12/305160
METHOD FOR GAMMA CORRECTION AND A DEVICE HAVING GAMMA CORRECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
12/328135
MEMORY INTERFACE DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
12/363916
METHOD OF FABRICATING HIGH ASPECT RATIO TRANSDUCER USING METAL COMPRESSION
BONDING
FREESCALE SEMICONDUCTOR, INC.
12/364112
VIDEO SCENE CHANGE DETECTION AND ENCODING COMPLEXITY REDUCTION IN A VIDEO
ENCODER SYSTEM HAVING MULTIPLE PROCESSING DEVICES
FREESCALE SEMICONDUCTOR, INC.
12/366985
DEBUG CONTROL FOR SNOOP OPERATIONS IN A MULTIPROCESSOR SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
12/375848
MEMORY MANAGEMENT UNIT AND METHOD OF ACCESSING AN ADDRESS
FREESCALE SEMICONDUCTOR, INC.
12/376069
METHOD FOR MONOTONICALLY COUNTING AND A DEVICE HAVING MONOTONIC COUNTING
CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
12/377351
METHOD FOR PERFORMING PLURALITY OF BIT OPERATIONS AND A DEVICE HAVING PLURALITY
OF BIT OPERATIONS CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
12/377804
PIPELINED DEVICE AND A METHOD FOR EXECUTING TRANSACTIONS IN A PIPELINED DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/398099
ACCESS MANAGEMENT TECHNIQUE FOR STORAGE-EFFICIENT MAPPING BETWEEN IDENTIFIER
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
12/405305
VIDEO DECODER PLUS A DISCRETE COSINE TRANSFORM UNIT
FREESCALE SEMICONDUCTOR, INC.
12/413101
ASYNCHRONOUS DATA RECOVERY METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
12/418259
TECHNIQUE FOR GENERATING HASH-TUPLE INDEPENDENT OF PRECEDENCE ORDER OF APPLIED
RULES
FREESCALE SEMICONDUCTOR, INC.
12/419708
ELECTRONIC DEVICE AND METHOD OF PACKAGING AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/422684
VIDEO DECODING WITH ERROR DETECTION AND CONCEALMENT
FREESCALE SEMICONDUCTOR, INC.
12/427646
TRACING SUPPORT FOR INTERCONNECT FABRIC
FREESCALE SEMICONDUCTOR, INC.
12/433330
INTEGRATED CIRCUIT HAVING MEMORY REPAIR INFORMATION STORAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/441311
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/444061
ERROR CORRECTION VIA LOOKUP IN COMPRESSED ERROR LOCATION DATA
FREESCALE SEMICONDUCTOR, INC.
12/445021
IMAGE PROCESSING APPARATUS FOR SUPERIMPOSING WINDOWS DISPLAYING VIDEO DATA
HAVING DIFFERENT FRAME RATES
FREESCALE SEMICONDUCTOR, INC.
12/446409
DEVICE HAVING REDUNDANT CORE AND A METHOD FOR PROVIDING CORE REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
12/459995
RECEIVER WITH AUTOMATIC GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
12/485190
EVENT TRIGGERED MEMORY MAPPED ACCESS
FREESCALE SEMICONDUCTOR, INC.
12/485196
TRACE CORRELATION FOR PROFILING SUBROUTINES
FREESCALE SEMICONDUCTOR, INC.
12/485579
FLOW CONTROL MECHANISMS FOR AVOIDANCE OF RETRIES AND/OR DEADLOCKS IN AN
INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
12/492531
PROBING STRUCTURE FOR EVALUATION OF SLOW SLEW-RATE SQUARE WAVE SIGNALS IN LOW
POWER CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
12/502812
BIPOLAR TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
12/515242
MEMORY SYSTEM WITH ECC-UNIT AND FURTHER PROCESSING ARRANGEMENT
FREESCALE SEMICONDUCTOR, INC.
12/515634
SYSTEM, APPARATUS AND METHOD FOR TRANSLATING DATA
FREESCALE SEMICONDUCTOR, INC.
12/518845
TRANSMISSION AND RECEPTION CHANNEL SELECTION FOR COMMUNICATING BETWEEN A
TRANSMITTER UNIT AND A RECEIVER UNIT
FREESCALE SEMICONDUCTOR, INC.
12/523933
VERY LOW INTERMEDIATE FREQUENCY (VLIF) RECEIVER
FREESCALE SEMICONDUCTOR, INC.
12/523934
CALIBRATION SIGNAL GENERATOR
FREESCALE SEMICONDUCTOR, INC.
12/527372
REQUEST CONTROLLER, PROCESSING UNIT, ARRANGEMENT, METHOD FOR CONTROLLING
REQUESTS AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
12/527733
DATA COMMUNICATION UNIT, DATA COMMUNICATION NETWORK AND METHOD OF DECODING
FREESCALE SEMICONDUCTOR, INC.
12/551495
TRANSMITTER SIGNAL INJECTION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
12/558201
TIME DOMAIN ADAPTIVE FILTER BANK FOR NETWORK ECHO REDUCTION OR CANCELLATION
FREESCALE SEMICONDUCTOR, INC.
12/563902
METHOD AND APPARATUS FOR DETERMINING ACCESS PERMISSIONS IN A PARTITIONED DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/579873
FLEXIBLE MEMORY CONTROLLER FOR AUTONOMOUS MAPPING OF MEMORY
FREESCALE SEMICONDUCTOR, INC.
12/592290
METHODS AND APPARATUS FOR PERFORMING CAPACITIVE TOUCH SENSING AND PROXIMITY
DETECTION
FREESCALE SEMICONDUCTOR, INC.
12/594229
IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
12/595362
DATA PROCESSING CONTROL UNIT FOR CONTROLLING MULTIPLE DATA PROCESSING OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
12/600007
WIRELESS COMMUNICATION UNIT, BASEBAND MODULE, RADIO FREQUENCY MODULE, WIRELESS
TERMINAL AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
12/600055
DATA PROCESSING SYSTEM, METHOD FOR PROCESSING DATA AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
12/600687
INTEGRATED CIRCUIT, WIRELESS COMMUNICATION UNIT AND METHOD FOR DETERMINING
QUADRATURE IMBALANCE
FREESCALE SEMICONDUCTOR, INC.
12/607562
METHOD AND APPARATUS FOR ACTIVATING SYSTEM COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
12/608525
INTERCONNECT CONTROLLER FOR A DATA PROCESSING DEVICE WITH TRANSACTION TAG
LOCKING AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/617902
METHOD AND APPARATUS FOR VIDEO DECODING WITH REDUCED COMPLEXITY INVERSE
TRANSFORM
FREESCALE SEMICONDUCTOR, INC.
12/618311
MULTI-CORE SYSTEM ON CHIP
FREESCALE SEMICONDUCTOR, INC.
12/620582
FOUR STROKE SINGLE CYLINDER COMBUSTION ENGINE STARTING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
12/639394
ELECTRONIC DEVICE WITH A GATE ELECTRODE HAVING AT LEAST TWO PORTIONS
FREESCALE SEMICONDUCTOR, INC.
12/660951
DYNAMIC VOLTAGE SCALING INTERFACE
FREESCALE SEMICONDUCTOR, INC.
12/665070
COUPLING LAYER COMPOSITION FOR A SEMICONDUCTOR DEVICE, SEMICONDUCTOR DEVICE,
METHOD OF FORMING THE COUPLING LAYER, AND APPARATUS FOR THE MANUFACTURE OF A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/672312
DATA PACKET FREQUENCY
FREESCALE SEMICONDUCTOR, INC.
12/672319
VOLTAGE SUPPLY CIRCUITRY AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/675252
BAND-GAP VOLTAGE REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/676699
TIMER UNIT, SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/682469
PROLONGING INTERNAL POWER SUPPLY LIFE IN A MOBILE COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/683961
DIE BONDING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/690771
ESD PROTECTION DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
12/701687
FATAL FAILURE DIAGNOSTICS CIRCUIT AND METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.
12/701780
GENERATION, INJECTION AND USE OF PILOT TONES FOR GYRO SYSTEM CHARACTERIZATION
FREESCALE SEMICONDUCTOR, INC.
12/703239
PULSE WIDTH MODULATION WITH EFFECTIVE HIGH DUTY RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
12/707961
DEVICE INCLUDING AN ANTENNA AND METHOD OF USING AN ANTENNA
FREESCALE SEMICONDUCTOR, INC.
12/711398
FLIP-FLOP HAVING SHARED FEEDBACK AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
12/722225
METHOD OF FABRICATING A SEMICONDUCTOR DEVICE THAT LIMITS DAMAGE TO ELEMENTS OF
THE SEMICONDUCTOR DEVICE THAT ARE EXPOSED DURING PROCESSING
FREESCALE SEMICONDUCTOR, INC.
12/727258
METHOD OF MAKING CHIP-ON-LEAD PACKAGE
FREESCALE SEMICONDUCTOR, INC.
12/731510
CAPACITIVE TOUCH PAD WITH ADJACENT TOUCH PAD ELECTRIC FIELD SUPPRESSION
FREESCALE SEMICONDUCTOR, INC.
12/742665
AMPLIFIER CIRCUIT AUDIO CIRCUIT AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/745966
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/746793
RF POWER TRANSISTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/747717
AMPLIFIER CIRCUIT, ELECTRONIC DEVICE, METHOD FOR CONFIGURING AN AMPLIFIER
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/748600
ASYNCHRONOUSLY SCHEDULING MEMORY ACCESS REQUESTS
FREESCALE SEMICONDUCTOR, INC.
12/748617
SCHEDULING MEMORY ACCESS REQUESTS USING PREDICTED MEMORY TIMING AND STATE
INFORMATION
FREESCALE SEMICONDUCTOR, INC.
12/762439
INTEGRATED CIRCUIT DEVICE WITH REDUCED LEAKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/764689
MONITOR CIRCUIT FOR DETERMINING THE LIFETIME OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/768275
TECHNIQUES FOR UPDATING FILTER COEFFICIENTS OF AN ADAPTIVE FILTER
FREESCALE SEMICONDUCTOR, INC.
12/768366
TECHNIQUES FOR IMPLEMENTING ADAPTATION CONTROL OF AN ECHO CANCELLER TO
FACILITATE DETECTION OF IN-BAND SIGNALS
FREESCALE SEMICONDUCTOR, INC.
12/784496
RESISTOR TESTING CIRCUIT AND BATTERY CHARGER INCLUDING RESISTOR TESTING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/788386
VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR MANAGING A
TRANSFER OF INFORMATION BETWEEN A MEMORY UNIT AND A DECODER
FREESCALE SEMICONDUCTOR, INC.
12/788769
CLOCK SIMULATION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
12/791996
HIGH VOLTAGE DEEP TRENCH CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
12/794591
METHODS AND APPARATUS FOR AN ISFET
FREESCALE SEMICONDUCTOR, INC.
12/811449
SEMICONDUCTOR PROCESSING METHOD
FREESCALE SEMICONDUCTOR, INC.
12/811454
PROCESSOR BASED SYSTEM HAVING ECC BASED CHECK AND ACCESS VALIDATION INFORMATION
MEANS
FREESCALE SEMICONDUCTOR, INC.
12/811804
MOS TRANSISTOR DRAIN-TO-GATE LEAKAGE PROTECTION CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/812032
CONTENTION FREE PARALLEL ACCESS SYSTEM AND A METHOD FOR CONTENTION FREE PARALLEL
ACCESS TO A GROUP OF MEMORY BANKS
FREESCALE SEMICONDUCTOR, INC.
12/813903
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
12/817805
METHODS OF MAKING LATERALLY DOUBLE DIFFUSED METAL OXIDE SEMICONDUCTOR
TRANSISTORS HAVING A REDUCED SURFACE FIELD STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
12/818235
CIRCUIT HAVING GATE DRIVERS HAVING A LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
12/818270
SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
12/838633
USE OF MULTIPLE INTERNAL SENSORS FOR MEASUREMENT VALIDATION
FREESCALE SEMICONDUCTOR, INC.
12/844922
INTEGRATED CIRCUIT PACKAGE WITH VOLTAGE DISTRIBUTOR
FREESCALE SEMICONDUCTOR, INC.
12/846042
DATA PROCESSING HAVING MULTIPLE LOW POWER MODES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/852513
SYNCHRONISER CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
12/853106
MULTISTAGE VOLTAGE REGULATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/855479
MONOLITHIC MICROWAVE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/856430
DATA PROCESSING SYSTEM HAVING TEMPORAL REDUNDANCY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/858599
DATA PROCESSING SYSTEM HAVING SELECTIVE REDUNDANCY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/860565
PARTIALLY DEPLETED DIELECTRIC RESURF LDMOS
FREESCALE SEMICONDUCTOR, INC.
12/865138
MEMORY MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
12/866244
METHOD AND APPARATUS FOR DECODING RECEIVED DATA SIGNALS
FREESCALE SEMICONDUCTOR, INC.
12/866247
REDUCING POWER CONSUMPTION IN A PORTABLE ELECTRONIC DEVICE WITH A LUMINESCENT
ELEMENT
FREESCALE SEMICONDUCTOR, INC.
12/867496
PROCESSOR FOR USE AS A PATH SEARCHER OF A SPREAD SPECTRUM RECEIVER AND A METHOD
OF OPERATION OF THE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
12/870491
TOUCH SENSOR CONTROLLER FOR DRIVING A TOUCH SENSOR SHIELD
FREESCALE SEMICONDUCTOR, INC.
12/872070
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) USING A DUMMY GATE STACK
FREESCALE SEMICONDUCTOR, INC.
12/874656
SYSTEM AND METHOD FOR COOPERATIVE PREFETCHING
FREESCALE SEMICONDUCTOR, INC.
12/877193
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
12/880352
DATA PROCESSING SYSTEM HAVING END-TO-END ERROR CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/886859
LATERAL CAPACITOR AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
12/886861
NON-VOLATILE MEMORY (NVM) WITH IMMINENT ERROR PREDICTION
FREESCALE SEMICONDUCTOR, INC.
12/892622
SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV) AND METHOD FOR
FORMING
FREESCALE SEMICONDUCTOR, INC.
12/899195
SWITCHED MODE VOLTAGE REGULATOR AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
12/907676
ROM MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/908586
BIPOLAR TRANSISTOR WITH IMPROVED STABILITY
FREESCALE SEMICONDUCTOR, INC.
12/909632
IMPROVED BIPOLAR TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
12/915198
DATA PROCESSING SYSTEM HAVING SELECTIVE INVALIDATION OF SNOOP REQUESTS AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/917470
DEBUGGER RECOVERY ON EXIT FROM LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
12/918185
DTMF TONE MONITORING APPARATUS AND METHOD OF IDENTIFYING A DTMF TONE
FREESCALE SEMICONDUCTOR, INC.
12/919541
A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
12/920600
APPARATUS AND A METHOD FOR DETECTING FAULTS IN THE DELIVERY OF ELECTRICAL POWER
TO ELECTRICAL LOADS
FREESCALE SEMICONDUCTOR, INC.
12/933229
MICROPROCESSOR HAVING A LOW-POWER MODE AND A NON-LOW POWER MODE, DATA PROCESSING
SYSTEM AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
12/934275
A SYSTEM AND A METHOD FOR SELECTING A CACHE WAY
FREESCALE SEMICONDUCTOR, INC.
12/936214
PLL SYSTEM AND METHOD FOR CONTROLLING A GAIN OF A VCO CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
12/936215
WIRELESS COMMUNICATION UNIT AND SEMICONDUCTOR DEVICE HAVING A POWER AMPLIFIER
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/936965
MULTIPLEXING AND DEMULTIPLEXING DATA
FREESCALE SEMICONDUCTOR, INC.
12/937891
SYNCHRONIZATION OF STATEFUL ELEMENTS IN A PROCESSING RESOURCE USING A SCAN CHAIN
FREESCALE SEMICONDUCTOR, INC.
12/938493
ELECTRONIC CIRCUIT AND METHOD FOR OPERATING A CIRCUIT IN A STANDBY MODE AND IN
AN OPERATIONAL MODE
FREESCALE SEMICONDUCTOR, INC.
12/942285
METHOD FOR PROGRAMMING A MULTI-STATE NONVOLATILE MEMORY (NVM)
FREESCALE SEMICONDUCTOR, INC.
12/945825
INTEGRATED ANTENNA PACKAGE
FREESCALE SEMICONDUCTOR, INC.
12/945828
RADAR MODULE
FREESCALE SEMICONDUCTOR, INC.
12/948447
DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
12/954907
SYSTEM AND METHOD FOR SCAN TESTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
12/982856
CACHE RESULT REGISTER FOR QUICK CACHE INFORMATION LOOKUP
FREESCALE SEMICONDUCTOR, INC.
12/985906
METHOD FOR FORMING AN OVER PAD METALIZATION (OPM) ON A BOND PAD
FREESCALE SEMICONDUCTOR, INC.
12/988828
METHOD AND APPARATUS FOR CONTROL OF AN AC ELECTRIC MOTOR WITH FIELD WEAKENING
FREESCALE SEMICONDUCTOR, INC.
12/988831
METHOD FOR SAMPLING DATA AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
12/988832
METHOD AND APPARATUS FOR DETECTING A SET UP SIGNAL USED FOR DATA COMMUNICATION
OVER A COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
12/990865
METHOD AND APPARATUS FOR INTERLEAVING A DATA STREAM USING QUADRATURE PERMUTATION
POLYNOMIAL FUNCTIONS (QPP)
FREESCALE SEMICONDUCTOR, INC.
12/990868
DISPLAY CONTROLLER, IMAGE PROCESSING SYSTEM, DISPLAY SYSTEM, APPARATUS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
12/990873
SEMICONDUCTOR DEVICE AND METHOD FOR VALIDATING A STATE THEREOF
FREESCALE SEMICONDUCTOR, INC.
12/991824
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT, EQUIPMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
12/991834
METHOD AND APPARATUS FOR ENABLING COMMUNICATION BETWEEN A FIRST DEVICE AND AT
LEAST ONE FURTHER DEVICE
FREESCALE SEMICONDUCTOR, INC.
12/994021
COMPUTER PROGRAM PRODUCT, A METHOD FOR DEBUGGING A SYSTEM, AND A SYSTEM HAVING
DEBUGGING CAPABILITIES FOR SETTING, BY A DEBUGGER OR A PROCESSING ENTITY, A
VALUE OF A SCHEDULER CONTROL VARIABLE AND DETERMINING, BY THE SCHEDULER, AN
EXECUTION FLOW OF THE SC
FREESCALE SEMICONDUCTOR, INC.
12/994027
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR SCHEDULING A PROCESSING ENTITY
TASK
FREESCALE SEMICONDUCTOR, INC.
12/994033
SYSTEM AND COMPUTER PROGRAM PRODUCT FOR SCHEDULING PROCESSOR ENTITY TASKS IN A
MULTIPLE PROCESSING ENTITY SYSTEM WITH A MULTIPLE PURPOSE ENTITY CAPABLE OF
PERFORMING THE SCHEDULING
FREESCALE SEMICONDUCTOR, INC.
12/995297
MEMORY SYSTEM WITH REDUNDANT DATA STORAGE AND ERROR CORRECTION
FREESCALE SEMICONDUCTOR, INC.
12/995317
SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE
FREESCALE SEMICONDUCTOR, INC.
12/997087
PATCHING OF A READ-ONLY MEMORY
FREESCALE SEMICONDUCTOR, INC.
12/999084
PROCESSING POSITION-RELATED INPUT DATA FROM A ROTATIONAL MACHINE WHOSE ANGULAR
SPEED IS VARIABLE
FREESCALE SEMICONDUCTOR, INC.
12/999143
METHOD OF FORMING A POWER SEMICONDUCTOR DEVICE AND POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/003311
METHOD AND APPARATUS FOR DETECTING ONE OR MORE PREDETERMINED TONES TRANSMITTED
OVER A COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
13/003948
FAULT DETECTION APPARATUS FOR ALPHANUMERIC DISPLAY SYSTEM AND METHOD OF
DETECTING A FAULT
FREESCALE SEMICONDUCTOR, INC.
13/004396
CMOS DEVICE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
13/004985
MULTI-STATE NON-VOLATILE MEMORY CELL INTEGRATION AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/004988
SEMICONDUCTOR DEVICE HAVING CONDUCTORS WITH DIFFERENT DIMENSIONS AND METHOD FOR
FORMING
FREESCALE SEMICONDUCTOR, INC.
13/012643
MEMS SENSOR WITH FOLDED TORSION SPRINGS
FREESCALE SEMICONDUCTOR, INC.
13/013337
PROGRAM TRACE MESSAGE GENERATION FOR PAGE CROSSING EVENTS FOR DEBUG
FREESCALE SEMICONDUCTOR, INC.
13/013660
METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY
FREESCALE SEMICONDUCTOR, INC.
13/016327
SELECTIVE CACHE ACCESS CONTROL APPARATUS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/016353
MEMORY HAVING A LATCHING SENSE AMPLIFIER RESISTANT TO NEGATIVES BIAS TEMPERATURE
INSTABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/020565
ELECTRONIC CIRCUIT HAVING SHARED LEAKAGE CURRENT REDUCTION CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/023942
BIPOLAR TRANSISTOR AND METHOD WITH RECESSED BASE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
13/025201
PHASE-SHIFTED PULSE WIDTH MODULATION SIGNAL GENERATION DEVICE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/025350
NEAR ZERO CHANNEL LENGTH FIELD DRIFT LDMOS
FREESCALE SEMICONDUCTOR, INC.
13/028930
MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
13/031545
ACCELEROMETER AND AUTOMATIC CALIBRATION OF SAME
FREESCALE SEMICONDUCTOR, INC.
13/032107
MAGNETOMETER TEST ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/033317
MEMORY PROTECTION IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/033327
REMOTE PERMISSIONS PROVISIONING FOR STORAGE IN A CACHE AND DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/033854
MEMS DEVICE WITH ENHANCED RESISTANCE TO STICTION
FREESCALE SEMICONDUCTOR, INC.
13/034084
SEMICONDUCTOR DEVICES HAVING REDUCED GATE-DRAIN CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.
13/036251
MICROPROCESSOR SYSTEMS AND METHODS FOR LATENCY TOLERANCE EXECUTION
FREESCALE SEMICONDUCTOR, INC.
13/036321
SYSTEMS AND METHODS FOR RECONFIGURING CACHE MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/036461
VIAS BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
13/036516
NON-VOLATILE MEMORY (NVM) CELL FOR ENDURANCE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
13/036604
MULTIPLE PATTERNING CONSISTENCY PROCESSING
FREESCALE SEMICONDUCTOR, INC.
13/037013
SYSTEMS AND METHODS FOR CONFIGURING LOAD/STORE EXECUTION UNITS
FREESCALE SEMICONDUCTOR, INC.
13/038054
READ STACKING FOR DATA PROCESSOR INTERFACE
FREESCALE SEMICONDUCTOR, INC.
13/040797
METHOD TO FORM A VIA
FREESCALE SEMICONDUCTOR, INC.
13/042948
SEMICONDUCTOR DEVICES WITH LOW LEAKAGE SCHOTTKY CONTACTS
FREESCALE SEMICONDUCTOR, INC.
13/043075
SYSTEMS AND METHODS FOR DETECTING SURFACE CHARGE
FREESCALE SEMICONDUCTOR, INC.
13/045307
HIERARCHICAL ERROR CORRECTION FOR LARGE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
13/046815
METHOD OF RE-ORDERING RECEIVED DATA BLOCKS IN HYBRID AUTOMATIC REPEAT REQUEST
TELECOMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/047801
STEPPER MOTOR CONTROLLER AND METHOD FOR CONTROLLING THE SAME
FREESCALE SEMICONDUCTOR, INC.
13/051611
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/053962
SELECTIVE CHECKBIT MODIFICATION FOR ERROR CORRECTION
FREESCALE SEMICONDUCTOR, INC.
13/054124
SYSTEM FOR MONITORING AND CONTROLLING THE POWER OF A RADIO FREQUENCY (RF) SIGNAL
IN A SHORT-RANGE RF TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
13/054344
MICRO CONTROLLER UNIT INCLUDING AN ERROR INDICATOR MODULE
FREESCALE SEMICONDUCTOR, INC.
13/054358
INTEGRATED TESTING CIRCUITRY FOR HIGH-FREQUENCY RECEIVER INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/055968
COMMUNICATIONS MODULE APPARATUS, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING
DATA
FREESCALE SEMICONDUCTOR, INC.
13/056322
DIE TEMPERATURE ESTIMATOR
FREESCALE SEMICONDUCTOR, INC.
13/057384
SECURITY KEY GENERATOR
FREESCALE SEMICONDUCTOR, INC.
13/058350
VOLTAGE REGULATOR WITH LOW AND HIGH POWER MODES
FREESCALE SEMICONDUCTOR, INC.
13/059084
SYSTEM AND METHOD FOR COMMUNICATING ON AN ELECTRICAL BUS
FREESCALE SEMICONDUCTOR, INC.
13/059085
SEMICONDUCTOR DEVICE, WIRELESS COMMUNICATION DEVICE AND METHOD FOR GENERATING A
SYNTHESIZED FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/061626
METHOD AND APPARATUS FOR TRANSMITTING DATA
FREESCALE SEMICONDUCTOR, INC.
13/061967
METHOD AND APPARATUS FOR TRANSMITTING DATA
FREESCALE SEMICONDUCTOR, INC.
13/062958
WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF POWER CONTROL OF A
POWER AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/063214
METHOD FOR ADJUSTING TIME SLOTS IN A COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
13/063679
WAKE-UP CONTROL SYSTEM AND METHOD FOR CONTROLLING RECEIVER WAKE-UP
FREESCALE SEMICONDUCTOR, INC.
13/070049
LOW-LEAKAGE, HIGH-CAPACITANCE CAPACITOR STRUCTURES AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
13/075768
CIRCUIT FOR PREVENTING A DUMMY READ IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/077491
NON-VOLATILE MEMORY AND LOGIC CIRCUIT PROCESS INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/077963
METHOD AND SYSTEM TO COMPENSATE FOR TEMPERATURE AND PRESSURE IN PIEZO RESISTIVE
DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/080944
MEMORY CONTROLLER AND METHOD FOR ACCESSING A PLURALITY OF NON-VOLATILE MEMORY
ARRAYS
FREESCALE SEMICONDUCTOR, INC.
13/085217
RESISTIVE RANDOM ACCESS MEMORY (RAM) CELL AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/085533
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
13/088100
METHOD FOR ETCHED CAVITY DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/088106
ETCHING TRENCHES IN A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
13/088579
MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION
FREESCALE SEMICONDUCTOR, INC.
13/090056
DYNAMIC LOCKSTEP CACHE MEMORY REPLACEMENT LOGIC
FREESCALE SEMICONDUCTOR, INC.
13/090057
CACHE MEMORY WITH DYNAMIC LOCKSTEP SUPPORT
FREESCALE SEMICONDUCTOR, INC.
13/092037
ISOLATED CAPACITORS WITHIN SHALLOW TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.
13/093154
DYNAMIC PROGRAMMING FOR FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/094110
APPARATUS AND METHOD FOR CHECKPOINT REPAIR IN A PROCESSING DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/095544
MIXER CIRCUITS FOR SECOND ORDER INTERCEPT POINT CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
13/096102
SEMICONDUCTOR DEVICE WITH PROTECTIVE MATERIAL AND METHOD FOR ENCAPSULATING
FREESCALE SEMICONDUCTOR, INC.
13/096282
MICROPROCESSOR SYSTEMS AND METHODS FOR REGISTER FILE CHECKPOINTING
FREESCALE SEMICONDUCTOR, INC.
13/096543
SEMICONDUCTOR DEVICE STRUCTURE AS A CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
13/097411
VOLTAGE REGULATOR WITH DIFFERENT INVERTING GAIN STAGES
FREESCALE SEMICONDUCTOR, INC.
13/097721
SELECTIVE ERROR DETECTION AND ERROR CORRECTION FOR A MEMORY INTERFACE
FREESCALE SEMICONDUCTOR, INC.
13/101793
MEMS DEVICE WITH IMPACTING STRUCTURE FOR ENHANCED RESISTANCE TO STICTION
FREESCALE SEMICONDUCTOR, INC.
13/103609
SELECTIVE ROUTING OF LOCAL MEMORY ACCESSES AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/104449
PHASE LOCKED LOOP CIRCUIT HAVING A VOLTAGE CONTROLLED OSCILLATOR WITH IMPROVED
BANDWIDTH
FREESCALE SEMICONDUCTOR, INC.
13/104991
OBJECT DETECTION DEVICE WITH VARIABLE SENSITIVITY ELECTRIC FIELD MEASUREMENT
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/106703
SYSTEM AND METHOD FOR SCALABLE MOVEMENT AND REPLICATION OF DATA
FREESCALE SEMICONDUCTOR, INC.
13/111580
MEMORY WITH DESCRETE STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
13/112077
METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/116325
MICROPROCESSOR SYSTEMS AND METHODS FOR HANDLING INSTRUCTIONS WITH MULTIPLE
DEPENDENCIES
FREESCALE SEMICONDUCTOR, INC.
13/117191
METHOD FOR FORMING AN ASYMMETRIC SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/120477
DATA PROCESSING
FREESCALE SEMICONDUCTOR, INC.
13/120874
BUS DRIVER FOR AVOIDING AN OVERVOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/121693
TEMPERATURE COMPENSATION IN A PHASE-LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
13/124961
INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
13/125502
METHOD FOR SINGULATING ELECTRONIC COMPONENTS FROM A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
13/125856
MULTIMODE VOLTAGE REGULATOR AND METHOD FOR PROVIDING A MULTIMODE VOLTAGE
REGULATOR OUTPUT VOLTAGE AND AN OUTPUT CURRENT TO A LOAD
FREESCALE SEMICONDUCTOR, INC.
13/126038
METHOD AND APPARATUS FOR GENERATING A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/128025
MANAGEMENT OF MULTIPLE RESOURCE PROVIDERS
FREESCALE SEMICONDUCTOR, INC.
13/128900
ALLOCATION OF COMMUNICATION CHANNELS
FREESCALE SEMICONDUCTOR, INC.
13/128903
OPERATING PARAMETER CONTROL FOR A POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
13/129516
POWER MOS TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/129845
COMPILER OPTIMISATION LIKE IDIOM RECOGNITION THROUGH PATTERN MATCHING USING
VALUE NUMBERING
FREESCALE SEMICONDUCTOR, INC.
13/129936
HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS APPLICATIONS AND METHOD OF FORMING
A HIGH POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/130187
CURRENT SENSING CIRCUITRY AND INTEGRATED CIRCUIT AND METHOD FOR SENSING A
CURRENT
FREESCALE SEMICONDUCTOR, INC.
13/131349
CLOCK GLITCH DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/133168
CIRCUIT AND METHOD FOR SPEED MONITORING OF AN ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
13/133958
METHOD, SYSTEM AND INTEGRATED CIRCUIT FOR ENABLING ACCESS TO A MEMORY ELEMENT
FREESCALE SEMICONDUCTOR, INC.
13/139893
DETERMINING INITIAL ROTOR POSITION OF AN ALTERNATING CURRENT MOTOR
FREESCALE SEMICONDUCTOR, INC.
13/140025
SYSTEM AND METHOD FOR EFFICIENT IMAGE FEATURE EXTRACTION
FREESCALE SEMICONDUCTOR, INC.
13/142425
CAPACITANCE SENSING CIRCUIT AND METHOD OF CAPACITANCE SENSING
FREESCALE SEMICONDUCTOR, INC.
13/142431
MICROPROCESSOR ARCHITECTURE AND METHOD OF INSTRUCTION DECODING
FREESCALE SEMICONDUCTOR, INC.
13/142857
PACKAGE ASSEMBLY AND METHOD OF TUNING A NATURAL RESONANT FREQUENCY OF A PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/143550
PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.
13/143551
PRIORITY SEARCH TREES
FREESCALE SEMICONDUCTOR, INC.
13/143863
LOGARITHMIC DETECTOR AND METHOD OF PRE-CHARGING AN AVERAGE FILTER ON A
LOGARITHMIC DETECTOR
FREESCALE SEMICONDUCTOR, INC.
13/145122
INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY FOR CONTROLLING A
FREQUENCY SOURCE
FREESCALE SEMICONDUCTOR, INC.
13/145125
INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY FOR CONTROLLING A
FREQUENCY SOURCE
FREESCALE SEMICONDUCTOR, INC.
13/149217
CONTROL OF INTERRUPT GENERATION FOR CACHE
FREESCALE SEMICONDUCTOR, INC.
13/149304
CACHE LOCKING CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/150924
ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
13/151409
METHOD OF MAKING A DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/153166
SYSTEMS AND METHODS FOR TRACKING INTELLECTUAL PROPERTY
FREESCALE SEMICONDUCTOR, INC.
13/156346
METHOD AND SYSTEM FOR ADDRESS CONFLICT RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
13/159635
HIGH EFFICIENCY AMPLIFIER WITH REDUCED PARASITIC CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.
13/159878
SELECTIVE MASKING FOR ERROR CORRECTION
FREESCALE SEMICONDUCTOR, INC.
13/160979
CIRCUIT AND METHOD FOR DETERMINING COMPARATOR OFFSETS OF ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/161954
LOW VOLTAGE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
13/164009
METHOD AND APPARATUS FOR SNOOP-AND-LEARN INTELLIGENCE IN DATA PLANE
FREESCALE SEMICONDUCTOR, INC.
13/166552
RECOVERY METHOD FOR POOR YIELD AT INTEGRATED CIRCUIT DIE PANELIZATION
FREESCALE SEMICONDUCTOR, INC.
13/166561
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A COBALT SILICIDE
FREESCALE SEMICONDUCTOR, INC.
13/169664
USING BUILT-IN SELF TEST FOR PREVENTING SIDE CHANNEL SECURITY ATTACKS ON
MULTI-PROCESSOR SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/170286
DATA PROCESSING SYSTEM HAVING A SEQUENCE PROCESSING UNIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/170289
DATA PROCESSING SYSTEM HAVING A SEQUENCE PROCESSING UNIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/182568
INTEGRATED ASSIST FEATURES FOR EPITAXIAL GROWTH
FREESCALE SEMICONDUCTOR, INC.
13/182710
APPARATUS AND METHODS FOR QUAD FLAT NO LEAD PACKAGING
FREESCALE SEMICONDUCTOR, INC.
13/182734
SYSTEMS AND METHODS FOR MEMORY REGION DESCRIPTOR ATTRIBUTE OVERRIDE
FREESCALE SEMICONDUCTOR, INC.
13/191459
POWER SUPPLY AND DATA SIGNAL INTERFACE CIRCUIT WITH OVERVOLTAGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
13/192976
METHOD OF MAKING A DIE WITH RECESSED ALUMINUM DIE PADS
FREESCALE SEMICONDUCTOR, INC.
13/193855
COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/194714
OSCILLATOR SYSTEMS HAVING ANNULAR RESONANT CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
13/195505
CODE COVERAGE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
13/201077
DATA PROCESSING WITH VARIABLE OPERAND SIZE
FREESCALE SEMICONDUCTOR, INC.
13/201977
SEMICONDUCTOR DEVICE WITH APPRAISAL CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
13/202775
INTEGRATED PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/203298
METHOD AND APPARATUS FOR SELECTING AT LEAST ONE DEVICE TO BE WIRELESSLY
CONTROLLED
FREESCALE SEMICONDUCTOR, INC.
13/210281
METHOD AND DEVICE FOR CONTROLLING DEBUG EVENT RESOURCES
FREESCALE SEMICONDUCTOR, INC.
13/210392
BRACE FOR LONG BOND WIRE
FREESCALE SEMICONDUCTOR, INC.
13/210563
ATTACHING A MEMS TO A BONDING WAFER
FREESCALE SEMICONDUCTOR, INC.
13/210566
SYSTEMS AND METHODS FOR HANDLING INSTRUCTIONS OF IN-ORDER AND OUT-OF-ORDER
EXECUTION QUEUES
FREESCALE SEMICONDUCTOR, INC.
13/212420
SYSTEMS AND METHODS FOR HANDLING INSTRUCTIONS OF IN-ORDER AND OUT-OF-ORDER
EXECUTION QUEUES
FREESCALE SEMICONDUCTOR, INC.
13/212478
MEMORY DEVICE AND METHOD USING ENCODE VALUES FOR ACCESS ERROR CONDITION
DETECTION
FREESCALE SEMICONDUCTOR, INC.
13/213387
DATA PROCESSING SYSTEM OPERABLE IN SINGLE AND MULTI-THREAD MODES AND HAVING
MULTIPLE CACHES AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/213831
MEMORY MANAGEMENT UNIT TAG MEMORY WITH CAM EVALUATE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/213900
MEMORY MANAGEMENT UNIT TAG MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/213992
IMPLANT FOR PERFORMANCE ENHANCEMENT OF SELECTED TRANSISTORS IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/214827
CIRCUIT SIMULATION ACCELERATION USING MODEL CACHING
FREESCALE SEMICONDUCTOR, INC.
13/216769
PHYSICAL VERIFICATION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/219071
ANGULAR RATE SENSOR WITH DIFFERENT GAP SIZES
FREESCALE SEMICONDUCTOR, INC.
13/220302
INTEGRATED CIRCUIT HAVING CRITICAL PATH VOLTAGE SCALING AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/220389
MULTI-THREADING FLIP-FLOP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/220891
BACK SIDE ALIGNMENT STRUCTURE AND MANUFACTURING METHOD FOR THREE-DIMENSIONAL
SEMICONDUCTOR DEVICE PACKAGES
FREESCALE SEMICONDUCTOR, INC.
13/220898
LEAD FRAME HAVING A FLAG WITH IN-PLANE AND OUT-OF-PLANE MOLD LOCKING FEATURES
FREESCALE SEMICONDUCTOR, INC.
13/222143
SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION
USING DROP-IN SIGNAL CONDUITS
FREESCALE SEMICONDUCTOR, INC.
13/222148
SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION
USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS
FREESCALE SEMICONDUCTOR, INC.
13/222150
SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION
FREESCALE SEMICONDUCTOR, INC.
13/222323
MOSFET MISMATCH CHARACTERIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/222335
MOSFET MISMATCH CHARACTERIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/223573
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A RESISTOR-CAPACITOR FILTER
FREESCALE SEMICONDUCTOR, INC.
13/227965
CONTACT FOR A NON-VOLATILE MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/228001
DUAL PORT STATIC RANDOM ACCESS MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
13/228215
CAPACITIVE SENSOR RADIATION MEASUREMENT
FREESCALE SEMICONDUCTOR, INC.
13/228260
INCIDENT CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/233393
INTEGRATED CIRCUIT HAVING A STANDARD CELL AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/234305
MEMORY MANAGEMENT UNIT (MMU) HAVING REGION DESCRIPTOR GLOBALIZATION CONTROLS AND
METHOD OF OEPRATION
FREESCALE SEMICONDUCTOR, INC.
13/235499
LEVEL SHIFTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/238791
PHASE CHANGE MEMORY CELL WITH HEATER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/239640
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/239649
MULTI-PROCESSOR DATA PROCESSING SYSTEM HAVING SYNCHRONIZED EXIT FROM DEBUG MODE
AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
13/245888
METHOD OF REDUCING POWER LEAKAGE OF INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/246990
METHOD FOR PACKAGING AN ELECTRONIC DEVICE ASSEMBLY HAVING A CAPPED DEVICE
INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
13/248348
INTERFACE SYSTEM AND METHOD WITH BACKWARD COMPATABILITY
FREESCALE SEMICONDUCTOR, INC.
13/249256
METHOD AND APPARATUS FOR CALCULATING SENSOR MODELLING COEFFICIENTS
FREESCALE SEMICONDUCTOR, INC.
13/249271
METHOD AND CIRCUIT FOR CALCULATING SENSOR MODELLING COEFFICIENTS
FREESCALE SEMICONDUCTOR, INC.
13/249829
MEMORY PROTECTION UNIT (MPU) HAVING A SHARED PORTION AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/250368
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/250385
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/255250
RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/255520
RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT AND METHOD FOR
SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED
FREESCALE SEMICONDUCTOR, INC.
13/255523
CONNECTION QUALITY VERIFICATION FOR INTEGRATED CIRCUIT TEST
FREESCALE SEMICONDUCTOR, INC.
13/258769
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/258791
TONE RELAY SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/258807
APPARATUS, COMMUNICATIONS SYSTEM AND METHOD FOR OPTIMIZING DATA PACKET FLOW
FREESCALE SEMICONDUCTOR, INC.
13/268580
STACKED SEMICONDUCTOR DIE WITH CONTINUOUS CONDUCTIVE VIAS
FREESCALE SEMICONDUCTOR, INC.
13/268681
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/269573
CIRCUIT TO REDUCE PEAK POWER DURING TRANSITION FAULT TESTING OF INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/269574
HETEROGENEOUS MULTI-CORE INTEGRATED CIRCUIT AND METHOD FOR DEBUGGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/272285
THREE-DIMENSIONAL SOLAR CELL HAVING INCREASED EFFICIENCY
FREESCALE SEMICONDUCTOR, INC.
13/272542
INTEGRATED CIRCUIT HAVING LATCH-UP RECOVERY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/272725
MULTIPLE CORE DATA PROCESSOR WITH USAGE MONITORING
FREESCALE SEMICONDUCTOR, INC.
13/273389
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.
13/273622
SEMICONDUCTOR DEVICE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
13/275310
ON-CHIP VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
13/276875
GAN-ON-SI SWITCH DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/279807
METHOD OF MAKING A NON-VOLATILE MEMORY CELL HAVING A FLOATING GATE
FREESCALE SEMICONDUCTOR, INC.
13/282192
INERTIAL SENSOR WITH OFF-AXIS SPRING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/282210
TRANSISTORS WITH DIFFERENT THRESHOLD VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
13/283187
SYSTEMS AND METHODS FOR SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES
FREESCALE SEMICONDUCTOR, INC.
13/284253
TRANSMIT POWER CONTROL TECHNIQUES FOR NODES IN AN AD-HOC NETWORK
FREESCALE SEMICONDUCTOR, INC.
13/284395
HIGH SIDE DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/285073
SEMICONDUCTOR DEVICE WITH VIAS ON A BRIDGE CONNECTING TWO BUSES
FREESCALE SEMICONDUCTOR, INC.
13/285434
DATA PROCESSING SYSTEM WITH SAFE CALL AND RETURN
FREESCALE SEMICONDUCTOR, INC.
13/285557
LATERALLY DIFFUSED METAL OXIDE SEMICONDUCTOR TRANSISTOR FOR RADIO FREQUENCY
POWER AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/286175
BUILT-IN SELF TRIM FOR NON-VOLATILE MEMORY REFERENCE CURRENT
FREESCALE SEMICONDUCTOR, INC.
13/288037
SCAN TESTING OF INTEGRATED CIRCUIT WITH CLOCK GATING CELLS
FREESCALE SEMICONDUCTOR, INC.
13/289671
TESTING A SWITCHED MODE SUPPLY WITH WAVEFORM GENERATOR AND CAPTURE CHANNEL
FREESCALE SEMICONDUCTOR, INC.
13/292103
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
13/292104
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/293119
PRESSURE SENSOR AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/293910
INSULATED GATE FIELD EFFECT TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
13/299564
SEMICONDUCTOR DEVICE PACKAGING HAVING SUBSTRATE WITH PRE-ENCAPSULATION THROUGH
VIA FORMATION
FREESCALE SEMICONDUCTOR, INC.
13/299566
METHOD AND APPARATUS TO IMPROVE RELIABILITY OF VIAS
FREESCALE SEMICONDUCTOR, INC.
13/303166
SEMICONDUCTOR SENSOR DEVICE WITH FOOTED LID
FREESCALE SEMICONDUCTOR, INC.
13/305410
METHODS AND APPARATUS TO IMPROVE RELIABILITY OF ISOLATED VIAS
FREESCALE SEMICONDUCTOR, INC.
13/305702
LOW LEAKAGE CURRENT OPERATION OF INTEGRATED CIRCUIT USING SCAN CHAIN
FREESCALE SEMICONDUCTOR, INC.
13/306983
MULTI-CORE DECOMPRESSION OF BLOCK CODED VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
13/307271
MESSAGE PASSING USING DIRECT MEMORY ACCESS UNIT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/307303
COMPUTER SYSTEMS AND METHODS FOR REGISTER BASED MESSAGE PASSING
FREESCALE SEMICONDUCTOR, INC.
13/308236
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/313179
METHOD OF PROTECTING AGAINST VIA FAILURE AND STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/318158
INTEGRATED CIRCUIT AND INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/318542
INTEGRATED CIRCUIT COMPRISING TRACE LOGIC AND METHOD FOR PROVIDING TRACE
INFORMATION
FREESCALE SEMICONDUCTOR, INC.
13/320575
TOUCH-SCREEN INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/322942
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
13/322944
INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/324910
CUSTOMIZED SHIELD PLATE FOR A FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
13/325092
SEMICONDUCTOR DEVICE PACKAGING USING ENCAPSULATED CONDUCTIVE BALLS FOR
PACKAGE-ON-PACKAGE BACK SIDE COUPLING
FREESCALE SEMICONDUCTOR, INC.
13/325747
TOUCH SENSE INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/326636
PACKAGED LEADLESS SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/326685
CONFIGURABLE FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
13/339139
PLANAR INVERTED-F ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE
INCORPORATED
FREESCALE SEMICONDUCTOR, INC.
13/339165
EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED
FREESCALE SEMICONDUCTOR, INC.
13/343207
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A PLURALITY OF SINGULATED DIE
FREESCALE SEMICONDUCTOR, INC.
13/343331
NON-VOLATILE MEMORY (NVM) AND LOGIC INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/344415
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/344431
TRANSISTORS AND SEMICONDUCTOR DEVICES WITH OXYGEN-DIFFUSION BARRIER LAYERS
FREESCALE SEMICONDUCTOR, INC.
13/350090
SEMICONDUCTOR DEVICES WITH NONCONDUCTIVE VIAS
FREESCALE SEMICONDUCTOR, INC.
13/350098
SEMICONDUCTOR DEVICES WITH COMPLIANT INTERCONNECTS
FREESCALE SEMICONDUCTOR, INC.
13/351935
SKEWED SRAM CELL
FREESCALE SEMICONDUCTOR, INC.
13/351937
FULLY DECOUPLED LATERAL AXIS GYROSCOPE WITH THICKNESS-INSENSITIVE Z-AXIS SPRING
AND SYMMETRIC TEETER TOTTER SENSING ELEMENT
FREESCALE SEMICONDUCTOR, INC.
13/355748
LOCALIZED ALLOYING FOR IMPROVED BOND RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
13/358137
SEMICONDUCTOR DEVICE HAVING A NANOTUBE LAYER AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/359174
METHOD OF FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/360119
A DELAY LINE PHASE SHIFTER WITH SELECTABLE PHASE SHIFT
FREESCALE SEMICONDUCTOR, INC.
13/360920
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/361171
ENCAPSULANT WITH COROSION INHIBITOR
FREESCALE SEMICONDUCTOR, INC.
13/361191
STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
13/362636
PACKAGED INTEGRATED CIRCUIT USING WIRE BONDS
FREESCALE SEMICONDUCTOR, INC.
13/362697
SEMICOCNDUCTOR DEVICE HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS
OF DIFFERING DENSITIES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/362720
SYSTEMS AND METHODS FOR REDUCING BRANCH MISPREDICTION PENALTY
FREESCALE SEMICONDUCTOR, INC.
13/362873
VIBRATION ROBUST X-AXIS RING GYRO TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
13/365454
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
13/366347
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
13/369563
STACK-BASED TRACE MESSAGE GENERATION FOR DEBUG AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/370282
POWER SUPPLY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/370420
DATA PROCESSING SYSTEM OPERABLE IN SINGLE AND MULTI-THREAD MODES AND HAVING
MULTIPLE CACHES AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/371307
LOW VOLTAGE CMOS POWER ON RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/371635
METHOD AND APPARATUS FOR HIGH PRESSURE SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/375802
BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/376611
DEVICE FOR FORMING A HIGH-RESOLUTION IMAGE, IMAGING SYSTEM, AND METHOD FOR
DERIVING A HIGH-SPATIAL-RESOLUTION IMAGE
FREESCALE SEMICONDUCTOR, INC.
13/377991
INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
13/378230
DEGREE-OF-FOCUS DETERMINATION MODULE, POSITION-OF-BEST-FOCUS SELECTION MODULES,
IMAGE PROCESSING MODULE, IMAGING SYSTEM, AND CORRESPONDING METHOD
FREESCALE SEMICONDUCTOR, INC.
13/378239
INTEGRATED CIRCUIT COMPRISING VOLTAGE MODULATION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/382716
DIVERSITY ANTENNA SYSTEM AND TRANSMISSION METHOD
FREESCALE SEMICONDUCTOR, INC.
13/382779
DATA ADMINISTRATION UNIT, DATA ACCESS UNIT, NETWORK ELEMENT, NETWORK, AND METHOD
FOR UPDATING A DATA STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/382789
INTEGRATED CIRCUIT, TRANSCEIVER AND METHOD FOR LEAKAGE CANCELLATION IN A RECEIVE
PATH
FREESCALE SEMICONDUCTOR, INC.
13/382796
SIGNAL PROCESSING SYSTEM AND INTEGRATED CIRCUIT COMPRISING A PREFETCH MODULE AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/384253
DIVERSITY RECEIVER AND TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
13/384835
SIGNAL PROCESSING SYSTEM, INTEGRATED CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/388468
CONTROLLER SYSTEM, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/389194
TRANSISTOR POWER SWITCH DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
13/389205
ENCODING MODULE, APPARATUS AND METHOD FOR DETERMINING A POSITION OF A DATA BIT
WITHIN AN INTERLEAVED DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
13/391296
DEVICE AND METHOD FOR TURBO-ENCODING A BLOCK OF DATA
FREESCALE SEMICONDUCTOR, INC.
13/391744
SOFTWARE PROBE MINIMIZATION
FREESCALE SEMICONDUCTOR, INC.
13/392638
DUTY CYCLE CORRECTOR AND DUTY CYCLE CORRECTION METHOD
FREESCALE SEMICONDUCTOR, INC.
13/392925
DEVICE AND METHOD FOR PERFORMING BITWISE MANIPULATIONS
FREESCALE SEMICONDUCTOR, INC.
13/392977
SYSTEM AND METHOD FOR FILTERING RECEIVED DATA UNITS
FREESCALE SEMICONDUCTOR, INC.
13/393589
DISTRIBUTED DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/397034
SEMICONDUCTOR DEVICE PACKAGE HAVING BACKSIDE CONTACT AND METHOD FOR
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
13/397452
DATA PROCESSING SYSTEM WITH LATENCY TOLERANCE EXECUTION
FREESCALE SEMICONDUCTOR, INC.
13/398177
TRANSISTOR-LEVEL LAYOUT SYNTHESIS
FREESCALE SEMICONDUCTOR, INC.
13/398811
SEMICONDUCTOR DEVICES AND METHODS OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
13/398816
METHOD OF PACKAGING SEMICONDUCTOR DIE WITH CAP ELEMENT
FREESCALE SEMICONDUCTOR, INC.
13/400966
MEMS PRESSURE TRANSDUCER ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/401847
SYSTEM FOR TESTING ELECTRONIC CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/402413
Embedded Electrical Component Surface Interconnect
FREESCALE SEMICONDUCTOR, INC.
13/403458
METHOD FOR FORMING DIE ASSEMBLY WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
13/403597
RECOVERABLE AND RECONFIGURABLE PIPELINE STRUCTURE FOR STATE-RETENTION POWER
GATING
FREESCALE SEMICONDUCTOR, INC.
13/403743
METAL-INSULATOR-METAL CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
13/403964
INTER-PARTITION COMMUNICATION IN MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/403969
DATA PROCESSOR WITH ASYNCHRONOUS SYSTEM RESET
FREESCALE SEMICONDUCTOR, INC.
13/404945
EMBEDDED ELECTRONIC COMPONENT
FREESCALE SEMICONDUCTOR, INC.
13/405965
HIERARCHICAL ERROR CORRECTION
FREESCALE SEMICONDUCTOR, INC.
13/406439
COMBINED ENVIRONMENTAL PARAMETER SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/412680
BIPOLAR PRIMARY SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
13/413162
METHOD FOR IMPLEMENTING SECURITY OF NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/413440
SEMICONDUCTOR DEVICE WITH COMPOSITE DRIFT REGION
FREESCALE SEMICONDUCTOR, INC.
13/413652
SEMICONDUCTOR PACKAGE AND LEAD FRAME THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/414697
METHOD FOR TESTING COMPARATOR AND DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/415196
MULTIPLE PAGE SIZE MEMORY MANAGEMENT UNIT
FREESCALE SEMICONDUCTOR, INC.
13/416892
CIRCUIT AND METHOD FOR MEASURING VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/419531
DATA PROCESSING SYSTEM WITH LATENCY TOLERANCE EXECUTION
FREESCALE SEMICONDUCTOR, INC.
13/431469
MICROELECTROMECHANICAL SYSTEM PACKAGE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
13/431506
INTEGRATED CIRCUIT HAVING A STAGGERED HETEROJUNCTION BIPOLAR TRANSISTOR ARRAY
FREESCALE SEMICONDUCTOR, INC.
13/435089
PHASE LOCKED LOOP WITH ADAPTIVE LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
13/435981
FULLY COMPLEMENTARY SELF-BIASED DIFFERENTIAL RECEIVER WITH STARTUP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/436052
SYSTEMS WITH MULTIPLE PORT RANDOM NUMBER GENERATORS AND METHODS OF THEIR
OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/436074
RANDOM VALUE PRODUCTION METHODS AND SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/439857
VITERBI DECODER FOR DECODING CONVOLUTIONALLY ENCODED DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
13/440728
SYSTEM AND METHOD FOR CACHE ACCESS
FREESCALE SEMICONDUCTOR, INC.
13/441217
ELECTRONIC DEVICES WITH MULTIPLE AMPLIFIER STAGES AND METHODS OF THEIR
MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
13/441335
SMART CHARGE PUMP CONFIGURATION FOR NONVOLATILE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
13/441414
WRITE CONTENTION-FREE, NOISE-TOLERANT MULTIPORT BITCELL
FREESCALE SEMICONDUCTOR, INC.
13/441426
NON-VOLATILE MEMORY (NVM) AND LOGIC INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/441448
INTEGRATED CIRCUIT PACKAGE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
13/441924
LEAD FRAME WITH GROOVED LEAD FINGER
FREESCALE SEMICONDUCTOR, INC.
13/442014
SEMICONDUCTOR DEVICE WITH EMBEDDED HEAT SPREADING
FREESCALE SEMICONDUCTOR, INC.
13/442015
SEMICONDUCTOR DEVICE WITH HEAT DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
13/442028
EMULATED ELECTRICALLY ERASABLE MEMORY HAVING SECTOR MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
13/442046
RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/442142
LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/442878
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH INSULATING SUBSTRATE AND HEAT
SINK
FREESCALE SEMICONDUCTOR, INC.
13/443720
TEMPERATURE SENSOR DIODE
FREESCALE SEMICONDUCTOR, INC.
13/443906
SEMICONDUCTOR TRAY CARRIER
FREESCALE SEMICONDUCTOR, INC.
13/444195
HIGH PRECISION SINGLE EDGE CAPTURE AND DELAY MEASUREMENT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/445582
CONTROLLER FOR MANAGING A RESET OF A SUBSET OF THREADS IN A MULTI-THREAD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/447305
INTEGRATED CIRCUIT POWER MANAGEMENT VERIFICATION METHOD
FREESCALE SEMICONDUCTOR, INC.
13/447369
METHOD OF FORMING AN INVERTED T SHAPED CHANNEL STRUCTURE FOR AN INVERTED T
CHANNEL FIELD EFFECT TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/448062
Semiconductor Device with False Drain
FREESCALE SEMICONDUCTOR, INC.
13/448531
SPLIT-GATE NON-VOLATILE MEMORY CELLS HAVING IMPROVED OVERLAP TOLERANCE
FREESCALE SEMICONDUCTOR, INC.
13/448994
Semiconductor Device with Integrated Breakdown Protection
FREESCALE SEMICONDUCTOR, INC.
13/449411
PREDICATE TRACE COMPRESSION
FREESCALE SEMICONDUCTOR, INC.
13/451312
Sharing Stacked BJT Clamps for System Level ESD Protection
FREESCALE SEMICONDUCTOR, INC.
13/451876
METHODS AND SYSTEMS FOR ERASE BIASING OF SPLIT-GATE NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
13/452501
ERROR DETECTION WITHIN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/452838
TWO-TOUCH GESTURE DETECTION ON A FOUR-WIRE RESISTIVE TOUCHSCREEN
FREESCALE SEMICONDUCTOR, INC.
13/453127
High Speed Gallium Nitride Transistor Devices
FREESCALE SEMICONDUCTOR, INC.
13/454505
DIRECT MEMORY ACCESS BUFFER UTILIZATION
FREESCALE SEMICONDUCTOR, INC.
13/455154
PRESSURE SENSOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
13/455400
SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/455800
APPARATUS AND METHOD FOR MEMORY COPY AT A PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/456217
BUFFER AND CONTROL CIRCUIT FOR SYNCHRONOUS MEMORY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
13/457248
MEMORY WITH WORD LEVEL POWER GATING
FREESCALE SEMICONDUCTOR, INC.
13/457669
EMULATED ELECTRICALLY ERASABLE MEMORY PARALLEL RECORD MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
13/458205
DELAY COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/458224
VERTICALLY PACKAGED INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/458537
SENSOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/458947
MIM CAPACITOR FORMATION METHOD AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/458950
MICROELECTROMECHANICAL SYSTEMS DEVICES AND METHODS FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/459344
ERASING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC)
FREESCALE SEMICONDUCTOR, INC.
13/459500
NON-VOLATILE MEMORY (NVM) RESET SEQUENCE WITH BUILT-IN READ CHECK
FREESCALE SEMICONDUCTOR, INC.
13/459545
METHOD THE CONFIGURE SERIAL COMMUNICATIONS AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/459841
FIFO BUFFER SYSTEM PROVIDING SAME CLOCK CYCLE RESPONSE TO POP COMMANDS
FREESCALE SEMICONDUCTOR, INC.
13/460020
GLASS FRIT WAFER BOND PROTECTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/460213
METHOD AND SYSTEM FOR WAFER AND STRIP LEVEL BATCH DIE ATTACH ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
13/460226
METHOD AND APPARATUS FOR RADIO-FREQUENCY CONTROLLABLE LED LAMP FIXTURE ANTENNA
FREESCALE SEMICONDUCTOR, INC.
13/460287
Virtualized Instruction Extensions for System Partitioning
FREESCALE SEMICONDUCTOR, INC.
13/460719
Cryptographic Processing with Random Number Generator Checking
FREESCALE SEMICONDUCTOR, INC.
13/461799
SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
13/461801
SEMICONDUCTOR DEVICE WITH STAGGERED LEADS
FREESCALE SEMICONDUCTOR, INC.
13/462823
METHOD AND SYSTEM FOR TESING OSCILLATING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/462827
FLANK WETTABLE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/462993
APPARATUS AND METHOD FOR DYNAMIC ALLOCATION OF EXECUTION QUEUES
FREESCALE SEMICONDUCTOR, INC.
13/463034
Verification of Design Derived From Power Intent
FREESCALE SEMICONDUCTOR, INC.
13/465651
TESTER AND METHOD FOR TESTING A STRIP OF DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/465761
Semiconductor Device with Drain-End Drift Diminution
FREESCALE SEMICONDUCTOR, INC.
13/466642
MISMATCH VERIFICATION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/470448
PASSIVATED TEST STRUCTURES TO ENABLE SAW SINGULATION OF WAFER
FREESCALE SEMICONDUCTOR, INC.
13/471402
Cell Balance Configuration for Pin Count Reduction
FREESCALE SEMICONDUCTOR, INC.
13/472319
SYSTEMS AND METHODS FOR PROVIDING SEMAPHORE-BASED PROTECTION OF SYSTEM RESOURCES
FREESCALE SEMICONDUCTOR, INC.
13/475947
TAMPER DETECTOR FOR SECURE MODULE
FREESCALE SEMICONDUCTOR, INC.
13/475948
MEMORY BUILT-IN-SELF-TESTING IN MULTI-CORE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/476711
TEST FLOW TO DETECT A LATENT LEAKY BIT OF A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/477764
LOW-TEMPERATURE FLIP CHIP DIE ATTACH
FREESCALE SEMICONDUCTOR, INC.
13/478557
CAVITY-TYPE SEMICONDUCTOR PACKAGE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/479168
SENSOR DEVICE AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
13/479319
NON-OVERLAPPING CLOCK GENERATOR CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/479668
PHOTRONIC DEVICE WITH REFLECTOR AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/480931
TRANSISTORS WITH DUAL LAYER PASSIVATION
FREESCALE SEMICONDUCTOR, INC.
13/480971
STATE RETENTION SUPPLY VOLTAGE DISTRIBUTION USING CLOCK NETWORK SHIELDING
FREESCALE SEMICONDUCTOR, INC.
13/480977
VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTERS, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/481908
HANDLING OF WAKE-UP MESSAGES IN CONTROLLER AREA NETWORKS
FREESCALE SEMICONDUCTOR, INC.
13/482332
MEMS Sensor With Stress Isolation and Method of Fabrication
FREESCALE SEMICONDUCTOR, INC.
13/483064
SEMICONDUCTOR DEVICE WITH REDISTRIBUTED CONTACTS
FREESCALE SEMICONDUCTOR, INC.
13/483069
MULTI-CORE WIRE
FREESCALE SEMICONDUCTOR, INC.
13/483764
MULTI-PORT REGISTER FILE WITH MULTIPLEXED DATA
FREESCALE SEMICONDUCTOR, INC.
13/483968
STRESS-BASED TECHNIQUES FOR DETECTING AN IMMINENT READFAILURE IN A NON-VOLATILE
MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
13/484022
TECHNIQUES FOR CHECKING COMPUTER-AIDED DESIGN LAYERS OF A DEVICE TO REDUCE THE
OCCURRENCE OF MISSING DECK RULES
FREESCALE SEMICONDUCTOR, INC.
13/484304
SAMPLING SWITCH CIRCUIT THAT USES CORRELATED LEVEL SHIFTING
FREESCALE SEMICONDUCTOR, INC.
13/484326
CIRCUITRY INCLUDING RESISTIVE RANDOM ACCESS MEMORY STORAGE CELLS AND METHODS FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
13/484353
MOLD COMPOUND COMPATIBILITY TEST SYSTEM AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/484664
SYSTEM, METHOD AND APPARATUS FOR HIGH POWER LEADLESS SURFACE MOUNTED
SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/485078
PROCESSOR RESOURCE AND EXECUTION PROTECTION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
13/485120
Virtualized Interrupt Delay Mechanism
FREESCALE SEMICONDUCTOR, INC.
13/485742
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/485886
METHODS AND STRUCTURES FOR REDUCING HEAT EXPOSURE OF THERMALLY SENSITIVE
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/485912
INTEGRATED CIRCUIT DIE ASSEMBLY WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
13/486641
FIELD FOCUSING FEATURES IN A RERAM CELL
FREESCALE SEMICONDUCTOR, INC.
13/486690
FIELD FOCUSING FEATURES IN A RERAM CELL
FREESCALE SEMICONDUCTOR, INC.
13/488446
METHOD FOR DETERMINING COORDINATES
FREESCALE SEMICONDUCTOR, INC.
13/488452
TEST EQUIPMENT MANIFOLD INTERFACE
FREESCALE SEMICONDUCTOR, INC.
13/489139
INDUCTIVE ELEMENT WITH INTERRUPTER REGION AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/489460
BACKLIT VIDEO DISPLAY WITH DYNAMIC LUMINANCE SCALING
FREESCALE SEMICONDUCTOR, INC.
13/489462
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/489466
METHOD OF APPARATUS FOR MOLDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/489471
SEMICONDUCTOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/490451
STACKED DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/491712
CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
13/491722
CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST PORTION OF THE CLOCK
CYCLE
FREESCALE SEMICONDUCTOR, INC.
13/491760
INTEGRATING FORMATION OF A REPLACEMENT GATE TRANSISTOR AND A NON-VOLATILE MEMORY
CELL USING AN INTERLAYER DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
13/491771
INTEGRATING FORMATION OF A REPLACEMENT GATE TRANSISTOR AND A NON-VOLATILE MEMORY
CELL USING A HIGH-K DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
13/493814
MODIFIED HIGH-K GATE DIELECTRIC STACK
FREESCALE SEMICONDUCTOR, INC.
13/494160
TEST VEHICLES FOR ENCAPSULATED SEMICONDUCTOR DEVICE PACKAGES
FREESCALE SEMICONDUCTOR, INC.
13/494501
VRS INTERFACE WITH 1/T ARMING FUNCTION
FREESCALE SEMICONDUCTOR, INC.
13/495011
SEMICONDUCTOR DEVICE DIE BONDING
FREESCALE SEMICONDUCTOR, INC.
13/495013
METHOD OF TESTING PARALLEL POWER CONNECTIONS OF SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/500362
PIXEL DATA PROCESSING APPARATUS AND METHOD OF PROCESSING PIXEL DATA
FREESCALE SEMICONDUCTOR, INC.
13/500691
INTEGRATED CIRCUITS AND METHODS FOR DEBUGGING
FREESCALE SEMICONDUCTOR, INC.
13/500700
RESPONSE TO WEAROUT IN AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/501472
CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
13/502378
MEMORY DEVICE AND METHOD FOR SENSING A CONTENT OF A MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
13/503861
VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/503862
INTEGRATED CIRCUIT AND METHOD FOR REDUCTION OF SUPPLY VOLTAGE CHANGES
FREESCALE SEMICONDUCTOR, INC.
13/504737
INTEGRATED CIRCUIT AND METHOD FOR REDUCING VIOLATIONS OF A TIMING CONSTRAINT
FREESCALE SEMICONDUCTOR, INC.
13/508066
RECEIVER AND METHOD FOR EQUALIZING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
13/508091
AREA EFFICIENT COUNTERS ARRAY SYSTEM AND METHOD FOR UPDATING COUNTERS
FREESCALE SEMICONDUCTOR, INC.
13/508279
ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS
FREESCALE SEMICONDUCTOR, INC.
13/509922
BYPASS CAPACITOR CIRCUIT AND METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN
INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
13/510011
PUMP SYSTEM AND MOTORIZED VEHICLE
FREESCALE SEMICONDUCTOR, INC.
13/510103
METHOD FOR COMPENSATING A TIMING SIGNAL, AN INTEGRATED CIRCUIT AND ELECTRONIC
DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/510312
METHOD AND SYSTEM FOR ENABLING ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES
OUTSIDE OF AN OPERATING SYSTEM ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
13/511321
INTEGRATED CIRCUIT COMPRISING REFERENCE VOLTAGE GENERATION CIRCUITRY AND
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/511974
MULTI-CHIP DEVICE WITH TEMPERATURE CONTROL ELEMENT FOR TEMPERATURE CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
13/517842
REDISTRIBUTED CHIP PACKAGING WITH THERMAL CONTACT TO DEVICE BACKSIDE
FREESCALE SEMICONDUCTOR, INC.
13/521478
A NETWORK ELEMENT, TELECOMMUNICATION SYSTEM, INTEGRATED CIRCUIT AND A METHOD FOR
PROVIDING A TELEPHONY CONNECTION
FREESCALE SEMICONDUCTOR, INC.
13/522382
DEBUGGER SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR DEBUGGING INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
13/522865
CHIP DAMAGE DETECTION DEVICE FOR A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/523675
SENSING DEVICE AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
13/524555
SENSE AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/524918
SYSTEM AND METHOD FOR IMPROVED JOB PROCESSING TO REDUCE CONTENTION FOR SHARED
RESOURCES
FREESCALE SEMICONDUCTOR, INC.
13/524947
SYSTEM AND METHOD FOR IMPROVED JOB PROCESSING
FREESCALE SEMICONDUCTOR, INC.
13/525347
POWER MANAGEMENT SYSTEM FOR ELECTRONIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/525348
SYSTEM FOR REDUCING MEMORY LATENCY IN PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/525494
Temporal Multithreading
FREESCALE SEMICONDUCTOR, INC.
13/525882
Synchronous Rectifier Timer for Discontinuous Mode DC/DC Converter
FREESCALE SEMICONDUCTOR, INC.
13/528375
Trench FET with Source Recess Etch
FREESCALE SEMICONDUCTOR, INC.
13/529589
Semiconductor Device with Floating RESURF Region
FREESCALE SEMICONDUCTOR, INC.
13/529595
Semiconductor Device Apparatus and Assembly with Opposite Die Orientations
FREESCALE SEMICONDUCTOR, INC.
13/529601
CELL ROUTABILITY PRIORITIZATION
FREESCALE SEMICONDUCTOR, INC.
13/530081
SCAN TESTING OF INTEGRATED CIRCUITS AND ON-CHIP MODULES
FREESCALE SEMICONDUCTOR, INC.
13/530085
CHANNEL DIAGNOSTIC SYSTEM FOR SENT RECEIVER
FREESCALE SEMICONDUCTOR, INC.
13/530095
SYSTEM FOR REDUCING DYNAMIC POWER CONSUMPTION OF WAKEUP SOURCE
FREESCALE SEMICONDUCTOR, INC.
13/530117
METHOD OF MAKING SURFACE MOUNT STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/530118
SEMICONDUCTOR DEVICE WITH REDISTRIBUTED CONTACTS
FREESCALE SEMICONDUCTOR, INC.
13/530169
EMULATED ELECTRICALLY ERASABLE MEMORY HAVING AN ADDRESS RAM FOR DATA STORED IN
FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/531317
Equivalence Classes Over Parameter State Space
FREESCALE SEMICONDUCTOR, INC.
13/532804
SYSTEM AND METHOD FOR SOFT ERROR DETECTION IN MEMORY DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/532973
METHOD FOR PRECONDITIONING THIN FILM STORAGE ARRAY FOR DATA RETENTION
FREESCALE SEMICONDUCTOR, INC.
13/533501
IMAGE REJECTION FOR LOW IF RECEIVERS
FREESCALE SEMICONDUCTOR, INC.
13/533610
Semiconductor Device with Selectively Etched Surface Passivation
FREESCALE SEMICONDUCTOR, INC.
13/533645
CODEWORD ERROR INJECTION VIA CHECKBIT MODIFICATION
FREESCALE SEMICONDUCTOR, INC.
13/533651
Semiconductor Device with Selectively Etched Surface Passivation
FREESCALE SEMICONDUCTOR, INC.
13/534971
METHODS FOR FORMING HIGH GAIN TUNABLE BIPOLAR TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
13/535028
METHODS AND STRUCTURES FOR REDUCING HEAT EXPOSURE OF THERMALLY SENSITIVE
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/535438
FILM-ASSIST MOLDED GEL-FILL CAVITY PACKAGE WITH OVERFLOW RESERVOIR
FREESCALE SEMICONDUCTOR, INC.
13/536307
SPLIT GATE PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
13/536694
Method for Analyzing Placement Context Sensitivity of Standard Cells
FREESCALE SEMICONDUCTOR, INC.
13/537209
MEMORY WITH WORD LINE ACCESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/537299
Schottky Diode with Leakage Current Control Structures
FREESCALE SEMICONDUCTOR, INC.
13/537308
ANALOG TO DIGITAL CONVERSION ARCHITECTURE AND METHOD WITH INPUT AND REFERENCE
VOLTAGE SCALING
FREESCALE SEMICONDUCTOR, INC.
13/537388
A SEMICONDUCTOR PACKAGE STRUCTURE HAVING AN AIR GAP AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/537392
SEMICONDUCTOR DEVICE PACKAGE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
13/537619
HIGH BREAKDOWN VOLTAGE LDMOS DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/538200
METHOD AND DEVICE FOR LOW POWER CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/538496
SYSTEMS AND METHODS FOR ANALYZING TRANSACTIONS IN A COMPUTER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/538529
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/538565
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH SOURCE AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACATURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/538577
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND
ISOLATION STRUCTURE INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/538585
POWER TRANSISTOR WITH HEAT DISSIPATION AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
13/539070
Applications for Nanopillar Structures
FREESCALE SEMICONDUCTOR, INC.
13/540606
Virtualized Trusted Descriptors
FREESCALE SEMICONDUCTOR, INC.
13/540634
DIGITAL GLITCH FILTER
FREESCALE SEMICONDUCTOR, INC.
13/544181
Angular Rate Sensor With Quadrature Error Compensation
FREESCALE SEMICONDUCTOR, INC.
13/544430
DEVICE PACKAGE WITH RIGID INTERCONNECT STRUCTURE CONNECTING DIE AND SUBSTRATE
AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/545746
BIPOLAR TRANSISTOR WITH HIGH BREAKDOWN VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/545774
HIGH ISOLATION SWITCH
FREESCALE SEMICONDUCTOR, INC.
13/546902
Sensor Package and Method of Forming Same
FREESCALE SEMICONDUCTOR, INC.
13/547042
BANDGAP REFERENCE CIRCUIT AND REGULATOR CIRCUIT WITH COMMON AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
13/547045
METHOD AND SYSTEM FOR BOOTING ELECTRONIC DEVICE FROM NAND FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/547049
SYSTEM FOR TESTING ERROR DETECTION CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/548304
SHALLOW TRENCH ISOLATION FOR SOI STRUCTURES COMBINING SIDEWALL SPACER AND BOTTOM
LINER
FREESCALE SEMICONDUCTOR, INC.
13/548843
METHODS AND STRUCTURES FOR MULTIPORT MEMORY DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/548846
WORD LINE DRIVER CIRCUITS AND METHODS FOR SRAM BIT CELL WITH REDUCED BIT LINE
PRE-CHARGE VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/548848
SRAM BIT CELL WITH REDUCED BIT LINE PRECHARGE VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/549040
CLASSIFYING PROCESSOR TESTCASES
FREESCALE SEMICONDUCTOR, INC.
13/549342
CORE-AFFINE PROCESSING ON SYMMETRIC MULTIPROCESSING SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/549515
PROXIMITY OR TOUCH SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/549517
QFN DEVICE AND LEAD FRAME THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/549518
POWER DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/550627
PACKAGED SEMICONDUCTOR DIE WITH POWER RAIL PADS
FREESCALE SEMICONDUCTOR, INC.
13/550676
ERROR DETECTION AT AN OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
13/551220
TECHNIQUES FOR REDUCING PROCESSOR POWER CONSUMPTION THROUGH DYNAMIC PROCESSOR
RESOURCE ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
13/552527
VIRTUALIZED PROTECTED STORAGE
FREESCALE SEMICONDUCTOR, INC.
13/554034
SEMICONDUCTOR PACKAGE DESIGN PROVIDING REDUCED ELECTROMAGNETIC COUPLING BETWEEN
CIRCUIT COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
13/554828
Method and System for Phase Compensation in Multi-Path Communication Device
FREESCALE SEMICONDUCTOR, INC.
13/555848
CONFIGURABLE MULTISTAGE CHARGE PUMP USING A SUPPLY DETECT SCHEME
FREESCALE SEMICONDUCTOR, INC.
13/556257
Prediction of Electronic Component Behavior in Bus-Based Systems
FREESCALE SEMICONDUCTOR, INC.
13/557449
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR READ/VERIFY
OPERATIONS TO COMPENSATE FOR PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
13/557481
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS BASED UPON OPERATING
TEMPERATURE TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
13/557629
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR PROGRAM/ERASE
OPERATIONS TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
13/560010
SINGLE-EVENT LATCH-UP PREVENTION TECHNIQUES FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/560533
HYBRID TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
13/561959
LDMOS DEVICE AND METHOD FOR IMPROVED SOA
FREESCALE SEMICONDUCTOR, INC.
13/561990
METHODS FOR PRODUCING STACKED ELECTROSTATIC DISCHARGE CLAMPS
FREESCALE SEMICONDUCTOR, INC.
13/562398
METHOD FOR PLATING A SEMICONDUCTOR PACKAGE LEAD
FREESCALE SEMICONDUCTOR, INC.
13/562443
METHOD AND SYSTEM FOR DERIVED LAYER CHECKING FOR SEMICONDUCTOR DEVICE DESIGN
FREESCALE SEMICONDUCTOR, INC.
13/562534
METHOD FOR FORMING AN ELECTRICAL CONNECTION BETWEEN METAL LAYERS
FREESCALE SEMICONDUCTOR, INC.
13/562538
METHOD FOR FORMING AN ELECTRICAL CONNECTION BETWEEN METAL LAYERS
FREESCALE SEMICONDUCTOR, INC.
13/562853
CAPACITIVE PRESSURE SENSOR IN AN OVERMOLDED PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/563224
DEVICES AND METHODS FOR CONTROLLING MEMORY CELL PRECHARGE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
13/563233
RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/564490
SPACE EFFICIENT CHECKPOINT FACILITY AND TECHNIQUE FOR PROCESSOR WITH INTEGRALLY
INDEXED REGISTER MAPPING AND FREE-LIST ARRAYS
FREESCALE SEMICONDUCTOR, INC.
13/564505
VARIABLE RELUCTANCE SENSOR INTERFACE WITH INTEGRATION BASED ARMING THRESHOLD
FREESCALE SEMICONDUCTOR, INC.
13/566363
METHOD AND APPARATUS FOR LIMITING ACCESS TO AN INTEGRATED CIRCUIT (IC)
FREESCALE SEMICONDUCTOR, INC.
13/567035
MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/569148
Block-Based Crest Factor Reduction
FREESCALE SEMICONDUCTOR, INC.
13/570843
Interrupt priority management using partition-based priority blocking processor
registers
FREESCALE SEMICONDUCTOR, INC.
13/570874
Processor interrupt interface with interrupt partitioning and virtualization
enhancements
FREESCALE SEMICONDUCTOR, INC.
13/574889
INTEGRATED CIRCUIT DEVICE AND METHOD OF USING COMBINATORIAL LOGIC IN A DATA
PROCESSING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/577072
DATA PROCESSING METHOD, DATA PROCESSOR AND APPARATUS INCLUDING A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/577937
INTEGRATED CIRCUIT DESIGN TOOL APPARATUS AND METHOD OF DESIGNING AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/578276
DETECTOR AND METHOD FOR DETECTING AN OSCILLATORY SIGNAL AMONG NOISE
FREESCALE SEMICONDUCTOR, INC.
13/580583
INTEGRATED CIRCUIT DEVICE COMPRISING CLOCK GATING CIRCUITRY, ELECTRONIC DEVICE
AND METHOD FOR DYNAMICALLY CONFIGURING CLOCK GATING
FREESCALE SEMICONDUCTOR, INC.
13/582524
TOKEN BUCKET MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET
FREESCALE SEMICONDUCTOR, INC.
13/582769
INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING SYSTEM, ELECTRONIC DEVICE AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/588194
Selective Memory Scrubbing Based on Data Type
FREESCALE SEMICONDUCTOR, INC.
13/588205
SENSOR PACKAGES AND METHOD OF PACKAGING DIES OF VARIOUS SIZES
FREESCALE SEMICONDUCTOR, INC.
13/588243
Data Type Dependent Memory Scrubbing
FREESCALE SEMICONDUCTOR, INC.
13/589249
SPLIT-GATE MEMORY CELLS HAVING SELECT-GATE SIDEWALL METAL SILICIDE REGIONS AND
RELATED MANUFACTURING METHODS
FREESCALE SEMICONDUCTOR, INC.
13/589580
RANDOM TIMESLOT CONTROLLER FOR ENABLING BUILT-IN SELF TEST MODULE
FREESCALE SEMICONDUCTOR, INC.
13/590411
BIPOLAR TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
13/590995
SEMICONDUCTOR DEVICE WITH HCI PROTECTION REGION
FREESCALE SEMICONDUCTOR, INC.
13/591924
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/591969
STACKED MICROELECTRONIC PACKAGES HAVING PATTERENED SIDEWALL CONDUCTORS AND
METHODS FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/591990
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/592764
Sensor Packages and Method of Packaging Dies of Differing Sizes
FREESCALE SEMICONDUCTOR, INC.
13/593677
LOW DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
13/594732
Copper Ball Bond Features and Structure
FREESCALE SEMICONDUCTOR, INC.
13/595282
ADAPTIVE ERROR CORRECTION FOR NON-VOLATILE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
13/596112
LOW POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH
COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/596337
DEVICE MATCHING TOOL AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/596764
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
13/596802
Thermally Enhanced Electronic Component Packages with Through Mold Vias
FREESCALE SEMICONDUCTOR, INC.
13/596881
METHOD AND APPARATUS FOR FILTERING TRACE INFORMATION
FREESCALE SEMICONDUCTOR, INC.
13/596886
METHOD AND APPARATUS FOR FILTERING TRACE INFORMATION
FREESCALE SEMICONDUCTOR, INC.
13/597824
Sensor Packaging Method and Sensor Packages
FREESCALE SEMICONDUCTOR, INC.
13/598240
DATA PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/598763
PRESSURE SENSOR WITH DIFFERENTIAL CAPACITIVE OUTPUT
FREESCALE SEMICONDUCTOR, INC.
13/599244
ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/599388
IDENTIFICATION MECHANISM FOR SEMICONDUCTOR DEVICE DIE
FREESCALE SEMICONDUCTOR, INC.
13/600364
HEAT SPREADER FOR USE WITHIN A PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/600648
LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET VENT HOLES,
AND METHODS OF THEIR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
13/601746
SEMICONDUCTOR DEVICE STRUCTURES AND METHODS FOR COPPER BOND PADS
FREESCALE SEMICONDUCTOR, INC.
13/601831
ZENER DIODE DEVICE AND FABRICATION
FREESCALE SEMICONDUCTOR, INC.
13/601973
VIRTUALIZED LOCAL STORAGE
FREESCALE SEMICONDUCTOR, INC.
13/601987
SECURE PROVISIONING IN AN UNTRUSTED ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
13/601993
CIRCUIT FOR SECURE PROVISIONING IN AN UNTRUSTED ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
13/602199
SYSTEM FOR COMPENSATING FOR VARIATIONS IN CLOCK SIGNAL FREQUENCY
FREESCALE SEMICONDUCTOR, INC.
13/603402
Automatic Verification of Dependency
FREESCALE SEMICONDUCTOR, INC.
13/603653
TRACE MESSAGING DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/603801
GaN Dual Field Plate Device with Single Field Plate Metal
FREESCALE SEMICONDUCTOR, INC.
13/604639
PROCESSOR WITH PROGRAMMABLE VIRTUAL PORTS
FREESCALE SEMICONDUCTOR, INC.
13/604646
TOUCH PAD CAPACITIVE SENSOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/605214
SEMICONDUCTOR DEVICE WITH DIAGONAL CONDUCTION PATH
FREESCALE SEMICONDUCTOR, INC.
13/605357
TUNABLE SCHOTTKY DIODE
FREESCALE SEMICONDUCTOR, INC.
13/605662
BANDGAP REFERENCE CIRCUIT WITH STARTUP CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/605984
MASTER SLAVE FLIP-FLOP WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
13/605985
VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
13/605987
VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
13/605990
LEAD FRAME FOR ASSEMBLING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/606438
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/606797
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/606858
Reducing Leakage in Standard Cells
FREESCALE SEMICONDUCTOR, INC.
13/606980
Assertion-Based Design Partitioning
FREESCALE SEMICONDUCTOR, INC.
13/607730
OSCILLATOR CIRCUIT FOR GENERATING CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/607731
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
13/607732
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/607734
TRIMMING CIRCUIT FOR CLOCK SOURCE
FREESCALE SEMICONDUCTOR, INC.
13/607735
POWER ADAPTER AND ELECTRICAL CONNECTOR THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/607736
SYSTEM ON CHIP AND CONTROL MODULE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/607810
TIMING CONTROL IN SYNCHRONOUS MEMORY DATA TRANSFER
FREESCALE SEMICONDUCTOR, INC.
13/607812
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/609281
POWER MOSFET STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/609282
COMPARATOR AND RELAXATION OSCILLATOR EMPLOYING SAME
FREESCALE SEMICONDUCTOR, INC.
13/609283
RECONFIGURABLE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/610488
MICROELECTRONIC PACKAGES HAVING TRENCH VIAS AND METHODS FOR THE MANUFACTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/610901
POWER MOSFET CURRENT SENSE STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/611076
TECHNIQUES FOR REDUCING INDUCTANCE IN THROUGH-DIE VIAS OF AN ELECTRONIC ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
13/611793
SEMICONDUCTOR DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/612231
TRENCH SEMICONDUCTOR DEVICES WITH EDGE TERMINATION STRUCTURES, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/613614
TRANSISTORS WITH IMMERSED CONTACTS
FREESCALE SEMICONDUCTOR, INC.
13/613979
HIGH POWER SEMICONDUCTOR PACKAGE SUBSYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/614448
Method and System for Calibrating an Inertial Sensor
FREESCALE SEMICONDUCTOR, INC.
13/614722
LDMOS WITH ENHANCED SAFE OPERATING AREA (SOA) AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/614850
QUIESCENT CURRENT DETERMINATION USING IN-PACKAGE VOLTAGE MEASUREMENTS
FREESCALE SEMICONDUCTOR, INC.
13/616169
NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
13/616206
NVM WITH CHARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/616922
SYSTEMS AND METHODS FOR CODE PROTECTION IN NON-VOLATILE MEMORY SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/617851
Thermally Enhanced Package with Lid Heat Spreader
FREESCALE SEMICONDUCTOR, INC.
13/618185
Matrix Lid Heatspreader for Flip Chip Package
FREESCALE SEMICONDUCTOR, INC.
13/624232
METHOD AND APPARATUS FOR MULTI-CHIP STRUCTURE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/627327
VOLTAGE TRANSLATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/627333
PHASE LOCKED LOOP WITH BURN-IN MODE
FREESCALE SEMICONDUCTOR, INC.
13/628814
THERMAL SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO
FREESCALE SEMICONDUCTOR, INC.
13/628939
THERMAL SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO
FREESCALE SEMICONDUCTOR, INC.
13/629643
PHASE LOCKED LOOP WITH POWER SUPPLY CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/630346
Techniques for Utilizing Transaction Lookaside Buffer Entry Numbers to Improve
Processor Performance
FREESCALE SEMICONDUCTOR, INC.
13/630996
METHOD AND APPARATUS TO IMPROVE RELIABILITY OF VIAS
FREESCALE SEMICONDUCTOR, INC.
13/632549
Method and system for automatically controlling the insertion of control word in
CPRI daisy chain configuration
FREESCALE SEMICONDUCTOR, INC.
13/632616
Multiply and accumulate feedback
FREESCALE SEMICONDUCTOR, INC.
13/633124
SPLIT GATE FLASH CELL
FREESCALE SEMICONDUCTOR, INC.
13/634716
POWER GATING CONTROL MODULE, INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING
SYSTEM, ELECTRONIC DEVICE, AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/634726
INTEGRATED CIRCUIT DEVICE, CALIBRATION MODULE, AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/634730
ELECTRONIC CIRCUIT AND METHOD FOR STATE RETENTION POWER GATING
FREESCALE SEMICONDUCTOR, INC.
13/634755
MEMORY UNIT, INFORMATION PROCESSING DEVICE, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/634760
METHOD FOR PROVIDING DATA PROTECTION FOR DATA STORED WITHIN A MEMORY ELEMENT AND
INTEGRATED CIRCUIT DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/634992
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND METHOD FOR CONFIGURING A SIGNAL PATH
FOR A TIMING SENSITIVE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/634999
INFORMATION PROCESSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/635006
INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING SIGNAL FOR
CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
13/635166
VOLTAGE LEVEL SHIFTER, DECOUPLER FOR A VOLTAGE LEVEL SHIFTER, AND VOLTAGE
SHIFTING METHOD
FREESCALE SEMICONDUCTOR, INC.
13/635186
VOLTAGE LEVEL SHIFTER HAVING A FIRST OPERATING MODE AND A SECOND OPERATING MODE
FREESCALE SEMICONDUCTOR, INC.
13/635205
MULTI-CHANNEL SNIFFER SYSTEM AND METHOD FOR MULTI-CHANNEL SNIFFER
SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.
13/635214
AUDIO COMMUNICATION DEVICE, METHOD FOR OUTPUTTING AN AUDIO SIGNAL, AND
COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/643358
INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING SYSTEM AND METHOD FOR MANAGING
POWER RESOURCES OF A SIGNAL PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/645050
OPPORTUNISTIC CACHE REPLACEMENT POLICY
FREESCALE SEMICONDUCTOR, INC.
13/647951
LATENT SLOW BIT DETECTION FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/648501
Compiler Optimized Safety Mechanism
FREESCALE SEMICONDUCTOR, INC.
13/649461
Method and System for Low Power Transmission and Data Alignment
FREESCALE SEMICONDUCTOR, INC.
13/650138
TIMING EVENT GENERATION CIRCUIT FOR MOBILE COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/650141
PROCESSOR SWITCHABLE BETWEEN TEST AND DEBUG MODES
FREESCALE SEMICONDUCTOR, INC.
13/650872
CHIP-LEVEL HUMIDITY PROTECTION
FREESCALE SEMICONDUCTOR, INC.
13/651995
ENCAPSULANT FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/653155
ELECTRONIC CIRCUITS WITH VARIABLE ATTENUATORS AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/656073
FLEXIBLE CONTROL MECHANISM FOR STORE GATHERING IN A WRITE BUFFER
FREESCALE SEMICONDUCTOR, INC.
13/656103
Resurf High Voltage Diode
FREESCALE SEMICONDUCTOR, INC.
13/656122
High Voltage Diode
FREESCALE SEMICONDUCTOR, INC.
13/656253
DYNAMICALLY BIASED OUTPUT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/656551
AMPLIFIER CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
13/657250
PACKAGING FOR SEMICONDUCTOR SENSOR DEVICES AND METHODS
FREESCALE SEMICONDUCTOR, INC.
13/660243
A PACKAGED INTEGRATED CIRCUIT HAVING LARGE SOLDER PADS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/661131
VIA PLACEMENT AND ELECTRONIC CIRCUIT DESIGN PROCESSING METHOD AND ELECTRONIC
CIRCUIT DESIGN UTILIZING SAME
FREESCALE SEMICONDUCTOR, INC.
13/661157
METHOD OF MAKING A LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL
FREESCALE SEMICONDUCTOR, INC.
13/661377
METHODS AND STRUCTURES FOR CAPPING A STRUCTURE WITH A PROTECTIVE COATING
FREESCALE SEMICONDUCTOR, INC.
13/661861
SRAM WITH IMPROVED WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/663462
SEMICONDUCTOR DEVICE WITH THERMAL DISSIPATION LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
13/663636
CONTROL GATE WORD LINE DRIVER CIRCUIT FOR MULTIGATE MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/663991
PRODUCTION-TEST DIE TEMPERATURE MEASUREMENT
FREESCALE SEMICONDUCTOR, INC.
13/663998
SENSOR SINGLE TRACK TRIM USING STATIONARY HARDWARE AND FIELDS
FREESCALE SEMICONDUCTOR, INC.
13/664565
SYSTEM AND METHOD FOR ASSIGNING A MESSAGE
FREESCALE SEMICONDUCTOR, INC.
13/665256
SYSTEMS AND METHODS FOR DETERMINING AGING DAMAGE FOR SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/665518
GATE DRIVER WITH DESATURATION DETECTION AND ACTIVE CLAMPING
FREESCALE SEMICONDUCTOR, INC.
13/665665
LDMOS Device with Minority Carrier Shunt Region
FREESCALE SEMICONDUCTOR, INC.
13/665840
METHODS AND INTEGRATED CIRCUIT PACKAGE FOR SENSING FLUID PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
13/665864
METHOD AND APPARATUS FOR A TUNABLE DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/665902
LCD DRIVER VERIFICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/665903
RELAXATION OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
13/665906
MEMORY CONTROLLER FOR MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/665917
MEMORY DEVICE REDUNDANCY MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/665921
SYSTEM FOR GENERATING GATED CLOCK SIGNALS
FREESCALE SEMICONDUCTOR, INC.
13/666289
Vector NCO and Twiddle Factor Generator
FREESCALE SEMICONDUCTOR, INC.
13/668496
DELAY COMPENSATED CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
13/668951
HARDWARE-BASED MEMORY INITIALIZATION
FREESCALE SEMICONDUCTOR, INC.
13/671503
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH AN ACTIVE DEVICE AND ISOLATION
STRUCTURE INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/671506
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH AN ACTIVE DEVICE AND ISOLATION
STRUCTURE INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF MANUFACTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/671623
ZENER TRIGGERED BIPOLAR BASED ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/671951
OFFSET ERROR AUTOMATIC CALIBRATION INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/673212
WETTABLE LEAD ENDS ON A FLAT-PACK NO-LEAD MICROELECTRONIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/674367
PROGRAMMING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE
(ECC)
FREESCALE SEMICONDUCTOR, INC.
13/675008
TRACE ROUTING WITHIN A SEMICONDUCTOR PACKAGE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
13/677800
INTEGRATED CIRCUIT WITH DEGRADATION MONITORING
FREESCALE SEMICONDUCTOR, INC.
13/678117
TEMPERATURE DEPENDENT TIMER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/678789
TABLE MODEL CIRCUIT SIMULATION ACCELERATION USING MODEL CACHING
FREESCALE SEMICONDUCTOR, INC.
13/679481
DYNAMIC READ SCHEME FOR HIGH RELIABILITY HIGH PERFORMANCE FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/679515
NON-VOLATILE MEMORY ROBUST START-UP USING ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
13/681401
SEMICONDUCTOR WAFER DICING METHOD
FREESCALE SEMICONDUCTOR, INC.
13/681406
SYSTEM AND METHOD FOR PERFORMING SCAN TEST
FREESCALE SEMICONDUCTOR, INC.
13/681437
SEMICONDUCTOR DEVICE PACKAGE WITH CAP ELEMENT
FREESCALE SEMICONDUCTOR, INC.
13/681956
Low-Power Voltage Tamper Detection
FREESCALE SEMICONDUCTOR, INC.
13/682350
FLEXIBLE CONTROL MECHANISM FOR STORE GATHERING IN A WRITE BUFFER
FREESCALE SEMICONDUCTOR, INC.
13/682367
FLEXIBLE CONTROL MECHANISM FOR STORE GATHERING IN A WRITE BUFFER
FREESCALE SEMICONDUCTOR, INC.
13/682558
INTEGRATED CIRCUIT ELECTRICAL PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/682604
TRIGGER CIRCUIT AND METHOD FOR IMPROVED TRANSIENT IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
13/682749
LOW POWER SCAN FLIP-FLOP CELL
FREESCALE SEMICONDUCTOR, INC.
13/682751
METHOD AND SYSTEM FOR DEBLOCK FILTERING CODED MACROBLOCKS
FREESCALE SEMICONDUCTOR, INC.
13/682755
SYSTEM FOR DATA TRANSFER BETWEEN ASYNCHRONOUS CLOCK DOMAINS
FREESCALE SEMICONDUCTOR, INC.
13/684840
TEST STRUCTURE ACTIVATED BY PROBE NEEDLE
FREESCALE SEMICONDUCTOR, INC.
13/686102
ELECTRONIC DEVICES WITH CAVITY-TYPE, PERMEABLE MATERIAL FILLED PACKAGES, AND
METHODS OF THEIR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
13/686889
Voltage Ramp-Up Protection
FREESCALE SEMICONDUCTOR, INC.
13/686901
METHOD AND INTEGRATED CIRCUIT THAT PROVIDES TRACKING BETWEEN MULTIPLE REGULATED
VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
13/687299
Inertial Sensor and Method of Levitation Effect Compensation
FREESCALE SEMICONDUCTOR, INC.
13/687424
Spring for Microelectromechanical Systems (MEMS) Device
FREESCALE SEMICONDUCTOR, INC.
13/688820
ELECTRONIC DEVICES WITH EMBEDDED DIE INTERCONNECT STRUCTURES, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/689034
SEMICONDUCTOR DEVICE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/689037
SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT
FREESCALE SEMICONDUCTOR, INC.
13/689043
SYSTEMS AND METHODS FOR CONTROLLING POWER IN SEMICONDUCTOR CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/689274
METHODS FOR THE FABRICATION OF SEMICONDUCTOR DEVICES INCLUDING SUB-ISOLATION
BURIED LAYERS
FREESCALE SEMICONDUCTOR, INC.
13/689331
MEMORY COLUMN DROWSY CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/689845
SEMICONDUCTOR DEVICE PACKAGES PROVIDING ENHANCED EXPOSED TOE FILLETS
FREESCALE SEMICONDUCTOR, INC.
13/690046
OVER VOLTAGE PROTECTION FOR A THIN OXIDE LOAD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/690336
AC COUPLED LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
13/690888
RANDOM ACCESS OF A CACHE PORTION USING AN ACCESS MODULE
FREESCALE SEMICONDUCTOR, INC.
13/695670
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/698122
POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT SENSE ACCURACY
FREESCALE SEMICONDUCTOR, INC.
13/701303
INTEGRATED CIRCUIT DEVICE, ELECTRONIC DEVICE AND METHOD FOR DETECTING TIMING
VIOLATIONS WITHIN A CLOCK
FREESCALE SEMICONDUCTOR, INC.
13/709049
EMBEDDED LOGIC ANALYZER
FREESCALE SEMICONDUCTOR, INC.
13/709103
Reducing the Power Consumption of Memory Devices
FREESCALE SEMICONDUCTOR, INC.
13/712051
INTEGRATED CIRCUITS INCLUDING INTEGRATED PASSIVE DEVICES AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/712070
SYSTEMS WITH ADJUSTABLE SAMPLING PARAMETERS AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/714415
BAND GAP REFERENCE VOLTAGE GENERATOR
FREESCALE SEMICONDUCTOR, INC.
13/716193
SYSTEM AND METHOD FOR CLEANING BOND WIRE
FREESCALE SEMICONDUCTOR, INC.
13/716194
RAIL TO RAIL DIFFERENTIAL BUFFER INPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
13/717646
MULTI-VOLTAGE DOMAIN CIRCUIT DESIGN VERIFICATION METHOD
FREESCALE SEMICONDUCTOR, INC.
13/718081
SEMICONDUCTOR PACKAGE SIGNAL ROUTING USING CONDUCTIVE VIAS
FREESCALE SEMICONDUCTOR, INC.
13/718598
REDUCING MEMS STICTION BY INTRODUCTION OF A CARBON BARRIER
FREESCALE SEMICONDUCTOR, INC.
13/718614
REDUCING MEMS STICTION BY DEPOSITION OF NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
13/723207
SYSTEM FOR OPTIMIZING NUMBER OF DIES PRODUCED ON A WAFER
FREESCALE SEMICONDUCTOR, INC.
13/731242
METHODS OF FORMING 3-D CIRCUITS WITH INTEGRATED PASSIVE DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/732533
SUPPRESSION OF REDUNDANT CACHE STATUS UPDATES
FREESCALE SEMICONDUCTOR, INC.
13/735050
SYSTEM FOR MANAGING UPLINK QUALITY OF SERVICE (Q0S) IN CELLULAR NETWORK
FREESCALE SEMICONDUCTOR, INC.
13/735052
BOSE-CHAUDHURI-HOCQUENGHEM (BCH) DECODER
FREESCALE SEMICONDUCTOR, INC.
13/735053
CONFIGURABLE CIRCUIT AND MESH STRUCTURE FOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/735054
INTEGRATED CIRCUIT DESIGN VERIFICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/736310
Memory Having Improved Reliability for Certain Data Types
FREESCALE SEMICONDUCTOR, INC.
13/736322
Memory Using Voltage to Improve Reliability for Certain Data Types
FREESCALE SEMICONDUCTOR, INC.
13/736440
Schmitt Trigger Circuit with Near Rail-to-Rail Hysteresis
FREESCALE SEMICONDUCTOR, INC.
13/739732
METHOD AND APPARATUS FOR TESTING RANDOM NUMBER GENERATOR TESTER
FREESCALE SEMICONDUCTOR, INC.
13/739749
BUS SIGNAL ENCODED WITH DATA AND CLOCK SIGNALS
FREESCALE SEMICONDUCTOR, INC.
13/740404
METHODS AND SYSTEMS FOR PUSHING DIRTY LINEFILL BUFFER CONTENTS TO EXTERNAL BUS
UPON LINEFILL REQUEST FAILURES
FREESCALE SEMICONDUCTOR, INC.
13/740823
TRANSMISSION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/740862
MULTIPORT MEMORY WITH MATCHING ADDRESS AND DATA LINE CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/740868
MULTIPORT MEMORY WITH MATCHING ADDRESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/741743
MICROELECTRONIC ASSEMBLY HAVING A HEAT SPREADER FOR A PLURALITY OF DIE
FREESCALE SEMICONDUCTOR, INC.
13/742532
DIGITAL TO ANALOG CONVERTER WITH CURRENT STEERING SOURCE FOR REDUCED GLITCH
ENERGY ERROR
FREESCALE SEMICONDUCTOR, INC.
13/742540
Reducing Output Voltage Ripple of Power Supplies
FREESCALE SEMICONDUCTOR, INC.
13/743323
CAPACITOR CHARGING CIRCUIT WITH LOW SUB-THRESHOLD TRANSISTOR LEAKAGE CURRENT
FREESCALE SEMICONDUCTOR, INC.
13/743324
WELL-BIASING CIRCUIT FOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/745425
DMA-ASSISTED IRREGULAR SAMPLING SEQUENCES
FREESCALE SEMICONDUCTOR, INC.
13/746840
SYSTEMS AND METHODS FOR REDUCED COUPLING BETWEEN DIGITAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.
13/746841
SYSTEMS AND METHODS FOR ADAPTIVE SOFT PROGRAMMING FOR NON-VOLATILE MEMORY USING
TEMPERATURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/746874
SEMICONDUCTOR DEVICES AND METHODS FOR CONFIGURING CONDUCTIVE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
13/746891
Vector Comparator System for Finding a Peak Number
FREESCALE SEMICONDUCTOR, INC.
13/747088
FLASH MEMORY WITH BIAS VOLTAGE FOR WORD LINE/ROW DRIVER
FREESCALE SEMICONDUCTOR, INC.
13/747094
DIE EDGE SEALING STRUCTURES AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/747504
DYNAMIC DETECTION METHOD FOR LATENT SLOW-TO-ERASE BIT FOR HIGH PERFORMANCE AND
HIGH RELIABILITY FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/747608
MANUFACTURING METHODS FOR LATERALLY DIFFUSED METAL OXIDE SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/748076
Semiconductor Device with Enhanced 3D RESURF
FREESCALE SEMICONDUCTOR, INC.
13/748381
SYSTEMS AND METHOD FOR GYROSCOPE CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
13/748598
POWER SUPPLY FOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/748796
SIGMA-DELTA MODULATOR WITH TRIMMED REFERENCE VOLTAGE FOR QUANTIZER
FREESCALE SEMICONDUCTOR, INC.
13/748798
METHODS AND STRUCTURES FOR DYNAMICALLY CALIBRATING REFERENCE VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/748808
METHOD OF MAKING A NON-VOLATILE MEMORY (NVM) CELL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/749542
VARIABLE DELAY AND SETUP TIME FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
13/750057
AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN
WINDOWS
FREESCALE SEMICONDUCTOR, INC.
13/750419
INTEGRATED CIRCUIT HAVING VARYING SUBSTRATE DEPTH AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
13/750936
Layout-Optimized Random Mask Distribution System and Method
FREESCALE SEMICONDUCTOR, INC.
13/750956
Cryptographic Key Derivation Device and Method Therefor
FREESCALE SEMICONDUCTOR, INC.
13/751318
ELECTRONIC DEVICE MODULE WITH INTEGRATED ANTENNA STRUCTURE, AND RELATED
MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
13/751548
PROGRAMMING A SPLIT GATE BIT CELL
FREESCALE SEMICONDUCTOR, INC.
13/753034
MICROELECTROMECHANICAL SYSTEM DEVICES HAVING CRACK RESISTANT MEMBRANE STRUCTURES
AND METHODS FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/753047
NON-VOLATILE MEMORY CELLS HAVING CARBON IMPURITIES AND RELATED MANUFACTURING
METHODS
FREESCALE SEMICONDUCTOR, INC.
13/753544
RELAXATION OSCILLATOR WITH SELF-BIASED COMPARATOR
FREESCALE SEMICONDUCTOR, INC.
13/754086
SEMICONDUCITIVE CATECHOL GROUP ENCAPSULANT ADHESION PROMOTER FOR A PACKAGED
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/754873
Amplitude Loop Control for Oscillators
FREESCALE SEMICONDUCTOR, INC.
13/755606
DYNAMIC HEALING OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
13/755904
METHOD FOR FORMING A SEMICONDUCTOR DEVICE ASSEMBLY HAVING A HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
13/756248
NONVOLATILE MEMORY BITCELL
FREESCALE SEMICONDUCTOR, INC.
13/758263
LEAD FRAME ARRAY PACKAGE WITH FLIP CHIP DIE ATTACH
FREESCALE SEMICONDUCTOR, INC.
13/758268
Write Transaction Interpretation for Interrupt Assertion
FREESCALE SEMICONDUCTOR, INC.
13/759054
MEMORY ERROR MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/759056
VOLTAGE SCALE-DOWN CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/759241
ELECTROSTATIC DISCHARGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/760109
SYSTEM AND METHOD FOR MAINTAINING PACKET ORDER IN AN ORDERED DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
13/760465
STICTION RESISTANT MEMES DEVICE AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/760882
METHODS OF FABRICATING BIPOLAR TRANSISTORS WITH IMPROVED GAIN
FREESCALE SEMICONDUCTOR, INC.
13/762344
SYSTEM AND METHOD FOR SCAN CHAIN RE-ORDERING
FREESCALE SEMICONDUCTOR, INC.
13/763036
Embedded NVM in a HKMG Process
FREESCALE SEMICONDUCTOR, INC.
13/764246
PRESSURE LEVEL ADJUSTMENT IN A CAVITY OF A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
13/764398
METHODS RELATING TO THE FABRICATION OF DEVICES HAVING CONDUCTIVE SUBSTRATE VIAS
WITH CATCH-PAD ETCH-STOPS
FREESCALE SEMICONDUCTOR, INC.
13/764523
ESD Protection with Integrated LDMOS Triggering Junction
FREESCALE SEMICONDUCTOR, INC.
13/764946
FINE GRAIN VOLTAGE SCALING OF BACK BIASING
FREESCALE SEMICONDUCTOR, INC.
13/764958
METHODS AND STRUCTURES FOR REDUCING STRESS ON DIE ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
13/766445
METHODS RELATING TO INTERMETALLIC TESTING OF BOND INTEGRITY BETWEEN BOND PADS
AND COPPER-CONTAINING BOND WIRES
FREESCALE SEMICONDUCTOR, INC.
13/766771
SOLAR POWERED IC CHIP
FREESCALE SEMICONDUCTOR, INC.
13/767064
Timing Margins for On-chip Variations from Sensitivity Data
FREESCALE SEMICONDUCTOR, INC.
13/770070
CIRCUIT AND METHOD FOR VOLTAGE EQUALIZATION IN LARGE BATTERIES
FREESCALE SEMICONDUCTOR, INC.
13/770170
CIRCUIT AND METHOD FOR BATTERY EQUALIZATION
FREESCALE SEMICONDUCTOR, INC.
13/770224
SPRING SYSTEM FOR MEMS DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/770548
METHODS FOR FORMING ELECTROSTATIC DISCHARGE PROTECTION CLAMPS WITH INCREASED
CURRENT CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
13/771025
LEVEL SHIFTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/773432
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/773434
Low Power Quantizer For Analog To Digital Converter
FREESCALE SEMICONDUCTOR, INC.
13/773578
SEMICONDUCTOR PACKAGES WITH LOW STAND-OFF INTERCONNECTIONS BETWEEN CHIPS
FREESCALE SEMICONDUCTOR, INC.
13/773594
SEMICONDUCTOR PACKAGE WITH INNER AND OUTER LEADS
FREESCALE SEMICONDUCTOR, INC.
13/773603
SEMICONDUCTOR GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/774340
Transition Control For a Hybrid Switched-Mode Power Supply (SMPS)
FREESCALE SEMICONDUCTOR, INC.
13/774486
Thin Beam Deposited Fuse
FREESCALE SEMICONDUCTOR, INC.
13/775313
METHODS AND SYSTEMS FOR ADDRESS MAPPING BETWEEN HOST AND EXPANSION DEVICES
WITHIN SYSTEM-IN-PACKAGE (SiP) SOLUTIONS
FREESCALE SEMICONDUCTOR, INC.
13/775330
METHODS AND SYSTEMS FOR INTERCONNECTING HOST AND EXPANSION DEVICES WITHIN
SYSTEM-IN-PACKAGE (SiP) SOLUTIONS
FREESCALE SEMICONDUCTOR, INC.
13/776052
ROBUST SECTOR ID SCHEME FOR TRACKING DEAD SECTORS TO AUTOMATE SEARCH AND
COPYDOWN
FREESCALE SEMICONDUCTOR, INC.
13/777715
METHOD FOR BONDING SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/777858
MISHFET and Schottky Device Integration
FREESCALE SEMICONDUCTOR, INC.
13/778546
SCAN DIAGNOSIS ANALYSIS USING CALLOUT CLUSTERING
FREESCALE SEMICONDUCTOR, INC.
13/779751
DATA ACQUISITION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/779859
SPLIT GATE NON-VOLATILE MEMORY (NVM) CELL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/780101
SYNCHRONOUS MULTIPLE PORT MEMORY WITH ASYNCHRONOUS PORTS
FREESCALE SEMICONDUCTOR, INC.
13/780574
NON-VOLATILE MEMORY (NVM) AND LOGIC INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/780591
NON-VOLATILE MEMORY (NVM) AND LOGIC INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/780969
SENSE AMPLIFIER VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
13/781391
MICROELECTROMECHANICAL SYSTEM DEVICES HAVING THROUGH SUBSTRATE VIAS AND METHODS
FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/781722
RESURF SEMICONDUCTOR DEVICE CHARGE BALANCING
FREESCALE SEMICONDUCTOR, INC.
13/781727
METHODS OF MAKING LOGIC TRANSISTORS AND NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
13/781732
PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/785482
SYSTEM FOR REDUCING ELECTROMAGNETIC INDUCTION INTERFERENCE
FREESCALE SEMICONDUCTOR, INC.
13/787290
SYSTEMS AND METHODS FOR INDICATING THAT AN INTERFACE IS BEING TOUCHED
FREESCALE SEMICONDUCTOR, INC.
13/787799
Temperature-Based Adaptive Erase or Program Parallelism
FREESCALE SEMICONDUCTOR, INC.
13/788046
Prioritized Design for Manufacturing Virtualization with Design Rule Checking
Filtering
FREESCALE SEMICONDUCTOR, INC.
13/788344
Test Control Point Insertion and X-Bounding for Logic Built-in Self-Test (LBIST)
using Observation
FREESCALE SEMICONDUCTOR, INC.
13/789017
ROBUST MEMORY START-UP USING CLOCK COUNTER
FREESCALE SEMICONDUCTOR, INC.
13/789340
SEMICONDUCTOR DIES HAVING SUBSTRATE SHUNTS AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/789387
PROGRAMMABLE DIRECT MEMORY ACCESS CHANNELS
FREESCALE SEMICONDUCTOR, INC.
13/789660
LEAD FRAME FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/789661
SYSTEM AND METHOD FOR DYNAMICALLY MIGRATING STASH TRANSACTIONS
FREESCALE SEMICONDUCTOR, INC.
13/790004
INTEGRATION TECHNIQUE USING THERMAL OXIDE SELECT GATE DIELECTRIC FOR SELECT GATE
AND A PARTIAL REPLACEMENT GATE FOR LOGIC
FREESCALE SEMICONDUCTOR, INC.
13/790014
INTEGRATING FORMATION OF A LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY CELL USING
A PARTIAL REPLACEMENT GATE TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
13/790225
INTEGRATING FORMATION OF A REPLACEMENT GATE TRANSISTOR AND A NON-VOLATILE MEMORY
CELL HAVING THIN FILM STORAGE
FREESCALE SEMICONDUCTOR, INC.
13/790627
Gate Security Feature
FREESCALE SEMICONDUCTOR, INC.
13/790717
SYSTEM AND METHOD FOR MONITORING A GYROSCOPE
FREESCALE SEMICONDUCTOR, INC.
13/791012
SYMMETRICAL DATA REPLICATION FOR FAILURE MANAGEMENT IN NON-VOLATILE MEMORY
SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/791329
SYSTEM AND METHOD FOR REDUCING OFFSET VARIATION IN MULTIFUNCTION SENSOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/791343
SYSTEM AND METHOD FOR MONITORING AN ACCELEROMETER
FREESCALE SEMICONDUCTOR, INC.
13/792748
Semiconductor Device with Integrated Electrostatic Discharge (ESD) Clamp
FREESCALE SEMICONDUCTOR, INC.
13/792876
Semiconductor Device with Increased Safe Operating Area
FREESCALE SEMICONDUCTOR, INC.
13/794739
MULTIPLIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/794789
MOLD CHASE
FREESCALE SEMICONDUCTOR, INC.
13/794836
WIRE BONDING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/794841
LEAD FRAME FOR SEMICONDUCTOR PACKAGE WITH ENHANCED STRESS RELIEF
FREESCALE SEMICONDUCTOR, INC.
13/795704
MCU-BASED COMPENSATION AND CALIBRATION FOR MEMS DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/795789
MULTIPORT MEMORY WITH MATCHING ADDRESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/798052
BRACE FOR BOND WIRE
FREESCALE SEMICONDUCTOR, INC.
13/798715
A RESOLUTION PROGRAMMABLE DYNAMIC IR-DROP SENSOR WITH PEAK IR-DROP TRACKING
ABILITIES
FREESCALE SEMICONDUCTOR, INC.
13/798902
ANGULAR RATE SENSOR HAVING MULTIPLE AXIS SENSING CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
13/798980
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/799031
SEMICONDUCTOR DEVICE ASSEMBLY HAVING A HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
13/799343
WIRELESS CHARGING SYSTEMS, DEVICES, AND METHODS
FREESCALE SEMICONDUCTOR, INC.
13/801514
DEEP TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.
13/801576
SYSTEM AND METHOD FOR ORDERING PACKET TRANSFERS IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/802006
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
13/810000
ELECTRONIC CIRCUIT, SAFETY CRITICAL SYSTEM, AND METHOD FOR PROVIDING A RESET
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/810350
INTEGRATED CIRCUIT DEVICE, DATA STORAGE ARRAY SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/810523
CLOCK CIRCUIT FOR PROVIDING AN ELECTRONIC DEVICE WITH A CLOCK SIGNAL, ELECTRONIC
DEVICE WITH A CLOCK CIRCUIT AND METHOD FOR PROVIDING AN ELECTRONIC DEVICE WITH A
CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/810746
DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING
IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
13/811400
METHOD FOR OPTIMISING CELL VARIANT SELECTION WITHIN A DESIGN PROCESS FOR AN
INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/811921
LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND FREQUENCY DIVIDER
FREESCALE SEMICONDUCTOR, INC.
13/811942
MULTI-CORE PROCESSOR AND METHOD OF POWER MANAGEMENT OF A MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/812168
APPARATUS AND METHOD FOR REDUCING PROCESSOR LATENCY
FREESCALE SEMICONDUCTOR, INC.
13/812889
ELECTRONIC CIRCUIT AND METHOD FOR STATE RETENTION POWER GATING
FREESCALE SEMICONDUCTOR, INC.
13/814764
PUSH-PUSH OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/816595
OPTIMIZATION METHOD FOR COMPILER, OPTIMIZER FOR A COMPILER AND STORAGE MEDIUM
STORING OPTIMIZING CODE
FREESCALE SEMICONDUCTOR, INC.
13/817940
MEMORY MANAGEMENT UNIT FOR A MICROPROCESSOR SYSTEM, MICROPROCESSOR SYSTEM AND
METHOD FOR MANAGING MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/818480
VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
13/821070
METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/824537
LOW-VOLTAGE EXIT DETECTOR, ERROR DETECTOR, LOW-VOLTAGE SAFE CONTROLLER,
BROWN-OUT DETECTION METHOD, AND BROWN-OUT SELF-HEALING METHOD
FREESCALE SEMICONDUCTOR, INC.
13/824959
INTEGRATED CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/824965
METHOD AND DEVICE FOR DETECTING A RACE CONDITION
FREESCALE SEMICONDUCTOR, INC.
13/826117
COMPUTER SYSTEMS AND METHODS WITH RESOURCE TRANSFER HINT INSTRUCTION
FREESCALE SEMICONDUCTOR, INC.
13/826209
TRANSISTOR WITH CHARGE ENHANCED FIELD PLATE STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/826347
BUILT-IN SELF TEST (BIST) WITH CLOCK CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/826427
MEMORY WITH POWER SAVINGS FOR UNNECESSARY READS
FREESCALE SEMICONDUCTOR, INC.
13/826958
NON-VOLATILE MEMORY (NVM) WITH WORD LINE DRIVER/DECODER USING A CHARGE PUMP
VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/827004
DATA PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/828213
VOLTAGE REGULATOR WITH CURRENT LIMITER
FREESCALE SEMICONDUCTOR, INC.
13/828810
MICROELECTROMECHANICAL SYSTEM DEVICES HAVING THROUGH SUBSTRATE VIAS AND METHODS
FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/829549
METHODS AND APPARATUS FOR SENSING MOTION OF A PORTABLE CONTAINER AND PROVIDING
HUMAN PERCEPTIBLE INDICIA BASED ON THE SENSED MOTION
FREESCALE SEMICONDUCTOR, INC.
13/829737
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/830701
ADDRESS CALCULATION FOR RECEIVED DATA
FREESCALE SEMICONDUCTOR, INC.
13/831828
DUAL SUPPLY LEVEL SHIFTER CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
13/831850
METHOD AND APPARATUS FOR DETECTING A COLLISION BETWEEN MULTIPLE THREADS OF
EXECUTION FOR ACCESSING A MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
13/831870
Method and Apparatus for Memory Array Access
FREESCALE SEMICONDUCTOR, INC.
13/833290
MULTIPLE AXIS RATE SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/833509
TASK SCHEDULING METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
13/835068
NEGATIVE CHARGE PUMP REGULATION
FREESCALE SEMICONDUCTOR, INC.
13/835690
Method and Apparatus for Sensing On-Chip Characteristics
FREESCALE SEMICONDUCTOR, INC.
13/835911
APPLICATION OF NORMALLY CLOSED POWER SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/836882
COMPENSATED HYSTERESIS CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/837565
METHOD FOR PROVISIONING DECOUPLING CAPACITANCE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/837652
NON-VOLATILE MEMORY (NVM) WITH BLOCK-SIZE-AWARE PROGRAM/ERASE
FREESCALE SEMICONDUCTOR, INC.
13/838133
SYSTEM AND METHOD FOR ASSIGNING MEMORY ACCESS TRANSFERS BETWEEN COMMUNICATION
CHANNELS
FREESCALE SEMICONDUCTOR, INC.
13/839079
SYSTEM AND METHOD FOR IMPROVED MEMS OSCILLATOR STARTUP
FREESCALE SEMICONDUCTOR, INC.
13/841242
METHOD AND DEVICE FOR HANDLING DATA VALUES
FREESCALE SEMICONDUCTOR, INC.
13/841630
METHOD AND DEVICE FOR GENERATING AN EXCEPTION
FREESCALE SEMICONDUCTOR, INC.
13/841916
SYSTEM AND METHOD FOR TRANSFERRING DATA BETWEEN COMPONENTS OF A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/842006
METHOD AND DEVICE IMPLEMENTING EXECUTE-ONLY MEMORY PROTECTION
FREESCALE SEMICONDUCTOR, INC.
13/842516
CONTINUOUS RUN-TIME INTEGRITY CHECKING FOR VIRTUAL MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/843090
SYSTEM AND METHOD FOR MULTICORE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
13/843179
THREAD-SUSPENDING EXECUTION BARRIER
FREESCALE SEMICONDUCTOR, INC.
13/848348
Power Monitoring Circuitry
FREESCALE SEMICONDUCTOR, INC.
13/848734
HELIX SUBSTRATE AND THREE-DIMENSIONAL PACKAGE WITH SAME
FREESCALE SEMICONDUCTOR, INC.
13/848819
INHIBITING PROPAGATION OF SURFACE CRACKS IN A MEMS DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/849460
METHODS AND SYSTEMS FOR SELECTIVELY FORMING METAL LAYERS ON LEAD FRAMES AFTER
DIE ATTACHMENT
FREESCALE SEMICONDUCTOR, INC.
13/849543
SOLAR POWERED IC CHIP
FREESCALE SEMICONDUCTOR, INC.
13/853061
SYSTEM FOR MANAGING CONFIGURATION UPDATES IN CLUSTER OF COMPUTATIONAL DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/854137
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
13/854140
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
13/857131
STIFFENED SEMICONDUCTOR DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/857143
METHOD OF FORMING STACKED DIE PACKAGE USING REDISTRIBUTED CHIP PACKAGING
FREESCALE SEMICONDUCTOR, INC.
13/859490
METHODS AND APPARATUS FOR CALIBRATING TRANSDUCER-INCLUDING DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/861509
Double Patterning Aware Routing Without Stitching
FREESCALE SEMICONDUCTOR, INC.
13/862473
FLUID COOLED SEMICONDUCTOR DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/864729
INTEGRATED CIRCUIT CHIP WITH DISCONTINUOUS GUARD RING
FREESCALE SEMICONDUCTOR, INC.
13/865185
WIRE BONDING MACHINE AND METHOD FOR TESTING WIRE BOND CONNECTIONS
FREESCALE SEMICONDUCTOR, INC.
13/865794
Startup Circuits with Native Transistors
FREESCALE SEMICONDUCTOR, INC.
13/866034
MIXED SIGNAL IP CORE PROTOTYPING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/867656
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
13/867720
ESTIMATION OF SIDEWALL SKEW ANGLES OF A STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/868125
METHOD OF FABRICATING MEMS DEVICE HAVING RELEASE ETCH STOP LAYER
FREESCALE SEMICONDUCTOR, INC.
13/868777
AMPLIFIER USING NONLINEAR DRIVERS
FREESCALE SEMICONDUCTOR, INC.
13/871411
METHODS AND SYSTEMS FOR GATE DIMENSION CONTROL IN MULTI-GATE STRUCTURES FOR
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/872643
SELECTIVE GATE OXIDE PROPERTIES ADJUSTMENT USING FLUORINE
FREESCALE SEMICONDUCTOR, INC.
13/873217
STANDARD CELL FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/873454
AMPLIFIERS AND RELATED RECEIVER SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/873621
METHOD AND APPARATUS FOR ACCELERATING SPARSE MATRIX OPERATIONS IN FULL ACCURACY
CIRCUIT SIMULATION
FREESCALE SEMICONDUCTOR, INC.
13/873655
Integrated Circuit Design Verification Through Forced Clock Glitches
FREESCALE SEMICONDUCTOR, INC.
13/873752
SELF-DEFINING, LOW CAPACITANCE WIRE BOND PAD
FREESCALE SEMICONDUCTOR, INC.
13/873917
SCALABLE SPLIT GATE MEMORY CELL ARRAY
FREESCALE SEMICONDUCTOR, INC.
13/873988
SYNCHRONOUS MULTIPLE PORT MEMORY WITH ASYNCHRONOUS PORTS
FREESCALE SEMICONDUCTOR, INC.
13/873998
FOUR-PORT MEMORY WITH MULTPLE CORES
FREESCALE SEMICONDUCTOR, INC.
13/874119
NON-VOLATILE MEMORY (NVM) WITH VARIABLE VERIFY OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
13/874127
BIASING SPLIT GATE MEMORY CELL DURING POWER-OFF MODE
FREESCALE SEMICONDUCTOR, INC.
13/874477
METHOD AND APPARATUS FOR GENERATING GATE-LEVEL ACTIVITY DATA FOR USE IN CLOCK
GATING EFFICIENCY ANALYSIS
FREESCALE SEMICONDUCTOR, INC.
13/875618
ELECTROSTATIC DISCHARGE (ESD) CLAMP CIRCUIT WITH HIGH EFFECTIVE HOLDING VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
13/876531
VOLTAGE SWITCHING CIRCUITRY, INTEGRATED DEVICE AND INTEGRATED CIRCUIT, AND
METHOD OF VOLTAGE SWITCHING
FREESCALE SEMICONDUCTOR, INC.
13/877176
DECODER FOR DETERMINING A SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED OBJECT
BASED ON SIGNALS OF A CAPACTIVE SENSOR AND METHOD FOR DETERMINING A SUBSTANCE OR
MATERIAL STRUCTURE OF A DETECTED OBJECT BASED ON SIGNALS OF A CAPACTIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
13/879240
METHOD FOR SETTING BREAKPOINTS, AND AN INTEGRATED CIRCUIT AND DEBUG TOOL
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/880182
METHOD FOR BIT RATE CONTROL WITHIN A SCALABLE VIDEO CODING SYSTEM AND SYSTEM
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/880193
INTEGRATED CIRCUIT DEVICE AND METHOD FOR DETECTING AN EXCESSIVE VOLTAGE STATE
FREESCALE SEMICONDUCTOR, INC.
13/880221
METHOD OF DEBUGGING SOFTWARE AND CORRESPONDING COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
13/881157
TACTILE INPUT DEVICE, MICROPROCESSOR SYSTEM AND METHOD FOR CONTROLLING A TACTILE
INPUT DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/882710
APPARATUS AND METHOD FOR MONITORING OPERATON OF AN INSULATED GATE BIPOLAR
TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
13/887233
TESTING AN ELECTRICAL CONNECTION OF A DEVICE CAP
FREESCALE SEMICONDUCTOR, INC.
13/890394
METAL-OXIDE-SEMICONDUCTOR (MOS) VOLTAGE DIVIDER WITH DYNAMIC IMPEDANCE CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/890402
SEMICONDUCTOR DEVICE WITH NOTCHED GATE
FREESCALE SEMICONDUCTOR, INC.
13/891214
SYSTEM FOR MEASURING POWER CONSUMPTION OF INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/892293
INTEGRATED CIRCUIT POWER MANAGEMENT MODULE
FREESCALE SEMICONDUCTOR, INC.
13/892297
SEMICONDUCTOR DEVICE WITH BOND AND PROBE PADS
FREESCALE SEMICONDUCTOR, INC.
13/893026
SEMICONDUCTOR DEVICES WITH DIFFERENT DIELECTRIC THICKNESSES
FREESCALE SEMICONDUCTOR, INC.
13/894440
SURFACE MOUNT SEMICONDUCTOR DEVICE WITH SOLDER BALL REINFORCEMENT FRAME
FREESCALE SEMICONDUCTOR, INC.
13/894460
POWER PLANE FOR MULTI-LAYERED SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
13/895344
SYSTEM FOR GENERATING CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/895385
SYSTEM AND METHOD FOR CREATING LOGICAL RADIO LINK CONTROL (RLC) AND MEDIUM
ACCESS CONTROL (MAC) PROTOCOL DATA UNITS (PDUS) IN MOBILE COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/898949
SEMICONDUCTOR STRUCTURE WITH SACRIFICIAL ANODE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/900226
PROTECTION DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/900256
PROTECTION DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/900761
SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS COHERENCY AMONG MULTIPLE RPOCESSING
CORES
FREESCALE SEMICONDUCTOR, INC.
13/901189
ACTIVE LATERAL FORCE STICTION SELF-RECOVERY FOR MICROELECTROMECHANICAL SYSTEMS
DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/901563
FLEXIBLE SUBSTRATE WITH CRIMPING INTERCONNECTION
FREESCALE SEMICONDUCTOR, INC.
13/901590
METHOD AND APPARATUS FOR SELF-TEST OF SUCCESSIVE APPROXIMATION REGISTER (SAR)
A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
13/902872
INTEGRATED CIRCUIT WAKE-UP CONTROL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/902873
SYSTEM AND METHOD FOR DETERMINING POWER LEAKAGE OF ELECTRONIC CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.
13/902974
DATA RETENTION FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
13/903230
SEMICONDUCTOR DEVICES WITH MULTILAYER FLEX INTERCONNECT STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
13/903308
HIGH THERMAL CONDUCTING SEMICONDUCTOR DEVICE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/905150
SYSTEM FOR PREVENTING TAMPERING WITH INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/905275
I/O CELL ESD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/906113
SELF ADJUSTING REFERENCE FOR INPUT BUFFER
FREESCALE SEMICONDUCTOR, INC.
13/906161
MICROELECTRONIC PACKAGES INCLUDING PATTERNED DIE ATTACH MATERIAL AND METHODS FOR
THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/906621
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/907068
OSCILLATOR WITH STARTUP CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
13/907119
METHOD FOR FORMING AN ELECTRICAL CONNECTION BETWEEN METAL LAYERS
FREESCALE SEMICONDUCTOR, INC.
13/907480
MULTI-CORE SYSTEM PERFORMING PACKET PROCESSING WITH CONTEXT SWITCHING
FREESCALE SEMICONDUCTOR, INC.
13/907484
MULTIPLE DATA RATE MEMORY WITH READ TIMING INFORMATION
FREESCALE SEMICONDUCTOR, INC.
13/907491
LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/907497
FUSE/RESISTOR UTILIZING INTERCONNECT AND VIAS AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
13/907845
METHODS AND STRUCTURES FOR SPLIT GATE MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/910092
METHOD FOR LOW POWER BOOT FOR MICROCONTROLLER
FREESCALE SEMICONDUCTOR, INC.
13/912170
CLOCK MULTIPLEXER
FREESCALE SEMICONDUCTOR, INC.
13/913993
Optical Wafer and Die Probe Testing
FREESCALE SEMICONDUCTOR, INC.
13/914021
Die Stack with Optical TSVs
FREESCALE SEMICONDUCTOR, INC.
13/914049
COMMUNICATION SYSTEM DIE STACK
FREESCALE SEMICONDUCTOR, INC.
13/914089
Integration of a MEMS Beam with Optical Waveguide and Deflection in Two
Dimensions
FREESCALE SEMICONDUCTOR, INC.
13/914123
METHOD AND APPARATUS FOR BEAM CONTROL WITH OPTICAL MEMS BEAM WAVEGUIDE
FREESCALE SEMICONDUCTOR, INC.
13/914149
OPTICAL REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
13/914178
Optical Backplane Mirror
FREESCALE SEMICONDUCTOR, INC.
13/914199
OPTICAL DIE TEST INTERFACE
FREESCALE SEMICONDUCTOR, INC.
13/916146
SYSTEM AND METHOD FOR DEMODULATING AN INCOMING SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/917580
ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/917639
SEMICONDUCTOR DEVICE WITH REDISTRIBUTED CONTACTS
FREESCALE SEMICONDUCTOR, INC.
13/917641
MOLD CAP FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/919638
INERTIAL SENSOR WITH TRIM CAPACITANCE AND METHOD OF TRIMMING OFFSET
FREESCALE SEMICONDUCTOR, INC.
13/921897
SCALED SIGMA SAMPLING
FREESCALE SEMICONDUCTOR, INC.
13/922759
DIE FRACTURE DETECTION AND HUMIDITY PROTECTION WITH DOUBLE GUARD RING
ARRANGEMENT
FREESCALE SEMICONDUCTOR, INC.
13/924623
LEAD FRAME AND SEMICONDUCTOR DEVICE USING SAME
FREESCALE SEMICONDUCTOR, INC.
13/924625
CAPILLARY BONDING TOOL AND METHOD OF FORMING WIRE BONDS
FREESCALE SEMICONDUCTOR, INC.
13/924626
WIRE BONDING METHOD FOR FLEXIBLE SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.
13/924627
SEMICONDUCTOR DEVICE WITH HEAT SINK AND THERMAL SHEET
FREESCALE SEMICONDUCTOR, INC.
13/924628
SEMICONDUCTOR SENSOR DEVICE WITH METAL LID
FREESCALE SEMICONDUCTOR, INC.
13/924633
PRESSURE SENSOR AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
13/924792
FREQUENCY-DOMAIN AMPLITUDE NORMALIZATION FOR SYMBOL CORRELATION IN MULTI-CARRIER
SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/924880
ANGULAR RATE SENSOR WITH QUADRATURE ERROR COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
13/924940
FREQUENCY-DOMAIN CARRIER BLANKING FOR MULTI-CARRIER SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/924996
FREQUENCY-DOMAIN FRAME SYNCHRONIZATION IN MULTI-CARRIER SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/925023
FREQUENCY-DOMAIN SYMBOL AND FRAME SYNCHRONIZATION IN MULTI-CARRIER SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/925807
SYSTEM AND METHOD FOR LOW-LATENCY ADDRESSING IN FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
13/925831
WIRELESS COMMUNICATION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/926652
MEMS DEVICE AND METHOD FOR FABRICATING MEMS DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/927936
RECONFIGURABLE FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.
13/928666
NON-VOLATILE MEMORY (NVM) AND HIGH VOLTAGE TRANSISTOR INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/928671
SYSTEM WITH FEATURE OF SAVING DYNAMIC POWER OF FLIP-FLOP BANKS
FREESCALE SEMICONDUCTOR, INC.
13/928876
PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/929002
OPTIMIZING ERROR PARSING IN AN INTEGRATED DEVELOPMENT ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
13/929013
METHOD AND SYSTEM FOR RECOVERING FROM TRANSISTOR AGING USING HEATING
FREESCALE SEMICONDUCTOR, INC.
13/929114
MULTI-LAYER PRCOESS-INDUCED DAMAGE TRACKING AND REMEDIATION
FREESCALE SEMICONDUCTOR, INC.
13/929688
SEMICONDUCTOR PACKAGE HAVING WIRE BOND WALL TO REDUCE COUPLING
FREESCALE SEMICONDUCTOR, INC.
13/929924
METHODS AND STRUCTURES FOR A SPLIT GATE MEMORY CELL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/930236
DIE-TO-DIE INDUCTIVE COMMUNICATION DEVICES AND METHODS
FREESCALE SEMICONDUCTOR, INC.
13/930250
DIE-TO-DIE INDUCTIVE COMMUNICATION DEVICES AND METHODS
FREESCALE SEMICONDUCTOR, INC.
13/930657
INTEGRATED CIRCUITS AND METHODS FOR MONITORING FORWARD AND REVERSE BACK BIASING
FREESCALE SEMICONDUCTOR, INC.
13/931945
METHOD FOR DETECTING BANK COLLISION AT A MEMORY AND DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/932183
DEBUG METHOD AND DEVICE FOR PROVIDING INDEXED TRACE MESSAGES
FREESCALE SEMICONDUCTOR, INC.
13/932189
DEBUG METHOD AND DEVICE FOR HANDLING EXCEPTIONS AND INTERRUPTS
FREESCALE SEMICONDUCTOR, INC.
13/933527
PHASE SWITCHABLE BISTABLE MEMORY DEVICE, A FREQUENCY DIVIDER AND A RADIO
FREQUENCY TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
13/933695
A COMMUNICATION DEVICE FOR WIDEBAND CODE DIVISION MULTIPLE ACCESS COMMUNICATION
(W-CDMA) SYSTEM, A METHOD FOR USE THEREIN AND AN ASSOCIATED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/935015
USING AN INTEGRATED CIRCUIT DIE CONFIGURATION FOR PACKAGE HEIGHT REDUCTION
FREESCALE SEMICONDUCTOR, INC.
13/935550
SYSTEM AND METHOD FOR ATOMICALLY UPDATING SHARED MEMORY IN MULTIPROCESSOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/935552
DIGITAL SELF-GATED BINARY COUNTER
FREESCALE SEMICONDUCTOR, INC.
13/935554
SYSTEM FOR COMPENSATING FOR DYNAMIC SKEW IN MEMORY DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/938231
QUAD FLAT SEMICONDUCTOR DEVICE WITH ADDITIONAL CONTACTS
FREESCALE SEMICONDUCTOR, INC.
13/938232
HYBRID LEAD FRAME AND BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/938239
WIRELESS COMMUNICATION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/938244
SYSTEM FOR FUNCTIONAL RESET ACROSS MULTIPLE CLOCK DOMAINS
FREESCALE SEMICONDUCTOR, INC.
13/938248
WIRELESS COMMUNICATION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/938677
RECEIVER CONFIGURABLE IN A PLURALITY OF MODES
FREESCALE SEMICONDUCTOR, INC.
13/939183
SEMICONDUCTOR DEVICE WITH CORNER TIE BARS
FREESCALE SEMICONDUCTOR, INC.
13/940644
SYSTEMS AND METHODS FOR REDUCING POWER CONSUMPTION IN SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
13/941556
PRESSURE SENSOR HAVING DOWN-SET FLAG
FREESCALE SEMICONDUCTOR, INC.
13/942518
MICROELECTRONIC PACKAGES HAVING FRONTSIDE THERMAL CONTACTS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/942540
MICROELECTRONIC PACKAGES AND METHODS FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/942814
ADAPTIVE ERASE RECOVERY FOR NON-VOLATILE MEMORY (NVM) SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
13/943958
Least Recently Used (LRU) Cache Replacement Implementation Using a FIFO
FREESCALE SEMICONDUCTOR, INC.
13/944445
WIRE BONDING CAPILLARY WITH WORKING TIP PROTRUSION
FREESCALE SEMICONDUCTOR, INC.
13/944774
REDISTRIBUTED CHIP PACKAGES CONTAINING MULTIPLE COMPONENTS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/945746
BACKSCATTERING FOR LOCALIZED ANNEALING
FREESCALE SEMICONDUCTOR, INC.
13/945937
MODULAR GRAY CODE COUNTER
FREESCALE SEMICONDUCTOR, INC.
13/946613
PROTECTION DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/946729
REDUCING MICROELECTROMECHANICAL SYSTEMS STICTION BY FORMATION OF A SILICON
CARBIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
13/948775
MEMS PARAMETER IDENTIFICATION USING MODULATED WAVEFORMS
FREESCALE SEMICONDUCTOR, INC.
13/948927
SEMICONDUCTOR WAFER PLATING BUS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
13/950618
SYSTEM AND METHOD FOR LEAD FRAME PACKAGE DEGATING
FREESCALE SEMICONDUCTOR, INC.
13/952092
CIRCUITRY FOR A COMPUTING SYSTEM, LSU ARRANGEMENT AND MEMORY ARRANGEMENT AS WELL
AS COMPUTING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/953478
METHOD AND SYSTEM FOR FACILITATING VIEWING OF INFORMATION IN A MACHINE
FREESCALE SEMICONDUCTOR, INC.
13/953597
SWITCH-MODE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
13/954205
SPLIT GATE NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
13/955102
DATA PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
13/955106
SYSTEMS AND METHODS FOR LOCKING BRANCH TARGET BUFFER ENTRIES
FREESCALE SEMICONDUCTOR, INC.
13/955665
NON-VOLATILE MEMORY (NVM) AND HIGH K AND METAL GATE INTEGRATION USING GATE FIRST
METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.
13/956044
Stress Migration Mitigation
FREESCALE SEMICONDUCTOR, INC.
13/956068
Capping Layer Interface Interrupion for Stress Migration Mitigation
FREESCALE SEMICONDUCTOR, INC.
13/956118
DATA PROCESSING SYSTEM WITH PROTOCOL DETERMINATION CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
13/956126
INTEGRATED CIRCUIT WITH DEGRADATION MONITORING
FREESCALE SEMICONDUCTOR, INC.
13/957075
COUPLER WITH DISTRIBUTED FEEDING AND COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
13/957449
ELECTRONIC DEVICE FOR DETECTING ERRONEOUS KEY SELECTION ENTRY
FREESCALE SEMICONDUCTOR, INC.
13/958600
SELF-ADAPTING VOLTAGE AMPLIFIER AND BATTERY CHARGER DETECTION
FREESCALE SEMICONDUCTOR, INC.
13/959254
ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
13/959745
MASTER-SLAVE FLIP-FLOP WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
13/960032
MEMS DEVICE WITH DIFFERENTIAL VERTICAL SENSE ELECTRODES
FREESCALE SEMICONDUCTOR, INC.
13/962338
Nonvolatile Memory Bitcell with Inlaid High K Metal Select Gate
FREESCALE SEMICONDUCTOR, INC.
13/962429
CACHE ORGANIZATION AND METHOD
FREESCALE SEMICONDUCTOR, INC.
13/962717
TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
13/963256
EMBEDDED SOFTWARE DEBUG SYSTEM WITH PARTIAL HARDWARE ACCELERATION
FREESCALE SEMICONDUCTOR, INC.
13/964110
ELECTRONIC DEVICE WITH POWER MODE CONTROL BUFFERS
FREESCALE SEMICONDUCTOR, INC.
13/964119
BASK DEMODULATOR AND METHOD FOR DEMODULATING BASK MODULATED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/964344
TECHNIQUES FOR ELECTROMIGRATION STRESS DETERMINATION IN INTERCONNECTS OF AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/964778
COMPLEMENTARY GALLIUM NITRIDE INTEGRATED CIRCUITS AND METHODS OF THEIR
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
13/965201
METHOD FOR VERIFYING DIGITAL TO ANALOG CONVERTER DESIGN
FREESCALE SEMICONDUCTOR, INC.
13/965202
STATE RETENTION POWER GATED CELL
FREESCALE SEMICONDUCTOR, INC.
13/965731
EXTENDED PROTECTION FOR EMBEDDED ERASE OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
13/967337
BUILT-IN SELF TEST (BIST) WITH CLOCK CONTROL
FREESCALE SEMICONDUCTOR, INC.
13/967877
TEST STRUCTURE AND METHODOLOGY FOR ESTIMATING SENSITIVITY OF PRESSURE SENSORS
FREESCALE SEMICONDUCTOR, INC.
13/968591
DATA BUS NETWORK INTERFACE MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/969180
NON-VOLATILE MEMORY (NVM) CELL, HIGH VOLTAGE TRANSISTOR, AND HIGH-K AND METAL
GATE TRANSISTOR INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/970535
STEERING TRAFFIC AMONG MULTIPLE NETWORK SERVICES USING A CENTRALIZED DISPATCHER
FREESCALE SEMICONDUCTOR, INC.
13/970796
SPLIT-GATE NON-VOLATILE MEMORY CELLS HAVING GAP PROTECTION ZONES
FREESCALE SEMICONDUCTOR, INC.
13/971007
REDUNDANT SIGNED DIGIT (RSD) ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
13/971886
SECURE PROVISIONING IN AN UNTRUSTED ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
13/971987
INTEGRATED SPLIT GATE NON-VOLATILE MEMORY CELL AND LOGIC STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
13/972284
LEVEL SHIFTER WITH STATIC PRECHARGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/972372
INTEGRATED SPLIT GATE NON-VOLATILE MEMORY CELL AND LOGIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
13/972838
SOLDER WETTABLE FLANGES AND DEVICES AND SYSTEMS INCORPORATING SOLDER WETTABLE
FLANGES
FREESCALE SEMICONDUCTOR, INC.
13/972885
LEAD FRAME BASED SEMICONDUCTOR DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
13/972933
DECRYPTION KEY MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/973230
SEMICONDUCTOR DEVICE WITH SELF-BIASED ISOLATION
FREESCALE SEMICONDUCTOR, INC.
13/973433
Method to Form a Polysilicon Nanocrystal Thin Film Storage Bitcell within a High
K Metal Gate Platform Technology Using a Gate Last Process to Form Transistor
Gates
FREESCALE SEMICONDUCTOR, INC.
13/973549
SPLIT-GATE NON-VOLATILE MEMORY (NVM) CELL AND DEVICE STRUCTURE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
13/973697
POWER SWITCH WITH CURRENT LIMITATION AND ZERO DIRECT CURRENT (DC) POWER
CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
13/975359
PRESSURE SENSOR DEVICE AND ASSEMBLY METHOD
FREESCALE SEMICONDUCTOR, INC.
13/977076
METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
13/977082
INTEGRATED CIRCUIT DEVICE AND METHOD FOR CALCULATING A PREDICATE VALUE
FREESCALE SEMICONDUCTOR, INC.
13/977087
PHASED-ARRAY RECEIVER, RADAR SYSTEM AND VEHICLE
FREESCALE SEMICONDUCTOR, INC.
13/978251
INTEGRATED CIRCUIT DEVICE AND METHOD FOR DETERMINING AN INDEX OF AN EXTREME
VALUE WITHIN AN ARRAY OF VALUES
FREESCALE SEMICONDUCTOR, INC.
13/979857
TRANSMITTER AND METHOD OF OPERATING A TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
13/979859
DEVICE AND METHOD FOR COMPUTING A FUNCTION VALUE OF A FUNCTION
FREESCALE SEMICONDUCTOR, INC.
13/979860
INTEGRATED CIRCUIT DEVICE, VOLTAGE REGULATION CIRCUITRY AND METHOD FOR
REGULATING A VOLTAGE SUPPLY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
13/982854
INTEGRATED CIRCUIT DEVICES AND METHODS FOR SCHEDULING AND EXECUTING A RESTRICTED
LOAD OPERATION
FREESCALE SEMICONDUCTOR, INC.
13/983145
INTEGRATED CIRCUIT DEVICE, POWER MANAGEMENT MODULE AND METHOD FOR PROVIDING
POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
13/983150
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
13/983653
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
13/985887
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
13/985990
INTEGRATED CIRCUIT DEVICE, ELECTRONIC DEVICE AND METHOD FOR FREQUENCY DETECTION
FREESCALE SEMICONDUCTOR, INC.
13/988366
INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING SYSTEM AND METHOD FOR PREFETCHING
LINES OF DATA THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/988425
METHOD FOR ENABLING CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND
INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
13/988549
INTEGRATED CIRCUIT AND A METHOD OF POWER MANAGEMENT OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
13/988821
ERROR CORRECTING DEVICE, METHOD FOR MONITORING AN ERROR CORRECTING DEVICE AND
DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
13/989280
METHOD AND APPARATUS FOR MANAGING POWER IN A MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
13/989288
SWITCHING ARRANGEMENT, INTEGRATED CIRCUIT COMPRISING SAME, METHOD OF CONTROLLING
A SWITCHING ARRANGEMENT, AND RELATED COMPUTER PRORAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
13/995190
INTEGRATED CIRCUIT DEVICE AND METHOD FOR PERFORMING CONDITIONAL NEGATION OF DATA
FREESCALE SEMICONDUCTOR, INC.
14/003361
METHOD FOR RANKING PATHS FOR POWER OPTIMIZATION OF AN INTEGRATED CIRCUIT DESIGN
AND CORRESPONDING COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
14/005475
INTEGRATED CIRCUIT DEVICE AND METHODS OF PERFORMING BIT MANIPULATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
14/006022
INTEGRATED CIRCUIT DEVICE AND METHOD FOR ENABLING CROSS-CONTEXT ACCESS
FREESCALE SEMICONDUCTOR, INC.
14/006034
PROCESSOR SYSTEM WITH PREDICATE REGISTER, COMPUTER SYSTEM, METHOD FOR MANAGING
PREDICATES AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
14/006388
INTEGRATED CIRCUIT AND METHOD FOR REDUCING AN IMPACT OF ELECTRICAL STRESS IN AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
14/007861
INTEGRATED CIRCUIT DEVICE AND METHODS FOR PERFORMING CUT-THROUGH FORWARDING
FREESCALE SEMICONDUCTOR, INC.
14/008581
APPARATUS FOR FORWARD WELL BIAS IN A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
14/008583
A METHOD AND APPARATUS FOR CONTROLLING FETCH-AHEAD IN A VLES PROCESSOR
ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
14/009009
RECEIVER DEVICE, MULTI-FREQUENCY RADAR SYSTEM AND VEHICLE
FREESCALE SEMICONDUCTOR, INC.
14/009099
AMPLIFIERS AND RELATED INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
14/010557
PRESSURE SENSOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
14/011160
METHOD FOR FORMING A PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
14/011289
Sequential Wafer Bonding
FREESCALE SEMICONDUCTOR, INC.
14/012884
NEGATIVE VOLTAGE MEASUREMENT
FREESCALE SEMICONDUCTOR, INC.
14/013792
ELECTRO-MECHANICAL OSCILLATOR AND COMMON-MODE DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
14/013923
MICROELECTRONIC PACKAGES CONTAINING OPPOSING DEVICES AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
14/015006
Split Gate Nanocrystal Memory Integration
FREESCALE SEMICONDUCTOR, INC.
14/015429
SYSTEMS AND METHODS FOR SECURE BOOT ROM PATCH
FREESCALE SEMICONDUCTOR, INC.
14/015519
CLOCK GLITCH DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
14/015889
SECURE FIRMWARE FLASH CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
14/016080
METHOD AND CIRCUIT FOR CONTROLLING TURN-OFF OF A SEMICONDUCTOR SWITCHING ELEMENT
FREESCALE SEMICONDUCTOR, INC.
14/016125
SINGLE PORT MEMORY THAT EMULATES DUAL PORT MEMORY
FREESCALE SEMICONDUCTOR, INC.
14/016931
ELECTRONIC DEVICE INCLUDING INTERCONNECTS WITH A CAVITY THEREBETWEEN AND A
PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
14/016957
WAFER-LEVEL GATE STRESS TESTING
FREESCALE SEMICONDUCTOR, INC.
14/017867
EDGE COUPLING OF SEMICONDUCTOR DIES
FREESCALE SEMICONDUCTOR, INC.
14/018091
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
14/019066
MULTIPLE SENSE AXIS MEMS GYROSCOPE HAVING A SINGLE DRIVE MODE
FREESCALE SEMICONDUCTOR, INC.
14/020532
ESD PROTECTION USING ISOLATED DIODES
FREESCALE SEMICONDUCTOR, INC.
14/020840
PACKAGE-ON-PACKAGE SEMICONDUCTOR SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
14/020841
COPPER PILLAR BUMP AND FLIP CHIP PACKAGE USING SAME
FREESCALE SEMICONDUCTOR, INC.
14/021485
Method of Forming Different Voltage Devices with High-K Metal Gate
FREESCALE SEMICONDUCTOR, INC.
14/022646
METHODS FOR FORMING CONTACT LANDING REGIONS IN SPLIT-GATE NON-VOLATILE MEMORY
(NVM) CELL ARRAYS
FREESCALE SEMICONDUCTOR, INC.
14/022872
MASTER-SLAVE FLIP-FLOP WITH REDUCED SETUP TIME
FREESCALE SEMICONDUCTOR, INC.
14/023440
NON-VOLATILE MEMORY (NVM) CELL AND HIGH-K AND METAL GATE TRANSISTOR INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
14/023781
UNIVERSAL SPI (SERIAL PERIPHERAL INTERFACE)
FREESCALE SEMICONDUCTOR, INC.
14/024742
RECESSED SEMICONDUCTOR DIE STACK
FREESCALE SEMICONDUCTOR, INC.
14/028489
SYSTEM AND METHOD FOR DATA SYNCHRONIZATION ACROSS DIGITAL DEVICE INTERFACES
FREESCALE SEMICONDUCTOR, INC.
14/029766
SEMICONDUCTOR DEVICE AND LEAD FRAME WITH INTERPOSER
FREESCALE SEMICONDUCTOR, INC.
14/029779
HEAT SPREADER FOR INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
14/029783
SIDE VENTED PRESSURE SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
14/029976
SQUIB DRIVER DIAGNOSTIC CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
14/030952
SYSTEM-IN-PACKAGES CONTAINING EMBEDDED SURFACE MOUNT DEVICES AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
14/033622
NON-VOLATILE MEMORY (NVM) WITH DYNAMICALLY ADJUSTED REFERENCE CURRENT
FREESCALE SEMICONDUCTOR, INC.
14/034213
STACKED PROTECTION DEVICES AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
14/035704
TEMPERATURE DEPENDENT BIASING FOR LEAKAGE POWER REDUCTION
FREESCALE SEMICONDUCTOR, INC.
14/035999
PACKAGE ENCAPSULANT RELIEF FEATURE
FREESCALE SEMICONDUCTOR, INC.
14/038401
A MEMORY HAVING ONE TIME PROGRAMMABLE (OTP) ELEMENTS AND A METHOD OF PROGRAMMING
THE MEMORY
FREESCALE SEMICONDUCTOR, INC.
14/039562
SYSTEM AND METHOD FOR ENABLING MAXIMUM PERFORMANCE OPERATION WITHIN AN EXTENDED
AMBIENT TEMPERATURE RANGE
FREESCALE SEMICONDUCTOR, INC.
14/039622
3D DEVICE PACKAGING USING THROUGH-SUBSTRATE PILLARS
FREESCALE SEMICONDUCTOR, INC.
14/040795
METHOD AND DEVICE FOR GENERATING FLOATING-POINT VALUES
FREESCALE SEMICONDUCTOR, INC.
14/041449
METHOD OF MAKING A FLOATING GATE NONVOLATILE MEMORY (NVM) WITH BREAKDOWN
PREVENTION
FREESCALE SEMICONDUCTOR, INC.
14/041591
NON-VOLATILE MEMORY (NVM) AND HIGH-K AND METAL GATE INTEGRATION USING GATE-LAST
METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.
14/041647
NON-VOLATILE MEMORY (NVM) AND HIGH-K AND METAL GATE INTEGRATION USING GATE-FIRST
METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.
14/041662
NON-VOLATILE MEMORY (NVM) AND HIGH-K AND METAL GATE INTEGRATION USING GATE-LAST
METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.
14/041697
DYNAMIC PROGRAMMING FOR FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
14/041910
DATA PROCESSING SYSTEM WITH CACHE LINEFILL BUFFER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
14/041968
MOLD LOCKS FOR LAMINATE SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.
14/042623
DEVICES AND STACKED MICROELECTRONIC PACKAGES WITH PARALLEL CONDUCTORS AND
INTRA-CONDUCTOR ISOLATOR STRUCTURES AND METHODS OF THEIR FABRICATION
FREESCALE SEMICONDUCTOR, INC.
14/042628
DEVICES AND STACKED MICROELECTRONIC PACKAGAES WITH IN-TRENCH PACKAGE SURFACE
CONDUCTORS AND METHODS OF THEIR FABRICATION
FREESCALE SEMICONDUCTOR, INC.
14/042662
ELECTRONIC COMPONENT PACKAGE AND METHOD FOR FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
61/835718
TIN-BASED WIREBOND STRUCTURES



Freescale Semiconductor, Inc. - Registered Patents; Foreign


Owner
Country
Patent #
Title
FREESCALE SEMICONDUCTOR, INC.
SG
33552
CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.
SG
33620
METHOD AND APPARATUS FOR PLATI NG METALS
FREESCALE SEMICONDUCTOR, INC.
SG
33670
PRECONDITIONER FOR A POLISHING PAD AND METHOD FOR USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
SG
40873
METHOD FOR READING AND RESTORI NG DATA IN A DATA STORAGE ELEM ENT
FREESCALE SEMICONDUCTOR, INC.
SG
45265
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
SG
45511
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
50467
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF
FREESCALE SEMICONDUCTOR, INC.
SG
50524
SEMICONDUCTOR DEVICE HAVING ANTI-REFLECTIVE COATING AND METHOD FOR MAKING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
SG
52265
SMART OPTICAL CONNECTOR AND SMART OPTICAL CONNECTOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
SG
55996
PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
SG
60216
PACKAGING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
SG
63831
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
SG
65067
CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
65654
CIRCUIT FOR TRACKING RAPID CHA NGES IN MID-POINT VOLTAGE OF A DATA SIGNAL
FREESCALE SEMICONDUCTOR, INC.
SG
67359
METHOD OF FORMING A UNILATERAL , GRADED-CHANNEL SEMICONDUCTOR DEVICE USING A
GATE ELECTRODE DISPOSABLE SPACER
FREESCALE SEMICONDUCTOR, INC.
SG
67526
METHOD AND APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PARTICLE DETECTION
FREESCALE SEMICONDUCTOR, INC.
SG
67542
VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
SG
67572
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
SG
68697
A CHEMICAL MECHANICAL POLISHING SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
69172
DATA PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
69959
SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
SG
71045
A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.
SG
71075
METHOD FOR PACKAGING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
71111
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
SG
71717
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES AND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
SG
72653
SEMICONDUCTOR DEVICE HAVING FIELD ISOLATION AND A PROCESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
72750
INTEGRATED CIRCUIT HAVING A DUMMY STRUCTURE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
SG
74622
CLOCK RECOVERY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
75330
A METHOD FOR MANUFACTURING AND DESIGNING AN ELECTRONIC DEVICE AND ELECTRONIC
APPARATUS
FREESCALE SEMICONDUCTOR, INC.
SG
77642
POINT OF USE DILUTION TOOL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
SG
78283
METHOD AND APPARATUS FOR PERFORMING OPERATIVE TESTING ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
79962
PROCESS FOR POLISHING DISSIMILAR CONDUCTIVE LAYERS IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
82537
STATIC RANDOM ACCESS MEMORY
FREESCALE SEMICONDUCTOR, INC.
SG
83793
METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
SG
84587
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
SG
84605
SEMICONDUCTOR DEVICE MEMORY CELL AND METHOD FOR SELECTIVELY ERASING THE SAME
FREESCALE SEMICONDUCTOR, INC.
SG
84609
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
85687
INTEGRATED CIRCUIT HAVING A DUMMY STRUCTURE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
SG
85688
A METHOD FOR MANUFACTURING A LOW DIELECTRIC CONSTANT INTERLEVEL INTEGRATED
CIRCUIT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
SG
85710
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
SG
85923
SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
SG
86339
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
88743
CONFIGURABLE LOGIC ARRAY
FREESCALE SEMICONDUCTOR, INC.
SG
88747
A METHOD AND MACHINE FOR UNDER FILLING AN ASSEMBLY TO FORM A SEMICONDUCTOR
PACKAGE
FREESCALE SEMICONDUCTOR, INC.
SG
88805
PEAK PROGRAM CURRENT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
SG
89364
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
SG
89365
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
89366
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
SG
90163
A SIGNAL PROCESSING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
90219
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
90854
ETCHING SOLUTION AND METHOD
FREESCALE SEMICONDUCTOR, INC.
SG
91317
SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE EARTH METAL SILICON
NITRIDE/OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
SG
92191
METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
92367
METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
SG
92495
SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
SG
93085
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
SG
93163
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
93596
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
SG
93833
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
95621
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
SG
97850
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
SG
98005
SEMICONDUCTOR DEVICE AND PROCESS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
98237
SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
SG
98892
LITHOGRAPHY METHOD FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
SG
98893
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
SG
99991
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
SG
100552
METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
SG
100560
INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
100732
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
SG
101116
SEMICONDUCTOR DEVICE AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
101201
SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES
FREESCALE SEMICONDUCTOR, INC.
SG
101423
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
SG
101949
METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
102485
PROCESS FOR MAKING A MIM CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
SG
102553
CIRCUIT AND METHOD OF FREQUENCY SYNTHESIZER CONTROL WITH A SERIAL PERIPHERAL
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
SG
103040
METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
SG
103248
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
SG
106181
SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING
FREESCALE SEMICONDUCTOR, INC.
SG
107700
METHOD AND SYSTEM FOR DETERMINING A THICKNESS OF A LAYER
FREESCALE SEMICONDUCTOR, INC.
SG
112136
METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.
SG
113084
THIN GAAS WITH COPPER BACK-METAL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
SG
113189
METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA
FREESCALE SEMICONDUCTOR, INC.
SG
113301
METAL REDUCTION IN WAFER SCRIBE AREA
FREESCALE SEMICONDUCTOR, INC.
SG
113302
UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
SG
113645
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
SG
113921
WIREBONDING INSULATED WIRE
FREESCALE SEMICONDUCTOR, INC.
SG
114077
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
SG
116107
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
SG
119489
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
IL
121044
DYNAMIC MEMORY DEVICE WITH REF RESH METHOD
FREESCALE SEMICONDUCTOR, INC.
SG
121556
METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
SG
122151
WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
122419
IMMERSION LITHOGRAPHY TECHNIQUE AND PRODUCT USING A PROTECTION LAYER COVERING
THE RESIST
FREESCALE SEMICONDUCTOR, INC.
SG
123159
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
SG
124223
INTEGRATED CIRCUIT MEMORY HAVING A FUSE DETECT CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
SG
126214
METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING
FREESCALE SEMICONDUCTOR, INC.
SG
127587
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
SG
127590
METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
128143
FAST START-UP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
00128673
A SIGNAL PROCESSING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
130855
METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
SG
131559
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
SG
131913
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
SG
132619
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
133486
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
SG
133747
METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
SG
134715
METHOD OF MAKING REINFORCED SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
SG
135133
METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
135172
METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
144805
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
SG
144997
METHOD AND APPARATUS FOR A STEPPED-DRIFT MOSFET
FREESCALE SEMICONDUCTOR, INC.
SG
145015
INTEGRATED CIRCUIT WITH MEMORY AND METHOD OF CONFIGURING A MEMORY
FREESCALE SEMICONDUCTOR, INC.
SG
145843
METHOD OF MAKING A MULTIPLE CRYSTAL ORIENTATION SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
SG
151356
METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
175973
METHOD AND APPARATUS FOR PROVI DING A VIDEO SYNCHRONISING SIG NAL OF A
PREDETERMINED POLARIT Y
FREESCALE SEMICONDUCTOR, INC.
KR
182291
SEMICONDUCTOR PRESSURE SENSOR MEANS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
187523
A HIGH FREQUENCY (HF) DEVICE AND IT'S METHOD OF MANUFACTURE.
FREESCALE SEMICONDUCTOR, INC.
IN
190560
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILTER
FREESCALE SEMICONDUCTOR, INC.
KR
194848
FLAGLESS SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MX
195558
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
198911
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
KR
204199
NITRIDE REMOVAL METHOD
FREESCALE SEMICONDUCTOR, INC.
MX
206431
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
217450
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
219772
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
IN
226855
INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.
IN
227878
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
232939
METHOD FOR PLATING USING NESTE D PLATING BUSES AND SEMICONDUC TOR DEVICE HAVING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
IN
236528
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
IN
237654
INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
IN
238056
DIE ENCAPSULATION USING A POROUS CARRIER
FREESCALE SEMICONDUCTOR, INC.
IN
238717
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
IN
239828
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
IN
240630
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
IN
243471
METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING
FREESCALE SEMICONDUCTOR, INC.
IN
244610
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
IN
246001
METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
IN
249366
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
IN
249921
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
IN
255421
MEMORY DEVICE WITH A DATA HOLD LATCH
FREESCALE SEMICONDUCTOR, INC.
IN
255616
METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
KR
256378
METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR
FREESCALE SEMICONDUCTOR, INC.
IN
256521
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
IN
257314
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
267002
METHOD AND APPARATUS FOR CONTR OLLING THE DISPLAY OF A VIDEO IMAGE
FREESCALE SEMICONDUCTOR, INC.
KR
275059
EXTENSIBLE CENTRAL PROCESSING UNIT
FREESCALE SEMICONDUCTOR, INC.
KR
276790
SIGMA-DELTA MODULATOR WITH IMP ROVED TONE REJECTION AND METHO D THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
283827
DATA PROCESSOR WITH AN EFFICIE NT BIT MOVE CAPABILITY AND MET HOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
286197
DATA PROCESSOR INITIALIZATION PROGRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
287600
DATA PROCESSING SYSTEM PROVIDING AN EXTENSIBLE REGISTER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
289594
SCAN TEST CIRCUIT FOR USE IN SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
292213
DIGITAL INTEGRATOR WITH REDUCE D CIRCUIT AREA AND ANALOG-TO-D IGITAL CONVERTER
USING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
298562
LINEAR ATTENUATOR FOR CURRENT- MODE DIGITAL-TO-ANALOG CONVERT ER (DAC) OR THE
LIKE
FREESCALE SEMICONDUCTOR, INC.
KR
298563
SEMICONDUCTOR PACKAGE AND METH OD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
300257
LOCALIZED ATD SUMMATION FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.
KR
300258
METHOD AND STRUCTURE FOR FORMING AN INTEGRATED CIRCUIT PATTE RN ON A
SEMICONDUCTOR SUBSTRAT E
FREESCALE SEMICONDUCTOR, INC.
KR
306935
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
310399
METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS
FREESCALE SEMICONDUCTOR, INC.
KR
311168
N-TYPE HIGFET AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
311170
METHOD OF FORMING A UNILATERAL , GRADED-CHANNEL SEMICONDUCTOR DEVICE USING A
GATE ELECTRODE DISPOSABLE SPACER
FREESCALE SEMICONDUCTOR, INC.
KR
325278
A DATA PROCESSOR FOR EXECUTING A FUZZY LOGIC OPERATION AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
326693
POWER MOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
KR
326694
METHOD FOR FABRICATING A SEMIC ONDUCTOR DEVICE USING LATERAL GETTERING
FREESCALE SEMICONDUCTOR, INC.
KR
328160
MEMORY HAVING BIT LINE LOAD WI TH AUTOMATIC BIT LINE PRECHARG E AND EQUALIZATION
FREESCALE SEMICONDUCTOR, INC.
KR
329454
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
330294
A BUS PROTOCAL AND METHOD FOR CONTROLLING A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
334184
METHOD AND APPARATUS FOR TESTI NG A STATIC RAM
FREESCALE SEMICONDUCTOR, INC.
KR
335019
RESISTOR STRUCTURE AND METHOD OF SETTING A RESISTANCE VALUE
FREESCALE SEMICONDUCTOR, INC.
KR
341943
A CHARGE PUMP WITH A PROGRAMMA BLE PUMP CURRENT AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
341945
METHOD OF ADHESION TO A POLYMI DE SURFACE BY FORMATION OF COV ALENT BONDS
FREESCALE SEMICONDUCTOR, INC.
KR
346320
PRESSURE SENSOR WITH STRESS IS OLATION PLATFORM HERMETICALLY SEALED TO PROTECT
SENSOR DIE
FREESCALE SEMICONDUCTOR, INC.
KR
350005
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER
FREESCALE SEMICONDUCTOR, INC.
KR
350568
DATA PROCESSING SYSTEM FOR PER FORMING A DEBUG FUNCTION AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
350815
METHOD FOR FORMING A DIELECTRI C HAVING IMPROVED PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
KR
351574
ELECTRONIC DEVICE ENCLOSURE IN CLUDING A CONDUCTIVE CAP AND S UBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
353337
METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING ON-CHIP
VERIFICATION
FREESCALE SEMICONDUCTOR, INC.
KR
354578
SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A
PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
354932
DATA PROCESSOR HAVING SHOW CYC LES ON A FAST MULTIPLEXED BUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
354933
METHOD AND APPARATUS FOR COMMU NICATING BETWEEN MASTER AND SL AVE ELECTRONIC
DEVICES WHERE T HE SLAVE DEVICE MAY BE HAZARDO US
FREESCALE SEMICONDUCTOR, INC.
KR
354934
METHOD AND APPARATUS FOR IMPLE MENTING A BUS PROTOCOL HAVING IN-ORDER
TERMINATION
FREESCALE SEMICONDUCTOR, INC.
KR
355691
III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
355692
SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R FORMING THE
DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
357803
METHOD OF FABRICATING MULTI-CH IP PACKAGES
FREESCALE SEMICONDUCTOR, INC.
KR
357806
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
359395
CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.
KR
361716
LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR PACKAGE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
362297
CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.
KR
365059
MULTIBIT SHIFTING APPARATUS DA TA PROCESSOR USING SAME AND ME THOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
365060
COMBINED MULTIPLIER/SHIFTER AN D METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
365061
SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
368191
PROCESS FOR POLISHING AND ANAL YZING A LAYER OVER A PATTERNED SEMICONDUCTOR
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
369913
SEMICONDUCTOR DEVICE HAVING MU LTIPLE OVERLAPPING ROWS OF BON D PADS WITH
CONDUCTIVE INTERCO NNECTS AND METHOD OF PAD PLACE
FREESCALE SEMICONDUCTOR, INC.
KR
370308
METHOD FOR PROBING A SEMICONDU CTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
KR
372467
A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.
KR
374732
SEMICONDUCTOR WAFER CONTACT SY STEM AND METHOD FOR CONTACTING A SEMICONDUCTOR
WAFER
FREESCALE SEMICONDUCTOR, INC.
KR
375251
DATA PROCESSING SYSTEM FOR EVA LUATING FUZZY LOGIC RULES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
375252
DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARALLEL INPUT/OUTPUT
PORT
FREESCALE SEMICONDUCTOR, INC.
KR
376628
CONDUCTIVE INTERCONNECT STRUCT URE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
376629
DATA PROCESSOR WITH CIRCUIT FO R REGULATING INSTRUCTION THROU GHPUT AND METHOD
OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
380697
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
381074
FLEXIBLE PIN CONFIGURATION FOR USE IN A DATA PROCESSING SYST EM DURING A RESET
OPERATION AN D METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
381316
METHOD AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION
FREESCALE SEMICONDUCTOR, INC.
KR
381823
ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T RANSFERS
FREESCALE SEMICONDUCTOR, INC.
KR
385383
DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
385499
DATA PROCESSOR WITH TRANSPAREN T OPERATION DURING A BACKGROUN D MODE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
386199
METHOD AND APPARATUS FOR IMPRO VING UTILIZATION OF LIMITED RE SOURCES
FREESCALE SEMICONDUCTOR, INC.
KR
387189
PROTECTION CIRCUIT AND A CIRCUIT FOR A SEMICONDUCTOR-ON-INSULATOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
387193
DATA PROCESSING SYSTEM FOR PER FORMING A TRACE FUNCTION AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
387194
INSULATED GATE FIELD EFFECT TR ANSISTOR HAVING SUBTHRESHOLD S WING AND METHOD
FOR FABRICATIN G
FREESCALE SEMICONDUCTOR, INC.
KR
388734
PROGRAMMABLE CAPACITOR ARRAY A ND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
KR
389768
SEMICONDUCTOR DEVICE WITH ESD PROTECTION AND A PROCESS FOR F ORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
392722
METHOD FOR GENERICALLY DESCRIB ING MEASURED RESULTS
FREESCALE SEMICONDUCTOR, INC.
KR
393699
PIEZORESISTIVE SENSOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
394166
DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
394517
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
394897
METHOD AND CIRCUIT FOR INITIAL IZING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
396926
METHOD AND APPARATUS FOR CALCU LATING A DIVIDER IN A DIGITAL PHASE LOCK LOOP
FREESCALE SEMICONDUCTOR, INC.
KR
398982
AUTOMOBILE AIRBAG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
400949
MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD
FREESCALE SEMICONDUCTOR, INC.
KR
402504
MONOLITHIC THIN FILM RESONATOR LATTICE FILTER AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
402875
MEDIA COMPATIBLE MICROSENSOR S TRUCTURE AND METHODS OF MANUFA CTURING AND USING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
404992
METHOD FOR PLANARIZING A SEMIC ONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
KR
405843
METHOD AND APPPARATUS FOR SELECTIVELY CONTROLLING INTERRUPT LATENCY IN A DATA
PROCESSING S YSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
415871
THIN FILM PIEZOELECTRIC ARRAYS WITH ENHANCED COUPLING AND FA BRICATION METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
417744
AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
418318
WIREBONDLESS MODULE PACKAGE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
420893
MICROWAVE INTEGRATED CIRCUIT PASSIVE ELEMENT STRUCTURE AND METHOD FOR REDUCING
SIGNAL PROP AGATION LOSSES
FREESCALE SEMICONDUCTOR, INC.
KR
428526
METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATOR TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
KR
429319
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
429321
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
430696
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
436098
METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
439613
METHOD FOR MOLDING USING AN IO N IMPLANTED HOLD
FREESCALE SEMICONDUCTOR, INC.
KR
439781
DATA PROCESSING SYSTEM FOR CON TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
439783
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
KR
440361
DATA PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
440651
METHOD FOR FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED
SURFACE MICROMACH INED STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
KR
440655
METHOD AND APPARATUS FOR ACCES SING A REGISTER IN A DATA PROC ESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
446564
POWER REDUCTION INA A DATA PRO CESSING SYSTEM USING PIPELINE REGISTERS AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
446996
PRECISION CURRENT LIMIT CIRCUI T
FREESCALE SEMICONDUCTOR, INC.
KR
453118
DRAM REFRESH WHILE NOT A BUS M ASTER
FREESCALE SEMICONDUCTOR, INC.
KR
456649
PRECONDITIONER FOR A POLISHING PAD AND METHOD FOR USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
457478
METHOD FOR ACCESSING MEMORY BY SPECULATIVELY ACTIVATING A CH IP SELECT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
KR
459738
INTEGRATED CIRCUIT INPUT-OUTPU T PROCESSOR HAVING IMPROVED TI MER CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
KR
465356
CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
KR
466902
SINGLE GATE NONVOLATILE MEMORY CELL AND METHOD FOR ACCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
467123
METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING
FREESCALE SEMICONDUCTOR, INC.
KR
470240
METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
470516
DISTRIBUTED TAG CACHE MEMORY S YSTEM AND METHOD FOR STORING D ATA IN THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
475324
SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT
FREESCALE SEMICONDUCTOR, INC.
KR
476483
NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN
FREESCALE SEMICONDUCTOR, INC.
KR
476484
PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
479243
METHOD FOR MAKING SEMICONDUCTO R DEVICES HAVING ELECTROPLATED LEADS
FREESCALE SEMICONDUCTOR, INC.
KR
484330
A SERIAL INTERFACE WITH REGIST ER SELECTION WHICH USES CLOCK COUNTING, CHIP
SELECT PULSING, AND NO ADDRESS BITS
FREESCALE SEMICONDUCTOR, INC.
KR
484551
SEMICONDUCTOR PACKAGE BOND POS T CONFIGURATION AND METHOD OF MANUFACTURING
THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
484584
INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N
FREESCALE SEMICONDUCTOR, INC.
KR
486396
METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
KR
489157
SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
489452
LED DISPLAY PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
490180
INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
492041
DATA PROCESSING SYSTEM HAVING A CACHE AND METHOD THERFOR
FREESCALE SEMICONDUCTOR, INC.
KR
495457
INTEGRATED CIRCUIT MEMORY WITH MULTIPLEXED REDUNDANT COLUMN DATA PATH
FREESCALE SEMICONDUCTOR, INC.
KR
495960
METHOD FOR MAKING A SEMICONDUC TOR DEVICE HAVING ANTI-REFLECT IVE COATING
FREESCALE SEMICONDUCTOR, INC.
KR
498789
BUFFER CIRCUIT HAVING VARIABLE OUTPUT IMPEDANCE
FREESCALE SEMICONDUCTOR, INC.
KR
501962
ELECTRICALLY PROGRAMMABLE MEMO RY AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
KR
503693
METHOD OF GROWING GALLIUM NITR IDE ON A SPINEL SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
504413
APPARATUS AND METHOD FOR ETCHING A DIELECTRIC LAYER OVER A SEMICONDUCTOR
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
504969
INTEGRATED CIRCUIT HAVING STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
505513
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
507516
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
509659
PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
511141
METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING A WATER RI NSE TO PREVENT
PARTICLE CONTAM INATION
FREESCALE SEMICONDUCTOR, INC.
KR
513409
APPARATUS AND METHOD FOR PATTERNING A SURFACE
FREESCALE SEMICONDUCTOR, INC.
KR
514701
SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
518096
CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
519862
CIRCUIT AND METHOD FOR EVALUAT ING FUZZY LOGIC RULES
FREESCALE SEMICONDUCTOR, INC.
KR
528269
METHOD AND APPARATUS FOR PERFO RMING MICROPROCESSOR INTEGER DIVISION OPERATIONS
USING FLOAT ING POINT HARDWARE
FREESCALE SEMICONDUCTOR, INC.
KR
528553
OPTICAL SEMICONDUCTOR COMPONEN T AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
528559
INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
530431
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
0544245
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS
FREESCALE SEMICONDUCTOR, INC.
KR
544805
A SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
546227
FAST START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
546943
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
KR
548973
CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
553626
SURFACE MOUNTABLE FLEXIBLE INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
KR
559062
SEMICONDUCTOR COMPONENT AND ME THOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
562695
METHOD AND APPARATUS FOR IN-LI NE MEASURING BACKSIDE WAFER LE VEL CONTAMINATION
OF A SEMICON DUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
KR
563009
METHOD FOR REDUCING PARTICLES DEPOSITED ONTO A SEMICONDUCTOR WAFER DURING PLASMA
PROCESSIN G
FREESCALE SEMICONDUCTOR, INC.
KR
563012
METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
563748
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
564070
SENSE AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
565018
ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
569614
METHOD FOR MANUFACTURING A SEM ICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
572813
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
573175
METHOD OF FORMING A SEMICONDUC TOR DEVICE HAVING DUAL INLAID STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
KR
573501
VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
574181
MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
576675
SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
576987
A METHOD FOR MANUFACTURING AND DESIGNING AN ELECTRONIC DEVICE AND ELECTRONIC
APPARATUS
FREESCALE SEMICONDUCTOR, INC.
KR
577620
UNIVERSAL TRANSPORT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
578259
ELECTRONIC DEVICE AND METHOD F OR FORMING A MEMBRANNE FOR AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
585563
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
588790
METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR OCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
589865
SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
591026
INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
596947
METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
597325
POINT OF USE DILUTION TOOL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
597328
DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF
FREESCALE SEMICONDUCTOR, INC.
KR
599326
SWITCHED CAPACITOR CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE
FREESCALE SEMICONDUCTOR, INC.
KR
601745
COMPUTER INSTRUCTION WHICH GEN ERATES MULTIPLE RESULTS OF DIF FERENT DATA TYPES
TO IMPROVE S OFTWARE EMULATION
FREESCALE SEMICONDUCTOR, INC.
KR
605051
METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT
FREESCALE SEMICONDUCTOR, INC.
KR
606578
CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
616767
RECEIVER WITH IMPROVED DIGITAL INTERMEDIATE TO BASE BAND DEMODULATOR
FREESCALE SEMICONDUCTOR, INC.
KR
617884
PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
KR
620258
MULTI-WAY CACHE APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
621814
INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
KR
627986
SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
630247
METHOD OF PROBING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
632198
METHOD AND APPARATUS FOR EXTEN DING FATIGUE LIFE OF SOLDER JO INTS IN A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
632712
METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
KR
634030
QUANTUM RANDOM ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR N ANO-MEMORY ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
KR
639049
A MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
647446
CIRCUIT AND METHOD FOR INTERLEAVING A DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
KR
647995
METHOD FOR FORMING A SEMICONDU CTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
647996
PROCESS FOR FORMING A CONDUCTI VE STRUCTURE AND A SEMICONDUCT OR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
659918
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A LAYER DEPOSITED BY VARYING
FLOW OF REACTANTS
FREESCALE SEMICONDUCTOR, INC.
KR
665484
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
KR
675494
SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
676213
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
KR
678354
METHOD AND DATA PROCESSING SYS TEM FOR USING QUICK DECODE INS TRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
KR
678877
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
680519
MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS
FREESCALE SEMICONDUCTOR, INC.
KR
682286
LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
KR
682818
REFERENCE CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
688041
VOLTAGE VARIABLE CAPACITOR WITH IMPROVED C-V LINEARITY
FREESCALE SEMICONDUCTOR, INC.
KR
688311
CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
KR
690225
DATA PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING GROUPING
FREESCALE SEMICONDUCTOR, INC.
KR
695662
A PROCESS FOR FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
KR
697714
METHOD OF PREPARING CRYSTALLIN E ALKALINE EARTH METAL OXIDES ON A SI SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
705301
MEMORY CELL, METHOD OF FORMATION, AND OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
707120
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
KR
708228
SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
KR
711956
GAIN CONTROLLER FOR CIRCUIT HAVING IN-PHASE AND QUADRATURE CHANNELS, AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
714661
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
714668
LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
717973
CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
KR
718821
STRESS COMPENSATION COMPOSITION AND SEMICONDUCTOR COMPONENT FORMED USING THE
STRESS COMPENSATION COMPOSITION
FREESCALE SEMICONDUCTOR, INC.
KR
719384
LOW PROFILE INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
KR
722177
SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
KR
733733
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
733736
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
KR
734158
FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER
FREESCALE SEMICONDUCTOR, INC.
KR
736057
DUAL DIGITAL LOW IF COMPLEX RECEIVER
FREESCALE SEMICONDUCTOR, INC.
KR
737174
SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE
FREESCALE SEMICONDUCTOR, INC.
KR
738242
METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
KR
748070
PEAK PROGRAM CURRENT REDUCTION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
748377
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
KR
749290
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
754759
CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS
FREESCALE SEMICONDUCTOR, INC.
KR
756587
METHOD OF FORMING A SEMICONDUC TOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
757695
COMPONENT AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
761226
METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT
FREESCALE SEMICONDUCTOR, INC.
KR
761232
SEMICONDUCTOR DEVICE USING A BARRIER LAYER
FREESCALE SEMICONDUCTOR, INC.
KR
761671
EDGE GROWTH HETEROEPITAXY
FREESCALE SEMICONDUCTOR, INC.
KR
762111
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
763173
METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET
FREESCALE SEMICONDUCTOR, INC.
KR
766732
DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH
FREESCALE SEMICONDUCTOR, INC.
KR
767615
ACCELERATION SENSOR AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
777147
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
779869
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
785646
MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE.
FREESCALE SEMICONDUCTOR, INC.
KR
794155
SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
794476
MECHANICALLY ROBUST PAD INTERFACE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
794482
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
795315
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
KR
801863
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
809860
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
810932
ELECTRIC DRIVER CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
814270
INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS
FREESCALE SEMICONDUCTOR, INC.
KR
815063
INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.
KR
815068
METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK
FREESCALE SEMICONDUCTOR, INC.
KR
818902
METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
KR
819720
DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
822228
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
822232
SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
823464
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
826464
APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
KR
827216
MICROELECTRONIC PIEZOELECTRIC STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
KR
829403
METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
830361
ACTIVE BIAS CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
835130
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
840137
TRANSMITTER FOR A CONTROLLED- SHAPE SWITCHED SIGNAL ON A COMMUNICTION LINE.
FREESCALE SEMICONDUCTOR, INC.
KR
849377
LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
KR
856336
REAL-TIME PROCESSOR DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
857407
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
864192
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
KR
867565
SEMICONDUCTOR DEVICE AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
869448
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
KR
870259
AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.
KR
879233
SELECTIVE METAL OXIDE REMOVAL
FREESCALE SEMICONDUCTOR, INC.
KR
888356
PROCESSOR HAVING SELECTIVE BRANCH PREDICTION
FREESCALE SEMICONDUCTOR, INC.
KR
890346
SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
890716
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
890874
TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE TEMPERATURE OF A
SUBSTANTIALLY FLAT OBJECT
FREESCALE SEMICONDUCTOR, INC.
KR
894427
METHOD AND APPARATUS FOR A CLOCK CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
895964
LOW PROFILE INTEGRATED MODULE INTERCONNECTS
FREESCALE SEMICONDUCTOR, INC.
KR
896141
METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
899951
SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES
FREESCALE SEMICONDUCTOR, INC.
KR
0901933
THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
902765
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
904956
PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
910071
MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
926002
SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING
FREESCALE SEMICONDUCTOR, INC.
KR
926243
AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
926249
AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
NL
1009157
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
1069605
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
GB
1069605
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
IT
1069605
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
IT
1299444
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
1740922
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
GB
1740922
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
IT
1740922
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
CN
01822793
DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
2067255
METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS
FREESCALE SEMICONDUCTOR, INC.
GB
2067255
METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS
FREESCALE SEMICONDUCTOR, INC.
CA
2135794
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
GB
2289188
TELEPHONE LINE INTERFACE CIRCU IT
FREESCALE SEMICONDUCTOR, INC.
GB
2295829
METHOD AND APPARATUS FOR PLATI NG METALS
FREESCALE SEMICONDUCTOR, INC.
GB
2313724
VOLTAGE DETECTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
2325546
ELECTRICALLY PROGRAMMABLE MEMO RY AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
GB
2338827
ELECTRONIC ASSEMBLY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
GB
2411059
AN APPARATUS FOR VOLTAGE LEVEL SHIFTING
FREESCALE SEMICONDUCTOR, INC.
CN
02819149.8
MULTI-RATE ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
2838160
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER
FREESCALE SEMICONDUCTOR, INC.
JP
2993446
APPARATUS AND METHOD FOR DYNAM ICALLY MIXING SLURRY FOR CHEMICAL MECHANICAL
POLISHING
FREESCALE SEMICONDUCTOR, INC.
JP
2998555
SIGMA-DELTA MODULATOR WITH IMPROVED TONE REJECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3055426
EEPROM CELL WITH ISOLATION TRANSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3183093
A CONTINUOUS TIME COMMON MODE FEEDBACK AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
JP
3196203
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3204287
METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
3221486
SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
JP
3282090
PIEZORESISTIVE SENSOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3300839
A SEMICONDUCTOR DEVICE AND METHOD FOR MAKING AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3305664
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3308476
A METHOD FOR POLISHING A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
JP
3320565
AN OUTPUT CIRCUIT AND METHOD O F OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
3326112
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3332516
THERMALLY ENHANCED SEMICONDUCT OR DEVICE HAVING EXPOSED BACKS IDE AND METHOD FOR
MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3342662
PULSE WIDTH MODULATOR (PWM) SY STEM
FREESCALE SEMICONDUCTOR, INC.
JP
3376285
SURFACE MOUNTABLE FLEXIBLE INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
JP
3396579
N-TYPE HIGFET AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3422838
HIGH VOLTAGE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
JP
3447477
METHOD FOR POLISHING A SEMICON DUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
JP
3466785
SEMICONDUCTOR DEVICE AND METHO D OF FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
3493088
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3498058
MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH SELECTIVE ENCAPSULATION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3506489
REVERSE BATTERY PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
3531983
RESISTOR STRUCTURE AND METHOD OF SETTING A RESISTANCE VALUE
FREESCALE SEMICONDUCTOR, INC.
JP
3559432
METHOD OF FORMING A SEMICONDUC TOR METALLIZATION SYSTEM AND S TRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3576325
A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
3588275
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3590535
METHOD AND OUTPUT BUFFER WITH PROGRAMMABLE BIAS TO ACCOMODAT E MULTIPLE SUPPLY
VOLTAGES
FREESCALE SEMICONDUCTOR, INC.
JP
3616444
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3621752
III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
3621950
A METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3626788
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER
FREESCALE SEMICONDUCTOR, INC.
JP
3627158
LOW-PROFILE BALL-GRID ARRAY SEMICONDUCTOR PACKAGE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3629337
METHOD OF FABRICATING A FLIP C HIP SEMICONDUCTOR DEVICE HAVIN G AN INDUCTOR
FREESCALE SEMICONDUCTOR, INC.
JP
3630739
A LOCAL AREA NETWORK SYSTEM AN D METHOD OF SWITCHING
FREESCALE SEMICONDUCTOR, INC.
JP
3663039
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3673559
PROCESS FOR POLISHING A LAYER OVER A PATTERNED SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
JP
3681182
EXTENSIBLE CENTRAL PROCESSING UNIT
FREESCALE SEMICONDUCTOR, INC.
JP
3684295
METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING ON-CHIP
VERIFICATION
FREESCALE SEMICONDUCTOR, INC.
JP
3694394
A METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3694546
METHOD FOR PROBING A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
JP
3702023
A PRECONDITIONER FOR A POLISHI NG PAD AND METHOD FOR USING TH E SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3705453
DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3707581
A DATA PROCESSING SYSTEM HAVIN G A SELF-ALIGNING STACK POINTE R AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3709508
MONOLITHIC HIGH FREQUENCY INTEGRATED CIRCUIT STRUCTURE AND METHOD OF
MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3723700
METHOD AND APPARATUS FOR TRANSFERRING DATA OVER A PROCESSOR INTERFACE BUS
FREESCALE SEMICONDUCTOR, INC.
JP
3725607
ELECTRONIC DIE PACKAGE ASSEMBL Y HAVING A SUPPORT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3739431
AN INTEGRATED CIRCUIT AND A DA TA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
3740250
METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3745824
PRECISION CURRENT LIMIT CIRCUI T
FREESCALE SEMICONDUCTOR, INC.
JP
3746809
TELEPHONE LINE INTERFACE CIRCU IT
FREESCALE SEMICONDUCTOR, INC.
JP
3755669
A METHOD FOR ROUTING A NUMBER OF NETS AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3759647
APPARATUS AND METHOD FOR PERFORMING BOTH 24 BIT AND 16 BIT ARITHMETIC
FREESCALE SEMICONDUCTOR, INC.
JP
3768601
FLUXLESS FLIP-CHIP BOND AND A METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
3769339
MULTI-RATE DIGITAL FILTER APPA RATUS AND METHOD FOR SIGMA-DEL TA CONVERSION
PROCESSES
FREESCALE SEMICONDUCTOR, INC.
JP
3778640
SEMICONDUCTOR HEATER AND METHO D FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
3787385
METHOD AND APPPARATUS FOR SELE CTIVELY CONTROLLING INTERRUPT LATENCY IN A DATA
PROCESSING S YSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3790626
METHOD AND APPARATUS FOR FETCH ING AND ISSUING DUAL-WORD OR M ULTIPLE
INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
JP
3805820
METHOD AND APPARATUS FOR A FRE QUENCY DETECTION CIRCUIT FOR U SE IN A PHASE
LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
CN
03815342.4
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
JP
3816932
EXTENSIBLE CENTRAL PROCESSING UNIT
FREESCALE SEMICONDUCTOR, INC.
JP
3817327
METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3820375
DIGITAL-TO-ANALOG CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
3827418
CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3827749
MEMORY HAVING BIT LINE LOAD WITH AUTOMATIC BIT LINE PRECHARGE AND EQUALIZATION
FREESCALE SEMICONDUCTOR, INC.
JP
3830236
METHOD AND DATA PROCESSING SYS TEM FOR USING QUICK DECODE INS TRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
JP
3834074
III-V COMPLEMENTARY HETEROSTRU CTURE DEVICE WITH COMPATIBLE N ON-GOLD OHMIC
CONTACTS
FREESCALE SEMICONDUCTOR, INC.
JP
3836248
ANALOG/DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
3837194
CIRCUIT AND METHOD FOR RECONST RUCTING A PHASE CURRENT
FREESCALE SEMICONDUCTOR, INC.
JP
3846939
A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
3850063
METHOD AND APPARATUS FOR DETER MINING A FEEDBACK DIVIDER IN A PHASE LOCK LOOP
FREESCALE SEMICONDUCTOR, INC.
JP
3853844
ELECTRICALLY PROGRAMMABLE MEMO RY METHOD OF PROGRAMMING AND M ETHOD OF READING
FREESCALE SEMICONDUCTOR, INC.
JP
3853851
A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3854651
COMPLEMENTARY HETEROJUNCTION S EMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3871381
BUFFER CIRCUIT HAVING VARIABLE OUTPUT IMPEDANCE
FREESCALE SEMICONDUCTOR, INC.
JP
3874816
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
3881401
METHOD AND APPARATUS OF AN OPE RATIONAL AMPLIFIER WITH A WIDE DYNAMIC RANGE
FREESCALE SEMICONDUCTOR, INC.
JP
3881402
AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
3881409
VERTICALLY INTEGRATED SENSOR S TRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3886167
A LOCK DETECT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
3896204
METHOD FOR SELECTING A REGISTE R STORAGE DESTINATION FOR A SE RIALLY-PROVIDED
DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
JP
3899157
TUNNEL TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
JP
3901759
DATA PROCESSOR AND METHOD THER EFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3909116
SINGLE GATE NONVOLATILE MEMORY CELL AND METHOD FOR ACCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
3913321
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
3917672
A BUS PROTOCAL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
3917697
PROCESS FOR UNDERFILLING A FLI P-CHIP SEMICONDUCTOR DEVICE AND A DEVICE MADE
THEREBY
FREESCALE SEMICONDUCTOR, INC.
JP
3920447
INSULATOR COMPOUND SEMICONDUCT OR INTERFACE STRUCTURE AND MET HODS OF
FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
3920994
METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
3928781
METHOD OF SELECTING CELL FOR AN INPUT CODE IN DIGITAL-ANALOG CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
3928898
INTEGRATED IMAGE REJECT MIXER
FREESCALE SEMICONDUCTOR, INC.
JP
3930990
COMPUTER SYSTEM WITH AN INTERFACE BETWEEN A MEMORY AND PERIPHERAL DEVICES, AND
METHOD TO SELECT A COMMUNICATION PARAMETER SET
FREESCALE SEMICONDUCTOR, INC.
JP
3937191
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND METHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUC TOR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3941127
MICROWAVE INTEGRATED CIRCUIT P ASSIVE ELEMENT STRUCTURE AND M ETHOD FOR REDUCING
SIGNAL PROP AGATION LOSSES
FREESCALE SEMICONDUCTOR, INC.
JP
3943616
DATA PROCESSOR WITH TRANSPARENT OPERATION DURING A BACKGROUND MODE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
3949771
SEMICONDUCTOR DEVICE AND METHO D OF FORMING A SEMICONDUCTOR D EVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3953554
MONOLITHIC THIN FILM RESONATOR LATTICE FILTER AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
3953563
METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATO R TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.
JP
3953590
ELECTRONIC CIRCUIT FOR CONVERT ING A DIFFERENTIAL INPUT VOLTA GE TO A
SINGLE-ENDED OUTPUT VO LTAGE RESISTOR NETWORK
FREESCALE SEMICONDUCTOR, INC.
JP
3954141
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
3958546
BUFFER CONTROLLING SYSTEM AND BUFFER CONTROLLABLE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
3962449
METHOD FOR COUPLING SUBSTRATES AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
3968148
INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N
FREESCALE SEMICONDUCTOR, INC.
JP
3968304
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS
FREESCALE SEMICONDUCTOR, INC.
JP
3977901
METHOD FOR FABRICATING A COMPO NENT
FREESCALE SEMICONDUCTOR, INC.
JP
3992771
A METHOD FOR OPERATING A DIGIT AL DATA PROCESSOR TO PERFORM A FUZZY RULE
EVALUATION OPERATI ON
FREESCALE SEMICONDUCTOR, INC.
JP
3992855
CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.
JP
4001960
METHOD FOR FORMING A SEMICONDU CTOR DEVICE HAVING A NITRIDED OXIDE DIELECTRIC
LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4002554
SYSTEM FOR EXPANDED INSTRUCTION ENCODING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4002644
CLAMP DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4008047
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4009353
NON-DESTRUCTIVE METHOD OF DETE RMINING SUBSTRATE TILT WITHIN A PACKAGED
SEMICONDUCTOR COMPO NENT
FREESCALE SEMICONDUCTOR, INC.
JP
4010591
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
JP
4017679
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4020867
ASYNCHRONOUS SAMPLING RATE CONVERSION
FREESCALE SEMICONDUCTOR, INC.
JP
4022272
SWITCHED CAPACITOR GAIN STAGE
FREESCALE SEMICONDUCTOR, INC.
JP
4024306
METHODS AND CIRCUITS FOR DYNAM ICALLY ADJUSTING A SUPPLY VOLT AGE AND/OR A
FREQUENCY OF A CL OCK SIGNAL IN A DIGITAL CIRCUI T
FREESCALE SEMICONDUCTOR, INC.
JP
4030614
FULL COLOR LIGHT EMITTING DIOD E DISPLAY ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
JP
4040704
DATA PROCESSING SYSTEM AND MET HOD
FREESCALE SEMICONDUCTOR, INC.
JP
4042978
MULTI-RATE ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
4043503
METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
JP
4043844
DRIVER FOR LIGHT EMITTING DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4053611
SYNCHRONOUS DEMODULATOR
FREESCALE SEMICONDUCTOR, INC.
JP
4056394
METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
JP
4057114
DATA PROCESSING SYSTEM HAVING A CACHE AND METHOD THERFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4064503
TYRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4065582
AUTOMOBILE AIRBAG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4073980
CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
4076946
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4080028
ACCELERATION SENSING DEVICE AN D METHOD OF OPERATION AND FORM ING
FREESCALE SEMICONDUCTOR, INC.
JP
4083116
LOW LEAKAGE LOCAL OSCILLATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4083835
NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
JP
4083841
METHOD FOR PACKAGING SEMICONDU CTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
JP
4086951
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4087336
ACTIVE BIAS CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4088418
COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT DATA TYPES TO
IMPROVE SOFTWARE EMULATION
FREESCALE SEMICONDUCTOR, INC.
JP
4091669
METHOD OF FABRICATING MULTI-CH IP PACKAGES
FREESCALE SEMICONDUCTOR, INC.
JP
4094073
METHOD FOR FORMING SEMICONDUCT OR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4094075
WIREBONDLESS MODULE PACKAGE AN D METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
4098241
METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
4108802
AN AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
JP
4117050
SMARTCARD AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
4121454
METHOD AND APPARATUS FOR A CLOCK CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4121527
A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4121956
LOW POWER CYCLIC A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
4124508
III-V EPITAXIAL WAFER PRODUCTI ON
FREESCALE SEMICONDUCTOR, INC.
JP
4138036
METHOD FOR FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED
SURFACE MICROMACH INED STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
JP
4139332
INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
JP
4139771
SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES
FREESCALE SEMICONDUCTOR, INC.
JP
4145146
DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4153361
IMAGE DISPLAY
FREESCALE SEMICONDUCTOR, INC.
JP
4159471
TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4159651
INSULATED GATE BIPOLAR TRANSIS TOR WITH REDUCED ELECTRIC FIEL DS
FREESCALE SEMICONDUCTOR, INC.
JP
4162272
METHOD AND APPARATUS FOR PLATI NG METALS
FREESCALE SEMICONDUCTOR, INC.
JP
4162656
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4168073
METHOD FOR FORMING A TRENCH ISOLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4169385
ASSEMBLY AND METHOD OF SEMICON DUCTOR DIE ATTACH STRESS ISOLA TION
FREESCALE SEMICONDUCTOR, INC.
JP
4170409
METHOD FOR MAKING A FERROELECT RIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4173858
INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS
FREESCALE SEMICONDUCTOR, INC.
JP
4180145
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4180151
ELECTRONIC APPARATUS WITH FAST START-UP CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
JP
4181992
DUAL STEERED FREQUENCY SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
JP
4191278
MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4203146
INTEGRATED CIRCUIT DEVICE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
JP
4206137
SEMICONDUCTOR MEMORY DEVICE AN D MANUFACTURING METHOD THEREFO R
FREESCALE SEMICONDUCTOR, INC.
JP
4206151
CLOCK GENERATION METHOD AND SY STEM
FREESCALE SEMICONDUCTOR, INC.
JP
4208207
METHOD FOR PLANARIZING A SEMIC ONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4210594
CIRCUITRY FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING
AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4210698
METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
JP
4213040
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
JP
4213666
RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4216588
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4216732
METHOD OF USING SUB-RATE SLOTS IN AN ULTRAWIDE BANDWIDTH SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4220582
METHOD OF FABRICATING A SENSOR
FREESCALE SEMICONDUCTOR, INC.
JP
4226149
CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4226668
PERIPHERAL MODULE AND MICROPRO CESSOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4227097
THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
4227682
INTEGRATED CIRCUIT AMPLIFIER A ND METHOD FOR ADAPTIVE OFFSET
FREESCALE SEMICONDUCTOR, INC.
JP
4230545
A DATA PROCESSING SYSTEM AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
4235047
MEMORY HAVING HIGH SAFETY OF STORED DATA AND DATA PROCESSOR USING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4235175
METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL
FREESCALE SEMICONDUCTOR, INC.
JP
4236586
LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
JP
4236683
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
JP
4249309
RELOCATABLE INSTRUMENTATION TAGS FOR TESTING AND DEBUGGING A COMPUTER PROGRAM
FREESCALE SEMICONDUCTOR, INC.
JP
4251708
RADIO WITH HALTING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4253046
APPARATUS FOR DETECTING DIAPHR AGM DISORDER
FREESCALE SEMICONDUCTOR, INC.
JP
4256944
VOLTAGE DETECTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4262091
METHOD OF FORMING A PATTERN ON A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE
SHIFTING REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.
JP
4262327
SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4262334
ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
JP
4263290
CIRCUIT AND METHOD FOR INTERLEAVING A DATA STREAM
FREESCALE SEMICONDUCTOR, INC.
JP
4264436
FLIP FLOP FUNCTION DEVICE, SEMICONDUCTOR INTEGRATED CIRCUIT, AND METHOD AND
APPARATUS FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4266250
INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4267282
SYSTEM HAVING USER PROGRAMMABLE ADDRESSING MODES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4267322
INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
JP
4271741
SENSOR AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
4271751
ELECTRONIC DEVICE AND METHOD F OR FORMING A MEMBRANE FOR AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4271843
METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET
FREESCALE SEMICONDUCTOR, INC.
JP
4271858
METHOD AND APPARATUS FOR ACCURATE SYNCHRONIZATION USING SYMBOL DECISION FEEDBACK
FREESCALE SEMICONDUCTOR, INC.
JP
4273000
METHOD FOR IMPROVED MEDIA QUALITY FEEDBACK
FREESCALE SEMICONDUCTOR, INC.
JP
4276338
A METHOD FOR INITIALIZING A DISTRIBUTED CONTROL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4276537
HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR WITH SUBSTRATE TRANSIENT
SUPPRESSION
FREESCALE SEMICONDUCTOR, INC.
JP
4276681
METHOD FOR TRANSMITTING SIGNALS BETWEEN A MICROPORCESSOR AND AN INTERFACE
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4286397
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A CAPACITOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4290983
SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4308671
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4308938
METHOD OF TESTING A SEMICONDUC TOR DEVICE BY AUTOMATICALLY ME ASURING PROBE TIP
PARAMETERS
FREESCALE SEMICONDUCTOR, INC.
JP
4313555
GALOIS MULTIPLIER USING CRC CODER
FREESCALE SEMICONDUCTOR, INC.
JP
4313759
HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
JP
4313760
FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
JP
4318457
ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING
FREESCALE SEMICONDUCTOR, INC.
JP
4319712
METHOD AND APPARATUS FOR PROVI DING ACCESS PROTECTION IN AN I NTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4320122
POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
JP
4322806
ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
4322809
METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM
FREESCALE SEMICONDUCTOR, INC.
JP
4322810
LOW VOLTAGE DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4324290
CIRCUIT AND METHOD OF FREQUENCY SYNTHESIZER CONTROL WITH A SERIAL PERIPHERAL
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
JP
4326609
SEMICONDUCTOR COMPONENT AND ME THOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4326805
AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4328295
RECEIVER FOR A SWITCHED SIGNAL ON A COMMUNICATION LINE
FREESCALE SEMICONDUCTOR, INC.
JP
4328390
NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN
FREESCALE SEMICONDUCTOR, INC.
JP
4334647
METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
JP
4336309
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
JP
4336416
SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4343296
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4344473
CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE
FREESCALE SEMICONDUCTOR, INC.
JP
4347812
SYSTEM, NODE AND METHOD FOR PROVIDING MEDIA ARBITRATION
FREESCALE SEMICONDUCTOR, INC.
JP
4354183
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
4355443
DUAL DIGITAL LOW IF COMPLEX RECEIVER
FREESCALE SEMICONDUCTOR, INC.
JP
4355658
OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS
FREESCALE SEMICONDUCTOR, INC.
JP
4357610
SINGLE CRYSTAL INGOT AND METHOD AND APPARATUS FOR GROWING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4359359
AMPLIFIER AND METHOD OF CANCEL ING DISTORTION BY COMBINING HY PERBOLIC TANGENT
AND HYPERBOLI C SINE TRANSFER FUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
JP
4364330
METHOD AND CIRCUIT FOR IMAGE REJECTION
FREESCALE SEMICONDUCTOR, INC.
JP
4364799
METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4368920
METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR WITH INTEGRAL NOISE
SHAPING
FREESCALE SEMICONDUCTOR, INC.
JP
4370086
WAFER MANAGEMENT SYSTEM AND METHODS FOR MANAGING WAFERS
FREESCALE SEMICONDUCTOR, INC.
JP
4376322
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
JP
4377686
SELECTIVE METAL OXIDE REMOVAL
FREESCALE SEMICONDUCTOR, INC.
JP
4381983
CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4382489
A CHEMISTRY FOR ETCHING QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED
BETWEEN GaAs AND InxGa(1-x) P LAYERS
FREESCALE SEMICONDUCTOR, INC.
JP
4383046
FREQUENCY MODULATOR USING A WAVEFORM GENERATOR
FREESCALE SEMICONDUCTOR, INC.
JP
4383878
SCATTERNET OR MULTI-HOP AD-HOC NETWORKING TOPOLOGY
FREESCALE SEMICONDUCTOR, INC.
JP
4388144
REFERENCE CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4397440
SEMICONDUCTOR STRUCTURE HAVING A MONOCRYSTALLINE MEMBER OVER LYING A CAVITY IN A
SEMICONDUC TOR SUBSTRATE AND PROCESS THER EFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4397443
IMAGE REJECT TRANSCEIVER AND METHOD OF REJECTING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
JP
4401289
LOW DROP-OUT VOLTAGE REGULATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4401500
CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
JP
4401776
VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION
FREESCALE SEMICONDUCTOR, INC.
JP
4402109
LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP
FREESCALE SEMICONDUCTOR, INC.
JP
4402178
APPARATUS AND METHOD FOR CONCU RRENT SEARCH CONTENT ADDRESSAB LE MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4405621
METHOD AND APPARATUS FOR WRITING AN ERASABLE NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4405910
METHOD AND APPARATUS FOR DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
JP
4409028
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4409427
DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4414221
PROCESS FOR MAKING A MIM CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
JP
4416843
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4416854
UNIVERSAL TRANSPORT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4416951
QUANTUM RANDOM ADDRESS MEMORY WITH POLYMER MIXER AND/OR MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4417439
SEMICONDUCTOR DEVICE STRUCTURE AND METHOD UTILIZING AN ETCH STOP LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4417448
METHOD AND APPARATUS FOR MEASU RING CONTAMINATION ON A SEMICO NDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
JP
4421073
PROTECTION CIRCUIT AND METHOD FOR PROTECTING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4421294
SEMICONDUCTOR WAFER INDENTIFICATION
FREESCALE SEMICONDUCTOR, INC.
JP
4422304
A SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4422411
MICROELECTRONIC ASSEMBLY WITH DIE SUPPORT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4428531
A METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4428537
NETWORK MESSAGE STASHING WITH FILING USING PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
JP
4429903
LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT
FREESCALE SEMICONDUCTOR, INC.
JP
4430669
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS
FREESCALE SEMICONDUCTOR, INC.
JP
4431502
METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY
FREESCALE SEMICONDUCTOR, INC.
JP
4435328
METHOD OF PROBING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
JP
4436765
LOW STRESS SEMICONDUCTOR DIE ATTACH
FREESCALE SEMICONDUCTOR, INC.
JP
4440922
SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
JP
4443932
CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS
FREESCALE SEMICONDUCTOR, INC.
JP
4444420
PROCESS FOR FORMING A CONDUCTIVE STRUCTURE AND A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4444660
SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
JP
4445074
AN INTEGRATED CIRCUIT USING PROGRAMMABLE DELAY CONTROL
FREESCALE SEMICONDUCTOR, INC.
JP
4451134
METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4459548
HBT LINEARIZER AND POWER BOOSTER
FREESCALE SEMICONDUCTOR, INC.
JP
4460291
AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.
JP
4463334
SINGLE LEVEL GATE NONVOLATILE MEMORY DEVICE AND METHOD FOR ACCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4463346
AIRBAG DEPLOYMENT SYSTEM AND METHOD FOR MONITORING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4463416
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4467983
ENABLE PROPAGATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
JP
4476459
A SIGNAL PROCESSING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4476622
TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE TEMPERATURE OF A
SUBSTANTIALLY FLAT OBJECT
FREESCALE SEMICONDUCTOR, INC.
JP
4481482
CIRCUIT AND METHOD FOR CONTROLLING AN ALARM
FREESCALE SEMICONDUCTOR, INC.
JP
4484271
METHOD OF MANUFACTURING ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
JP
4485145
INTEGRATED CIRCUIT AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
4485529
NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
JP
4489859
COMPUTER SYSTEM WITH TRIGGER C ONTROLLED INTERFACE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4493121
SEMICONDUCTOR DEVICE AND METHOD FOR PACKAGING A SEMICONDUCTOR CHIP
FREESCALE SEMICONDUCTOR, INC.
JP
4503442
DECISION FEED FORWARD EQUALIZER SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4503924
LITHOGRAPHY METHOD FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
JP
4509181
ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL
FREESCALE SEMICONDUCTOR, INC.
JP
4509532
SENSE AMPLIFIER BIAS CIRCUIT FOR A MEMORY HAVING AT LEAST TWO DISTINCT
RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
JP
4509562
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4510808
AMPLITUDE LEVEL CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4514881
CIRCUIT AND METHOD FOR ATTENUATING NOISE IN A DATA CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
4514932
METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
JP
4515258
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.
JP
4516640
INTERCONNECT STRUCTURE IN A SE MICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4521068
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4522849
SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4532480
ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4539977
CAPACITIVE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
JP
4545745
MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES
FREESCALE SEMICONDUCTOR, INC.
JP
4545798
METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
JP
4545917
LOW PROFILE INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4549448
METHOD AND APPARATUS FOR VERIF YING AND CHARACTERIZING DATA R ETENTION TIME IN A
DRAM USING BUILT-IN TEST CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
JP
4549676
ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4554706
SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT INCORPORATING
SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4554930
METHOD OF BONDING AND TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4555297
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
JP
4555835
DIE ENCAPSULATION USING A POROUS CARRIER
FREESCALE SEMICONDUCTOR, INC.
JP
4563340
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4563530
QUANTUM RANDOM ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR NANO-MEMORY ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
JP
4566325
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4574772
SENSING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4575154
MULTI-TIERED LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
JP
4575915
COMMUNICATING CONVERSATIONAL DATA SIGNALS BETWEEN TERMINALS OVER A RADIO LINK
FREESCALE SEMICONDUCTOR, INC.
JP
4579352
OPTICAL SEMICONDUCTOR COMPONEN T AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
4579539
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4583515
METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING
FREESCALE SEMICONDUCTOR, INC.
JP
4583531
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A LAYER DEPOSITED BY VARYING
FLOW OF REACTANTS
FREESCALE SEMICONDUCTOR, INC.
JP
4589918
METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.
JP
4594064
SURGE CURRENT PREVENTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4598858
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST
FREESCALE SEMICONDUCTOR, INC.
JP
4598905
A BONDING STRUCTURE BETWEEN A CHIP AND A SUBSTRATE AND THE M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4602350
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4602352
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
JP
4602403
METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4606525
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4608494
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4608576
TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4610682
INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
JP
4611421
LOGIC THRESHOLD ACQUISITION CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS
FREESCALE SEMICONDUCTOR, INC.
JP
4615078
INTEGRATED CIRCUIT

FREESCALE SEMICONDUCTOR, INC.
JP
4620656
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4624516
A FUSE DETECT CIRCUIT AND INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4625012
SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING
FREESCALE SEMICONDUCTOR, INC.
JP
4625550
ELECTRONIC COMPONENT AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
4628521
METHOD AND APPARATUS FOR PROCESSING INTERRUPTIBLE, MULTI-CYCLE INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
JP
4629667
ACTIVATION PLATE FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
JP
4633740
FLIPCHIP QFN PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4647594
INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.
JP
4652324
VARIABLE REFRESH CONTROL FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4652394
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
JP
4653383
PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4653735
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
JP
4658039
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
JP
4659751
METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS
FREESCALE SEMICONDUCTOR, INC.
JP
4663235
APPARATUS FOR CONVEYING FLUIDS AND BASE PLATE
FREESCALE SEMICONDUCTOR, INC.
JP
4666730
METHOD FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4672116
A MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS
FREESCALE SEMICONDUCTOR, INC.
JP
4675897
MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4680888
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
JP
4684652
SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED IN
A MACHINE VISION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4685025
SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK
FREESCALE SEMICONDUCTOR, INC.
JP
4685882
METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
4685997
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4689053
METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4690326
TEMPLATE LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4698826
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4699363
METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
JP
4700184
INTEGRATED FILTER WITH IMPROVED I/O MATCHING (AND METHOD OF FABRICATION)
FREESCALE SEMICONDUCTOR, INC.
JP
4700185
LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
JP
4703556
FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK
FREESCALE SEMICONDUCTOR, INC.
JP
4703808
SENSOR AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4704679
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4707822
RADIO BACK-END CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4708359
METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4708414
AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
JP
4709765
HIGH K DIELECTRIC FILM
FREESCALE SEMICONDUCTOR, INC.
JP
4712519
HIGH SIDE CHARGE PUMP CIRCUIT FOR WIDE RANGE OF SUPPLY VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
JP
4712686
ARC LAYER FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4717173
A MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4722641
CONNECTION MANAGEMENT SYSTEM, METHOD AND PROGRAM
FREESCALE SEMICONDUCTOR, INC.
JP
4722907
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
JP
4722999
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4724652
UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
JP
4727584
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
4728237
METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
JP
4728393
METHOD AND DEVICE FOR PROCESSING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
JP
4728741
DISCHARGE DEVICE AND DC POWER SUPPLY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4732567
SEMICONDUCTOR DEVICE AND GUARD-RING LAYOUT METHOD FOR OPTIMIZING LATCH-UP
PROTECTION
FREESCALE SEMICONDUCTOR, INC.
JP
4738695
ACCELERATION SENSOR AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4738945
DEGLITCH FILTER
FREESCALE SEMICONDUCTOR, INC.
JP
4744146
SEMICONDUCTOR COMPONENT COMPRISING A RESUR TRANSISTOR AND METHOD OF
MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4744435
SEMICONDUCTOR ALIGNMENT AID
FREESCALE SEMICONDUCTOR, INC.
JP
4744514
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
JP
4745023
RIPPLE FILTER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4748918
AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4749556
FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER
FREESCALE SEMICONDUCTOR, INC.
JP
4750865
A METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
4757867
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
JP
4768012
STRUCTURE FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4769353
COMPONENT AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4777335
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS
FREESCALE SEMICONDUCTOR, INC.
JP
4777861
AUTO BIAS CONTROLLING COMPARATOR
FREESCALE SEMICONDUCTOR, INC.
JP
4777987
SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND
METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
4778889
MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4782972
APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
JP
4786445
SERIES REGULATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4787746
SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
JP
4790192
PLANAR ULTRA WIDE BAND ANTENNA WITH INTEGRATED ELECTRONICS
FREESCALE SEMICONDUCTOR, INC.
JP
4790894
METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4790967
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
JP
4791593
METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4791594
METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4794389
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4796580
APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH
BURSTS
FREESCALE SEMICONDUCTOR, INC.
JP
4799868
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4804667
DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4805163
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
JP
4808769
METHODS AND APPARATUS FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN
ASYNCHRONOUS SERIAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.
JP
4809571
METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK
FREESCALE SEMICONDUCTOR, INC.
JP
4809761
AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD
FREESCALE SEMICONDUCTOR, INC.
JP
4810050
CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING DATA
FREESCALE SEMICONDUCTOR, INC.
JP
4814786
MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4814791
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
JP
4827932
DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4833755
OSCILLATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4833972
METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4834086
SPREAD SPECTRUM CLOCK AND METHOD FOR MESSAGE TIMING IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4837560
INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
JP
4842126
VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
4848366
SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL OXIDE GATE
DIELECTRIC WITH SINGLE METAL GATE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
JP
4848375
DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION
FREESCALE SEMICONDUCTOR, INC.
JP
4850669
LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
JP
4851532
LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.
JP
4855116
SERIES REGULATOR WITH UNDER VOLTAGE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
JP
4855197
HIGH AND LOW CURRENT MODE SERIES REGULATOR
FREESCALE SEMICONDUCTOR, INC.
JP
4856803
SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE
PROTECTION AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4859835
MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
JP
4862045
A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
4866548
METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.
JP
4869536
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4873819
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4875981
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4880103
CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4883824
A METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
4885241
METHOD OF PATTERNING A LAYER USING A PELLICLE
FREESCALE SEMICONDUCTOR, INC.
JP
4891224
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
JP
4891906
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A METAL LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
4901476
SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4901729
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4902353
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
JP
4902648
INTEGRATED RELAXATION VOLTAGE CONTROLLED OSCILLATOR AND METHOD OF VOLTAGE
CONTROLLED OSCILLATION
FREESCALE SEMICONDUCTOR, INC.
JP
4903340
LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4903847
AN INTEGRATED CIRCUIT USING PROGRAMMABLE DELAY CONTROL
FREESCALE SEMICONDUCTOR, INC.
JP
4906869
SYSTEM AND METHOD FOR CONTROLLING THE TRANSMIT POWER OF A WIRELESS MODULE
FREESCALE SEMICONDUCTOR, INC.
JP
4909454
METHOD FOR FORMING A BARRIER LAYER FOR USE IN A COPPER INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
JP
4909737
MEMORY WITH CHARGE STORAGE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
JP
4916617
REAL-TIME PROCESSOR DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
4917649
NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK
FREESCALE SEMICONDUCTOR, INC.
JP
4929168
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
4932153
MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4932856
APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4937444
METHOD OF OPERATING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
4937489
SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4938017
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4939895
HIGH VOLTAGE OUTPUT LEVEL-SHIFTER WITH OUTPUT ENABLE
FREESCALE SEMICONDUCTOR, INC.
JP
4942757
SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4949377
SYSTEM AND METHOD FOR HUMAN BODY FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
JP
4951631
METHOD AND APPARATUS FOR ENHANCED DATA RATE ADAPTATION AND LOWER CONTROL IN A
SEMICONDUCTOR CHIP
FREESCALE SEMICONDUCTOR, INC.
JP
4954890
TEMPERATURE BASED DRAM REFRESH
FREESCALE SEMICONDUCTOR, INC.
JP
4955389
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
4960092
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
4964128
CIRCUIT FOR PERFORMING VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
JP
4965462
METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
JP
4969724
SEMICONDUCTOR DEVICE AND PROCESS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4969746
VARIABLE SAMPLING DATA OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
4975618
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
4979955
HIGH INPUT VOLTAGE LEVEL-SHIFTER WITH SCHMITT TRIGGER FUNCTION
FREESCALE SEMICONDUCTOR, INC.
JP
4980931
NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4982046
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
4982382
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER
FREESCALE SEMICONDUCTOR, INC.
JP
4987189
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
4987696
ISOLATION TRENCH
FREESCALE SEMICONDUCTOR, INC.
JP
4988588
WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4990394
RADIO RECEIVER HAVING IGNITION NOISE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
4999379
METHOD AND DEVICE FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5009292
STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
5014609
TRIMMING CIRCUIT, ELECTRONIC CIRCUIT AND TRIMMING CONTROL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
5017257
NICAM ENCODER WITH A FRONT-END
FREESCALE SEMICONDUCTOR, INC.
JP
5025462
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5027154
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
JP
5030940
APPARATUS FOR CURRENT SENSING
FREESCALE SEMICONDUCTOR, INC.
JP
5031828
SLEW-RATE CONTROL APPARATUS AND METHODS FOR A POWER TRANSISTOR TO REDUCE VOLTAGE
TRANSIENTS DURING INDUCTIVE FLYBACK
FREESCALE SEMICONDUCTOR, INC.
JP
5042623
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
5048480
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
JP
5049428
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
5049955
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS
AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5057606
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
5060296
METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5064235
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
JP
5064632
METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
5068074
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.
JP
5075630
SYSTEM AND METHOD FOR ULTRA WIDEBAND COMMUNICATIONS USING MULTIPLE CODE WORDS
FREESCALE SEMICONDUCTOR, INC.
JP
5075815
CHEMICAL DIE SINGULATION TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
JP
5079304
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
JP
5079493
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
5079511
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A STRAINED CHANNEL AND A
HETEROJUNCTION SOURCE/DRAIN
FREESCALE SEMICONDUCTOR, INC.
JP
5081902
MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5084724
INTEGRATED CIRCUIT HAVING A NON-VOLATILE MEMORY WITH DISCHARGE RATE CONTROL AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5084733
SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING
FREESCALE SEMICONDUCTOR, INC.
JP
5090353
GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR
FREESCALE SEMICONDUCTOR, INC.
JP
5091387
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5095184
LEVELSHIFTER TO AVOID INVALID INPUT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
JP
5101286
METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
5103174
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
5103182
PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING
FREESCALE SEMICONDUCTOR, INC.
JP
5103467
MEMORY WITH CLOCKED SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
JP
5105688
MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE.
FREESCALE SEMICONDUCTOR, INC.
JP
5107049
METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5107227
CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
JP
5112290
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5113974
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5114209
SRAM HAVING IMPROVED CELL STABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5114470
CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5117572
POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5117816
RFC INFORMATION SHARING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
5127078
MRAM TESTING
FREESCALE SEMICONDUCTOR, INC.
JP
5128680
MIXER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5129244
METHOD AND DEVICE FOR SWITCHING DATA
FREESCALE SEMICONDUCTOR, INC.
JP
5133404
RADIO RECEIVER HAVING A CHANNEL EQUALIZER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5138611
SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR
FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
5140594
NICAM PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
5147403
DOUBLE GATE DEVICE HAVING A HETEROJUNCTION SOURCE/DRAIN AND A STRAINED CHANNEL
FREESCALE SEMICONDUCTOR, INC.
JP
5149006
TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE
IN A WIDTH DIRECTION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5149178
PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
JP
5152741
DUAL PWM GENERATOR FOR LOW VOLTAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5153652
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON
FREESCALE SEMICONDUCTOR, INC.
JP
5156001
MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5159306
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
5160441
METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
5161576
CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY
FREESCALE SEMICONDUCTOR, INC.
JP
5162070
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5164276
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
5165583
ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES
FREESCALE SEMICONDUCTOR, INC.
JP
5166408
DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
JP
5172330
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
5179365
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
5179470
PROGRAMMABLE CELL
FREESCALE SEMICONDUCTOR, INC.
JP
5179496
SRAM HAVING VARIABLE POWER SUPPLY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5180827
SPLIT GATE STORAGE DEVICE INCLUDING A HORIZONTAL FIRST GATE AND A VERTICAL
SECOND GATE IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.
JP
5187863
METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
JP
5191742
I/O CELL ESD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
5191885
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
5191893
SEMICONDUCTOR DEVICES AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
5198569
METHOD, INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR SCHEDULING A PROCESSING
OF PACKET STREAM CHANNELS
FREESCALE SEMICONDUCTOR, INC.
JP
5201641
SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED OPERANDS
FREESCALE SEMICONDUCTOR, INC.
JP
5202089
METHOD AND CIRCUIT FOR DRIVING H-BRIDGE THAT REDUCES SWITCHING NOISE
FREESCALE SEMICONDUCTOR, INC.
JP
5203352
SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF
SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
5205054
RECESSED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5208346
SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
5208918
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5208936
METHOD AND APPARATUS FOR IMPROVEMENTS IN CHIP MANUFACTURE AND DESIGN.
FREESCALE SEMICONDUCTOR, INC.
JP
5213274
METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME
FREESCALE SEMICONDUCTOR, INC.
JP
5219324
SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
JP
5225108
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
JP
5225186
CHARGE CONTROL CIRCUIT AND BETTERY CHARGER INCLUDING A CHARGE CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5226325
METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A
COMPLETE PICTURE IN A MPEG VIDEO STREAM
FREESCALE SEMICONDUCTOR, INC.
JP
5227501
METHOD OF MAKING STACKED DIE PACAKGE
FREESCALE SEMICONDUCTOR, INC.
JP
5230637
LOW COST FAULT TOLERANT SLAVE NODE IN AN HETEROGENEOUS NETWORK OF NODES
FREESCALE SEMICONDUCTOR, INC.
JP
5230870
BACK-GATED SEMICONDUCTOR DEVICE WITH A STORAGE LAYER AND METHODS FOR FORMING
THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5232018
ERROR CORRECTION DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5234696
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
5248627
MICROPAD FORMATION FOR A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
JP
5249483
SEMICONDUCTOR DEVICE AND PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
JP
5249757
ELECTRONIC DEVICE INCLUDING GATE LINES, BIT LINES, OR A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5254220
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERLAYER AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5254356
ELECTRONIC ASSEMBLY MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
5257897
OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5257954
TOUCH PANEL DETECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
5257955
ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5263887
SELF-CALIBRATING OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
JP
5268125
FAULT MANAGEMENT FOR A COMMUNICATION BUS
FREESCALE SEMICONDUCTOR, INC.
JP
5273850
ELECTRONIC DEVICE, METHOD FOR CONTROLLING ELECTRONIC DEVICE, PROGRAM FOR
CONTROLLING ELECTRONIC DEVICE, AND CONTROL DEVICE FOR ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5275333
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5279701
DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5280434
SEPARATE LAYER FORMATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5283300
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5283507
MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFORE
FREESCALE SEMICONDUCTOR, INC.
JP
5289968
METHOD FOR FORMING A SEMICONDUCTOR STRUCTURE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5290574
SCHOTTKY DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5294278
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
5294843
METHOD AND APPARATUS FACILITATING MULTI MODE INTERFACES
FREESCALE SEMICONDUCTOR, INC.
JP
5296043
METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
JP
5296672
STRESSOR INTEGRATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5300035
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
5300158
LEADFRAME FOR PACKAGED ELECTRONIC DEVICE WITH ENHANCED MOLD LOCKING CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
JP
5300470
SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
5301279
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5301290
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
JP
5311428
DISPLAY CONTROLLER, IMAGE PROCESSING SYSTEM, DISPLAY SYSTEM, APPARATUS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
JP
5312052
RF POWER TRANSISTOR DEVICE WITH METAL ELECTROMIGRATION DESIGN AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5312478
DATA PROCESSOR PERFORMANCE PREDICTION
FREESCALE SEMICONDUCTOR, INC.
JP
5317353
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
5318597
SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5334138
INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY ADJUSTABLE READ MARGIN AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5335663
MESSAGE BUFFER FOR A RECEIVER APPARATUS ON A COMMUNICATIONS BUS
FREESCALE SEMICONDUCTOR, INC.
JP
5335791
METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.
JP
5335803
KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
JP
5335887
QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS
FREESCALE SEMICONDUCTOR, INC.
JP
5335995
INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
JP
5341087
STRESS RELIEF OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5344636
SIMPLIFIED DEBLOCK FILTERING FOR REDUCED MEMORY ACCESS AND COMPUTATIONAL
COMPLEXITY
FREESCALE SEMICONDUCTOR, INC.
JP
5345521
TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION
FREESCALE SEMICONDUCTOR, INC.
JP
5349953
SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
JP
5350589
TRANSISTOR WITH INDEPENDENT GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
JP
5354692
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
JP
5354907
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
5356253
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5356371
METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5356689
Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA
FREESCALE SEMICONDUCTOR, INC.
JP
5366797
ELECTRONIC DEVICE INCLUDING SEMICONDUCTOR ISLANDS OF DIFFERENT THICKNESSES OVER
AN INSULATING LAYER AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
5366833
CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING
FREESCALE SEMICONDUCTOR, INC.
JP
5366833
CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING
FREESCALE SEMICONDUCTOR, INC.
JP
5366893
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
5372493
METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
5372602
BATTERY CHARGING CIRCUIT AND BATTERY CHARGER
FREESCALE SEMICONDUCTOR, INC.
FR
9507903
SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
19820878.2
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
19928691.4
AIRBAG DEPLOYMENT SYSTEM AND M ETHOD FOR MONITORING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
030146066.6
DUAL GAUGE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
DE
60025773.8
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
DE
60031191.0
METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT
FREESCALE SEMICONDUCTOR, INC.
DE
60102609.8
SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF
FREESCALE SEMICONDUCTOR, INC.
DE
60108730.5
EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
DE
60116381.8
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
DE
60124965.8
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
DE
60127932.8
CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS.
FREESCALE SEMICONDUCTOR, INC.
DE
60134220.8
METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
60142406.9
INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
DE
60206146.6
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
DE
60207087.2
ODD HARMONICS REDUCTION OF PHASE ANGLE CONTROLLED LOADS
FREESCALE SEMICONDUCTOR, INC.
DE
60215463.4
ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
DE
60226141.4
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
DE
60241164.5
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
60241422.9
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
DE
60303126.9
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
DE
60305736.5
SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
DE
60306164.8
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
60307429.4
METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
DE
60307539.8
MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
DE
60308032.4
POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.
DE
60308492.3
KEYPAD SIGNAL INPUT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
DE
60308539.3
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
DE
60310096.1
A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO
FREESCALE SEMICONDUCTOR, INC.
DE
60314384.9
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
DE
60314754.2
TRANSCONDUCTANCE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
DE
60318643.2
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
DE
69419871.4
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF
FREESCALE SEMICONDUCTOR, INC.
DE
69428684.2
THERMISCH-LEITENDES GEHAEUSE FUER INTEGRIERTE SCHALTUNGEN MIT
RADIOFREQUENZ-ABSCHIRMUNG
FREESCALE SEMICONDUCTOR, INC.
DE
69430648.7
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
DE
69431273.8
REVERSE BATTERY PROTECTION CIR CUIT
FREESCALE SEMICONDUCTOR, INC.
DE
69432068.4
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
DE
69433582.7
SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
DE
69526539.3
SEMICONDUCTOR DEVICE AND METHO D OF FORMING
FREESCALE SEMICONDUCTOR, INC.
DE
69527388.4
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
DE
69534412.9
III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
DE
69615720.9
PIEZORESISTIVE WANDLER MIT UEBERLAPPENDEN KONTAKTEN
FREESCALE SEMICONDUCTOR, INC.
DE
69623679.6
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
69630488.0
SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
69631451.7
MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E
FREESCALE SEMICONDUCTOR, INC.
DE
69631946.2
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
69707169.3
PROGRAMMIERUNG FUER NICHT-FLUECHTIGE SPEICHERZELLE
FREESCALE SEMICONDUCTOR, INC.
DE
69713550.0
AUTOMOBILE AIRBAG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
69716349.0
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
69724486.5
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
69725770.3
NEW GEOMETRY FOR ALOW RESISTAN T HEATER
FREESCALE SEMICONDUCTOR, INC.
DE
69727001.7
SENSOR AND METHOD OF FABRICATI ON
FREESCALE SEMICONDUCTOR, INC.
DE
69727744.5
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
DE
69729017.4
METHOD OF SENSING A CHEMICAL A ND SENSOR THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
69812579.7
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
DE
69823004.3
METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
69837965.9
METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES
FREESCALE SEMICONDUCTOR, INC.
DE
69908577.2
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
DE
69942354.6
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
DE
69944481.0
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
94108219.9
METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
94115626.5
INTEGRATED CIRCUIT AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
94117619.3
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF
FREESCALE SEMICONDUCTOR, INC.
CN
95103566.5
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
96100693.5
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
96107995.9
METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
940103953
SIGMA-DELTA MODULATOR WITH IMP ROVED TONE REJECTION AND METHO D THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
940115625
METHOD AND APPARATUS FOR TESTI NG A STATIC RAM
FREESCALE SEMICONDUCTOR, INC.
CN
200380104261.8
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200380105049.3
SYSTEM, NODE AND METHOD FOR PROVIDING MEDIA ARBITRATION
FREESCALE SEMICONDUCTOR, INC.
CN
200380105458.3
DECISION FEED FORWARD EQUALIZER SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200380106432.0
METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA
FREESCALE SEMICONDUCTOR, INC.
CN
200380107421.4
METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY
FREESCALE SEMICONDUCTOR, INC.
CN
200410005247.9
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
CN
200410012085.1
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200410047641.9
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
200410069611.8
METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480002529.1
ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480002663.1
METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG
FREESCALE SEMICONDUCTOR, INC.
CN
200480002887.2
UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
CN
200480002915.0
METAL REDUCTION IN WAFER SCRIBE AREA
FREESCALE SEMICONDUCTOR, INC.
CN
200480003133.9
ARC LAYER FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200480003835.7
LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP
FREESCALE SEMICONDUCTOR, INC.
CN
200480004058.8
SYSTEM AND METHOD FOR COARSE TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING
2-PI SLIP DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
200480004373.0
VARIABLE REFRESH CONTROL FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
200480004714.4
WIREBONDING INSULATED WIRE
FREESCALE SEMICONDUCTOR, INC.
CN
200480004901.2
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200480005356.9
SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
CN
200480005365
SYSTEM AND METHOD FOR TRANSMITTING ULTRA-WIDE BAND SIGNALS
FREESCALE SEMICONDUCTOR, INC.
CN
200480005983.2
METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.
CN
200480006810.2
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200480007566.1
MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480008175.1
COMMUNICATING CONVERSATIONAL DATA SIGNALS BETWEEN TERMINALS OVER A RADIO LINK
FREESCALE SEMICONDUCTOR, INC.
CN
200480008378.0
METHOD FOR FABRICATING DUAL-METAL GATE DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200480009252.5
ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200480009496.3
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
CN
200480009498.2
INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.
CN
200480011128
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
CN
200480011464.7
FUSE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200480011500
METHOD OF ADDING MASS TO MEMS STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
CN
200480012216.4
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200480014053.3
MEMORY WITH CHARGE STORAGE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200480014138.1
TRANSISTOR WITH INDEPENDENT GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
CN
200480014807.5
HIGH IMPEDANCE RADIO FREQUENCY POWER PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200480015830.6
SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING
FREESCALE SEMICONDUCTOR, INC.
CN
200480017194.0
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
CN
200480017269.5
METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200480018151.4
VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
200480018362.8
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200480019280.5
SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
CN
200480019583.7
METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
CN
200480019911.3
INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
CN
200480020002.1
MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES
FREESCALE SEMICONDUCTOR, INC.
CN
200480020484.0
SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE SIDES AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480022951
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
CN
200480023865.4
SEMICONDUCTOR DEVICE AND MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200480024425.0
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200480024637.9
WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480024696.6
SYNCHRONIZATION OF DATA STREAMS OVER A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
CN
200480024779.5
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
CN
200480025064
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200480025241.6
MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200480026568.5
DEVICE INCLUDING AN AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF ORGANIC
LAYERS AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
CN
200480026575.5
SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200480027415.2
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200480028260.4
POWER SUPPLY APPARATUS
FREESCALE SEMICONDUCTOR, INC.
CN
200480029071.9
METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS
FREESCALE SEMICONDUCTOR, INC.
CN
200480029484
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
CN
200480029738.5
TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
200480033180.8
NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
CN
200480033499.0
HIGH K DIELECTRIC FILM
FREESCALE SEMICONDUCTOR, INC.
CN
200480033759.4
HIGH FRQUENCY THIN FILM ELECTRICAL CIRCUIT ELEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200480033949.6
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
CN
200480035312.0
LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING
FREESCALE SEMICONDUCTOR, INC.
CN
200480039244.5
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
CN
200480039266.1
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY
FREESCALE SEMICONDUCTOR, INC.
CN
200480039842.2
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200480043491.2
ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL
FREESCALE SEMICONDUCTOR, INC.
CN
200480044103.2
POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
CN
200480044181.2
REFERENCE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200480044253.3
METHOD FOR FORMING A PHOTORESIST PATTERN
FREESCALE SEMICONDUCTOR, INC.
CN
200480044264.1
APPARATUS AND CONTROL INTERFACE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480044321.6
MEMORY MANAGEMENT UNIT AND A METHOD FOR MEMORY MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200480044449.2
INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200480044499
APPARATUS FOR REDUCING POWER CONSUMPTION USING SELECTIVE POWER GATING
FREESCALE SEMICONDUCTOR, INC.
CN
200480044507.1
APPARATUS AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY USING MULTIPLE
REFERENCE CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
CN
200480044591.7
APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME
FREESCALE SEMICONDUCTOR, INC.
CN
200580004396.6
DIE ENCAPSULATION USING A POROUS CARRIER
FREESCALE SEMICONDUCTOR, INC.
CN
200580004804.8
METHOD OF MAKING A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST
FREESCALE SEMICONDUCTOR, INC.
CN
200580006039.3
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
CN
200580006512.8
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
CN
200580006770.6
AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
CN
200580006812.6
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS
FREESCALE SEMICONDUCTOR, INC.
CN
200580007554.3
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
CN
200580008021.7
MULTIPLE-STAGE FILTERING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200580009120.7
METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING
FREESCALE SEMICONDUCTOR, INC.
CN
200580009296.2
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200580009302.4
METHOD AND APPARATUS FOR ENTERING A LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
CN
200580009700.6
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200580011642.0
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
CN
200580011653.9
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
CN
200580011654.3
METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
CN
200580013128.0
SEMICONDUCTOR DEVICE WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580013499.9
ISOLATION TRENCH
FREESCALE SEMICONDUCTOR, INC.
CN
200580013700.3
MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
CN
200580014114.0
STATE RETENTION WITHIN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200580014355.5
CIRCUIT FOR PERFORMING VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
CN
200580015236.1
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
CN
200580015533
METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR WITH INTEGRAL NOISE
SHAPING
FREESCALE SEMICONDUCTOR, INC.
CN
200580016632.6
METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200580016887.2
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580016892.3
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200580017137.7
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
200580017337.2
SCHOTTKY DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200580017401.7
MEMORY WITH RECESSED DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
200580018315.8
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200580018879
A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580018902.7
MEMORY DEVICE WITH A DATA HOLD LATCH
FREESCALE SEMICONDUCTOR, INC.
CN
200580020377.2
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200580020481.1
METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580020970.7
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200580021085.0
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200580021794.9
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200580021992.5
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200580022721.1
METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING
FREESCALE SEMICONDUCTOR, INC.
CN
200580022869.5
METHOD AND SYSTEM FOR DISPLAYING A SEQUENCE OF IMAGE FRAMES
FREESCALE SEMICONDUCTOR, INC.
CN
200580023883.7
INTERFACIAL LAYER FOR USE WITH HIGH K DIELECTRIC MATERIALS
FREESCALE SEMICONDUCTOR, INC.
CN
200580024276
TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE
IN A WIDTH DIRECTION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200580024860.8
METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200580026056
MULTYLAYER CAVITY SLOT ANTENNA
FREESCALE SEMICONDUCTOR, INC.
CN
200580026474.2
MEMORY BIT LINE SEGMENT ISOLATION
FREESCALE SEMICONDUCTOR, INC.
CN
200580027261.1
METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200580027928.8
GRADED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
200580029056.9
MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
CN
200580031462.9
METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200580031541
PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING
FREESCALE SEMICONDUCTOR, INC.
CN
200580032673.4
DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION
FREESCALE SEMICONDUCTOR, INC.
CN
200580032682.3
DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION
FREESCALE SEMICONDUCTOR, INC.
CN
200580034575.4
TRANSISTOR STRUCTURE WITH DUAL TRENCH FOR OPTIMIZED STRESS EFFECT AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200580034886.0
METHOD AND APPARATUS FOR NON-INTRUSIVE TRACING
FREESCALE SEMICONDUCTOR, INC.
CN
200580035470.0
METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200580036220.9
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200580039178.6
TEMPERATURE BASED DRAM REFRESH
FREESCALE SEMICONDUCTOR, INC.
CN
200580040911
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
200580040951.0
METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.
CN
200580041161
METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS
FREESCALE SEMICONDUCTOR, INC.
CN
200580041206.8
METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
CN
200580041207.2
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580042556
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER
FREESCALE SEMICONDUCTOR, INC.
CN
200580047441.6
NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
CN
200580048015
I/O CELL ESD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200580048555.2
SMART POWER REGULATION IN LOW COST BATTERY CHARGING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200580049940.9
METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS
FREESCALE SEMICONDUCTOR, INC.
CN
200580050162.5
SPREAD SPECTRUM CLOCK AND METHOD FOR MESSAGE TIMING IN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200580050954.2
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST
FREESCALE SEMICONDUCTOR, INC.
CN
200580050963.1
DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
CN
200580051173.5
POWER SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING A POWER SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200580052356.9
IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200610004518.8
THREE DIMENSIONAL PACKAGE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200610063937.9
METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH REDUCED MOISTURE SENSITIVITY
FREESCALE SEMICONDUCTOR, INC.
CN
200610107552
PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
200610109103
MEMORY ACCESS CONTROL APPARATUS AND METHOD THEREOF, MEMORY ACCESS CONTROLLER AND
METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200610126706.8
HIGH SPEED MMC/SDCOMBO OTG
FREESCALE SEMICONDUCTOR, INC.
CN
200610163074
LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200610163075.7
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200610164089.0
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200610164627
DIGITAL CLOCK FREQUENCY MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.
CN
200680001278
METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A
COMPLETE PICTURE IN A MPEG VIDEO STREAM
FREESCALE SEMICONDUCTOR, INC.
CN
200680003369.1
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS
AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200680005812.9
MULTIPLE REFERENCE CLOCK SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
CN
200680008837.4
APPARATUS FOR CURRENT SENSING
FREESCALE SEMICONDUCTOR, INC.
CN
200680008880
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200680010176
SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
CN
200680013713
MEMORY STRUCTURE AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
CN
200680013750.6
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200680013835.4
NICAM ENCODER WITH A FRONT-END
FREESCALE SEMICONDUCTOR, INC.
CN
200680014629
LOGIC THRESHOLD ACQUISITION CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS
FREESCALE SEMICONDUCTOR, INC.
CN
200680014664.7
VARIABLE INTERPOLATOR FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200680016232
TRANSLATION INFORMATION RETRIEVAL
FREESCALE SEMICONDUCTOR, INC.
CN
200680018192.2
SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT INCORPORATING
SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200680018216.4
SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200680022503
CHEMICAL DIE SINGULATION TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
CN
200680027319.7
PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
CN
200680027480
STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200680027775.1
PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
CN
200680027834.5
FABRICATION OF THREE DIMENSIONAL INTEGRATED CIRCUIT EMPLOYING MULTIPLE DIE
PANELS
FREESCALE SEMICONDUCTOR, INC.
CN
200680030445
A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200680030563.9
NONVOLATILE MEMORY CELL PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
CN
200680031794.1
MEMORY WITH ROBUST DATA SENSING AND METHOD FOR SENSING DATA
FREESCALE SEMICONDUCTOR, INC.
CN
200680032674.3
GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR
FREESCALE SEMICONDUCTOR, INC.
CN
200680033654.8
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200680033747.0
SEMICONDUCTOR FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
CN
200680035716.9
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200680035922
POWER CONTROL FEEDBACK LOOP FOR ADJUSTING A MAGNITUDE OF AN OUTPUT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
200680035940.8
METHOD AND SYSTEM FOR CONTROLLING A NOTCHING MECHANISM
FREESCALE SEMICONDUCTOR, INC.
CN
200680036010
SYSTEM AND METHOD FOR ADJUSTING ACQUISITION PHASE
FREESCALE SEMICONDUCTOR, INC.
CN
200680036351
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200680037947
PROGRAMMABLE FUSE WITH SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
CN
200680038211.8
VOLTAGE CONTROLLED OSCILLATOR WITH A MULTIPLE GATE TRANSISTOR AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200680038265.4
SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
200680039193.5
SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING
FREESCALE SEMICONDUCTOR, INC.
CN
200680039742.9
SEMICONDUCTOR STRUCTURE AND METHOD OF ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
CN
200680039798.4
PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
200680040100
LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.
CN
200680040315.2
ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
CN
200680041548.4
FINE PITCH INTERCONNECT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
CN
200680041793.5
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200680043309.2
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
200680043572.1
PERFORMING AN N-BIT WRITE ACCESS TO AN MXN-BIT-ONLY PERIPHERAL
FREESCALE SEMICONDUCTOR, INC.
CN
200680044254
METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
200680044898
METHOD AND PROGRAM PRODUCT FOR PROTECTING INFORMATION IN EDA TOOL DESIGN VIEWS
FREESCALE SEMICONDUCTOR, INC.
CN
200680045057.7
PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A
METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
200680046879.7
BACK-GATED SEMICONDUCTOR DEVICE WITH A STORAGE LAYER AND METHODS FOR FORMING
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200680047227
ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
200680047257.6
SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200680051775.5
WARPAGE-REDUCING PACKAGING DESIGN
FREESCALE SEMICONDUCTOR, INC.
CN
200680051815.6
SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR
FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
200680051880.9
MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS
FREESCALE SEMICONDUCTOR, INC.
CN
200680051905.5
SPLIT GATE MEMORY CELL IN A FINFET
FREESCALE SEMICONDUCTOR, INC.
CN
200680052189
GROUND SHIELDS FOR SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
CN
200680054962.9
A METHOD AND DEVICE FOR PROVIDING A SECURITY BREACH INDICATIVE AUDIO ALERT
FREESCALE SEMICONDUCTOR, INC.
CN
200680055561.5
REAL TIME CLOCK MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200680055897
SEMI-FLOATING ISLAND MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200710001667.3
METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
200710002381
METHOD AND APPARATUS FOR GEOMETRIC TRANSFORMATION IN VIDEO REPRODUCTION
FREESCALE SEMICONDUCTOR, INC.
CN
200710004727.7
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
CN
200710084392.4
MULTI-ROW LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
CN
200710085084.3
CAPACITOR ATTACHMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200710103556.3
METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
CN
200710109596
STACKED LOOP ANTENNA
FREESCALE SEMICONDUCTOR, INC.
CN
200710180243
METHOD OF FORMING PREMOLDED LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
CN
200710184806
COATED LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
CN
200710196264.9
NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200780005027.8
METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR-ON-INSULATOR (SOI)
BODY-CONTACTED DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200780006446.3
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
CN
200780006581
CAP LAYER FOR AN ALUMINUM COPPER BOND PAD
FREESCALE SEMICONDUCTOR, INC.
CN
200780006591.1
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
CN
200780006767.3
PIEZOELECTRIC MEMS SWITCHES AND METHODS OF MAKING
FREESCALE SEMICONDUCTOR, INC.
CN
200780006887
BIT LINE PRECHARGE IN EMBEDDED MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
200780008128
ENHANCED TONE DETECTOR INCLUDING ADAPTIVE MULTI-BANDPASS FILTER FOR TONE
DETECTION AND ENHANCEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200780008570
NON-VOLATILE MEMORY WITH CONTROLLED PROGRAM/ERASE
FREESCALE SEMICONDUCTOR, INC.
CN
200780008572.2
SILICON DEPOSITION OVER DUAL SURFACE ORIENTATION SUBSTRATES TO PROMOTE UNIFORM
POLISHING
FREESCALE SEMICONDUCTOR, INC.
CN
200780008662.1
POLISHING PAD, A POLISHING APPARATUS, AND A PROCESS FOR USING THE POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.
CN
200780008885.8
SILICIDED NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200780009320
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780010978
ERROR CORRECTION DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780011028.3
METHOD OF SEPARATING STRUCTURE IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200780011108.9
PROGRAMMABLE STRUCTURE INCLUDING CONTROL GATE OVERLYING SELECT GATE FORMED IN A
TRENCH
FREESCALE SEMICONDUCTOR, INC.
CN
200780011128
MEMORY WITH CLOCKED SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
CN
200780012308.6
ESD PROTECTION CIRCUIT WITH ISOLATED DIODE ELEMENT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780013228.2
TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION
FREESCALE SEMICONDUCTOR, INC.
CN
200780013844
MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200780014596.9
CHARGE STORAGE STRUCTURE FORMATION IN TRANSISTOR WITH VERTICAL CHANNEL REGION
FREESCALE SEMICONDUCTOR, INC.
CN
200780017610
MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780018478.5
CONTACT SURROUNDED BY PASSIVATION AND POLYIMIDE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780019293
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERLAYER AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780019691
ENGINEERING STRAIN IN THICK STRAINED-SOI SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.
CN
200780020417
DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
CN
200780020522
SLEW-RATE CONTROL APPARATUS AND METHODS FOR A POWER TRANSISTOR TO REDUCE VOLTAGE
TRANSIENTS DURING INDUCTIVE FLYBACK
FREESCALE SEMICONDUCTOR, INC.
CN
200780021020
DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780024544
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200780024707.4
METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780026669
TRANSISTOR WITH ASYMMETRY FOR DATA STORAGE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
CN
200780028190.6
SRAM HAVING VARIABLE POWER SUPPLY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780028759.9
METHOD FOR REMOVING NANOCLUSTERS FROM SELECTED REGIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200780032167
LEVEL SHIFTING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200780034147
LOCALIZED CONTENT ADAPTIVE FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
CN
200780036733.9
SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780037565.5
DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE
FREESCALE SEMICONDUCTOR, INC.
CN
200780038309.8
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200780039169
TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200780039340
METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780039476
METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200780039557
METHOD OF PACKAGING A DEVICE USING A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
200780039909
SYSTEM AND METHOD FOR REDUCING EDGE EFFECT
FREESCALE SEMICONDUCTOR, INC.
CN
200780044600
FORMING A SEMICONDUCTOR DEVICE HAVING A METAL ELECTRODE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780049096
WIRELESS COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD OF TIMING
SYNCHRONISATION
FREESCALE SEMICONDUCTOR, INC.
CN
200780049284
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200780049637
CALIBRATING A DIGITAL-TO-ANALOG CONVERTER
FREESCALE SEMICONDUCTOR, INC.
CN
200780052369
METHOD AND APPARATUS FOR VARYING A DYNAMIC RANGE
FREESCALE SEMICONDUCTOR, INC.
CN
200780052927
POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200780052930
DIGITAL SQUIB DRIVER
FREESCALE SEMICONDUCTOR, INC.
CN
200780100205
MOTOR CONTROLLER FOR DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC MOTOR
SYSTEM, AND METHOD OF DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780100966.0
MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
CN
200780101229
METHOD, INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR SCHEDULING A PROCESSING
OF PACKET STREAM CHANNELS
FREESCALE SEMICONDUCTOR, INC.
CN
200810003247.3
SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION
FREESCALE SEMICONDUCTOR, INC.
CN
200810087126
MOLDING WITH DUAL CAVITY TOOL TO INCREASE xQFN LEADS STAND-OFF
FREESCALE SEMICONDUCTOR, INC.
CN
200810098969.1
METHOD OF FORMING FLIP-CHIP BUMP CARRIER TYPE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200810130229.1
OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER
FREESCALE SEMICONDUCTOR, INC.
CN
200810144568
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200880001261.8
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
CN
200880001389.4
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200880001563
DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE
FREESCALE SEMICONDUCTOR, INC.
CN
200880003292
MEMORY HAVING A DUMMY BITLINE FOR TIMING CONTROL
FREESCALE SEMICONDUCTOR, INC.
CN
200880004638
SUCCESSIVE INTERFERENCE CANCELLATION BASED ON THE NUMBER OF RETRANSMISSIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200880006417.1
CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING
FREESCALE SEMICONDUCTOR, INC.
CN
200880007878.0
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200880008799
SELF-TEST STRUCTURE AND METHOD OF TESTING A DIGITAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.
CN
200880010706
A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
200880014713
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200880015236
LOW VOLTAGE DATA PATH IN MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
CN
200880016888
BITCELL WITH VARIABLE-CONDUCTANCE TRANSFER GATE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200880018021.9
MULTIPLE MILLISECOND ANNEALS FOR SEMICONDUCTOR DEVICE FABRICATION
FREESCALE SEMICONDUCTOR, INC.
CN
200880018202.1
METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200880022723.4
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
200880022833.0
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
200880022994
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200880024566
TRANSISTOR WITH DIFFERENTLY DOPED STRAINED CURRENT ELECTRODE REGION
FREESCALE SEMICONDUCTOR, INC.
CN
200880101808
METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.
CN
200880102331
STRESS RELIEF OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200880103565
MODE TRANSITIONING IN A DC/DC CONVERTER USING A CONSTANT DUTY CYCLE DIFFERENCE
FREESCALE SEMICONDUCTOR, INC.
CN
200880104603
METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
CN
200880105720
DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
CN
200880107052
ELECTROMAGNETIC SHIELD FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200880108954
SYSTEM AND METHOD FOR MONITORING DEBUG EVENTS
FREESCALE SEMICONDUCTOR, INC.
CN
200880109855
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200880111918
TOUCH PANEL DETECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200880112652
INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY ADJUSTABLE READ MARGIN AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200880114023
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
CN
200880115226
KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
CN
200880118876
SEMICONDUCTOR DEVICE AND APPARATUS SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200880119243
METHOD FOR TESTING A SEMICONDUCTOR DEVICE AND A SEMICONDUCTOR DEVICE TESTING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200880122037
ELECTRONIC ASSEMBLY MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200880122050
LIQUID LEVEL SENSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200880122700
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200880123823
MICROPAD FORMATION FOR A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200880125793
ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
CN
200880128378.2
MICROPROCESSOR HAVING A LOW-POWER MODE AND A NON-LOW POWER MODE, DATA PROCESSING
SYSTEM AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
CN
200910132108
METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.
CN
200980101789.7
NON-VOLATILE MEMORY WITH REDUCED CHARGE FLUENCE
FREESCALE SEMICONDUCTOR, INC.
CN
200980105625
ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200980112796
SPRING MEMBER FOR USE IN A MICROELECTROMECHANICAL SYSTEMS SENSOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980115772
MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
CN
200980119818
CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
CN
200980120339.2
SEMICONDUCTOR DEVICE WITH REDUCED SENSITIVITY TO PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
CN
200980129054
BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200980132363
TRANSISTOR WITH GAIN VARIATION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
CN
200980133735
POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL
FREESCALE SEMICONDUCTOR, INC.
CN
200980133741
ERROR DETECTION SCHEMES FOR A UNIFIED CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200980144408
TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
CN
201010105985
CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY
FREESCALE SEMICONDUCTOR, INC.
DE
602004004064.9
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
DE
602004006973.6
A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT
FREESCALE SEMICONDUCTOR, INC.
DE
602004012966.6
SERIAL DATA BUS COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
602004013057.5
APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME
FREESCALE SEMICONDUCTOR, INC.
DE
602004013186.5
A DECODER FOR A WIRELESS COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
602004013917.3
LOW DROP-OUT DC VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
DE
602004016579.4
INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
602004016972.2
DATA CACHE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
602004019827.7
INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING
FREESCALE SEMICONDUCTOR, INC.
DE
602004020015.8
ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
DE
602004023714.0
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
DE
602004025556.4
A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602004034368.4
METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
DE
602004034864.3
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
DE
602004035625.5
A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER
FREESCALE SEMICONDUCTOR, INC.
DE
602005007520.8
NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
DE
602005014021.2
METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
602005015632.1
DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK
FREESCALE SEMICONDUCTOR, INC.
DE
602005016612.2
TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602005016615.7
COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.
DE
602005017490.7
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
DE
602005017948.8
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST
FREESCALE SEMICONDUCTOR, INC.
DE
602005018114.8
METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
DE
602005019985.3
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
DE
602005020772.4
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602005021549.2
METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS
FREESCALE SEMICONDUCTOR, INC.
DE
602005021994.3
SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
602005022126.3
A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
DE
602005022229.4
NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602005022230.8
METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
DE
602005022370.3
A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
DE
602005023542.6
DEVICE AND METHOD FOR EXECUTING A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
DE
602005024317.8
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602005025534.6
METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
DE
602005027003.5
DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
DE
602005027266.6
POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS
FREESCALE SEMICONDUCTOR, INC.
DE
602005028180.0
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602005032157.8
METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION
FREESCALE SEMICONDUCTOR, INC.
DE
602005034225.7
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
DE
602005035288.0
A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING
MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT
FREESCALE SEMICONDUCTOR, INC.
DE
602005036673.3
MOTION SENSING FOR TIRE PRESSURE MONITORING
FREESCALE SEMICONDUCTOR, INC.
DE
602005036882.5
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
DE
602005040051.6
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
DE
602005041105.4
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
DE
602006013202.6
REAL TIME CLOCK MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
602006014598.5
APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602006016021.6
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602006018075.6
DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
DE
602006019003.4
AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602006019920.1
DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA
FREESCALE SEMICONDUCTOR, INC.
DE
602006020357.8
RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM
AND VEHICLE INCLUDING A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
DE
602006021635.1
A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
602006022920.8
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON
FREESCALE SEMICONDUCTOR, INC.
DE
602006028343.1
METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS
FREESCALE SEMICONDUCTOR, INC.
DE
602006029219.8
SOFTWARE PIPELINING
FREESCALE SEMICONDUCTOR, INC.
DE
602006032980.6
SEMI-FLOATING ISLAND MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
602006035629.3
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
DE
602006035760.5
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
DE
602007004461.8
APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602007010039.9
SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
602007013765.9
MEMORY CIRCUIT USING A REFERENCE FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
DE
602007013956.2
POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
602007014122.2
DATA PACKET FREQUENCY
FREESCALE SEMICONDUCTOR, INC.
DE
602007014755.7
IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
DE
602007014756.5
METHOD AND APPARATUS FOR CONVERTING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
DE
602007016439.7
DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
DE
602007016563.6
REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
DE
602007021942.6
DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
602007023633.9
ADJUSTABLE NOISE SUPPRESSION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
602007026566.5
DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
DE
602007026753.6
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
DE
602007029676.5
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
DE
602007030065.7
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
DE
602007031444.5
MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
DE
602007032662.1
METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME
FREESCALE SEMICONDUCTOR, INC.
DE
602008003776.2
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES
FREESCALE SEMICONDUCTOR, INC.
DE
602008007785.3
BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD
FREESCALE SEMICONDUCTOR, INC.
DE
602008011766.9
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
DE
602008012707.9
MULTI-FREQUENCY TONE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
DE
602008015055.0
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
DE
602008016319.9
A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
DE
602008021566.0
A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE
FREESCALE SEMICONDUCTOR, INC.
DE
602008022486.4
A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
DE
602009004851.1
CHARGE AMPLIFIER WITH DC FEEDBACK SAMPLING
FREESCALE SEMICONDUCTOR, INC.
DE
602009018297.8
RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
DE
602010007963.5
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
DE
602011001102.2
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.
DE
602011003020.5
DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
KR
10-0617993
METHOD OF MANUFACTURING ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
KR
10-0624041
METHOD FOR FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-0633754
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
KR
10-0633755
DIGITAL COMMUNICATONS PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-0645080
POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
KR
10-0652546
INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-0909538
MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-0954019
DUAL STEERED FREQUENCY SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
KR
10-0966661
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
KR
10-0976890
OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS
FREESCALE SEMICONDUCTOR, INC.
KR
10-0984394
METHOD AND APPARATUS FOR DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
KR
10-0989215
DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1001530
METAL REDUCTION IN WAFER SCRIBE AREA
FREESCALE SEMICONDUCTOR, INC.
KR
10-1006825
ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1006827
LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP
FREESCALE SEMICONDUCTOR, INC.
KR
10-1010159
FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK
FREESCALE SEMICONDUCTOR, INC.
KR
10-1017533
MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1017536
NETWORK MESSAGE STASHING WITH FILING USING PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1018519
MULTI-TIERED LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1021046
METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
KR
10-1022638
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1022639
METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
KR
10-1030923
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1031117
LOW VOLTAGE DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-1031158
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1031986
HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1031990
METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY
FREESCALE SEMICONDUCTOR, INC.
KR
10-1034909
INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1036444
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1036445
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1037287
METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1039244
NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1045472
METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-1045473
MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1048576
INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1050554
MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1054238
WAFER COATING AND SINGULATION METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-1054239
UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.
KR
10-1054664
ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1054665
INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1054673
SEMICONDUCTOR DEVICE AND MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1054676
METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1059006
METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1059720
AMPLITUDE LEVEL CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-1060034
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1064531
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1067563
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK
FREESCALE SEMICONDUCTOR, INC.
KR
10-1069120
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1073822
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1076964
CIRCUIT VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1076972
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1077813
WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1078610
SEMICONDUCTOR ALIGNMENT AID
FREESCALE SEMICONDUCTOR, INC.
KR
10-1079562
TRANSISTOR WITH INDEPENDENT GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
KR
10-1080629
ACTIVATION PLATE FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1082724
SYSTEM AND METHOD FOR COARSE TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING
2-PI SLIP DETECTION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1082772
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1085279
ARC LAYER FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1087397
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1088645
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1089052
METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1093317
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-1095292
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1095738
METHOD AND APPARATUS FOR ENTERING A LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1098689
METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
KR
10-1098747
NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1102257
MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-1102260
A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1102785
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
KR
10-1106412
SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1106811
CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1106832
SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN
FREESCALE SEMICONDUCTOR, INC.
KR
10-1110942
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1110994
METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1113009
METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1114703
TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1114896
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1115091
SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1119708
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1120718
DUAL GAUGE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1120733
FLIPCHIP QFN PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1120770
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1122517
AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1125518
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1128260
METHOD OF MAKING A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST
FREESCALE SEMICONDUCTOR, INC.
KR
10-1129070
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1129078
LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1132603
TEMPLATE LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1140001
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1142314
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1145999
SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1148316
METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.
KR
10-1148378
SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK
FREESCALE SEMICONDUCTOR, INC.
KR
10-1149134
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1158345
METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1159339
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
KR
10-1165491
MULTIPLE REFERENCE CLOCK SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1165580
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1169920
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1173973
VARIABLE INTERPOLATOR FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-1174937
METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1174994
METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1183297
METHODS AND APPARATUS FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN
ASYNCHRONOUS SERIAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1185685
METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1196167
MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1203220
METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1215283
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1218841
METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1219067
NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1221232
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1221345
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-1221348
SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES
FREESCALE SEMICONDUCTOR, INC.
KR
10-1227210
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-1227291
WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1228164
Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA
FREESCALE SEMICONDUCTOR, INC.
KR
10-1232664
GROUND SHIELDS FOR SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1233953
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1234002
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1237669
STRUCTURE FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-1238277
METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A
COMPLETE PICTURE IN A MPEG VIDEO STREAM
FREESCALE SEMICONDUCTOR, INC.
KR
10-1242809
TEMPERATURE BASED DRAM REFRESH
FREESCALE SEMICONDUCTOR, INC.
KR
10-1244010
MEMORY STRUCTURE AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1246640
CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1246641
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1251676
SRAM HAVING IMPROVED CELL STABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1252325
SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1262066
I/O CELL ESD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-1279234
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1279266
FLEXIBLE MACROBLOCK ORDERING WITH REDUCED DATA TRAFFIC AND POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1279343
MULTI-THREADED PROCESSOR ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1281243
METHOD AND APPARATUS FACILITATING MULTI MODE INTERFACES
FREESCALE SEMICONDUCTOR, INC.
KR
10-1281486
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-1285576
METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
KR
10-1286881
LINEAR VOLTAGE CONTROLLED VARIABLE ATTENUATOR WITH LINEAR DB/V GAIN SLOPE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1287750
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
10-1288794
A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-1291520
SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
KR
10-1291522
VOLTAGE CONTROLLED OSCILLATOR WITH A MULTIPLE GATE TRANSISTOR AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1291525
ERROR CORRECTION DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1296701
SEMICONDUCTOR DEVICE WITH REDUCED PACKAGE CROSS-TALK AND LOSS
FREESCALE SEMICONDUCTOR, INC.
KR
10-1298425
RF POWER TRANSISTOR DEVICE WITH HIGH PERFORMANCE SHUNT CAPACITOR AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-1299420
NICAM PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-1299421
SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING
FREESCALE SEMICONDUCTOR, INC.
KR
10-1300935
STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-314798
INTEGRATED IMAGE REJECT MIXER
FREESCALE SEMICONDUCTOR, INC.
KR
10-861669
FREQUENCY MODULATOR USING A WAVEFORM GENERATOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-862874
ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING
FREESCALE SEMICONDUCTOR, INC.
KR
10-871575
AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-875377
A DEVICE AND METHOD FOR PERFORMING STACK POP AND PUSH OPERATIONS IN A PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-909346
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-922704
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-928406
INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
KR
10-930841
MULTI-ROW LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-937344
RECEIVER FOR A SWITCHED SIGNAL ON A COMMUNICATION LINE
FREESCALE SEMICONDUCTOR, INC.
KR
10-939447
CIRCUITRY FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING
AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-939450
ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-941014
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-943402
LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT
FREESCALE SEMICONDUCTOR, INC.
KR
10-949447
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-958043
HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR WITH SUBSTRATE TRANSIENT
SUPPRESSION
FREESCALE SEMICONDUCTOR, INC.
KR
10-961404
INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-967068
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
KR
10-968058
HIGH FREQUENCY SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
KR
10-975792
FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-977675
INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-979080
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-979081
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-979661
DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-979896
VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-981033
METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-981034
LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-985004
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.
KR
10-985008
CAPACITIVE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
KR
10-985400
METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM
FREESCALE SEMICONDUCTOR, INC.
KR
10-988448
RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-988450
METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL
FREESCALE SEMICONDUCTOR, INC.
KR
10-993134
METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG
FREESCALE SEMICONDUCTOR, INC.
KR
10-995478
PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-998164
FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
PH
1-1997-57488
LEADFRAME STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
PH
1-1997-58683
METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
PH
1-1998-02708
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200480003886.X
AMPLITUDE LEVEL CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200480004696.X
MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200480005361.X
METHOD AND SYSTEM FOR DYNAMIC PACKET AGGREGATION IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
CN
200480005996.X
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK
FREESCALE SEMICONDUCTOR, INC.
CN
200480007986.X
MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200480010401.X
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200480011349.X
METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
CN
200480011412.X
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS
FREESCALE SEMICONDUCTOR, INC.
CN
200480017397.X
METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200480024106.X
TEMPLATE LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
200480029739.X
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
200480035610.X
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200580003941.X
FLIPCHIP QFN PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580006124.X
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
200580014349.X
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
CN
200580020781.X
LDMOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200580024017.X
CMOS WITH ONLY A SINGLE IMPLANT
FREESCALE SEMICONDUCTOR, INC.
CN
200680023703.X
MIM CAPACITOR IN A SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200680033724.X
FLOATING POINT NORMALIZATION AND DENORMALIZATION
FREESCALE SEMICONDUCTOR, INC.
CN
200680046979.X
SOI ACTIVE-LAYER WITH DIFFERENT SURFACE ORIENTATION
FREESCALE SEMICONDUCTOR, INC.
CN
200780011755.X
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
CN
200780015277.X
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200780039517.X
METHOD OF PACKAGING A DEVICE HAVING A MULTI-CONTACT ELASTOMER CONNECTOR CONTACT
AREA AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200880024536.X
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY
FREESCALE SEMICONDUCTOR, INC.
DE
60235172.3-08
CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS.
FREESCALE SEMICONDUCTOR, INC.
FR
EP0617464
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP0617464
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
IT
EP0617464
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP0629002
SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP0629002
SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
IT
EP0629002
SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP0629031
REVERSE BATTERY PROTECTION CIR CUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP0629031
REVERSE BATTERY PROTECTION CIR CUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP0643903
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
GB
EP0643903
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
IT
EP0643903
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
FR
EP0646956
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
GB
EP0646956
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
IT
EP0646956
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
FR
EP0653795
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF
FREESCALE SEMICONDUCTOR, INC.
GB
EP0653795
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF
FREESCALE SEMICONDUCTOR, INC.
FR
EP0676811
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP0676811
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
IT
EP0676811
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP0682812
THERMALLY CONDUCTIVE INTEGRATED CIRCUIT PACKAGE WITH RADIO FREQUENCY SHIELDING
FREESCALE SEMICONDUCTOR, INC.
GB
EP0682812
THERMALLY CONDUCTIVE INTEGRATED CIRCUIT PACKAGE WITH RADIO FREQUENCY SHIELDING
FREESCALE SEMICONDUCTOR, INC.
FR
EP0688044
III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0688044
III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
FR
EP0690497
SEMICONDUCTOR DEVICE AND METHO D OF FORMING
FREESCALE SEMICONDUCTOR, INC.
GB
EP0690497
SEMICONDUCTOR DEVICE AND METHO D OF FORMING
FREESCALE SEMICONDUCTOR, INC.
FR
EP0729019
PIEZORESISTIVE SENSOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
GB
EP0729019
PIEZORESISTIVE SENSOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
FR
EP0736897
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP0736897
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IT
EP0736897
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP0741413
MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E
FREESCALE SEMICONDUCTOR, INC.
GB
EP0741413
MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E
FREESCALE SEMICONDUCTOR, INC.
FR
EP0749205
SWITCHED CAPACITOR GAIN STAGE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0749205
SWITCHED CAPACITOR GAIN STAGE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0751389
SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP0757316
DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP0757316
DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
IT
EP0757316
DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP0779654
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0779654
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
IT
EP0779654
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP0783153
PERIPHERAL MODULE AND MICROPRO CESSOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP0791966
NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
GB
EP0791966
NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
NL
EP0791966
NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
GB
EP0793096
METHOD OF SENSING A CHEMICAL A ND SENSOR THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FI
EP0794427
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0794427
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP0794610
CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
GB
EP0794610
CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
GB
EP0795747
NEW GEOMETRY FOR ALOW RESISTAN T HEATER
FREESCALE SEMICONDUCTOR, INC.
FR
EP0798554
SENSOR AND METHOD OF FABRICATI ON
FREESCALE SEMICONDUCTOR, INC.
GB
EP0798554
SENSOR AND METHOD OF FABRICATI ON
FREESCALE SEMICONDUCTOR, INC.
FR
EP0805074
AUTOMOBILE AIRBAG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP0805074
AUTOMOBILE AIRBAG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP0806729
METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP0806729
METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP0816186
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP0816186
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP0828253
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
GB
EP0828253
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
IT
EP0828253
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
NL
EP0828253
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
FR
EP0865084
SENSOR DEVICE HAVING ESD PROTE CTION AND METHOD OF FABRICATIN G SUCH A SENSOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP0869544
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
GB
EP0869544
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
FR
EP0871214
PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0871214
PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0935836
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
FR
EP0939495
PORTABLE ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
GB
EP0939495
PORTABLE ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
FR
EP0947245
METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0947245
METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP0981742
METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES
FREESCALE SEMICONDUCTOR, INC.
FR
EP1033745
METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1033745
METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1039370
MODULO ADDRESS GENERATOR AND A METHOD FOR IMPLEMENTING MODULO ADDRESSING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1039370
MODULO ADDRESS GENERATOR AND A METHOD FOR IMPLEMENTING MODULO ADDRESSING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1050902
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1050902
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
IE
EP1050902
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
IT
EP1050902
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
NL
EP1050902
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1052765
METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1052765
METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1067674
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
GB
EP1067674
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
NL
EP1067674
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
FR
EP1122333
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
GB
EP1122333
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
IT
EP1122333
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
FR
EP1130518
SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF
FREESCALE SEMICONDUCTOR, INC.
GB
EP1130518
SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF
FREESCALE SEMICONDUCTOR, INC.
FR
EP1160968
METHOD AND APPARATUS FOR TRANSMITTING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
GB
EP1160968
METHOD AND APPARATUS FOR TRANSMITTING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
FR
EP1235398
CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS.
FREESCALE SEMICONDUCTOR, INC.
GB
EP1235398
CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS.
FREESCALE SEMICONDUCTOR, INC.
FR
EP1273036
METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IT
EP1273036
METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
EP1277236
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1277236
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1344035
INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1344035
INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1351286
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1351286
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
FR
EP1354227
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP1354227
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP1365515
ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
GB
EP1365515
ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
FR
EP1367615
MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1367615
MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1376962
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1376962
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.
FR
EP1388167
METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1402340
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
GB
EP1402340
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
FR
EP1415388
ODD HARMONICS REDUCTION OF PHASE ANGLE CONTROLLED LOADS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1418674
CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1418674
CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1468486
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1468486
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1473837
METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
GB
EP1473837
METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
FR
EP1480342
ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1480342
ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1487114
KEYPAD SIGNAL INPUT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1487114
KEYPAD SIGNAL INPUT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1492235
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1492235
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
IT
EP1492235
PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1497858
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1497858
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP1499906
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1499906
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1520182
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1520182
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1528670
TRANSCONDUCTANCE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1528670
TRANSCONDUCTANCE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1528671
POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1528671
POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.
IT
EP1528671
POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1542357
A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO
FREESCALE SEMICONDUCTOR, INC.
GB
EP1542357
A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO
FREESCALE SEMICONDUCTOR, INC.
FR
EP1551099
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1551099
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
IT
EP1551099
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1569126
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1569126
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
IT
EP1569126
UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1576610
SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
GB
EP1576610
SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
FR
EP1580637
LOW DROP-OUT DC VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1580637
LOW DROP-OUT DC VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1594253
SERIAL DATA BUS COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP1594253
SERIAL DATA BUS COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP1602532
A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1602532
A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1605360
A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1605360
A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1607869
DATA CACHE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP1607869
DATA CACHE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP1623431
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1623431
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
IT
EP1623431
NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1692770
A DECODER FOR A WIRELESS COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1692770
A DECODER FOR A WIRELESS COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP1702420
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP1702420
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP1723532
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1723532
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
IT
EP1723532
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1723673
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
GB
EP1723673
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
FR
EP1749312
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
GB
EP1749312
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
FR
EP1751762
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1751762
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1756860
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1756860
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
IT
EP1756860
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1770708
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
GB
EP1770708
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
IT
EP1770708
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
FR
EP1776715
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
GB
EP1776715
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
IT
EP1776715
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL
FREESCALE SEMICONDUCTOR, INC.
FR
EP1789876
METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION
FREESCALE SEMICONDUCTOR, INC.
GB
EP1789876
METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION
FREESCALE SEMICONDUCTOR, INC.
FR
EP1789883
A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER
FREESCALE SEMICONDUCTOR, INC.
GB
EP1789883
A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER
FREESCALE SEMICONDUCTOR, INC.
FR
EP1817595
INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1817595
INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1817596
INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1817596
INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1820031
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
GB
EP1820031
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
NL
EP1820031
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
FR
EP1820130
METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1820130
METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1829260
APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP1829260
APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP1846321
METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1846321
METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
IT
EP1846321
METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
FR
EP1849084
NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
GB
EP1849084
NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
FR
EP1864379
METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
GB
EP1864379
METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
FR
EP1867049
METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
GB
EP1867049
METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
FR
EP1867071
METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1867071
METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1875782
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1875782
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1875783
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1875783
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1894374
TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1894374
TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1899825
DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK
FREESCALE SEMICONDUCTOR, INC.
GB
EP1899825
DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK
FREESCALE SEMICONDUCTOR, INC.
FR
EP1899826
DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
GB
EP1899826
DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
FR
EP1899827
DEVICE AND METHOD FOR EXECUTING A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
GB
EP1899827
DEVICE AND METHOD FOR EXECUTING A DMA TASK
FREESCALE SEMICONDUCTOR, INC.
FR
EP1899828
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST
FREESCALE SEMICONDUCTOR, INC.
GB
EP1899828
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST
FREESCALE SEMICONDUCTOR, INC.
FR
EP1908167
COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1908167
COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.
DE
EP1910905
VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1910905
VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1910905
VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP1929391
SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1929391
SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1929403
A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING
MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP1929403
A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING
MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP1935008
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP1935008
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP1935022
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP1935022
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP1943320
METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP1943320
METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
IT
EP1943320
METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP1946449
POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1946449
POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1952568
A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
GB
EP1952568
A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
FR
EP1955493
A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
GB
EP1955493
A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES
FREESCALE SEMICONDUCTOR, INC.
DE
EP1966652
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
FR
EP1966652
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
GB
EP1966652
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
IT
EP1966652
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.
DE
EP1984467
BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1984467
BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1984467
BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS
FREESCALE SEMICONDUCTOR, INC.
IT
EP1984467
BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1985079
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON
FREESCALE SEMICONDUCTOR, INC.
GB
EP1985079
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON
FREESCALE SEMICONDUCTOR, INC.
FR
EP1989618
SOFTWARE PIPELINING
FREESCALE SEMICONDUCTOR, INC.
GB
EP1989618
SOFTWARE PIPELINING
FREESCALE SEMICONDUCTOR, INC.
FR
EP1989729
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
GB
EP1989729
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
FR
EP1999574
DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP1999574
DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2002271
APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP2002271
APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2002272
APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP2002272
APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
IT
EP2002272
APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2002445
A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP2002445
A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP2008379
ADJUSTABLE NOISE SUPPRESSION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP2008379
ADJUSTABLE NOISE SUPPRESSION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP2018615
DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA
FREESCALE SEMICONDUCTOR, INC.
GB
EP2018615
DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA
FREESCALE SEMICONDUCTOR, INC.
FR
EP2022167
AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP2022167
AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2030030
DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
GB
EP2030030
DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
FR
EP2030096
DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
GB
EP2030096
DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
FR
EP2030388
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP2030388
LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2041880
RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM
AND VEHICLE INCLUDING A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
GB
EP2041880
RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM
AND VEHICLE INCLUDING A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
FR
EP2050097
MEMORY CIRCUIT USING A REFERENCE FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
GB
EP2050097
MEMORY CIRCUIT USING A REFERENCE FOR SENSING
FREESCALE SEMICONDUCTOR, INC.
FR
EP2052270
REAL TIME CLOCK MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP2052270
REAL TIME CLOCK MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP2067164
SEMI-FLOATING ISLAND MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP2067164
SEMI-FLOATING ISLAND MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP2106553
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP2106553
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP2111584
REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
GB
EP2111584
REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
FR
EP2113087
SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
EP2113087
SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
FR
EP2132874
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES
FREESCALE SEMICONDUCTOR, INC.
GB
EP2132874
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES
FREESCALE SEMICONDUCTOR, INC.
FR
EP2135052
IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP2135052
IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2137606
METHOD AND APPARATUS FOR CONVERTING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
GB
EP2137606
METHOD AND APPARATUS FOR CONVERTING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
FR
EP2145442
METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME
FREESCALE SEMICONDUCTOR, INC.
GB
EP2145442
METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME
FREESCALE SEMICONDUCTOR, INC.
FR
EP2153328
DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
GB
EP2153328
DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
FR
EP2188967
DATA PACKET FREQUENCY
FREESCALE SEMICONDUCTOR, INC.
GB
EP2188967
DATA PACKET FREQUENCY
FREESCALE SEMICONDUCTOR, INC.
FR
EP2195843
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
GB
EP2195843
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
FR
EP2198350
MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
GB
EP2198350
MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
FR
EP2203964
POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP2203964
POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP2206151
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
GB
EP2206151
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
GB
EP2211458
CHARGE AMPLIFIER WITH DC FEEDBACK SAMPLING
FREESCALE SEMICONDUCTOR, INC.
FR
EP2229730
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
EP2229730
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
EP2250775
BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD
FREESCALE SEMICONDUCTOR, INC.
GB
EP2250775
BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD
FREESCALE SEMICONDUCTOR, INC.
FR
EP2257906
A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
GB
EP2257906
A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
FR
EP2294581
A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE
FREESCALE SEMICONDUCTOR, INC.
GB
EP2294581
A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE
FREESCALE SEMICONDUCTOR, INC.
IT
EP2294581
A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE
FREESCALE SEMICONDUCTOR, INC.
FR
EP2294832
MULTI-FREQUENCY TONE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
GB
EP2294832
MULTI-FREQUENCY TONE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
FR
EP2359538
A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
GB
EP2359538
A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
FR
EP2391898
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
GB
EP2391898
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
FR
EP2415217
RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
EP2415217
RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
FR
EP2416248
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.
GB
EP2416248
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.
FR
EP2456070
DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
GB
EP2456070
DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
FR
FR9602669
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
FR9603216
NEW GEOMETRY FOR ALOW RESISTAN T HEATER
FREESCALE SEMICONDUCTOR, INC.
FR
FR9705762
METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES
FREESCALE SEMICONDUCTOR, INC.
FR
FR9708005
SENSOR DEVICE AND METHOD FOR F ORMING A SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
FR
FR9710942
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
FR
FR9806021
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
GB
GB2389433
BIT EXACTNESS SUPPORT IN DUAL-MAC ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
GB
GB2391337
INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS
FREESCALE SEMICONDUCTOR, INC.
GB
GB2403082
ARRANGEMENT AND METHOD FOR DIGITAL DELAY LINE
FREESCALE SEMICONDUCTOR, INC.
GB
GB2403106
ARRANGEMENT AND METHOD FOR ITERATIVE DECODING
FREESCALE SEMICONDUCTOR, INC.
GB
GB2406984
METHOD AND ARRANGEMENT FOR I-Q BALANCING AND RADIO RECEIVER INCORPORATING SAME
FREESCALE SEMICONDUCTOR, INC.
GB
GB2408356
METHOD AND DEVICE FOR REGULATING A VOLTAGE SUPPLY TO A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
GB
GB2408398
CALIBRATION DEVICE FOR A PHASED LOCKED LOOP SYNTHESISER
FREESCALE SEMICONDUCTOR, INC.
HK
HK1018123
METHOD AND APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PARTICLE DETECTION
FREESCALE SEMICONDUCTOR, INC.
HK
HK1019819
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
HK
HK1021210
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
HK
HK1024110
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
I221968
SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES
FREESCALE SEMICONDUCTOR, INC.
TW
I225270
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I225434
ANTI-SCAVENGING SOLDERS FOR SILVER METALLIZATION AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
I225662
METHOD OF FORMING STRUCTURES ON A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
TW
I226696
METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I227498
ELECTRONIC CONTROL APPARATUS
FREESCALE SEMICONDUCTOR, INC.
TW
I228207
METHOD OF FORMING A RIM PHASE SHIFTING MASK AND USING THE RIM PHASE SHIFTING
MASK TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I228265
LASER CLEANING PROCESS FOR SEM ICONDUCTOR MATERIAL AND THE LIKE
FREESCALE SEMICONDUCTOR, INC.
TW
I229269
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
TW
I229345
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I231529
METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I233174
TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE TEMPERATURE OF A
SUBSTANTIALLY FLAT OBJECT
FREESCALE SEMICONDUCTOR, INC.
TW
I235491
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I235912
PERFORMANCE MONITOR SYSTEM AND METHOD SUITABLE FOR USE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I237878
MULTI-ROW LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
TW
I240332
HIGH DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
TW
I240358
SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I240484
CIRCUITRY FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING
AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I246731
WIREBONDING INSULATED WIRE
FREESCALE SEMICONDUCTOR, INC.
TW
I247568
LOW PROFILE INTEGRATED MODULE INTERCONNECTS AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
TW
I250745
SELF-ROUTING, STAR-COUPLER-BASED COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
TW
I251345
TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I255020
STACKED DIE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I255525
METHOD OF BONDING AND TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I256189
SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I256720
SEMICONDUCTOR WAFER INDENTIFICATION
FREESCALE SEMICONDUCTOR, INC.
TW
I257171
MEMORY WITH CHARGE STORAGE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
TW
I257658
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I260076
SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING
FREESCALE SEMICONDUCTOR, INC.
TW
I261906
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I261917
NON-VOLATILE MEMORY DEVICE WITH IMPROVED DATA RETENTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I262560
METHOD OF FORMING A VERTICAL DOUBLE GATE SEMICONDUCTOR DEVICE AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I263289
PROCESS AND APPARATUS FOR DISENGAGING SEMICONDUCTOR DIE FROM AN ADHESIVE FILM
FREESCALE SEMICONDUCTOR, INC.
TW
I264076
METHOD FOR PROCESSING MULTIPLE SEMICONDUCTOR DEVICES FOR TEST
FREESCALE SEMICONDUCTOR, INC.
TW
I265584
METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I266364
BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I266402
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I270170
METHOD OF FORMING A SEMICONDUCTOR DEVICE IN A SEMICONDUCTOR LAYER AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I270768
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
TW
I271978
SYSTEM FOR PROVIDING A CALIBRATED CLOCK AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I274400
METHOD OF FABRICATING A TIERED STRUCTURE USING A MULTI-LAYERED RESIST STACK AND
USE
FREESCALE SEMICONDUCTOR, INC.
TW
I274406
DUAL GAUGE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
TW
I274470
APPARATUS AND METHOD FOR DIGITAL CONTROL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
TW
I276306
LOW POWER CYCLIC A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
TW
I278918
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
TW
I279869
NEW UNDER BUMP METALLURGY STRUCTURAL DESIGN FOR HIGH RELIABILITY BUMPED PACKAGES
FREESCALE SEMICONDUCTOR, INC.
TW
I280643
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I281982
TONE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I282161
ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
I282992
CONDUCTIVE PASTE AND SEMICONDU CTOR COMPONENT HAVING CONDUCTI VE BUMMPS MADE
FROM THE CONDUC TIVE PASTE
FREESCALE SEMICONDUCTOR, INC.
TW
I283029
INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I284451
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
TW
I286802
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.
TW
I287709
METHOD AND ARRANGEMENT FOR VIRTUAL DIRECT MEMORY ACCESS
FREESCALE SEMICONDUCTOR, INC.
TW
I287864
THREE DIMENSIONAL PACKAGE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I288970
METHOD OF MAKING REINFORCED SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I289985
COMMUNICATION NETWORK AND ARRANGEMENT FOR USE THEREIN
FREESCALE SEMICONDUCTOR, INC.
TW
I293493
MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I294223
CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS
FREESCALE SEMICONDUCTOR, INC.
TW
I299870
METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM
FREESCALE SEMICONDUCTOR, INC.
TW
I299871
SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
TW
I300982
SEMICONDUCTOR APPARATUS
FREESCALE SEMICONDUCTOR, INC.
TW
I301234
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I301272
METHOD AND APPARATUS FOR SOFT DEFECT DETECTION IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
I301278
THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
I301292
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
TW
I303873
METHOD OF MAKING STACKED DIE PACAKGE
FREESCALE SEMICONDUCTOR, INC.
TW
I305676
DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I307155
TRANSIENT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I307533
METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.
TW
I309087
SEMICONDUCTOR DEVICE STRUCTURES WHICH UTILIZE METAL SULFIDES
FREESCALE SEMICONDUCTOR, INC.
TW
I309789
METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA
FREESCALE SEMICONDUCTOR, INC.
TW
I311510
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.
TW
I311813
FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I312180
SOI POLYSILICON TRENCH REFILL PERIMETER OXIDE ANCHOR SCHEME
FREESCALE SEMICONDUCTOR, INC.
TW
I312517
SELF-REPAIR OF MEMORY ARRAYS USING PREALLOCATED REDUNDANCY (PAR) ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I312909
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A TRANSMISSION MASK WITH A
CARBON LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
I313123
INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I313498
WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I313822
METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
I313921
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I313929
SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I317205
TAPERED CONSTANT "R" NETWORK FOR USE IN DISTRIBUTED AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
TW
I317541
PACKAGED IC USING INSULATED WIRE
FREESCALE SEMICONDUCTOR, INC.
TW
I319270
COMMUNICATION SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I319621
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
I320955
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I321257
OPTICAL TO RADIO FREQUENCY DETECTOR
FREESCALE SEMICONDUCTOR, INC.
TW
I321321
VARIABLE REFRESH CONTROL FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
I321322
STORAGE CIRCUIT HAVING SINGLE-ENDED WRITE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
TW
I321834
MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I322498
NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
I322501
LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP
FREESCALE SEMICONDUCTOR, INC.
TW
I322562
OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS
FREESCALE SEMICONDUCTOR, INC.
TW
I322578
FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
TW
I323847
DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I324259
METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I324378
METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH REDUCED MOISTURE SENSITIVITY
FREESCALE SEMICONDUCTOR, INC.
TW
I325155
METAL REDUCTION IN WAFER SCRIBE AREA
FREESCALE SEMICONDUCTOR, INC.
TW
I325169
MULTI-ROW LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.
TW
I325626
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I326473
MOUNTING SURFACES FOR ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
TW
I327690
CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I327848
TRANSMITTER FOR A CONTROLLED-SHAPE SWITCHED SIGNAL ON A COMMUNICATION LINE
FREESCALE SEMICONDUCTOR, INC.
TW
I329350
CAPACITOR ATTACHMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
I329354
MULTI-DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I329359
METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE WITH AN AIR GAP FORMED USING A
PHOTOSENSITIVE MATERIAL
FREESCALE SEMICONDUCTOR, INC.
TW
I329887
METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.
TW
I330365
MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I330455
LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I330876
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
I330895
SEMICONDUCTOR ALIGNMENT AID
FREESCALE SEMICONDUCTOR, INC.
TW
I331276
LOW VOLTAGE DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I332373
METHOD FOR FABRICATING A PCB
FREESCALE SEMICONDUCTOR, INC.
TW
I333212
VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
I333260
ENHANCMENT MODE METAL-OXIDE-SEMICONDUCTOR FIELD EFFECT TRANSISTOR AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I334634
AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD
FREESCALE SEMICONDUCTOR, INC.
TW
I334702
RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I335139
DIGITAL CLOCK FREQUENCY MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.
TW
I336106
SEMICONDUCTOR FABRICATION METHOD FOR MAKING SMALL FEATURES
FREESCALE SEMICONDUCTOR, INC.
TW
I336185
METHOD AND APPARATUS FOR SHARED PROCESSING A PLURALITY OF SIGNALS
FREESCALE SEMICONDUCTOR, INC.
TW
I336476
STORAGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I337377
METHOD FOR FABRICATING DUAL-METAL GATE DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I337384
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS
FREESCALE SEMICONDUCTOR, INC.
TW
I337394
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
TW
I337773
INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.
TW
I337780
METHOD OF ADDING MASS TO MEMS STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
TW
I338835
METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG
FREESCALE SEMICONDUCTOR, INC.
TW
I338940
SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING
FREESCALE SEMICONDUCTOR, INC.
TW
I339423
MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I339425
THIN GAAS WITH COPPER BACK-METAL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I340442
FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK
FREESCALE SEMICONDUCTOR, INC.
TW
I340443
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I340989
METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK
FREESCALE SEMICONDUCTOR, INC.
TW
I341964
CIRCUIT VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
TW
I342044
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
TW
I342623
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I344185
METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
I344191
SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE SIDES AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I344688
MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I345165
METHOD AND SYSTEM FOR DIRECT ACCESS TO A NON-MEMORY MAPPED DEVICE MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
I345710
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I348217
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I348278
CAPACITIVE CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
TW
I348768
FLIPCHIP QFN PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I349317
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I349367
SEMICONDUCTOR DEVICE AND MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I349985
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I350000
CONFINED SPACERS FOR DOUBLE GATE TRANSISTOR SEMICONDUCTOR FABRICATION PROCESS
FREESCALE SEMICONDUCTOR, INC.
TW
I351081
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I352293
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I353010
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT
FREESCALE SEMICONDUCTOR, INC.
TW
I353018
MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES
FREESCALE SEMICONDUCTOR, INC.
TW
I353600
DECOUPLING TECHNIQUE FOR OPTICAL DISK DRIVE OPTICAL PICKUP UNITS
FREESCALE SEMICONDUCTOR, INC.
TW
I354346
INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING
FREESCALE SEMICONDUCTOR, INC.
TW
I354362
SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN
FREESCALE SEMICONDUCTOR, INC.
TW
I356491
SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I356598
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I358080
METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
TW
I358389
MICROELECTROMECHANICAL (MEM) DEVICE INCLUDING A SPRING RELEASE BRIDGE AND METHOD
OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I358633
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I358636
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
TW
I358644
METHOD AND APPARATUS FOR REDUCING INTERRUPT LATENCY BY DYNAMIC BUFFER SIZING
FREESCALE SEMICONDUCTOR, INC.
TW
I358662
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
TW
I358663
METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER
FREESCALE SEMICONDUCTOR, INC.
TW
I358835
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
I358901
CIRCUIT AND METHOD FOR DETERMINING OPTIMAL POWER AND FREQUENCY METRICS OF AN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I359464
SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND
METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I360818
NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I360863
TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I360978
NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING
FREESCALE SEMICONDUCTOR, INC.
TW
I360991
METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
TW
I361453
SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION
FREESCALE SEMICONDUCTOR, INC.
TW
I361489
TRANSISTOR WITH INDEPENDENT GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
TW
I362073
HIGH K DIELECTRIC FILM
FREESCALE SEMICONDUCTOR, INC.
TW
I364057
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I364813
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.
TW
I365529
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I366899
SCRIBE STREET STRUCTURE FOR BACKEND INTERCONNECT SEMICONDUCTOR WAFER INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
TW
I366984
METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I367520
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS
FREESCALE SEMICONDUCTOR, INC.
TW
I367543
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I367630
LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
TW
I368227
INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I369684
LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING
FREESCALE SEMICONDUCTOR, INC.
TW
I370520
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY
FREESCALE SEMICONDUCTOR, INC.
TW
I371087
GRADED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
I371092
THERMALLY ENHANCED MOLDED PACKAGE FOR SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
TW
I372470
SCHOTTKY DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I374357
MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
TW
I374572
MULTYLAYER CAVITY SLOT ANTENNA
FREESCALE SEMICONDUCTOR, INC.
TW
I375158
LAYOUT MODIFICATION USING MULTILAYER-BASED CONSTRAINTS
FREESCALE SEMICONDUCTOR, INC.
TW
I375303
METHOD OF DISCHARGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I375318
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I375328
HIGH VOLTAGE FIELD EFFECT DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
I376776
WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I377169
Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA
FREESCALE SEMICONDUCTOR, INC.
TW
I377615
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I377625
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING
FREESCALE SEMICONDUCTOR, INC.
TW
I377626
SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
I377634
RADIO FREQUENCY CIRCUIT WITH INTEGRATED ON-CHIP RADIO FREQUENCY SIGNAL COUPLER
FREESCALE SEMICONDUCTOR, INC.
TW
I377649
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I378622
I/O CELL ESD SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I379340
ISOLATION TRENCH
FREESCALE SEMICONDUCTOR, INC.
TW
I379570
METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I380374
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER
FREESCALE SEMICONDUCTOR, INC.
TW
I380549
APPARATUS, MOBILE DEVICE AND METHOD FOR HIGH SPEED VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.
TW
I380578
MULTIPLE REFERENCE CLOCK SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
TW
I382449
SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL OXIDE GATE
DIELECTRIC WITH SINGLE METAL GATE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
TW
I383431
METHOD FOR FORMING A PHOTORESIST PATTERN
FREESCALE SEMICONDUCTOR, INC.
TW
I383584
METHOD OF COMPENSATING PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN
THE SAME PACKAGE, PACKAGED ELECTRONIC DEVICE, RF AMPLIFIER, AND MICROWAVE
AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
TW
I384527
DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
I385733
METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
TW
I387008
SEMICONDUCTOR FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING
FREESCALE SEMICONDUCTOR, INC.
TW
I387848
TEMPLATE LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I388010
TREATMENT SOLUTION AND METHOD OF APPLYING A PASSIVATING LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
I388053
THIN-FILM CAPACITOR WITH A FIELD MODIFICATION LAYER AND METHODS FOR FORMING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I389200
METHOD OF FORMING AN INTERLAYER DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
TW
I389221
DIE ENCAPSULATION USING A POROUS CARRIER
FREESCALE SEMICONDUCTOR, INC.
TW
I389222
IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I389226
METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.
TW
I389258
METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I389281
METHOD OF FORMING FLIP-CHIP BUMP CARRIER TYPE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I389297
MIM CAPACITOR IN A SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I389311
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I389313
TRANSITIONAL DIELECTRIC LAYER TO IMPROVE RELIABILITY AND PERFORMANCE OF HIGH
DIELECTRIC CONSTANT TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
TW
I390674
SOURCE SIDE INJECTION STORAGE DEVICE WITH CONTROL GATES ADJACENT TO SHARED
SOURCE/DRAIN AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I390705
ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES
FREESCALE SEMICONDUCTOR, INC.
TW
I390710
SPLIT GATE MEMORY CELL IN A FINFET
FREESCALE SEMICONDUCTOR, INC.
TW
I390726
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
I390736
ELECTRONIC DEVICE INCLUDING SEMICONDUCTOR ISLANDS OF DIFFERENT THICKNESSES OVER
AN INSULATING LAYER AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
I391993
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
I392032
METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
TW
I393176
IDEA FOR FORMING FUSI GATE WITH HIGH GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
TW
I393190
SEMICONDUCTOR DEVICES AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
TW
I393228
FLIP CHIP AND WIRE BOND SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
I393255
LDMOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
TW
I394233
SEMICONDUCTOR DEVICE AND METHOD FOR REGIONAL STRESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
TW
I394237
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I394283
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I395257
WIDE AND NARROW TRENCH INFORMATION IN HIGH ASPECT RATIO MEMS
FREESCALE SEMICONDUCTOR, INC.
TW
I395297
SOURCE SIDE INJECTION STORAGE DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I395329
COMPLEMENTARY METAL-OXIDE SEMICONDUCTOR FIELD EFFECT TRANSISTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I396238
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I396257
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
TW
I396277
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND AN OPTICAL DEVICE AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I397128
METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
TW
I397129
A METHOD OF MAKING A METAL GATE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I397132
FABRICATION OF THREE DIMENSIONAL INTEGRATED CIRCUIT EMPLOYING MULTIPLE DIE
PANELS
FREESCALE SEMICONDUCTOR, INC.
TW
I397961
PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING A FIN-TYPE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I399536
PROCESS FOR TESTING A REGION FOR AN ANALYTE AND A PROCESS FOR FORMING AN
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I399793
SUBSTRATE CONTACT FOR A CAPPED MEMS AND METHOD OF MAKING THE SUBSTRATE CONTACT
AT THE WAFER LEVEL
FREESCALE SEMICONDUCTOR, INC.
TW
I399794
PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A
METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
I399797
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I399807
METHOD FOR CLEANING A SEMICONDUCTOR STRUCTURE AND CHEMISTRY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I399847
TUNABLE ANTIFUSE ELEMENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
TW
I400773
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
I401789
METHOD AND APPARATUS FOR FORMING A NOBLE METAL LAYER NOTABLY ON INLAID METAL
FEATURES
FREESCALE SEMICONDUCTOR, INC.
TW
I402674
APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH
BURSTS
FREESCALE SEMICONDUCTOR, INC.
TW
I402888
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
I402891
METHOD OF DISTANCING A BUBBLE AND BUBBLE DISPLACEMENT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
TW
I402892
METHOD OF PATTERNING A LAYER USING A PELLICLE
FREESCALE SEMICONDUCTOR, INC.
TW
I402942
MEMORY WITH RECESSED DEVICES
FREESCALE SEMICONDUCTOR, INC.
TW
I402943
SOI ACTIVE-LAYER WITH DIFFERENT SURFACE ORIENTATION
FREESCALE SEMICONDUCTOR, INC.
TW
I402960
GROUND SHIELDS FOR SEMICONDUCTORS
FREESCALE SEMICONDUCTOR, INC.
TW
I402986
RECESSED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
I403744
METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
I404087
BALUN SIGNAL TRANSFORMER AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
I404132
PLATEN ENDPOINT WINDOW WITH PRESSURE RELIEF
FREESCALE SEMICONDUCTOR, INC.
TW
I404172
ELECTRONIC DEVICE INCLUDING GATE LINES, BIT LINES, OR A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I404206
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I406409
TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE
IN A WIDTH DIRECTION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
I406422
METHODS FOR PROGRAMMING A FLOATING BODY NONVOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
I406554
CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.
TW
I407492
NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
I407514
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-110552-A
DC OFFSET REDUCTION IN A ZERO-IF TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.
MY
MY-110645-A
A SEMICONDUCTOR DEVICE HAVING NO DIE SUPPORTING SURFACE AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-111907-A
METHOD FOR PLATING USING NESTE D PLATING BUSES AND SEMICONDUC TOR DEVICE HAVING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-111992-A
INTERLOCKING AND INVERTIBLE SE MICONDUCTOR DEVICE TRAY AND TE ST CONTACTOR
MATING THERETO
FREESCALE SEMICONDUCTOR, INC.
MY
MY-112223-A
LEADFRAME STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-112466-A
BUMPED SEMICONDUCTOR DEVICE AN D METHOD FOR PROBING THE SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-113012-A
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-113129-A
SEMICONDUCTOR DEVICE HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND
METHOD FOR ITS FA BRICATION
FREESCALE SEMICONDUCTOR, INC.
MY
MY-117410-A
ELECTRONIC COMPONENT ASSEMBLY HAVING AN ENCAPSULATION MATERIAL AND METHOD OF
FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-118387-A
METHOD FOR TESTING ELECTRONIC DEVICES ATTACHED TO A LEADFRAM E
FREESCALE SEMICONDUCTOR, INC.
MY
MY-118958-A
METHOD OF MANUFACTURING ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
MY
MY-119257-A
ELECTRONIC COMPONENT PACKAGING STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-119300-A
METHOD OF PACKAGING A SEMICONDUCTOR DIE AND A LEADFRAME STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
MY
MY-119490-A
FEED-IN APPARATUS IN A ROTARY TRIM AND FORM
FREESCALE SEMICONDUCTOR, INC.
MY
MY-119990-A
MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-120808-A
METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT
FREESCALE SEMICONDUCTOR, INC.
MY
MY-121274-A
A METHOD AND APPARATUS FOR ATT ACHING LEADS TO A PRINTED CIRC UIT BOARD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-121564-A
LOADING APPARATUS IN A ROTARY TRIM AND FORM
FREESCALE SEMICONDUCTOR, INC.
MY
MY-121948-A
ROTARY TRIM AND FORM
FREESCALE SEMICONDUCTOR, INC.
MY
MY-122100-A
PACKAGING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-122776-A
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-123164-A
SURFACE MOUNTABLE FLEXIBLE INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.
MY
MY-123187-A
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-123665-A
ROUNDED EXTENDED CORNER BOAT
FREESCALE SEMICONDUCTOR, INC.
MY
MY-123854-A
A METHOD AND AN APPARATUS FOR FORMING SEMICONDUCTOR PACKAGES ON A LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-124447-A
METHOD AND APPARATUS FOR MOUNT ING A SEMICONDUCTOR WAFER ON A FILM RING
FREESCALE SEMICONDUCTOR, INC.
MY
MY-125701-A
A METHOD OF SURFACE MOUNTING AN ELECTRICAL COMPONENT ON A PRINTED CIRCUIT BOARD
AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
MY
MY-125704-A
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-126026-A
METHOD AND APPARATUS FOR EXTEN DING FATIGUE LIFE OF SOLDER JO INTS IN A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-126325-A
A METHOD FOR MANUFACTURING A LOW DIELECTRIC CONSTANT INTERLEVEL INTEGRATED
CIRCUIT STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-126386-A
METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-126496-A
WIRE BONDING SUPPORT STRUCTURE AND METHOD FOR COUPLING A SEM ICONDUCTOR CHIP TO
A LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-126502-A
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
MY
MY-127428-A
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
MY
MY-129101-A
METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
MY
MY-131124-A
WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-131407-A
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-132041-A
SWITCH ASSEMBLY AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-135366-A
DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS
FREESCALE SEMICONDUCTOR, INC.
MY
MY-136179-A
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
MY
MY-136290-A
FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK
FREESCALE SEMICONDUCTOR, INC.
MY
MY-137055-A
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.
MY
MY-137077-A
LOW-PRESSURE LAMINATED CERAMIC DEVICES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-137390-A
AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-138000-A
METHOD OF FORMING A SUBSTRATELESS SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-139006-A
LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
MY
MY-139152-A
METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-139795-A
LEADFRAME FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-140584-A
SEMICONDUCTOR DEVICE WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
MY
MY-146062-A
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-146202-A
MOUNTING SURFACES FOR ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.
MY
MY-146897-A
POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MY
MY-147815-A
UNDERFILL DISPENSING FOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-070383
METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-070433
METHOD AND APPARATUS FOR TESTI NG A STATIC RAM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-070648
CONFIGURABLE LOGIC ARRAY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-074585
EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-075183
METHOD FOR CHEMICAL MECHANICAL POLISHING A SEMICONDUCTOR DEV ICE USING SLURRY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-076276
BUMPED SEMICONDUCTOR DEVICE AN D METHOD FOR PROBING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-076476
PROCESS FOR POLISHING AND ANAL YZING A LAYER OVER A PATTERNED SEMICONDUCTOR
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-078500
SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A
PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-078800
MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-080666
SEMICONDUCTOR DEVICE HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND
METHOD FOR ITS FA BRICATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-081825
METHOD FOR FORMING A DIELECTRI C HAVING IMPROVED PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-082173
SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R FORMING THE
DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-082451
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-084726
METHOD AND APPARATUS FOR IMPRO VING UTILIZATION OF LIMITED RE SOURCES
FREESCALE SEMICONDUCTOR, INC.
TW
NI-084954
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-085624
CONDUCTIVE INTERCONNECT STRUCT URE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-085748
FET WITH STABLE THRESHOLD VOLT AGE AND METHOD OF MANUFACTURIN G THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-086947
NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN
FREESCALE SEMICONDUCTOR, INC.
TW
NI-087345
METHOD AND SYSTEM FOR PERFORMI NG A CONVOLUTION OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI087346
INTEGRATED CIRCUIT INPUT-OUTPU T PROCESSOR HAVING IMPROVED TI MER CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-089869
SYSTEM FOR DATA SYNCHRONIZATIO N
FREESCALE SEMICONDUCTOR, INC.
TW
NI-089916
METHOD FOR MAKING A MOISTURE R ESISTANT SEMICONDUCTOR DEVICE HAVING AN ORGANIC
SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-090456
SWITCHABLE LENS/DIFFUSER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-092121
METHOD AND APPARATUS FOR ACCES SING A REGISTER IN A DATA PROC ESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-092178
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-092500
METHOD AND APPARATUS FOR PROVI DING ERASING AND PROGRAMMING P ROTECTION FOR
ELECTRICALLY ERA SABLE PROGRAMMABLE READ ONLY M EMORY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-092946
METHOD FOR REDUCING POWER CONS UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A
LIQUID CRYSTA L DISPLAY SCREEN
FREESCALE SEMICONDUCTOR, INC.
TW
NI-093230
INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N
FREESCALE SEMICONDUCTOR, INC.
TW
NI-094302
DYNAMIC MEMORY DEVICE WITH REF RESH METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-094771
LED DISPLAY PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-094822
METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-094969
LOW VOLTAGE REFERENCE CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-095409
INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-095799
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-097741
METHOD OF FORMING A SEMICONDUC TOR METALLIZATION SYSTEM AND S TRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-097886
METHOD FOR MAKING SEMICONDUCTO R DEVICES HAVING ELECTROPLATED LEADS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-098348
CIRCUIT AND METHOD OF COMPENSA TING FOR MEMBRANE STRESS IN A SENSOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-098625
DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARA LLEL INPUT/OUTPUT
PORT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-099008
NON-BREAKDOWN TRIGGERED ELECTR OSTATIC DISCHARGE PROTECTION C IRCUIT FOR AN
INTEGRATED CIRCU IT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-099089
METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-099377
DATA PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-099406
METHOD AND APPARATUS FOR TRANS PORTING AND USING A SEMICONDUC TOR SUBSTRATE
CARRIER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-100294
METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING ON-CHIP
VERIFICATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-100481
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE WITH AN ANTIREFLE CTIVE LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-100646
METHOD FOR GENERATING A MAPPIN G FOR AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-100956
SEMICONDUCTOR PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-102320
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-103193
METHOD FOR DESIGNING AN ARCHIT ECTURAL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-103219
SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-103221
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-103349
METHOD AND APPARATUS FOR PERFO RMING OPERATIVE TESTING ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-103633
NEW GEOMETRY FOR ALOW RESISTAN T HEATER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-105293
METHOD FOR ACCESSING MEMORY BY SPECULATIVELY ACTIVATING A CH IP SELECT SIGNAL
FREESCALE SEMICONDUCTOR, INC.
TW
NI-105796
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-105834
OPTIMIZING COMBINATIONAL CIRCU IT LAYOUT THROUGH ITERATIVE RE STRUCTURING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-105992
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE HAVING A FERROELE CTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-106386
METHOD AND APPARATUS FOR SCAN TESTING WITH EXTENDED TEST VEC TOR STORAGE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-106626
SEMICONDUCTOR DEVICE WITH ESD PROTECTION AND A PROCESS FOR F ORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-106893
A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-106921
SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-108371
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-108623
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-108663
CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-108675
GRADED-CHANEL SEMICONDUCTOR DE VICE AND METHOD OF MANUFACTURI NG THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-109432
METHOD FOR REDUCING PARTICLES DEPOSITED ONTO A SEMICONDUCTOR WAFER DURING PLASMA
PROCESSIN G
FREESCALE SEMICONDUCTOR, INC.
TW
NI-109597
PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-109981
PROTECTION CIRCUIT AND A CIRCUIT FOR A SEMICONDUCTOR-ON-INSULATOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-110013
CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-110580
UNIVERSAL TRANSPORT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-110708
PROCESS FOR POLISHING DISSIMILAR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-110733
A CHEMICAL MECHANICAL POLISHING SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-110815
SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-112287
CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-112418
METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-112457
INTEGRATED CIRCUIT MEMORY WITH MULTIPLEXED REDUNDANT COLUMN DATA PATH
FREESCALE SEMICONDUCTOR, INC.
TW
NI-112483
METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTING AN ELECTRI C MOTOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-112719
METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-112867
VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-113329
NEURAL NETWORK UTILIZING LOGAR ITHMIC FUNCTION AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-113676
CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-113818
METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING A WATER RI NSE TO PREVENT
PARTICLE CONTAM INATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-114688
PACKAGING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-115008
METHOD OF FORMING A SEMICONDUC TOR DEVICE HAVING DUAL INLAID STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-115595
POINT OF USE DILUTION TOOL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-116158
LNS-BASED COMPUTER PROCESSOR A ND METHOD OF USE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-116289
SENSE AMPLIFIER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-116916
SEMICONDUCTOR PACKAGE BOND POST CONFIGURATION AND METHOD OF MANUFACTURING
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-117457
REFERENCE CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-118218
SEMICONDUCTOR DEVICE MEMORY CELL, AND PROCESSES FOR FORMING THEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-119203
INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-119819
CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-120195
METHOD OF FORMING A SEMICONDUC TOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-120830
WIRE BONDING SUPPORT STRUCTURE AND METHOD FOR COUPLING A SEM ICONDUCTOR CHIP TO
A LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-121412
INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-121466
MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-121488
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-121732
METHOD OF PROBING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-122644
SEMICONDUCTOR DEVICE HAVING MULTIPLE OVERLAPPING ROWS OF BOND PADS WITH
CONDUCTIVE INTERCONNECTS AND METHOD OF PAD PLACE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-123415
METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-123878
ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-124296
DUAL BAND MOBILE PHONE HANDSET
FREESCALE SEMICONDUCTOR, INC.
TW
NI-125600
METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-125837
METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-126120
RADIO WITH HALTING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-126424
SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE
PROTECTION AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-126721
SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-127236
METHOD AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-127542
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-128118
SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-129129
METHOD FOR FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-130162
A CIRCUIT AND METHOD FOR RETAINING DATA IN DRAM IN A PORTABLE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-130800
CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-132089
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-132575
PROCESS FOR FORMING A CONDUCTI VE STRUCTURE AND A SEMICONDUCT OR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-133678
MULTI-WAY CACHE APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-133740
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-135073
DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-135166
CLOCK RECOVERY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-136364
FAST START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-137073
COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT DATA TYPES TO
IMPROVE S OFTWARE EMULATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-137854
ARRANGEMENT FOR ENCRYPTION DEC RYPTION OF DATA AND DATA CARRI ER INCORPORATING
SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-138887
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-138939
SENSING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-139705
A MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-139943
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-140216
CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
TW
NI-141126
METHOD FOR FABRICATING A SEMIC ONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
TW
NI-141399
SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-142099
INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-142131
INTEGRATED CIRCUIT HAVING STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-142884
METHOD FOR FORMING A SEMICONDU CTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-142888
CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-144648
METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-145289
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
TW
NI-145744
DIGITAL COMMUNICATONS PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-146448
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-146581
METHOD FOR PROCESSING A SEMICO NDUCTOR SUBSTRATE HAVING A COP PER SURFACE
DISPOSED THEREON A ND STRUCTURE FORMED
FREESCALE SEMICONDUCTOR, INC.
TW
NI-147768
SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE EARTH METAL SILICON
NITRIDE/OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
TW
NI-147847
SEMICONDUCTOR DEVICE MEMORY CELL AND METHOD FOR SELECTIVELY ERASING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-148695
METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-148866
MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-148882
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-148958
A SIGNAL PROCESSING CIRCUI
FREESCALE SEMICONDUCTOR, INC.
TW
NI-151023
METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
TW
NI-151294
INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.
TW
NI-152854
MECHANICALLY ROBUST PAD INTERFACE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-152869
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-152908
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-152921
SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-153338
LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-153383
SEMICONDUCTOR STURCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-153858
REAL-TIME PROCESSOR DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-155663
MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH SELECTIVE ENCAPSULATION AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-156107
METHOD OF OPERATING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-156701
SEMICONDUCTOR DEVICE AND METHO D OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-157025
METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-158223
MEMORY CELL, METHOD OF FORMATION, AND OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-158596
COMMUNICATING DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-158692
METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR OCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-158792
HYBRID SEMICONDUCTOR STRUCTURE AND DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-159344
SELF CALIBRATING VCO CORRECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-159393
SEMICONDUCTOR STURCTURE, SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE, INTEGRATED
CIRCUIT, AND PROCESS FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-159780
DATA PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING GROUPING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-160662
CIRCUIT FOR RF BUFFER AND METH OD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-161852
METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET
FREESCALE SEMICONDUCTOR, INC.
TW
NI-163252
SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-163317
SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTSS AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-163677
METHOD OF MANUFACTURING ELECTRONIC COMPONENTS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-164050
PEAK PROGRAM CURRENT REDUCTION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-164263
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-164375
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-164833
PRECURSORS FOR INCORPORATING NITROGEN INTO A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-165130
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-165135
METHOD FOR FORMING AN ELECTRICALLY CONDUCTIVE INTERCONNECTION BETWEEN TWO
SEMICONDUCTOR LAYERS, AND MULTILAYER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-165165
SEMICONDUCTOR STRUCTURE HAVING HIGH DIELECTRIC CONSTANT MATERIAL
FREESCALE SEMICONDUCTOR, INC.
TW
NI-165380
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-165498
MICROELECTRONIC PIEZOELECTRIC STRUCTURE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-165842
METHOD FOR FORMING A SEMICONDU CTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-166226
MOCVD-GROWN EMODE HIGFET BUFFER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-166609
METHOD OF REDUCING PARTICLE SIZE AND INCREASING UNIFORMITY OF PARTICLES IN A
COLLOIDAL SUSPENSION, METHOD OF MANUFACTURING CIRCUITS, AND FILTER HAVING AN
INPUT AND AN OUTPUT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-167706
LOW NOISE AMPLIFIER HAVING BYPASS CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-168629
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-168795
SEMICONDUCTOR DEVICE ADHESIVE LAYER STRUCTURE AND PROCESS FOR FORMING STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-169132
APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-169205
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-170221
WAFER PROCESSING EQUIPMENT AND METHOD FOR PROCESSING WAFERS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-170815
METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-171846
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172262
METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172312
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172595
RADIO RECEIVER HAVING A DYNAMIC BANDWIDTH FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172642
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172666
SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172915
ACOUSTIC WAVE FILTER AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172944
WAFER CARRIER AND METHOD OF MATERIAL REMOVAL FROM A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-172989
SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
TW
NI-173117
METHOD FOR REMOVING ETCH RESIDUE RESULTING FROM A PROCESS FOR FORMING A VIA
FREESCALE SEMICONDUCTOR, INC.
TW
NI-173381
LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-173716
SEMICONDUCTOR DEVICE USING A BARRIER LAYER BETWEEN THE GATE ELECTRODE AND
SUBSTRATE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-174287
PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-174598
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-175171
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-176549
MULTI-LAYER REGISTRATION CONTROL FOR PHOTOLITHOGRAPHY PROCESSES
FREESCALE SEMICONDUCTOR, INC.
TW
NI-177137
METHOD AND APPARATUS FOR MAKING AN INTEGRATED CIRCUIT USING POLARIZATION
PROPERTIES OF LIGHT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-177785
DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-178565
A DEVICE AND METHOD FOR PERFORMING STACK POP AND PUSH OPERATIONS IN A PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
NI-178579
FILTERING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-178696
METHOD AND APPARATUS FOR MEASURING A POLISHING CONDITION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-178698
SWITCHABLE AND TUNABLE COPANAR WAVEGUIDE FILTERS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-179975
MULTILAYERED TAPERED TRANSMISSION LINE, DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-179980
LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-180559
OPTICAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-181000
INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-181004
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-181759
BONDING PAD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-183667
METHOD FOR CHEMICAL MECHANICAL POLISHING (CMP) WITH ALTERING THE CONCENTRATION
OF OXIDIZING AGENT IN SLURRY
FREESCALE SEMICONDUCTOR, INC.
TW
NI-184223
SELECTIVE METAL OXIDE REMOVAL
FREESCALE SEMICONDUCTOR, INC.
TW
NI-185009
LITHOGRAPHY METHOD FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-185878
EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-186525
AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-186739
METHOD OF PREPARING CRYSTALLIN E ALKALINE EARTH METAL OXIDES ON A SI SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-187103
PACKAGE FOR ELECTRONIC COMPONENTS AND METHOD FOR FORMING A PACKAGE FOR
ELECTRONIC COMPONENTS.
FREESCALE SEMICONDUCTOR, INC.
TW
NI-187839
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-187927
SEMICONDUCTOR DEVICE AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-188177
METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-188784
ENHANCED CERAMIC LAYERS FOR LAMINATED CERAMIC DEVICES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-188790
PROCESS FOR MAKING A MIM CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-189402
METHOD OF FORMING A PATTERN ON A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE
SHIFTING REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.
TW
NI-189406
METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
NI-190060
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-190158
STRUCTURE AND METHOD FOR FABRICATING EPITAXIAL SEMICONDUCTOR ON INSULATOR (SOI)
STRUCTURES AND DEVICES UTILIZING THE FORMATION OF A COMPLIANT SUBSTRATE FOR
MATERIALS USED TO FORM SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-190461
FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-190529
SEMICONDUCTOR DEVICE HAVING A BALL GRID ARRAY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-191727
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-191819
DATA PROCESSING SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-191828
MULTI-RATE ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-192420
METHOD AND APPARATUS FOR A CLOCK CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
NI-192594
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-193059
PROCESSOR HAVING SELECTIVE BRANCH PREDICTION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-193106
RECORDING OF RESULT INFORMATION IN A BUILT-IN SELF-TEST CIRCUIT AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-193220
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-193323
INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-193848
LOW-PRESSURE LAMINATED CERAMIC DEVICES AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
NI-195937
COMMUNICATION CONTROLLER AND METHOD OF TRANSFORMING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-197324
DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS
FREESCALE SEMICONDUCTOR, INC.
TW
NI-197367
PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-198820
VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION
FREESCALE SEMICONDUCTOR, INC.
TW
NI-199509
METHOD AND APPARATUS FOR COMBINING A WIRELESS RECEIVER AND A NON-WIRELESS
RECEIVER
FREESCALE SEMICONDUCTOR, INC.
TW
NI-199535
AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.
TW
NI-200639
SWITCH ASSEMBLY AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
NI-202306
DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH
FREESCALE SEMICONDUCTOR, INC.
TW
NI-204569
ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING
FREESCALE SEMICONDUCTOR, INC.
TW
NI-204631
METHOD OF MODIFYING THE TEMPERATURE STABILITY OF A LOW TEMPERATURE COFIRED
CERAMICS (LTCC)
FREESCALE SEMICONDUCTOR, INC.
TW
NI-204666
MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-222193
STACKED DIE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
NI-71387
DATA PROCESSOR WITH TRANSPAREN T OPERATION DURING A BACKGROUN D MODE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
NI-74861
A SEMICONDUCTOR DEVICE HAVING NO DIE SUPPORTING SURFACE AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
DE
P69404789.9
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00103662.9
INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00103663.7
METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00108203.5
METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00120186.7
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00120254.5
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00120260.X
METHOD FOR FABRICATING A SEMIC ONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00121974.X
MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00129033.9
FILTER APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00130960.9
METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00130967.6
MECHANICALLY ROBUST PAD INTERFACE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00131408.4
INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00131624.9
METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00132938.3
INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00132939.1
LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00134286.X
LOW PROFILE INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00135490.6
SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00135554.6
PEAK PROGRAM CURRENT REDUCTION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00136603.3
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00137087.1
METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00137090.1
SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00137568.7
VOLTAGE VARIABLE CAPACITOR WITH IMPROVED C-V LINEARITY
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00809472.1
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
ZL00811015.8
SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01101251.X
DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01101649.3
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01101691.4
FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01101738.4
UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01101739.2
METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01101744.9
METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01103095.X
REAL-TIME PROCESSOR DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01805820.5
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01807539.8
METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01807873.7
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01808215.7
LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01808345.5
METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01808675.6
SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01811029.0
DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01811030.4
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01811410.5
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01811420.2
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01813676.1
METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01813798.9
FREQUENCY MODULATOR USING A WAVEFORM GENERATOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01814061.0
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01814495.0
SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01815204.X
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01816323.8
SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01816363.7
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01816887.6
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01816888.4
MICROMACHINED COMPONENT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01818248.8
AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF PHOTORESIST
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01818663.7
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01819699.3
LOW PROFILE INTEGRATED MODULE INTERCONNECTS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01822934.4
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL01822989.1
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02142437.3
HIGH K DIELECTRIC FILM AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02804141.0
MULTILAYERED TAPERED TRANSMISSION LINE AND DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02805615.9
ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02806573.5
DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02806953.6
LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02809126.4
SEMICONDUCTOR DEVICE AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02809264.3
METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02809265.1
METHOD AND APPARATUS FOR A CLOCK CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02809266.X
AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02809465.4
SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02809967.2
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02810199.5
INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02812759.5
LOW LEAKAGE LOCAL OSCILLATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02814146.6
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02814531.3
SELECTIVE METAL OXIDE REMOVAL
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02817383.X
LOW POWER CYCLIC A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02817666.9
MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02817807.6
DATA PROCESSING SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02817825.4
METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02819141.2
PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02819470.5
MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02819474.8
DUAL STEERED FREQUENCY SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02821860.4
INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02822574.0
METHOD OF OPERATING A MEDIA ACCESS CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02823290.9
VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02823661.0
TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02823683.1
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02824143.6
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02824529.6
SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02826499.1
METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02826984.5
ENABLE PROPAGATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02827107.6
SYSTEM AND METHOD OF COMMUNICATION BETWEEN MULTIPLE POINT-COORDINATED WIRELESS
NETWORKS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02827246.3
METHOD OF BONDING AND TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02827378.8
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02827387.7
A CHEMISTRY FOR ETCHING QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED
BETWEEN GaAs AND InxGa(1-x) P LAYERS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02827682.5
ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL02827843.7
WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03102312.6
PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03105167.7
METHOD OF ATTACHING A DIE TO A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03155383.4
TONE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03801606.0
METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03801610.9
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03801747.4
ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03803385.2
CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03804117.0
LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03804521.4
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03804808.6
STACKED DIE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03804813.2
HIGH FREQUENCY SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03804956.2
INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03805269.5
MULTI-ROW LEADFRAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03805770.0
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03806213.5
SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03806299.2
INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03807696.9
METHOD AND ARRANGEMENT FOR VIRTUAL DIRECT MEMORY ACCESS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03809405.3
INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03809591.2
SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03809935.7
METHOD AND APPARATUS FOR SECURE SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03810166.1
MONOCRYSTALLINE OXIDE HAVING A SEMICONDUCTOR DEVICE THEREON
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03810494.6
MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03812402.5
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03812624.9
DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03814088.8
METHOD AND APPARATUS FOR SOFT DEFECT DETECTION IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03814162.0
MULTI-TIERED LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03814608.8
LOW DROP-OUT VOLTAGE REGULATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03815344.0
SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03817594.0
LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03817780.3
COMMUNICATION SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03818587.3
HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03818840.6
RADIO RECEIVER WITH VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03819789.8
CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03820615.3
DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03820973.X
OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03821451.2
SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED IN
A MACHINE VISION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03821452.0
WAFER COATING AND SINGULATION METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03822968.4
METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03822969.2
CURRENT-CARRYING ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03822971.4
FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03824003.3
NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03824015.7
METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03824279.6
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03824815.8
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03824916.2
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03825020.9
LOW VOLTAGE DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03825140.X
METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03825435.2
THIN GAAS WITH COPPER BACK-METAL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03825611.8
MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03825687.8
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL03825818.8
POWER MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL200680056096.7
IMAGE PROCESSING APPARATUS AND METHOD OF TRANSFERRING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
CN
ZL201220524796.7
SEMICONDUCTOR DEVICE PACKAGE WITH CAP ELEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL94103949.8
SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL94106509.X
SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A
PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL95105174.1
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL95106587.4
III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL95118705.8
CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.
CN
ZL95119287.6
ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T RANSFERS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL95120270.7
MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL96105117.5
METHOD FOR REDUCING POWER CONS UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A
LIQUID CRYSTA L DISPLAY SCREEN
FREESCALE SEMICONDUCTOR, INC.
CN
ZL96105466.2
MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E
FREESCALE SEMICONDUCTOR, INC.
CN
ZL96105893.5
DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARA LLEL INPUT/OUTPUT
PORT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97100387.4
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97102640.8
METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97110996.6
BIPOLAR TRANSISTOR AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97114012.X
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97115320.5
BALUN TRANSFORMER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97117646.9
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL97120501.9
METHOD FOR TRANSMITTING SIGNALS BETWEEN A MICROPORCESSOR AND AN INTERFACE
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98100996.4
PACKAGING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98103715.1
SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98105911.2
METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98106329.2
PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98108369.2
PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98115555.3
POINT OF USE DILUTION TOOL AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98116658.X
SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98118373.5
METHOD AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98118581.9
METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98120987.4
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98121455.X
METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR OCESSING IN A DATA
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98122812.7
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98123223.X
SEMICONDUCTOR DEVICE MEMORY CE LL, AND PROCESSES FOR FORMING THEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98801278.2
PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL98812928.0
SWITCHED CAPACITOR CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99101606.8
METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99104896.2
SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99105292.7
SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE
PROTECTION AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99108648.1
DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99108672.4
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99108904.9
METHOD FOR FORMING A SEMICONDU CTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99110023.9
CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99110164.2
METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99110621.0
METHOD FOR FORMING A SEMICONDU CTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99111910.X
METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99120977.X
CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC
DISCHARGES
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99123118.X
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99126715.X
A MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99806733.4
POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
CN
ZL99808006.3
DIGITAL COMMUNICATONS PROCESSOR













































Freescale Semiconductor, Inc. - Patent Applications; Foreign


Owner
Country
Application #
Description
FREESCALE SEMICONDUCTOR, INC.
BR
1020120122332
CHARGE PUMP CIRCUIT WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.
BR
1020120320304
TOUCH SENSE INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
BR
1020130023531
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
BR
1020130135666
METHODS AND STRUCTURES FOR REDUCING HEAT EXPOSURE OF THERMALLY SENSITIVE
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
BR
1020130146790
VRS INTERFACE WITH 1/T ARMING FUNCTION
FREESCALE SEMICONDUCTOR, INC.
BR
1020130221449
QUIESCENT CURRENT DETERMINATION USING IN-PACKAGE VOLTAGE MEASUREMENTS
FREESCALE SEMICONDUCTOR, INC.
BR
1120120005952
RECEIVER WITH AUTOMATIC GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
BR
1120120120921
SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT
FREESCALE SEMICONDUCTOR, INC.
BR
0917905-4
MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
BR
0918467-8
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
BR
PCT/US2009/038853
TOUCH SCREEN DETECTION AND DIAGNOSTICS
FREESCALE SEMICONDUCTOR, INC.
CN
200580025802.7
SYSTEM AND METHOD FOR THE MITIGATION OF SPECTRAL LINES IN AN ULTRAWIDE BANDWIDTH
TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
CN
200580034723.2
WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200710105012.0
LEAD FRAME FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200780006671.7
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
CN
200780007004.0
NON-VOLATILE MEMORY HAVING A MULTIPLE BLOCK ERASE MODE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780045980.5
SELECTIVE GUARDED MEMORY ACCESS ON A PER-INSTRUCTION BASIS
FREESCALE SEMICONDUCTOR, INC.
CN
200780052492.7
IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780052697.5
CIRCUIT, INTEGRATED CIRCUIT AND METHOD FOR DISSIPATING HEAT FROM AN INDUCTIVE
LOAD
FREESCALE SEMICONDUCTOR, INC.
CN
200780052758.8
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200780101320.4
MRAM TESTING
FREESCALE SEMICONDUCTOR, INC.
CN
200810144567.0
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200810168145.7
NEW GATE DRIVE METHOD FOR H BRIDGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200810173862.9
A PASSIVE CANCELLATION METHOD OF SUBSTRATE NOISE FOR BUCK CONVERTER
FREESCALE SEMICONDUCTOR, INC.
CN
200810179793.2
METHOD FOR FAST TRACKING AND JITTER IMPROVEMENT IN ASYNCHRONOUR SAMPLE RATE
CONVERSION
FREESCALE SEMICONDUCTOR, INC.
CN
200880006470.1
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200880006522.5
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200880015444.5
THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
200880106121.7
SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200880109055.9
PHASE CHANGE MEMORY STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
CN
200880130594
DIE TEMPERATURE ESTIMATOR
FREESCALE SEMICONDUCTOR, INC.
CN
200880131910.6
CHARGE AMPLIFIERS WITH DC STABILIZATION
FREESCALE SEMICONDUCTOR, INC.
CN
200880132060.1
TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN
FREESCALE SEMICONDUCTOR, INC.
CN
200910007747.9
HIGH FREQUENCY POWER SWITCHING CIRCUIT WITH ADJUSTABLE DRIVE CURRENT
FREESCALE SEMICONDUCTOR, INC.
CN
200910140565.9
LEAD FRAME FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200910142600
SUB-THRESHOLD CMOS TEMPERATURE DETECTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200910149320.2
METHOD FOR ASSEMBLING STACKABLE SEMICONDUCTOR PACKAGES
FREESCALE SEMICONDUCTOR, INC.
CN
200910159553.0
METHOD OF FORMING WIRE BONDS IN SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
200980103655.9
PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
CN
200980104243
ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200980106158.4
QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS
FREESCALE SEMICONDUCTOR, INC.
CN
200980115765.7
CACHE COHERENCY PROTOCOL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200980118853.2
CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200980120007.4
UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE ALLOCATION CACHE
MISS
FREESCALE SEMICONDUCTOR, INC.
CN
200980128467.1
SYSTEM AND METHOD FOR POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200980129456.5
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
CN
200980129750.6
SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200980130621.9
BALUN SIGNAL TRANSFORMER AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
200980131904.5
PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA
(SIMD) DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980132364.2
DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200980132486.1
DEBUG MESSAGE GENERATION USING A SELECTED ADDRESS TYPE
FREESCALE SEMICONDUCTOR, INC.
CN
200980133071.6
MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
200980134809.0
CIRCUIT AND METHOD FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING
FREESCALE SEMICONDUCTOR, INC.
CN
200980134821.1
ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
200980136772.5
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980138708.0
DATA CONVERSION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980143207.1
PERMISSIONS CHECKING FOR DATA PROCESSING INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200980143516.9
TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL DIRECTIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200980146148.3
PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200980148071.3
TOUCH SENSOR PANEL USING REGIONAL AND LOCAL ELECTRODES TO INCREASE NUMBER OF
SENSE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
CN
200980148878
RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE
FREESCALE SEMICONDUCTOR, INC.
CN
200980149473.5
ERROR DETECTION IN A MULTI-PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200980150738.3
MICROELECTROMECHANICAL DEVICE WITH ISOLATED MICROSTRUCTURES AND METHOD OF
PRODUCING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
200980151877.8
LED DRIVER WITH FEEDBACK CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
CN
200980153654.5
DETERMINING INITIAL ROTOR POSITION OF AN ALTERNATING CURRENT MOTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980154030.5
METHOD OF FORMING A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
CN
200980154760.5
SEMICONDUCTOR STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR
STRUCTURE AND A METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
200980154951.1
PACKAGE ASSEMBLY AND METHOD OF TUNING A NATURAL RESONANT FREQUENCY OF A PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200980154952.6
RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT AND METHOD FOR
SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED
FREESCALE SEMICONDUCTOR, INC.
CN
200980155477.4
RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
200980155611.0
PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.
CN
200980158627
A METHOD AND SYSTEM ARRANGED FOR FILTERING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
CN
200980159203.2
TONE RELAY SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200980159464.4
TOUCH-SCREEN INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
200980159468.2
BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200980159640.4
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
CN
200980159641.9
INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980160430.7
TRANSISTOR POWER SWITCH DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
CN
200980160433.0
DATA ADMINISTRATION UNIT, DATA ACCESS UNIT, NETWORK ELEMENT, NETWORK, AND METHOD
FOR UPDATING A DATA STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
200980160434.5
CONTROLLER SYSTEM, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980160482.4
INTEGRATED CIRCUIT COMPRISING VOLTAGE MODULATION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980160483.9
DIVERSITY ANTENNA SYSTEM AND TRANSMISSION METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200980160519.3
DUTY CYCLE CORRECTOR AND DUTY CYCLE CORRECTION METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
200980160573.8
SIGNAL PROCESSING SYSTEM, INTEGRATED CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980162321.9
CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
CN
200980162323.8
RESPONSE TO WEAROUT IN AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200980162392.9
ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS
FREESCALE SEMICONDUCTOR, INC.
CN
200980162501.7
PUMP SYSTEM AND MOTORIZED VEHICLE
FREESCALE SEMICONDUCTOR, INC.
CN
200980162502.1
VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
200980162615.1
RECEIVER AND METHOD FOR EQUALIZING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
CN
200980162659.4
BYPASS CAPACITOR CIRCUIT AND METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN
INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
CN
201010004666.6
DUAL DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201010113690.3
METHOD FOR MAKING SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201010116814.3
LEAD FRAME SHEET
FREESCALE SEMICONDUCTOR, INC.
CN
201010139991.3
METHOD FOR DETECTING AUDIO SIGNAL TRANSIENT AND TIME-SCALE MODIFICATION BASED ON
SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201010141754.0
METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH IMPROVED STANDOFF
FREESCALE SEMICONDUCTOR, INC.
CN
201010147513.7
LEAD FRAME FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201010192111.9
STEPPER MOTOR CONTROLLER AND METHOD FOR CONTROLLING THE SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201010213286.3
METHOD AND APPARATUS FOR DC-TO-DC CONVERSION
FREESCALE SEMICONDUCTOR, INC.
CN
201010213923.7
THIN SEMICONDUCTOR PACKAGE AND METHOD FOR MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201010222612.7
METHOD AND SYSTEM FOR TOUCH SENSOR INTERACE FAULT DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
201010236800.5
METHOD OF ASSEMBLING INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201010255738.4
SEMICONDUCTOR DEVICE WITH NESTED ROWS OF CONTACTS
FREESCALE SEMICONDUCTOR, INC.
CN
201010292924.5
BRACE FOR WIRE BOND
FREESCALE SEMICONDUCTOR, INC.
CN
201010297545.5
METHOD OF TESTING D/A AND A/D CONVERTERS
FREESCALE SEMICONDUCTOR, INC.
CN
201010601547.9
PRESSURE SENSOR AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201080004924.9
INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY FOR CONTROLLING A
FREQUENCY SOURCE
FREESCALE SEMICONDUCTOR, INC.
CN
201080005033.5
DUAL HIGH-K OXIDES WITH SiGe CHANNEL
FREESCALE SEMICONDUCTOR, INC.
CN
201080005182.1
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.
CN
201080005920.2
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
201080006319.5
AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS
FREESCALE SEMICONDUCTOR, INC.
CN
201080009241.2
CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING
INDEPENDENT DELAYS
FREESCALE SEMICONDUCTOR, INC.
CN
201080009454.5
ANTIFUSE
FREESCALE SEMICONDUCTOR, INC.
CN
201080012403.8
VERTICALLY INTEGRATED MEMS ACCELERATION TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
CN
201080013875.5
EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201080014168.8
PEAK DETECTION WITH DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
CN
201080014331.0
MEMORY TESTING WITH SNOOP CAPABILITIES IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201080014872.3
NEGATIVE VOLTAGE GENERATION
FREESCALE SEMICONDUCTOR, INC.
CN
201080015511.0
DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201080016069.3
THROUGH SUBSTRATE VIAS
FREESCALE SEMICONDUCTOR, INC.
CN
201080016420.9
ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG
FREESCALE SEMICONDUCTOR, INC.
CN
201080020480.8
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201080022230.8
DEVICE WITH PROXIMITY DETECTION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
CN
201080025282.0
METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.
CN
201080025392.7
PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
CN
201080031009.9
RECEIVER WITH AUTOMATIC GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
CN
201080034626.4
PULSE WIDTH MODULATION FREQUENCY CONVERSION
FREESCALE SEMICONDUCTOR, INC.
CN
201080038090.3
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
CN
201080038435.5
POWER TRANSISTOR WITH TURN OFF CONTROL AND METHOD FOR OPERATING
FREESCALE SEMICONDUCTOR, INC.
CN
201080043105.5
SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR
FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201080043119.7
CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
201080043387.9
OPERATING AN EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
201080047064.7
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
CN
201080048571.2
ONE-TIME PROGRAMMABLE MEMORY DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201080052492.9
METHODS AND APPARATUS FOR PERFORMING CAPACITIVE TOUCH SENSING AND PROXIMITY
DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
201080052594.0
SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT
FREESCALE SEMICONDUCTOR, INC.
CN
201080056932.8
ELECTRICAL COUPLING OF WAFER STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
CN
201080062117.2
CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201080062157.7
A NETWORK ELEMENT, TELECOMMUNICATION SYSTEM, INTEGRATED CIRCUIT AND A METHOD FOR
PROVIDING A TELEPHONY CONNECTION
FREESCALE SEMICONDUCTOR, INC.
CN
201080063511.8
BOND PAD WITH MULTIPLE LAYER OVER PAD METALLIZATION AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
CN
201080064048.9
DETECTOR AND METHOD FOR DETECTING AN OSCILLATORY SIGNAL AMONG NOISE
FREESCALE SEMICONDUCTOR, INC.
CN
201080065710.2
TOKEN BUCKET MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET
FREESCALE SEMICONDUCTOR, INC.
CN
201080065994.5
MULTI-CHANNEL SNIFFER SYSTEM AND METHOD FOR MULTI-CHANNEL SNIFFER
SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.
CN
201080066832.3
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080067339.3
INFORMATION PROCESSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201080067372.6
INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING SIGNAL FOR
CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080068132.8
DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING
IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
CN
201080068158.2
CLOCK CIRCUIT FOR PROVIDING AN ELECTRONIC DEVICE WITH A CLOCK SIGNAL, ELECTRONIC
DEVICE WITH A CLOCK CIRCUIT AND METHOD FOR PROVIDING AN ELECTRONIC DEVICE WITH A
CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
201080068162.9
ELECTRONIC CIRCUIT, SAFETY CRITICAL SYSTEM, AND METHOD FOR PROVIDING A RESET
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
201080068267.4
APPARATUS AND METHOD FOR REDUCING PROCESSOR LATENCY
FREESCALE SEMICONDUCTOR, INC.
CN
201080068785.6
VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
CN
201080068792.6
PUSH-PUSH OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201080069170.5
METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201080069623.4
INTEGRATED CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080069626.8
DECODER FOR DETERMINING A SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED OBJECT
BASED ON SIGNALS OF A CAPACTIVE SENSOR AND METHOD FOR DETERMINING A SUBSTANCE OR
MATERIAL STRUCTURE OF A DETECTED OBJECT BASED ON SIGNALS ON A CAPACTIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080069837.1
VOLTAGE SWITCHING CIRCUITRY, INTEGRATED DEVICE AND INTEGRATED CIRCUIT, AND
METHOD OF VOLTAGE SWITCHING
FREESCALE SEMICONDUCTOR, INC.
CN
201080070281.8
METHOD FOR ENABLING CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND
INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080070285.6
INTEGRATED CIRCUIT DEVICE AND METHOD FOR DETECTING AN EXCESSIVE VOLTAGE STATE
FREESCALE SEMICONDUCTOR, INC.
CN
201080070327.6
METHOD FOR BIT RATE CONTROL WITHIN A SCALABLE VIDEO CODING SYSTEM AND SYSTEM
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080070328.0
TACTILE INPUT DEVICE, MICROPROCESSOR SYSTEM AND METHOD FOR CONTROLLING A TACTILE
INPUT
FREESCALE SEMICONDUCTOR, INC.
CN
201080070336.5
METHOD AND APPARATUS FOR MANAGING POWER IN A MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080070352.4
AN INTEGRATED CIRCUIT AND A METHOD OF POWER MANAGEMENT OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201110044560.3
MRAM DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110063844.7
SEMICONDUCTOR DEVICES AND METHODS OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110065715.1
METHOD OF PACKAGING SEMICONDUCTOR DIE WITH CAP ELEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
201110082117.5
SEMICONDUCTOR PACKAGE AND LEAD FRAME THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201110094128.5
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH INSULATING SUBSTRATE AND HEAT
SINK
FREESCALE SEMICONDUCTOR, INC.
CN
201110097375.0
LEAD FRAME WITH COINED INNER LEADS
FREESCALE SEMICONDUCTOR, INC.
CN
201110123304.3
SEMICONDUCTOR DEVICE WITH STAGGERED LEADS
FREESCALE SEMICONDUCTOR, INC.
CN
201110127297.4
SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
CN
201110131708.7
METHOD AND SYSTEM FOR TESING OSCILLATING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201110147062.1
VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR DECODING AN
ENCODED VIDEO STREAM
FREESCALE SEMICONDUCTOR, INC.
CN
201110147477.9
VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR MANAGING A
TRANSFER OF INFORMATION BETWEEN A MEMORY UNIT AND A DECODER
FREESCALE SEMICONDUCTOR, INC.
CN
201110154414.6
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
CN
201110162405.1
FLANK WETTABLE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201110169920.2
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201110180310.2
METHOD OF APPARATUS FOR MOLDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201110189595.6
BACKLIT VIDEO DISPLAY WITH DYNAMIC LUMINANCE SCALING
FREESCALE SEMICONDUCTOR, INC.
CN
201110190190.4
BATTERY CELL EQUALIZER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201110190207.6
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
CN
201110195445.6
SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK
FREESCALE SEMICONDUCTOR, INC.
CN
201110205715.7
STACKED DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201110221731.5
MEMORY WITH LOW VOLTAGE MODE OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
201110227755.1
SEMICONDUCTOR DEVICE DIE BONDING
FREESCALE SEMICONDUCTOR, INC.
CN
201110228725
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
201110228863.0
SEMICONDUCTOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110230237.5
DIGITAL GLITCH FILTER
FREESCALE SEMICONDUCTOR, INC.
CN
201110236686.0
MONOLITHIC MICROWAVE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201110240721.6
MEMS PRESSURE SENSOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110243371.9
METHOD FOR FORMING A CAPPED MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201110248478.2
CHARGE PUMP HAVING RAMP RATE CONTROL
FREESCALE SEMICONDUCTOR, INC.
CN
201110251644.4
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA
FREESCALE SEMICONDUCTOR, INC.
CN
201110253157.1
POWER DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110262810.0
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110307017.8
PROXIMITY OR TOUCH SENSOR
FREESCALE SEMICONDUCTOR, INC.
CN
201110308443.3
DATA PROCESSING SYSTEM HAVING SELECTIVE INVALIDATION OF SNOOP REQUESTS AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201110326978.3
QFN DEVICE AND LEAD FRAME THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201110328909.6
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
201110334782.9
METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201110335789.2
DEBUGGER RECOVERY ON EXIT FROM LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
CN
201110349969.6
AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN
WINDOWS
FREESCALE SEMICONDUCTOR, INC.
CN
201110356537.8
INTEGRATED ANTENNA PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201110361920.2
METHOD OF TESTING PARALLEL POWER CONNECTIONS OF SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201110362781.5
DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
CN
201110375044.9
PRESSURE SENSOR AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110384933.1
AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110410571.9
OSCILLATOR SYSTEMS HAVING ANNULAR RESONANT CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
CN
201110462926.9
VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
CN
201110463126.9
MASTER SLAVE FLIP-FLOP WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
CN
201180005566.8
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201180006596.0
ESD PROTECTION DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201180007153.3
DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201180007327.6
QUIESCENT CURRENT (IDDQ) INDICATION AND TESTING APPARATUS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
201180013415.7
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201180013625.6
DC to DC CONVERTER HAVING SWITCH CONTROL AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
201180015877.2
SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201180015959.7
APPARATUS AND METHOD TO COMPENSATE FOR INJECTION LOCKING
FREESCALE SEMICONDUCTOR, INC.
CN
201180018612.8
MULTI-PORT MEMORY HAVING A VARIABLE NUMBER OF USED WRITE PORTS
FREESCALE SEMICONDUCTOR, INC.
CN
201180021441.4
EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
201180021771.3
CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
201180022504.8
OVERVOLTAGE PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201180025514.7
DATA PROCESSOR HAVING MULTIPLE LOW POWER MODES
FREESCALE SEMICONDUCTOR, INC.
CN
201180029997.8
SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
CN
201180032138.4
TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL
FREESCALE SEMICONDUCTOR, INC.
CN
201180064061.9
INTEGRATED CIRCUIT DEVICE AND METHOD FOR PERFORMING CONDITIONAL NEGATION OF DATA
FREESCALE SEMICONDUCTOR, INC.
CN
201180065549.3
PHASED-ARRAY RECEIVER, RADAR SYSTEM AND VEHICLE
FREESCALE SEMICONDUCTOR, INC.
CN
201180065572.2
DEVICE AND METHOD FOR COMPUTING A FUNCTION VALUE OF A FUNCTION
FREESCALE SEMICONDUCTOR, INC.
CN
201180065584.5
INTEGRATED CIRCUIT DEVICE AND METHOD FOR CALCULATING A PREDICATE VALUE
FREESCALE SEMICONDUCTOR, INC.
CN
201180066480.6
INTEGRATED CIRCUIT DEVICE, VOLTAGE REGULATION CIRCUITRY AND METHOD FOR
REGULATING A VOLTAGE SUPPLY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
201180067317.1
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
201180067792.9
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
CN
201180067805.2
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
CN
201180069679.4
METHOD FOR RANKING PATHS FOR POWER OPTIMIZATION OF AN INTEGRATED CIRCUIT DESIGN
AND CORRESPONDING COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
CN
201210017188.1
MEMS SENSOR WITH FOLDED TORSION SPRINGS
FREESCALE SEMICONDUCTOR, INC.
CN
201210017263.4
IN-LINE REGISTER FILE BITCELL
FREESCALE SEMICONDUCTOR, INC.
CN
201210017521.9
MEMS SENSOR WITH DUAL PROOF MASSES
FREESCALE SEMICONDUCTOR, INC.
CN
201210019722.2
MULTIPLE FUNCTION POWER DOMAIN LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
CN
201210019970.7
METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY
FREESCALE SEMICONDUCTOR, INC.
CN
201210020014.0
VOLTAGE REGULATION CIRCUITRY AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
201210028857.5
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
201210029471.6
DIGITAL METHOD TO OBTAIN THE I-V CURVES OF NVM BITCELLS
FREESCALE SEMICONDUCTOR, INC.
CN
201210035054.2
MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
201210037938.1
ANCHORED CONDUCTIVE VIA AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201210040831.2
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING
FREESCALE SEMICONDUCTOR, INC.
CN
201210042210.8
SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201210047612.7
VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
CN
201210048097.4
VIAS BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
CN
201210057325.4
LEAD FRAME FOR ASSEMBLING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201210057627.1
METHOD OF DESIGNING INTEGRATED CIRCUIT THAT ACCOUNTS FOR DEVICE AGING
FREESCALE SEMICONDUCTOR, INC.
CN
201210074875.7
SPLIT-GATE NON-VOLATILE MEMORY CELL HAVING IMPROVED OVERLAP TOLERANCE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210079180.8
SELECTABLE THRESHOLD RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201210093356.5
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A
CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210096699.7
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201210106456.7
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.
CN
201210114188.3
MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION
FREESCALE SEMICONDUCTOR, INC.
CN
201210116609.6
CACHE MEMORY WITH DYNAMIC LOCKSTEP SUPPORT
FREESCALE SEMICONDUCTOR, INC.
CN
201210131114.0
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210137486.4
ELECTRICALLY PROGRAMMABLE FUSE MODULE IN SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201210141356.8
RECONFIGURABLE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201210142693.9
TIMING CONTROL IN SYNCHRONOUS MEMORY DATA TRANSFER
FREESCALE SEMICONDUCTOR, INC.
CN
201210161809.3
CHARGE PUMP CIRCUIT WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.
CN
201210173980.6
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210176628.8
DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210178054.8
ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
CN
201210182560.4
TRIMMING CIRCUIT FOR CLOCK SOURCE
FREESCALE SEMICONDUCTOR, INC.
CN
201210188567.7
WRITING DATA TO SYSTEM MEMORY IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201210194848.3
RELAXATION OSCILLATOR WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
CN
201210195682.7
SYSTEM ON CHIP AND CONTROL MODULE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210201083.1
BRANCH TARGET BUFFER ADDRESSING IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210236232.8
POWER MOSFET STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201210244251.5
POWER ADAPTER AND ELECTRICAL CONNECTOR THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210251178.4
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
CN
201210257566.3
COMPARATOR AND RELAXATION OSCILLATOR EMPLOYING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210263013.9
COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201210289779.4
CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
CN
201210291502.5
TRENCH SEMICONDUCTOR DEVICES WITH EDGE TERMINATION STRUCTURES, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201210295652.3
IMPLANT FOR PERFORMANCE ENHANCEMENT OF SELECTED TRANSISTORS IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201210296941.5
SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT
FREESCALE SEMICONDUCTOR, INC.
CN
201210305062.4
POWER MOSFET CURRENT SENSE STRUCTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201210317297.5
SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION
USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS
FREESCALE SEMICONDUCTOR, INC.
CN
201210327433.9
ATTACHING A MEMS TO A BONDING WAFER
FREESCALE SEMICONDUCTOR, INC.
CN
201210328798.3
INCIDENT CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210333682.9
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210334279.8
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210334326.9
BAND GAP REFERENCE VOLTAGE GENERATOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210349012.6
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
201210349048.4
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
CN
201210350088.0
INTERFACE SYSTEM AND METHOD WITH BACKWARD COMPATABILITY
FREESCALE SEMICONDUCTOR, INC.
CN
201210352749.3
SEMICONDUCTOR WAFER DICING METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201210352772.2
SYSTEM AND METHOD FOR PERFORMING SCAN TEST
FREESCALE SEMICONDUCTOR, INC.
CN
201210369230.6
ROTARY DISK GYROSCOPE
FREESCALE SEMICONDUCTOR, INC.
CN
201210404564.2
METHOD FOR VERIFYING DIGITAL TO ANALOG CONVERTER DESIGN
FREESCALE SEMICONDUCTOR, INC.
CN
201210417123.6
INERTIAL SENSOR WITH OFF-AXIS SPRING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201210417135.9
SYSTEMS AND METHODS FOR SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES
FREESCALE SEMICONDUCTOR, INC.
CN
201210426250.2
BUILT-IN SELF TRIM FOR NON-VOLATILE MEMORY REFERENCE CURRENT
FREESCALE SEMICONDUCTOR, INC.
CN
201210448070.4
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210448241.3
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
CN
201210452056.1
METHOD AND SYSTEM FOR DEBLOCK FILTERING CODED MACROBLOCKS
FREESCALE SEMICONDUCTOR, INC.
CN
201210468156.3
RAIL TO RAIL DIFFERENTIAL BUFFER INPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201210485240.6
HELIX SUBSTRATE AND THREE-DIMENSIONAL PACKAGE WITH SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210487006.7
MULTI-VOLTAGE DOMAIN CIRCUIT DESIGN VERIFICATION METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
201210513275.6
METHOD OF PROTECTING AGAINST VIA FAILURE AND STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201210529697.2
TRENCH GATE TRANSISTOR AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201210544579.9
TOUCH SENSE INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201210545271.6
SYSTEM FOR OPTIMIZING NUMBER OF DIES PRODUCED ON A WAFER
FREESCALE SEMICONDUCTOR, INC.
CN
201210551411.0
STATE RETENTION POWER GATED CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201210583531.9
SEMICONDUCTOR WAFER PLATING BUS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201210584489.2
EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED
FREESCALE SEMICONDUCTOR, INC.
CN
201210597852.4
WIRE BONDING MACHINE AND METHOD FOR TESTING WIRE BOND CONNECTIONS
FREESCALE SEMICONDUCTOR, INC.
CN
201210597853.9
MIXED SIGNAL IP CORE PROTOTYPING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201310006802.9
MONITORING SYSTEM FOR DETECTING DEGRADATION OF INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201310016840.2
SKEWED SRAM CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201310024955.6
PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
CN
201310028149.6
A DELAY LINE PHASE SHIFTER WITH SELECTABLE PHASE SHIFT
FREESCALE SEMICONDUCTOR, INC.
CN
201310028470.4
AN ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
CN
201310029975.2
SEMICONDUCTOR DEVICE HAVING A NANOTUBE LAYER AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201310031117.1
SEMICOCNDUCTOR DEVICE HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS
OF DIFFERING DENSITIES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201310031119.0
STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
CN
201310034892.2
ENCAPSULANT WITH COROSION INHIBITOR
FREESCALE SEMICONDUCTOR, INC.
CN
201310037748.4
VIBRATION ROBUST X-AXIS RING GYRO TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
CN
201310044690.6
ELECTRONIC DEVICE FOR DETECTING ERRONEOUS KEY SELECTION ENTRY
FREESCALE SEMICONDUCTOR, INC.
CN
201310044701.0
SELF-ADAPTING VOLTAGE AMPLIFIER AND BATTERY CHARGER DETECTION
FREESCALE SEMICONDUCTOR, INC.
CN
201310074969.9
MOLD CHASE
FREESCALE SEMICONDUCTOR, INC.
CN
201310078670.0
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201310082531.5
SAMPLE AND HOLD CIRCUIT AND DIFFERENTIAL SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201310089140.6
RANDOM VALUE PRODUCTION METHODS AND SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
CN
201310102611.2
FULLY COMPLEMENTARY SELF-BIASED DIFFERENTIAL RECEIVER WITH STARTUP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201310113519.6
LOW POWER SRPG CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201310118959.0
ELECTRONIC DEVICE WITH POWER MODE CONTROL BUFFERS
FREESCALE SEMICONDUCTOR, INC.
CN
201310123041.5
SEMICONDUCTOR DEVICE WITH INTEGRAL HEAT SINK
FREESCALE SEMICONDUCTOR, INC.
CN
201310134795.0
Sharing Stacked BJT Clamps for System Level ESD Protection
FREESCALE SEMICONDUCTOR, INC.
CN
201310140547.7
MASTER-SLAVE FLIP-FLOP WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
CN
201310146515.8
ERASING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC)
FREESCALE SEMICONDUCTOR, INC.
CN
201310148193.0
MEMORY WITH WORD LEVEL POWER GATING
FREESCALE SEMICONDUCTOR, INC.
CN
201310150287.1
LEAD FRAME AND SUBSTRATE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201310167146.0
APPARATUS AND METHOD FOR CONTROLLING CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
CN
201310168850.8
VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
CN
201310184678.5
TAMPER DETECTOR FOR SECURE MODULE
FREESCALE SEMICONDUCTOR, INC.
CN
201310187162.6
BASK DEMODULATOR AND METHOD FOR DEMODULATING BASK MODULATED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
201310190891.7
COMPARATOR AND CLOCK SIGNAL GENERATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201310191174.6
CAVITY-TYPE SEMICONDUCTOR PACKAGE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201310196242.8
PHOTRONIC DEVICE WITH REFLECTOR AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201310201046.5
APPARATUS FOR CONTROLLING COMPARATOR INPUT OFFSET VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201310205001.5
INDUCTIVE ELEMENT WITH INTERRUPTER REGION AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201310205005.3
FIELD FOCUSING FEATURES IN A RERAM CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201310206388.6
PROCESSOR RESOURCE AND EXECUTION PROTECTION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
CN
201310229576.0
MULTIPLE HELIX SUBSTRATE AND THREE-DIMENSIONAL PACKAGE WITH SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201310230768.3
An New MaxQFP Package
FREESCALE SEMICONDUCTOR, INC.
CN
201310237613.2
Synchronous Rectifier Timer for Discontinuous Mode DC/DC Converter
FREESCALE SEMICONDUCTOR, INC.
CN
201310247508.7
EMULATED ELECTRICALLY ERASABLE MEMORY HAVING AN ADDRESS RAM FOR DATA STORED IN
FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
201310265326.2
HIGH BREAKDOWN VOLTAGE LDMOS DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201310265329.6
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND
ISOLATION STRUCTURE INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201310265352.5
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201310267888.0
SEMICONDUCTOR DEVICE PACKAGE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
201310267931.3
POWER TRANSISTOR WITH HEAT DISSIPATION AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
CN
201310272473.2
FLIP-FLOP CIRCUIT WITH RESISTIVE POLY ROUTING
FREESCALE SEMICONDUCTOR, INC.
CN
201310272482.5
SEMICONDUCTOR DEVICE DIE ATTACHMENT
FREESCALE SEMICONDUCTOR, INC.
CN
201310277351.2
Angular Rate Sensor With Quadrature Error Compensation
FREESCALE SEMICONDUCTOR, INC.
CN
201310285429.5
BIPOLAR TRANSISTOR WITH HIGH BREAKDOWN VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
CN
201310287464.0
Sensor Package and Method of Forming Same
FREESCALE SEMICONDUCTOR, INC.
CN
201310317710.2
NON-LEADED TYPE SEMICONDUCTOR PACKAGE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201310320678.3
SINGLE-EVENT LATCH-UP PREVENTION TECHNIQUES FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201310323638.4
VARIABLE RELUCTANCE SENSOR INTERFACE WITH INTEGRATION BASED ARMING THRESHOLD
FREESCALE SEMICONDUCTOR, INC.
CN
201310350039.1
LOW DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
CN
201310377459.9
WAVEFORM CONVERSION CIRCUIT WITH REDUCED JITTER
FREESCALE SEMICONDUCTOR, INC.
CN
201310410093.0
VOLTAGE TRANSLATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201310410597.2
MICROELECTRONIC PACKAGES HAVING TRENCH VIAS AND METHODS FOR THE MANUFACTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201310411053.8
SYSTEMS AND METHODS FOR CODE PROTECTION IN NON-VOLATILE MEMORY SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
CN
201310413821.3
SEMICONDUCTOR DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201310415650.8
Matrix Lid Heatspreader for Flip Chip Package
FREESCALE SEMICONDUCTOR, INC.
CN
201310416804.5
NVM WITH CHARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201310436857.3
ELECTRONIC CIRCUITS WITH VARIABLE ATTENUATORS AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
201310437393.8
METHOD OF MAKING A LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201310450260.4
STATE RETENTION POWER GATED CELL
FREESCALE SEMICONDUCTOR, INC.
CN
200980153609.X
CIRCUIT AND METHOD FOR SPEED MONITORING OF AN ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980153662.X
METHOD, SYSTEM AND INTEGRATED CIRCUIT FOR ACCESS TO A MEMORY ELEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
200980158910.X
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
200980160481.X
DIVERSITY RECEIVER AND TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
CN
200980162601.X
METHOD AND SYSTEM FOR ENABLING ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES
OUTSIDE OF AN OPERATING SYSTEM ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
CN
201010276483.X
LEAD FRAME FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201010590311.X
BRACE FOR LONG BOND WIRE
FREESCALE SEMICONDUCTOR, INC.
CN
201080005845.X
MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080008701.X
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH
FREESCALE SEMICONDUCTOR, INC.
CN
201080015418.X
SENSOR DEVICE WITH REDUCED PARASITIC-INDUCED ERROR
FREESCALE SEMICONDUCTOR, INC.
CN
201080051994.X
MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
201080065699.X
POWER GATING CONTROL MODULE, INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING
SYSTEM, ELECTRONIC DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080066558.X
AUDIO COMMUNICATION DEVICE, METHOD FOR OUTPUTTING AN AUDIO SIGNAL, AND
COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
CN
201080066942.X
POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT SENSE ACCURACY
FREESCALE SEMICONDUCTOR, INC.
CN
201080067368.X
METHOD FOR PROVIDING DATA PROTECTION FOR DATA STORED WITHIN A MEMORY ELEMENT AND
INTEGRATED CIRCUIT DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
201080068259.X
LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND FREQUENCY DIVIDER
FREESCALE SEMICONDUCTOR, INC.
CN
201080068795.X
MEMORY MANAGEMENT UNIT FOR A MICROPROCESSOR SYSTEM, MICROPROCESSOR SYSTEM AND
METHOD FOR MANAGING MEMORY
FREESCALE SEMICONDUCTOR, INC.
CN
201110000656.X
PRESSURE SENSOR AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110062115.X
MRAM DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
CN
201110246814.X
TOUCH SENSOR CONTROLLER FOR DRIVING A TOUCH SENSOR SHIELD
FREESCALE SEMICONDUCTOR, INC.
CN
201110293438.X
DATA PROCESSOR FOR PROCESSING DECORATED INSTRUCTIONS WITH CACHE BYPASS
FREESCALE SEMICONDUCTOR, INC.
CN
201110356332.X
METHOD AND APPARATUS FOR MONITORING FREE AIR BALL (FAB) FORMATION IN WIRE
BONDING
FREESCALE SEMICONDUCTOR, INC.
CN
201110400936.X
PROCESSOR WITH PROGRAMMABLE VIRTUAL PORTS
FREESCALE SEMICONDUCTOR, INC.
CN
201110461367.X
TOUCH PAD CAPACITIVE SENSOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
201180067127.X
INTEGRATED CIRCUIT DEVICE, POWER MANAGEMENT MODULE AND METHOD FOR PROVIDING
POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
CN
201210100138.X
OSCILLATOR CIRCUIT FOR GENERATING CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
CN
201210401167.X
LOW POWER SCAN FLIP-FLOP CELL
FREESCALE SEMICONDUCTOR, INC.
CN
201210407786.X
SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV) AND METHOD FOR
FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201210543767.X
PACKAGED LEADLESS SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
CN
201310209342.X
SPLIT PAD FOR CIRCUIT BOARD
FREESCALE SEMICONDUCTOR, INC.
CN
201310237859.X
CAPACITIVE KEYPAD POSITION SENSOR WITH LOW CROSS-INTERFERENCE
FREESCALE SEMICONDUCTOR, INC.
CN
201310264977.X
A SEMICONDUCTOR PACKAGE STRUCTURE HAVING AN AIR GAP AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
CN
201310292129.X
METHODS AND STRUCTURES FOR MULTIPORT MEMORY DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
ISOLATED CAPACITORS WITHIN SHALLOW TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
SENSOR DEVICE WITH SEALING STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
MICRO ELECTROMECHANICAL SYSTEMS (MEMS) HAVING A GAP STOP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
HIGH PRECISION SINGLE EDGE CAPTURE AND DELAY MEASUREMENT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTERS, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
STRESS-BASED TECHNIQUES FOR DETECTING AN IMMINENT READFAILURE IN A NON-VOLATILE
MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
INTEGRATED CIRCUIT DIE ASSEMBLY WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST PORTION OF THE CLOCK
CYCLE
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
SENSING DEVICE AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS BASED UPON OPERATING
TEMPERATURE TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR PROGRAM/ERASE
OPERATIONS TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
CAPACITIVE PRESSURE SENSOR IN AN OVERMOLDED PACKAGE
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
RECONFIGURABLE CIRCUIT AND DECODER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
Sensor Packaging Method and Sensor Packages
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
DATA PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
PRESSURE SENSOR WITH DIFFERENTIAL CAPACITIVE OUTPUT
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET VENT HOLES,
AND METHODS OF THEIR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
WIRELESS POWER TRANSMITTERS WITH WIDE INPUT VOLTAGE RANGE AND METHODS OF THEIR
OPERATION
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
SEMICONDUCTOR PACKAGE WITH STRESS RELIEF AND HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
CN
Not yet available
STATE RETENTION POWER GATED CELL FOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
CN
PCT/IB2011/051285
PROCESSOR SYSTEM WITH PREDICATE REGISTER, COMPUTER SYSTEM, METHOD FOR MANAGING
PREDICATES AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
CN
PCT/IB2011/051353
INTEGRATED CIRCUIT DEVICE AND METHODS OF PERFORMING BIT MANIPULATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
CN
PCT/IB2011/051357
A METHOD AND APPARATUS FOR CONTROLLING FETCH-AHEAD IN A VLES PROCESSOR
ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
CN
ZL200980141501.9
METHOD OF MAKING A SPLIT GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
CN
ZL200980144991.8
ADAPTIVE IIP2 CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
DE
02729351.3
COMPONENT WITH FILTER AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
DE
04810477.2
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
DE
08713946.5
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
DE
09787356.6
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
DE
09803305.3
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
DE
09846744.2
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
DE
10712502.3
CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
DE
102006051151.4
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.
EP
02713474.1
LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
EP
02729351.3
COMPONENT WITH FILTER AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
EP
02790328.5
COMMUNICATION NETWORK AND ARRANGEMENT FOR USE THEREIN
FREESCALE SEMICONDUCTOR, INC.
EP
03714137.1
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
03742271.4
HETERO-INTEGRATION OF SEMICONDUCTOR MATERIALS ON SILICON
FREESCALE SEMICONDUCTOR, INC.
EP
03809486.8
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
04801054.0
LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING
FREESCALE SEMICONDUCTOR, INC.
EP
04804851.6
FREQUENCY GENERATION IN A WIRELESS COMMUNICATION UNIT
FREESCALE SEMICONDUCTOR, INC.
EP
04805019.9
POWER CONTROL SYSTEM FOR A WIRELESS COMMUNICATION UNIT
FREESCALE SEMICONDUCTOR, INC.
EP
04810477.2
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
EP
04811469.8
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY
FREESCALE SEMICONDUCTOR, INC.
EP
05702507.4
DEVICE HAVING FAILURE RECOVERY CAPABILITIES AND A METHOD FOR FAILURE RECOVERY
FREESCALE SEMICONDUCTOR, INC.
EP
05702531.4
AUDIO COMMUNICATION UNIT WITH INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
05708797.5
SMART POWER REGULATION IN LOW COST BATTERY CHARGING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
05711379.7
METHOD OF MAKING A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST
FREESCALE SEMICONDUCTOR, INC.
EP
05711887.9
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
EP
05712099.0
METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING
FREESCALE SEMICONDUCTOR, INC.
EP
05725380.9
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME
FREESCALE SEMICONDUCTOR, INC.
EP
05728353.3
MULTIPLE-STAGE FILTERING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
05732055.8
MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE
FREESCALE SEMICONDUCTOR, INC.
EP
05732887.4
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
EP
05736239.4
ADAPTIVE PROTECTION CIRCUIT FOR A POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
EP
05738443.0
PROTECTION OF AN INTEGRATED CIRCUIT AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
EP
05738546.0
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
EP
05740025.1
IDEA FOR FORMING FUSI GATE WITH HIGH GATE DIELECTRIC
FREESCALE SEMICONDUCTOR, INC.
EP
05742467.3
METHOD AND DEVICE FOR PROCESSING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
EP
05744165.1
MEMORY DEVICE WITH A DATA HOLD LATCH
FREESCALE SEMICONDUCTOR, INC.
EP
05766956.6
METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING
FREESCALE SEMICONDUCTOR, INC.
EP
05766959.0
DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.
EP
05767906.0
METHOD OF FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
EP
05776970.5
DEVICE AND METHOD FOR MEDIA ACCESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
EP
05778236.9
A RECEIVER AND A METHOD FOR CHANNEL ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
EP
05782558.0
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
05782794.1
PORE SEALING AND CLEANING POROUS LOW DIELECTRIC CONSTANT STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
EP
05782905.3
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
05782962.4
WIRELESS COMMUNICATION UNIT AND METHOD FOR HANDOVER
FREESCALE SEMICONDUCTOR, INC.
EP
05789338.0
POWER SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING A POWER SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
05798898.2
APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH
BURSTS
FREESCALE SEMICONDUCTOR, INC.
EP
05799438.6
SYSTEM AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY IN A MULTIPLE VOLTAGE
ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
EP
05801606.4
METHOD AND APPARATUS FOR NON-INTRUSIVE TRACING
FREESCALE SEMICONDUCTOR, INC.
EP
05804148.4
DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.
EP
05810905.9
ELECTRONIC DEVICE AND METHOD FOR CONTROLLING CURRENT
FREESCALE SEMICONDUCTOR, INC.
EP
05815815.5
WIRELESS SUBCRIBER COMMUNICATION UNIT AND METHOD OF POWER CONTROL THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
05816173.8
METHOD FOR CLEANING A SEMICONDUCTOR STRUCTURE AND CHEMISTRY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
05822578.0
METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
06118723.3
METHOD OF IDENTIFYING AN IMPROVED CONFIGURATION FOR A COMMUNICATION SYSTEM USING
CODING GAIN AND AN APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
06701214.6
PROTECTION SYSTEM AND METHOD OF OPERATION THEREIN
FREESCALE SEMICONDUCTOR, INC.
EP
06710929.8
A METHOD FOR SCHEDULING ATM CELLS AND A DEVICE HAVING ATM CELL SCHEDULING
CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
EP
06723039.1
AN ELECTRONIC DEVICE HAVING A MEMORY ELEMENT AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
06724650.4
SEMICONDUCTOR DEVICE STRUCTURE AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
06735153.6
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
06739498.1
SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
EP
06761965.0
BIAS CIRCUIT FOR A RADIO FREQUENCY POWER-AMPLIFIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
06765736.1
A METHOD AND DEVICE FOR PROVIDING A SECURITY BREACH INDICATIVE AUDIO ALERT
FREESCALE SEMICONDUCTOR, INC.
EP
06773131.5
SUBSTRATE CONTACT FOR A CAPPED MEMS AND METHOD OF MAKING THE SUBSTRATE CONTACT
AT THE WAFER LEVEL
FREESCALE SEMICONDUCTOR, INC.
EP
06777374.7
METHOD ANS SYSTEM FOR TRANSMITTING A DATUM FROM A TIME-DEPENDENT DATA STORAGE
MEANS
FREESCALE SEMICONDUCTOR, INC.
EP
06777377.0
METHOD AND APPARATUS FOR TRANSMITTING DATA IN A FLEXRAY NODE
FREESCALE SEMICONDUCTOR, INC.
EP
06777421.6
METHOD AND SYSTEM OF GROUPING INTERRUPTS FROM A TIME-DEPENDENT DATA STORAGE
MEANS
FREESCALE SEMICONDUCTOR, INC.
EP
06777587.4
IMPROVEMENTS IN OR RELATING TO BUFFER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
EP
06777712.8
MICROPROCESSOR AND METHOD FOR REGISTER ADDRESSING THEREIN
FREESCALE SEMICONDUCTOR, INC.
EP
06788428.8
PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
EP
06800928.1
A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
EP
06807261.0
ANALOGUE-TO-DIGITAL CONVERTER APPARATUS AND METHOD OF REUSING AN
ANALOGUE-TO-DIGITAL CONVERTER CICRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
06809343.4
ELECTROSTATIC DISCHARGE PROTECTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
06816682.6
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
06816841.8
FINE PITCH INTERCONNECT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
EP
06821265.3
NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK
FREESCALE SEMICONDUCTOR, INC.
EP
06821314.9
PROTECTION CIRCUIT APPARATUS
FREESCALE SEMICONDUCTOR, INC.
EP
06830063.1
MEMORY SYSTEM AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
EP
06830820.4
POWER SUPPLY SWITCHING APPARATUS WITH SEVERE OVERLOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.
EP
06831874.0
DATA COMMUNICATION SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
06842417.5
IMAGE PROCESSING APPARATUS AND METHOD OF TRANSFERRING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
EP
06851955.2
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
EP
07703810.7
COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
07705686.9
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
07726215.2
CALIBRATION SIGNAL GENERATOR
FREESCALE SEMICONDUCTOR, INC.
EP
07735889.3
GENERATING A FRAME OF AUDIO DATA
FREESCALE SEMICONDUCTOR, INC.
EP
07735894.3
LOW COST FAULT TOLERANT SLAVE NODE IN AN HETEROGENEOUS NETWORK OF NODES
FREESCALE SEMICONDUCTOR, INC.
EP
07756373.2
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
EP
07756489.6
APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
07757307.9
MEMORY WITH CLOCKED SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
EP
07757316.0
SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF
SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
EP
07757888.8
MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
07758028.0
STRESSOR INTEGRATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
07758081.9
NON-VOLATILE MEMORY WITH CONTROLLED PROGRAM/ERASE
FREESCALE SEMICONDUCTOR, INC.
EP
07758334.2
TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION
FREESCALE SEMICONDUCTOR, INC.
EP
07758336.7
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
EP
07760578.0
SYSTEM AND METHOD FOR SHARING RESET AND BACKGROUND COMMUNICATION ON A SINGLE MCU
PIN
FREESCALE SEMICONDUCTOR, INC.
EP
07777658.1
DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
07789692.6
CIRCUIT ARRANGEMENT FOR FILTERING UNWANTED SIGNALS FROM A CLOCK SIGNAL,
PROCESSING SYSTEM AND METHOD OF FILTERING UNWANTED SIGNALS FROM A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
EP
07789911.0
DIGITAL SQUIB DRIVER
FREESCALE SEMICONDUCTOR, INC.
EP
07789925.0
INTEGRATED CIRCUIT COMPRISING ERROR CORRECTION LOGIC, AND A METHOD OF ERROR
CORRECTION
FREESCALE SEMICONDUCTOR, INC.
EP
07797098.6
FLEXIBLE MACROBLOCK ORDERING WITH REDUCED DATA TRAFFIC AND POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
EP
07797139.8
MESSAGE BUFFER FOR A RECEIVER APPARATUS ON A COMMUNICATIONS BUS
FREESCALE SEMICONDUCTOR, INC.
EP
07798752.7
VIDEO INFORMATION PROCESSING SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING
FREESCALE SEMICONDUCTOR, INC.
EP
07805073.9
CIRCUIT, INTEGRATED CIRCUIT AND METHOD FOR DISSIPATING HEAT FROM AN INDUCTIVE
LOAD
FREESCALE SEMICONDUCTOR, INC.
EP
07805075.4
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
07814592.7
SCALING VIDEO PROCESSING COMPLEXITY BASED ON POWER SAVINGS FACTOR
FREESCALE SEMICONDUCTOR, INC.
EP
07814883.0
SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
07826062.7
MOTOR CONTROLLER FOR DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC MOTOR
SYSTEM, AND METHOD OF DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR
FREESCALE SEMICONDUCTOR, INC.
EP
07826833.1
METHOD, INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR SCHEDULING A PROCESSING
OF PACKET STREAM CHANNELS
FREESCALE SEMICONDUCTOR, INC.
EP
07840436.5
LOCALIZED CONTENT ADAPTIVE FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.
EP
07843360.4
METHOD OF MAKING A CONTACT ON A BACKSIDE OF A DIE
FREESCALE SEMICONDUCTOR, INC.
EP
07853658.8
METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR
FREESCALE SEMICONDUCTOR, INC.
EP
07854550.6
DYNAMIC ALLOCATION OF MESSAGE BUFFERS
FREESCALE SEMICONDUCTOR, INC.
EP
07859537.8
DATA PROCESSOR PERFORMANCE PREDICTION
FREESCALE SEMICONDUCTOR, INC.
EP
08710075.6
MIXER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
08713946.5
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
EP
08719701.8
TONE MONITORING APPARATUS AND METHOD OF IDENTIFYING A TONE
FREESCALE SEMICONDUCTOR, INC.
EP
08727500.4
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
08727504.6
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
EP
08729114.2
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
EP
08729512.7
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
08730837.5
ANALOG TO DIGITAL CONVERTER WITH AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
EP
08737801.4
A SYSTEM AND A METHOD FOR SELECTING A CACHE WAY
FREESCALE SEMICONDUCTOR, INC.
EP
08746993.8
THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
EP
08751147.3
METHOD AND APPARATUS FOR DECODING RECEIVED DATA SIGNALS
FREESCALE SEMICONDUCTOR, INC.
EP
08751258.8
DISPLAY CONTROLLER, IMAGE PROCESSING SYSTEM, DISPLAY SYSTEM, APPARATUS AND
COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
EP
08754938.2
LOW VOLTAGE DATA PATH IN MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
EP
08763210.5
APPARATUS AND A METHOD FOR DETECTING FAULTS IN THE DELIVERY OF ELECTRICAL POWER
TO ELECTRICAL LOADS
FREESCALE SEMICONDUCTOR, INC.
EP
08763466.3
PROCESSING POSITION-RELATED INPUT DATA FROM A ROTATIONAL MACHINE WHOSE ANGULAR
SPEED IS VARIABLE
FREESCALE SEMICONDUCTOR, INC.
EP
08771855.7
METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
EP
08776432.0
MEMORY SYSTEM AND SEMICONDUCTOR DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
08781552.8
INTERCONNECT IN A MULTI-ELEMENT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
EP
08781984.3
SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE
FREESCALE SEMICONDUCTOR, INC.
EP
08782025.4
DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
EP
08789549.6
POLY-RESISTOR, AND LINEAR AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
EP
08789638.7
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
EP
08807471.1
AN ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT, EQUIPMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
08807502.3
METHOD OF FORMING A POWER SEMICONDUCTOR DEVICE AND POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
08858814.0
ERROR DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
EP
08867823.0
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
08872032.1
ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
EP
08875847.9
COMMUNICATING ON AN ELECTRICAL BUS
FREESCALE SEMICONDUCTOR, INC.
EP
08875848.7
COMPUTATIONAL GENERATION OF NARROW-BANDWIDTH DIGITAL SIGNALS
FREESCALE SEMICONDUCTOR, INC.
EP
08875934.5
FLEXIBLE BUS DRIVER
FREESCALE SEMICONDUCTOR, INC.
EP
08875951.9
TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN
FREESCALE SEMICONDUCTOR, INC.
EP
09171681.1
DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.
EP
09714840.7
MICROELECTROMECHANICAL SYSTEMS COMPONENT AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
EP
09715944.6
RESISTOR TRIGGERED ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
EP
09720623.9
READ REFERENCE TECHNIQUE WITH CURRENT DEGRADATION PROTECTION
FREESCALE SEMICONDUCTOR, INC.
EP
09727967.3
DUAL GATE LATERAL DIFFUSED MOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
EP
09731806.7
SPRING MEMBER FOR USE IN A MICROELECTROMECHANICAL SYSTEMS SENSOR
FREESCALE SEMICONDUCTOR, INC.
EP
09764060.1
TRANSISTOR POWER SWITCH DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.
EP
09786286.6
CIRCUIT AND METHOD FOR SPEED MONITORING OF AN ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
EP
09786287.4
METHOD, SYSTEM AND INTEGRATED CIRCUIT FOR ACCESS TO A MEMORY ELEMENT
FREESCALE SEMICONDUCTOR, INC.
EP
09786290.8
DETERMINING INITIAL ROTOR POSITION OF AN ALTERNATING CURRENT MOTOR
FREESCALE SEMICONDUCTOR, INC.
EP
09786348.4
SEMICONDUCTOR STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR
STRUCTURE AND A METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
EP
09786706.3
TOUCH-SCREEN INTERFACE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
09786707.1
BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
09786896.2
INTEGRATED CIRCUIT COMPRISING TRACE LOGIC AND METHOD FOR PROVIDING TRACE
INFORMATION
FREESCALE SEMICONDUCTOR, INC.
EP
09787296.4
INTEGRATED CIRCUIT COMPRISING VOLTAGE MODULATION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
09787302.0
DIVERSITY ANTENNA SYSTEM AND TRANSMISSION METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
09787303.8
DIVERSITY RECEIVER AND TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
EP
09787356.6
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
09800718.0
DEBUG MESSAGE GENERATION USING A SELECTED ADDRESS TYPE
FREESCALE SEMICONDUCTOR, INC.
EP
09800726.3
BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
09807470.1
HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS APPLICATIONS AND METHOD OF FORMING
A HIGH POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
09808557.4
TRANSISTOR WITH GAIN VARIATION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
EP
09820959.6
INTERRUPT ACKNOWLEDGMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
09822395.1
METHOD OF MAKING A SPLIT GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
EP
09830864.6
TOUCH SENSOR PANEL USING REGIONAL AND LOCAL ELECTRODES TO INCREASE NUMBER OF
SENSE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.
EP
09832363.7
ERROR DETECTION IN A MULTI-PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
09839931.4
INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY FOR CONTROLLING A
FREQUENCY SOURCE
FREESCALE SEMICONDUCTOR, INC.
EP
09840268.8
PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.
EP
09842554.9
RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT AND METHOD FOR
SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED
FREESCALE SEMICONDUCTOR, INC.
EP
09842903.8
A METHOD AND SYSTEM ARRANGED FOR FILTERING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
EP
09844556.2
TONE RELAY SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
09844559.6
INTEGRATED CIRCUIT AND INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
EP
09846747.5
INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
09847273.1
INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE ADJUSTMENT
FREESCALE SEMICONDUCTOR, INC.
EP
09847274.9
INTEGRATED CIRCUIT, TRANSCEIVER AND METHOD FOR LEAKAGE CANCELLATION IN A RECEIVE
PATH
FREESCALE SEMICONDUCTOR, INC.
EP
09847275.6
DATA ADMINISTRATION UNIT, DATA ACCESS UNIT, NETWORK ELEMENT, NETWORK, AND METHOD
FOR UPDATING A DATA STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
EP
09847522.1
SIGNAL PROCESSING SYSTEM, INTEGRATED CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
09849718.3
DUTY CYCLE CORRECTOR AND DUTY CYCLE CORRECTION METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
09851059.7
RESPONSE TO WEAROUT IN AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
09851060.5
CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
EP
09851225.4
ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS
FREESCALE SEMICONDUCTOR, INC.
EP
09851400.3
VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
09851401.1
PUMP SYSTEM AND MOTORIZED VEHICLE
FREESCALE SEMICONDUCTOR, INC.
EP
09851596.8
METHOD AND SYSTEM FOR ENABLING ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES
OUTSIDE OF AN OPERATING SYSTEM ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.
EP
09851597.6
RECEIVER AND METHOD FOR EQUALIZING SIGNALS
FREESCALE SEMICONDUCTOR, INC.
EP
09851598.4
INTEGRATED CIRCUIT AND METHOD FOR REDUCING VIOLATIONS OF A TIMING COSTRAINT
FREESCALE SEMICONDUCTOR, INC.
EP
09851600.8
BYPASS CAPACITOR CIRCUIT AND METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN
INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
EP
10712502.3
CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
10736186.7
DUAL HIGH-K OXIDES WITH SiGe CHANNEL
FREESCALE SEMICONDUCTOR, INC.
EP
10736189.1
AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS
FREESCALE SEMICONDUCTOR, INC.
EP
10738898.5
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.
EP
10741553.1
EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
EP
10742033.3
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
10744102.4
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH
FREESCALE SEMICONDUCTOR, INC.
EP
10746596.5
CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING
INDEPENDENT DELAYS
FREESCALE SEMICONDUCTOR, INC.
EP
10749489.0
INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING SIGNAL FOR
CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
EP
10756542.6
VERTICALLY INTEGRATED MEMS ACCELERATION TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
EP
10762036.1
NEGATIVE VOLTAGE GENERATION
FREESCALE SEMICONDUCTOR, INC.
EP
10762097.3
SENSOR DEVICE WITH REDUCED PARASITIC-INDUCED ERROR
FREESCALE SEMICONDUCTOR, INC.
EP
10764819.8
THROUGH SUBSTRATE VIAS
FREESCALE SEMICONDUCTOR, INC.
EP
10775238.8
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
10776806.1
INTEGRATED CIRCUIT DEVICE, ELECTRONIC DEVICE AND METHOD FOR DETECTING TIMING
VIOLATIONS WITHIN A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
EP
10778097.5
DEVICE WITH PROXIMITY DETECTION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
EP
10786551.1
METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.
EP
10786554.5
PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
EP
10795792.0
POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT SENSE ACCURACY
FREESCALE SEMICONDUCTOR, INC.
EP
10797771.2
RECEIVER WITH AUTOMATIC GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
EP
10798596.2
METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
10805821.5
INTEGRATED CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
10806982.4
PULSE WIDTH MODULATION FREQUENCY CONVERSION
FREESCALE SEMICONDUCTOR, INC.
EP
10809168.7
VOLTAGE SWITCHING CIRCUITRY, INTEGRATED DEVICE AND INTEGRATED CIRCUIT, AND
METHOD OF VOLTAGE SWITCHING
FREESCALE SEMICONDUCTOR, INC.
EP
10814136.7
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
EP
10817624.9
MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
10818094.4
TACTILE INPUT DEVICE, MICROPROCESSOR SYSTEM AND METHOD FOR CONTROLLING A TACTILE
INPUT
FREESCALE SEMICONDUCTOR, INC.
EP
10819201.4
SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR
FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
EP
10820978.4
CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
EP
10825377.4
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
EP
10830402.3
ONE-TIME PROGRAMMABLE MEMORY DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
10831941.9
MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
10831984.9
METHODS AND APPARATUS FOR PERFORMING CAPACITIVE TOUCH SENSING AND PROXIMITY
DETECTION
FREESCALE SEMICONDUCTOR, INC.
EP
10831985.6
SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT
FREESCALE SEMICONDUCTOR, INC.
EP
10843791.4
A NETWORK ELEMENT, TELECOMMUNICATION SYSTEM, INTEGRATED CIRCUIT AND A METHOD FOR
PROVIDING A TELEPHONY CONNECTION
FREESCALE SEMICONDUCTOR, INC.
EP
10845951.2
BOND PAD WITH MULTIPLE LAYER OVER PAD METALLIZATION AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
EP
10846022.1
DETECTOR AND METHOD FOR DETECTING AN OSCILLATORY SIGNAL AMONG NOISE
FREESCALE SEMICONDUCTOR, INC.
EP
10846024.7
DATA PROCESSING METHOD, DATA PROCESSOR AND APPARATUS INCLUDING A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
EP
10848291.0
POWER GATING CONTROL MODULE, INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING
SYSTEM, ELECTRONIC DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
10848292.8
TOKEN BUCKET MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET
FREESCALE SEMICONDUCTOR, INC.
EP
10849332.1
MULTI-CHANNEL SNIFFER SYSTEM AND METHOD FOR MULTI-CHANNEL SNIFFER
SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.
EP
10849762.9
AUDIO COMMUNICATION DEVICE, METHOD FOR OUTPUTTING AN AUDIO SIGNAL, AND
COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
10852813.4
INFORMATION PROCESSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
10852816.7
METHOD FOR PROVIDING DATA PROTECTION FOR DATA STORED WITHIN A MEMORY ELEMENT AND
INTEGRATED CIRCUIT DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
10854977.5
DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING
IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
EP
10854978.3
ELECTRONIC CIRCUIT, SAFETY CRITICAL SYSTEM, AND METHOD FOR PROVIDING A RESET
SIGNAL
FREESCALE SEMICONDUCTOR, INC.
EP
10854979.1
CLOCK CIRCUIT FOR PROVIDING AN ELECTRONIC DEVICE WITH A CLOCK SIGNAL, ELECTRONIC
DEVICE WITH A CLOCK CIRCUIT AND METHOD FOR PROVIDING AN ELECTRONIC DEVICE WITH A
CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
EP
10855252.2
LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND FREQUENCY DIVIDER
FREESCALE SEMICONDUCTOR, INC.
EP
10855254.8
APPARATUS AND METHOD FOR REDUCING PROCESSOR LATENCY
FREESCALE SEMICONDUCTOR, INC.
EP
10856351.1
VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
EP
10856352.9
PUSH-PUSH OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
10856354.5
MEMORY MANAGEMENT UNIT FOR A MICROPROCESSOR SYSTEM, MICROPROCESSOR SYSTEM AND
METHOD FOR MANAGING MEMORY
FREESCALE SEMICONDUCTOR, INC.
EP
10858059.8
LOW-VOLTAGE EXIT DETECTOR, ERROR DETECTOR, LOW-VOLTAGE SAFE CONTROLLER,
BROWN-OUT DETECTION METHOD, AND BROWN-OUT SELF-HEALING METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
10858361.8
DECODER FOR DETERMINING A SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED OBJECT
BASED ON SIGNALS OF A CAPACTIVE SENSOR AND METHOD FOR DETERMINING A SUBSTANCE OR
MATERIAL STRUCTURE OF A DETECTED OBJECT BASED ON SIGNALS ON A CAPACTIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
EP
10859964.8
INTEGRATED CIRCUIT DEVICE AND METHOD FOR DETECTING AN EXCESSIVE VOLTAGE STATE
FREESCALE SEMICONDUCTOR, INC.
EP
10860036.2
METHOD FOR ENABLING CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND
INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
10860038.8
METHOD FOR BIT RATE CONTROL WITHIN A SCALABLE VIDEO CODING SYSTEM AND SYSTEM
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
10860047.9
METHOD AND APPARATUS FOR MANAGING POWER IN A MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
EP
10860114.7
AN INTEGRATED CIRCUIT AND A METHOD OF POWER MANAGEMENT OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
11167376.0
VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR DECODING AN
ENCODED VIDEO STREAM
FREESCALE SEMICONDUCTOR, INC.
EP
11167377.8
VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR MANAGING A
TRANSFER OF INFORMATION BETWEEN A MEMORY UNIT AND A DECODER
FREESCALE SEMICONDUCTOR, INC.
EP
11170004.3
BATTERY CELL EQUALIZER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
11170039.9
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
EP
11170299.9
MEMORY WITH LOW VOLTAGE MODE OPERATION
FREESCALE SEMICONDUCTOR, INC.
EP
11170583.6
ANALOG-TO-DIGITAL CONVERTER HAVING A SINGLE SET OF COMPARATORS FOR A MULTI-STAGE
SAMPLING CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
11176316.5
MEMS PRESSURE SENSOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
EP
11176611.9
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA
FREESCALE SEMICONDUCTOR, INC.
EP
11176623.4
CHARGE PUMP HAVING RAMP RATE CONTROL
FREESCALE SEMICONDUCTOR, INC.
EP
11177484.0
DATA PROCESSOR FOR PROCESSING DECORATED INSTRUCTIONS WITH CACHE BYPASS
FREESCALE SEMICONDUCTOR, INC.
EP
11184861.0
METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
11185418.8
AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN
WINDOWS
FREESCALE SEMICONDUCTOR, INC.
EP
11185452.7
INTEGRATED ANTENNA PACKAGE
FREESCALE SEMICONDUCTOR, INC.
EP
11188965.5
AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING SAME
FREESCALE SEMICONDUCTOR, INC.
EP
11733213.0
NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
11737455.3
DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
11737456.1
QUIESCENT CURRENT (IDDQ) INDICATION AND TESTING APPARATUS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
EP
11754552.5
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
EP
11754553.3
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
EP
11766306.2
SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
11777760.7
OPEN CIRCUIT DETECTOR AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
EP
11777773.0
OVERVOLTAGE PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
11787069.1
DATA PROCESSOR HAVING MULTIPLE LOW POWER MODES
FREESCALE SEMICONDUCTOR, INC.
EP
11796147.4
SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
EP
11807201.6
TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL
FREESCALE SEMICONDUCTOR, INC.
EP
11854624.1
INTEGRATED CIRCUIT DEVICE AND METHOD FOR PERFORMING CONDITIONAL NEGATION OF DATA
FREESCALE SEMICONDUCTOR, INC.
EP
11855941.8
INTEGRATED CIRCUIT DEVICE AND METHOD FOR CALCULATING A PREDICATE VALUE
FREESCALE SEMICONDUCTOR, INC.
EP
11856370.9
PHASED-ARRAY RECEIVER, RADAR SYSTEM AND VEHICLE
FREESCALE SEMICONDUCTOR, INC.
EP
11856420.2
DEVICE AND METHOD FOR COMPUTING A FUNCTION VALUE OF A FUNCTION
FREESCALE SEMICONDUCTOR, INC.
EP
11857416.9
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
EP
11857657.8
INTEGRATED CIRCUIT DEVICE, VOLTAGE REGULATION CIRCUITRY AND METHOD FOR
REGULATING A VOLTAGE SUPPLY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
EP
11858080.2
INTEGRATED CIRCUIT DEVICE, POWER MANAGEMENT MODULE AND METHOD FOR PROVIDING
POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
EP
12151623.1
MEMS SENSOR WITH DUAL PROOF MASSES
FREESCALE SEMICONDUCTOR, INC.
EP
12151630.6
MEMS SENSOR WITH FOLDED TORSION SPRINGS
FREESCALE SEMICONDUCTOR, INC.
EP
12151635.5
IN-LINE REGISTER FILE BITCELL
FREESCALE SEMICONDUCTOR, INC.
EP
12151640.5
METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY
FREESCALE SEMICONDUCTOR, INC.
EP
12151642.1
MULTIPLE FUNCTION POWER DOMAIN LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
EP
12154159.3
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
EP
12154237.7
DIGITAL METHOD TO OBTAIN THE I-V CURVES OF NVM BITCELLS
FREESCALE SEMICONDUCTOR, INC.
EP
12154277.3
VIAS BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
EP
12154287.2
MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
EP
12159924.5
SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
EP
12159961.7
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING
FREESCALE SEMICONDUCTOR, INC.
EP
12160380.7
SELECTABLE THRESHOLD RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
12162868.9
MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION
FREESCALE SEMICONDUCTOR, INC.
EP
12164037.9
CACHE MEMORY WITH DYNAMIC LOCKSTEP SUPPORT
FREESCALE SEMICONDUCTOR, INC.
EP
12164961.0
SELECTIVE ROUTING OF LOCAL MEMORY ACCESSES AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
12169620.7
DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
EP
12169865.8
ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
EP
12170078.5
METHOD AND APPARATUS FOR GENERATING GATE-LEVEL ACTIVITY DATA FOR USE IN CLOCK
GATING EFFICIENCY ANALYSIS
FREESCALE SEMICONDUCTOR, INC.
EP
12174843.8
COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
12174973.3
FUSED BUSS FOR PLATING FEATURES ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
EP
12175266.1
CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
EP
12179289.9
SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION
USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS
FREESCALE SEMICONDUCTOR, INC.
EP
12179294.9
SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT
FREESCALE SEMICONDUCTOR, INC.
EP
12179305.3
MOSFET MISMATCH CHARACTERIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
12180251.6
INCIDENT CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
EP
12180259.9
MEMORY MANAGEMENT UNIT (MMU) HAVING REGION DESCRIPTOR GLOBALIZATION CONTROLS AND
METHOD OF OEPRATION
FREESCALE SEMICONDUCTOR, INC.
EP
12180945.3
METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY
FREESCALE SEMICONDUCTOR, INC.
EP
12185914.4
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
EP
12185932.6
INTERFACE SYSTEM AND METHOD WITH BACKWARD COMPATABILITY
FREESCALE SEMICONDUCTOR, INC.
EP
12185946.6
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES
FREESCALE SEMICONDUCTOR, INC.
EP
12186133.0
ROTARY DISK GYROSCOPE
FREESCALE SEMICONDUCTOR, INC.
EP
12186147.0
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
EP
12186166.0
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
EP
12187977.9
SYSTEMS AND METHODS FOR SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES
FREESCALE SEMICONDUCTOR, INC.
EP
12189879.5
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
12191704.1
A METHOD OF DECODING A RECEIVED SC-FDMA SYMBOL IN A RECEIVER IN A OFDM
COMMUNICATION SYSTEM, A RECEIVER, AN APPARATUS, AN OFDM COMMUNICATION SYSTEM AND
A COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
EP
12193879.9
METHOD AND APPARATUS FOR NETWORK STREAMING
FREESCALE SEMICONDUCTOR, INC.
EP
12194444.1
METHOD AND SYSTEM FOR PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.
EP
12194468.0
PACKAGED LEADLESS SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
12194494.6
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
12194503.4
METHOD AND APPARATUS FOR RESETTING AT LEAST ONE NODE WITHIN A CPRI RADIO BASE
STATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
EP
12196094.2
EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED
FREESCALE SEMICONDUCTOR, INC.
EP
13150356.7
SYSTEM AND METHOD FOR PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.
EP
13150503.4
CHANNEL ESTIMATION IN WIRELESS COMMUNICATION
FREESCALE SEMICONDUCTOR, INC.
EP
13150825.1
PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
EP
13151698.1
STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
EP
13151789.8
SEMICOCNDUCTOR DEVICE HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS
OF DIFFERING DENSITIES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
13151793.0
A DELAY LINE PHASE SHIFTER WITH SELECTABLE PHASE SHIFT
FREESCALE SEMICONDUCTOR, INC.
EP
13151802.9
AN ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
EP
13151813.6
ENCAPSULANT WITH COROSION INHIBITOR
FREESCALE SEMICONDUCTOR, INC.
EP
13151824.3
METHOD FOR FORMING DIE ASSEMBLY WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
EP
13155182.2
METHOD FOR IMPLEMENTING SECURITY OF NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
EP
13160459.7
RANDOM VALUE PRODUCTION METHODS AND SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
EP
13161733.4
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
EP
13161832.4
WRITE CONTENTION-FREE, NOISE-TOLERANT MULTIPORT BITCELL
FREESCALE SEMICONDUCTOR, INC.
EP
13161836.5
LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
EP
13161838.1
RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
EP
13161840.7
Sharing Stacked BJT Clamps for System Level ESD Protection
FREESCALE SEMICONDUCTOR, INC.
EP
13161848.0
SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
13161850.6
ERASING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC)
FREESCALE SEMICONDUCTOR, INC.
EP
13167454.1
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
EP
13167459.0
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
EP
13169490.3
INTEGRATED CIRCUIT DIE ASSEMBLY WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
EP
13169521.5
PROCESSOR RESOURCE AND EXECUTION PROTECTION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
EP
13169541.3
STRESS-BASED TECHNIQUES FOR DETECTING AN IMMINENT READFAILURE IN A NON-VOLATILE
MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
EP
13169553.8
CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST PORTION OF THE CLOCK
CYCLE
FREESCALE SEMICONDUCTOR, INC.
EP
13169562.9
CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
EP
13169572.8
VRS INTERFACE WITH 1/T ARMING FUNCTION
FREESCALE SEMICONDUCTOR, INC.
EP
13169578.5
SENSING DEVICE AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
EP
13169583.5
Synchronous Rectifier Timer for Discontinuous Mode DC/DC Converter
FREESCALE SEMICONDUCTOR, INC.
EP
13172863.6
FILM-ASSIST MOLDED GEL-FILL CAVITY PACKAGE WITH OVERFLOW RESERVOIR
FREESCALE SEMICONDUCTOR, INC.
EP
13172879.2
POWER TRANSISTOR WITH HEAT DISSIPATION AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
EP
13172894.1
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND
ISOLATION STRUCTURE INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
13173216.6
DEVICE PACKAGE WITH RIGID INTERCONNECT STRUCTURE CONNECTING DIE AND SUBSTRATE
AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
13173226.5
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
13173238.0
Sensor Package and Method of Forming Same
FREESCALE SEMICONDUCTOR, INC.
EP
13173268.7
SEMICONDUCTOR DEVICE PACKAGE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
EP
13173277.8
HIGH BREAKDOWN VOLTAGE LDMOS DEVICE
FREESCALE SEMICONDUCTOR, INC.
EP
13173286.9
Angular Rate Sensor With Quadrature Error Compensation
FREESCALE SEMICONDUCTOR, INC.
EP
13177131.3
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS BASED UPON OPERATING
TEMPERATURE TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
EP
13177161.0
METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR PROGRAM/ERASE
OPERATIONS TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.
EP
13177186.7
CAPACITIVE PRESSURE SENSOR IN AN OVERMOLDED PACKAGE
FREESCALE SEMICONDUCTOR, INC.
EP
13177826.8
RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
EP
13178058.7
VARIABLE RELUCTANCE SENSOR INTERFACE WITH INTEGRATION BASED ARMING THRESHOLD
FREESCALE SEMICONDUCTOR, INC.
EP
13179520.5
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
13179539.5
LOW DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
EP
13179559.3
ADAPTIVE ERROR CORRECTION FOR NON-VOLATILE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
EP
13179567.6
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
EP
13179577.5
PRESSURE SENSOR WITH DIFFERENTIAL CAPACITIVE OUTPUT
FREESCALE SEMICONDUCTOR, INC.
EP
13179590.8
LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET VENT HOLES,
AND METHODS OF THEIR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
EP
13180554.1
TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
EP
13183320.4
SEMICONDUCTOR DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
EP
13183355.0
QUIESCENT CURRENT DETERMINATION USING IN-PACKAGE VOLTAGE MEASUREMENTS
FREESCALE SEMICONDUCTOR, INC.
EP
13183374.1
Matrix Lid Heatspreader for Flip Chip Package
FREESCALE SEMICONDUCTOR, INC.
EP
13183405.3
NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
EP
13183411.1
SYSTEMS AND METHODS FOR CODE PROTECTION IN NON-VOLATILE MEMORY SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
EP
13183417.8
NVM WITH CHARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
EP
13184575.2
VOLTAGE TRANSLATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
EP
13184837.6
THERMAL SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO
FREESCALE SEMICONDUCTOR, INC.
EP
13275126.4
VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTERS, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
EP
94109689.3
METHOD AND STRUCTURE FOR FORMING AN INTEGRATED CIRCUIT PATTE RN ON A
SEMICONDUCTOR SUBSTRAT E
FREESCALE SEMICONDUCTOR, INC.
EP
99118540.6
PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.
FR
02729351.3
COMPONENT WITH FILTER AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
FR
04810477.2
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
FR
09787356.6
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
FR
09803305.3
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
FR
09846744.2
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
FR
10712502.3
CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
GB
0325852.2
METHOD AND DEVICE FOR DERIVING A PREDISTORTED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
GB
02729351.3
COMPONENT WITH FILTER AND METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
GB
04810477.2
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS
FREESCALE SEMICONDUCTOR, INC.
GB
08713946.5
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
GB
09787356.6
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.
GB
09803305.3
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
GB
09846744.2
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.
GB
10712502.3
CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
0681/DEL/2005
DIGITAL CLOCK FREQUENCY DOUBLER
FREESCALE SEMICONDUCTOR, INC.
IN
0819/DEL/2005
TRANSMISSION LINE DRIVER
FREESCALE SEMICONDUCTOR, INC.
IN
1044/DELNP/2008
MULTI-THREADED PROCESSOR ARCHITECTURE
FREESCALE SEMICONDUCTOR, INC.
IN
1046/DELNP/2008
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
IN
108/DEL/2007
METHOD FOR FABRICATING A PCB
FREESCALE SEMICONDUCTOR, INC.
IN
109/DEL/2007
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
IN
1098/DEL/2006
METHOD AND SYSTEM FOR INCORPORATING VIA REDUNDANCY IN TIMING ANALYSIS
FREESCALE SEMICONDUCTOR, INC.
IN
1124/DEL/2006
CLOCK BALANCING METHOD
FREESCALE SEMICONDUCTOR, INC.
IN
1254/DELNP/2009
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
IN
1297/DELNP/2008
METHOD AND SYSTEM FOR ACKNOWLEDGING FRAMES IN A COMMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.
IN
1373/DEL/2005
CHARGE PUMP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
1394/DEL/2005
TRANSMISSION LINE DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
1404/DEL/2005
DIFFERENTIAL RECEIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
1498/DELNP/2009
METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR
FREESCALE SEMICONDUCTOR, INC.
IN
1545/DELNP/2009
METHOD OF MAKING A CONTACT ON A BACKSIDE OF A DIE
FREESCALE SEMICONDUCTOR, INC.
IN
156/DEL/2009
VIA DEFINITION FOR SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
IN
1669/DEL/2005
METHOD AND SYSTEM FOR REDUCING DELAY NOISE IN AN IC
FREESCALE SEMICONDUCTOR, INC.
IN
1913/DEL/2005
CLOCK GENERATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
192/DEL/2007
METHOD AND SYSTEM FOR ESTIMATING POWER CONSUMPTION OF INTEGRATED CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.
IN
192/DEL/2011
ESTIMATION AND COMPENSATION OF CLOCK VARIATION IN RECEIVED SIGNAL
FREESCALE SEMICONDUCTOR, INC.
IN
1925/DEL/2005
PVT VARIATION DETECTION AND COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
1926/DEL/2005
PVT VARIATION DETECTION AND COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
1928/DEL/2005
PVT VARIATION DETECTION AND COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
2125/DEL/2006
METHOD AND SYSTEM OF EXECUTING A SOFTWARE APPLICATION IN HIGHLY CONSTRAINED
MEMORY SITUATION
FREESCALE SEMICONDUCTOR, INC.
IN
2170/DEL/2006
SYSTEM AND METHOD FOR MONITORING CLOCK SIGNAL IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
2189/DELNP/2008
SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES
FREESCALE SEMICONDUCTOR, INC.
IN
2211/DEL/2006
SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION IN A LOW-DENSITY PARITY-CHECK
(LDPC) DECODER
FREESCALE SEMICONDUCTOR, INC.
IN
2262/DEL/2006
MILLER CAPACITANCE TOLERANT BUFFER ELEMENT
FREESCALE SEMICONDUCTOR, INC.
IN
2263/DEL/2006
SYSTEM AND METHOD FOR TESTING MEMORY BLOCKS IN AN SOC DESIGN
FREESCALE SEMICONDUCTOR, INC.
IN
2306/DELNP/2007
METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS
FREESCALE SEMICONDUCTOR, INC.
IN
2307/DELNP/2007
SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.
IN
2308/DELNP/2007
METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
IN
231/DEL/2009
METHOD OF READING MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
IN
235/DEL/2007
METHOD AND SYSTEM FOR MANAGING COMMUNICATIONS BETWEEN SUB-SYSTEMS OF A
COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
IN
2374/DEL/2006
LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
IN
2432/DEL/2008
STANDBY CONTROL CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
IN
2477/DEL/2009
MEMORY DEVICE AND SENSE CIRCUITRY THEREFOR
FREESCALE SEMICONDUCTOR, INC.
IN
248/DELNP/2006
DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
IN
2485/DEL/2008
LOW POWER SELF-GATED, PULSE TRIGGERED CLOCK GATING CELL
FREESCALE SEMICONDUCTOR, INC.
IN
2487/DELNP/2009
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
IN
2538/DEL/2006
METHOD AND SYSTEM FOR DESIGNING TEST CIRCUIT IN A SYSTEM ON CHIP
FREESCALE SEMICONDUCTOR, INC.
IN
2636/DEL/2005
SEQUENCE-INDEPENDENT POWER-ON RESET FOR MULTIVOLTAGE CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
IN
2689/DEL/2005
DIGITAL CLOCK FREQUENCY MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.
IN
2848/DELNP/2008
ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
IN
29/DEL/2006
SCAN CELL FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
3020/DELNP/2008
SYSTEM AND METHOD FOR CONTROLLING THE TRANSMIT POWER OF A WIRELESS MODULE
FREESCALE SEMICONDUCTOR, INC.
IN
3028/DELNP/2007
PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
IN
304/DEL/2009
READ ONLY MEMORY AND METHOD OF READING SAME
FREESCALE SEMICONDUCTOR, INC.
IN
3193/DELNP2006
LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.
IN
3309/DELNP/2006
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.
IN
3342/DEL/2005
METHOD FOR ESTIMATING PROCESSOR ENERGY USAGE
FREESCALE SEMICONDUCTOR, INC.
IN
3574/DELNP/2010
ELECTRONIC ASSEMBLY MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
IN
364/DELNP/2008
SYSTEM AND METHOD FOR ADJUSTING ACQUISITION PHASE
FREESCALE SEMICONDUCTOR, INC.
IN
4442/DELNP/2009
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
IN
5053/DELNP/2005
METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
IN
5182/DELNP/2008
WARPAGE-REDUCING PACKAGING DESIGN
FREESCALE SEMICONDUCTOR, INC.
IN
5313/DELNP/2005
METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.
IN
5478/DELNP/2008
SYSTEM AND METHOD FOR FAST MOTION ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
IN
5757/DELNP/2008
BIT LINE PRECHARGE IN EMBEDDED MEMORY
FREESCALE SEMICONDUCTOR, INC.
IN
5974/DELNP/2008
METHOD AND APPARATUS FOR A STEPPED-DRIFT MOSFET
FREESCALE SEMICONDUCTOR, INC.
IN
650/DELNP/2009
VIDEO INFORMATION PROCESSING SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING
FREESCALE SEMICONDUCTOR, INC.
IN
6651/DELNP/2008
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
IN
6705/DELNP/2009
THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
IN
682/DEL/2005
CLOCK DELAY COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
IN
7143/DELNP/2008
METHOD OF MAKING A MULTIPLE CRYSTAL ORIENTATION SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
IN
7344/DELNP/2008
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
IN
7703/DELNP/2007
INTEGRATED CIRCUIT WITH IMPROVED SIGNAL NOISE ISOLATION AND METHOD FOR IMPROVING
SIGNAL NOISE ISOLATION
FREESCALE SEMICONDUCTOR, INC.
IN
7751/DELNP/2008
STRESSOR INTEGRATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
IN
79/DEL/2009
FLIP-FLOP CIRCUIT WITH INTERNAL LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.
IN
7967/DELNP/2006
MULTYLAYER CAVITY SLOT ANTENNA
FREESCALE SEMICONDUCTOR, INC.
IN
7968/DELNP/2006
RECESSED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
IN
8/DEL/2007
SHORT CIRCUIT AND OVER-VOLTAGE PROTECTION FOR A DATA BUS
FREESCALE SEMICONDUCTOR, INC.
IN
8122/DELNP/2010
METHOD AND CIRCUIT FOR EFUSE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
IN
821/DEL/2010
METHOD FOR REDUCING SURFACE AREA OF PAD LIMITED SEMICONDUCTOR DIE LAYOUT
FREESCALE SEMICONDUCTOR, INC.
IN
938/DEL/2006
METHOD OF DETERMINING A SYNCHRONOUS PHASE
FREESCALE SEMICONDUCTOR, INC.
JP
2000-201009
STRESS COMPENSATION COMPOSITION AND SEMICONDUCTOR COMPONENT FORMED USING THE
STRESS COMPENSATION COMPOSITION
FREESCALE SEMICONDUCTOR, INC.
JP
2000-289730
FILTER APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2002-577647
LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.
JP
2006-321047
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2007-326329
RAIL TO RAIL BUFFER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
JP
2007-500763
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
2007-519216
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2008-118358
METHOD AND CIRCUIT FOR GENERATING OUTPUT VOLTAGES FROM INPUT VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
JP
2008-118360
METHOD AND CIRCUIT FOR REDUCING REGULATOR OUTPUT NOISE
FREESCALE SEMICONDUCTOR, INC.
JP
2008-138177
OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER
FREESCALE SEMICONDUCTOR, INC.
JP
2008-537752
A METHOD OF MAKING AN INVERTED-T CHANNEL TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
JP
2008-542309
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
JP
2008-545893
SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2008-545900
TRANSISTOR WITH IMMERSED CONTACTS AND METHODS OF FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2008-554454
METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR-ON-INSULATOR (SOI)
BODY-CONTACTED DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2008-555430
METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2008-556487
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
JP
2009-024785
PULSE WIDTH MODULATION CIRCUIT, PULSE WIDTH MODULATION METHOD, AND REGULATOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-028928
METHOD FOR MANUFACTURING SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-072564
CURRENT DRIVE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2009-112158
DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2009-504367
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
JP
2009-51205
SELF-CALIBRATING OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-512193
CONTACT SURROUNDED BY PASSIVATION AND POLYIMIDE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-513348
DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
JP
2009-517460
ELECTROSTATIC DISCHARGE PROTECTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-532490
SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-537251
TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2009-537253
METHOD OF MAKING A CONTACT ON A BACKSIDE OF A DIE
FREESCALE SEMICONDUCTOR, INC.
JP
2009-544874
FORMING A SEMICONDUCTOR DEVICE HAVING A METAL ELECTRODE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2009-546386
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2009-547344
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
JP
2009-549654
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-551780
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2009-552003
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2009-552780
SYSTEM AND METHOD FOR TESTING AND PROVIDING AN INTEGRATED CIRCUIT HAVING
MULTIPLE MODULES OR SUBMODULES
FREESCALE SEMICONDUCTOR, INC.
JP
2009-552782
TRENCH FORMATION IN A SEMICONDUCTOR MATERIAL
FREESCALE SEMICONDUCTOR, INC.
JP
2009-553665
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2010-113161
OBJECT DETECTOR INCLUDING ELECTRIC FIELD MEASUREMENT FUNCTION HAVING VARIABLE
SENSITIVITY
FREESCALE SEMICONDUCTOR, INC.
JP
2010-181954
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2010-502176
A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
2010-507523
THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
2010-511240
ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2010-515655
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
JP
2010-517037
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
2010-520025
SYMMETRICAL DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2010-522993
INTERCONNECT IN A MULTI-ELEMENT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
JP
2010-522998
RF CIRCUIT WITH CONTROL UNIT TO REDUCE SIGNAL POWER UNDER APPROPRIATE CONDITIONS
FREESCALE SEMICONDUCTOR, INC.
JP
2010-524070
DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
JP
2010-526984
SYSTEM AND METHOD FOR MONITORING DEBUG EVENTS
FREESCALE SEMICONDUCTOR, INC.
JP
2010-526985
PHASE CHANGE MEMORY STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
JP
2010-528016
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2010-528026
CLOCK CIRCUIT WITH CLOCK TRANSFER CAPABILITY AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
2010-531101
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
JP
2010-536974
ERROR DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
JP
2010-540704
LIQUID LEVEL SENSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
2010-540777
ELECTRICAL ERASABLE PROGRAMMABLE MEMORY TRANSCONDUCTANCE TESTING
FREESCALE SEMICONDUCTOR, INC.
JP
2010-542235
MIGFET CIRCUIT WITH ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
JP
2010-545040
BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION
FREESCALE SEMICONDUCTOR, INC.
JP
2010-546807
PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
JP
2010-547658
ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2010-550709
READ REFERENCE TECHNIQUE WITH CURRENT DEGRADATION PROTECTION
FREESCALE SEMICONDUCTOR, INC.
JP
2010-550741
LED DRIVER WITH DYNAMIC POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
JP
2011-151482
BATTERY CELL EQUALIZER SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2011-151483
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-153682
SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK
FREESCALE SEMICONDUCTOR, INC.
JP
2011-165717
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-167168
POLYMER CORE WIRE
FREESCALE SEMICONDUCTOR, INC.
JP
2011-167449
MEMS PRESSURE SENSOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2011-174607
SEMICONDUCTOR DEVICE AND PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.
JP
2011-186665
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2011-189293
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA
FREESCALE SEMICONDUCTOR, INC.
JP
2011-216769
METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2011-239409
DEBUGGER RECOVERY ON EXIT FROM LOW POWER MODE
FREESCALE SEMICONDUCTOR, INC.
JP
2011-247770
AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN
WINDOWS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-259676
AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2011-272993
MEMORY HAVING A LATCHING SENSE AMPLIFIER RESISTANT TO NEGATIVES BIAS TEMPERATURE
INSTABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2011-282742
VOLTAGE REGULATION CIRCUITRY AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-286618
METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY
FREESCALE SEMICONDUCTOR, INC.
JP
2011-286686
MEMS SENSOR WITH DUAL PROOF MASSES
FREESCALE SEMICONDUCTOR, INC.
JP
2011-286840
MEMS SENSOR WITH FOLDED TORSION SPRINGS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-507495
MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-507496
CACHE COHERENCY PROTOCOL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2011-510525
CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2011-511659
CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-511663
METHOD FOR ELECTRICALLY TRIMMING AN NVM REFERENCE CELL
FREESCALE SEMICONDUCTOR, INC.
JP
2011-521136
SYSTEM AND METHOD FOR FETCHING INFORMATION TO A CACHE MODULE USING A WRITE BACK
ALLOCATE ALGORITHM
FREESCALE SEMICONDUCTOR, INC.
JP
2011-521137
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-521138
SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-523841
TRANSISTOR WITH GAIN VARIATION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-525033
MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2011-526074
CIRCUIT AND METHOD FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING
FREESCALE SEMICONDUCTOR, INC.
JP
2011-526075
ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB DEVICES
FREESCALE SEMICONDUCTOR, INC.
JP
2011-531051
ADAPTIVE IIP2 CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-532106
INTERRUPT ACKNOWLEDGMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2011-533213
METHOD OF MAKING A SPLIT GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
JP
2011-534580
TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL DIRECTIONS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-535601
TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-536378
PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2011-539600
RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE
FREESCALE SEMICONDUCTOR, INC.
JP
2011-540323
HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS APPLICATIONS AND METHOD OF FORMING
A HIGH POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2011-542203
MICROELECTROMECHANICAL DEVICE WITH ISOLATED MICROSTRUCTURES AND METHOD OF
PRODUCING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2011-543826
INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
JP
2011-546308
DUAL HIGH-K OXIDES WITH SiGe CHANNEL
FREESCALE SEMICONDUCTOR, INC.
JP
2011-548020
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.
JP
2011-548021
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
2011-548022
MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2011-551085
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH
FREESCALE SEMICONDUCTOR, INC.
JP
2011-552044
CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING
INDEPENDENT DELAYS
FREESCALE SEMICONDUCTOR, INC.
JP
2012-040338
VIAS BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
JP
2012-067874
SELECTABLE THRESHOLD RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2012-081775
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A
CAPACITOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-090521
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.
JP
2012-096796
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-096894
SENSOR DEVICE WITH SEALING STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-100849
LOAD CONTROL AND PROTECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2012-101072
PHASE LOCKED LOOP CIRCUIT HAVING A VOLTAGE CONTROLLED OSCILLATOR WITH IMPROVED
BANDWIDTH
FREESCALE SEMICONDUCTOR, INC.
JP
2012-101073
ELECTRICALLY PROGRAMMABLE FUSE MODULE IN SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-107015
SELECTIVE ROUTING OF LOCAL MEMORY ACCESSES AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2012-121443
DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-125197
RELAXATION OSCILLATOR WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-131985
WRITING DATA TO SYSTEM MEMORY IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2012-135889
BRANCH TARGET BUFFER ADDRESSING IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-159145
FUSED BUSS FOR PLATING FEATURES ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-161149
COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-167987
CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.
JP
2012-168421
ATTACHING A MEMS TO A BONDING WAFER
FREESCALE SEMICONDUCTOR, INC.
JP
2012-169552
IMPLANT FOR PERFORMANCE ENHANCEMENT OF SELECTED TRANSISTORS IN AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2012-169983
SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT
FREESCALE SEMICONDUCTOR, INC.
JP
2012-190037
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
JP
2012-190978
INTERFACE SYSTEM AND METHOD WITH BACKWARD COMPATABILITY
FREESCALE SEMICONDUCTOR, INC.
JP
2012-192369
MEMORY MANAGEMENT UNIT (MMU) HAVING REGION DESCRIPTOR GLOBALIZATION CONTROLS AND
METHOD OF OEPRATION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-192370
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES
FREESCALE SEMICONDUCTOR, INC.
JP
2012-195705
INCIDENT CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-234264
SYSTEMS AND METHODS FOR SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES
FREESCALE SEMICONDUCTOR, INC.
JP
2012-234265
SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV) AND METHOD FOR
FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2012-235730
INERTIAL SENSOR WITH OFF-AXIS SPRING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2012-259248
METHOD OF PROTECTING AGAINST VIA FAILURE AND STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-263592
EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED
FREESCALE SEMICONDUCTOR, INC.
JP
2012-274485
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-277272
PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-277273
SEMICONDUCTOR DEVICE HAVING A NANOTUBE LAYER AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2012-287211
SEMICONDUCTOR WAFER PLATING BUS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2012-33324
ANCHORED CONDUCTIVE VIA AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2012-502067
VERTICALLY INTEGRATED MEMS ACCELERATION TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
JP
2012-504695
SENSOR DEVICE WITH REDUCED PARASITIC-INDUCED ERROR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-504697
DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2012-506049
MEMORY TESTING WITH SNOOP CAPABILITIES IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2012-510817
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
JP
2012-511872
DEVICE WITH PROXIMITY DETECTION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
JP
2012-513963
METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-516876
MULTICHANNEL RECEIVER SYSTEM, RADAR SYSTEM AND VEHICLE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-520108
INTEGRATED CIRCUIT, TRANSCEIVER AND METHOD FOR LEAKAGE CANCELLATION IN A RECEIVE
PATH
FREESCALE SEMICONDUCTOR, INC.
JP
2012-521107
SIGNAL PROCESSING SYSTEM AND INTEGRATED CIRCUIT COMPRISING A PREFETCH MODULE AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-523677
PULSE WIDTH MODULATION FREQUENCY CONVERSION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-526804
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-526805
POWER TRANSISTOR WITH TURN OFF CONTROL AND METHOD FOR OPERATING
FREESCALE SEMICONDUCTOR, INC.
JP
2012-530887
SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR
FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2012-532080
CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
2012-535212
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-537451
CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
JP
2012-538419
ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS
FREESCALE SEMICONDUCTOR, INC.
JP
2012-539420
VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2012-539933
SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT
FREESCALE SEMICONDUCTOR, INC.
JP
2012-543137
MICRO ELECTROMECHANICAL SYSTEMS (MEMS) HAVING A GAP STOP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2012-544551
ELECTRICAL COUPLING OF WAFER STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
JP
2012-548063
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
JP
2012-550023
ESD PROTECTION DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
2012-550088
DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2012-551199
QUIESCENT CURRENT (IDDQ) INDICATION AND TESTING APPARATUS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
2012-557051
DC to DC CONVERTER HAVING SWITCH CONTROL AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2012-62441
SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
2012-62442
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-014353
STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-015963
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2013-017041
VIBRATION ROBUST X-AXIS RING GYRO TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.
JP
2013-023094
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
2013-034808
METHOD FOR IMPLEMENTING SECURITY OF NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
2013-034809
SAMPLE AND HOLD CIRCUIT AND DIFFERENTIAL SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-039970
FULLY COMPLEMENTARY SELF-BIASED DIFFERENTIAL RECEIVER WITH STARTUP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-073741
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-074320
SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-082167
HIGH PRECISION SINGLE EDGE CAPTURE AND DELAY MEASUREMENT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-091075
TAMPER DETECTOR FOR SECURE MODULE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-091184
MEMORY WITH WORD LEVEL POWER GATING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-103808
VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTERS, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2013-109020
PHOTRONIC DEVICE WITH REFLECTOR AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-109877
FIELD FOCUSING FEATURES IN A RERAM CELL
FREESCALE SEMICONDUCTOR, INC.
JP
2013-113109
VRS INTERFACE WITH 1/T ARMING FUNCTION
FREESCALE SEMICONDUCTOR, INC.
JP
2013-113997
INDUCTIVE ELEMENT WITH INTERRUPTER REGION AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-114003
METHODS AND STRUCTURES FOR REDUCING HEAT EXPOSURE OF THERMALLY SENSITIVE
SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
JP
2013-115491
PROCESSOR RESOURCE AND EXECUTION PROTECTION METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-115492
CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST PORTION OF THE CLOCK
CYCLE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-115493
CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
JP
2013-119536
FILM-ASSIST MOLDED GEL-FILL CAVITY PACKAGE WITH OVERFLOW RESERVOIR
FREESCALE SEMICONDUCTOR, INC.
JP
2013-126381
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND
ISOLATION STRUCTURE INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-127558
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-127559
HIGH BREAKDOWN VOLTAGE LDMOS DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-127611
EMULATED ELECTRICALLY ERASABLE MEMORY HAVING AN ADDRESS RAM FOR DATA STORED IN
FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
2013-128001
A SEMICONDUCTOR PACKAGE STRUCTURE HAVING AN AIR GAP AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-128002
SEMICONDUCTOR DEVICE PACKAGE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-13856
SEMICOCNDUCTOR DEVICE HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS
OF DIFFERING DENSITIES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2013-142647
Angular Rate Sensor With Quadrature Error Compensation
FREESCALE SEMICONDUCTOR, INC.
JP
2013-142648
DEVICE PACKAGE WITH RIGID INTERCONNECT STRUCTURE CONNECTING DIE AND SUBSTRATE
AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-143177
BIPOLAR TRANSISTOR WITH HIGH BREAKDOWN VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-145321
SRAM BIT CELL WITH REDUCED BIT LINE PRECHARGE VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-154160
LOW DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-155610
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-155710
SINGLE-EVENT LATCH-UP PREVENTION TECHNIQUES FOR A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-156660
CAPACITIVE PRESSURE SENSOR IN AN OVERMOLDED PACKAGE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-157841
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-159882
VARIABLE RELUCTANCE SENSOR INTERFACE WITH INTEGRATION BASED ARMING THRESHOLD
FREESCALE SEMICONDUCTOR, INC.
JP
2013-164657
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-168786
TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
JP
2013-172542
NVM WITH CHARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2013-173131
ADAPTIVE ERROR CORRECTION FOR NON-VOLATILE MEMORIES
FREESCALE SEMICONDUCTOR, INC.
JP
2013-174151
SEMICONDUCTOR DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND METHODS OF
MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-174166
THERMAL SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO
FREESCALE SEMICONDUCTOR, INC.
JP
2013-175649
Sensor Packaging Method and Sensor Packages
FREESCALE SEMICONDUCTOR, INC.
JP
2013-176861
DATA PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-176866
PRESSURE SENSOR WITH DIFFERENTIAL CAPACITIVE OUTPUT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-176871
LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET VENT HOLES,
AND METHODS OF THEIR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-178981
MICROELECTRONIC PACKAGES HAVING TRENCH VIAS AND METHODS FOR THE MANUFACTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
JP
2013-190289
NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-191302
ELECTRONIC CIRCUITS WITH VARIABLE ATTENUATORS AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2013-199779
High Voltage Diode
FREESCALE SEMICONDUCTOR, INC.
JP
2013-199780
METHOD OF MAKING A LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL
FREESCALE SEMICONDUCTOR, INC.
JP
2013-202874
PACKAGING FOR SEMICONDUCTOR SENSOR DEVICES AND METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-203039
TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2013-39969
RANDOM VALUE PRODUCTION METHODS AND SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-502573
SEMICONDUCTOR DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
2013-502580
APPARATUS AND METHOD TO COMPENSATE FOR INJECTION LOCKING
FREESCALE SEMICONDUCTOR, INC.
JP
2013-504926
MULTI-PORT MEMORY HAVING A VARIABLE NUMBER OF USED WRITE PORTS
FREESCALE SEMICONDUCTOR, INC.
JP
2013-507972
OPEN CIRCUIT DETECTOR AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-507977
EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
JP
2013-508012
CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE MEMORY
FREESCALE SEMICONDUCTOR, INC.
JP
2013-509076
OVERVOLTAGE PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-512565
POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT SENSE ACCURACY
FREESCALE SEMICONDUCTOR, INC.
JP
2013-512625
DATA PROCESSOR HAVING MULTIPLE LOW POWER MODES
FREESCALE SEMICONDUCTOR, INC.
JP
2013-515361
SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.
JP
2013-517553
INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING SIGNAL FOR
CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
JP
2013-518394
TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL
FREESCALE SEMICONDUCTOR, INC.
JP
2013-520226
DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING
IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.
JP
2013-525369
VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.
JP
2013-525370
PUSH-PUSH OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
JP
2013-530803
METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-532280
LOW-VOLTAGE EXIT DETECTOR, ERROR DETECTOR, LOW-VOLTAGE SAFE CONTROLLER,
BROWN-OUT DETECTION METHOD, AND BROWN-OUT SELF-HEALING METHOD
FREESCALE SEMICONDUCTOR, INC.
JP
2013-533291
INTEGRATED CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2013-539352
METHOD FOR ENABLING CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND
INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
2013-79324
RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
JP
2013-93707
ERASING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC)
FREESCALE SEMICONDUCTOR, INC.
JP
2013-95791
CAVITY-TYPE SEMICONDUCTOR PACKAGE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
JP
63-274342
DATA PROCESSOR WITH DEVELOPMEN T SUPPORT FEATURES
FREESCALE SEMICONDUCTOR, INC.
JP
NA
SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
JP
NA
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
NA
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
JP
NA
INTEGRATED ANTENNA PACKAGE
FREESCALE SEMICONDUCTOR, INC.
JP
Not yet available
DIGITAL METHOD TO OBTAIN THE I-V CURVES OF NVM BITCELLS
FREESCALE SEMICONDUCTOR, INC.
JP
Not yet available
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
Not yet available
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
JP
PCT/RU2011/000107
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
KR
10-2006-119025
LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2006-119486
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2006-7013210
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7001880
SEMICONDUCTOR DEVICES AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7001921
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7007606
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7008172
SEMICONDUCTOR DEVICE HAVING NANO-PILLARS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7008694
PROGRAMMABLE FUSE WITH SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7009819
MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFORE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7010294
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7010932
FINE PITCH INTERCONNECT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7011022
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7013174
METHOD AND PROGRAM PRODUCT FOR PROTECTING INFORMATION IN EDA TOOL DESIGN VIEWS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7014424
SUPERJUNCTION POWER MOSFET
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7018381
SPLIT GATE MEMORY CELL IN A FINFET
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7018457
MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7019010
SYSTEM AND METHOD FOR FAST MOTION ESTIMATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7020067
METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7020330
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7020577
CAP LAYER FOR AN ALUMINUM COPPER BOND PAD
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7020579
SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7020618
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7020966
BIT LINE PRECHARGE IN EMBEDDED MEMORY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7021970
DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7022159
WARP COMPENSATED PACKAGE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7022455
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7022488
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7022525
SILICIDED NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7023407
MEMORY WITH CLOCKED SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7023448
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7023823
BARRIER FOR USE IN 3-D INTEGRATION OF CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7024174
APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7024213
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7028517
CONTENTION-FREE HIERARCHICAL BIT LINE IN EMBEDDED MEMORY AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7029534
DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2008-7031752
METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7001710
TRANSISTOR WITH ASYMMETRY FOR DATA STORAGE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7003904
SUPERJUNCTION TRENCH DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7004277
LEVEL SHIFTING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7005238
VIDEO INFORMATION PROCESSING SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7006625
DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7008704
SYSTEM AND METHOD FOR REDUCING EDGE EFFECT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7008904
METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7009009
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7009943
METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7015540
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7015607
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7016182
DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7017031
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7017436
MEMORY HAVING A DUMMY BITLINE FOR TIMING CONTROL
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7017872
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7018243
INTEGRATED CIRCUIT FUSE ARRAY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7018647
TRENCH FORMATION IN A SEMICONDUCTOR MATERIAL
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7018982
DEVICE AND METHOD FOR GENERATING CACHE USER INITIATED PRE-FETCH REQUESTS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7019937
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7020035
SIMPLIFIED DEBLOCK FILTERING FOR REDUCED MEMORY ACCESS AND COMPUTATIONAL
COMPLEXITY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7022966
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7023240
LOW VOLTAGE DATA PATH IN MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7023333
THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2009-7025412
ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7000648
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7001862
STRESS RELIEF OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7002371
METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
OBTAINABLE THEREWITH
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7004382
METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7004436
RF CIRCUIT WITH CONTROL UNIT TO REDUCE SIGNAL POWER UNDER APPROPRIATE CONDITIONS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7004818
METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7004951
SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7007108
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7007865
SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED OPERANDS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7013959
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7015023
MIGFET CIRCUIT WITH ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7017877
NON-VOLATILE MEMORY WITH REDUCED CHARGE FLUENCE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7019580
BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7029038
CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7029593
UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE ALLOCATION CACHE
MISS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2010-7029643
SEMICONDUCTOR DEVICE WITH REDUCED SENSITIVITY TO PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-0066720
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-0068760
SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-0073893
METHOD FOR FORMING A CAPPED MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-0096047
POLYMER CORE WIRE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-0111454
METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-0118698
DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7005244
ERROR DETECTION SCHEMES FOR A UNIFIED CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7005826
PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA
(SIMD) DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7006168
DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7006187
TRANSISTOR WITH GAIN VARIATION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7008865
METHOD OF MAKING A SPLIT GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7010579
TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7014141
LED DRIVER WITH FEEDBACK CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7019683
ANTIFUSE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7020042
AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7021299
EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7021662
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7025451
NEGATIVE VOLTAGE GENERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7026210
ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7026878
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7026969
PEAK DETECTION WITH DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-7029264
METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-77397
MEMORY WITH LOW VOLTAGE MODE OPERATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2011-87208
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-0037853
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-0077643
SYSTEMS AND METHODS FOR DATA CONVERSION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-0096302
MOSFET MISMATCH CHARACTERIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-0118813
BUILT-IN SELF TRIM FOR NON-VOLATILE MEMORY REFERENCE CURRENT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-126062
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-27035
SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-27036
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-59177
DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-7003525
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-7012730
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-7012901
SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-8414
MEMORY HAVING A LATCHING SENSE AMPLIFIER RESISTANT TO NEGATIVES BIAS TEMPERATURE
INSTABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
KR
10-2012-90177
SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT
FREESCALE SEMICONDUCTOR, INC.
KR
10-2013-0005009
SKEWED SRAM CELL
FREESCALE SEMICONDUCTOR, INC.
KR
10-2013-0030738
WRITE CONTENTION-FREE, NOISE-TOLERANT MULTIPORT BITCELL
FREESCALE SEMICONDUCTOR, INC.
KR
10-2013-0043611
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2013-0099574
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
KR
10-2013-0109709
NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
KR
10-2013-109392
NVM WITH CHARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
MY
PI20094674
METHOD OF FORMING SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MY
PI20095012
IMPROVED SEMICONDUCTOR PACKAGE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
MY
PI2010000044
SCAN BASED TEST ARCHITECTURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
MY
PI2010001643
LEAD FRAME FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.
MY
PI2011001861
SEMICONDUCTOR TRAY CARRIER
FREESCALE SEMICONDUCTOR, INC.
MY
PI2012004714
SYSTEM AND METHOD FOR CLEANING BOND WIRE
FREESCALE SEMICONDUCTOR, INC.
TW
093130261
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
094116365
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
TW
094126428
METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
094127044
METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
094129708
PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING
FREESCALE SEMICONDUCTOR, INC.
TW
094137697
TRANSISTOR STRUCTURE WITH DUAL TRENCH FOR OPTIMIZED STRESS EFFECT AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095100764
METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
095104264
METHOD OF REMOVING NANOCLUSTERS IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
095106162
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A DIFFUSION BARRIER STACK AND
STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095106398
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS
AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095106399
ANTIFUSE ELEMENT AND ELECTRICALLY REDUNDANT ANTIFUSE ARRAY FOR CONTROLLED
RUPTURE LOCATION
FREESCALE SEMICONDUCTOR, INC.
TW
095107026
SYSTEM FOR INTEGRATED DATA INTEGRITY VERIFICATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095107494
MEMORY STRUCTURE AND METHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
TW
095108016
CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.
TW
095108670
APPARATUS FOR CURRENT SENSING
FREESCALE SEMICONDUCTOR, INC.
TW
095109761
METHOD AND APPARATUS FOR LOW VOLTAGE WRITE IN A STATIC RANDOM ACCESS MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
095113584
SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
095121340
CHEMICAL DIE SINGULATION TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.
TW
095121983
METHOD OF FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
095125132
PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.
TW
095125136
STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
095126624
SPLIT GATE STORAGE DEVICE INCLUDING A HORIZONTAL FIRST GATE AND A VERTICAL
SECOND GATE IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.
TW
095127050
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.
TW
095129481
NONVOLATILE MEMORY CELL PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
TW
095131664
MEMORY WITH ROBUST DATA SENSING AND METHOD FOR SENSING DATA
FREESCALE SEMICONDUCTOR, INC.
TW
095131908
GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR
FREESCALE SEMICONDUCTOR, INC.
TW
095132821
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095133783
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
095134084
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
095136632
SEMICONDUCTOR DEVICE HAVING NANO-PILLARS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
095137375
PROGRAMMABLE FUSE WITH SILICON GERMANIUM
FREESCALE SEMICONDUCTOR, INC.
TW
095138067
SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095138069
MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFORE
FREESCALE SEMICONDUCTOR, INC.
TW
095138503
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT FOR MULTIPLE POWER DOMAIN
INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
095138667
SEMICONDUCTOR STRUCTURE AND METHOD OF ASSEMBLY
FREESCALE SEMICONDUCTOR, INC.
TW
095139041
SEMICONDUCTOR DEVICE WITH REDUCED PACKAGE CROSS-TALK AND LOSS
FREESCALE SEMICONDUCTOR, INC.
TW
095139043
ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.
TW
095139048
PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
095139468
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
095139912
FINE PITCH INTERCONNECT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.
TW
095139951
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
095141602
METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
095142110
DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.
TW
095143436
SUPERJUNCTION POWER MOSFET
FREESCALE SEMICONDUCTOR, INC.
TW
095144493
TRANSISTOR WITH IMMERSED CONTACTS AND METHODS OF FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
095145553
SEMICONDUCTOR DEVICE COMPRISING A TRANSISTOR HAVING A COUNTER-DOPED CHANNEL
REGION AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
095146663
INTEGRATED CIRCUIT USING FINFETS AND HAVING A STATIC RANDOM ACCESS MEMORY (SRAM)
FREESCALE SEMICONDUCTOR, INC.
TW
095147984
SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR
FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
095148584
DUAL METAL SILICIDE SCHEME USING A DUAL SPACER PROCESS
FREESCALE SEMICONDUCTOR, INC.
TW
095149108
MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS
FREESCALE SEMICONDUCTOR, INC.
TW
096100185
REGULATED VOLTAGE SYSTEM AND METHOD OF PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
096100710
METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR-ON-INSULATOR (SOI)
BODY-CONTACTED DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
096101922
EPI T-GATE STRUCTURE FOR CoSi2 EXTENDIBILITY
FREESCALE SEMICONDUCTOR, INC.
TW
096103125
NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.
TW
096103126
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
TW
096103282
ERROR CORRECTION DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
096104207
DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
096104890
LOW VOLTAGE OUTPUT BUFFER AND METHOD FOR BUFFERING DIGITAL OUTPUT DATA
FREESCALE SEMICONDUCTOR, INC.
TW
096104932
METAL GATE WITH ZIRCONIUM
FREESCALE SEMICONDUCTOR, INC.
TW
096105319
APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
096106732
METHOD FOR FORMING A DEPOSITED OXIDE LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
096107088
ELECTRICAL FIELD SENSORS
FREESCALE SEMICONDUCTOR, INC.
TW
096107305
RF POWER TRANSISTOR DEVICE WITH METAL ELECTROMIGRATION DESIGN AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
096107714
SILICIDED NONVOLATILE MEMORY AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
096107870
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
096108415
MEMORY WITH CLOCKED SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
TW
096108569
SEMICONDUCTOR DEVICE STRUCTURE AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
096108790
SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF
SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
096108958
A WORLDWIDE DRIVER FOR A NON-VOLATILE MEMORY DEVICE, A NON-VOLATILE MEMORY
DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
096109128
BARRIER FOR USE IN 3-D INTEGRATION OF CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
TW
096111387
CONTACT SURROUNDED BY PASSIVATION AND POLYIMIDE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
096111431
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERLAYER AND STRUCTURE
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
096111642
MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
096112138
DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.
TW
096112740
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
096121169
RF POWER TRANSISTOR DEVICE WITH HIGH PERFORMANCE SHUNT CAPACITOR AND METHOD
THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
096124407
WAFER AND METHOD OF FORMING ALIGNMENT MARKERS
FREESCALE SEMICONDUCTOR, INC.
TW
096127119
DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE
FREESCALE SEMICONDUCTOR, INC.
TW
096133902
ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.
TW
096135959
METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
096136511
SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
096137896
ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STRUCTURE EXTENDING THROUGH A BURIED
INSULATING LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
096138041
TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
096139517
METHOD OF PACKAGING A DEVICE USING A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
096151412
SYSTEM AND METHOD FOR REDUCING NOISE IN SENSORS WITH CAPACITIVE PICKUP
FREESCALE SEMICONDUCTOR, INC.
TW
096151427
FORMING A SEMICONDUCTOR DEVICE HAVING A METAL ELECTRODE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.
TW
097100225
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097100452
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
097100887
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097102097
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097102535
DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE
FREESCALE SEMICONDUCTOR, INC.
TW
097102702
METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.
TW
097103578
ELECTRONIC DEVICE WITH CONNECTION BUMPS
FREESCALE SEMICONDUCTOR, INC.
TW
97103703
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
97103705
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
097104336
MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
097105061
FORMING A SEMICONDUCTOR DEVICE HAVING EPITAXIALLY GROWN SOURCE AND DRAIN REGIONS
FREESCALE SEMICONDUCTOR, INC.
TW
097106129
SEMICONDUCTOR DEVICE HAVING A METAL CARBIDE GATE WITH AN ELECTROPOSITIVE ELEMENT
AND A METHOD OF MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
097106322
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.
TW
097107237
TRENCH FORMATION IN A SEMICONDUCTOR MATERIAL
FREESCALE SEMICONDUCTOR, INC.
TW
097107252
INTEGRATED CIRCUIT FUSE ARRAY
FREESCALE SEMICONDUCTOR, INC.
TW
97112158
METHOD FOR SELECTIVE REMOVAL OF A LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
097112428
A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
097113393
ETCH METHOD IN THE MANUFACTURE OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097114353
SEPARATE LAYER FORMATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097115489
SEMICONDUCTOR WAFER PROCESSING
FREESCALE SEMICONDUCTOR, INC.
TW
097115593
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS
FREESCALE SEMICONDUCTOR, INC.
TW
097115990
LOW VOLTAGE DATA PATH IN MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.
TW
097117315
POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
97117841
MULTIPLE MILLISECOND ANNEALS FOR SEMICONDUCTOR DEVICE FABRICATION
FREESCALE SEMICONDUCTOR, INC.
TW
97118679
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
097119398
METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097119553
METHOD FOR FORMING A DUAL METAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
097119936
ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
097120502
METHODS AND APPARATUS FOR EMI SHIELDING IN MULTI-CHIP MODULES
FREESCALE SEMICONDUCTOR, INC.
TW
097121961
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY
FREESCALE SEMICONDUCTOR, INC.
TW
097122449
SOURCE/DRAIN STRESSORS FORMED USING IN-SITU EPITAXIAL GROWTH
FREESCALE SEMICONDUCTOR, INC.
TW
97125670
COUPLING LAYER COMPOSITION FOR A SEMICONDUCTOR DEVICE, SEMICONDUCTOR DEVICE,
METHOD OF FORMING THE COUPLING LAYER, AND APPARATUS FOR THE MANUFACTURE OF A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097125950
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
TW
097126122
SYMMETRICAL DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
097126694
STRESS RELIEF OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
97126735
INTERCONNECT IN A MULTI-ELEMENT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
097126812
METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE
FREESCALE SEMICONDUCTOR, INC.
TW
097126814
METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.
TW
097127998
SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
097129047
DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
TW
097131929
PHASE CHANGE MEMORY STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
TW
097131951
PHASE CHANGE MEMORY STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
TW
097134906
PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
097137045
ELECTROMAGNETIC SHIELD FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
097137387
INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY ADJUSTABLE READ MARGIN AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
097137798
METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
TW
097138301
KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
TW
097139238
SEMICONDUCTOR DEVICES WITH DIFFERENT DIELECTRIC THICKNESSES
FREESCALE SEMICONDUCTOR, INC.
TW
097140721
METHOD FOR MANUFACTURING A NON-VOLATILE MEMORY, NON-VOLATILE MEMORY DEVICE, AND
AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
097147179
LIQUID LEVEL SENSING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
97147471
SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
097147536
METHOD FOR TESTING A SEMICONDUCTOR DEVICE AND A SEMICONDUCTOR DEVICE TESTING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
097147540
ERROR DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.
TW
097147705
3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
097148059
ELECTRONIC ASSEMBLY MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
097151677
MICROPAD FORMATION FOR A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.
TW
098101409
NON-VOLATILE MEMORY WITH REDUCED CHARGE FLUENCE
FREESCALE SEMICONDUCTOR, INC.
TW
098101921
STATE RETAINING POWER GATED LATCH AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098101922
HIGH BANDWIDTH CACHE-TO-PROCESSING UNIT COMMUNICATION IN A MULTIPLE
PROCESSOR/CACHE SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
098102270
BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION
FREESCALE SEMICONDUCTOR, INC.
TW
98102531
SHIELDED INTEGRATED CIRCUIT PAD STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
098103080
METHOD OF FORMING OPENINGS IN A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
098103728
PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
TW
098103730
MICROELECTROMECHANICAL SYSTEMS COMPONENT AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
98103850
INTERMEDIATE PRODUCT FOR A MULTICHANNEL FET AND PROCESS FOR OBTAINING AN
INTERMEDIATE PRODUCT
FREESCALE SEMICONDUCTOR, INC.
TW
098104740
QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS
FREESCALE SEMICONDUCTOR, INC.
TW
098104996
HYBRID TRANSISTOR BASED POWER GATING SWITCH CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
098106732
OPTICAL COMMUNICATION INTEGRATION
FREESCALE SEMICONDUCTOR, INC.
TW
098107175
MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
TW
098109788
CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
98111811
SURFACE TREATMENT IN SEMICONDUCTOR MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.
TW
098112515
TEST INTERPOSER HAVING ACTIVE CIRCUIT COMPONENT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098112880
METHOD OF SEALING AN AIR GAP IN A LAYER OF A SEMICONDUCTOR STRUCTURE AND
SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
98116022
BRANCH TARGET BUFFER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
TW
98116023
SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS
FREESCALE SEMICONDUCTOR, INC.
TW
98117715
BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
098118600
AN ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT, EQUIPMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
098119101
PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA
(SIMD) DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
TW
098119969
DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
098120721
SEMICONDUCTOR DEVICE AND METHOD OF ELECTROSTATIC DISCHARGE PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098120723
MEMORY SYSTEM AND SEMICONDUCTOR DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098122069
METHOD OF FORMING A POWER SEMICONDUCTOR DEVICE AND POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
098122268
TRANSISTOR WITH GAIN VARIATION COMPENSATION
FREESCALE SEMICONDUCTOR, INC.
TW
098122470
POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL
FREESCALE SEMICONDUCTOR, INC.
TW
98123882
MICRO CONTROLLER UNIT INCLUDING AN ERROR INDICATOR MODULE
FREESCALE SEMICONDUCTOR, INC.
TW
098125047
INTEGRATED CIRCUIT AND A METHOD FOR RECOVERING FROM A LOW-POWER PERIOD
FREESCALE SEMICONDUCTOR, INC.
TW
98125356
SYSTEM AND METHOD FOR FETCHING INFORMATION TO A CACHE MODULE USING A WRITE BACK
ALLOCATE ALGORITHM
FREESCALE SEMICONDUCTOR, INC.
TW
098126217
DATA CONVERSION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098126772
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098126774
MEMORY HAVING SELF-TIMED BIT LINE BOOST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098133745
ADAPTIVE IIP2 CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
TW
098134418
METHOD OF MAKING A SPLIT GATE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
TW
098135303
TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL DIRECTIONS
FREESCALE SEMICONDUCTOR, INC.
TW
098135836
CMOS LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
TW
098138144
TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
TW
98138216
RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE
FREESCALE SEMICONDUCTOR, INC.
TW
098138874
PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
098139022
METHOD OF FORMING A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.
TW
98140377
TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN
FREESCALE SEMICONDUCTOR, INC.
TW
098140693
TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN
FREESCALE SEMICONDUCTOR, INC.
TW
098140837
ERROR DETECTION IN A MULTI-PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
98142870
HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS APPLICATIONS AND METHOD OF FORMING
A HIGH POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
098145607
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.
TW
098145608
DUAL HIGH-K OXIDES WITH SiGe CHANNEL
FREESCALE SEMICONDUCTOR, INC.
TW
098145617
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.
TW
098145618
MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
098146542
PACKAGE ASSEMBLY AND METHOD OF TUNING A NATURAL RESONANT FREQUENCY OF A PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
098146547
CLOCK GLITCH DETECTION
FREESCALE SEMICONDUCTOR, INC.
TW
098146562
SEMICONDUCTOR DEVICE WITH APPRAISAL CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
TW
99100013
CLOCK GLITCH DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
99100014
OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
99102997
SEMICONDUCTOR STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR
STRUCTURE AND A METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.
TW
099110181
ELECTRICALLY ALTERABLE CIRCUIT FOR USE IN AN INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
099110613
DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
099110775
SENSOR DEVICE WITH REDUCED PARASITIC-INDUCED ERROR
FREESCALE SEMICONDUCTOR, INC.
TW
099111504
PEAK DETECTION WITH DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.
TW
99111599
ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG
FREESCALE SEMICONDUCTOR, INC.
TW
099111847
MEMORY TESTING WITH SNOOP CAPABILITIES IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
099111861
THROUGH SUBSTRATE VIAS
FREESCALE SEMICONDUCTOR, INC.
TW
099114547
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
TW
99115283
INTEGRATED CIRCUIT AND INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
TW
099115843
DEVICE WITH PROXIMITY DETECTION CAPABILITY
FREESCALE SEMICONDUCTOR, INC.
TW
099116392
SILICON NITRIDE HARDSTOP ENCAPSULATION LAYER FOR STI REGION
FREESCALE SEMICONDUCTOR, INC.
TW
099117641
METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.
TW
099118606
NON-SNAPBACK SCR FOR ELECTROSTATIC DISCHARGE PROTECTION
FREESCALE SEMICONDUCTOR, INC.
TW
099118607
VOLTAGE TRANSLATOR
FREESCALE SEMICONDUCTOR, INC.
TW
099118803
PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION
FREESCALE SEMICONDUCTOR, INC.
TW
099133909
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
TW
099140081
VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
099142440
ELECTRICAL COUPLING OF WAFER STRUCTURES
FREESCALE SEMICONDUCTOR, INC.
TW
99144198
BOND PAD WITH MULTIPLE LAYER OVER PAD METALLIZATION AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.
TW
100100687
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
TW
100102139
ESD PROTECTION DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
100102942
DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
100105297
DC to DC CONVERTER HAVING SWITCH CONTROL AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
100113045
EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.
TW
100116722
METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.
TW
100117094
ANGLED ION IMPLANTATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
100123734
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.
TW
100125820
MONOLITHIC MICROWAVE INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
100128354
CHARGE PUMP HAVING RAMP RATE CONTROL
FREESCALE SEMICONDUCTOR, INC.
TW
100128357
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA
FREESCALE SEMICONDUCTOR, INC.
TW
100128969
POLYMER CORE WIRE
FREESCALE SEMICONDUCTOR, INC.
TW
100135668
METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
TW
100138147
PRESSURE SENSOR AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
101101634
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING
FREESCALE SEMICONDUCTOR, INC.
TW
101101635
SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.
TW
101104084
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
TW
101105133
MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.
TW
101112662
MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION
FREESCALE SEMICONDUCTOR, INC.
TW
101112666
METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.
TW
101114262
ISOLATED CAPACITORS WITHIN SHALLOW TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.
TW
101117337
DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.
TW
101119009
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
101119856
ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.
TW
101126105
FUSED BUSS FOR PLATING FEATURES ON A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
TW
101126106
SYSTEMS AND METHODS FOR DATA CONVERSION
FREESCALE SEMICONDUCTOR, INC.
TW
101131071
SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION
USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS
FREESCALE SEMICONDUCTOR, INC.
TW
101131628
MOSFET MISMATCH CHARACTERIZATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
TW
101137031
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
TW
101137032
STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.
TW
101137515
METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.
TW
101137519
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.
TW
102130934
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.
TW
102131427
NVM WITH CHARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
TW
102131428
NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.
TW
102134103
METHOD OF MAKING A LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL
FREESCALE SEMICONDUCTOR, INC.
TW
PCT/IB2012/052733
INTEGRATED CIRCUIT COMPRISING AN IO BUFFER DRIVER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/CN2011/000220
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/EP2011/068916
RECEIVER CIRCUIT, PHASED-ARRAY RECEIVER AND RADAR SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/051736
CHARGE PUMP CIRCUIT, PHASE LOCKED LOOP APPARATUS, INTEGRATED CIRCUIT, AND METHOD
OF MANUFACTURE OF A CHARGE PUMP
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/051970
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/051996
INTEGRATED SOLID STATE MICROWAVE POWER GENERATION MODULES
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/052043
SAFE OPERATING AREA CHECKING METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/052044
A POWER FIELD EFFECT TRANSISTOR, A POWER FIELD EFFECT TRANSISTOR DEVICE AND A
METHOD OF MANUFACTURING A POWER FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/052292
CAN FD END-OF-FRAME DETECTOR, CAN BIT STREAM PROCESSING DEVICE, METHOD FOR
DETECTING THE END OF A CAN FD FRAME, AND METHOD OF OPERATING A CAN BIT STREAM
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/FR2013/052305
Integrated calibration circuit and a method for calibration of a filter circuit
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2010/055331
METHOD FOR ENABLING CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND
INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/001049
AMPLIFIERS AND RELATED INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/001591
GROUND LOSS MONITORING CIRCUIT AND INTEGRATED CIRCUIT COMPRISING SAME
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/001871
INTEGRATED CIRCUIT DEVICE AND METHOD OF DYNAMICALLY MODIFYING AT LEAST ONE
CHARACTERISTIC WITHIN A DIGITAL TO ANALOGUE CONVERTER MODULE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/002956
MEMORY DEVICE AND METHOD FOR ORGANIZING A HOMOGENEOUS MEMORY
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003023
DIRECT SEQUENCE SPREAD SPECTRUM SIGNAL RECEIVING DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003128
DATA PROCESSING SYSTEM AND METHOD OF CONTROLLING ACCESS TO A SHARED MEMORY UNIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003189
SELF-BOOTSTRAP DRIVING CIRCUIT AND DC-DC CONVERTER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003199
MEMORY ACCESS CONTROLLER, DATA PROCESSING SYSTEM, AND METHOD FOR MANAGING DATA
FLOW BETWEEN A MEMORY UNIT AND A PROCESSING UNIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003210
REFERENCE VOLTAGE GENERATING CIRCUIT, INTEGRATED CIRCUIT AND VOLTAGE OR CURRENT
SENSING DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003298
POWER SAFETY CIRCUIT, INTEGRATED CIRCUIT DEVICE AND SAFETY CRITICAL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003327
NORMALLY-OFF HIGH ELECTRON MOBILITY TRANSISTOR AND INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/003355
INTEGRATED CIRCUIT DEVICE, CONTROLLER AREA NETWORK DRIVER MODULE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052322
INTEGRATED CIRCUIT DEVICE AND METHOD OF ENABLING THERMAL REGULATION WITHIN AN
INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052323
VOLTAGE REGULATING CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052327
INTEGRATED CIRCUIT DEVICE AND METHOD FOR CONTROLLING AN OPERATING MODE OF AN
ON-DIE MEMORY
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052329
INTEGRATED CIRCUIT DEVICE AND METHOD FOR SELF-HEATING AN INTEGRATED CIRCUIT
DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052333
INTEGRATED CIRCUIT DEVICE, VOLTAGE REGULATOR MODULE AND METHOD FOR COMPENSATING
A VOLTAGE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052601
INTEGRATED CIRCUIT DEVICE AND METHOD OF PERFORMING CUT-THROUGH FORWARDING OF
PACKET DATA
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052602
INTEGRATED CIRCUIT DEVICE AND METHOD OF IMPLEMENTING POWER GATING WITHIN AN
INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/052624
METHOD AND DEVICE FOR ENCODING AND DECODING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053232
PROCESSING APPARATUS AND METHOD OF SYNCHRONIZING A FIRST PROCESSING UNIT AND A
SECOND PROCESSING UNIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053235
SAFETY CRITICAL APPARATUS AND METHOD FOR CONTROLLING DISTRACTION OF AN OPERATOR
OF A SAFETY CRITICAL APPARATUS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053237
METHOD AND APPARATUS FOR ENCODING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053241
METHOD AND APPARATUS FOR ENABLING AN EXECUTED CONTROL FLOW PATH THROUGH COMPUTER
PROGRAM CODE TO BE DETERMINED
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053419
SIGNALLING CIRCUIT, PROCESSING DEVICE AND SAFETY CRITICAL SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053554
AN ELECTRONIC DEVICE AND A COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053811
INTEGRATED CIRCUIT PACKAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053813
INTEGRATED CIRCUIT DEVICE AND METHOD OF IDENTIFYING A PRESENCE OF A BROKEN
CONNECTION WITHIN AN EXTERNAL SIGNAL PATH
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053837
INTEGRATED CIRCUIT DEVICE, MEMORY INTERFACE MODULE, DATA PROCESSING SYSTEM AND
METHOD FOR PROVIDING DATA ACCESS CONTROL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/053857
DATA PROCESSING SYSTEM AND METHOD FOR TASK SCHEDULING IN A DATA PROCESSING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/054657
MULTIMODE RAKE RECEIVER, CELLULAR BASE STATION AND CELLULAR COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/054917
METHOD OF CONTROLLING A THERMAL BUDGET OF AN INTEGRATED CIRCUIT DEVICE, AN
INTEGRATED CIRCUIT, A THERMAL CONTROL MODULE AND AN ELECTRONIC DEVICE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/054925
REAL-TIME DISTRIBUTED NETWORK MODULE, REAL-TIME DISTRIBUTED NETWORK AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/054926
REAL-TIME DISTRIBUTED NETWORK SLAVE DEVICE, REAL-TIME DISTRIBUTED NETWORK AND
METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/054929
MULTI-LEVEL CLOCK SIGNAL DISTRIBUTION NETWORK AND INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055213
CLOCK SIGNAL GENERATOR MODULE, INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055231
INTEGRATED CIRCUIT, INTEGRATED CIRCUIT PACKAGE AND METHOD OF PROVIDING
PROTECTION AGAINST AN ELECTROSTATIC DISCHARGE EVENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055253
SYSTEM-ON-CHIP, METHOD OF MANUFACTURE THEREOF AND METHOD OF CONTROLLING A
SYSTEM-ON-CHIP
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055298
CONTROLLER, SATA SYSTEM AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055326
INTEGRATED CIRCUIT DEVICE, ASYMMETRIC MULTI-CORE PROCESSING MODULE, ELECTRONIC
DEVICE AND METHOD OF MANAGING EXECUTION OF COMPUTER PROGRAM CODE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055417
METHOD FOR PLACING OPERATIONAL CELLS IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2011/055488
METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR MEASURING USER PERCEPTION
QUALITY OF A PROCESSING SYSTEM COMPRISING A USER INTERFACE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/000246
OVER-CURRENT PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/000247
AN INTEGRATED CIRCUIT DEVICE AND A METHOD FOR PROVIDING ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/000359
DC TO DC CONVERTER AND METHOD TO OPERATE A DC TO DC CONVERTER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/000543
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT ARRANGEMENT, ELECTRONIC CIRCUIT AND
ESD PROTECTION METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/000661
METHOD AND APPARATUS FOR PERFORMING INTEGRATED CIRCUIT LAYOUT VERIFICATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/000992
DISPLAY CONTROLLER WITH BLENDING STAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001066
ELECTRONIC DEVICE AND METHOD FOR MAINTAINING FUNCTIONALITY OF AN INTEGRATED
CIRCUIT DURING ELECTRICAL AGGRESSIONS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001185
ELECTRONIC DEVICE HAVING A PIN FOR SETTING ITS MODE OF OPERATION AND METHOD TO
SET A MODE OF OPERATION FOR AN ELECTRONIC DEVICE HAVING A PIN
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001186
HEATING SYSTEM AND METHOD OF TESTING A SEMICONDUCTOR DEVICE USING A HEATING
SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001195
A SIMULATION SYSTEM AND METHOD FOR TESTING A SIMULATION OF A DEVICE AGAINST ONE
OR MORE VIOLATION RULES
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001207
CLOCK FOR SERIAL COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001208
A PACKAGED SEMICONDUCTOR DEVICE, A SEMICONDUCTOR DEVICE AND A METHOD OF
MANUFACTURING A PACKAGED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001209
A PIN ENTRY DEVICE, A USER IDENTIFICATION TERMINAL AND A METHOD OF OBTAINING A
PIN CODE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001270
METHOD AND APPARATUS FOR CHARGING A BOOTSTRAP CHARGE STORAGE DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001289
SWITCH MODE POWER SUPPLY
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001449
A DIGITAL SAMPLE CLOCK GENERATOR, A VIBRATION GYROSCOPE CIRCUITRY COMPRISING
SUCH DIGITAL SAMPLE CLOCK GENERATOR, AN ASSOCIATED APPARATUS, AN ASSOCIATED
SEMICONDUCTOR DEVICE AND ASSOCIATED METHODS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001562
CAPACITIVE ARRANGEMENT FOR FREQUENCY SYNTHESIZERS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001563
VOLTAGE RECULATOR CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001565
LINEAR VOLTAGE REGULATOR DEVICE AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001608
LINEAR POWER REGULATOR DEVICE AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001611
A PROTECTION CIRCUIT AND A GATE DRIVING CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001650
A SEMICONDUCTOR DEVICE COMPRISING AN ESD PROTECTION DEVICE, AN ESD PROTECTION
CIRCUITRY, AN INTEGRATED CIRCUIT AND A METHOD OF MANUFACTURING A SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001660
CALIBRATION ARRANGEMENT FOR FREQUENCY SYNTHESIZERS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001774
A SEMICONDUCTOR DEVICE COMPRISING AN ESD PROTECTION DEVICE, AN ESD PROTECTION
CIRCUITRY, AN INTEGRATED CIRCUIT AND A METHOD OF MANUFACTURING A SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001815
AUDIO UNIT AND METHOD FOR GENERATING A SAFETY CRITICAL AUDIO SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001817
MICRO-ELECTRO-MECHANICAL SYSTEM DRIVE-MODE OSCILLATOR MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001818
SAMPLE-AND-HOLD CIRCUIT, CAPACITIVE SENSING DEVICE, AND METHOD OF OPERATING A
SAMPLE-AND-HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/001960
DIFFERENTIAL LINE DRIVER CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002020
A SIMULATION SYSTEM AND METHOD FOR TESTING A SIMULATION OF A DEVICE AGAINST ONE
OR MORE VIOLATION RULES
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002021
POWER SWITCHING DEVICE, THREE PHASE BRIDGE INVERTER, AND METHOD OF OPERATING A
POWER SWITCHING DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002022
RECEIVER UNIT AND METHOD FOR CORRECTING A VALUE OF A RECEIVE SIGNAL STRENGTH
INDICATOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002023
A SEMICONDUCTOR DEVICE AND AN INTEGRATED CIRCUIT COMPRISING AN ESD PROTECTION
DEVICE, ESD PROTECTION DEVICES AND A METHOD OF MANUFACTURING THE SEMICONDUCTOR
DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002024
A CHARGING CIRCUIT, AN INDUCTIVE LOAD CONTROL CIRCUIT, AN INTERNAL COMBUSTION
ENGINE, A VEHICLE AND A METHOD OF CHARGING A BOOTSTRAP STORAGE ELEMENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002224
POWER SUPPLY CONTROL DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002333
METHOD AND SYSTEM FOR TESTING A SEMICONDUCTOR DEVICE AGAINST ELECTROSTATIC
DISCHARGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002336
METHOD AND APPARATUS FOR REPORTING TRAFFIC INFORMATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002341
AN INDUCTIVE LOAD CONTROL CIRCUIT, A BRAKING SYSTEM FOR A VEHICLE AND A METHOD
OF MEASURING CURRENT IN AN INDUCTIVE LOAD CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002427
HIGH BANDWIDTH CURRENT SENSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002539
INTEGRATED CIRCUIT DEVICE, SAFETY CIRCUIT, SAFETY-CRITICAL SYSTEM AND METHOD OF
MANUFACTURING AN INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002652
AMPLIFICATION STAGE AND WIDEBAND POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002653
METHOD AND APPARATUS FOR DRIVING A POWER TRANSISTOR GATE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002654
SELF-POWERED GATE DRIVE CIRCUIT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002655
START-UP TECHNIQUE AND SYSTEM FOR A SELF-POWERED GATE DRIVE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002664
METHOD AND APPARATUS FOR GENERATING A PROOF-MASS DRIVE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/002670
TEMPERATURE COEFFICIENT FACTOR CIRCUIT, SEMICONDUCTOR DEVICE, AND RADAR DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/050283
ON-DIE CAPACITANCE MEASUREMENT MODULE AND METHOD FOR MEASURING AN ON-DIE
CAPACITIVE LOAD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/050856
A SEMICONDUCTOR DEVICE COMPRISING AN OUTPUT DRIVER CIRCUITRY, A PACKAGED
SEMICONDUCTOR DEVICE AND ASSOCIATED METHODS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/050867
CLOCK DISTRIBUTION MODULE, SYNCHRONOUS DIGITAL SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/050899
METHOD OF DETECTING IRREGULAR CURRENT FLOW IN AN INTEGRATED CIRCUIT DEVICE AND
APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/050901
MICROPROCESSOR, AND METHOD OF MANAGING RESET EVENTS THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/050948
DEBUGGING METHOD AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/051140
INTERRUPT SUPERVISION SYSTEM, PROCESSING SYSTEM AND METHOD FOR INTERRUPT
SUPERVISON
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/051701
DIAGNOSTIC DATA GENERATION APPARATUS, INTEGRATED CIRCUIT AND METHOD OF
GENERATING DIAGNOSTIC DATA
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/051993
AN OSCILLATOR CIRCUIT, A SEMICONDUCTOR DEVICE AND AN APPARATUS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/051997
A DYNAMIC FREQUENCY DIVIDER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/051998
INFORMATION PROCESSING DEVICE AND METHOD FOR PROTECTING DATA IN A CALL STACK
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052010
A COMPUTER SYSTEM AND A METHOD FOR GENERATING AN OPTIMIZED PROGRAM CODE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052024
A SEMICONDUCTOR DEVICE ARRANGEMENT, A METHOD OF ANALYSING A PERFORMANCE OF A
FUNCTIONAL CIRCUIT ON A SEMICONDUCTOR DEVICE AND A DEVICE ANALYSIS SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052037
DATA PROCESSING SYSTEM AND METHOD FOR OPERATING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052091
A CUT-THROUGH FORWARDING MODULE AND A METHOD OF RECEIVING AND TRANSMITTING DATA
FRAMES IN A CUT-THROUGH FORWARDING MODE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052093
METHOD AND SYSTEM FOR GENERATING A MEMORY TRACE OF A PROGRAM CODE EXECUTABLE ON
A PROGRAMMABLE TARGET
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052180
SYSTEM-ON-CHIP, METHOD OF MANUFACTURE THEREOF AND METHOD OF COMMUNICATING
DIAGNOSTIC DATA
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052669
PROCESSING SYSTEM AND METHOD OF INSTRUCTION SET ENCODING SPACE UTILIZATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052682
ELECTRONIC DEVICE AND METHOD FOR OPERATING A POWER SWITCH
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052696
IO DRIVER IMPEDANCE CALIBRATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052700
SEQUENTIAL LOGIC CIRCUIT AND METHOD OF PROVIDING SETUP TIMING VIOLATION
TOLERANCE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052715
A SEMICONDUCTOR DEVICE AND A METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052733
INTEGRATED CIRCUIT COMPRISING AN IO BUFFER DRIVER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052779
SCHEDULING MODULE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/052879
BUILT-IN SELF TEST SYSTEM, SYSTEM ON A CHIP AND METHOD FOR CONTROLLING BUILT-IN
SELF TESTS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053028
MEMORY CONTROLLER, COMPUTING DEVICE WITH A MEMORY CONTROLLER, AND METHOD FOR
CALIBRATING DATA TRANSFER OF A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053360
ETHERCAT PACKET FORWARDING WITH DISTRIBUTED CLOCKING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053371
PHASE SWITCHABLE BISTABLE MEMORY DEVICE, A FREQUENCY DIVIDER AND A RADIO
FREQUENCY TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053383
CUT THROUGH PACKET FORWARDING DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053384
A COMMUNICATION DEVICE FOR WIDEBAND CODE DIVISION MULTIPLE ACCESS COMMUNICATION
(W-CDMA) SYSTEM, A METHOD FOR USE THEREIN AND AN ASSOCIATED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053385
METHOD AND APPARATUS FOR MANAGING A THERMAL BUDGET OF AT LEAST A PART OF A
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053386
DATA PATH CONFIGURATION COMPONENT, SIGNAL PROCESSING DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053471
INPUT/OUTPUT DRIVER CIRCUIT, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053472
AN ELECTRONIC DEVICE FOR PROXIMITY DETECTION, A LIGHT EMITTING DIODE FOR SUCH
ELECTRONIC DEVICE, A CONTROL UNIT FOR SUCH ELECTRONIC DEVICE, AN APPARATUS
COMPRISING SUCH ELECTRONIC DEVICE AND AN ASSOCIATED METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053473
A METHOD OF SENSING A USER INPUT TO A CAPACITIVE TOUCH SENSOR, A CAPACITIVE
TOUCH SENSOR CONTROLLER, AN INPUT DEVICE AND AN APPARATUS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053677
SYSTEM ON A CHIP, APPARATUS AND METHOD FOR VOLTAGE RIPPLE REDUCTION ON A POWER
SUPPLY LINE OF AN INTEGRATED CIRCUIT DEVICE OPERABLE IN AT LEAST TWO MODES
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053682
SYSTEM AND METHOD FOR ON-DIE VOLTAGE DIFFERENCE MEASUREMENT ON A PASS DEVICE,
AND INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053721
REGISTER FILE MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053864
"METHOD AND APPARATUS FOR IMPLEMENTING INSTRUMENTATION CODE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053865
CIRCUITRY FOR A COMPUTING SYSTEM AND COMPUTING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053866
CIRCUITRY FOR A COMPUTING SYSTEM, LSU ARRANGEMENT AND MEMORY ARRANGEMENT AS WELL
AS COMPUTING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/053995
METHOD FOR PERFORMING TOUCH DETECTION AND TOUCH DETECTION MODULE THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054048
A METHOD AND SYSTEM FOR SCROLLING A DATA SET ACROSS A SCREEN
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054180
DATA BUS NETWORK INTERFACE MODULE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054244
A CIRCUIT ARRANGEMENT FOR LOGIC BUILT-IN SELF-TEST OF A SEMICONDUCTOR DEVICE AND
A METHOD OF OPERATING SUCH CIRCUIT ARRANGEMENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054245
METHOD AND SYSTEM FOR OBTAINING RUN-TIME INFORMATION ASSOCIATED WITH EXECUTING
AN EXECUTABLE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054299
DISPLAY CONTROL UNIT AND METHOD FOR GENERATING A VIDEO SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054737
SYSTEM-ON-CHIP DEVICE, METHOD OF PERIPHERAL ACCESS AND INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054758
ELECTRONIC DEVICE AND METHOD FOR PROTECTING AN ELECTRONIC DEVICE AGAINST
UNAUTHORIZED USE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054796
VITERBI DECODING DEVICE AND METHOD FOR DECODING A SIGNAL PRODUCED BY A
CONVOLUTIONAL ENCODER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054802
METHOD AND APPARATUS FOR SELECTING DATA PATH ELEMENTS FOR CLONING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054807
METHOD OF SIMULATING A SEMICONDUCTOR INTEGRATED CIRCUIT, COMPUTER PROGRAM
PRODUCT, AND DEVICE FOR SIMULATING A SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/054808
INTEGRATED CIRCUIT FOR GENERATING OR PROCESSING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/055159
SCAN TEST SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/055163
DIGITAL DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/055469
METHOD AND APPARATUS FOR MAINTAINING ALERTNESS OF AN OPERATOR OF A
MANUALLY-OPERATED SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/055470
METHOD AND APPARATUS FOR GENERATING AN INDICATOR OF A RISK LEVEL IN OPERATING
SYSTEMS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/055998
FREQUENCY HOPPING RADIO SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056019
METHOD AND APPARATUS FOR AT-SPEED SCAN SHIFT FREQUENCY TEST OPTIMIZATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056212
METHOD AND APPARATUS FOR MAINTAINING AN ACCURATE I/O CALIBRATION CELL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056239
METHOD AND APPARATUS FOR PERFORMING STATE RETENTION FOR AT LEAST ONE FUNCTIONAL
BLOCK WITHIN AN IC DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056630
PROCESSOR CORE ARRANGEMENT, COMPUTING SYSTEM AND METHODS FOR DESIGNING AND
OPERATING A PROCESSOR CORE ARRANGEMENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056635
DATA PROCESSING DEVICE, METHOD OF EXECUTION ERROR DETECTION AND INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056636
NAVIGATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056669
SYSTEM ON CHIP
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056671
SYSTEM ON CHIP
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056675
DIGITAL DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2012/056766
REDUNDANT PACKET FORWARDING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000103
A HOMOGENEITY DETECTION CIRCUIT, A VALVE DRIVING SYSTEM AND A METHOD OF
HOMOGENEITY DETECTION IN A VALVE DRIVING SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000104
GROUND-LOSS DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000105
DOHERTY AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000315
METHOD AND APPARATUS FOR PROVIDING ELECTRICAL ISOLATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000425
INTEGRATED CIRCUIT WITH INTEGRATED CURRENT SENSOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000430
METHOD OF FABRICATING AN INTEGRATED CIRCUIT DEVICE, AND AN INTEGRATED CIRCUIT
DEVICE THEREFROM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000431
DISPLAY PROCESSOR AND METHOD FOR DISPLAY PROCESSING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000703
DESIGN TOOL APPARATUS, METHOD AND COMPUTER PROGRAM FOR DESIGNING AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/000705
APPARATUS AND METHOD FOR MONITORING ELECTRICAL CURRENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001150
METHOD AND APPARATUS FOR METERING A VOLTAGE SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001173
A LOW DROP-OUT VOLTAGE REGULATOR AND A METHOD OF PROVIDING A REGULATED VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001328
A NETWORK RECEIVER FOR A NETWORK USING DISTRIBUTED CLOCK SYNCHRONIZATION AND A
METHOD OF ADJUSTING A FREQUENCY OF AN INTERNAL CLOCK OF THE NETWORK RECEIVER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001448
BUCK CONVERTER AND METHOD OF OPERATING A BUCK CONVERTER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001449
VISUAL DISPLAY CONTENT SOURCE IDENTIFIER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001452
VOLTAGE REGULATOR, APPLICATION-SPECIFIC INTEGRATED CIRCUIT AND METHOD FOR
PROVIDING A LOAD WITH A REGULATED VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001453
A NETWORK RECEIVER FOR A NETWORK USING DISTRIBUTED CLOCK SYNCHRONIZATION AND A
METHOD OF SAMPLING A SIGNAL RECEIVED FROM THE NETWORK
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001607
HIGH FREQUENCY AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001608
INTEGRATED MATCHING CIRCUIT FOR A HIGH FREQUENCY AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001610
RADIO SIGNAL DECODING AND DECODER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001763
TRIMMING CIRCUIT FOR A SENSOR AND TRIMMING METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001764
EMITTER FOLLOWER BUFFER WITH REVERSE-BIAS PROTECTION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001766
A GATE DRIVE CIRCUIT AND A METHOD FOR SETTING UP A GATE DRIVE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001767
A GATE DRIVE CIRCUIT AND A METHOD FOR CONTROLLING A POWER TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001804
METHOD OF DESIGNING AN INTEGRATED CIRCUIT AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001836
APPARATUS AND METHOD FOR CHECKING THE INTEGRITY OF VISUAL DISPLAY INFORMATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/001884
A TRANSCIEVER CIRCUIT AND METHOD FOR CONTROLLER AREA NETWORKS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050121
INTEGRATED CIRCUIT HIERARCHICAL DESIGN TOOL APPARATUS AND METHOD OF
HIERARCHICALLY DESIGNING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050122
A METHOD AND APPARATUS FOR SCAN CHAIN DATA MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050143
METHOD AND APPARATUS FOR ESTIMATING A FRAGMENT COUNT FOR THE DISPLAY OF AT LEAST
ONE THREE-DIMENSIONAL OBJECT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050149
METHOD AND CONTROL DEVICE FOR LAUNCH-OFF-SHIFT AT-SPEED SCAN TESTING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050151
METHOD AND APPARATUS FOR CALCULATING DELAY TIMING VALUES FOR AN INTEGRATED
CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050152
CLOCK SOURCE, METHOD FOR DISTRIBUTING A CLOCK SIGNAL AND INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050153
METHOD AND APPARATUS FOR PERFORMING LOGIC SYNTHESIS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050177
METHOD AND APPARATUS FOR CALCULATING DELAY TIMING VALUES FOR AN INTEGRATED
CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050178
ELECTRONIC DEVICE AND METHOD FOR STATE RETENTION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050181
A METHOD AND APPARATUS FOR ADAPTIVE GRAPHICS COMPRESSION AND DISPLAY BUFFER
SWITCHING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050184
METHOD AND APPARATUS FOR SAMPLING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050185
A METHOD AND APPARATUS FOR USING A CPU CACHE MEMORY FOR NON-CPU RELATED TASKS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050192
ELECTRONIC HIGH FREQUENCY DEVICE AND MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050194
VOLTAGE CONTROLLED OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050198
DEVICE FOR DETERMINING A POSITION OF A ROTOR OF A POLYPHASE ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050213
INTEGRATED CIRCUIT PROCESSOR AND METHOD OF OPERATING A INTEGRATED CIRCUIT
PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050219
PACKET PROCESSING ARCHITECTURE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050220
DATA PROCESSOR AND METHOD FOR DATA PROCESSING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050223
A COMMON PUBLIC RADIO INTERFACE LANE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050225
METHOD AND CONTROL DEVICE FOR RECOVERING NBTI/PBTI RELATED PARAMETER DEGRADATION
IN MOSFET DEVICES
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/050257
A METHOD OF ESTABLISHING PRE-FETCH CONTROL INFORMATION FROM AN EXECUTABLE CODE
AND AN ASSOCIATED NVM CONTROLLER, A DEVICE, A PROCESSOR SYSTEM AND COMPUTER
PROGRAM PRODUCTS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/051133
A METHOD OF AND CIRCUITRY FOR CONTROLLING ACCESS BY A MASTER TO A PERIPHERAL, A
METHOD OF CONFIGURING SUCH CIRCUITRY, AND ASSOCIATED COMPUTER PROGRAM PRODUCTS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/051138
ACTIVE IQ AND QUADRATURE GENERATOR FOR HIGH FREQUENCY APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/051140
CONFIGURATION CONTROLLER FOR AND A METHOD OF CONTROLLING A CONFIGURATION OF A
CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/051252
SEARCH METHOD AND APPARATUS FOR A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/051256
APPARATUS, SYSTEM AND METHOD FOR CONTROLLING PACKET DATA FLOW
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/051258
A METHOD OF OPERATING A MULTI-THREAD CAPABLE PROCESSOR SYSTEM, AN AUTOMOTIVE
SYSTEM COMPRISING SUCH MULTI-THREAD CAPABLE PROCESSOR SYSTEM, AND A COMPUTER
PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052238
RADAR DEVICE AND METHOD OF OPERATING A RADAR DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052258
DATA PROCESSING DEVICE, METHOD OF REPORTING PREDICATE VALUES, AND DATA CARRIER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052299
A METHOD OF CONTROLLING DIRECT MEMORY ACCESS OF A PERIPHERAL MEMORY OF A
PERIPHERAL BY A MASTER, AN ASSOCIATED CIRCUITRY, AN ASSOCIATED DEVICE AND AN
ASSOCIATED COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052302
A HAAR CALCULATION SYSTEM, AN IMAGE CLASSIFICATION SYSTEM, ASSOCIATED METHODS
AND ASSOCIATED COMPUTER PROGRAM PRODUCTS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052306
A MULTI-PORT TRANSMITTER DEVICE FOR TRANSMITTING AT LEAST PARTLY REDUNDANT DATA,
AN ASSOCIATED CONTROL SYSTEM, AN ASSOCIATED METHOD AND AN ASSOCIATED COMPUTER
PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052514
DEVICE FOR DETERMINING A POSITION OF A ROTOR OF AN ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/052519
METHOD AND APPARATUS FOR PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053171
METHOD, COMPUTER PROGRAM PRODUCT AND CONTROLLER FOR STARTING-UP A SWITCHED
RELUCTANCE MOTOR, AND ELECTRICAL APPARATUS IMPLEMENTING SAME
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053385
MEMORY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053400
DEVICE HAVING A SECURITY MODULE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053405
DEVICE FOR CONTROLLING A MULTI-PHASE MOTOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053406
CYCLING SAFETY SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053880
METHOD AND DEVICE FOR DETECTING A RACE CONDITION AND A COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053883
MICROCONTROLLER UNIT AND METHOD OF OPERATING A MICROCONTROLLER UNIT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/053885
METHOD AND APPARATUS FOR ENABLING TEMPORAL ALIGNMENT OF DEBUG INFORMATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054437
CELL MONITORING APPARATUS, BATTERY MONITORING APPARATUS, INTEGRATED CIRCUIT AND
METHOD OF MONITORING A RECHARGEABLE CELL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054439
RECEIVER SYSTEM AND METHOD FOR RECEIVER TESTING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054441
METHOD AND DEVICE FOR INTERFACING IN A MOBILE COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054952
PROCESSING DEVICE AND METHOD FOR PERFORMING A ROUND OF A FAST FOURIER TRANSFORM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054956
DIAGNOSTIC APPARATUS, CONTROL UNIT, INTEGRATED CIRCUIT, VEHICLE AND METHOD OF
RECORDING DIAGNOSTIC DATA
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054961
EFFICIENT SCHEDULING IN ASYNCHRONOUS CONTENTION-BASED SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054973
DETECTION OF DATA CORRUPTION IN A DATA PROCESSING DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054974
DEVICE AND METHOD FOR EXECUTING A PROGRAM, AND METHOD FOR STORING A PROGRAM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054982
DEVICE AND METHOD FOR PROCESSING IN A MOBILE COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054989
CARRIER AGGREGATION CONTROLLER AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054994
SIGNAL PROCESSING DEVICE AND METHOD OF PERFORMING A PACK-INSERT OPERATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054997
SIGNAL PROCESSING DEVICE AND METHOD OF PERFORMING A BIT-EXPAND OPERATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/054999
METHOD AND APPARATUS FOR OFFLOADING FUNCTIONAL DATA FROM AN INTERCONNECT
COMPONENT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055468
OSCILLATOR CIRCUIT AND METHOD OF GENERATING A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055472
METHOD AND DEVICE FOR STREAMING CONTROL DATA IN A MOBILE COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055473
METHOD AND DEVICE FOR DATA STREAMING IN A MOBILE COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055637
METHOD AND APPARATUS FOR CONTROLLING AN OPERATING MODE OF A PROCESSING MODULE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055907
SYSTEM ON CHIP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055911
APPARATUS AND METHOD FOR DETERMINING IMPEDANCE CHARACTERISTICS OF AN ELECTRICAL
LOAD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055914
ILLEGAL MESSAGE DESTROYER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055918
METHOD AND COMPUTER PROGRAM PRODUCT FOR DISASSEMBLING A MIXED MACHINE CODE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/055921
FAULT DETECTION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/056073
PROCESSING DEVICE AND METHOD FOR PROTECTING A DATA PROCESSING DEVICE AGAINST
TAMPERING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058120
METHOD OF ESTIMATING BER VALUES IN A WIRELESS COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058637
METHOD AND APPARATUS FOR PERFORMING REGISTER ALLOCATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058638
ELECTRONIC DEVICE HAVING MULTIPLEXED INPUT/OUTPUT TERMINALS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058639
METHOD OF RESETTING A PROCESSOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058921
LOW JITTER PULSE OUTPUT FOR POWER METER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058929
HEAD-UP DISPLAY WARPING CONTROLLER
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058935
ELECTRONIC DEVICE AND APPARATUS AND METHOD FOR POWER MANAGEMENT OF AN ELECTRONIC
DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058937
A SELECTIVELY POWERED LAYERED NETWORK AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/IB2013/058938
APPARATUS AND METHOD FOR OPTIMISING A CONFIGURATION OF A COMMUNICATIONS NETWORK
DEVICE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2011/000412
CIRCUIT ARRANGEMENT, LIGHTING APPARATUS AND METHOD OF CROSSTALK-COMPENSATED
CURRENT SENSING
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2012/000160
REFERENCE VOLTAGE SOURCE AND METHOD FOR PROVIDING A CURVATURE-COMPENSATED
REFERENCE VOLTAGE
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2013/000118
VOLTAGE REGULATOR WITH IMPROVED LOAD REGULATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2013/000272
AUTOMATIC GENERATION OF TEST LAYOUTS FOR TESTING A DESIGN RULE CHECKING TOOL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2013/000275
A CURRENT GENERATOR CIRCUIT AND METHOD OF CALIBRATION THEREOF
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2013/000468
METHOD OF GENERATING A TARGET LAYOUT ON THE BASIS OF A SOURCE LAYOUT
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2013/000469
PHASE DETECTOR AND PHASE-LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/RU2013/000664
SPREAD-SPECTRUM CLOCK GENERATION CIRCUIT, INTEGRATED CIRCUIT AND APPARATUS
THEREFOR
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/US2010/041187
RECEIVER WITH AUTOMATIC GAIN CONTROL
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/US2010/045583
CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/US2010/049636
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION
FREESCALE SEMICONDUCTOR, INC.
WO
PCT/US2013/038435
VOLTAGE INITIALIZATION OF A MEMORY



SigmaTel, LLC - Registered Patents; United States


Owner
Patent #
Description
SIGMATEL, LLC
5617058
DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL INPUT SIGNALS TO A
TRI-STATE POWER SWITCH
SIGMATEL, LLC
5714909
TRANSIMPEDANCE AMPLIFIER AND METHOD FOR CONSTRUCTING SAME
SIGMATEL, LLC
5892800
DATA DETECTION CIRCUIT HAVING A PRE-AMPLIFIER CIRCUIT
SIGMATEL, LLC
5933040
METHO AND APPARATUS FOR A DATA DETECTION CIRCUIT OPERATING FROM A LOW VOLTAGE
POWER SOURCE
SIGMATEL, LLC
5977822
METHOD AND APPARATUS OF PULSE POSITION DEMODULATION
SIGMATEL, LLC
6055283
DATA DETECTION CIRCUIT
SIGMATEL, LLC
6128354
DATA DETECTION PRE-AMPLIFIER CIRCUIT
SIGMATEL, LLC
6144473
METHOD AND APPARATUS FOR TRANSCEIVING INFRARED SIGNALS
SIGMATEL, LLC
6147634
METHOD AND APPARATUS FOR DIGITAL TO ANALOG CONVERSION WITH REDUCED NOISE
SIGMATEL, LLC
6151149
METHOD AND APPARATUS FOR PULSE PATTERN MODULATION
SIGMATEL, LLC
6163580
METHOD AND APPARATUS FOR DATA DETECTION WITH AN ENHANCED ADAPTIVE THRESHOLD
SIGMATEL, LLC
6175601
INFRA-RED DATA PROCESSING CIRCUIT
SIGMATEL, LLC
6204651
METHOD AND APPARATUS FOR REGULATING AN OUTPUT VOLTAGE OF A SWITCH MODE CONVERTER
SIGMATEL, LLC
6212230
METHOD AND APPARATUS FOR PULSE POSITION MODULATION
SIGMATEL, LLC
6329800
METHOD AND APPARATUS FOR REDUCING POWER CONSUMPTION IN DRIVER CIRCUITS
SIGMATEL, LLC
6362605
METHOD AND APPARATUS FOR PROVIDING POWER TO AN INTEGRATED CIRCUIT
SIGMATEL, LLC
6362755
METHOD AND APPARATUS FOR SAMPLE RATE CONVERSION AND APPLICANTS THEREOF
SIGMATEL, LLC
6366522
METHOD AND APPARATUS FOR CONTROLLING POWER CONSUMPTION OF AN INTEGRATED CIRCUIT
SIGMATEL, LLC
6373277
LINE DRIVER HAVING VARIABLE IMPEDANCE TERMINATION
SIGMATEL, LLC
6404172
METHOD AND APPARATUS FOR PROVIDING INTEGRATED BUCK OR BOOST CONVERSION
SIGMATEL, LLC
6430220
DISTORTION REDUCTION METHOD AND APPARATUS FOR LINEARIZATION OF DIGITAL PULSE
WIDTH MODULATION BY EFFICIENT CALCULATION
SIGMATEL, LLC
6507223
DIFFERENTIAL LINE DRIVER HAVING ADJUSTABLE COMMON MODE OPERATION
SIGMATEL, LLC
6522275
METHOD AND APPARATUS FOR SAMPLE RATE CONVERSION FOR USE IN AN ANALOG TO DIGITAL
CONVERTER
SIGMATEL, LLC
6522511
HIGH SPEED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT
SIGMATEL, LLC
6526111
METHOD AND APPARATUS FOR PHASE LOCKED LOOP HAVING REDUCED JITTER AND/OR
FREQUENCY BIASING
SIGMATEL, LLC
6584162
METHOD AND APPARATUS SAMPLE RATE CONVERSIONS IN AN ANALOG TO DIGITAL CONVERTER
SIGMATEL, LLC
6633187
METHOD AND APPARATUS FOR ENABLING A STAND ALONE INTEGRATED CIRCUIT
SIGMATEL, LLC
6753705
EDGE SENSITIVE DETECTION CIRCUIT
SIGMATEL, LLC
6768443
SWITCH CAPACITOR CIRCUIT AND APPLICATIONS THEREOF
SIGMATEL, LLC
6819677
METHOD AND APPARATUS FOR RECOVERING DATA THAT WAS TRANSPORTED UTILIZING MULTIPLE
DATA TRANSPORT PROTOCOLS
SIGMATEL, LLC
6857034
COMPUTER PERIPHERAL DEVICE INCORPORATING INFRARED TRANSMISSIONS
SIGMATEL, LLC
6931139
COMPUTER AUDIO SYSTEM
SIGMATEL, LLC
6967468
OVERVOLTAGE AND BACKFLOW CURRENT PROTECTION FOR A BATTERY CHARGER
SIGMATEL, LLC
6977447
METHOD AND APPARATUS FOR REGULATING MULTIPLE OUTPUTS OF A SINGLE INDUCTOR DC TO
DC CONVERTER
SIGMATEL, LLC
7030695
LOW THRESHOLD VOLTAGE CIRCUIT EMPLOYING A HIGH THRESHOLD VOLTAGE OUTPUT STAGE
SIGMATEL, LLC
7043479
REMOTE-DIRECTED MANAGEMENT OF MEDIA CONTENT
SIGMATEL, LLC
7075280
PULSE-SKIPPING PFM DC-DC CONVERTER USING A VOLTAGE MODE CONTROL LOOP
SIGMATEL, LLC
7116262
SYSTEM AND METHOD TO RECEIVE DATA
SIGMATEL, LLC
7146322
INTERLEAVING OF INFORMATION INTO COMPRESSED DIGITAL AUDIO STREAMS
SIGMATEL, LLC
7164320
CURRENT THRESHOLD CIRCUIT
SIGMATEL, LLC
7206563
REDUCTION OF RADIO FREQUENCY INTERFERENCE (RFI) PRODUCED BY SWITCHING AMPLIFIERS
SIGMATEL, LLC
7209069
SUCCESSIVE APPROXIMATION ANALOG-TO-DIGITAL CONVERTER WITH CURRENT STEERED
DIGITAL-TO-ANALOG CONVERTER
SIGMATEL, LLC
7212458
MEMORY PROCESSING SYSTEM AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7212463
METHOD AND SYSTEM OF OPERATING MODE DETECTION
SIGMATEL, LLC
7221725
HOST INTERFACE DATA RECEIVER
SIGMATEL, LLC
7227478
SAMPLE RATE CONVERTER WITH SELECTABLE SAMPLING RATE AND TIMING REFERENCE
SIGMATEL, LLC
7228054
AUTOMATED PLAYLIST GENERATION
SIGMATEL, LLC
7230557
AUDIO CODEC ADAPTED TO DUAL BIT-STREAMS AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7233875
TEST SET FOR TESTING A DEVICE AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7245247
ANALOG TO DIGITAL SIGNAL CONVERTER HAVING SAMPLING CIRCUIT WITH DIVIDED
INTEGRATING CAPACITANCE
SIGMATEL, LLC
7246027
POWER OPTIMIZATION OF A MIXED-SIGNAL SYSTEM ON AN INTEGRATED CIRCUIT
SIGMATEL, LLC
7254244
POP AND CLICK REDUCTION USING DAC POWER UP AND POWER DOWN PROCESSING
SIGMATEL, LLC
7262585
METHOD AND APPARATUS FOR BI-DIRECTIONAL CURRENT LIMIT IN A DUAL-POWER SOURCE
CAPABLE DEVICE
SIGMATEL, LLC
7280154
INTERPOLATIVE INTERLEAVING OF VIDEO IMAGES
SIGMATEL, LLC
7284080
MEMORY BUS ASSIGNMENT FOR FUNCTIONAL DEVICES IN AN AUDIO/VIDEO SIGNAL PROCESSING
SYSTEM
SIGMATEL, LLC
7301826
MEMORY PROCESSING SYSTEM AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7312538
METHOD AND APPARATUS FOR REGULATING MULTIPLE OUTPUTS OF A SINGLE INDUCTOR DC TO
DC CONVERTER
SIGMATEL, LLC
7321261
FULL SWING AMPLIFYING CIRCUIT AND APPLICATIONS THEREOF
SIGMATEL, LLC
7323921
CLOCK GENERATOR, SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHOD FOR USE
THEREWITH
SIGMATEL, LLC
7359254
CONTROLLER FOR CONTROLLING A SOURCE CURRENT TO A MEMORY CELL, PROCESSING SYSTEM
AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7366577
PROGRAMMABLE ANALOG INPUT/OUTPUT INTEGRATED CIRCUIT SYSTEM
SIGMATEL, LLC
7376762
SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS
SIGMATEL, LLC
7378829
METHOD AND SYSTEM FOR PROVIDING VOLTAGE
SIGMATEL, LLC
7379356
MEMORY, INTEGRATED CIRCUIT AND METHODS FOR ADJUSTING A SENSE AMP ENABLE SIGNAL
USED THEREWITH
SIGMATEL, LLC
7382111
OVERVOLTAGE AND BACKFLOW CURRENT PROTECTION FOR A BATTERY CHARGER
SIGMATEL, LLC
7391346
SWITCHING AMPLIFIER SYSTEM AND METHOD
SIGMATEL, LLC
7391347
RADIO RECEIVER, SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHODS FOR USE
THEREWITH
SIGMATEL, LLC
7394314
CLASS-D AMPLIFIER WITH NOISE-IMMUNITY FEEDBACK
SIGMATEL, LLC
7394987
PROGRAMMABLE INFRARED DATA PROCESSOR
SIGMATEL, LLC
7395401
SYSTEM AND METHOD FOR ACCESSING SOLID-STATE MEMORY DEVICES
SIGMATEL, LLC
7402981
METHOD AND APPARATUS TO PERFORM BATTERY CHARGING USING A DC-DC CONVERTER CIRCUIT
SIGMATEL, LLC
7420866
METHOD AND SYSTEM OF OPERATING MODE DETECTION
SIGMATEL, LLC
7424056
METHOD FOR MOTION ESTIMATION AND BANDWIDTH REDUCTION IN MEMORY AND DEVICE FOR
PERFORMING THE SAME
SIGMATEL, LLC
7460847
HANDHELD AUDIO SYSTEM WITH RADIO RECEIVER AND METHOD FOR USE THEREWITH
SIGMATEL, LLC
7471723
ERROR CONCEALMENT AND ERROR RESILIENCE
SIGMATEL, LLC
7478084
REMOTE-DIRECTED MANAGEMENT OF MEDIA CONTENT
SIGMATEL, LLC
7490266
INTEGRATED CIRCUIT AND PROCESSING SYSTEM WITH IMPROVED POWER SOURCE MONITORING
AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7501794
SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY
SIGMATEL, LLC
7508686
SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER
SIGMATEL, LLC
7518661
SYSTEM AND METHOD OF AUDIO DETECTION
SIGMATEL, LLC
7528653
CLASS-D AMPLIFIER WITH NOISE-IMMUNITY FEEDBACK
SIGMATEL, LLC
7529878
METHOD AND SYSTEM OF MEMORY MANAGEMENT
SIGMATEL, LLC
7535287
SEMICONDUCTOR DEVICE AND SYSTEM AND METHOD OF CRYSTAL SHARING
SIGMATEL, LLC
7543186
SYSTEM AND METHOD FOR IMPLEMENTING SOFTWARE BREAKPOINTS
SIGMATEL, LLC
7551017
LEVEL SHIFTER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7555591
METHOD AND SYSTEM OF MEMORY MANAGEMENT
SIGMATEL, LLC
7565112
REDUCED ADJACENT CHANNEL INTERFERENCE IN A RADIO RECEIVER
SIGMATEL, LLC
7574590
SYSTEM AN A CHIP INTEGRATED CIRCUIT, PROCESSING SYSTEM AND METHODS FOR USE
THEREWITH
SIGMATEL, LLC
7577419
DIGITAL MIXER SYSTEM AND METHOD
SIGMATEL, LLC
7583216
ADJUSTABLE DAC AND APPLICATIONS THEREOF
SIGMATEL, LLC
7594087
NON-VOLATILE MEMORY
SIGMATEL, LLC
7599451
SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL, LLC
7602862
MIXING MODULE AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7620131
DIGITAL CLOCK CONTROLLER, RADIO RECEIVER, AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7620380
ADJUSTABLE AUTOMATIC GAIN CONTROL
SIGMATEL, LLC
7620792
PROCESSING SYSTEM, MEMORY AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7627712
METHOD AND SYSTEM FOR MANAGING MULTI-PLANE MEMORY DEVICES
SIGMATEL, LLC
7629709
REGULATION OF A DC TO DC CONVERTER
SIGMATEL, LLC
7630645
DETECTING AN INFRARED TRANSCEIVER TYPE
SIGMATEL, LLC
7631163
MEMORY MANAGEMENT UNIT
SIGMATEL, LLC
7634696
SYSTEM AND METHOD FOR TESTING MEMORY
SIGMATEL, LLC
7644251
NON-VOLATILE SOLID-STATE MEMORY CONTROLLER
SIGMATEL, LLC
7649935
DIGITAL ADAPTIVE FEEDFORWARD HARMONIC DISTORTION COMPENSATION FOR DIGITALLY
CONTROLLED POWER STAGE
SIGMATEL, LLC
7656968
RADIO RECEIVER, SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHODS FOR USE
THEREWITH
SIGMATEL, LLC
7657725
INTEGRATED CIRCUIT WITH MEMORY-LESS PAGE TABLE
SIGMATEL, LLC
7664027
INFRARED ADAPTER WITH DATA PACKET THROTTLE
SIGMATEL, LLC
7672403
RADIO RECEIVER, SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHODS FOR USE
THEREWITH
SIGMATEL, LLC
7676206
LOW NOISE, LOW DISTORTION RADIO RECEIVER FRONT-END
SIGMATEL, LLC
7684515
RADIO RECEIVER, SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHODS FOR USE
THEREWITH
SIGMATEL, LLC
7685333
METHOD AND SYSTEM FOR COMMUNICATING WITH MEMORY DEVICES UTILIZING SELECTED
TIMING PARAMETERS FROM A TIMING TABLE
SIGMATEL, LLC
7686621
INTEGRATED CIRCUIT TEST SOCKET HAVING ELASTIC CONTACT SUPPORT AND METHODS FOR
USE THEREWITH
SIGMATEL, LLC
7689807
MASS STORAGE DEVICE, MASS STORAGE CONTROLLER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7697912
METHOD TO ADJUSTABLY CONVERT A FIRST DATA SIGNAL HAVING A FIRST TIME DOMAIN TO A
SECOND DATA SIGNAL HAVING A SECOND TIME DOMAIN
SIGMATEL, LLC
7720456
ADJUST SWITCHING RATE OF A POWER SUPPLY TO MITIGATE INTERFERENCE
SIGMATEL, LLC
7724843
CLOCK ADJUSTMENT FOR A HANDHELD AUDIO SYSTEM
SIGMATEL, LLC
7724861
SAMPLE RATE CONVERTER
SIGMATEL, LLC
7725759
SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE
SIGMATEL, LLC
7728660
AUDIO SIGNAL PROCESSING SYSTEM AND METHOD
SIGMATEL, LLC
7729461
SYSTEM AND METHOD OF SIGNAL PROCESSING
SIGMATEL, LLC
7729682
RECEIVER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7739469
PATCHING ROM CODE
SIGMATEL, LLC
7752049
INTERLEAVING OF INFORMATION INTO COMPRESSED DIGITAL AUDIO STREAMS
SIGMATEL, LLC
7752373
SYSTEM AND METHOD FOR CONTROLLING MEMORY OPERATIONS
SIGMATEL, LLC
7761773
SEMICONDUCTOR DEVICE INCLUDING A UNIQUE IDENTIFIER AND ERROR CORRECTION CODE
SIGMATEL, LLC
7774079
METHOD AND SYSTEM FOR RECEIVING AND DECODING AUDIO SIGNALS
SIGMATEL, LLC
7778074
SYSTEM AND METHOD TO CONTROL ONE TIME PROGRAMMABLE MEMORY
SIGMATEL, LLC
7786698
CHARGING A SECONDARY BATTERY
SIGMATEL, LLC
7792220
DEMODULATOR SYSTEM AND METHOD
SIGMATEL, LLC
7801311
RADIO RECEIVER WITH STEREO DECODER AND METHOD FOR USE THEREWITH
SIGMATEL, LLC
7809345
DIGITAL PLL AND APPLICATIONS THEREOF
SIGMATEL, LLC
7813823
COMPUTER AUDIO SYSTEM AND METHOD
SIGMATEL, LLC
7817807
AUDIO OUTPUT DRIVER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7821501
TOUCH SCREEN DRIVER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7843271
AUDIO AMPLIFIER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7844307
WIRELESS HANDSET AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7856073
DIGITAL GAIN ADJUSTMENT IN A WIRELESS RECEIVER
SIGMATEL, LLC
7856283
DIGITAL MICROPHONE INTERFACE, AUDIO CODEC AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7856464
DECIMATION FILTER
SIGMATEL, LLC
7864962
SYSTEM AND METHOD OF ROUTING AUDIO SIGNALS TO MULTIPLE SPEAKERS
SIGMATEL, LLC
7882383
SYSTEM ON A CHIP WITH RTC POWER SUPPLY
SIGMATEL, LLC
7890071
HANDHELD AUDIO SYSTEM
SIGMATEL, LLC
7894560
PILOT TRACKING MODULE OPERABLE TO ADJUST INTERPOLATOR SAMPLE TIMING WITHIN A
HANDHELD AUDIO SYSTEM
SIGMATEL, LLC
7899135
DIGITAL DECODER AND APPLICATIONS THEREOF
SIGMATEL, LLC
7907664
DIGITAL ADAPTIVE FEEDFORWARD HARMONIC DISTORTION COMPENSATION FOR DIGITALLY
CONTROLLED POWER STAGE
SIGMATEL, LLC
7911839
SYSTEM AND METHOD TO CONTROL ONE TIME PROGRAMMABLE MEMORY
SIGMATEL, LLC
7917788
SOC WITH LOW POWER AND PERFORMANCE MODES
SIGMATEL, LLC
7929868
INFRARED RECEIVER, INFRARED BRIDGE DEVICE AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7930046
CODEC INTEGRATED CIRCUIT, CODEC AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7940132
CLOCK SYSTEM AND APPLICATIONS THEREOF
SIGMATEL, LLC
7949131
DIGITAL SECURITY SYSTEM
SIGMATEL, LLC
7953991
PROCESSING SYSTEM AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
7966085
AUDIO SOURCE SYSTEM AND METHOD
SIGMATEL, LLC
8014533
AUDIO OUTPUT DRIVER FOR REDUCING ELECTROMAGNETIC INTERFERENCE AND IMPROVING
AUDIO CHANNEL PERFORMANCE
SIGMATEL, LLC
8035368
INTEGRATED CIRCUIT, UNIVERSAL SERIAL BUS ON-THE-GO POWER SOURCE AND METHODS FOR
USE THEREWITH
SIGMATEL, LLC
8055982
ERROR CORRECTION SYSTEM AND METHOD
SIGMATEL, LLC
8106892
TOUCH SCREEN DRIVER FOR RESOLVING PLURAL CONTEMPORANEOUS TOUCHES AND METHODS FOR
USE THEREWITH
SIGMATEL, LLC
8130871
INTEGRATED CIRCUIT HAVING RADIO RECEIVER AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
8189384
SYSTEM AND METHOD TO CONTROL ONE TIME PROGRAMMABLE MEMORY
SIGMATEL, LLC
8379730
METHOD FOR DETERMINING DISPLAY ORDER OF VOPS IN DECODER END OF MPEG IMAGE SYSTEM
AND DEVICE FOR EXECUTING THE SAME
SIGMATEL, LLC
8477248
SYSTEM AND METHOD FOR DEMODULATING AUDIO SIGNALS
SIGMATEL, LLC
D451899
AUDIO PLAYER APPARATUS
SIGMATEL, LLC
D451900
AUDIO PLAYER APPARATUS



SigmaTel, LLC - Patent Applications; United States




OwnerName
PatNumber
Title
SIGMATEL, LLC
10/066552
EXPANSION PERIPHERAL TECHNIQUES FOR PORTABLE AUDIO PLAYER
SIGMATEL, LLC
10/614409
METHOD FOR DETERMINING DISPLAY ORDER OF VOPS IN DECODER END OF MPEG IMAGE SYSTEM
AND DEVICE FOR EXECUTING THE SAME
SIGMATEL, LLC
10/865585
FLEXIBLE MEMORY INTERFACE SYSTEM
SIGMATEL, LLC
11/166872
SYSTEM AND METHOD OF USING A PROTECTED NON-VOLATILE MEMORY
SIGMATEL, LLC
11/241682
SYSTEM AND METHOD FOR SYSTEM RESOURCE ACCESS
SIGMATEL, LLC
11/265867
POWER MANAGEMENT FOR A BETTERY-POWERED HANDHELD AUDIO DEVICE
SIGMATEL, LLC
11/402648
BUFFER CONTROLLER, CODEC AND METHODS FOR USE THEREWITH
SIGMATEL, LLC
11/732737
AUTOMATED PLAYLIST GENERATION
SIGMATEL, LLC
11/796979
GAIN CONTROL MODULE AND APPLICATIONS THEREOF
SIGMATEL, LLC
12/022973
EXPANSION PERIPHERAL TECHNIQUES FOR PORTABLE AUDIO PLAYER
SIGMATEL, LLC
12/945259
DECIMATION FILTER
SIGMATEL, LLC
13/107126
AUDIO SOURCE SYSTEM AND METHOD
SIGMATEL, LLC
13/114655
AUDIO OUTPUT DRIVER FOR REDUCING ELECTROMAGNETIC INTERFERENCE AND IMPROVING
AUDIO CHANNEL PERFORMANCE





SigmaTel, LLC - Registered Patents; Foreign


Owner
Country
Patent #
Title
SIGMATEL
FR
007430
AUDIO PLAYER APPARATUS
SIGMATEL
FR
012258
AUDIO PLAYER APPARATUS
SIGMATEL
KR
675414
SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER
SIGMATEL
KR
743201
HANDHELD AUDIO SYSTEM
SIGMATEL
KR
747714
SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE
SIGMATEL
KR
842021
SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS
SIGMATEL
JP
1130523
AUDIO PLAYER APPARATUS
SIGMATEL
GB
2097902
AUDIO PLAYER APPARATUS
SIGMATEL
GB
2100567
AUDIO PLAYER APPARATUS
SIGMATEL
JP
4185456
TIME DIVISION MULTIPLEXED PWM AMPLIFIER
SIGMATEL
JP
4212647
DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL INPUT SIGNALS TO A
TRI-STATE POWER SWITCH
SIGMATEL
JP
4938077
SEMICONDUCTOR DEVICE AND SYSTEM AND METHOD OF CRYSTAL SHARING
SIGMATEL
JP
5032386
TIME DIVISION MULTIPLEXED PWM AMPLIFIER
SIGMATEL
DE
40011821.1
AUDIO PLAYER APPARATUS
SIGMATEL
DE
40103345.7
AUDIO PLAYER APPARATUS
SIGMATEL
CN
200580017568.3
SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY
SIGMATEL
CN
200580017569
HANDHELD AUDIO SYSTEM
SIGMATEL
CN
200580017570.0
SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER
SIGMATEL
CN
200580017571
DIGITAL DECODER AND APPLICATIONS THEREOF
SIGMATEL
CN
200580017574.9
INTEGRATED CIRCUIT WITH MEMORY-LESS PAGE TABLE
SIGMATEL
CN
200580020290.5
SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS
SIGMATEL
CN
200580020294.3
SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE
SIGMATEL
CN
200580033148
INFRARED ADAPTER WITH DATA PACKET THROTTLE
SIGMATEL
CN
200680000294
SEMICONDUCTOR DEVICE AND SYSTEM AND METHOD OF CRYSTAL SHARING
SIGMATEL
CN
200680000372.8
SYSTEM AND METHOD TO RECEIVE DATA
SIGMATEL
CN
200680000373.2
NON-VOLATILE MEMORY
SIGMATEL
CN
200680000374
SYSTEM AN A CHIP INTEGRATED CIRCUIT, PROCESSING SYSTEM AND METHODS FOR USE
THEREWITH
SIGMATEL
CN
200680000375
DIGITAL CLOCK CONTROLLER, RADIO RECEIVER, AND METHODS FOR USE THEREWITH
SIGMATEL
KR
3002947490000
AUDIO PLAYER APPARATUS
SIGMATEL
KR
3003052320000
AUDIO PLAYER APPARATUS
SIGMATEL
KR
10-675418
DIGITAL DECODER AND APPLICATIONS THEREOF
SIGMATEL
KR
10-675419
SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL
CN
200580017572.X
SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL
GB
EP0859976
ISOCHRONOUS BUFFERS FOR MMX-EQUIPPED MICROPROCESSORS
SIGMATEL
DE
EP0861520
DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL INPUT SIGNALS TO A
TRI-STATE POWER SWITCH
SIGMATEL
FR
EP0861520
DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL INPUT SIGNALS TO A
TRI-STATE POWER SWITCH
SIGMATEL
GB
EP0861520
DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL INPUT SIGNALS TO A
TRI-STATE POWER SWITCH
SIGMATEL
FR
EP0924708
MPEG PORTABLE SOUND REPRODUCING SYSTEM AND A REPRODUCING METHOD THEREOF
SIGMATEL
GB
EP0924708
MPEG PORTABLE SOUND REPRODUCING SYSTEM AND A REPRODUCING METHOD THEREOF
SIGMATEL
GB
EP1000398
ISOCHRONOUS BUFFERS FOR MMX-EQUIPPED MICROPROCESSORS
SIGMATEL
GB
GB2419440
INFRARED ADAPTER WITH DATA PACKET THROTTLE
SIGMATEL
GB
GB2423200
SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY
SIGMATEL
GB
GB2426162
SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL
GB
GB2426170
DIGITAL DECODER AND APPLICATIONS THEREOF
SIGMATEL
GB
GB2426171
HANDHELD AUDIO SYSTEM
SIGMATEL
GB
GB2427719
INTEGRATED CIRCUIT WITH MEMORY-LESS PAGE TABLE
SIGMATEL
GB
GB2427720
SYSTEM AND METHOD OF USING A PROTECTED NON-VOLATILE MEMORY
SIGMATEL
GB
GB2427723
SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE
SIGMATEL
GB
GB2427764
SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER
SIGMATEL
GB
GB2431749
SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS
SIGMATEL
GB
GB2444658
SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY
SIGMATEL
GB
GB2444659
SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY
SIGMATEL
TW
I302319
DIGITAL DECODER AND APPLICATIONS THEREOF
SIGMATEL
TW
I311710
INFRARED ADAPTER WITH DATA PACKET THROTTLE
SIGMATEL
TW
I312604
SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY
SIGMATEL
TW
I312966
SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS
SIGMATEL
TW
I313141
HANDHELD AUDIO SYSTEM
SIGMATEL
TW
I315616
SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL
TW
I316782
SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER
SIGMATEL
TW
I321277
SYSTEM AND METHOD OF USING A PROTECTED NON-VOLATILE MEMORY
SIGMATEL
TW
I331715
INTEGRATED CIRCUIT WITH MEMORY-LESS PAGE TABLE
SIGMATEL
TW
I335497
SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE
SIGMATEL
TW
I335507
SYSTEM AND METHOD FOR ACCESSING DATA FROM A MEMORY DEVICE
SIGMATEL
TW
I388114
SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER



SigmaTel, LLC - Patent Applications; Foreign


Owner
Country
Application #
Description
SIGMATEL
CN
200680000376.6
HANDHELD AUDIO SYSTEM WITH RADIO RECEIVER AND METHOD FOR USE THEREWITH
SIGMATEL
CN
200880113890.X
TOUCH SCREEN DRIVER FOR RESOLVING PLURAL CONTEMPORANEOUS TOUCHES AND METHODS FOR
USE THEREWITH
SIGMATEL
EP
03771843.4
AUTOMATED PLAYLIST GENERATION
SIGMATEL
JP
2010-532105
TOUCH SCREEN DRIVER FOR RESOLVING PLURAL CONTEMPORANEOUS TOUCHES AND METHODS FOR
USE THEREWITH




SCHEDULE 1B (Patents)
4

--------------------------------------------------------------------------------




SCHEDULE 1C
TRADEMARKS


Freescale Semiconductor, Inc. - Registered Trademarks; United States
Owner
Title
Reg. No.
Freescale Semiconductor, Inc.
METROWERKS
1,655.30
Freescale Semiconductor, Inc.
Design (Stylized M resembling Road Barrier)
1,676,605
Freescale Semiconductor, Inc.
CODEWARRIOR
1,981,365
Freescale Semiconductor, Inc.
COLDFIRE
2,053,242
Freescale Semiconductor, Inc.
CODETEST
2,079,931
Freescale Semiconductor, Inc.
C-5
2,399,754
Freescale Semiconductor, Inc.
C-WARE
2,399,755
Freescale Semiconductor, Inc.
PEG
2,407,740
Freescale Semiconductor, Inc.
C-PORT
2,824,229
Freescale Semiconductor, Inc.
MOBILEGT
2,860,558
Freescale Semiconductor, Inc.
POWERPARTS
2,908,899
Freescale Semiconductor, Inc.
STARCORE
3,030,024
Freescale Semiconductor, Inc.
SEAWAY NETWORKS
3,128,609
Freescale Semiconductor, Inc.
ALTIVEC
3,142,787
Freescale Semiconductor, Inc.
STREAMWISE
3,150,419
Freescale Semiconductor, Inc.
STREAMWISE
3,197,979
Freescale Semiconductor, Inc.
FREESCALE
3,259,075
Freescale Semiconductor, Inc.
POWERQUICC
3,276,522
Freescale Semiconductor, Inc.
FREESCALE SEMICONDUCTOR & Design (Rectangle)
3,358,102
Freescale Semiconductor, Inc.
Design (Rectangle)
3,411,019
Freescale Semiconductor, Inc.
CODEWARRIOR
3,444,193
Freescale Semiconductor, Inc.
Design (Rectangle)
3,538,548
Freescale Semiconductor, Inc.
SYMPHONY
3,684,432


SCHEDULE 1C (Trademarks)
5



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
QORIQ
3,775,471
Freescale Semiconductor, Inc.
Design (Windmill)
3,857,413
Freescale Semiconductor, Inc.
FREESCALE
3,864,663
Freescale Semiconductor, Inc.
FREESCALE SEMICONDUCTOR & Design (Rectangle)
3,865,943
Freescale Semiconductor, Inc.
VORTIQA
4,032,066
Freescale Semiconductor, Inc.
PROCESSOR EXPERT
4,047,406
Freescale Semiconductor, Inc.
KINETIS
4,050,155
Freescale Semiconductor, Inc.
QORIVVA
4,084,867
Freescale Semiconductor, Inc.
COLDFIRE+
4,096,771
Freescale Semiconductor, Inc.
XTRINSIC
4,298,546
Freescale Semiconductor, Inc.
FREESCALE
4,368,539











Freescale Semiconductor, Inc. - Trademark Applications; United States
Owner
Title
Application. No.
Freescale Semiconductor, Inc.
QORIQ QONVERGE
85/233,451
Freescale Semiconductor, Inc.
READY PLAY
85/342,240
Freescale Semiconductor, Inc.
AIRFAST
85/348,149
Freescale Semiconductor, Inc.
MAGNIV
85/348,157
Freescale Semiconductor, Inc.
SAFEASSURE
85/422,149
Freescale Semiconductor, Inc.
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
85/433,915
Freescale Semiconductor, Inc.
SAFE ASSURE BY FREESCALE & Design (Vertical Diamonds)
85/433,928
Freescale Semiconductor, Inc.
FREESCALE & Design (Rectangle)
85/497,099
Freescale Semiconductor, Inc.
VYBRID
85/536,246
Freescale Semiconductor, Inc.
LAYERSCAPE
85/654,069
Freescale Semiconductor, Inc.
TOWER
85/792,032








SCHEDULE 1C (Trademarks)
6



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc. - Registered Trademarks; Foreign
Owner
Country
Title
Reg. No.
Freescale Semiconductor, Inc.
African Intellectual Property Organisation
FREESCALE
50237
Freescale Semiconductor, Inc.
African Intellectual Property Organisation
FREESCALE
50238
Freescale Semiconductor, Inc.
Algeria
FREESCALE
68028
Freescale Semiconductor, Inc.
Andorra
Design (Rectangle)
21044
Freescale Semiconductor, Inc.
Andorra
FREESCALE
21046
Freescale Semiconductor, Inc.
Andorra
FREESCALE SEMICONDUCTOR & Design (Rectangle)
21048
Freescale Semiconductor, Inc.
Argentina
DIGITAL DNA
1708185
Freescale Semiconductor, Inc.
Argentina
DIGITAL DNA
1708188
Freescale Semiconductor, Inc.
Argentina
DIGITAL DNA
1738646
Freescale Semiconductor, Inc.
Argentina
DIGITAL DNA & Design (Small Asterisk)
1769506
Freescale Semiconductor, Inc.
Argentina
LATINCHIP
1796090
Freescale Semiconductor, Inc.
Argentina
LATINCHIP
1796091
Freescale Semiconductor, Inc.
Argentina
LATINCHIP
1796092
Freescale Semiconductor, Inc.
Argentina
M.CORE
1814168
Freescale Semiconductor, Inc.
Argentina
ALTIVEC (Stylized)
1987513
Freescale Semiconductor, Inc.
Argentina
STARCORE
1999721
Freescale Semiconductor, Inc.
Argentina
Design (Rectangle)
2043010
Freescale Semiconductor, Inc.
Argentina
FREESCALE
2064965
Freescale Semiconductor, Inc.
Argentina
FREESCALE
2064966
Freescale Semiconductor, Inc.
Argentina
Design (Rectangle)
2071986
Freescale Semiconductor, Inc.
Argentina
FREESCALE SEMICONDUCTOR & Design (Rectangle)
2077928
Freescale Semiconductor, Inc.
Argentina
FREESCALE SEMICONDUCTOR & Design (Rectangle)
2134984
Freescale Semiconductor, Inc.
Armenia
FREESCALE
9576


SCHEDULE 1C (Trademarks)
7



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Australia
STARCORE
609819
Freescale Semiconductor, Inc.
Australia
STARCORE
609821
Freescale Semiconductor, Inc.
Australia
STARCORE
609822
Freescale Semiconductor, Inc.
Australia
STARCORE
609823
Freescale Semiconductor, Inc.
Australia
MOBILEOS
739952
Freescale Semiconductor, Inc.
Australia
DIGITAL DNA
746023
Freescale Semiconductor, Inc.
Australia
M-CORE
753373
Freescale Semiconductor, Inc.
Australia
Design (Asterisk)
764370
Freescale Semiconductor, Inc.
Australia
STARCORE
864674
Freescale Semiconductor, Inc.
Australia
ALTIVEC (Stylized)
930965
Freescale Semiconductor, Inc.
Australia
FREESCALE
1005371
Freescale Semiconductor, Inc.
Australia
Design (Rectangle)
1018466
Freescale Semiconductor, Inc.
Australia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
1018467
Freescale Semiconductor, Inc.
Azerbaijan
FREESCALE
N 2005 0178
Freescale Semiconductor, Inc.
Bahrain
FREESCALE
41755
Freescale Semiconductor, Inc.
Bahrain
FREESCALE
41756
Freescale Semiconductor, Inc.
Belarus
FREESCALE
24457
Freescale Semiconductor, Inc.
Benelux
M.CORE
624683
Freescale Semiconductor, Inc.
Bolivia
FREESCALE
99947-C
Freescale Semiconductor, Inc.
Bolivia
FREESCALE
99948-C
Freescale Semiconductor, Inc.
Bosnia & Herzegovina
FREESCALE
BAZ047861
Freescale Semiconductor, Inc.
Botswana
FREESCALE
BW/M/04/00336
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
200047841
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
200047850
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
200054643
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
200054651


SCHEDULE 1C (Trademarks)
8



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Brazil
STARCORE
817448721
Freescale Semiconductor, Inc.
Brazil
STARCORE
817449264
Freescale Semiconductor, Inc.
Brazil
STARCORE
817449400
Freescale Semiconductor, Inc.
Brazil
STARCORE
817449418
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
820422185
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
820422207
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA
820442291
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA & Design (Large Asterisk)
820829234
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA & Design (Small Asterisk)
820829250
Freescale Semiconductor, Inc.
Brazil
Design (Asterisk)
820829269
Freescale Semiconductor, Inc.
Brazil
Design (Asterisk)
820829277
Freescale Semiconductor, Inc.
Brazil
STARCORE
823544516
Freescale Semiconductor, Inc.
Brazil
ALTIVEC (Stylized)
824946081
Freescale Semiconductor, Inc.
Brazil
FREESCALE
826654274
Freescale Semiconductor, Inc.
Brazil
FREESCALE
826654282
Freescale Semiconductor, Inc.
Brazil
FREESCALE SEMICONDUCTOR & Design (Rectangle)
826714650
Freescale Semiconductor, Inc.
Brazil
Design (Rectangle)
826714668
Freescale Semiconductor, Inc.
Brazil
FREESCALE SEMICONDUCTOR & Design (Rectangle)
826714692
Freescale Semiconductor, Inc.
Brazil
Design (Rectangle)
826714706
Freescale Semiconductor, Inc.
Brazil
QORIQ
829974750
Freescale Semiconductor, Inc.
Brazil
Design (Windmill)
830079564
Freescale Semiconductor, Inc.
Brazil
Design (Windmill)
830079572
Freescale Semiconductor, Inc.
Brazil
KINETIS
830626093
Freescale Semiconductor, Inc.
Brazil
XTRINSIC
830644989
Freescale Semiconductor, Inc.
Brunei Darussalam
FREESCALE
36308
Freescale Semiconductor, Inc.
Bulgaria
FREESCALE
54837


SCHEDULE 1C (Trademarks)
9



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Bulgaria
Design (Rectangle)
55522
Freescale Semiconductor, Inc.
Bulgaria
FREESCALE SEMICONDUCTOR & Design (Rectangle)
55793
Freescale Semiconductor, Inc.
Cambodia
FREESCALE
20206/04
Freescale Semiconductor, Inc.
Cambodia
FREESCALE
20212/04
Freescale Semiconductor, Inc.
Canada
METROWERKS & M Design
377335
Freescale Semiconductor, Inc.
Canada
METROWERKS MODULA -2
377686
Freescale Semiconductor, Inc.
Canada
STARCORE
432880
Freescale Semiconductor, Inc.
Canada
VETHER
533182
Freescale Semiconductor, Inc.
Canada
SUPERTAP
538601
Freescale Semiconductor, Inc.
Canada
M-CORE
549245
Freescale Semiconductor, Inc.
Canada
CODEOPTIX
550816
Freescale Semiconductor, Inc.
Canada
Design (Asterisk)
563861
Freescale Semiconductor, Inc.
Canada
STARCORE
603100
Freescale Semiconductor, Inc.
Canada
FREESCALE
640267
Freescale Semiconductor, Inc.
Canada
Design (Rectangle)
640442
Freescale Semiconductor, Inc.
Canada
ALTIVEC (Stylized)
651,844
Freescale Semiconductor, Inc.
Canada
FREESCALE SEMICONDUCTOR & Design (Rectangle)
TMA 652,553
Freescale Semiconductor, Inc.
Canada
LIVECODE
TMA538,317
Freescale Semiconductor, Inc.
Canada
SEAWAY NETWORKS
TMA633,417
Freescale Semiconductor, Inc.
Canada
STREAMWISE
TMA639,136
Freescale Semiconductor, Inc.
Canada
FREESCALE
TMA756,987
Freescale Semiconductor, Inc.
Canada
FREESCALE
TMA756,988
Freescale Semiconductor, Inc.
Canada
FREESCALE SEMICONDUCTOR & Design (Rectangle)
TMA762,026
Freescale Semiconductor, Inc.
Canada
Design (Rectangle)
TMA762,424
Freescale Semiconductor, Inc.
Canada
QORIQ
TMA807,840
Freescale Semiconductor, Inc.
Canada
Design (Windmill)
TMA815,133


SCHEDULE 1C (Trademarks)
10



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Cayman Islands
FREESCALE
2366159
Freescale Semiconductor, Inc.
Cayman Islands
FREESCALE
2366159B
Freescale Semiconductor, Inc.
Chile
FREESCALE
712.025
Freescale Semiconductor, Inc.
Chile
FREESCALE
719.265
Freescale Semiconductor, Inc.
Chile
FREESCALE SEMICONDUCTOR & Design (Rectangle)
719.266
Freescale Semiconductor, Inc.
Chile
Design (Rectangle)
719.267
Freescale Semiconductor, Inc.
Chile
DIGITAL DNA
527783
Freescale Semiconductor, Inc.
Chile
DIGITAL DNA & Design (Large Asterisk)
530660
Freescale Semiconductor, Inc.
Chile
DIGITAL DNA & Design (Small Asterisk)
530661
Freescale Semiconductor, Inc.
Chile
Design (Asterisk)
530662
Freescale Semiconductor, Inc.
Chile
Design (Asterisk)
530663
Freescale Semiconductor, Inc.
Chile
FREESCALE SEMICONDUCTOR & Design (Rectangle)
714071
Freescale Semiconductor, Inc.
Chile
Design (Rectangle)
714771
Freescale Semiconductor, Inc.
China
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
China
M.CORE
1286163
Freescale Semiconductor, Inc.
China
Design (Asterisk)
1366193
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Design (Small Asterisk)
1366194
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Design (Largel Asterisk)
1366195
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Device (in Chinese Characters; large asterisk)
1393104
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Device (in Chinese Characters; large asterisk)
1402124
Freescale Semiconductor, Inc.
China
CCPLATFORM
1533913
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Device (in Chinese Characters; small asterisk)
1746944
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Device (in Chinese Characters; small asterisk)
1746945
Freescale Semiconductor, Inc.
China
ALTIVEC (Stylized)
3357112
Freescale Semiconductor, Inc.
China
FREESCALE (Simplified Chinese Characters)
4019860
Freescale Semiconductor, Inc.
China
FREESCALE (Simplified Chinese Characters)
4019861


SCHEDULE 1C (Trademarks)
11



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
China
FREESCALE SEMICONDUCTOR (Simplified Chinese Characters)
4020209
Freescale Semiconductor, Inc.
China
FREESCALE SEMICONDUCTOR (Simplified Chinese Characters)
4020860
Freescale Semiconductor, Inc.
China
FREESCALE
4114568
Freescale Semiconductor, Inc.
China
FREESCALE
4114569
Freescale Semiconductor, Inc.
China
FREESCALE SEMICONDUCTOR & Design (Rectangle)
4182594
Freescale Semiconductor, Inc.
China
FREESCALE SEMICONDUCTOR & Design (Rectangle)
4182595
Freescale Semiconductor, Inc.
China
FREESCALE SEMICONDUCTOR & Design (Rectangle)
4239509
Freescale Semiconductor, Inc.
China
FREESCALE SEMICONDUCTOR & Design (Rectangle)
4239510
Freescale Semiconductor, Inc.
China
POWERQUICC
4774348
Freescale Semiconductor, Inc.
China
STARCORE
4973986
Freescale Semiconductor, Inc.
China
STARCORE
4973987
Freescale Semiconductor, Inc.
China
STARCORE
4973989
Freescale Semiconductor, Inc.
China
CODEWARRIOR
6513765
Freescale Semiconductor, Inc.
China
QORIQ
6939336
Freescale Semiconductor, Inc.
China
Design (Windmill)
7015798
Freescale Semiconductor, Inc.
China
Design (Windmill)
7015969
Freescale Semiconductor, Inc.
China
VORTIQA
7542127
Freescale Semiconductor, Inc.
China
XTRINSIC
8409997
Freescale Semiconductor, Inc.
China
QORIVVA
8786452
Freescale Semiconductor, Inc.
China
COLDFIRE
9314562
Freescale Semiconductor, Inc.
China
Design (Rectangle)
9358624
Freescale Semiconductor, Inc.
China
Design (Rectangle)
9358625
Freescale Semiconductor, Inc.
China
READY PLAY
9590568
Freescale Semiconductor, Inc.
China
MAGNIV
9626411
Freescale Semiconductor, Inc.
China
AIRFAST
9626412
Freescale Semiconductor, Inc.
China
QORIQ QONVERGE
9794274


SCHEDULE 1C (Trademarks)
12



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
China
VYBRID
10476069
Freescale Semiconductor, Inc.
Colombia
M.CORE
211362
Freescale Semiconductor, Inc.
Colombia
FREESCALE
297244
Freescale Semiconductor, Inc.
Colombia
Design (Rectangle)
297297
Freescale Semiconductor, Inc.
Colombia
Design (Rectangle)
297298
Freescale Semiconductor, Inc.
Colombia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
299032
Freescale Semiconductor, Inc.
Colombia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
299033
Freescale Semiconductor, Inc.
Colombia
FREESCALE
308768
Freescale Semiconductor, Inc.
Costa Rica
DIGITAL DNA
118564
Freescale Semiconductor, Inc.
Costa Rica
Design (Rectangle)
152170
Freescale Semiconductor, Inc.
Costa Rica
FREESCALE
153815
Freescale Semiconductor, Inc.
Costa Rica
Design (Rectangle)
154192
Freescale Semiconductor, Inc.
Costa Rica
FREESCALE
154948
Freescale Semiconductor, Inc.
Costa Rica
FREESCALE SEMICONDUCTOR & Design (Rectangle)
154949
Freescale Semiconductor, Inc.
Costa Rica
FREESCALE SEMICONDUCTOR & Design (Rectangle)
154951
Freescale Semiconductor, Inc.
Croatia
FREESCALE
Z 20040960
Freescale Semiconductor, Inc.
Cyprus
FREESCALE
70299
Freescale Semiconductor, Inc.
Cyprus
FREESCALE
70300
Freescale Semiconductor, Inc.
Cyprus
FREESCALE SEMICONDUCTOR & Design (Rectangle)
70411
Freescale Semiconductor, Inc.
Cyprus
FREESCALE SEMICONDUCTOR & Design (Rectangle)
70412
Freescale Semiconductor, Inc.
Cyprus
Design (Rectangle)
70413
Freescale Semiconductor, Inc.
Cyprus
Design (Rectangle)
70414
Freescale Semiconductor, Inc.
Czech Republic
PROCESSOR EXPERT
226524
Freescale Semiconductor, Inc.
Czech Republic
ALTIVEC (Stylized)
256706
Freescale Semiconductor, Inc.
Czech Republic
FREESCALE
270918
Freescale Semiconductor, Inc.
Czech Republic
FREESCALE SEMICONDUCTOR & Design (Rectangle)
271281


SCHEDULE 1C (Trademarks)
13



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Czech Republic
Design (Rectangle)
271282
Freescale Semiconductor, Inc.
Dominican Republic
FREESCALE
145020
Freescale Semiconductor, Inc.
Dominican Republic
Design (Rectangle)
145293
Freescale Semiconductor, Inc.
Dominican Republic
FREESCALE SEMICONDUCTOR & Design (Rectangle)
145294
Freescale Semiconductor, Inc.
Ecuador
FREESCALE
321-05
Freescale Semiconductor, Inc.
Ecuador
FREESCALE
701-05
Freescale Semiconductor, Inc.
Egypt
FREESCALE
167702
Freescale Semiconductor, Inc.
Egypt
FREESCALE
167703
Freescale Semiconductor, Inc.
Egypt
FREESCALE SEMICONDUCTOR & Design (Rectangle)
168462
Freescale Semiconductor, Inc.
Egypt
FREESCALE SEMICONDUCTOR & Design (Rectangle)
168463
Freescale Semiconductor, Inc.
Egypt
Design (Rectangle)
168464
Freescale Semiconductor, Inc.
Egypt
Design (Rectangle)
168465
Freescale Semiconductor, Inc.
El Salvador
FREESCALE
17 Book 40
Freescale Semiconductor, Inc.
El Salvador
FREESCALE
72 BOOK 40
Freescale Semiconductor, Inc.
Estonia
FREESCALE
41750
Freescale Semiconductor, Inc.
Estonia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
41762
Freescale Semiconductor, Inc.
Estonia
Design (Rectangle)
41763
Freescale Semiconductor, Inc.
European Community
DNA
000294579
Freescale Semiconductor, Inc.
European Community
DIGITAL DNA
000661645
Freescale Semiconductor, Inc.
European Community
CODEWARRIOR
765,537
Freescale Semiconductor, Inc.
European Community
VETHER
830745
Freescale Semiconductor, Inc.
European Community
LIVECODE
000830752
Freescale Semiconductor, Inc.
European Community
SUPERTAP
830760
Freescale Semiconductor, Inc.
European Community
DIGITAL DNA & Design (Small Asterisk)
859058
Freescale Semiconductor, Inc.
European Community
Design (Asterisk)
859074
Freescale Semiconductor, Inc.
European Community
M.CORE
001050038


SCHEDULE 1C (Trademarks)
14



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
European Community
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
European Community
SYMPHONY
1558204
Freescale Semiconductor, Inc.
European Community
STARCORE
2069979
Freescale Semiconductor, Inc.
European Community
ALTIVEC (Stylized)
2890879
Freescale Semiconductor, Inc.
European Community
FREESCALE
003810793
Freescale Semiconductor, Inc.
European Community
Design (Rectangle)
3810801
Freescale Semiconductor, Inc.
European Community
FREESCALE SEMICONDUCTOR & Design (Rectangle)
3998416
Freescale Semiconductor, Inc.
European Community
POWERQUICC
4529681
Freescale Semiconductor, Inc.
European Community
QORIQ
7215701
Freescale Semiconductor, Inc.
European Community
Design (Windmill)
7334601
Freescale Semiconductor, Inc.
European Community
VORTIQA
008413148
Freescale Semiconductor, Inc.
European Community
PROCESSOR EXPERT
009087818
Freescale Semiconductor, Inc.
European Community
KINETIS
9110099
Freescale Semiconductor, Inc.
European Community
XTRINSIC
9192626
Freescale Semiconductor, Inc.
European Community
QORIVVA
9487018
Freescale Semiconductor, Inc.
European Community
COLDFIRE
9863697
Freescale Semiconductor, Inc.
European Community
AIRFAST
10056299
Freescale Semiconductor, Inc.
European Community
MAGNIV
10056356
Freescale Semiconductor, Inc.
European Community
QORIQ QONVERGE
10155951
Freescale Semiconductor, Inc.
European Community
SAFEASSURE
010723278
Freescale Semiconductor, Inc.
European Community
LAYERSCAPE
010971811
Freescale Semiconductor, Inc.
European Community
FREESCALE TOWER SYSTEM
011393865
Freescale Semiconductor, Inc.
France
M.CORE
97709770
Freescale Semiconductor, Inc.
France
CODETEST
96 610 447
Freescale Semiconductor, Inc.
Georgia
FREESCALE
16091
Freescale Semiconductor, Inc.
Germany
SYMPHONY
2080004


SCHEDULE 1C (Trademarks)
15



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Germany
MOBILEOS
39744291
Freescale Semiconductor, Inc.
Germany
M-CORE
398038694
Freescale Semiconductor, Inc.
Guatemala
DIGITAL DNA
109725
Freescale Semiconductor, Inc.
Guatemala
DIGITAL DNA
112624
Freescale Semiconductor, Inc.
Guatemala
DIGITAL DNA
112993
Freescale Semiconductor, Inc.
Guatemala
DIGITAL DNA
114822
Freescale Semiconductor, Inc.
Guatemala
DIGITAL DNA
117843
Freescale Semiconductor, Inc.
Guatemala
FREESCALE
136322
Freescale Semiconductor, Inc.
Guatemala
FREESCALE
136327
Freescale Semiconductor, Inc.
Honduras
FREESCALE
10636
Freescale Semiconductor, Inc.
Honduras
FREESCALE
93871
Freescale Semiconductor, Inc.
Hong Kong
STARCORE
200204867
Freescale Semiconductor, Inc.
Hong Kong
ALTIVEC (Stylized)
200306870
Freescale Semiconductor, Inc.
Hong Kong
FREESCALE (Traditional & Simplified Chinese Characters)
300198441
Freescale Semiconductor, Inc.
Hong Kong
FREESCALE SEMICONDUCTOR (Traditional & Simplified Chinese Characters)
300198450
Freescale Semiconductor, Inc.
Hong Kong
FREESCALE
300231083
Freescale Semiconductor, Inc.
Hong Kong
Design (Rectangle)
300274644
Freescale Semiconductor, Inc.
Hong Kong
FREESCALE SEMICONDUCTOR & Design (Rectangle)
300274653
Freescale Semiconductor, Inc.
Hong Kong
FREESCALE & Design (Rectangle)
302155455
Freescale Semiconductor, Inc.
Hong Kong
DIGITAL DNA
B97612002
Freescale Semiconductor, Inc.
Hungary
FREESCALE
184412
Freescale Semiconductor, Inc.
Hungary
FREESCALE SEMICONDUCTOR & Design (Rectangle)
184 426
Freescale Semiconductor, Inc.
Hungary
Design (Rectangle)
184 472
Freescale Semiconductor, Inc.
Iceland
FREESCALE
183/2005
Freescale Semiconductor, Inc.
India
Design (Rectangle)
725350
Freescale Semiconductor, Inc.
India
STARCORE
741441


SCHEDULE 1C (Trademarks)
16



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
India
QORIQ
924707
Freescale Semiconductor, Inc.
India
ALTIVEC (Stylized)
1144726
Freescale Semiconductor, Inc.
India
FREESCALE
1291974
Freescale Semiconductor, Inc.
India
FREESCALE SEMICONDUCTOR & Design (Rectangle)
1305967
Freescale Semiconductor, Inc.
India
Design (Windmill)
1763477
Freescale Semiconductor, Inc.
India
VORTIQA
1870316
Freescale Semiconductor, Inc.
India
QORIVVA
2046069
Freescale Semiconductor, Inc.
Indonesia
FREESCALE
IDM000069200
Freescale Semiconductor, Inc.
Indonesia
FREESCALE
IDM000069840
Freescale Semiconductor, Inc.
Indonesia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
IDM000078403
Freescale Semiconductor, Inc.
Indonesia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
IDM000078404
Freescale Semiconductor, Inc.
Indonesia
Design (Rectangle)
IDM000078405
Freescale Semiconductor, Inc.
Indonesia
Design (Rectangle)
IDM000078406
Freescale Semiconductor, Inc.
Indonesia
ALTIVEC (Stylized)
IDM000369074
Freescale Semiconductor, Inc.
Iran
FREESCALE
119031
Freescale Semiconductor, Inc.
Ireland
M-CORE
207352
Freescale Semiconductor, Inc.
Israel
DIGITAL DNA
115366
Freescale Semiconductor, Inc.
Israel
ALTIVEC (Stylized)
159785
Freescale Semiconductor, Inc.
Israel
FREESCALE
172608
Freescale Semiconductor, Inc.
Israel
FREESCALE
172609
Freescale Semiconductor, Inc.
Israel
FREESCALE SEMICONDUCTOR & Design (Rectangle)
173597
Freescale Semiconductor, Inc.
Israel
FREESCALE SEMICONDUCTOR & Design (Rectangle)
173598
Freescale Semiconductor, Inc.
Israel
Design (Rectangle)
173599
Freescale Semiconductor, Inc.
Israel
Design (Rectangle)
173600
Freescale Semiconductor, Inc.
Israel
POWERQUICC
182267
Freescale Semiconductor, Inc.
Israel
STARCORE
202000


SCHEDULE 1C (Trademarks)
17



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Israel
STARCORE
202001
Freescale Semiconductor, Inc.
Israel
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
Italy
M.CORE
1298343
Freescale Semiconductor, Inc.
Japan
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
Japan
DNA
2063225
Freescale Semiconductor, Inc.
Japan
IMB
2627743
Freescale Semiconductor, Inc.
Japan
INTER MODULE BUS
2636299
Freescale Semiconductor, Inc.
Japan
AMCU
2655757
Freescale Semiconductor, Inc.
Japan
SMARTMOS
2673554
Freescale Semiconductor, Inc.
Japan
SMARTPOWER
2695856
Freescale Semiconductor, Inc.
Japan
X-DUCER
2720706
Freescale Semiconductor, Inc.
Japan
KWI
3188870
Freescale Semiconductor, Inc.
Japan
LDMOS
3188871
Freescale Semiconductor, Inc.
Japan
MCCI
3188873
Freescale Semiconductor, Inc.
Japan
POR
3188875
Freescale Semiconductor, Inc.
Japan
PRU
3188876
Freescale Semiconductor, Inc.
Japan
QSM
3188877
Freescale Semiconductor, Inc.
Japan
QSPI
3188878
Freescale Semiconductor, Inc.
Japan
SCIM
3188881
Freescale Semiconductor, Inc.
Japan
XIRQ
3188882
Freescale Semiconductor, Inc.
Japan
LVI
3195035
Freescale Semiconductor, Inc.
Japan
STARCORE
3204234
Freescale Semiconductor, Inc.
Japan
PULSE ACCUMLATOR
3205797
Freescale Semiconductor, Inc.
Japan
STARCORE
3225432
Freescale Semiconductor, Inc.
Japan
DRAGONBALL
3243189
Freescale Semiconductor, Inc.
Japan
QADC
3274397


SCHEDULE 1C (Trademarks)
18



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Japan
RMCU
3279460
Freescale Semiconductor, Inc.
Japan
RWU
3279461
Freescale Semiconductor, Inc.
Japan
CONFIG REGISTER (in Japanese)
3296081
Freescale Semiconductor, Inc.
Japan
COLDFIRE
3300650
Freescale Semiconductor, Inc.
Japan
MTPROM
3324801
Freescale Semiconductor, Inc.
Japan
PEPROM
3324802
Freescale Semiconductor, Inc.
Japan
BALL GRID ARRAY
3370248
Freescale Semiconductor, Inc.
Japan
XDUCER
4000958
Freescale Semiconductor, Inc.
Japan
SENSEON
4100135
Freescale Semiconductor, Inc.
Japan
MC68000
4109581
Freescale Semiconductor, Inc.
Japan
ALTIVEC (Stylized)
4292776
Freescale Semiconductor, Inc.
Japan
ALTIVEC/TECHNOLOGY design
4320455
Freescale Semiconductor, Inc.
Japan
POWERQUICC
4340764
Freescale Semiconductor, Inc.
Japan
DIGITALPOWER
4359031
Freescale Semiconductor, Inc.
Japan
CODEOPTIX
4422658
Freescale Semiconductor, Inc.
Japan
FLASH MCU
4537259
Freescale Semiconductor, Inc.
Japan
FREESCALE SEMICONDUCTOR & Design (Rectangle)
4895180
Freescale Semiconductor, Inc.
Japan
Design (Rectangle)
4896646
Freescale Semiconductor, Inc.
Japan
FREESCALE
4911094
Freescale Semiconductor, Inc.
Japan
QORIQ
5190666
Freescale Semiconductor, Inc.
Japan
Design (Windmill)
5221707
Freescale Semiconductor, Inc.
Japan
CODETEST
5241972
Freescale Semiconductor, Inc.
Japan
CODEWARRIOR
5286675
Freescale Semiconductor, Inc.
Japan
VORTIQA
5305977
Freescale Semiconductor, Inc.
Japan
PROCESSOR EXPERT
5320081
Freescale Semiconductor, Inc.
Japan
KINETIS
5365872


SCHEDULE 1C (Trademarks)
19



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Japan
COLDFIRE+
5376771
Freescale Semiconductor, Inc.
Japan
FSL
5388156
Freescale Semiconductor, Inc.
Japan
QORIVVA
5406174
Freescale Semiconductor, Inc.
Japan
READY PLAY
5448079
Freescale Semiconductor, Inc.
Japan
AIRFAST
5448082
Freescale Semiconductor, Inc.
Japan
XTRINSIC
5449608
Freescale Semiconductor, Inc.
Japan
SAFEASSURE
5521260
Freescale Semiconductor, Inc.
Japan
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
5521261
Freescale Semiconductor, Inc.
Japan
VYBRID
5530675
Freescale Semiconductor, Inc.
Japan
QORIQ QONVERGE (in Katakana)
5535724
Freescale Semiconductor, Inc.
Japan
MAGNIV
5560930
Freescale Semiconductor, Inc.
Japan
LAYERSCAPE
5577869
Freescale Semiconductor, Inc.
Jordan
FREESCALE
76087
Freescale Semiconductor, Inc.
Jordan
FREESCALE
76088
Freescale Semiconductor, Inc.
Jordan
FREESCALE SEMICONDUCTOR & Design (Rectangle)
77343
Freescale Semiconductor, Inc.
Jordan
FREESCALE SEMICONDUCTOR & Design (Rectangle)
77344
Freescale Semiconductor, Inc.
Jordan
Design (Rectangle)
77345
Freescale Semiconductor, Inc.
Jordan
Design (Rectangle)
77346
Freescale Semiconductor, Inc.
Kazakhstan
FREESCALE
19720
Freescale Semiconductor, Inc.
Kenya
FREESCALE
56160
Freescale Semiconductor, Inc.
Kosovo
Design (Rectangle)
3461
Freescale Semiconductor, Inc.
Kosovo
FREESCALE
3462
Freescale Semiconductor, Inc.
Kosovo
FREESCALE SEMICONDUCTOR & Design (Rectangle)
3463
Freescale Semiconductor, Inc.
Kuwait
FREESCALE
58110
Freescale Semiconductor, Inc.
Kuwait
FREESCALE
58508
Freescale Semiconductor, Inc.
Kyrgyz Republic
FREESCALE
7429


SCHEDULE 1C (Trademarks)
20



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Laos
FREESCALE
10886
Freescale Semiconductor, Inc.
Laos
FREESCALE
10887
Freescale Semiconductor, Inc.
Latvia
Design (Rectangle)
M 55592
Freescale Semiconductor, Inc.
Latvia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
M 55593
Freescale Semiconductor, Inc.
Latvia
FREESCALE
M55668
Freescale Semiconductor, Inc.
Lebanon
FREESCALE
98392
Freescale Semiconductor, Inc.
Lebanon
FREESCALE SEMICONDUCTOR & Design (Rectangle)
98966
Freescale Semiconductor, Inc.
Lebanon
Design (Rectangle)
98967
Freescale Semiconductor, Inc.
Lesotho
FREESCALE
LS/M/04/00192
Freescale Semiconductor, Inc.
Liechtenstein
FREESCALE
13320
Freescale Semiconductor, Inc.
Lithuania
FREESCALE
52464
Freescale Semiconductor, Inc.
Lithuania
Design (Rectangle)
52470
Freescale Semiconductor, Inc.
Lithuania
FREESCALE SEMICONDUCTOR & Design (Rectangle)
52471
Freescale Semiconductor, Inc.
Macao
FREESCALE
N/014129
Freescale Semiconductor, Inc.
Macao
FREESCALE
N/014130
Freescale Semiconductor, Inc.
Macedonia (F.Y.R.O.M)
FREESCALE
14057
Freescale Semiconductor, Inc.
Madrid Protocol (TM)
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
Malawi
FREESCALE
298/2004
Freescale Semiconductor, Inc.
Malaysia
ALTIVEC (Stylized)
02013175
Freescale Semiconductor, Inc.
Malaysia
FREESCALE SEMICONDUCTOR (Traditional Chinese Characters)
04005144
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
04007939
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
04007940
Freescale Semiconductor, Inc.
Malaysia
Design (Rectangle)
04011153
Freescale Semiconductor, Inc.
Malaysia
Design (Rectangle)
04011154
Freescale Semiconductor, Inc.
Malaysia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
04011155
Freescale Semiconductor, Inc.
Malaysia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
04011156


SCHEDULE 1C (Trademarks)
21



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Malaysia
FREESCALE & Design (Rectangle)
2012001456
Freescale Semiconductor, Inc.
Malaysia
FREESCALE & Design (Rectangle)
2012001457
Freescale Semiconductor, Inc.
Malaysia
FREESCALE & Design (Rectangle)
2012001459
Freescale Semiconductor, Inc.
Malaysia
FREESCALE SEMICONDUCTOR (Traditional Chinese Characters)
2004/05145
Freescale Semiconductor, Inc.
Malaysia
FREESCALE (Traditional Chinese Characters)
2004/05146
Freescale Semiconductor, Inc.
Malaysia
FREESCALE (Traditional Chinese Characters)
2004/05147
Freescale Semiconductor, Inc.
Malta
FREESCALE SEMICONDUCTOR & Design (Rectangle)
42240
Freescale Semiconductor, Inc.
Malta
FREESCALE
42283
Freescale Semiconductor, Inc.
Malta
FREESCALE
42284
Freescale Semiconductor, Inc.
Malta
FREESCALE SEMICONDUCTOR & Design (Rectangle)
42441
Freescale Semiconductor, Inc.
Malta
Design (Rectangle)
42442
Freescale Semiconductor, Inc.
Malta
Design (Rectangle)
42443
Freescale Semiconductor, Inc.
Mexico
M-CORE
577520
Freescale Semiconductor, Inc.
Mexico
DIGITAL DNA & Design (Small Asterisk)
592139
Freescale Semiconductor, Inc.
Mexico
DIGITAL DNA & Design (Large Asterisk)
592140
Freescale Semiconductor, Inc.
Mexico
Design (Asterisk)
592141
Freescale Semiconductor, Inc.
Mexico
Design (Asterisk)
596254
Freescale Semiconductor, Inc.
Mexico
DIGITAL DNA & Design (Small Asterisk)
597740
Freescale Semiconductor, Inc.
Mexico
ALTIVEC (Stylized)
770388
Freescale Semiconductor, Inc.
Mexico
SYMPHONY
792878
Freescale Semiconductor, Inc.
Mexico
FREESCALE
854716
Freescale Semiconductor, Inc.
Mexico
FREESCALE
857007
Freescale Semiconductor, Inc.
Mexico
FREESCALE SEMICONDUCTOR & Design (Rectangle)
879423
Freescale Semiconductor, Inc.
Mexico
Design (Rectangle)
879424
Freescale Semiconductor, Inc.
Mexico
Design (Rectangle)
886286
Freescale Semiconductor, Inc.
Mexico
FREESCALE SEMICONDUCTOR & Design (Rectangle)
886287


SCHEDULE 1C (Trademarks)
22



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Mexico
QORIQ
1065797
Freescale Semiconductor, Inc.
Mexico
Design (Windmill)
1076244
Freescale Semiconductor, Inc.
Mexico
Design (Windmill)
1087642
Freescale Semiconductor, Inc.
Mexico
VORTIQA
1129875
Freescale Semiconductor, Inc.
Mexico
XTRINSIC
1175926
Freescale Semiconductor, Inc.
Mexico
QORIQ QONVERGE
1256202
Freescale Semiconductor, Inc.
Mexico
FREESCALE & Design (Rectangle)
1295042
Freescale Semiconductor, Inc.
Mexico
FREESCALE & Design (Rectangle)
1295884
Freescale Semiconductor, Inc.
Mexico
FREESCALE & Design (Rectangle)
1295885
Freescale Semiconductor, Inc.
Mexico
VYBRID
1299449
Freescale Semiconductor, Inc.
Mexico
LAYERSCAPE
1320081
Freescale Semiconductor, Inc.
Mexico
FREESCALE & Design (Rectangle)
1344137
Freescale Semiconductor, Inc.
Mexico
FREESCALE
1356174
Freescale Semiconductor, Inc.
Mexico
FREESCALE
1356175
Freescale Semiconductor, Inc.
Mexico
FREESCALE
1356176
Freescale Semiconductor, Inc.
Mexico
FREESCALE
1360202
Freescale Semiconductor, Inc.
Mexico
FREESCALE TOWER SYSTEM
1363993
Freescale Semiconductor, Inc.
Moldova
FREESCALE
12595
Freescale Semiconductor, Inc.
Monaco
FREESCALE
04.24182
Freescale Semiconductor, Inc.
Mongolia
FREESCALE
4822
Freescale Semiconductor, Inc.
Montenegro
FREESCALE SEMICONDUCTOR & Design (Rectangle)
01807PP
Freescale Semiconductor, Inc.
Montenegro
Design (Rectangle)
01808PP
Freescale Semiconductor, Inc.
Montenegro
FREESCALE
01982PP
Freescale Semiconductor, Inc.
Morocco
FREESCALE
92529
Freescale Semiconductor, Inc.
Myanmar
FREESCALE
49712004
Freescale Semiconductor, Inc.
Namibia
FREESCALE
2004/0579


SCHEDULE 1C (Trademarks)
23



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Namibia
FREESCALE
2004/0580
Freescale Semiconductor, Inc.
New Zealand
DIGITAL DNA
283478
Freescale Semiconductor, Inc.
New Zealand
ALTIVEC (Stylized)
666707
Freescale Semiconductor, Inc.
New Zealand
FREESCALE
713533
Freescale Semiconductor, Inc.
New Zealand
FREESCALE SEMICONDUCTOR & Design (Rectangle)
715677
Freescale Semiconductor, Inc.
New Zealand
Design (Rectangle)
715678
Freescale Semiconductor, Inc.
Nicaragua
FREESCALE
81,398 LM
Freescale Semiconductor, Inc.
Nigeria
FREESCALE
78195
Freescale Semiconductor, Inc.
Norway
ALTIVEC (Stylized)
219211
Freescale Semiconductor, Inc.
Norway
FREESCALE
227532
Freescale Semiconductor, Inc.
Norway
FREESCALE SEMICONDUCTOR & Design (Rectangle)
228022
Freescale Semiconductor, Inc.
Norway
Design (Rectangle)
228388
Freescale Semiconductor, Inc.
Norway
POWERQUICC
232075
Freescale Semiconductor, Inc.
Oman
FREESCALE
33556
Freescale Semiconductor, Inc.
Oman
FREESCALE
33557
Freescale Semiconductor, Inc.
Pakistan
FREESCALE
192386
Freescale Semiconductor, Inc.
Pakistan
Design (Rectangle)
193126
Freescale Semiconductor, Inc.
Pakistan
FREESCALE SEMICONDUCTOR & Design (Rectangle)
193127
Freescale Semiconductor, Inc.
Pakistan
FREESCALE
195470
Freescale Semiconductor, Inc.
Pakistan
FREESCALE
195471
Freescale Semiconductor, Inc.
Pakistan
Design (Rectangle)
195472
Freescale Semiconductor, Inc.
Pakistan
FREESCALE SEMICONDUCTOR & Design (Rectangle)
195473
Freescale Semiconductor, Inc.
Panama
DIGITAL DNA
111102
Freescale Semiconductor, Inc.
Panama
DIGITAL DNA
111103
Freescale Semiconductor, Inc.
Panama
DIGITAL DNA
111104
Freescale Semiconductor, Inc.
Panama
DIGITAL DNA
111105


SCHEDULE 1C (Trademarks)
24



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Panama
DIGITAL DNA
111110
Freescale Semiconductor, Inc.
Panama
DIGITAL DNA
111111
Freescale Semiconductor, Inc.
Panama
FREESCALE
135,942
Freescale Semiconductor, Inc.
Panama
FREESCALE
135,946
Freescale Semiconductor, Inc.
Paraguay
FREESCALE
276167
Freescale Semiconductor, Inc.
Paraguay
FREESCALE
276168
Freescale Semiconductor, Inc.
Paraguay
Design (Rectangle)
277083
Freescale Semiconductor, Inc.
Paraguay
Design (Rectangle)
277084
Freescale Semiconductor, Inc.
Paraguay
FREESCALE SEMICONDUCTOR & Design (Rectangle)
279465
Freescale Semiconductor, Inc.
Paraguay
FREESCALE SEMICONDUCTOR & Design (Rectangle)
280706
Freescale Semiconductor, Inc.
Peru
FREESCALE
36645
Freescale Semiconductor, Inc.
Peru
FREESCALE SEMICONDUCTOR & Design (Rectangle)
36808
Freescale Semiconductor, Inc.
Peru
Design (Rectangle)
37212
Freescale Semiconductor, Inc.
Peru
M.CORE
045235
Freescale Semiconductor, Inc.
Peru
FREESCALE
101354
Freescale Semiconductor, Inc.
Peru
FREESCALE SEMICONDUCTOR & Design (Rectangle)
101845
Freescale Semiconductor, Inc.
Peru
Design (Rectangle)
103026
Freescale Semiconductor, Inc.
Philippines
FREESCALE
4-2004-005450
Freescale Semiconductor, Inc.
Philippines
FREESCALE SEMICONDUCTOR & Design (Rectangle)
4-2004-006977
Freescale Semiconductor, Inc.
Philippines
Design (Rectangle)
4-2004-006978
Freescale Semiconductor, Inc.
Poland
ALTIVEC (Stylized)
R-167374
Freescale Semiconductor, Inc.
Poland
FREESCALE
R-186772
Freescale Semiconductor, Inc.
Poland
Design (Rectangle)
R-193753
Freescale Semiconductor, Inc.
Poland
FREESCALE SEMICONDUCTOR & Design (Rectangle)
R-194414
Freescale Semiconductor, Inc.
Portugal
M.CORE
328079
Freescale Semiconductor, Inc.
Qatar
FREESCALE
32796


SCHEDULE 1C (Trademarks)
25



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Qatar
FREESCALE
32797
Freescale Semiconductor, Inc.
Republic of Korea
FREESCALE (Traditional Chinese Characters)
13073
Freescale Semiconductor, Inc.
Republic of Korea
FREESCALE SEMICONDUCTOR (Traditional Chinese Characters)
13074
Freescale Semiconductor, Inc.
Republic of Korea
FREESCALE
14052
Freescale Semiconductor, Inc.
Republic of Korea
Design (Rectangle)
14053
Freescale Semiconductor, Inc.
Republic of Korea
FREESCALE SEMICONDUCTOR & Design (Rectangle)
15032
Freescale Semiconductor, Inc.
Republic of Korea
STARCORE
21916
Freescale Semiconductor, Inc.
Republic of Korea
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
Republic of Korea
ALTIVEC (Stylized)
40-573480
Freescale Semiconductor, Inc.
Republic of Korea
QORIQ
40-801354
Freescale Semiconductor, Inc.
Republic of Korea
Design (Windmill)
40-803742
Freescale Semiconductor, Inc.
Republic of Korea
VORTIQA
40-838417
Freescale Semiconductor, Inc.
Republic of Korea
KINETIS
40-876849
Freescale Semiconductor, Inc.
Republic of Korea
QORIVVA
40-896799
Freescale Semiconductor, Inc.
Republic of Korea
COLDFIRE
40-913924
Freescale Semiconductor, Inc.
Republic of Korea
XTRINSIC
40-916565
Freescale Semiconductor, Inc.
Republic of Korea
MAGNIV
40-927159
Freescale Semiconductor, Inc.
Republic of Korea
AIRFAST
40-927168
Freescale Semiconductor, Inc.
Republic of Korea
SAFEASSURE
40-957874
Freescale Semiconductor, Inc.
Republic of Korea
QORIQ QONVERGE
40-967908
Freescale Semiconductor, Inc.
Republic of Korea
VYBRID
40-971942
Freescale Semiconductor, Inc.
Romania
FREESCALE
62106
Freescale Semiconductor, Inc.
Romania
Design (Rectangle)
62853
Freescale Semiconductor, Inc.
Romania
FREESCALE SEMICONDUCTOR & Design (Rectangle)
64105
Freescale Semiconductor, Inc.
Russian Federation
Design (Asterisk)
194850
Freescale Semiconductor, Inc.
Russian Federation
DIGITAL DNA & Design (Small Asterisk)
204585


SCHEDULE 1C (Trademarks)
26



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Russian Federation
DIGITAL DNA & Design (Large Asterisk)
226625
Freescale Semiconductor, Inc.
Russian Federation
ALTIVEC (Stylized)
256365
Freescale Semiconductor, Inc.
Russian Federation
FREESCALE
292049
Freescale Semiconductor, Inc.
Russian Federation
Design (Rectangle)
293558
Freescale Semiconductor, Inc.
Russian Federation
FREESCALE & Design (Rectangle)
293798
Freescale Semiconductor, Inc.
Russian Federation
QORIVVA
441841
Freescale Semiconductor, Inc.
Saudi Arabia
FREESCALE
836/58
Freescale Semiconductor, Inc.
Saudi Arabia
FREESCALE
836/59
Freescale Semiconductor, Inc.
Saudi Arabia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
849/23
Freescale Semiconductor, Inc.
Saudi Arabia
Design (Rectangle)
849/26
Freescale Semiconductor, Inc.
Saudi Arabia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
849/45
Freescale Semiconductor, Inc.
Saudi Arabia
Design (Rectangle)
849/46
Freescale Semiconductor, Inc.
Serbia
FREESCALE
50104
Freescale Semiconductor, Inc.
Serbia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
50352
Freescale Semiconductor, Inc.
Serbia
Design (Rectangle)
50353
Freescale Semiconductor, Inc.
Singapore
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
Singapore
ALTIVEC (Stylized)
T0215663J
Freescale Semiconductor, Inc.
Singapore
FREESCALE (Simplified Chinese Characters)
T04/05992F
Freescale Semiconductor, Inc.
Singapore
FREESCALE (Simplified Chinese Characters)
T04/05995J
Freescale Semiconductor, Inc.
Singapore
FREESCALE SEMICONDUCTOR (Simplified Chinese Characters)
T04/05996I
Freescale Semiconductor, Inc.
Singapore
FREESCALE SEMICONDUCTOR (Simplified Chinese Characters)
T04/05997G
Freescale Semiconductor, Inc.
Singapore
FREESCALE
T04/09608B
Freescale Semiconductor, Inc.
Singapore
FREESCALE
T04/09610D
Freescale Semiconductor, Inc.
Singapore
FREESCALE SEMICONDUCTOR & Design (Rectangle)
T04/12366G
Freescale Semiconductor, Inc.
Singapore
Design (Rectangle)
T04/12372A
Freescale Semiconductor, Inc.
Singapore
Design (Rectangle)
T04/12375F


SCHEDULE 1C (Trademarks)
27



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Singapore
FREESCALE SEMICONDUCTOR & Design (Rectangle)
T0412365I
Freescale Semiconductor, Inc.
Singapore
VYBRID
T1201662I
Freescale Semiconductor, Inc.
Singapore
DIGITAL DNA
T97/12954G
Freescale Semiconductor, Inc.
Singapore
DIGITAL DNA
T9712953I
Freescale Semiconductor, Inc.
Singapore
DIGITAL DNA
T9712955E
Freescale Semiconductor, Inc.
Singapore
DIGITAL DNA & Design (Small Asterisk)
T9805963A
Freescale Semiconductor, Inc.
Slovakia
FREESCALE
211019
Freescale Semiconductor, Inc.
Slovakia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
211912
Freescale Semiconductor, Inc.
Slovakia
Design (Rectangle)
211913
Freescale Semiconductor, Inc.
Slovenia
FREESCALE
200471102
Freescale Semiconductor, Inc.
Slovenia
Design (Rectangle)
200471565
Freescale Semiconductor, Inc.
Slovenia
FREESCALE SEMICONDUCTOR & Design (Rectangle)
200471566
Freescale Semiconductor, Inc.
South Africa
ALTIVEC (Stylized)
2002/16159
Freescale Semiconductor, Inc.
South Africa
FREESCALE
2004/09265
Freescale Semiconductor, Inc.
South Africa
FREESCALE
2004/09266
Freescale Semiconductor, Inc.
South Africa
FREESCALE SEMICONDUCTOR & Design (Rectangle)
2004/14982
Freescale Semiconductor, Inc.
South Africa
FREESCALE SEMICONDUCTOR & Design (Rectangle)
2004/14983
Freescale Semiconductor, Inc.
South Africa
Design (Rectangle)
2004/14984
Freescale Semiconductor, Inc.
South Africa
Design (Rectangle)
2004/14985
Freescale Semiconductor, Inc.
Swaziland
FREESCALE
211/2004
Freescale Semiconductor, Inc.
Sweden
STARCORE
259139
Freescale Semiconductor, Inc.
Sweden
M.CORE
332279
Freescale Semiconductor, Inc.
Switzerland
M.CORE
453341
Freescale Semiconductor, Inc.
Switzerland
ALTIVEC (Stylized)
505296
Freescale Semiconductor, Inc.
Switzerland
FREESCALE
527425
Freescale Semiconductor, Inc.
Switzerland
FREESCALE SEMICONDUCTOR & Design (Rectangle)
528081


SCHEDULE 1C (Trademarks)
28



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Switzerland
Design (Rectangle)
528082
Freescale Semiconductor, Inc.
Switzerland
FREESCALE & Design (Rectangle)
1132971
Freescale Semiconductor, Inc.
Taiwan
STARCORE
71252
Freescale Semiconductor, Inc.
Taiwan
M.CORE
871469
Freescale Semiconductor, Inc.
Taiwan
DIGITAL DNA
879327
Freescale Semiconductor, Inc.
Taiwan
DIGITAL DNA
879428
Freescale Semiconductor, Inc.
Taiwan
DIGITAL DNA
881708
Freescale Semiconductor, Inc.
Taiwan
DIGITAL DNA & Design (Small Asterisk)
885267
Freescale Semiconductor, Inc.
Taiwan
DIGITAL DNA (Shu Zi Ji Yin & Asterisk) in Chinese Char & Dev
913950
Freescale Semiconductor, Inc.
Taiwan
DIGITAL DNA (Shu Zi Ji Yin & Asterisk) in Chinese Char & Dev
913951
Freescale Semiconductor, Inc.
Taiwan
STARCORE
989898
Freescale Semiconductor, Inc.
Taiwan
ALTIVEC (Stylized)
1053638
Freescale Semiconductor, Inc.
Taiwan
FREESCALE SEMICONDUCTOR (Traditional Chinese Characters)
1135435
Freescale Semiconductor, Inc.
Taiwan
FREESCALE (Traditional Chinese Characters)
1135436
Freescale Semiconductor, Inc.
Taiwan
FREESCALE SEMICONDUCTOR (Traditional Chinese Characters)
1160850
Freescale Semiconductor, Inc.
Taiwan
FREESCALE (Traditional Chinese Characters)
1160851
Freescale Semiconductor, Inc.
Taiwan
FREESCALE
1169882
Freescale Semiconductor, Inc.
Taiwan
FREESCALE SEMICONDUCTOR & Design (Rectangle)
1176653
Freescale Semiconductor, Inc.
Taiwan
Design (Rectangle)
1212928
Freescale Semiconductor, Inc.
Taiwan
VORTIQA
1404982
Freescale Semiconductor, Inc.
Taiwan
XTRINSIC
1441357
Freescale Semiconductor, Inc.
Taiwan
COLDFIRE
1476377
Freescale Semiconductor, Inc.
Taiwan
KINETIS
1494991
Freescale Semiconductor, Inc.
Taiwan
VYBRID
1538751
Freescale Semiconductor, Inc.
Tajikistan
FREESCALE
TJ 6337
Freescale Semiconductor, Inc.
Thailand
FREESCALE
SM28253


SCHEDULE 1C (Trademarks)
29



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Thailand
Design (Rectangle)
SM28266
Freescale Semiconductor, Inc.
Thailand
FREESCALE SEMICONDUCTOR & Design (Rectangle)
SM32350
Freescale Semiconductor, Inc.
Thailand
ALTIVEC (Stylized)
TM193043
Freescale Semiconductor, Inc.
Thailand
FREESCALE
TM221898
Freescale Semiconductor, Inc.
Thailand
Design (Rectangle)
TM228589
Freescale Semiconductor, Inc.
Thailand
FREESCALE SEMICONDUCTOR & Design (Rectangle)
TM282244
Freescale Semiconductor, Inc.
Tunisia
FREESCALE
EE04.1326
Freescale Semiconductor, Inc.
Turkey
ALTIVEC (Stylized)
2002 028132
Freescale Semiconductor, Inc.
Turkey
FREESCALE
2004 018270
Freescale Semiconductor, Inc.
Turkey
Design (Rectangle)
2004 023407
Freescale Semiconductor, Inc.
Turkey
FREESCALE SEMICONDUCTOR & Design (Rectangle)
2004 23406
Freescale Semiconductor, Inc.
Turkmenistan
FREESCALE
8824
Freescale Semiconductor, Inc.
Uganda
FREESCALE
26796
Freescale Semiconductor, Inc.
Ukraine
FREESCALE
60164
Freescale Semiconductor, Inc.
Ukraine
FREESCALE SEMICONDUCTOR & Design (Rectangle)
75211
Freescale Semiconductor, Inc.
Ukraine
Design (Rectangle)
75212
Freescale Semiconductor, Inc.
United Arab Emirates
Design (Rectangle)
52345
Freescale Semiconductor, Inc.
United Arab Emirates
Design (Rectangle)
52346
Freescale Semiconductor, Inc.
United Arab Emirates
FREESCALE SEMICONDUCTOR & Design (Rectangle)
52347
Freescale Semiconductor, Inc.
United Arab Emirates
FREESCALE SEMICONDUCTOR & Design (Rectangle)
52348
Freescale Semiconductor, Inc.
United Arab Emirates
FREESCALE
53308
Freescale Semiconductor, Inc.
United Arab Emirates
FREESCALE
53309
Freescale Semiconductor, Inc.
United Kingdom
SYMPHONY
1504688
Freescale Semiconductor, Inc.
United Kingdom
STARCORE
1545327
Freescale Semiconductor, Inc.
United Kingdom
M-CORE (Series)
2157478
Freescale Semiconductor, Inc.
United Kingdom
M CORE & Design
2159127


SCHEDULE 1C (Trademarks)
30



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
United Kingdom
FREESCALE
2366159
Freescale Semiconductor, Inc.
Uruguay
FREESCALE
355558
Freescale Semiconductor, Inc.
Uzbekistan
FREESCALE
MGU13329
Freescale Semiconductor, Inc.
Venezuela
DIGITAL DNA
P-208623
Freescale Semiconductor, Inc.
Venezuela
DIGITAL DNA
P-208624
Freescale Semiconductor, Inc.
Venezuela
Design (Asterisk)
P-243,076
Freescale Semiconductor, Inc.
Venezuela
FREESCALE
P-282921
Freescale Semiconductor, Inc.
Venezuela
FREESCALE SEMICONDUCTOR & Design (Rectangle)
P292042
Freescale Semiconductor, Inc.
Venezuela
Design (Rectangle)
P-292706
Freescale Semiconductor, Inc.
Venezuela
LATINCHIP
S-014054
Freescale Semiconductor, Inc.
Venezuela
FREESCALE
S-029713
Freescale Semiconductor, Inc.
Venezuela
Design (Rectangle)
S-031404
Freescale Semiconductor, Inc.
Venezuela
FREESCALE SEMICONDUCTOR & Design (Rectangle)
S-031405
Freescale Semiconductor, Inc.
Vietnam
FREESCALE SEMICONDUCTOR & Design (Rectangle)
68126
Freescale Semiconductor, Inc.
Vietnam
Design (Rectangle)
68127
Freescale Semiconductor, Inc.
Vietnam
FREESCALE
68129
Freescale Semiconductor, Inc.
Virgin Islands (British)
FREESCALE
2263
Freescale Semiconductor, Inc.
Zambia
FREESCALE
321/2004



Freescale Semiconductor, Inc. - Trademark Applications; Foreign


Owner
Country
Title
Application #
Freescale Semiconductor, Inc.
Brazil
DIGITAL DNA (see surviving record FRES:048-BR1)
820422193
Freescale Semiconductor, Inc.
Brazil
LATINCHIP
821427245
Freescale Semiconductor, Inc.
Brazil
QORIVVA
830835440
Freescale Semiconductor, Inc.
Brazil
COLDFIRE
831000945
Freescale Semiconductor, Inc.
Brazil
MAGNIV
831079630


SCHEDULE 1C (Trademarks)
31



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Brazil
QORIQ QONVERGE
831180838
Freescale Semiconductor, Inc.
Brazil
SAFEASSURE
831225904
Freescale Semiconductor, Inc.
Brazil
FREESCALE & Design (Rectangle)
840027338
Freescale Semiconductor, Inc.
Brazil
FREESCALE & Design (Rectangle)
840027354
Freescale Semiconductor, Inc.
Brazil
FREESCALE & Design (Rectangle)
840027370
Freescale Semiconductor, Inc.
Brazil
FREESCALE & Design (Rectangle)
840027397
Freescale Semiconductor, Inc.
Brazil
VYBRID
840034130
Freescale Semiconductor, Inc.
Brazil
LAYERSCAPE
840165056
Freescale Semiconductor, Inc.
Brazil
FREESCALE TOWER SYSTEM
840353200
Freescale Semiconductor, Inc.
Brazil
FREESCALE
840374852
Freescale Semiconductor, Inc.
Brazil
FREESCALE
840374860
Freescale Semiconductor, Inc.
Brazil
FREESCALE
840374879
Freescale Semiconductor, Inc.
Brazil
FREESCALE
840374887
Freescale Semiconductor, Inc.
Brazil
FREESCALE
840374895
Freescale Semiconductor, Inc.
Brazil
SAFE ASSURE BY FREESCALE & Design (Vertical Diamonds)
840520670
Freescale Semiconductor, Inc.
Brazil
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
840520700
Freescale Semiconductor, Inc.
Canada
VORTIQA
1,454,133
Freescale Semiconductor, Inc.
Canada
XTRINSIC
1,485,966
Freescale Semiconductor, Inc.
Canada
QORIQ QONVERGE
1,537,965
Freescale Semiconductor, Inc.
Canada
FREESCALE & Design (Rectangle)
1,561,995
Freescale Semiconductor, Inc.
Canada
VYBRID
1,563,478
Freescale Semiconductor, Inc.
Canada
LAYERSCAPE
1,582,342
Freescale Semiconductor, Inc.
Canada
FREESCALE TOWER SYSTEM
1,605,748
Freescale Semiconductor, Inc.
Canada
FREESCALE
1,605,749
Freescale Semiconductor, Inc.
China
PROCESSOR EXPERT
8280506
Freescale Semiconductor, Inc.
China
KINETIS
8306452


SCHEDULE 1C (Trademarks)
32



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
China
SAFEASSURE
9965716
Freescale Semiconductor, Inc.
China
LAYERSCAPE
11087464
Freescale Semiconductor, Inc.
China
FREESCALE TOWER SYSTEM
 11988475
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Design (Small Asterisk)
9800063304
Freescale Semiconductor, Inc.
China
DIGITAL DNA & Design (Small Asterisk)
9800063305
Freescale Semiconductor, Inc.
China
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
Not yet available
Freescale Semiconductor, Inc.
China
SAFE ASSURE BY FREESCALE & Design (Vertical Diamonds)
Not yet available
Freescale Semiconductor, Inc.
European Community
FREESCALE SEMICONDUCTOR & Design (Rectangle)
003811874
Freescale Semiconductor, Inc.
European Community
VYBRID
010634401
Freescale Semiconductor, Inc.
European Community
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
011803962
Freescale Semiconductor, Inc.
European Community
SAFE ASSURE BY FREESCALE & Design (Vertical Diamonds)
011803996
Freescale Semiconductor, Inc.
Guatemala
DIGITAL DNA
M98932000
Freescale Semiconductor, Inc.
Hong Kong
FREESCALE
302472002
Freescale Semiconductor, Inc.
India
CODEWARRIOR
1645599
Freescale Semiconductor, Inc.
India
PROCESSOR EXPERT
1914573
Freescale Semiconductor, Inc.
India
KINETIS
1968756
Freescale Semiconductor, Inc.
India
XTRINSIC
1983292
Freescale Semiconductor, Inc.
India
COLDFIRE
2126622
Freescale Semiconductor, Inc.
India
MAGNIV
2163234
Freescale Semiconductor, Inc.
India
QORIQ QONVERGE
2185220
Freescale Semiconductor, Inc.
India
SAFEASSURE
2207401
Freescale Semiconductor, Inc.
India
VYBRID
2282777
Freescale Semiconductor, Inc.
India
LAYERSCAPE
2349771
Freescale Semiconductor, Inc.
India
FREESCALE TOWER SYSTEM
2437754
Freescale Semiconductor, Inc.
India
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
2551292
Freescale Semiconductor, Inc.
India
SAFE ASSURE BY FREESCALE & Design (Vertical Diamonds)
2551293


SCHEDULE 1C (Trademarks)
33



--------------------------------------------------------------------------------




Freescale Semiconductor, Inc.
Iraq
FREESCALE
46180
Freescale Semiconductor, Inc.
Japan
FREESCALE TOWER SYSTEM
2012-97618
Freescale Semiconductor, Inc.
Madrid Protocol (TM)
FREESCALE
Not yet available
Freescale Semiconductor, Inc.
Malaysia
FREESCALE & Design (Rectangle)
2012001458
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
2012020996
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
2012020997
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
2012020998
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
2012020999
Freescale Semiconductor, Inc.
Malaysia
FREESCALE
2012021000
Freescale Semiconductor, Inc.
Mexico
FREESCALE
1333791
Freescale Semiconductor, Inc.
Republic of Korea
LAYERSCAPE
40-2012-38831
Freescale Semiconductor, Inc.
Republic of Korea
FREESCALE TOWER SYSTEM
40-2012-75372
Freescale Semiconductor, Inc.
Republic of Korea
SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
40-2013-31836
Freescale Semiconductor, Inc.
Republic of Korea
SAFE ASSURE BY FREESCALE & Design (Vertical Diamonds)
40-2013-31838
Freescale Semiconductor, Inc.
Sri Lanka
FREESCALE
119863
Freescale Semiconductor, Inc.
Sri Lanka
FREESCALE
119864
Freescale Semiconductor, Inc.
Taiwan
FREESCALE & Design (Rectangle)
101006048
Freescale Semiconductor, Inc.
Taiwan
FREESCALE TOWER SYSTEM
101068386
Freescale Semiconductor, Inc.
Taiwan
FREESCALE
101070040




SCHEDULE 1C (Trademarks)
34



--------------------------------------------------------------------------------




SCHEDULE II


Jointly Owned Patents - Registered; United States


* Jointly owned
 
 
Owner
Patent #
Description
FREESCALE SEMICONDUCTOR, INC.*
5386715
GAS VAPOR SENSOR ELEMENT AND M ETHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.*
5492266
FINE PITCH SOLDER BALLS ON PRI NTED CIRCUIT BOARD PROCESS AND PRODUCT
FREESCALE SEMICONDUCTOR, INC.*
5618351
THERMAL PROCESSING APPARATUS A ND PROCESS
FREESCALE SEMICONDUCTOR, INC.*
5628292
METHOD AND SYSTEM FOR GENERATING AN ENGINE POSITION DEPENDENT OUTPUT CONTROL
SIGNAL
FREESCALE SEMICONDUCTOR, INC.*
5638798
METHOD AND SYSTEM FOR GENERATI NG IGNITION COIL CONTROL PULSE S
FREESCALE SEMICONDUCTOR, INC.*
5698777
CAMSHAFT REVOLUTION SENSING AS SEMBLY
FREESCALE SEMICONDUCTOR, INC.*
5699009
ELECTRONIC FILTERING DEVICE
FREESCALE SEMICONDUCTOR, INC.*
5715427
SEMI-ASSOCIATIVE CACHE WITH MR U/LRU REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.*
5717587
METHOD AND SYSTEM FOR RECODING NONEFFECTIVE INSTRUCTIONS WIT HIN A DATA
PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
5732381
METHOD AND SYSTEM FOR GENERATI NG A FUEL PULSE WAVEFORM
FREESCALE SEMICONDUCTOR, INC.*
5754839
APPARATUS AND METHOD FOR IMPLE MENTING WATCHPOINTS AND BREAKP OINTS IN A DATA
PROCESSING SYS TEM
FREESCALE SEMICONDUCTOR, INC.*
5757875
METHOD OF TOOTH DETECTION
FREESCALE SEMICONDUCTOR, INC.*
5761723
DATA PROCESSOR WITH BRANCH PRE DICTION AND METHOD OF OPERATIO N
FREESCALE SEMICONDUCTOR, INC.*
5802586
CACHE MEMORY HAVING A READ-MOD IFY-WRITE OPERATION AND SIMULT ANEOUS BURST READ
AND WRITE OP ERATIONS AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
5804462
METHOD FOR FORMING A MULTIPLE- SENSOR SEMICONDUCTOR CHIP
FREESCALE SEMICONDUCTOR, INC.*
5805877
DATA PROCESSOR WITH BRANCH TAR GET ADDRESS CACHE AND METHOD O F OPERATION
FREESCALE SEMICONDUCTOR, INC.*
5805922
QUEUED SERIAL PERIPHERAL INTER FACE HAVING MULTIPLE QUEUES FO R USE IN A DATA
PROCESSING SYS TEM
FREESCALE SEMICONDUCTOR, INC.*
5872460
FAST ACTING FET TEST CIRCUIT WITH CURRENT DETECTION FOR SIR DIAGNOSTICS
FREESCALE SEMICONDUCTOR, INC.*
5872949
APPARATUS AND METHOD FOR MANAGING DATA FLOW DEPENDENCIES ARISING FROM
OUT-OF-ORDER EXECUTION, BY AN EXECUTION UNIT, OF AN INSTRUCTION SERIES INPUT
FROM AN INSTRUCTION SOURCE


SCHEDULE II (Jointly Owned Patents)
35

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
6000415
METHOD AND APPARATUS FOR POSITIONING A RESTRICTOR SHIELD OF A PUMP IN RESPONSE
TO AN ELECTRIC SIGNAL
FREESCALE SEMICONDUCTOR, INC.*
6023737
MULTI-STAGE PIPELINED DATA C OALESCING FOR IMPROVED FREQUEN CY OPERATION
FREESCALE SEMICONDUCTOR, INC.*
6067633
A DESIGN AND METHODOLOTY FOR M ANUFQCTURING DATA PROCESSING S YSTEMS HAVING
MULTIPLE PROCESS ORS
FREESCALE SEMICONDUCTOR, INC.*
6119204
DATA PROCESSING SYSTEM AND MET HOD FOR MAINTAINING TRANSLATIO N LOOK-ASIDE
BUFFER (TLB) COHE RENCY WITHOUT ENFORCING COMPLE
FREESCALE SEMICONDUCTOR, INC.*
6172529
COMPOUND DOMINO LOGIC CIRCUIT HAVING OUTPUT NOISE ELIMINATION
FREESCALE SEMICONDUCTOR, INC.*
6176373
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
6189133
A COUPLING NOISE REDUCTION TEC HNIQUE USING RESET TIMING
FREESCALE SEMICONDUCTOR, INC.*
6202130
DATA PROCESSING SYTEM FOR PROCESSING VECTOR DATA AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
6202141
METHOD AND APPARATUS FOR PERFO RMING VECTOR MULTIPLICATION BY SPLITTING
MULTIPLICATION OPER ATION AMONG ODD AND EVEN DATA ELEMENTS
FREESCALE SEMICONDUCTOR, INC.*
6249475
METHOD FOR DESIGNING A TILED MEMORY
FREESCALE SEMICONDUCTOR, INC.*
6269360
OPTIMIZATION OF ORDERED STORES ON A PIPELINED BUS VIA SELF-I NITIATED RETRY
FREESCALE SEMICONDUCTOR, INC.*
6269427
MULTIPLE LOAD MISS HANDLING IN A CACHE MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
6282628
METHOD AND SYSTEM FOR A RESULT CODE FOR A SINGLE-INSTRUCTION MULTIPLE-DATA
PREDICATE COMPAR E OPERATION
FREESCALE SEMICONDUCTOR, INC.*
6290491
METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER BY A SHOWER HEAD,
AND PROCESS CHAMBER
FREESCALE SEMICONDUCTOR, INC.*
6298365
METHOD AND SYSTEM FOR BOUNDS COMPARATOR
FREESCALE SEMICONDUCTOR, INC.*
6309966
APPARATUS AND METHOD OF A LOW PRESSURE, TWO-STEP NUCLEATION TUNGSTEN DEPOSITION
FREESCALE SEMICONDUCTOR, INC.*
6324638
PROCESSOR HAVING VECTOR PROCESSING CAPABILITY AND METHOD FOR EXECUTING A VECTOR
INSTRUCTION IN A PROCESSOR
FREESCALE SEMICONDUCTOR, INC.*
6327651
WIDE SHIFTING IN THE VECTOR PERMUTE UNIT
FREESCALE SEMICONDUCTOR, INC.*
6334176
METHOD AND APPARATUS FOR GENERATING ELEMENTS OF A SECOND VECTOR FROM A FIRST
VECTOR BY GENERATING VECTOR ELEMENTS OF THE SECOND VECTOR FROM A TABLE WITH
PRESELECTED OFFSET
FREESCALE SEMICONDUCTOR, INC.*
6345589
METHOD AND APPARATUS FOR FORMI NG A BOROPHOSPHOSILICATE FILM
FREESCALE SEMICONDUCTOR, INC.*
6350690
PROCESS FOR ACHIEVING FULL GOLBAL PLANARIZATION DURING CMP OF DAMASCENE
SEMICONDUCTOR STRUCTURES


SCHEDULE II (Jointly Owned Patents)
36

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
6351293
DECISION DIRECTED PHASE DETECTOR
FREESCALE SEMICONDUCTOR, INC.*
6372414
LIFT-OFF PROCESS FOR PATTERNING FINE METAL LINES
FREESCALE SEMICONDUCTOR, INC.*
6375549
POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.*
6389707
WAFER CONTAINER HAVING ELECTRICALLY CONDUCTIVE KINEMATIC COUPLING GROOVE TO
DETECT THE PRESENCE OF THE WAFER CONTAINER ON A SUPPORT SURFACE, THE SUPPORT
SURFACE, AND METHOD
FREESCALE SEMICONDUCTOR, INC.*
6414719
MOTION ADAPTIVE MEDIAN FILTER FOR INTERFACE TO PROGRESSIVE SCAN CONVERSION
FREESCALE SEMICONDUCTOR, INC.*
6419567
RETAINING RING FOR CHEMICAL-MECHANICAL POLISHING (CMP) HEAD, POLISHING
APPARATUS, SLURRY CYCLE SYSTEM, AND METHOD
FREESCALE SEMICONDUCTOR, INC.*
6421077
METHOD AND APPARATUS FOR DETECTING CO-CHANNEL INTERFERENCE AND SELECTIVELY
FILTERING THE INTERFERENCE WHEN DETECTED
FREESCALE SEMICONDUCTOR, INC.*
6430234
METHOD AND APPARATUS FOR PERFORMING PHASE DETECTION AND TIMING RECOVERY FOR A
VESTIGIAL SIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.*
6430243
SYMBOL SIGN DIRECTED PHASE DETECTOR
FREESCALE SEMICONDUCTOR, INC.*
6432546
MICROELECTRONIC PIEZOELECTRIC STRUCTURE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.*
6449394
PACKING VARIABLE-LENGTH CODE BITS AT FIXED POSITIONS
FREESCALE SEMICONDUCTOR, INC.*
6456746
METHOD OF MEMORY UTILIZATION IN A PREDICTIVE VIDEO DECODER
FREESCALE SEMICONDUCTOR, INC.*
6472291
PLANARIZATION PROCESS TO ACHIEVE IMPROVED UNIFORMITY ACROSS SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
6477104
TILED MEMORY AND MEMORY TILE FOR USE THEREIN
FREESCALE SEMICONDUCTOR, INC.*
6482538
MICROELECTRONIC PIEZOELECTRIC STRUCTURE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.*
6486049
METHOD FOR PROVIDING SEMICONDUCTOR DEVICE AND CORRESPONDING SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
6516036
METHOD AND APPARATUS FOR DECIMATING AN OVERSAMPLED SIGNAL
FREESCALE SEMICONDUCTOR, INC.*
6552947
MEMORY TILE FOR USE IN A TILED MEMORY
FREESCALE SEMICONDUCTOR, INC.*
6564469
DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
6593254
METHOD FOR CLAMPING A SEMICONDUCTOR DEVICE IN A MANUFACTURING PROCESS
FREESCALE SEMICONDUCTOR, INC.*
6598107
METHOD FOR COMMUNICATING DATA ON A SERIAL BUS
FREESCALE SEMICONDUCTOR, INC.*
6617587
ELECTRON OPTICS FOR MULTI-BEAM ELECTRON BEAM LITHOGRAPHY TOOL
FREESCALE SEMICONDUCTOR, INC.*
6678773
BUS PROTOCOL INDEPENDENT METHOD AND STRUCTURE FOR MANAGING TRANSACTION PRIORITY,
ORDERING AND DEADLOCKS IN A MULTI-PROCESSING SYSTEM


SCHEDULE II (Jointly Owned Patents)
37

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
6680971
PASSBAND EQUALIZER FOR A VESTIGIAL SIDEBAND SIGNAL RECEIVER
FREESCALE SEMICONDUCTOR, INC.*
6690580
INTEGRATED CIRCUIT STRUCTURE WITH DIELECTRIC ISLANDS IN METALLIZED REGIONS
FREESCALE SEMICONDUCTOR, INC.*
6732855
CONVEYING ELEMENT AND CONVEYOR MEANS FOR CONVEYING WAFER RECEPTACLES, AND METHOD
FREESCALE SEMICONDUCTOR, INC.*
6752694
APPARATUS FOR AND METHOD OF WAFER GRINDING
FREESCALE SEMICONDUCTOR, INC.*
6774053
METHOD AND STRUCTURE FOR LOW-K DIELECTRIC CONSTANT APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.*
6850105
METHOD AND CIRCUITRY FOR PRESERVING A LOGIC STATE
FREESCALE SEMICONDUCTOR, INC.*
6862283
METHOD AND APPARATUS FOR MAINTAINING PACKET ORDERING WITH ERROR RECOVERY AMONG
MULTIPLE OUTSTANDING PACKETS BETWEEN TWO DEVICES
FREESCALE SEMICONDUCTOR, INC.*
6881264
ARRANGEMENT AND METHOD FOR REDUCING CONTAMINATION WITH PARTICLES ON A SUBSTRATE
IN A PROCESS TOOL
FREESCALE SEMICONDUCTOR, INC.*
6890688
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.*
6892108
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
6895294
ASSEMBLY COMPRISING A PLURALITY OF MASK CONTAINERS, MANUFACTURING SYSTEM FOR
MANUFACTURING SEMICONDUCTOR DEVICES, AND METHOD
FREESCALE SEMICONDUCTOR, INC.*
6902986
METHOD FOR DEFINING ALIGNMENT MARKS IN A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.*
6905967
METHOD FOR IMPROVING PLANARITY OF SHALLOW TRENCH ISOLATION USING MULTIPLE
SIMULTANEOUS TILING SYSTEMS
FREESCALE SEMICONDUCTOR, INC.*
6914006
WAFER SCRIBING METHOD AND WAFER SCRIBING DEVICE
FREESCALE SEMICONDUCTOR, INC.*
6967158
METHOD OF FORMING A LOW-K DIELECTRIC STRUCTURE ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.*
6972255
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
7020769
METHOD AND SYSTEM FOR PROCESSING A LOOP OF INSTRUCTIONS
FREESCALE SEMICONDUCTOR, INC.*
7031258
DIGITAL DATA SYSTEM WITH LINK LEVEL MESSAGE FLOW CONTROL
FREESCALE SEMICONDUCTOR, INC.*
7067342
METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
7098090
METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7106742
METHOD AND SYSTEM FOR LINK FABRIC ERROR DETECTION AND MESSAGE FLOW CONTROL
FREESCALE SEMICONDUCTOR, INC.*
7109101
CAPPING LAYER FOR REDUCING AMORPHOUS CARBON CONTAMINATION OF PHOTORESIST IN
SEMICONDUCTOR DEVICE MANUFACTURE; AND PROCESSES FOR MAKING SAME


SCHEDULE II (Jointly Owned Patents)
38

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
7153761
METHOD OF TRANSFERRING A THIN CRYSTALLINE SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.*
7158386
BALANCED RADIO FREQUENCY POWER AMPLIFIER WITH TEMPERATURE COMPENSATION
FREESCALE SEMICONDUCTOR, INC.*
7169654
METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7199429
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
7227487
DIGITAL SATURATION HANDLING IN INTEGRAL NOISE SHAPING OF PULSE WIDTH MODULATION
FREESCALE SEMICONDUCTOR, INC.*
7262724
SYSTEM AND METHOD FOR ADJUSTING DYNAMIC RANGE OF ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.*
7309628
METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7343147
METHOD AND APPARATUS FOR POWERING AND LOADING SOFTWARE INTO A BATTERY-LESS
ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7349512
CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
7360023
METHOD AND SYSTEM FOR REDUCING POWER CONSUMPTION IN A CACHE MEMORY
FREESCALE SEMICONDUCTOR, INC.*
7382039
EDGE SEAL FOR IMPROVING INTEGRATED CIRCUIT NOISE ISOLATION
FREESCALE SEMICONDUCTOR, INC.*
7387970
METHOD OF USING AN AQUEOUS SOLUTION AND COMPOSITION THEREOF
FREESCALE SEMICONDUCTOR, INC.*
7429339
MAGNETIC NANOMATERIALS AND SYNTHESIS METHOD
FREESCALE SEMICONDUCTOR, INC.*
7430261
FLEXRAY BIT EDGE DETECTION/SAMPLING METHODS
FREESCALE SEMICONDUCTOR, INC.*
7456105
CMP METAL POLISHING SLURRY AND PROCESS WITH REDUCED SOLIDS CONCENTRATION
FREESCALE SEMICONDUCTOR, INC.*
7528078
PROCESS OF FORMING ELECTRONIC DEVICE INCLUDING A DENSIFIED NITRIDE LAYER
ADJACENT TO AN OPENING WITHIN A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.*
7547505
METHODS OF FORMING CAPPING LAYERS ON REFLECTIVE MATERIALS
FREESCALE SEMICONDUCTOR, INC.*
7586933
FLEXRAY INITIAL SYNCHRONIZATION OF A DISTRIBUTED COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
7586953
FLEXRAY ACCESS SCHEDULE ALIGNMENT IN COMMUNICATION SUBSYSTEMS
FREESCALE SEMICONDUCTOR, INC.*
7615318
PRINTING OF DESIGN FEATURES USING ALTERNATING PSM TECHNOLOGY WITH DOUBLE MASK
EXPOSURE STRATEGY
FREESCALE SEMICONDUCTOR, INC.*
7622387
GATE ELECTRODE SILICIDATION PROCESS
FREESCALE SEMICONDUCTOR, INC.*
7667940
POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.*
7668018
ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY ARRAY AND METHODS OF USING THE
SAME
FREESCALE SEMICONDUCTOR, INC.*
7691701
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF


SCHEDULE II (Jointly Owned Patents)
39

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
7691756
SEMICONDUCTOR DEVICE INCLUDING A COUPLED DIELECTRIC LAYER AND METAL LAYER,
METHOD OF FABRICATION THEREOF, AND MATERIAL FOR COUPLING A DIELECTRIC LAYER AND
A METAL LAYER IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7709816
SYSTEMS AND METHODS FOR MONITORING AND CONTROLLING THE OPERATION OF EXTREME
ULTRAVIOLET (EUV) LIGHT SOURCES USED IN SEMICONDUCTOR FABRICATION
FREESCALE SEMICONDUCTOR, INC.*
7743184
DATA TRANSFER COHERENCY DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.*
7763213
VOLATILE CORROSION INHIBITOR PACKAGES
FREESCALE SEMICONDUCTOR, INC.*
7790601
FORMING INTERCONNECTS WITH AIR GAPS
FREESCALE SEMICONDUCTOR, INC.*
7803719
SEMICONDUCTOR DEVICE INCLUDING A COUPLED DIELECTRIC LAYER AND METAL LAYER,
METHOD OF FABRICATION THEREOF, AND PASSIVATING COUPLING MATERIAL COMPRISING
MULTIPLE ORGANIC COMPONENTS FOR USE IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7808757
POWER SWITCHING APPARATUS WITH OVERLOAD PROTECTION
FREESCALE SEMICONDUCTOR, INC.*
7817466
SEMICONDUCTOR ARRAY INCLUDING A MATRIX OF CELLS AND A METHOD OF MAKING A
SEMICONDUCTOR ARRAY HAVING A MATRIX OF CELLS
FREESCALE SEMICONDUCTOR, INC.*
7820530
EFFICIENT BODY CONTACT FIELD EFFECT TRANSISTOR WITH REDUCED BODY RESISTANCE
FREESCALE SEMICONDUCTOR, INC.*
7826287
TESTING NON-VOLATILE MEMORY DEVICES FOR CHARGE LEAKAGE
FREESCALE SEMICONDUCTOR, INC.*
7830027
METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI
FREESCALE SEMICONDUCTOR, INC.*
7840879
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7867788
SPIN-DEPENDENT TUNNELLING CELL AND METHOD OF FORMATION THEREOF
FREESCALE SEMICONDUCTOR, INC.*
7867839
METHOD TO REDUCE THRESHOLD VOLTAGE (Vt) IN SILICON GERMANIUM (SIGE), HIGH-K
DIELECTRIC-METAL GATE, P-TYPE METAL OXIDE SEMICONDUCTOR FIELD EFFECT TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.*
7879666
SEMICONDUCTOR RESISTOR FORMED IN METAL GATE STACK
FREESCALE SEMICONDUCTOR, INC.*
7881138
MEMORY CIRCUIT WITH SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.*
7883393
A SYSTEM AND METHOD FOR REMOVING PARTICLES FROM A POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.*
7883829
LITHOGRAPHY FOR PITCH REDUCTION
FREESCALE SEMICONDUCTOR, INC.*
7883953
METHOD FOR TRANSISTOR FABRICATION WITH OPTIMIZED PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.*
7895594
VIRTUAL MACHINE EXTENDED CAPABILITIES USING APPLICATION CONTEXTS IN A
RESOURCE-CONSTRAINED DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7897308
METHOD FOR TRANSFERRING A PREDETERMINED PATTERN REDUCING PROXIMITY EFFECTS


SCHEDULE II (Jointly Owned Patents)
40

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
7916439
SEMICONDUCTOR SWITCH ARRANGEMENT AND AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.*
7947589
FINFET FORMATION WITH A THERMAL OXIDE SPACER HARD MASK FORMED FROM CRYSTALLINE
SILICON LAYER
FREESCALE SEMICONDUCTOR, INC.*
7955968
PSEUDO HYBRID STRUCTURE FOR LOW K INTERCONNECT INTEGRATION
FREESCALE SEMICONDUCTOR, INC.*
8003454
CMOS PROCESS WITH OPTIMIZED PMOS AND NMOS TRANSISTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.*
8004049
POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
8012821
SEMICONDUCTOR EMBEDDED RESISTOR GENERATION
FREESCALE SEMICONDUCTOR, INC.*
8015329
DATA TRANSFER COHERENCY DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.*
8039389
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
8063623
VERY LOW POWER ANALOG COMPENSATION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
8071162
METHOD OF COATING A SURFACE WITH NANOPARTICLES
FREESCALE SEMICONDUCTOR, INC.*
8073499
BATTERY-LESS ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.*
8106462
BALANCING NFET AND PFET PERFORMANCE USING STRAINING LAYERS
FREESCALE SEMICONDUCTOR, INC.*
8134308
METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
8175737
METHOD AND APPARATUS FOR DESIGNING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
8183160
METHOD FOR MANUFACTURING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE
OBTAINABLE WITH SUCH A METHOD
FREESCALE SEMICONDUCTOR, INC.*
8185773
PROCESSOR SYSTEM EMPLOYING A SIGNAL ACQUISITION MANAGING DEVICE AND SIGNAL
ACQUISITION MANAGING DEVICE
FREESCALE SEMICONDUCTOR, INC.*
8198700
DEEP WELL STRUCTURES WITH SINGLE DEPTH SHALLOW TRENCH ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.*
8237457
REPLACEMENT-GATE-COMPATIBLE PROGRAMMABLE ELECTRICAL ANTIFUSE
FREESCALE SEMICONDUCTOR, INC.*
8254198
ANTI-FUSE ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
8261042
RECONFIGURABLE MULTI-PROCESSING COARSE-GRAIN ARRAY
FREESCALE SEMICONDUCTOR, INC.*
8263430
CAPPING LAYER FORMATION ONTO A DUAL DAMESCENE INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.*
8299545
METHOD AND STRUCTURE TO IMPROVE BODY EFFECT AND JUNCTION CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.*
8302036
METHOD AND APPARATUS FOR DESIGNATING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
8307319
IMPROVEMENTS IN OR RELATING TO INTEGRATED CIRCUIT RELIABILITY


SCHEDULE II (Jointly Owned Patents)
41

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
8349684
SEMICONDUCTOR DEVICE WITH HIGH K DIELECTRIC CONTROL TERMINAL SPACER STRUCTURE
FREESCALE SEMICONDUCTOR, INC.*
8350235
SEMICONDUCTOR INTRA-FIELD DOSE CORRECTION
FREESCALE SEMICONDUCTOR, INC.*
8370773
METHOD AND APPARATUS FOR DESIGNING AN INTEGRATED CIRCUIT USING INVERSE
LITHOGRAPHY TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.*
8397043
MEMORY MAPPING SYSTEM, REQUEST CONTROLLER, MULTI-PROCESSING ARRANGEMENT, CENTRAL
INTERRUPT REQUEST CONTROLLER, APPARATUS, METHOD FOR CONTROLLING MEMORY ACCESS
AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.*
8415212
METHOD OF ENHANCING PHOTORESIST ADHESION TO RARE EARTH OXIDES
FREESCALE SEMICONDUCTOR, INC.*
8445969
HIGH PRESSURE DEUTERIUM TREATMENT FOR SEMICONDUCTOR/HIGH-K INSULATOR INTERFACE
FREESCALE SEMICONDUCTOR, INC.*
8445978
ELECTROMECHANICAL TRANSDUCER DEVICE AND METHOD OF FORMING A ELECTROMECHANICAL
TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
8461780
METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
8507187
MULTI-EXPOSURE LITHOGRAPHY EMPLOYING A SINGLE ANTI-REFLECTIVE COATING LAYER
FREESCALE SEMICONDUCTOR, INC.*
8513042
METHOD OF FORMING AN ELECTROMECHANICAL TRANSDUCER DEVICE




SCHEDULE II (Jointly Owned Patents)
42

--------------------------------------------------------------------------------




Jointly Owned - Patent Applications; United States
* Jointly owned
 
 
Owner
Application #
Description
FREESCALE SEMICONDUCTOR, INC.*
11/569934
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
11/796164
METAL OXYNITRIDE GATE
FREESCALE SEMICONDUCTOR, INC.*
12/090186
A SYSTEM AND METHOD FOR CLEANING A CONDITIONING DEVICE
FREESCALE SEMICONDUCTOR, INC.*
12/260095
METAL GATE TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.*
12/598282
ESD PROTECTION DEVICE AND METHOD OF FORMING AN ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.*
12/708791
HARDWARE THREAD DISABLE WITH STATUS INDICATING SAFE SHARED RESOURCE CONDITION
FREESCALE SEMICONDUCTOR, INC.*
12/859664
METHODS OF FORMING CMOS TRANSISTORS USING TENSILE STRESS LAYERS AND HYDROGEN
PLASMA TREATMENT
FREESCALE SEMICONDUCTOR, INC.*
12/912897
Semiconductor Device Having Localized Extrememly Thin Silicon on Insulator
Channel Region
FREESCALE SEMICONDUCTOR, INC.*
13/068335
ELECTROSTATIC OCCUPANT DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
13/128032
ELECTROMECHANICAL TRANSDUCER DEVICE AND METHOD OF FORMING A ELECTROMECHANICAL
TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
13/389179
ELECTRONIC DEVICE WITH PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
13/418994
DEEP WELL STRUCTURES WITH SINGLE DEPTH SHALLOW TRENCH ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.*
13/432544
METHOD AND STRUCTURE TO IMPROVE BODY EFFECT AND JUNCTION CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.*
13/482271
SYSTEM AND METHOD FOR CONTROLLING BYPASS OF A VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.*
13/523120
REPLACEMENT-GATE-COMPATIBLE PROGRAMMABLE ELECTRICAL ANTIFUSE
FREESCALE SEMICONDUCTOR, INC.*
13/546751
PROCESS FOR PRODUCING A BURIED-ELECTRODE STRUCTURE BY DIRECT TRANSFER AND
STRUCTURE THUS OBTAINED
FREESCALE SEMICONDUCTOR, INC.*
13/961574
SPLIT GATE MEMORY DEVICE WITH GAP SPACER
FREESCALE SEMICONDUCTOR, INC.*
61/804696
TWO-PHOTON LASER-ASSISTED DEVICE ALTERATION IN SILICON INTEGRATED-CIRCUITS
FREESCALE SEMICONDUCTOR, INC.*
61/806803
SYNCHRONIZED PULSED LADA FOR THE ACQUISITION OF TIMING DIAGRAMS AND
LASER-INDUCED UPSETS




















SCHEDULE II (Jointly Owned Patents)
43

--------------------------------------------------------------------------------




Jointly Owned Patents - Registered; Foreign
*Jointly Owned
 
 
 
Owner
Country
Patent #
Description
FREESCALE SEMICONDUCTOR, INC.*
AT
EP1495590
FLEXRAY COMMUNICATION PROTOCOL
FREESCALE SEMICONDUCTOR, INC.*
CN
00804925
LIFT-OFF PROCESS FOR PATTERNING FINE METAL LINES
FREESCALE SEMICONDUCTOR, INC.*
CN
03804589.3
MAGNETIC NANOMATERIALS AND SYNTHESIS METHOD
FREESCALE SEMICONDUCTOR, INC.*
CN
94101385.5
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY
FREESCALE SEMICONDUCTOR, INC.*
CN
200480017389.5
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
CN
200480036870.9
METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL
FREESCALE SEMICONDUCTOR, INC.*
CN
200580018090.6
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
CN
200580018157.6
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
CN
200710110249
METAL OXYNITRIDE GATE
FREESCALE SEMICONDUCTOR, INC.*
CN
200880011299
ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY ARRAY AND METHODS OF USING THE
SAME
FREESCALE SEMICONDUCTOR, INC.*
CN
200980152783
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.*
DE
50301433.8
FLEXRAY COMMUNICATION PROTOCOL
FREESCALE SEMICONDUCTOR, INC.*
DE
60138182.3
CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
DE
60301637.5
METHOD FOR TRANSMITTING DATA WITHIN A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
DE
60301752.5
METHOD FOR MONITORING A COMMUNICATION MEDIA ACCESS SCHEDULE OF A COMMUNICATION
CONTROLLER OF A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
DE
60302697.4
METHOD FOR SYNCHRONIZING CLOCKS IN A DISTRIBUTED COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
DE
60312872.6
METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL
FREESCALE SEMICONDUCTOR, INC.*
DE
60314935.9
METHOD AND UNIT FOR BIT STREAM DECODING
FREESCALE SEMICONDUCTOR, INC.*
DE
69420761.6
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY


SCHEDULE II (Jointly Owned Patents)
44

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
DE
602004009768.3
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
DE
602004014346.4
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
DE
602004022725.0
POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.*
DE
602004027672.3
POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION
FREESCALE SEMICONDUCTOR, INC.*
DE
60213818.3-08
DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1078529
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1120813
REACTOR FOR MANUFACTURING OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1184894
SUSCEPTOR FOR SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1189260
WAFER CLEANING APPARATUS
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1251553
METHOD OF HANDLING A SILICON WAFER
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1253497
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1741131
METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI
FREESCALE SEMICONDUCTOR, INC.*
DE
EP1875490
IMPROVED CLEANING OF CIRCUIT SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.*
DE
EP2195811
ANTI-FUSE ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
DE
EP2386882
ELECTROSTATIC OCCUPANT DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
EP
1158792
MOTION ADAPTIVE MEDIAN FILTER FOR INTERFACE TO PROGRESSIVE SCAN CONVERSION
FREESCALE SEMICONDUCTOR, INC.*
FR
EP0613965
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1050998
METHOD FOR COMMUNICATING DATA ON A SERIAL BUS
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1078529
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1120813
REACTOR FOR MANUFACTURING OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1184894
SUSCEPTOR FOR SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1251553
METHOD OF HANDLING A SILICON WAFER
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1253497
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL


SCHEDULE II (Jointly Owned Patents)
45

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
FR
EP1280024
CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1407478
DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1542261
METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1603263
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1603325
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1746782
METHOD FOR COMMUNICATING DATA ON A SERIAL BUS
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1797625
POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1829216
POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.*
FR
EP1875490
IMPROVED CLEANING OF CIRCUIT SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.*
FR
EP2014139
METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
FR
EP2195811
ANTI-FUSE ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
FR
EP2386882
ELECTROSTATIC OCCUPANT DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
FR
FR2869459
METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI
FREESCALE SEMICONDUCTOR, INC.*
GB
EP0613965
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1050998
METHOD FOR COMMUNICATING DATA ON A SERIAL BUS
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1078529
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1120813
REACTOR FOR MANUFACTURING OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1184894
SUSCEPTOR FOR SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1253497
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1280024
CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1355459
METHOD FOR SYNCHRONIZING CLOCKS IN A DISTRIBUTED COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1355461
METHOD AND UNIT FOR BIT STREAM DECODING
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1407478
DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS


SCHEDULE II (Jointly Owned Patents)
46

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
GB
EP1495590
FLEXRAY COMMUNICATION PROTOCOL
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1542261
METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1603263
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1603325
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1741131
METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1746782
METHOD FOR COMMUNICATING DATA ON A SERIAL BUS
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1797625
POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1829216
POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.*
GB
EP1875490
IMPROVED CLEANING OF CIRCUIT SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.*
GB
EP2014139
METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
GB
EP2195811
ANTI-FUSE ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
IT
EP0613965
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1078529
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1120813
REACTOR FOR MANUFACTURING OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1184894
SUSCEPTOR FOR SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1251553
METHOD OF HANDLING A SILICON WAFER
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1253497
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1407478
DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1542261
METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1603263
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
IT
EP1603325
WIRELESS MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.*
IT
EP2386882
ELECTROSTATIC OCCUPANT DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
JP
1278307
CLEAR MOLD SDIP PACKAGE DESIGN


SCHEDULE II (Jointly Owned Patents)
47

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
JP
3039424
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
JP
3223691
METHOD AND SOLUTION FOR ELECTRODEPOSITION OF A DENSE, REFLECTIVE TIN OR TIN-LEAD
ALLOY
FREESCALE SEMICONDUCTOR, INC.*
JP
3653293
GAS VAPOR SENSOR ELEMENT AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.*
JP
3902592
CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
JP
3959028
ARRANGEMENT AND METHOD FOR REDUCING CONTAMINATION WITH PARTICLES ON A SUBSTRATE
IN A PROCESS TOOL
FREESCALE SEMICONDUCTOR, INC.*
JP
4238130
APPARATUS AND METHOD FOR MEASURING TOOL DEGRADATION
FREESCALE SEMICONDUCTOR, INC.*
JP
4299149
FLEXRAY COMMUNICATION PROTOCOL
FREESCALE SEMICONDUCTOR, INC.*
JP
4495863
LIFT-OFF PROCESS FOR PATTERNING FINE METAL LINES
FREESCALE SEMICONDUCTOR, INC.*
JP
4603659
PACKING VARIABLE-LENGTH CODE BITS AT FIXED POSITIONS
FREESCALE SEMICONDUCTOR, INC.*
JP
4677407
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
JP
4814250
POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION
FREESCALE SEMICONDUCTOR, INC.*
JP
4829458
POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.*
JP
4990140
POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
JP
5025878
METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER, AND PROCESS
CHAMBER
FREESCALE SEMICONDUCTOR, INC.*
JP
5327900
ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY ARRAY AND METHODS OF USING THE
SAME
FREESCALE SEMICONDUCTOR, INC.*
KR
310666
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY
FREESCALE SEMICONDUCTOR, INC.*
KR
474174
METHOD FOR DETERMINING THE ENDPOINT OF ETCH PROCESS STEPS
FREESCALE SEMICONDUCTOR, INC.*
KR
512084
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
KR
565364
ARRANGEMENT AND METHOD FOR REDUCING CONTAMINATION WITH PARTICLES ON A SUBSTRATE
IN A PROCESS TOOL
FREESCALE SEMICONDUCTOR, INC.*
KR
571370
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
KR
594032
PASSBAND EQUALIZER FOR A VESTIGIAL SIDEBAND SIGNAL RECEIVER
FREESCALE SEMICONDUCTOR, INC.*
KR
609941
DECISION DIRECTED PHASE DETECTOR


SCHEDULE II (Jointly Owned Patents)
48

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
KR
612594
METHOD AND APPARATUS FOR PERFORMING PHASE DETECTION AND TIMING RECOVERY FOR A
VESTIGIAL SIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.*
KR
651316
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
KR
714667
POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.*
KR
10-1164690
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
KR
10-2001-17011527
LIFT-OFF PROCESS FOR PATTERNING FINE METAL LINES
FREESCALE SEMICONDUCTOR, INC.*
KR
790765 790765
METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER, AND PROCESS
CHAMBER
FREESCALE SEMICONDUCTOR, INC.*
MX
185883
METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY
FREESCALE SEMICONDUCTOR, INC.*
MY
MY-118817-A
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
NL
EP1078529
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
PH
1-1998-00343
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
SG
65051
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
SG
83403
LIFT-OFF PROCESS FOR PATTERNING FINE METAL LINES
FREESCALE SEMICONDUCTOR, INC.*
SG
94120
METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER, AND PROCESS
CHAMBER
FREESCALE SEMICONDUCTOR, INC.*
SG
100330
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
SG
102722
ASSEMBLY COMPRISING A PLURALITY OF MASK CONTAINERS, MANUFACTURING SYSTEM FOR
MANUFACTURING SEMICONDUCTOR DEVICES, AND METHOD
FREESCALE SEMICONDUCTOR, INC.*
TW
528866
METHOD AND APPARATUS FOR MEASURING AND CONTROLLING THE WATER CONTENT OF A WATER
CONTAINING LIQUID MIXTURE
FREESCALE SEMICONDUCTOR, INC.*
TW
I224430
PACKING VARIABLE-LENGTH CODE BITS AT FIXED POSITIONS
FREESCALE SEMICONDUCTOR, INC.*
TW
I231958
METHOD FOR DETERMINING AN ENDPOINT AND SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.*
TW
I284330
MAGNETIC NANOMATERIALS AND SYNTHESIS METHOD


SCHEDULE II (Jointly Owned Patents)
49

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
TW
I285396
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE
FREESCALE SEMICONDUCTOR, INC.*
TW
I291395
APPARATUS AND METHOD FOR MEASURING THE DEGRADATION OF A TOOL
FREESCALE SEMICONDUCTOR, INC.*
TW
I292357
APPARATUS FOR AND METHOD OF WAFER GRINDING
FREESCALE SEMICONDUCTOR, INC.*
TW
I296261
METHOD AND SYSTEM FOR OPERATING A SEMICONDUCTOR FACTORY
FREESCALE SEMICONDUCTOR, INC.*
TW
I348777
SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
TW
I399805
A SYSTEM AND METHOD FOR REMOVING PARTICLES FROM A POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-111209
EMBOSSED CARRIER TAPE
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-124690
METHOD AND APPARATUS FOR PERFORMING PHASE DETECTION AND TIMING RECOVERY FOR A
VESTIGIAL SIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-126217
METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-127130
SYMBOL SIGN DIRECTED PHASE DETECTOR
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-128121
PASSBAND EQUALIZER FOR A VESTIGIAL SIDEBAND SIGNAL RECEIVER
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-139664
DECISION DIRECTED PHASE DETECTOR
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-163315
METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER BY A SHOWER HEAD,
AND PROCESS CHAMBER
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-176525
POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-177949
ASSEMBLY COMPRISING A PLURALITY OF MASK CONTAINERS, MANUFACTURING SYSTEM FOR
MANUFACTURING SEMICONDUCTOR DEVICES, AND METHOD
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-187531
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-193124
DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS
FREESCALE SEMICONDUCTOR, INC.*
TW
NI194995
METHOD FOR DETERMINING THE ENDPOINT OF ETCH PROCESS STEPS
FREESCALE SEMICONDUCTOR, INC.*
TW
NI-202208
WAFER SCRIBING METHOD AND WAFER SCRIBING DEVICE



Jointly Owned - Patent Applications; Foreign

SCHEDULE II (Jointly Owned Patents)
50

--------------------------------------------------------------------------------




*Jointly Owned
 
 
 
Owner
Country
Patent Application #
Description
FREESCALE SEMICONDUCTOR, INC.*
CN
200980160740.9
ELECTRONIC DEVICE WITH PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
CN
201110259130.3
Semiconductor Device Having Localized Extrememly Thin Silicon on Insulator
Channel Region
FREESCALE SEMICONDUCTOR, INC.*
CN
201210242505.X
PROCESS FOR PRODUCING A BURIED-ELECTRODE STRUCTURE BY DIRECT TRANSFER AND
STRUCTURE THUS OBTAINED
FREESCALE SEMICONDUCTOR, INC.*
DE
DE102007017581
METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT
FREESCALE SEMICONDUCTOR, INC.*
EP
04765803.4
POWER SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
EP
06793135.2
SEMICONDUCTOR DEVICE INCLUDING A COUPLED DIELECTRIC LAYER AND METAL LAYER,
METHOD OF FABRICATION THEREOF, AND MATERIAL FOR COUPLING A DIELECTRIC LAYER AND
A METAL LAYER IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
EP
09805955.3
ELECTROMECHANICAL TRANSDUCER DEVICE AND METHOD OF FORMING A ELECTROMECHANICAL
TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
EP
09805956.1
ELECTROMECHANICAL TRANSDUCER DEVICE AND METHOD OF FORMING A ELECTROMECHANICAL
TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
EP
09836605.7
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.*
EP
09848008.0
ELECTRONIC DEVICE WITH PROTECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.*
EP
10757630.8
METHOD OF FORMING AN ELECTROMECHANICAL TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
EP
12175740.5
PROCESS FOR PRODUCING A BURIED-ELECTRODE STRUCTURE BY DIRECT TRANSFER AND
STRUCTURE THUS OBTAINED
FREESCALE SEMICONDUCTOR, INC.*
GB
0605349.0
RECONFIGURABLE MULTI-PROCESSING COARSE-GRAIN ARRAY
FREESCALE SEMICONDUCTOR, INC.*
IT
MI2012A001847
PRINTED CIRCUIT BOARD WITH REDUCED EMISSION OF ELECTRO-MAGNETIC RADIATION
FREESCALE SEMICONDUCTOR, INC.*
JP
2002586093
METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.*
JP
2011544436
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.*
JP
01-159288
MOTION ADAPTIVE MEDIAN FILTER FOR INTERFACE TO PROGRESSIVE SCAN CONVERSION


SCHEDULE II (Jointly Owned Patents)
51

--------------------------------------------------------------------------------




FREESCALE SEMICONDUCTOR, INC.*
JP
2010-109576
ELECTROSTATIC OCCUPANT DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
JP
2011-537007
ELECTROMECHANICAL TRANSDUCER DEVICE AND METHOD OF FORMING A ELECTROMECHANICAL
TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
JP
2011-537008
ELECTROMECHANICAL TRANSDUCER DEVICE AND METHOD OF FORMING A ELECTROMECHANICAL
TRANSDUCER DEVICE
FREESCALE SEMICONDUCTOR, INC.*
JP
2011-58204
ELECTROSTATIC OCCUPANT DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.*
JP
2012-155321
PROCESS FOR PRODUCING A BURIED-ELECTRODE STRUCTURE BY DIRECT TRANSFER AND
STRUCTURE THUS OBTAINED
FREESCALE SEMICONDUCTOR, INC.*
JP
2013-049263
AIR BAG ACTIVATOR
FREESCALE SEMICONDUCTOR, INC.*
KR
20117018115
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.*
RU
2011132473
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.*
TW
095131433
SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
TW
095146317
VOLATILE CORROSION INHIBITOR PACKAGES
FREESCALE SEMICONDUCTOR, INC.*
TW
096105951
TESTING NON-VOLATILE MEMORY DEVICES FOR CHARGE LEAKAGE
FREESCALE SEMICONDUCTOR, INC.*
TW
096106197
SEMICONDUCTOR DEVICE INCLUDING A COUPLED DIELECTRIC LAYER AND METAL LAYER,
METHOD OF FABRICATION, THEREOF, AND PASSIVATING COUPLING MATERIAL COMPRISING
MULTIPLE ORGANIC COMPONENTS FOR USE IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.*
TW
99100117
METHOD OF FORMING GATE STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.*
WO
PCT/EP2012/064885
METHOD AND SYSTEM FOR OPTIMIZING IMAGE PROCESSING IN A DRIVER ASSISTANCE SYSTEMS
FREESCALE SEMICONDUCTOR, INC.*
WO
PCT/IB2011/055259
MICROPROCESSOR DEVICE, AND METHOD OF MANAGING RESET EVENTS THEREFOR
FREESCALE SEMICONDUCTOR, INC.*
WO
PCT/IB2012/052784
METHOD AND APPARATUS FOR PERFORMING COMPRESSION OF IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.*
WO
PCT/IB2013/056027
A CONTROL SYSTEM AND METHOD OF OPERATING A CONTROL SYSTEM






SCHEDULE II (Jointly Owned Patents)
52

--------------------------------------------------------------------------------




Exhibit I to the
Intellectual Property
Security Agreement
SUPPLEMENT NO. __ dated as of [ ] (this “Supplement”), to the Intellectual
Property Security Agreement, dated as of November 1, 2013, among FREESCALE
SEMICONDUCTOR, INC., a Delaware corporation (the “Issuer”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings V”), SIGMATEL,
LLC, a Delaware limited liability company (“SigmaTel”), the Subsidiaries of
FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. (“Holdings III”) from time to time
party thereto and CITIBANK, N.A., as collateral agent for the Secured Parties
(as defined below) (in such capacity, the “Notes Collateral Agent”).
A.    Reference is made to the Indenture dated as of November 1, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
among the Issuer, Holdings V, SigmaTel, the other Guarantors named therein and
Wells Fargo Bank, N.A., as trustee (the “Trustee”), pursuant to which the Issuer
has issued $960,000,000 aggregate principal amount of 6.000% Senior Secured
Notes due 2022 (the “Notes”) to the holders thereof (the “Holders”).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture and the Intellectual
Property Security Agreement referred to therein.
C.    The Grantors have entered into the Intellectual Property Security
Agreement in order to induce the Holders to purchase the Notes and the Trustee
to enter into the Indenture. Section 5.14 of the Intellectual Property Security
Agreement provides that additional Restricted Subsidiaries of Holdings III may
become Grantors under the Intellectual Property Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Restricted Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of Indenture to become a Grantor under the
Intellectual Property Security Agreement.
Accordingly, the Notes Collateral Agent and the New Subsidiary agree as follows:
SECTION 1.    
(a) In accordance with Section 5.14 of the Intellectual Property Security
Agreement, the New Subsidiary by its signature below becomes a Grantor under the
Intellectual Property Security Agreement with the same force and effect as if
originally named therein as a Grantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Intellectual Property Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, each
reference to a “Grantor” in the Intellectual Property Security Agreement shall
be deemed to include the New Subsidiary. The Intellectual Property Security
Agreement is hereby incorporated herein by reference.
(b) As security for the payment or performance, as the case may be, in full of
the Obligations, including the Guarantees, the New Subsidiary hereby assigns and
pledges to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Notes Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”):
(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (y) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings,

Exhibit I-1

--------------------------------------------------------------------------------




supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule I hereto;
(ii) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including those listed on Schedule I hereto and (y) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein;
(iii)  all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule I hereto, (y) all goodwill connected with the use of and symbolized
thereby and (z) all other assets, rights and interests that uniquely reflect or
embody such goodwill;
(iv) all Patent Licenses, Trademark Licenses, Copyright Licenses or other
Intellectual Property licenses or sublicense agreements to which the New
Subsidiary is a party;
(v) all other Intellectual Property; and
(vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;
provided, however, that notwithstanding any of the other provisions herein (and
notwithstanding any recording of the Notes Collateral Agent’s Lien made in the
U.S. Patent and Trademark Office, U.S. Copyright Office, or other IP registry
office), this Agreement shall not constitute a grant of a security interest in
any property to the extent that such grant of a security interest is prohibited
by any rule of law, statute or regulation or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, or would result in the forfeiture of the New Subsidiary’s rights in
the property including, without limitation: any Trademark applications filed in
the United States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a lien in such Trademark application prior to
such filing would adversely affect the enforceability or validity of such
Trademark application.
(c) The New Subsidiary hereby irrevocably authorizes the Notes Collateral Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any initial financing statements with respect to
the Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. The New Subsidiary agrees to provide such
information to the Notes Collateral Agent promptly upon request. The Notes
Collateral Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by the New Subsidiary, without the
signature of any Grantor, and naming any Grantor or the Grantors as debtors and
the Notes Collateral Agent as secured party.

Exhibit I-2

--------------------------------------------------------------------------------




(d) The Security Interest is granted as security only and shall not subject the
Notes Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
SECTION 2.    The New Subsidiary represents and warrants to the Notes Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Notes Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Notes Collateral Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of any and
all Collateral of the New Subsidiary and (b) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
SECTION 5.    Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Notes Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Notes Collateral Agent.



Exhibit I-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Notes Collateral Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.
[NAME OF SUBSIDIARY]
By:
 
 
Name:
 
Title:
 
Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:








































































[Intellectual Property Security Agreement]



--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Notes Collateral Agent,
By:
 
 
Name:
 
Title:
































































































[Intellectual Property Security Agreement]



--------------------------------------------------------------------------------




Schedule I to
Supplement No. __ to
the Intellectual Property
Security Agreement


INTELLECTUAL PROPERTY





[Intellectual Property Security Agreement]

